       Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 1 of 248




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 _________________________________________
                                           )
 In re:                                    )                           Chapter 11
                                           )
 SOUTHERN FOODS GROUPS, LLC, et al.,       )                           Case No. 19-36313 (DRJ)
                                           )
             Debtors. 1                    )                           Jointly Administered
                                           )
 _________________________________________ )

   NOTICE OF PROPOSED ASSUMPTION AND ASSIGNMENT OF EXECUTORY
  CONTRACTS AND UNEXPIRED LEASES FOR DAIRY FARMERS OF AMERICA,
                                     INC.
______________________________________________________________________________

        PLEASE TAKE NOTICE that Southern Foods Group, LLC, Dean Foods Company, and
their debtor affiliates (collectively, the “Debtors”) each filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Court”) on November 12, 2019.

        PLEASE TAKE FURTHER NOTICE that, on March 19, 2020, the Court entered an
order, among other things, (a) approving the bidding procedures for sales of the Debtors’ assets,
(b) scheduling a hearing to approve the sales of the Debtors’ assets, (c) approving the form and
manner of notices of sales and sale hearing, (d) approving assumption and assignment procedures,
and (e) granting related relief [Docket No. 1178] (the “Bidding Procedures Order”).



         1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty, LLC
(3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information Systems,
LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean Foods
North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean Intellectual
Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC (7782); Dean
Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC
(9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC
Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc. (8114);
Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s Manufacturing and Retail,
LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream Company, LLC
(0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC (7714); Shenandoah’s Pride,
LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774);
Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan, LLC (7200). The debtors’ mailing
address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
      Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 2 of 248




       PLEASE TAKE FURTHER NOTICE that, on March 19, 2020, the Debtors filed and
served upon each non-Debtor counterparty to a contract or lease a notice [Docket No. 1183] (the
“Potential Assumed Contracts Schedule”) of the potential assumption and assignment of the
contract or lease and of the amounts necessary to cure any defaults under the contract or lease
pursuant to section 365(b) of the Bankruptcy Code (the “Cure Costs”). The deadline (April 1,
2020 at 12:00 p.m. (prevailing Central Time)) to file an objection to the Cure Costs of any
contract and lease listed on the Potential Assumed Contracts Schedule has expired.

       PLEASE TAKE FURTHER NOTICE that, on April 5, 2020, the Court entered an order,
among other things, (a) authorizing the sale of certain assets to Dairy Farmers of America, Inc.
(the “Buyer”) free and clear of all claims, liens, interests, and encumbrances, (b) authorizing the
Debtors to enter into and perform their obligations under the asset purchase agreement and related
documents, and (c) granting related relief [Docket No. [1572] (the “Sale Order”). 2

        PLEASE TAKE FURTHER NOTICE that, in accordance with the Sale Order, attached
hereto is the Proposed Assumed Contracts Schedule for the Sale Transaction.

        PLEASE TAKE FURTHER NOTICE that you are receiving this Notice because you
have been identified as a non-debtor counterparty to a 365 Contract (as defined in the APA). The
fact that you are receiving this notice does not mean that your contract will be assumed and
assigned to the Buyer. At the Closing, the Buyer will identify 365 Contracts as contracts to
be assumed and assigned under section 365 of the Bankruptcy Code (the “Assigned
Contracts”), Designation Rights Contracts (as defined in the APA), or neither, in accordance
with the procedures set forth below, and the assignment of 365 Contracts is subject to
approval by the Court.

        PLEASE TAKE FURTHER NOTICE that each counterparty to an Assigned Contract
set forth in the Proposed Assumed Contracts Schedule shall have until May 1, 2020 at 11:59 p.m.
to object on the grounds that its 365 Contract is not assignable under the Bankruptcy Code or
object to the ability of the Buyer to provide adequate assurance of future performance (an
“Adequate Assurance Objection”), which objection must (a) be in writing, (b) comply with the
Bankruptcy Code, Bankruptcy Rules, and Local Rules, (c) state, with specificity, the legal and
factual bases thereof, (d) be filed with the Court and be served on (i) counsel to the Debtors, (A)
Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017, Attn: Brian
M. Resnick, Steven Z. Szanzer, and Nate Sokol and (B) Norton Rose Fulbright US LLP, 1301
McKinney Street, Suite 5100, Houston, Texas 77010, Attn: William Greendyke, Jason L. Boland,
Robert B. Bruner, and Julie Harrison, (ii) counsel to the DIP Agent and the Prepetition Agent, (A)
White & Case LLP, 1221 Avenue of the Americas, New York, NY 10020, Attn: Scott Greissman,
Philip Abelson, and Elizabeth Feld and (B) Gray Reed, 1300 Post Oak Blvd, Suite 2000, Houston,
TX 77056, Attn: Jason S. Brookner, (iii) counsel to the Committee, Akin Gump Strauss Hauer &
Feld LLP, One Bryant Park, New York, NY 10036, Attn: Philip Dublin and Meredith Lahaie, (iv)
counsel to the Buyer, (A) Latham & Watkins LLP, 885 Third Avenue, New York, New York
10022, Attn: Mitchell A. Seider, and (B) Latham & Watkins LLP, 330 N. Wabash Avenue, Suite

        2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Sale Order.

                                                       2
      Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 3 of 248




2800, Chicago, Illinois 60611, Attn: James Ktsanes, and (v) the U.S. Trustee (the “Objection
Notice Parties”).

       PLEASE TAKE FURTHER NOTICE that the Debtors (in consultation with the
Consultation Parties), the Buyer, and the applicable counterparty to an Assigned Contract may
resolve all Contract Objections (including Adequate Assurance Objections) by stipulation to be
presented to the Court under certification of counsel. If the Debtors (in consultation with the
Consultation Parties), the Buyer, and the applicable counterparty to an Assigned Contract are
unable to resolve a Contract Objection, the Debtors shall schedule the matter for a hearing before
the Court to be held on the next regularly scheduled hearing date or such other date that is agreeable
to Debtors, the Buyer, and the applicable counterparty to the Assigned Contract.

        PLEASE TAKE FURTHER NOTICE that if no Contract Objection is, or is deemed to
be, timely filed with respect to a particular Assigned Contract, the Debtors may submit an order to
the Court seeking assumption and assignment of such Assigned Contract under certification of
counsel.

                    Modification of Proposed Assumed Contracts Schedule

       This notice is being sent to you because the Buyer may elect to take assignment of the 365
Contract(s) to which you are party. At the Closing, the Buyer will decide if your 365 Contract is
(a) an Assigned Contract (which means the Buyer will take assignment at the Closing and the
Buyer and Debtors shall pay the Cure Cost, in each case as apportioned under Section 8.12 of the
APA), (b) a Designation Rights Contract (which means the Buyer may elect to designate it an
Assigned Contract post-Closing, and upon such designation the Buyer will take assignment and
the Buyer and Debtors shall pay the Cure Cost, in each case as apportioned under Section 8.12 of
the APA), or (c) neither an Assigned Contract nor Designation Rights Contract (which means
Buyer will not be taking assignment of such 365 Contract).

       If the Debtors or the Buyer identifies during the pendency of the Chapter 11 Cases (before
the Closing) any contract or lease that is not listed on the Proposed Assumed Contracts Schedule,
and such contract or lease has not been rejected by the Debtors, the Buyer may in its sole and
absolute discretion elect by written notice to the Debtors to treat such contract or lease as an
Assigned Contract, so long as the Buyer is paying the Cure Costs therefor (to the extent required
under Section 8.12 of the APA), and the Debtors shall seek to assume and assign such Assigned
Contract in accordance with the supplemental procedures set forth below.

        The Debtors reserve the right, at any time before the Closing, to modify the previously-
stated Cure Costs associated with any Assigned Contract, with the consent of the Buyer and subject
to the supplemental notice requirements set forth below.

       In the event that any contract or lease is added to the Proposed Assumed Contracts
Schedule and is deemed an Assigned Contract, or previously-stated Cure Costs are modified, the
Debtors will promptly file and serve a supplemental assumption and assignment notice on the
applicable counterparty (each, a “Supplemental Assumption and Assignment Notice”), and
otherwise timely notify the Consultation Parties. Each Supplemental Assumption and Assignment
Notice will include the same information with respect to the applicable Assigned Contract as is
                                                  3
      Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 4 of 248




required to be included in the Potential Assumed Contracts Schedule and the Proposed Assumption
and Assignment Notice.

         Any counterparty listed on a Supplemental Assumption and Assignment Notice whose
Assigned Contract is proposed to be assumed and assigned may object to the proposed assumption
or assignment of its Assigned Contract, the Debtors’ proposed Cure Costs (to the extent modified
from the previously-stated amount in the Potential Assumed Contracts Schedule), or the ability of
the Buyer to provide adequate assurance of future performance (a “Supplemental Assumption
and Assignment Objection”). All Supplemental Assumption and Assignment Objections must
(a) be in writing, (b) comply with the Bankruptcy Code, Bankruptcy Rules, and Local Rules,
(c) state, with specificity, the legal and factual bases thereof, including, if applicable, the Cure
Costs the counterparty believes is required to cure defaults under the relevant Assigned Contract,
and (d) no later than seven days from the date of filing of such Supplemental Assumption and
Assignment Notice, (i) be filed with the Court and (ii) be served on the Objection Notice Parties.
Each Supplemental Assumption and Assignment Objection, if any, shall be resolved in the same
manner as a Contract Objection.

                               Obtaining Additional Information

        Copies of the Bidding Procedures Order, the Sale Order (including the APA), the Potential
Assumed Contracts Schedule, and this Notice are available free of charge on the Debtors’ case
information website, located at https://dm.epiq11.com/SouthernFoods or can be requested by e-
mail at DeanInfo@epiqglobal.com.



                        [Remainder of This Page Intentionally Left Blank]




                                                 4
 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 5 of 248




Dated:   April 24, 2020
         Houston, Texas
                                Respectfully submitted,
                                NORTON ROSE FULBRIGHT US LLP

                                /s/ William R. Greendyke
                                 William R. Greendyke (SBT 08390450)
                                 Jason L. Boland (SBT 24040542)
                                 Robert B. Bruner (SBT 24062637)
                                 Julie Goodrich Harrison (SBT 24092434)
                                 1301 McKinney Street, Suite 5100
                                 Houston, Texas 77010-3095
                                 Tel.: (713) 651-5151
                                 Fax: (713) 651-5246
                                 william.greendyke@nortonrosefulbright.com
                                 jason.boland@nortonrosefulbright.com
                                 bob.bruner@nortonrosefulbright.com
                                 julie.harrison@nortonrosefulbright.com

                                -and-

                                DAVIS POLK & WARDWELL LLP

                                Brian M. Resnick (admitted pro hac vice)
                                Steven Szanzer (admitted pro hac vice)
                                Nate Sokol (admitted pro hac vice)
                                450 Lexington Avenue
                                New York, New York 10017
                                Tel.: (212) 450-4000
                                Fax: (212) 701-5800
                                brian.resnick@davispolk.com
                                elliot.moskowitz@davispolk.com
                                steven.szanzer@davispolk.com
                                nathaniel.sokol@davispolk.com

                                Counsel to the Debtors and Debtors in Possession
                         Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 6 of 248
                                                               Proposed Assumed Contract Schedule
    Item*                          Counterparty                                         Debtor(s)                          Contract Description
             1 KARMA INC
     1       2115 BROADWATER AVE
             BILLINGS, MT 59102-4711                                       Southern Foods Group, LLC   EMPLOYMENT AGENCY
             10 DRD LLC
     3       146 BUNKER HILL RD
             WATERTOWN, CT 06796                                           Garelick Farms, LLC         LEASE: BUILDING AND LAND
             1380 MANAGEMENT
             D/B/A EQUIPMENT SAVERS
     12      ATTN DAVE ROGERS, VP
             1380 ZUNI ST                                                 Suiza Dairy Group, LLC
             DENVER, CO 80202                                             Dean Dairy Holdings, LLC     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/19/2015
             140 LLC
             ATTN MATTHEW P MAGGIORE
     13
             13 WHEELING AVE
             WOBURN, MA 01801                                              Garelick Farms, LLC         LEASE: BUILDING AND LAND DATED 05/24/2019
             140 LLC
             ATTN MATTHEW P MAGGIORE
     14
             13 WHEELING AVE
             WOBURN, MA 01801                                              Garelick Farms, LLC         LEASE: BUILDING AND LAND DATED 05/30/2019
             140 LLC
             ATTN MATTHEW P MAGGIORE
     15
             13 WHEELING AVE
             WOBURN, MA 01801                                              Garelick Farms, LLC         LEASE: BUILDING AND LAND DATED 05/24/2019
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     16
             2000 MCKINNEY AVE STE 1000                                   Dean Services, LLC
             DALLAS, TX 75201                                             Dean Foods Company           LEASE: BUILDING AND LAND
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     17
             2000 MCKINNEY AVE STE 1000                                   Dean Services, LLC
             DALLAS, TX 75201                                             Dean Foods Company           LEASE: BUILDING AND LAND
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     18
             2000 MCKINNEY AVE STE 1000                                   Dean Services, LLC
             DALLAS, TX 75201                                             Dean Foods Company           LEASE: BUILDING AND LAND
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     19
             2000 MCKINNEY AVE STE 1000                                   Dean Services, LLC
             DALLAS, TX 75201                                             Dean Foods Company           LEASE: BUILDING AND LAND
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     20
             2000 MCKINNEY AVE STE 1000                                   Dean Services, LLC
             DALLAS, TX 75201                                             Dean Foods Company           LEASE: BUILDING AND LAND
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     21
             2000 MCKINNEY AVE STE 1000                                   Dean Services, LLC
             DALLAS, TX 75201                                             Dean Foods Company           LEASE: BUILDING AND LAND
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     22
             2000 MCKINNEY AVE STE 1000
             DALLAS, TX 75201                                              Dean Services, LLC          LEASE: BUILDING AND LAND
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     23
             2000 MCKINNEY AVE STE 1000
             DALLAS, TX 75201                                              Dean Services, LLC          LEASE: BUILDING AND LAND
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     24
             2000 MCKINNEY AVE STE 1000
             DALLAS, TX 75201                                              Dean Services, LLC          LEASE: BUILDING AND LAND
             14770 CENTREPORT OFFICE OWNER LLC
             C/O LPC - INDUSTRIAL DIVISION
     25
             2000 MCKINNEY AVE STE 1000
             DALLAS, TX 75201                                              Dean Services, LLC          LEASE: BUILDING AND LAND
             1WORLDSYNC INC
     31      PO BOX 78000 DEPARTMENT 781341
             DETROIT, MI 48278                                             Dean Foods Company          IT CONTRACT DATED 01/11/2018

                                                                                                                                                    Page 1 of 243

*Corresponds to the Item No. listed on the Potential Assumed Contracts Schedule [Docket No. 1183].
                 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 7 of 248
                                                 Proposed Assumed Contract Schedule
Item                      Counterparty                                Debtor(s)                              Contract Description
       RUAN TRANSPORT CORPORATION
       ATTN MONTE MACE, PURCHASING MGR
37
       5929 COLLEGE AVE
       OAKLAND, CA 94618                                Alta-Dena Certified Dairy, LLC   FREIGHT SERVICES AGREEMENT DATED 10/23/2015
       3MD INC DBA DENALI ADVANCED INTEGRATION
       ATTN CHIEF EXECUTIVE OFFICER
42
       17735 NE 65TH ST, STE 130
       REDMOND, WA 98052                                Dean Foods Company               IT CONTRACT DATED 03/28/2012
       3MD INC
       D/B/A DENALI ADVANCE INTEGRATION
43     ATTN MIKE ANDERSON, EVP & GENERAL MANAGER
       5101 SAWGRASS DR
       GARLAND, TX 75044                                Dean Foods Company               SERVICE CONTRACT DATED 03/29/2012
       6867 SCHUYLER RD LLC
       C/O MYRON P SHEVELL
52
       1-71 NORTH AVE EAST
       ELIZABETH, NJ 07201                              Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND
       7 H'S DAIRY FARM
79     17988 W LEE HWY
       PHILADELPHIA, TN 37846                           Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       7 H'S DAIRY FARM
80     17988 W LEE HWY
       PHILADELPHIA, TN 37846                           Dean Foods Company               TRANSPORTATION AGREEMENT
       7 OIL CO INC
       ATTN JOE SILVERIO, VP COMERICIAL
81
       1704 UNION LANDING RD                            Suiza Dairy Group, LLC
       CINNAMINSON, NJ 08077                            Dean Dairy Holdings, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/10/2017
       7-ELEVEN INC
       ATTN GENERAL COUNSEL
106
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                                 Southern Foods Group, LLC        DISTRIBUTION AGREEMENT DATED 09/30/2013
       7-ELEVEN INC
       ATTN GENERAL COUNSEL
112
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                                 Alta-Dena Certified Dairy, LLC   LICENSING AGREEMENT DATED 10/01/2010
       7-ELEVEN INC
       ATTN GENERAL COUNSEL
114
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                                 Country Fresh, LLC               LICENSING AGREEMENT DATED 10/01/2010
       7-ELEVEN INC
       ATTN GENERAL COUNSEL
115
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                                 Garelick Farms, LLC              LICENSING AGREEMENT DATED 05/12/2008
       7-ELEVEN INC
       ATTN MANAGER MIS
116
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                                 Garelick Farms, LLC              SOFTWARE LICENSING AGREEMENT DATED 10/01/2010
       7-ELEVEN INC
       ATTN MANAGER MIS
117
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                                 Garelick Farms, LLC              SOFTWARE LICENSING AGREEMENT DATED 10/01/2010
       7-ELEVEN INC
       ATTN MANAGER MIS
118
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                                 Country Fresh, LLC               SOFTWARE LICENSING AGREEMENT DATED 08/08/2007
       7-ELEVEN INC
       ATTN MANAGER MIS
119
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                                 Country Fresh, LLC               SOFTWARE LICENSING AGREEMENT DATED 08/08/2007
       7-ELEVEN INC
       ATTN MANAGER MIS
120
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                                 Southern Foods Group, LLC        SOFTWARE LICENSING AGREEMENT DATED 10/01/2008




                                                                                                                                       Page 2 of 243
                 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 8 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                        Debtor(s)                           Contract Description
       7-ELEVEN INC
       ATTN MANAGER MIS
121
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                            Southern Foods Group, LLC     SOFTWARE LICENSING AGREEMENT DATED 01/01/2008
       7-ELEVEN INC
       ATTN MANAGER MIS
122
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                            Country Fresh, LLC            SOFTWARE LICENSING AGREEMENT DATED 08/08/2007
       7-ELEVEN INC
       ATTN MANAGER MIS
123
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                            Southern Foods Group, LLC     SOFTWARE LICENSING AGREEMENT DATED 10/01/2010
       7-ELEVEN INC
       ATTN MANAGER MIS
124
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                            Southern Foods Group, LLC     SOFTWARE LICENSING AGREEMENT DATED 04/01/2011
       7-ELEVEN INC
       ATTN MANAGER MIS
125
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                            Southern Foods Group, LLC     SOFTWARE LICENSING AGREEMENT DATED 10/01/2010
       7-ELEVEN INC
       ATTN MANAGER MIS
126
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                            Tuscan/Lehigh Dairies, Inc.   SOFTWARE LICENSING AGREEMENT DATED 11/05/2007
       7-ELEVEN INC
       ATTN MANAGER MIS
127
       1722 ROUTH ST, STE 1000
       DALLAS, TX 75201                            Tuscan/Lehigh Dairies, Inc.   SOFTWARE LICENSING AGREEMENT DATED 10/01/2010
       84.51 LLC
       US MANUFACTURER PRACTICE LEADER
137
       100 W 5TH ST
       CINCINNATI, OH 45202                        Dean Foods Company            PURCHASE CONTRACT
       A & G ENTERPRISES INC
       ATTN CHRIS WEST, OPS MGR
138
       6937 BECK LN
       WEST BEND, WI 53090                         Dean Foods Company            LEASE: EQUIPMENT DATED 09/13/2018
       A & G ENTERPRISES INC
       ATTN CHRIS WEST, OPS MGR
139
       6937 BECK LN
       WEST BEND, WI 53090                         Dean Foods Company            LEASE: EQUIPMENT DATED 09/13/2018
       A & J DAIRY
140    55508 886RD
       FORDYCE, NE 68736                           Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       A & J DAIRY
141    55508 886RD
       FORDYCE, NE 68736                           Dean Foods Company            TRANSPORTATION AGREEMENT
       A&A EXPRESS INC
142    PO BOX 74894
       CHICAGO, IL 60694                           Dean Foods Company            TRANSPORTATION AGREEMENT
       A&A STORAGE OF PONCHA SPRINGS LLP
143    PO BOX 460
       PONCHA SPRINGS, CO 81242                    Southern Foods Group, LLC     LEASE: BUILDING AND LAND DATED 01/01/2007
       AAMDTA SERVICES INC
       ATTN SPENCER SALLEE, PRESIDENT
153
       2317 S CLINTON AVE                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       BERWYN, IL 60402                            Dean Foods Company            AUDITORS, ETC.)
       AARON S. KEMPF
154    8120 STATE ROOUTE 534
       MIDDLEFIELD, OH 44062                       Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       AARON S. KEMPF
155    8120 STATE ROOUTE 534
       MIDDLEFIELD, OH 44062                       Dean Foods Company            TRANSPORTATION AGREEMENT
       AARON S. ZIMMERMAN
156    2575 PEMBROKE FAIRVIEW ROAD
       PEMBROKE, KY 42266                          Dean Foods Company            INDEPENDENT PRODUCER CONTRACT


                                                                                                                                Page 3 of 243
                 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 9 of 248
                                                     Proposed Assumed Contract Schedule
Item                       Counterparty                                   Debtor(s)                         Contract Description
       AARON S. ZIMMERMAN
157    2575 PEMBROKE FAIRVIEW ROAD
       PEMBROKE, KY 42266                                   Dean Foods Company          TRANSPORTATION AGREEMENT
       ABC WASTE OF SAVANNAH INC
       ATTN CAROLYN STEWART, OWNER
159
       3 PATTON RD
       SAVANNAH, GA 31405                                   Suiza Dairy Group, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/24/2018
       ABRAM F SMOKER
162    4537 LONG POND ROAD
       PEMBROKE, KY 42266                                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       ABRAM F SMOKER
163    4537 LONG POND ROAD
       PEMBROKE, KY 42266                                   Dean Foods Company          TRANSPORTATION AGREEMENT
       ACADIANA WASTE SERVICES-TX LLC
       ATTN SHARON MCBEE, GENERAL MGR
164
       340 HIGHWAY 326 N
       SOUR LAKE, TX 77659                                  Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/26/2018
       ACCU FOOD FOODSERVICE SALES
       ATTN JIM FLAVIN
165
       6312 VARIEL AVE, STE 204                             Dean Foods Company
       WOODLAND HILLS, CA 91367                             Alta Dena Certified Dairy   SERVICE CONTRACT
       ACCUFOOD INC
166    6459 INDEPENDENCE AVE
       WOODLAND HILLS, CA 91367                             Dean Foods Company          SERVICE CONTRACT
       ACCUFOOD INC
167    6459 INDEPENDENCE AVE
       WOODLAND HILLS, CA 91367                             Dean Foods Company          SERVICE CONTRACT
        ACE AMERICAN INSURANCE COMPANY AND INDEMNITY
       INSURANCE COMPANY OF NORTH AMERICA
171
       1133 AVE OF THE AMERICAS, 32ND FL
       NEW YORK, NY 10036                                   Dean Foods Company          COLLATERAL AGREEMENT DATED 9/30/2006
       ACL SERVICES LTD
       ATTN T JEBARA
175
       980 HOWE ST, STE 1500                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       VANCOUVER, BC V6Z 0C8                                Dean Foods Company          AUDITORS, ETC.)
        ACOSTA INC
       ATTN JEFF BROPHY, EVP
176
       6600 CORPORATE CENTER PKWY                           Suiza Dairy Group, LLC
       JACKSONVILLE, FL 32216                               Dean Dairy Holdings, LLC    SALES CONTRACT/TRADE AGREEMENT DATED 04/21/2015
        ADAM R. LIGHT
178    568 SHIRKSVILLE ROAD
       JONESTOWN, PA 17038                                  Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        ADAM R. LIGHT
179    568 SHIRKSVILLE ROAD
       JONESTOWN, PA 17038                                  Dean Foods Company          TRANSPORTATION AGREEMENT
       ADKINS MILK HAULING LLC
       ATTN DOUG ADKINS
182
       33473 GENOA RD
       GENOA, IL 60135                                      Dean Foods Company          FREIGHT SERVICES AGREEMENT
       ADP LLC
       ATTN GERARD LEONARD, PRES BENEFITS SERVICES
186
       ONE ADP BLVD
       ROSELAND, NJ 07068                                   Dean Foods Company          SERVICE CONTRACT
       ADP LLC
       ATTN GERARD LEONARD, PRES BENEFITS SERVICES
187
       ONE ADP BLVD
       ROSELAND, NJ 07068                                   Dean Foods Company          SERVICE CONTRACT DATED 10/14/2019
       ADP LLC
       ATTN GERARD LEONARD, PRES BENEFITS SERVICES
188
       ONE ADP BLVD
       ROSELAND, NJ 07068                                   Dean Foods Company          SERVICE CONTRACT DATED 11/28/2018
       ADP LLC
       ATTN GERARD LEONARD, PRES BENEFITS SERVICES
189
       ONE ADP BLVD
       ROSELAND, NJ 07068                                   Dean Foods Company          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)


                                                                                                                                        Page 4 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 10 of 248
                                                   Proposed Assumed Contract Schedule
Item                       Counterparty                                     Debtor(s)                            Contract Description
       ADVANCED DISPOSAL SERVICES EASTERN PA INC
       ATTN MARK TALBOT, GM
192
       2955 FELTON RD
       NORRISTOWN, PA 19401                                   Tuscan/Lehigh Dairies, Inc.   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/16/2018
       AECOM TECHNICAL SERVICES INC
198    1178 PAYSPHERE CIRCLE
       CHICAGO, IL 60674                                      Dean Foods Company            ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 03/17/2015
       AEP ENERGY INC
       ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS SUPPLY
202    225 W WACKER DR, STE 700
       CHICAGO, IL 60606                                                                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                              Dean Dairy Holdings, LLC      02/19/2015
       AEP ENERGY INC
       ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS SUPPLY
203    225 W WACKER DR, STE 700
       CHICAGO, IL 60606                                                                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                              Suiza Dairy Group, LLC        02/19/2015
       AEP ENERGY INC
       ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS SUPPLY
204    225 W WACKER DR, STE 700
       CHICAGO, IL 60606                                                                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                              Suiza Dairy Group, LLC        05/16/2019
       AEP ENERGY INC
       ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS SUPPLY
205    225 W WACKER DR, STE 700
       CHICAGO, IL 60606                                                                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                              Suiza Dairy Group, LLC        05/23/2019
       AEP ENERGY INC
       ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS SUPPLY
206    225 W WACKER DR, STE 700
       CHICAGO, IL 60606                                                                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                              Suiza Dairy Group, LLC        05/23/2019
       AEP ENERGY INC
       ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS SUPPLY
207    225 W WACKER DR, STE 700
       CHICAGO, IL 60606                                                                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                              Suiza Dairy Group, LLC        05/23/2019
       AEP ENERGY INC
       ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS SUPPLY
208    225 W WACKER DR, STE 700
       CHICAGO, IL 60606                                                                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                              Suiza Dairy Group, LLC        02/19/2015
       AFFILIATED DAIRY DISTRIBUTORS LP
       ATTN MARTIN T SIMON, VP TREASURER
209
       PO BOX 1067
       NORFOLK, NE 68701                                      Dean Foods Company            PARTNERSHIP AGREEMENT
       AFFILIATED FOODS COOPERATIVE INC
211    1401 W FARMERS AVE
       AMARILLO, TX 79118                                     Dean Foods Company            PARTNERSHIP AGREEMENT
       AFFINITY AGRICULTURE, LLC
212    PO BOX 132
       WESTFIELD, NY 14787                                    Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       AFFINITY AGRICULTURE, LLC
213    PO BOX 132
       WESTFIELD, NY 14787                                    Dean Foods Company            TRANSPORTATION AGREEMENT
       AFS TECHNOLOGIES HOLDINGS INC
       ATTN DAVID ALBERTY, CFO
214
       2141 E HIGHLAND AVE, STE 100                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       PHOENIX, AZ 85016                                      Dean Foods Company            AUDITORS, ETC.) DATED 08/24/2018
       AFS TECHNOLOGIES HOLDINGS INC
       ATTN RHONDA HARM, VP FINANCE
215
       2141 E HIGHLAND AVE, STE 100                                                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       PHOENIX, AZ 85016                                      Dean Foods Company            08/06/2019




                                                                                                                                           Page 5 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 11 of 248
                                              Proposed Assumed Contract Schedule
Item                         Counterparty                          Debtor(s)                                   Contract Description
       AFS TECHNOLOGIES INC
       ATTN CONNIE KIMBALL
216
       2141 E HIGHLAND AVE, STE 100
       PHOENIX, AZ 85106                             Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT
       AFS TECHNOLOGIES INC
       ATTN CONNIE KIMBALL
217
       2141 E HIGHLAND AVE, STE 100
       PHOENIX, AZ 85106                             Dean Foods Company                    SERVICE CONTRACT DATED 08/06/2019
       AFS TECHNOLOGIES INC
       ATTN DAVID ALBERTY, CFO
219
       2141 E HIGHLAND AVE, STE 200
       PHOENIX, AZ 85016                             Dean Foods Company                    SERVICE CONTRACT DATED 03/20/2018
       AFS TECHNOLOGIES INC
       ATTN GENERAL COUNSEL
220
       2141 E HIGHLAND AVE, STE 100
       PHOENIX, AZ 85016                             Dean Foods Company                    SERVICE CONTRACT DATED 03/20/2018
       AGC HEAT TRANSFER INC
       ATTN GEORGE ADAMS, DIRECTOR OF SALES
221
       10129 PIPER LN                                Dean Dairy Holdings, LLC
       BRISTOW, VA 20136                             Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 07/01/2019
       AICOS
       ATTN PAUL KONG
229
       2 BALA PLZ, STE 300, PMB 560
       BALA CYNWYD, PA 19004                         Tuscan/Lehigh Dairies, Inc.           LEASE: EQUIPMENT DATED 04/23/2018
       AID MAINTENANCE CO
       300 ROOSEVELT AVE
230
       PO BOX 476
       PAWTUCKET, RI 02860                           Garelick Farms, LLC                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
231
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                      Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 01/04/2010
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
232
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                      Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 01/04/2010
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
233
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                      Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 01/04/2010
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
234
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                      Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 01/04/2010
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
235
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                      Country Fresh, LLC                    LEASE: EQUIPMENT DATED 01/03/2002
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
236
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                      Dean Foods Company                    PURCHASE CONTRACT
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
237
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                      Dean Foods Company                    PURCHASE CONTRACT
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
238
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                      Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 01/09/2007
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
239
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                      Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 01/11/2007



                                                                                                                                           Page 6 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 12 of 248
                                           Proposed Assumed Contract Schedule
Item                       Counterparty                         Debtor(s)                                     Contract Description
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
240
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                   Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 11/20/2018
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
241
       7201 HAMILTON BLVD                          Friendly'S Manufacturing And Retail,
       ALLENTOWN, PA 18195-1501                   LLC                                     LEASE: EQUIPMENT DATED 11/05/2018
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
242
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                   Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 01/31/2007
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
243
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                   Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 02/09/2011
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
244
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                   Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 02/09/2011
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
245
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                   Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 02/09/2011
       AIR PRODUCTS & CHEMICALS INC
       ATTN CORPORATE SECRETARY
246
       7201 HAMILTON BLVD
       ALLENTOWN, PA 18195-1501                   Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 02/09/2011
       AIR PRODUCTS & CHEMICALS INC                Dean Dairy Holdings, LLC
       ATTN JONATHAN F ORR, ACCT MGR              Friendly's Manufacturing and Retail,
251
       2013 BENT CREEK TR                         LLC
       CUYAHOGA FALLS, OH 44223                   Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 11/02/2018
       AIR PRODUCTS & CHEMICALS INC
       ATTN JONATHAN F ORR, ACCT MGR
252
       2013 BENT CREEK TR
       CUYAHOGA FALLS, OH 44223                   Suiza Dairy Group, LLC                  PURCHASE CONTRACT
       AIR PRODUCTS & CHEMICALS INC
       ATTN JONATHAN F ORR, ACCT MGR
253
       2013 BENT CREEK TR
       CUYAHOGA FALLS, OH 44223                   Country Fresh, LLC                      CUSTOMER AGREEMENT DATED 01/03/2002
       AIRETOOL YOST SUPERIOR REALTY INC
254    PO BOX 1487
       SPRINGFIELD, OH 45501                      Reiter Dairy, LLC                       LEASE: BUILDING AND LAND DATED 06/09/2011
       AIRETOOL YOST SUPERIOR REALTY INC
255    PO BOX 1487
       SPRINGFIELD, OH 45501                      Reiter Dairy, LLC                       LEASE: BUILDING AND LAND
       AJ BOS
       D/B/A MAPLE DAIRY
259
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                      Southern Foods Group, LLC               PURCHASE CONTRACT DATED 01/01/2010
       AJB RANCH
261    28724 STOCKDALE HWY
       BAKERSFIELD, CA 93312                      Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       AJB RANCH
262    28724 STOCKDALE HWY
       BAKERSFIELD, CA 93312                      Dean Foods Company                      TRANSPORTATION AGREEMENT
       AL WARREN OIL CO
       ATTN RYAN OREILLY, SALES MGR
264
       1646 SUMMER ST                             Suiza Dairy Group, LLC
       HAMMOND, IN 46320                          Dean Dairy Holdings, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/19/2016
       ALABAMA GAS CORPORATION
266    605 RICHARD ARRINGTON JR BLVD N
       BIRMINGHAM, AL 35203-2707                  Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 07/10/2004




                                                                                                                                       Page 7 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 13 of 248
                                             Proposed Assumed Contract Schedule
Item                        Counterparty                          Debtor(s)                             Contract Description
       ALABAMA GAS CORPORATION
       ATTN MR SIDNEY QUICK
268
       2101 6TH AVE N
       BIRMINGHAM, AL 35203                         Dean Dairy Holdings, LLC       VENDOR AGREEMENT DATED 06/13/2019
       ALAMO SUPPLIES LLC
269    5761 BICENTENNIAL ST
       SAN ANTONIO, TX 78219                        Dean Foods Company             TRANSPORTATION AGREEMENT
       ALAN G. SUMNER
270    833 PONDSVILLE KEPLER ROAD
       SMITHS GROVE, KY 42171                       Dean Foods Company             INDEPENDENT PRODUCER CONTRACT
       ALAN G. SUMNER
271    833 PONDSVILLE KEPLER ROAD
       SMITHS GROVE, KY 42171                       Dean Foods Company             TRANSPORTATION AGREEMENT
        ALBERT R. ZIMMERMAN
280    2135 SOUTH 5TH AVENUE
       LEBANON, PA 17042                            Dean Foods Company             INDEPENDENT PRODUCER CONTRACT
        ALBERT R. ZIMMERMAN
281    2135 SOUTH 5TH AVENUE
       LEBANON, PA 17042                            Dean Foods Company             TRANSPORTATION AGREEMENT
       ALBUQUERQUE INTL BALLOON FIESTA INC
       ATTN PAUL R SMITH, EXEC DIR
282
       4401 ALAMEDA BLVD NE
       ALBUQUERQUE, NM 87113                        Dean Dairy Holdings, LLC       ADVERTISING CONTRACT DATED 07/22/2019
       ALDEA TECHNOLOGIES INC
       ATTN JEFFREY J RAYNER, PRESIDENT
285
       10 N MARTINGALE RD, STE 400                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       SCHAUMBURG, IL 60173                         Dean Foods Company             08/27/2019
       ALDI CORPORATE PURCHASING
       O/B/O ALDI INC
286
       1200 N KIRK RD
       BATAVIA, IL 60510-1477                       Country Fresh, LLC             PURCHASE CONTRACT DATED 02/17/2011
       ALDI CORPORATE PURCHASING
       O/B/O ALDI INC
287
       1200 N KIRK RD
       BATAVIA, IL 60510-1477                       Country Fresh, LLC             PURCHASE CONTRACT DATED 02/17/2011
       ALDI CORPORATE PURCHASING
       O/B/O ALDI INC
288
       1200 N KIRK RD
       BATAVIA, IL 60510-1477                       Suiza Dairy Group, LLC         PURCHASE CONTRACT DATED 06/30/2010
       ALDI CORPORATE PURCHASING
       O/B/O ALDI INC
289
       1200 N KIRK RD
       BATAVIA, IL 60510-1477                       Dean Foods Of Wisconsin, LLC   PURCHASE CONTRACT DATED 02/17/2011
       ALDI CORPORATE PURCHASING
       O/B/O ALDI INC
290
       1200 N KIRK RD
       BATAVIA, IL 60510-1477                       Southern Foods Group, LLC      PURCHASE CONTRACT DATED 09/24/2010
       ALDI CORPORATE PURCHASING
       O/B/O ALDI INC
291
       1200 N KIRK RD                               Verifine Dairy Products Of
       BATAVIA, IL 60510-1477                       Sheboygan, LLC                 PURCHASE CONTRACT DATED 02/17/2011
       ALDI INC
       ATTN FLORIAN HUETHMAIR
293
       1200 N KIRK RD
       BATAVIA, IL 60510-1477                       Country Fresh, LLC             PURCHASE CONTRACT DATED 02/03/2011
       ALDI INC
       ATTN FLORIAN HUETHMAIR
294
       1200 N KIRK RD
       BATAVIA, IL 60510-1477                       Country Fresh, LLC             PURCHASE CONTRACT DATED 02/03/2011
       ALDI INC
       ATTN FLORIAN HUETHMAIR
296
       1200 N KIRK RD
       BATAVIA, IL 60510-1477                       Dean Foods Of Wisconsin, LLC   PURCHASE CONTRACT DATED 02/03/2011




                                                                                                                                  Page 8 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 14 of 248
                                             Proposed Assumed Contract Schedule
Item                          Counterparty                        Debtor(s)                                    Contract Description
       ALDI INC
       ATTN FLORIAN HUETHMAIR
298
       1200 N KIRK RD                               Verifine Dairy Products Of
       BATAVIA, IL 60510-1477                       Sheboygan, LLC                        PURCHASE CONTRACT DATED 02/03/2011
       ALL BLUE SOLUTIONS INC
       ATTN CHIEF OF STAFF
301
       400 N SAINT PAUL ST, STE 900                                                       THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       DALLAS, TX 75201                             Dean Foods Company                    AUDITORS, ETC.) DATED 06/25/2019
       ALL TERRAIN LANDSCAPING
302    7250 NORTHWEST 84TH AVENUE                                                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       PARKLAND, FL 33067                           Southern Foods Group, LLC             10/08/2019
       ALLEGIANCE STAFFING
303    5726 ROOT RD
       SPRING, TX 77389                             Dean Foods Company                    EMPLOYMENT AGENCY
       ALLEN HOCHSTETLER
304    7515 STATE ROUTE 534
       WEST FARMINGTON, OH 44491                    Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       ALLEN HOCHSTETLER
305    7515 STATE ROUTE 534
       WEST FARMINGTON, OH 44491                    Dean Foods Company                    TRANSPORTATION AGREEMENT
       ALLEN S KEMPF
306    7370 STATE ROUTE 534
       WEST FARMINGTON, OH 44491                    Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       ALLEN S KEMPF
307    7370 STATE ROUTE 534
       WEST FARMINGTON, OH 44491                    Dean Foods Company                    TRANSPORTATION AGREEMENT
        ALLIANCE ENERGY SERVICES LLC
       ATTN CONTRACT ADMINISTRATION
312
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 09/04/2003
        ALLIANCE ENERGY SERVICES LLC
       ATTN CONTRACT ADMINISTRATION
313
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 05/01/2003
        ALLIANCE ENERGY SERVICES LLC
       ATTN CONTRACT ADMINISTRATION
314
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 09/04/2003
        ALLIANCE ENERGY SERVICES LLC
       ATTN CONTRACT ADMINISTRATION
315
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 05/01/2003
        ALLIANCE ENERGY SERVICES LLC
       ATTN CONTRACT ADMINISTRATION
316
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 09/04/2013
        ALLIANCE ENERGY SERVICES LLC
       ATTN CONTRACT ADMINISTRATION
317
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 06/17/2003
       ALLIANT TECHNOLOGIES LLC
       ATTN CFO
318
       360 MT KEMBLE AVE                                                                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       MORRISTOWN, NJ 07960                         Dean Foods Company                    12/10/2015
       ALLIANT TECHNOLOGIES LLC
       ATTN CFO
319
       360 MT KEMBLE AVE                                                                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       MORRISTOWN, NJ 07960                         Dean Foods Company                    06/21/2016
       ALLIANT TECHNOLOGIES LLC
       ATTN CFO
320
       360 MT KEMBLE AVE                                                                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       MORRISTOWN, NJ 07960                         Dean Foods Company                    12/10/2015
       ALLIANT TECHNOLOGIES LLC
       ATTN CFO
321
       360 MT KEMBLE AVE                                                                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       MORRISTOWN, NJ 07960                         Dean Foods Company                    09/28/2015

                                                                                                                                         Page 9 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 15 of 248
                                                 Proposed Assumed Contract Schedule
Item                      Counterparty                              Debtor(s)                            Contract Description
       ALLIANT TECHNOLOGIES LLC
       ATTN GARY FINKEL
322
       35 AIRPORT RD
       MORRISTOWN, NJ 07960                             Dean Foods Company          SERVICE CONTRACT DATED 09/05/2013
       ALLIANT TECHNOLOGIES LLC
       D/B/A TENFOUR LLC
323    ATTN GARY FINKEL
       360 MOUNT KEMBLE AVE
       MORRISTOWN, NJ 07960                             Dean Foods Company          IT CONTRACT DATED 07/16/2019
       ALLIANT TECHNOLOGIES LLC
       D/B/A TENFOUR LLC
324    ATTN GARY FINKEL
       360 MOUNT KEMBLE AVE
       MORRISTOWN, NJ 07960                             Dean Foods Company          IT CONTRACT DATED 08/01/2018
       ALLIANT TECHNOLOGIES
       ATTN CFO
325    360 MT KEMBLE AVE
       MORRISTOWN, NJ 07960                                                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                        Dean Foods Company          02/24/2017
       ALLIED BARTON SECURITY SERVICE LLC
327    PO BOX 828854
       PHILADELPHIA, PA 19182-8854                      Southern Foods Group, LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       ALLIED ELECTRIC INC
328
       ATTN TOM VANDENBOSCH, CFO                        Dean Foods Company          SERVICE CONTRACT
       2503
       ALOFTWALDORF  COURT NW
             MEDIA LLC
       ATTN CORPORATE OFFICER
335
       211 W TYLER ST, STE C
       LONGVIEW, TX 75601-6398                          Dean Foods Company          LICENSING AGREEMENT DATED 05/08/2019
       ALPHEUS COMMUNICATIONS LLC
       C/O ALPHEUS COMMUNICATIONS LLC
340    ATTN DIANE WINGO, SR CONTRACT ADM
       1301 FANNIN, 20TH FL
       HOUSTON, TX 77002                                Dean Foods Company          LEASE: BUILDING AND LAND
       ALPHEUS COMMUNICATIONS LLC
       C/O ALPHEUS COMMUNICATIONS LLC
341    ATTN DIANE WINGO, SR CONTRACT ADM
       1301 FANNIN, 20TH FL
       HOUSTON, TX 77002                                Dean Foods Company          SERVICE CONTRACT
       ALPHEUS DATA SERV
       1301 FANNIN STREET
342
       FLOOR 20
       HOUSTON, TX 77002                                Dean Foods Company          IT - NETWORK COMMUNICATION AGREEMENT
       ALPHEUS DATA SERVICES LLC
       ATTN SENIOR VP, CONTRACT ADMINISTRATION
343
       1301 FANNIN, 20TH FL
       HOUSTON, TX 77002                                Dean Foods Company          SERVICE CONTRACT DATED 02/26/2009
       ALPHEUS DATA SERVICES LLC
       C/O ALPHEUS COMMUNICATIONS LLC
344    ATTN DIANE WINGO, SR CONTRACT ADM
       1301 FANNIN, 20TH FL
       HOUSTON, TX 77002                                Dean Foods Company          SERVICE CONTRACT
       ALSCO
       ATTN DENNIS GALVES
345
       2771 WAI WAI LOOP
       HONOLULU, HI 96819                               Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 01/22/2016
       ALSCO
       ATTN DENNIS GALVES
346
       2771 WAI WAI LOOP
       HONOLULU, HI 96819                               Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 02/12/2016
       ALSCO
       ATTN DENNIS GALVES
347
       2771 WAI WAI LOOP
       HONOLULU, HI 96819                               Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 02/12/2016




                                                                                                                                  Page 10 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 16 of 248
                                               Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                                    Contract Description
       ALSCO
       ATTN DENNIS GALVES
348
       2771 WAI WAI LOOP
       HONOLULU, HI 96819                             Southern Foods Group, LLC             LEASE: EQUIPMENT DATED 05/24/2016
       ALTERNATIVE FEEDS LTD
       ATTN MARK E QUINN, GENERAL PARTNER
352
       5376 FM 545
       MELISSA, TX 75454                              Southern Foods Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       ALTRES STAFFING
       ATTN EMY YAMAUCHI-WONG, MGR
353
       967 KAPIOLANI BLVD
       HONOLULU, HI 96814                             Dean Foods Company                    EMPLOYMENT AGENCY DATED 02/18/2016
       ALTRES STAFFING
       ATTN EMY YAMAUCHI-WONG, MGR
354
       967 KAPIOLANI BLVD
       HONOLULU, HI 96814                             Southern Foods Group, LLC             EMPLOYMENT AGENCY DATED 08/25/2014
       AM GAS MARKETING CORP
       701 S MONARCH, ST #6
359
       PO BOX 7941
       ASPEN, CO 81612-7941                           Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 07/25/2000
       AM GAS MARKETING CORP
       701 S MONARCH, ST #6
360
       PO BOX 7941
       ASPEN, CO 81612-7941                           Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 12/30/2009
       A-MAC PLACEMENT INC
361    29214 FLORABUNDA RD
       SANTA CLARITA, CA 91387                        Dean Foods Company                    LICENSING AGREEMENT DATED 10/28/2013
       AMARAL TRANSPORT INC
       ATTN SONYA AMARAL
362
       29516 W SULLIVAN RD                            Dean Dairy Holdings, LLC
       GUSTINE, CA 95322                              Suiza Dairy Group, LLC                FREIGHT SERVICES AGREEMENT DATED 12/16/2014
       AMAZON FULFILLMENT SERVICES INC
       PO BOX 81227
363
       SEATTLE, WA 98108
                                                      Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 08/04/2016
       AMAZON FULFILLMENT SERVICES INC
       PO BOX 81227
364
       SEATTLE, WA 98108
                                                      Suiza Dairy Group, LLC                CUSTOMER AGREEMENT DATED 08/04/2016
       AMAZON.COM SERVICES INC                        Reiter Dairy, LLC
       PO BOX 81227                                   Dean Foods North Central, LLC
365    SEATTLE, WA 98108                              Southern Foods Group, LLC
                                                      Suiza Dairy Group, LLC
                                                      Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 06/04/2018
       AMAZON.COM SERVICES INC
       PO BOX 81227
366
       SEATTLE, WA 98108
                                                      Dean Foods Company                    CUSTOMER AGREEMENT
       AMBER MEADOWS FARM
368    254 GORMLEY ROAD
       WORTHINGTON, PA 16262                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       AMBER MEADOWS FARM
369    254 GORMLEY ROAD
       WORTHINGTON, PA 16262                          Dean Foods Company                    TRANSPORTATION AGREEMENT
       AMEC ENVIRONMENT & INFRASTRUCTURE INC
       ATTN JACK SCHIAVONE, VP
370
       2 ROBBINS RD                                   Dean Dairy Holdings, LLC              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       WESTFORD, MA 01886                             Suiza Dairy Group, LLC                AUDITORS, ETC.)
       AMEC ENVIRONMENT & INFRASTRUCTURE INC
       ATTN JACK SCHIAVONE, VP
371
       2 ROBBINS RD                                   Dean Dairy Holdings, LLC              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       WESTFORD, MA 01886                             Suiza Dairy Group, LLC                AUDITORS, ETC.) DATED 06/05/2012
       AMEC ENVIRONMENT & INFRASTRUCTURE INC
       ATTN JACK SCHIAVONE, VP
372
       2 ROBBINS RD                                   Dean Dairy Holdings, LLC              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       WESTFORD, MA 01886                             Suiza Dairy Group, LLC                AUDITORS, ETC.)

                                                                                                                                          Page 11 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 17 of 248
                                               Proposed Assumed Contract Schedule
Item                        Counterparty                            Debtor(s)                                     Contract Description
       AMEC ENVIRONMENT & INFRASTRUCTURE INC
       ATTN JACK SCHIAVONE, VP
373
       2 ROBBINS RD                                   Dean Dairy Holdings, LLC                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       WESTFORD, MA 01886                             Suiza Dairy Group, LLC                  AUDITORS, ETC.)
       AMEC ENVIRONMENT & INFRASTRUCTURE INC
       ATTN JACK SCHIAVONE, VP
374
       2 ROBBINS RD                                   Dean Dairy Holdings, LLC                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       WESTFORD, MA 01886                             Suiza Dairy Group, LLC                  AUDITORS, ETC.) DATED 06/05/2012
       AMEC ENVIRONMENT & INFRASTRUCTURE INC
       ATTN JACK SCHIAVONE, VP
375
       2 ROBBINS RD                                   Dean Dairy Holdings, LLC                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       WESTFORD, MA 01886                             Suiza Dairy Group, LLC                  AUDITORS, ETC.)
       AMEN DAIRY, LLC
376    54681 HALF MILE ROAD
       NORFOLK, NE 68701                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       AMEN DAIRY, LLC
377    54681 HALF MILE ROAD
       NORFOLK, NE 68701                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       AMEREN CO
       ATTN MGR REGULATORY COMPLIANCE
378
       PO BOX 66149, MC 1301
       ST.LOUIS, MO 63166                             Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 10/31/2006
       AMEREN IP
379    370 S MAIN ST
       DECATUR, IL 62523                              Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 06/27/2007
       AMEREX BROKERS LLC
       ATTN MICHAEL C PROKOP, EVP
380
       ONE SUGAR CREEK CNTR BLVD, STE 700
       SUGAR LAND, TX 77478                           Suiza Dairy Group, LLC                  LICENSING AGREEMENT DATED 04/05/2007
       AMERICAN DAIRY QUEEN CORP
       ATTN COO
386
       7505 METRO BLVD                                Suiza Dairy Group, LLC
       MINNEAPOLIS, MN 55439                          Dean Dairy Holdings, LLC                CUSTOMER AGREEMENT DATED 06/24/2014
       AMERICAN DAIRY QUEEN CORP
       ATTN COO
387
       7505 METRO BLVD                                Suiza Dairy Group, LLC
       MINNEAPOLIS, MN 55439                          Dean Dairy Holdings, LLC                CUSTOMER AGREEMENT
       AMERICAN FOOD & VENDING CORPORATION
       ATTN PATRICK C ARONE, VP
390
       450 WILDWOOD AVE
       WOBURN, MA 01801                               Garelick Farms, LLC                     PARTNERSHIP AGREEMENT DATED 03/06/2016
       AMERICAN FUJI SEAL INC
       ATTN RIKIO FURUSAWA, PRESIDENT
393    1051 BLOOMFIELD RD                             Dean Dairy Holdings, LLC
       BARDSTOWN, KY 40004                            Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 12/06/2012
       AMERICAN FUJI SEAL INC
       ATTN RIKIO FURUSAWA, PRESIDENT
394
       1051 BLOOMFIELD RD                             Dean Dairy Holdings, LLC
       BARDSTOWN, KY 40004                            Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/01/2019
       AMERICAN LOGISITICS INC                         Friendly's Manufacturing and Retail,
       ATTN CAMERON BYINGTON                          LLC
396
       711 SIGNAL MOUNTAIN RD                         Suiza Dairy Group, LLC
       CHATTANOOGA, TN 37405                          Dean Dairy Holdings, LLC                FREIGHT SERVICES AGREEMENT DATED 02/12/2019
       AMERICOLD LOGISTICS LLC
       ATTN CFO & LEGAL
403
       10 GLENLAKE PKWY, S TOWER, STE 800
       ATLANTA, GA 30328                              Southern Foods Group, LLC               STORAGE AGREEMENT DATED 06/26/2018
       AMERICOLD LOGISTICS LLC
       ATTN CFO & LEGAL
404
       10 GLENLAKE PKWY, S TOWER, STE 800
       ATLANTA, GA 30328                              Dean Foods Company                      STORAGE AGREEMENT
       AMERICOLD LOGISTICS LLC
       ATTN CFO & LEGAL
405
       10 GLENLAKE PKWY, S TOWER, STE 800
       ATLANTA, GA 30328                              Dean Foods Company                      STORAGE AGREEMENT


                                                                                                                                            Page 12 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 18 of 248
                                            Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                          Contract Description
       AMERICOLD LOGISTICS LLC
       ATTN CFO & LEGAL
407
       10 GLENLAKE PKWY, S TOWER, STE 800          Dean Dairy Holdings, LLC
       ATLANTA, GA 30328                           Mayfield Dairy Farms, LLC   STORAGE AGREEMENT DATED 12/09/2013
       AMERICOLD LOGISTICS LLC
       ATTN CFO & LEGAL
408
       10 GLENLAKE PKWY, S TOWER, STE 800          Dean Dairy Holdings, LLC
       ATLANTA, GA 30328                           Mayfield Dairy Farms, LLC   STORAGE AGREEMENT DATED 01/06/2016
       AMERICOLD LOGISTICS LLC
       ATTN CFO & LEGAL
413
       10 GLENLAKE PKWY, S TOWER, STE 800
       ATLANTA, GA 30328                           Dean Foods Company          STORAGE AGREEMENT DATED 02/24/2016
       AMERICOLD LOGISTICS LLC
       ATTN CFO & LEGAL
417
       10 GLENLAKE PKWY, S TOWER, STE 800
       ATLANTA, GA 30328                           Southern Foods Group, LLC   STORAGE AGREEMENT DATED 04/01/2018
       AMERICOLD LOGISTICS LLC
       ATTN CFO & LEGAL
418
       10 GLENLAKE PKWY, S TOWER, STE 800
       ATLANTA, GA 30328                           Dean Foods Company          STORAGE AGREEMENT
       AMERICOLD LOGISTICS LLC
       ATTN GENERAL COUNSEL
422
       10 GLENLAKE PKWY S TOWER, STE 600
       ATLANTA, GA 30328                           Dean Foods Company          STORAGE AGREEMENT DATED 02/24/2016
       AMERICOLD LOGISTICS LLC
       ATTN GENERAL COUNSEL
423
       10 GLENLAKE PKWY, S TOWER, STE 600
       ATLANTA, GA 30328                           Dean Foods Company          STORAGE AGREEMENT DATED 02/24/2016
       AMERICOLD LOGISTICS LLC
       ATTN POONAM PATEL
424
       1619 ANTIOCH CHURCH RD
       PIEDMONT, SC 29673                          Suiza Dairy Group, LLC      STORAGE AGREEMENT
       AMERICOLD LOGISTICS LLC
       ATTN POONAM PATEL
425
       1619 ANTIOCH CHURCH RD
       PIEDMONT, SC 29673                          Dean Foods Company          STORAGE AGREEMENT DATED 02/24/2016
       AMERICOLD LOGISTICS LLC
       ATTN POONAM PATEL
426
       1619 ANTIOCH CHURCH RD
       PIEDMONT, SC 29673                          Mayfield Dairy Farms, LLC   STORAGE AGREEMENT DATED 10/29/2019
       AMERICOLD LOGISTICS LLC
       ATTN POONAM PATEL
427
       1619 ANTIOCH CHURCH RD                      Dean Dairy Holdings, LLC
       PIEDMONT, SC 29673                          Mayfield Dairy Farms, LLC   STORAGE AGREEMENT DATED 01/06/2016
       AMERICOLD LOGISTICS LLC
       ATTN POONAM PATEL
429
       600 W 25TH AVE
       BIRMINGHAM, AL 35204                        Mayfield Dairy Farms, LLC   STORAGE AGREEMENT DATED 10/29/2019
       AMERICOLD
       ATTN MARC LEVIN, SVP KEY ACCOUNTS
435
       10 GLENLAKE PKWY, STE 600, S TOWER
       ATLANTA, GA 30328                           Dean Dairy Holdings, LLC    LOGISTICS CONTRACT DATED 02/10/2017
       AMERICOLD
       ATTN POONAM PATEL
439
       600 W 25TH AVE
       BIRMINGAHM, AL 35204                        Dean Foods Company          STORAGE AGREEMENT
       AMERICOLD
       ATTN POONAM PATEL
440
       600 W 25TH AVE
       BIRMINGAHM, AL 35204                        Mayfield Dairy Farms, LLC   STORAGE AGREEMENT
       AMERICOLD
       ATTN POONAM PATEL
441    600 W 25TH AVE
       BIRMINGAHM, AL 35204
                                                   Dean Foods Company          STORAGE AGREEMENT


                                                                                                                          Page 13 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 19 of 248
                                               Proposed Assumed Contract Schedule
Item                        Counterparty                            Debtor(s)                                     Contract Description
       AMERIPRIDE SERVICES INC
442    ATTN EDDIE GERBER, GENERAL MGR
       317 S VAN BUREN
                                                      Dean Foods Company                      LEASE: EQUIPMENT DATED 08/18/2014
       AMARILLO, TX 79105
       AMIGO PROPERTIES
       PO BOX 448
445    SAN ANGELO, TX 76902
                                                      Dean Foods Company                      LEASE - DISTRIBUTION DEPOT
       AMIL FREIGHT INC
                                                       Friendly's Manufacturing and Retail,
       ATTN ROMEO VERGARA
446                                                   LLC
       4365 US HWY 1, STE 212
                                                      Suiza Dairy Group, LLC
       PRINCETON, NJ 08540
                                                      Dean Dairy Holdings, LLC                FREIGHT SERVICES AGREEMENT DATED 12/20/2018
        AMMON K. PEIFFER, JR.
       324 NORTH MILL STREET
447    LEBANON, PA 17042
                                                      Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        AMMON K. PEIFFER, JR.
448    324 NORTH MILL STREET
       LEBANON, PA 17042                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       AMON H HOOVER
449    6470 US 68E
       HOPKINSVILLE, KY 42240                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       AMON H HOOVER
450    6470 US 68E
       HOPKINSVILLE, KY 42240                         Dean Foods Company                      TRANSPORTATION AGREEMENT
       AMOS BLANK
451    8050 ROARING SPRINGS ROAD
       HERNDON, KY 42236                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       AMOS BLANK
452
       8050 ROARING SPRINGS ROAD                      Dean Foods Company                      TRANSPORTATION AGREEMENT
       HERNDON,  KY 42236BEILER
       AMOS OR REBECCA
453
       1279 JOHN RIVES ROAD                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HOPKINSVILLE, KY 42240
       AMOS OR REBECCA    BEILER
454    1279 JOHN RIVES ROAD
       HOPKINSVILLE, KY 42240                         Dean Foods Company                      TRANSPORTATION AGREEMENT
       AMOS S.ESH
455    1313 CERULEAN PRINCETON RD
       CERULEAN, KY 42215                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       AMOS S.ESH
456    1313 CERULEAN PRINCETON RD
       CERULEAN, KY 42215                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       ANDREW L. OR LAURA F. ZOOK
458    21461 SOUTH MOSIERTOWN ROAD
       SAEGERTOWN, PA 16433                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ANDREW L. OR LAURA F. ZOOK
459    21461 SOUTH MOSIERTOWN ROAD
       SAEGERTOWN, PA 16433                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       ANDY J. OR MARY ANNE MILLER
460    8327 WILLIAMSON ROAD
       MEADVILLE, PA 16335                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ANDY J. OR MARY ANNE MILLER
461    8327 WILLIAMSON ROAD
       MEADVILLE, PA 16335                            Dean Foods Company                      TRANSPORTATION AGREEMENT
        ANNA LOICE REEDER
464    401 INDEPENDENCE ROAD
       LIVINGSTON, TN 38570                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        ANNA LOICE REEDER
465    401 INDEPENDENCE ROAD
       LIVINGSTON, TN 38570                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       ANTEA USA INC
       ATTN MARK SCHUMACHER, SR PROJECT MNGR
468
       5788 WIDEWATERS PKWY
       SYRACUSE, NY 13214                             Suiza Dairy Group, LLC                  ENVIRONMENTAL CLEAN-UP AGREEMENT




                                                                                                                                            Page 14 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 20 of 248
                                               Proposed Assumed Contract Schedule
Item                      Counterparty                              Debtor(s)                            Contract Description
       ANTEA USA INC
       ATTN MARK SCHUMACHER, SR PROJECT MNGR
469
       5788 WIDEWATERS PKWY                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       SYRACUSE, NY 13214                             Suiza Dairy Group, LLC        AUDITORS, ETC.) DATED 03/13/2012
       ANTEA USA INC
       C/O ANTEA GROUP
470    ATTN VP
       5910 RICE CREEK PKWY, STE 100                  Dean Dairy Holdings, LLC      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       SHOREVIEW, MN 55126                            Suiza Dairy Group, LLC        AUDITORS, ETC.) DATED 06/05/2012
       ANTEA USA INC
       C/O ANTEA GROUP
471    ATTN VP
       5910 RICE CREEK PKWY, STE 100                  Dean Dairy Holdings, LLC      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       SHOREVIEW, MN 55126                            Suiza Dairy Group, LLC        AUDITORS, ETC.) DATED 06/05/2012
       ANTHRACITE INDUSTRIAL SERVICES LLC
       ATTN JOHN
472
       27 N VALLEY ST
       NEW PHILADELPHIA, PA 17959                     Tuscan/Lehigh Dairies, Inc.   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/23/2019
       AON RISK SERVICES CENTRAL INC
473    5005 LYNDON B JOHNSON FWY STE 1500                                           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       DALLAS, TX 75244-6186                          Southern Foods Group, LLC     12/11/2012
       AON RISK SERVICES SOUTHWEST INC
474    5005 LYNDON B JOHNSON FWY STE 1500                                           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       DALLAS, TX 75244-6186                          Southern Foods Group, LLC     11/01/2012
       APG SECURITY LLC
       F/K/A ASSET PROTECTION GROUP LLC
476    ATTN DENNIS KELLY, CEO
       116 N BROADWAY, 2ND FL
       SOUTH AMBOY, NJ 08879                          Garelick Farms, LLC           PURCHASE CONTRACT DATED 11/15/2019
       APPLE SHAMROCK DAIRY FARMS, LLC
477    32821 GUYS MILL ROAD
       TOWNVILLE, PA 16360                            Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       APPLE SHAMROCK DAIRY FARMS, LLC
478    32821 GUYS MILL ROAD
       TOWNVILLE, PA 16360                            Dean Foods Company            TRANSPORTATION AGREEMENT
       APPLEBEES SERVICES INC
       8140 WARD PKWY
480
       KANSAS CITY, MO 64114                          Suiza Dairy Group, LLC
                                                      Dean Dairy Holdings, LLC      CONFIDENTIALITY AGREEMENT DATED 04/24/2017
       AQUATERRE LLC
       ATTN JEAN HEBERT, PRES
481
       820 W HIND DR #240081                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       HONOLULU, HI 96824                             Southern Foods Group, LLC     AUDITORS, ETC.) DATED 07/07/2017
       AQUATERRE LLC
       ATTN JEAN HEBERT, PRES
482
       820 W HIND DR #240081                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       HONOLULU, HI 96824                             Southern Foods Group, LLC     AUDITORS, ETC.)
       ARAMARK UNIFORM SERVICES
       ATTN DIR OF SERVICE
484
       115 N 1ST ST
       BURBANK, CA 91502                              Dean Foods Company            LEASE: EQUIPMENT DATED 08/18/2014
       ARAMARK UNIFORM SERVICES
       ATTN DIR OF SERVICE
485
       115 N 1ST ST
       BURBANK, CA 91502                              Dean Foods Company            LEASE: EQUIPMENT DATED 03/07/2016
       ARAMARK UNIFORM SERVICES
       ATTN DIRECTOR, NATL ACCOUNTS
487
       115 N 1ST ST                                   Dean Dairy Holdings, LLC
       BURBANK, CA 91502                              Suiza Dairy Group, LLC        PURCHASE CONTRACT DATED 12/03/2018
       ARAMARK UNIFORM SERVICES
       ATTN DIRECTOR, NATL ACCOUNTS
488
       115 N 1ST ST                                   Dean Dairy Holdings, LLC
       BURBANK, CA 91502                              Suiza Dairy Group, LLC        LEASE: EQUIPMENT DATED 07/01/2008




                                                                                                                                  Page 15 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 21 of 248
                                              Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                                      Contract Description
       ARAMARK UNIFORM SERVICES                       Friendly's Manufacturing and Retail,
       ATTN DIRECTOR, NATL ACCOUNTS                  LLC
489
       115 N 1ST ST                                  Suiza Dairy Group, LLC
       BURBANK, CA 91502                             Dean Dairy Holdings, LLC                LEASE: EQUIPMENT DATED 04/16/2019
       ARBITRATION FORUMS INC
490    3820 NORTHDALE BOULEVARD, SUITE 200A          Dean Dairy Holdings, LLC
       TAMPA, FL 33624                               Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 01/30/2013
       ARBON EQUIPMENT CORPORATION - WEST
       ATTN ERIC LEDERFINE
491
       4955 PEORIA ST, UNIT C                                                                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       DENVER, CO 80236                              Southern Foods Group, LLC               09/19/2019
       ARBON EQUIPMENT CORPORATION
       ATTN JUAN GONZALES
492
       7060 W STATE RD 84, STE 7
       DAVIE, FL 33317                               Dean Dairy Holdings, LLC                MAINTENANCE: EQUIPMENT
       ARBON EQUIPMENT CORPORATION
       ATTN JUAN GONZALES
493
       7060 W STATE RD 84, STE 7
       DAVIE, FL 33317                               Dean Foods Company                      INDEMNITY AGREEMENT DATED 01/08/2015
       ARBON EQUIPMENT CORPORATION
       ATTN JUAN GONZALES
494
       7060 W STATE RD 84, STE 7
       DAVIE, FL 33317                               Dean Dairy Holdings, LLC                MAINTENANCE: EQUIPMENT
       ARCHIVE INFORMATION MANAGEMENT/AIM
496    1325 IVY AVENUE
       WINSTON-SALEM, NC 27105                       Suiza Dairy Group, LLC                  LEASE: BUILDING AND LAND DATED 02/24/2017
       ARENA FLEET SERVICES INC
498    2101 MOUNT READ BLVD
       ROCHESTER, NY 14615                           Garelick Farms, LLC                     LOGISTICS CONTRACT DATED 10/25/2019
       ARI FLEET LT
       9000 MIDATLANTIC DR                           Suiza Dairy Group Inc
500
       PO BOX 5039                                   Dean Transportation Inc
       MOUNT LAUREL, NJ 8054                         Dean Dairy Holdings LLC                 SERVICE CONTRACT
       ARIE KEIM
501    20535 ROUTE 89
       CORRY, PA 16407                               Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ARIE KEIM
502
       20535 ROUTE 89                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       CORRY, PA 16407
       ARMSTRONG    TRANSPORT GROUP INC               Friendly's Manufacturing and Retail,
       ATTN KEVIN EOFF                               LLC
503
       PO BOX 560687                                 Suiza Dairy Group, LLC
       CHARLOTTE, NC 28256                           Dean Dairy Holdings, LLC                FREIGHT SERVICES AGREEMENT DATED 01/01/2017
       ARMY & AIR FORCE EXCHANGE SERVICE
       3911 S WALTON WALKER BLVD
504
       DALLAS, TX 75146                              Suiza Dairy Group, LLC
                                                     Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 04/17/2018
       ARNOLD WORLDWIDE INC
505    10 SUMMER STREET
       BOSTON, MA 02110                              Alta-Dena Certified Dairy, LLC          LICENSING AGREEMENT
       AROMET PROPERTIES LLC
       ATTN DAVID METZGER
509
       270 BUELL RD
       ROCHESTER, NY 14624                           Dean Dairy Holdings, LLC                LEASE: BUILDING AND LAND
       ARTHUR MILLSAPS
510    596 LIBERALITY ROAD
       MADISONVILLE, TN 37354                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ARTHUR MILLSAPS
511    596 LIBERALITY ROAD
       MADISONVILLE, TN 37354                        Dean Foods Company                      TRANSPORTATION AGREEMENT
       ASCENTIUM CAPITAL LLC
       ATTN DAVID MARBIN, VP SALES
512
       23970 HIGHWAY 59 N
       KINGWOOD, TX 77339                            Dean Transportation, Inc.               LEASE: EQUIPMENT




                                                                                                                                           Page 16 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 22 of 248
                                                   Proposed Assumed Contract Schedule
Item                       Counterparty                                 Debtor(s)                          Contract Description
       ASCENTIUM CAPITAL LLC
       ATTN DAVID MARBIN, VP SALES
513
       23970 HIGHWAY 59 N
       KINGWOOD, TX 77339-1535                             Dean Transportation, Inc.   LEASE: EQUIPMENT
       ASCENTIUM CAPITAL LLC
       ATTN DAVID MARBIN, VP SALES
514
       23970 HIGHWAY 59 N
       KINGWOOD, TX 77339-1535                             Dean Transportation, Inc.   LEASE: EQUIPMENT
       ASPEN TECHNOLOGY INC
       D/B/A ASPENTECH
519    ATTN GENERAL COUNSEL
       20 CROSBY DR
       BEDFORD, MA 01730                                   Dean Foods Company          SOFTWARE LICENSING AGREEMENT DATED 12/23/2014
       ASSOCIATED DAIRY DISTRIBUTORS LP
       C/O ASSOCIATED WHOLESALE GROCERS INC, GEN PARTNER
520    5000 KANSAS AVE
       KANSAS CITY, KS 66106
                                                           Southern Foods Group, LLC   LEASE: AUTO
       ASSOCIATED DAIRY DISTRIBUTORS LP
       C/O ASSOCIATED WHOLESALE GROCERS INC, GEN PARTNER
521    5000 KANSAS AVE
       KANSAS CITY, KS 66106
                                                           Southern Foods Group, LLC   LEASE: AUTO DATED 05/11/2017
       ASSOCIATED FOOD STORES INC
       ATTN PRESIDENT
522
       1850 W 2100 S
       SALT LAKE CITY, UT 84119                            Southern Foods Group, LLC   VENDOR AGREEMENT DATED 05/04/2016
       ASSOCIATED FOOD STORES
       ATTN PRESIDENT
523
       1850 W 2100 S
       SALT LAKE CITY, UT 84119                            Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 05/04/2016
       ASSOCIATED MILK PRODUCERS INC
       ATTN JIM CARROLL
525
       1600 E LAMAR BLVD
       ARLINGTON, TX 76011                                 Dean Foods Company          SERVICE CONTRACT DATED 03/16/1995
       ATHENS MINI STORAGE
530    PO BOX 362
       ATHENS, TN 37371-0362                               Mayfield Dairy Farms, LLC   LEASE: BUILDING AND LAND DATED 08/14/2009
       ATHENS UTILITIES BOARD
       ATTN ERIC NEWBERRY, GM
531    PO BOX 689
       100 NEW ENGLEWOOD RD
       ATHENS, TN 37371-0689                               Mayfield Dairy Farms, LLC   SERVICE CONTRACT DATED 11/01/2012
       ATLANTA NATIONAL LEAGUE BASEBALL CLUB LLC
       ATTN DEREK SCHILLER
534
       755 HANK AARON DR
       ATLANTA, GA 30315                                   Mayfield Dairy Farms, LLC   LICENSING AGREEMENT DATED 03/24/2016
       ATLANTA NATIONAL LEAGUE BASEBALL CLUB LLC
       ATTN DEREK SCHILLER
535    SUNTRUST PARK
       755 BATTERY AVE SE
       ATLANTA, GA 30339                                   Mayfield Dairy Farms, LLC   LICENSING AGREEMENT DATED 02/21/2017
       ATLAS COPCO COMPRESSORS INC
       ATTN JACOB FAGAN, SALES MGR
537
       15046 LEE RD
       HOUSTON, TX 77032                                   Garelick Farms, LLC         PURCHASE CONTRACT
       ATLAS COPCO COMPRESSORS INC
       ATTN JACOB FAGAN, SALES MGR
538
       15046 LEE RD
       HOUSTON, TX 77032                                   Garelick Farms, LLC         PURCHASE CONTRACT
       ATLAS COPCO COMPRESSORS LLC
       ATTN JACOB FAGAN, SALES MGR
539
       15046 LEE RD
       HOUSTON, TX 77032                                   Garelick Farms, LLC         PURCHASE CONTRACT



                                                                                                                                   Page 17 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 23 of 248
                                                  Proposed Assumed Contract Schedule
Item                        Counterparty                              Debtor(s)                         Contract Description
       ATLAS COPCO COMPRESSORS LLC
       ATTN PAUL OUELLETTE, SERVICE SALES MGR
540
       92 INTERSTATE
       WEST SPRINGFIELD, MA 01089                        Garelick Farms, LLC        MAINTENANCE: EQUIPMENT
       ATLAS OIL COMPANY
       ATTN ROBERT KENYON
541
       24501 ECORSE RD                                   Dean Dairy Holdings, LLC
       TAYLOR, MI 48180                                  Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 07/01/2018
       ATLAS OIL COMPANY
       ATTN ROBERT KENYON
542
       24501 ECORSE RD                                   Dean Dairy Holdings, LLC
       TAYLOR, MI 48180                                  Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 02/13/2019
       ATLAS OIL COMPANY
       ATTN ROBERT KENYON
543
       24501 ECORSE RD                                   Dean Dairy Holdings, LLC
       TAYLOR, MI 48180                                  Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 04/01/2019
       ATLAS OIL COMPANY
       ATTN ROBERT KENYON
546
       24501 ECORSE RD                                   Dean Dairy Holdings, LLC
       TAYLOR, MI 48180                                  Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 12/15/2007
       ATLAS OIL COMPANY
       ATTN ROBERT KENYON
552
       24501 ECORSE RD                                   Suiza Dairy Group, LLC
       TAYLOR, MI 48180                                  Dean Dairy Holdings, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/01/2019
       ATMOS ENERGY MARKETING LLC
       ATTN CONTRACT ADMINISTRATION
554
       13430 NORTHWEST FREEWAY, STE 700
       HOUSTON, TX 77040-6091                            Dean Dairy Holdings, LLC   PURCHASE CONTRACT
       ATMOS ENERGY MARKETING LLC
       ATTN CONTRACT ADMINISTRATION
555
       13430 NORTHWEST FREEWAY, STE 700
       HOUSTON, TX 77040-6091                            Dean Dairy Holdings, LLC   PURCHASE CONTRACT DATED 10/11/2012
       ATMOS ENERGY MARKETING LLC
       ATTN ROB ELLIS, SVP
556
       13430 NW FREEWAY, STE 700
       HOUSTON, TX 77040-6091                            Dean Dairy Holdings, LLC   PURCHASE CONTRACT
       ATMOS ENERGY MARKETING LLC
       ATTN ROB ELLIS, SVP
557
       13430 NW FREEWAY, STE 700
       HOUSTON, TX 77040-6091                            Dean Dairy Holdings, LLC   PURCHASE CONTRACT DATED 10/11/2012
       AUDIO FIDELITY COMMUNICATIONS CORP
       D/B/A WHITLOCK
558    ATTN MARK C BAKER, CFO
       12820 W CREEK PKWY, STE M
       RICHMOND, VA 23238                                Dean Foods Company         SERVICE CONTRACT DATED 06/27/2016
       AUTOMATION PERSONNEL SERVICES INC
560    PO BOX 936648                                     Dean Dairy Holdings, LLC
       ATLANTA, GA 31193                                 Dean Foods Company         EMPLOYMENT AGENCY DATED 03/06/2015
       AUTOMOTIVE RENTALS INC                            Suiza Dairy Group Inc
561    9000 MIDATLANTIC DR                               Dean Transportation Inc
       MOUNT LAUREL, NJ 8054                             Dean Dairy Holdings LLC    SERVICE CONTRACT
       AUTOMOTIVE RENTALS INC
562    9000 MIDATLANTIC DR                               Suiza Dairy Group Inc
       MOUNT LAUREL, NJ 8054                             Dean Transportation Inc    GUARANTEES
       AUTOMOTIVE RENTALS INC
563    9000 MIDATLANTIC DR
       MOUNT LAUREL, NJ 8054                             Dean Transportation Inc    SERVICE CONTRACT
       AVENDRA LLC
       ATTN CHARLES E MCINTYRE, SVP STRATEGIC SOURCING
564
       702 KING FARM BLVD, STE 600                       Dean Dairy Holdings, LLC
       ROCKVILLE, MD 20850                               Suiza Dairy Group, LLC     DISTRIBUTION AGREEMENT DATED 06/03/2016
       AVERILL AUTO AND SERVICE LLC
       ATTN LEGAL DEPARTMENT
567
       2515 MCKINNEY AVE, STE 1200
       DALLAS, TX 75201                                  Suiza Dairy Group, LLC     LEASE: BUILDING AND LAND DATED 06/26/2007


                                                                                                                                Page 18 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 24 of 248
                                                  Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                                Contract Description
       AVERILL AUTO AND SERVICE LLC
       ATTN LEGAL DEPARTMENT
568
       2515 MCKINNEY AVE, STE 1200
       DALLAS, TX 75201                                  Suiza Dairy Group, LLC            LEASE: BUILDING AND LAND DATED 10/30/2017
       B & E DAIRY #1
       ATTN ELDERT VAN DAM
576
       26599 COMMUNITY BLVD                              Alta-Dena Certified Dairy, LLC
       BARSTOW, CA 92311                                 Southern Foods Group, LLC         PURCHASE CONTRACT DATED 04/30/2005
       B & E DAIRY #2
       ATTN ELDERT VAN DAM
578
       26599 COMMUNITY BLVD                              Alta-Dena Certified Dairy, LLC
       BARSTOW, CA 92311                                 Southern Foods Group, LLC         PURCHASE CONTRACT DATED 04/30/2005
       B&E DAIRY 1
       ATTN OWNER
588
       26599 COMMUNITY BLVD                              Dean Dairy Holdings, LLC
       BARSTOW, CA 92311                                 Suiza Dairy Group, LLC            PURCHASE CONTRACT DATED 10/29/2018
       B&E DAIRY 2
       ATTN OWNER
589
       26599 COMMUNITY BLVD                              Dean Dairy Holdings, LLC
       BARSTOW, CA 92311                                 Suiza Dairy Group, LLC            PURCHASE CONTRACT DATED 10/25/2018
       BACK NINE DAIRY
594    650 CURRY ROAD O
       CLOVIS, NM 88101                                  Dean Foods Company                INDEPENDENT PRODUCER CONTRACT
       BACK NINE DAIRY
595    650 CURRY ROAD O
       CLOVIS, NM 88101                                  Dean Foods Company                TRANSPORTATION AGREEMENT
       BADGER ICE CREAM COMPANY INC                       Dean Holding Company
596    RESEARCHING ADDRESS                               Verifine Dairy Products of Sheboygan,
                                                         LLC                                   INDEMNITY AGREEMENT
       BAMA FOODS LIMITED PARTNERSHIP
       ATTN LEGAL DEPT
600
       2745 E 11TH ST
       TULSA, OK 74105                                   Southern Foods Group, LLC         CUSTOMER AGREEMENT DATED 11/03/2008
       BANC OF AMERICA & CAPITAL LLC
       ATTN TERRI J PRESTON, VP
601
       2059 NORTHLAKE PKWY                               Dean Transportation, Inc.
       TUCKER, GA 30084                                  Dean Foods Company                GUARANTEES DATED 11/05/2013
       BANC OF AMERICA & CAPITAL LLC
       ATTN TERRI J PRESTON, VP
602
       2059 NORTHLAKE PKWY
       TUCKER, GA 30084                                  Dean Transportation, Inc.         LEASE: AUTO
       BANK MIDWEST NA
604    1100 MAIN ST
       KANSAS CITY, MO 64105-2105                        Dean Foods Company                ENVIRONMENTAL CLEAN-UP AGREEMENT
       BANK MIDWEST NA
605    1100 MAIN ST
       KANSAS CITY, MO 64105-2105                        Dean Foods Company                ENVIRONMENTAL CLEAN-UP AGREEMENT
       BANK OF AMERICA, N.A., TRUSTEE FOR THE BARBARA
       MULLINS TRUST
       Trust Real Estate
610    Attn: Howard Compton
       P.O. Box 831500
       Dallas, TX 75283-1500                             Southern Foods Group, LLC         LEASE AGREEMENT DATED 1/1/2002
       BANK OF THE WEST
       ATTN JERRY HOLMES, VP
618    12677 ALCOSTA BLVD, STE 200
       NC-B15-2H-K
       SAN RAMON, CA 94583                               Dean Transportation, Inc.         LEASE: AUTO
       BANK OF THE WEST
       ATTN JERRY HOLMES, VP
619    12677 ALCOSTA BLVD, STE 200
       NC-B15-2H-K                                       Dean Transportation, Inc.
       SAN RAMON, CA 94583                               Dean Foods Company                GUARANTEES DATED 09/28/2015




                                                                                                                                       Page 19 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 25 of 248
                                            Proposed Assumed Contract Schedule
Item                        Counterparty                         Debtor(s)                              Contract Description
       BANKNORTH NA
       ATTN WILLIAM E KIDDER
631
       21 ELM ST                                   Garelick Farms, LLC
       WOODSTOCK, VT 05091                         Suiza Dairy Group, LLC           SERVICE CONTRACT DATED 04/15/2005
       BARBER RENTAL PROPERTIES
       ATTN DON BARBER
635
       679 W MAIN ST
       HOHENWALD, TN 38462                         Suiza Dairy Group, LLC           LEASE: BUILDING AND LAND DATED 07/16/2018
       BARHAM JERSEY FARM
637    571 COUNTY ROAD 2
       CALHOUN, TN 37309                           Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BARHAM JERSEY FARM
638    571 COUNTY ROAD 2
       CALHOUN, TN 37309                           Dean Foods Company               TRANSPORTATION AGREEMENT
       BARNES & NOBLE INC
       ATTN DENNIS O'NEIL, PURCHASING MGR
641
       120 FIFTH AVE                               Dean Dairy Holdings, LLC
       NEW YORK, NY 10011                          Suiza Dairy Group, LLC           DISTRIBUTION AGREEMENT DATED 06/01/2009
       BARNES & NOBLE INC
       ATTN DENNIS O'NEIL, PURCHASING MGR
642
       120 FIFTH AVE                               Dean Dairy Holdings, LLC
       NEW YORK, NY 10011                          Suiza Dairy Group, LLC           DISTRIBUTION AGREEMENT DATED 06/01/2009
       BARNES & NOBLE INC
       ATTN DENNIS O'NEIL, PURCHASING MGR
643
       120 FIFTH AVE                               Dean Dairy Holdings, LLC
       NEW YORK, NY 10011                          Suiza Dairy Group, LLC           DISTRIBUTION AGREEMENT DATED 03/02/2010
       BARNWELL, MAGDALENA J
644    PO BOX 2712
       ALAMOGORDO, NM 88311                        Dean Foods Company               LEASE: BUILDING AND LAND DATED 02/21/2005
       BARR FARM
       WILLIAM OR KAREN BARR
645
       896 DRY VALLEY ROAD
       PHILADELPHIA, TN 37846                      Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BARR FARM
       WILLIAM OR KAREN BARR
646
       896 DRY VALLEY ROAD
       PHILADELPHIA, TN 37846                      Dean Foods Company               TRANSPORTATION AGREEMENT
       BARRY S. HOSTETTER
647    6800 VALLEY GLEN ROAD
       ANNVILLE, PA 17003                          Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BARRY S. HOSTETTER
648    6800 VALLEY GLEN ROAD
       ANNVILLE, PA 17003                          Dean Foods Company               TRANSPORTATION AGREEMENT
       BARRY WILSON
649    552 JACKSON ROAD
       PORTLAND, TN 37148                          Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BARRY WILSON
650    552 JACKSON ROAD
       PORTLAND, TN 37148                          Dean Foods Company               TRANSPORTATION AGREEMENT
       BARTON STAFFING SOLUTIONS INC
       ATTN JASON BARTON
652
       723 AURORA AVE
       AURORA, IL 60505                            Country Fresh, LLC               EMPLOYMENT AGENCY
       BARTON STAFFING SOLUTIONS INC
       ATTN JASON BARTON, PRES
653
       1000 CORPORATE BLVD, STE A
       AURORA, IL 60505                            Midwest Ice Cream Company, LLC   EMPLOYMENT AGENCY
       BARTON STAFFING SOLUTIONS INC
       ATTN JASON BARTON, PRES
654
       1000 CORPORATE BLVD, STE A
       AURORA, IL 60505                            Midwest Ice Cream Company, LLC   EMPLOYMENT AGENCY DATED 05/31/2011
       BARTON STAFFING SOLUTIONS INC
       ATTN JASON BARTON, PRES
655
       1000 CORPORATE BLVD, STE A
       AURORA, IL 60505                            Country Fresh, LLC               EMPLOYMENT AGENCY


                                                                                                                                Page 20 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 26 of 248
                                                    Proposed Assumed Contract Schedule
Item                      Counterparty                                   Debtor(s)                              Contract Description
       BASHAS' INC
       ATTN GENERAL COUNSEL
657
       200 S 56TH ST                                       Dean Dairy Holdings, LLC
       CHANDLER, AZ 85226                                  Suiza Dairy Group, LLC           CUSTOMER AGREEMENT DATED 05/01/2018
       BASKIN BR ROBBINS
       ATTN TAD WAMPFLER, VP ALLIED DOMECQ QSR
658    14 PACELLA PARK DR
       RANDOLPH, MA 02368
                                                           Dean Foods Company               STORAGE AGREEMENT
       BASKIN ROBBINS USA CO
       ATTN TAD WAMPFLER, VP ALLIED DOMECQ QSR
659
       14 PACELLA PARK DR
       RANDOLPH, MA 02368                                  Alta-Dena Certified Dairy, LLC   STORAGE AGREEMENT DATED 11/04/2000
       BASKIN ROBBINS USA
660    217 EAST ALAMEDA, STE 215
       BURBANK, CA 91502                                   Dean Foods Company               MAINTENANCE: EQUIPMENT DATED 07/14/1995
       BASKIN ROBBINS USA
661    217 EAST ALAMEDA, STE 215
       BURBANK, CA 91502                                   Dean Foods Company               MAINTENANCE: EQUIPMENT DATED 07/14/1995
       BASKIN ROBBINS USA
662    217 EAST ALAMEDA, STE 215
       BURBANK, CA 91502                                   Dean Foods Company               MAINTENANCE: EQUIPMENT DATED 08/23/2000
       BASKIN-ROBBINS FRANCHISED SHOPS LLC
       ATTN NIGEL TRAVIS, CEO
665
       130 ROYALL ST                                       Suiza Dairy Group, LLC
       CANTON, MA 02021                                    Dean Dairy Holdings, LLC         SERVICE CONTRACT DATED 04/12/2018
       BASKIN-ROBBINS USA CO
       ATTN PAUL BALZER, DIR OF DISTRIBUTION SERVICES
667
       14 PACELLA PARK DR
       RANDOLPH, MA 02368                                  Alta-Dena Certified Dairy, LLC   STORAGE AGREEMENT DATED 11/04/2000
       BASKIN-ROBBINS USA CO
       ATTN PAUL BALZER, DIR OF DISTRIBUTION SERVICES
668
       14 PACELLA PARK DR
       RANDOLPH, MA 02368                                  Alta-Dena Certified Dairy, LLC   STORAGE AGREEMENT DATED 11/04/2000
       BASKIN-ROBBINS USA CO
       ATTN VP
671
       14 PACELLA PARK DR
       RANDOLPH, MA 02368                                  Alta-Dena Certified Dairy, LLC   STORAGE AGREEMENT DATED 11/04/2000
       BASKIN-ROBBINS USA CO
       ATTN VP
672
       14 PACELLA PARK DR
       RANDOLPH, MA 02368                                  Alta-Dena Certified Dairy, LLC   STORAGE AGREEMENT DATED 11/04/2000
       BASSETT MECHANICAL
673    1215 HYLAND AVE
       KAUKAUNA, WI 54130                                  Dean Foods Company               MAINTENANCE: EQUIPMENT DATED 02/28/2016
       BAYLAND TRANSPORT INC
       ATTN JOHN LARSCHEID, PRES
687
       3150 TWILIGHT LN
       GREEN BAY, WI 54311                                 Southern Foods Group, LLC        FREIGHT SERVICES AGREEMENT
       BAYLAND TRANSPORT INC
       ATTN JOHN LARSCHEID, PRES
688
       3150 TWILIGHT LN                                    Southern Foods Group, LLC
       GREEN BAY, WI 54311                                 Dean Foods of Wisconsin, LLC     FREIGHT SERVICES AGREEMENT DATED 06/18/2009
       BAYLAND TRANSPORT INC
       ATTN JOHN LARSCHEID/ CURT LARSCHEID
689
       3150 TWILIGHT LN
       GREEN BAY, WI 54311                                 Southern Foods Group, LLC        FREIGHT SERVICES AGREEMENT DATED 06/09/2006
       BB&T EQUIPMENT FINANCE CORPORATION
690    2713-B FOREST HILLS RD                              Dean Foods Company
       WILSON, NC 27893                                    Dean Transportation, Inc.        LEASE: EQUIPMENT DATED 12/16/2010
       BB&T EQUIPMENT FINANCE CORPORATION
691    2713-B FOREST HILLS RD                              Dean Transportation, Inc.
       WILSON, NC 27893                                    Dean Foods Company               LEASE: EQUIPMENT DATED 12/16/2014




                                                                                                                                          Page 21 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 27 of 248
                                                 Proposed Assumed Contract Schedule
Item                      Counterparty                               Debtor(s)                               Contract Description
       BCDA LLC
       D/B/A TRASH COMPANY, THE
692    ATTN BENJAMIN C WOODS, PARTNER
       280 HUNTER RD
       CASHIERS, NC 28717                               Suiza Dairy Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/27/2018
       BCS GROUP LLC
       ATTN FAYE COPELAND, CFO
693
       4005 HARDIN CREEK RD
       CLIFTON, TN 38425                                Dean Foods Company              SERVICE CONTRACT DATED 01/10/2019
       BDT PROPERTIES LLC
694    84650 N HWY 81
       NORFOLK, NE 68701                                Dean Foods North Central, LLC   LEASE: BUILDING AND LAND DATED 08/05/2019
       BEACON HEALTH OPTIONS INC
       ATTN DANIEL M RISKU, GEN COUNSEL
696
       200 STATE ST, STE 302                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BOSTON, MA 02109                                 Dean Foods Company              12/28/2017
       BEACON HEALTH OPTIONS INC
       ATTN DANIEL M RISKU, GEN COUNSEL
697
       200 STATE ST, STE 302                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BOSTON, MA 02109                                 Dean Foods Company              11/15/2019
       BEACON HEALTH OPTIONS INC
       ATTN GENERAL COUNSEL
698
       200 STATE ST, STE 302
       BOSTON, MA 02109                                 Dean Foods Company              EMPLOYEE BENEFIT PLANS DATED 09/20/2019
       BEASLEYLAND DAIRY
702    682 CEDAR GROVE ROAD
       CHAPEL HILL, TN 37034                            Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       BEASLEYLAND DAIRY
703    682 CEDAR GROVE ROAD
       CHAPEL HILL, TN 37034                            Dean Foods Company              TRANSPORTATION AGREEMENT
       BEATYVIEW FARMS
714    166 BEAN ROAD SOUTHWEST
       MCDONALD, TN 37353                               Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       BEATYVIEW FARMS
715    166 BEAN ROAD SOUTHWEST
       MCDONALD, TN 37353                               Dean Foods Company              TRANSPORTATION AGREEMENT
       BEAUCHAMP FARM
717    950 VERNON SCHOOL ROAD
       GLASGOW, KY 42141                                Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       BEAUCHAMP FARM
718    950 VERNON SCHOOL ROAD
       GLASGOW, KY 42141                                Dean Foods Company              TRANSPORTATION AGREEMENT
       BECK OIL INC
       ATTN DIANE WYLIE
721
       166405 D ST                                      Suiza Dairy Group, LLC
       VICTORVILLE, CA 92394                            Dean Dairy Holdings, LLC        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/19/2018
       BEEHIVE INVESTMENTS LLC
       ATTN GREGORY A WAGNER
722
       PO BOX 911984
       ST GEORGE, UT 84791                              Southern Foods Group, LLC       LEASE: BUILDING AND LAND DATED 01/15/2019
       BEEHIVE INVESTMENTS LLC
       ATTN GREGORY A WAGNER
723
       PO BOX 911984
       ST GEORGE, UT 84791                              Southern Foods Group, LLC       LEASE: BUILDING AND LAND DATED 01/15/2019
       BEEHIVE INVESTMENTS LLC
       ATTN GREGORY A WAGNER
724
       PO BOX 911984
       ST GEORGE, UT 84791                              Southern Foods Group, LLC       LEASE: BUILDING AND LAND
       BEHRINGER HARVARD CENTREPORT OFFICE LLP
       ATTN GERALD J REIHSEN III
725
       PO BOX 975063
       DALLAS, TX 75397-5063                            Dean Services, LLC              LEASE: BUILDING AND LAND
       BEHRINGER HARVARD CENTREPORT OFFICE LP
       C/O LYNN BETTIS, CPM
726
       15601 DALLAS PARKWAY, STE 600                    Dean Services, LLC
       ADDISON, TX 75001                                Dean Foods Company              LEASE: BUILDING AND LAND

                                                                                                                                      Page 22 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 28 of 248
                                                Proposed Assumed Contract Schedule
Item                        Counterparty                            Debtor(s)                          Contract Description
       BEHRINGER HARVARD CENTREPORT OFFICE LP
       C/O LYNN BETTIS, CPM
727
       15601 DALLAS PARKWAY, STE 600                   Dean Services, LLC
       ADDISON, TX 75001                               Dean Foods Company         LEASE: BUILDING AND LAND DATED 02/28/2014
       BEHRINGER HARVARD CENTREPORT OFFICE LP
       C/O LYNN BETTIS, CPM
729
       15601 DALLAS PARKWAY, STE 600                   Dean Services, LLC
       ADDISON, TX 75001                               Dean Foods Company         LEASE: BUILDING AND LAND
       BEHRINGER HARVARD TIC MANAGEMENT SERVICES LP
       ATTN PROPERTY MANAGER
732    BEAU TERRE OFFICE PARK
       1005 BEAU TERRE DR
       BENTONVILLE, AR 72712                           Dean Foods Company         LEASE: BUILDING AND LAND DATED 12/10/2008
       BELL CONSULTING INC
       ATTN ANDY PERRY, CONTRACT MGR
738    18526 STATE HWY 16 N
       PO BOX 19
       HELOTES, TX 76023                               Suiza Dairy Group, LLC     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/13/2014
       BELL CONSULTING INC
       ATTN ANDY PERRY, CONTRACT MGR
739    18526 STATE HWY 16 N
       PO BOX 19
       HELOTES, TX 76023                               Suiza Dairy Group, LLC     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/13/2014
       BELL CONSULTING INC
       ATTN ANDY PERRY, CONTRACT MGR
740    18526 STATE HWY 16 N
       PO BOX 19
       HELOTES, TX 78023                               Suiza Dairy Group, LLC     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/14/2014
       BELL CONSULTING INC
       ATTN ANDY PERRY, CONTRACT MGR
741    18526 STATE HWY 16 N
       PO BOX 19                                                                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HELOTES, TX 78023                               Suiza Dairy Group, LLC     08/17/2015
       BELL CONSULTING INC
       ATTN PRESIDENT
742
       18526 STATE HWY 16 N                            Dean Dairy Holdings, LLC   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       HELOTES, TX 78023                               Suiza Dairy Group, LLC     AUDITORS, ETC.) DATED 11/01/2015
       BELLISIO FOODS INC
       ATTN BETH ANN NYLANDER
745
       1201 HARMON PL, STE 302                         Dean Dairy Holdings, LLC
       MINNEAPOLIS, MN 55403                           Suiza Dairy Group, LLC     DISTRIBUTION AGREEMENT DATED 09/12/2018
       BEN AND JESSI WILLAMAN
746    535 CARTER ROAD
       COCHRANTON, PA 16314                            Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       BEN AND JESSI WILLAMAN
747    535 CARTER ROAD
       COCHRANTON, PA 16314                            Dean Foods Company         TRANSPORTATION AGREEMENT
       BENJAMIN HINKSON
750    10912 DONATION RD
       WATERFORD, PA 16441                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       BENJAMIN HINKSON
751    10912 DONATION RD
       WATERFORD, PA 16441                             Dean Foods Company         TRANSPORTATION AGREEMENT
       BENJAMIN W. DANIEL
752    215 OLD HWY 48
       CHARLOTTE, TN 37036                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       BENJAMIN W. DANIEL
753    215 OLD HWY 48
       CHARLOTTE, TN 37036                             Dean Foods Company         TRANSPORTATION AGREEMENT
       BENNIE F. STOLTZFUS
754    1315 CERULEAN PRINCETON RD
       CERULEAN, KY 42215                              Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       BENNIE F. STOLTZFUS
755    1315 CERULEAN PRINCETON RD
       CERULEAN, KY 42215                              Dean Foods Company         TRANSPORTATION AGREEMENT


                                                                                                                                Page 23 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 29 of 248
                                             Proposed Assumed Contract Schedule
Item                        Counterparty                          Debtor(s)                              Contract Description
       BENUEL E. FISHER
756    2985 MILLERS MILL ROAD
       OAK GROVE, KY 42262                          Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BENUEL E. FISHER
757    2985 MILLERS MILL ROAD
       OAK GROVE, KY 42262                          Dean Foods Company               TRANSPORTATION AGREEMENT
       BENUEL F. STOLTZFUS
       10536 PEMBROKE ROAD
758    PEMBROKE, KY 42266
                                                    Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BENUEL F. STOLTZFUS
759    10536 PEMBROKE ROAD
       PEMBROKE, KY 42266                           Dean Foods Company               TRANSPORTATION AGREEMENT
       BERNON LAND TRUST LLC
       C/O CHACE RUTTENBERG & FREEDMAN LLP
772    ATTN ROBERT B BERKELHAMMER
       1 PARK ROW, STE 300
       PROVIDENCE, RI 02903                         Garelick Farms, LLC              LEASE: BUILDING AND LAND DATED 02/22/2017
       BERNON LAND TRUST LLC
       C/O ROBERT B BERKELHAMMER
773
       ONE PARK ROW, STE 300
       PROVIDENCE, RI 02903                         Garelick Farms, LLC              LEASE: BUILDING AND LAND
       BERNON LAND TRUST LLC
       C/O ROBERT B BERKELHAMMER
774
       ONE PARK ROW, STE 300
       PROVIDENCE, RI 02903                         Garelick Farms, LLC              LEASE: BUILDING AND LAND
       BERRY GLOBAL INC
       F/K/A BERRY PLASTICS CORP
776
       101 OAKLEY ST                                Dean Dairy Holdings, LLC
       EVANSVILLE, IN 47710                         Suiza Dairy Group, LLC           GUARANTEES DATED 05/02/2017
       BERRY GLOBAL INC
       F/K/A BERRY PLASTICS CORP
777
       101 OAKLEY ST                                Dean Dairy Holdings, LLC
       EVANSVILLE, IN 47710                         Suiza Dairy Group, LLC           PURCHASE CONTRACT
       BERRY PLASTICS CORP
       ATTN JOHN SABEY
778
       101 OAKLEY ST                                Dean Dairy Holdings, LLC
       EVANSVILLE, IN 47710                         Suiza Dairy Group, LLC           PURCHASE CONTRACT DATED 01/01/2013
       BERTRAM FARM
780    1923 MOUNT PLEASANT ROAD
       GLASGOW, KY 42141                            Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BERTRAM FARM
781    1923 MOUNT PLEASANT ROAD
       GLASGOW, KY 42141                            Dean Foods Company               TRANSPORTATION AGREEMENT
       BERZSENYI FARMS LLC
782    W5988 RIVER RD
       STEPHENSON, MI 49887                         Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BERZSENYI FARMS LLC
783    W5988 RIVER RD
       STEPHENSON, MI 49887                         Dean Foods Company               TRANSPORTATION AGREEMENT
       BETTY GOODLETT
785    1715 TALMAGE MAYO ROAD
       HARRODSBURG, KY 40330                        Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BETTY GOODLETT
786    1715 TALMAGE MAYO ROAD
       HARRODSBURG, KY 40330                        Dean Foods Company               TRANSPORTATION AGREEMENT
       BEVERAGE FLAVORS INTERNATIONAL LLC
       ATTN MARK BODEN
788
       3150 N CAMPBELL AVE
       CHICAGO, IL 60618                            Alta-Dena Certified Dairy, LLC   LICENSING AGREEMENT DATED 10/03/2016
       BIELOBOCKY BROTHERS
795    565 ORANGEVILLE ROAD
       TRANSFER, PA 16154                           Dean Foods Company               INDEPENDENT PRODUCER CONTRACT




                                                                                                                                 Page 24 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 30 of 248
                                                    Proposed Assumed Contract Schedule
Item                       Counterparty                                  Debtor(s)                                      Contract Description
       BIELOBOCKY BROTHERS
796    565 ORANGEVILLE ROAD
       TRANSFER, PA 16154                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       BIG SKY COLONY
       ATTN: MATTHEW HOFER
801
       1657 MERIWETHER RD
       CUTBANK, MT 59427                                   Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BIG SKY COLONY
       ATTN: MATTHEW HOFER
802
       1657 MERIWETHER RD
       CUTBANK, MT 59427                                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       BIG SKY THE PICTURE PRODUCTION COMPANY LLC
803    55 BROAD STREET, 18TH FLOOR
       NEW YORK, NY 10004-2501                             Dean Foods Company                      LICENSING AGREEMENT
       BIG STONE COLONY
804    PO BOX 70
       SAND COULEE, MT 59472-0000                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BIG STONE COLONY
805    PO BOX 70
       SAND COULEE, MT 59472-0000                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       BIGBUZ TRADING PTY LTD                               Alta-Dena Certified Dairy, LLC
       ALFRED HOUSE 15 PORTSWOOD RD V&A WATERFRONT         Dean Foods Company
807
       CAPE TOWN, 8001                                     Dean Intellectual Property Services II,
                                                           Inc.                                    LICENSING AGREEMENT
       BILLINGTON NATIONAL JOINT VENTURE
       ATTN MELINDA HOLCOMB
812
       P.O. BOX 2028
       WACO, TX 76703                                      Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 06/26/2019
       BILLY BRANSTETTER
813    2705 ROBERTS ROAD
       HARDYVILLE, KY 42746                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BILLY BRANSTETTER
814    2705 ROBERTS ROAD
       HARDYVILLE, KY 42746                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       BIRCH CREEK COLONY
820    900 BIRCH CREEK COLONY ROAD
       VALIER, MT 59486                                    Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BIRCH CREEK COLONY
821    900 BIRCH CREEK COLONY ROAD
       VALIER, MT 59486                                    Dean Foods Company                      TRANSPORTATION AGREEMENT
       BLOMMER CHOCOLATE COMPANY
       ATTN DAVID MILES
833
       600 W KINZIE ST                                     Dean Dairy Holdings LLC
       CHICAGO, IL 60610                                   Suiza Dairy Group LLC                   PURCHASE CONTRACT / PURCHASE ORDER
       BLUE NORTHERN DISTRIBUTING LLC
       ATTN ANDY PRITCHARD
836
       N4076 730TH ST
       MENOMONIE, WI 54751                                 Dean Foods North Central, LLC           FREIGHT SERVICES AGREEMENT
       BLUE NORTHERN DISTRIBUTING LLC
       ATTN ANDY PRITCHARD
837
       N4076 730TH ST
       MENOMONIE, WI 54751                                 Dean Foods North Central, LLC           FREIGHT SERVICES AGREEMENT
       BLUE NORTHERN DISTRIBUTING LLC
       ATTN ANDY PRITCHARD
838
       N4076 730TH ST
       MENOMONIE, WI 54751                                 Dean Foods North Central, LLC           LOGISTICS CONTRACT
       BLUE NORTHERN DISTRIBUTING LLC                       Friendly's Manufacturing and Retail,
       ATTN ANDY PRITCHARD                                 LLC
839
       N4076 730TH ST                                      Suiza Dairy Group, LLC
       MENOMONIE, WI 54751                                 Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 07/31/2019
       BLUE NORTHERN DISTRIBUTING LLC                       Friendly's Manufacturing and Retail,
       ATTN ANDY PRITCHARD                                 LLC
840
       N4076 730TH ST                                      Suiza Dairy Group, LLC
       MENOMONIE, WI 54751                                 Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 07/31/2019



                                                                                                                                               Page 25 of 243
                 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 31 of 248
                                              Proposed Assumed Contract Schedule
Item                       Counterparty                            Debtor(s)                                     Contract Description
       BLUE NORTHERN DISTRIBUTING LLC                 Friendly's Manufacturing and Retail,
       ATTN ANDY PRITCHARD                           LLC
841
       N4076 730TH ST                                Suiza Dairy Group, LLC
       MENOMONIE, WI 54751                           Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 07/24/2019
       BLUE NORTHERN DISTRIBUTING LLC                 Friendly's Manufacturing and Retail,
       ATTN ANDY PRITCHARD                           LLC
842
       N4076 730TH ST                                Suiza Dairy Group, LLC
       MENOMONIE, WI 54751                           Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 07/31/2019
        BLUE RIBBON TRANSPORT INC
       ATTN DIR OF FINANCE & ADMIN
845
       5752 WHEELER RD                               Dean Dairy Holdings, LLC
       INDIANAPOLIS, IN 46216                        Suiza Dairy Group, LLC                  FREIGHT SERVICES AGREEMENT DATED 03/04/2015
       BLUE SKY INVESTMENTS
       ATTN DAVID MILLER
846
       15 COMMERCIAL RD
       HUNTINGTON, IN 46750                          Suiza Dairy Group, LLC                  LEASE: BUILDING AND LAND DATED 01/30/2012
       BLUE SKY INVESTMENTS
       ATTN DAVID MILLER
847
       15 COMMERCIAL RD
       HUNTINGTON, IN 46750                          Suiza Dairy Group, LLC                  LEASE: BUILDING AND LAND DATED 01/08/2016
       BLUE SKY INVESTMENTS
       ATTN DAVID MILLER
848
       5487 W 300 S
       HUNTINGTON, IN 46750                          Suiza Dairy Group, LLC                  LEASE: BUILDING AND LAND DATED 01/08/2016
       BLUJAY SOLUTIONS CO
       F/K/A LEANLOGISTICS INC
849
       915 E 32ND ST, STE B
       HOLLAND, MI 49423                             Dean Foods Company                      SOFTWARE LICENSING AGREEMENT
       BMM LOGISTICS INC                              Friendly's Manufacturing and Retail,
       ATTN AUGGIE KROSHNAR                          LLC
850
       222 S RIVERSIDE DR, FL 16                     Suiza Dairy Group, LLC
       CHICAGO, IL 60606                             Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 12/19/2018
        BMO HARRIS BANK NA
851    300 E JOHN CARPENTER FREEWAY
       IRVING, TX 75062-2712                         Dean Transportation, Inc.               LEASE: AUTO DATED 06/25/2019
        BMO HARRIS BANK NA
852    300 E JOHN CARPENTER FREEWAY
       IRVING, TX 75062-2712                         Dean Transportation, Inc.               LEASE: AUTO DATED 06/25/2019
        BMO HARRIS BANK NA
853    300 E JOHN CARPENTER FREEWAY
       IRVING, TX 75062-2712                         Dean Transportation, Inc.               LEASE: AUTO DATED 06/25/2019
        BMO HARRIS BANK NA
854    300 E JOHN CARPENTER FREEWAY
       IRVING, TX 75062-2712                         Dean Transportation, Inc.               LEASE: AUTO DATED 06/25/2019
        BMO HARRIS BANK NA
855    300 E JOHN CARPENTER FREEWAY                  Dean Transportation, Inc.
       IRVING, TX 75062-2712                         Dean Foods Company                      LEASE: AUTO DATED 07/11/2019
        BMO HARRIS BANK NA
       ATTN EFFIE J PAINE
858
       300 E JOHN CARPENTER FRWY
       IRVING, TX 75062-2712                         Dean Transportation, Inc.               LEASE: AUTO DATED 06/25/2019
        BMO HARRIS BANK NA
       ATTN EFFIE J PAINE
859
       300 E JOHN CARPENTER FRWY
       IRVING, TX 75062-2712                         Dean Transportation, Inc.               LEASE: AUTO DATED 06/25/2019
        BMO HARRIS BANK NA
       ATTN EFFIE J PAINE
860
       300 E JOHN CARPENTER FRWY
       IRVING, TX 75062-2712                         Dean Transportation, Inc.               LEASE: AUTO DATED 06/25/2019
        BMO HARRIS BANK NA
       ATTN EFFIE J PAINE
861
       300 E JOHN CARPENTER FRWY
       IRVING, TX 75062-2712                         Dean Transportation, Inc.               LEASE: AUTO DATED 06/25/2019
       BMO HARRIS EQUIPMENT FINANCE COMPANY
862    770 N WATER ST, 8TH FL                        Dean Foods Company
       MILWAUKEE, WI 53202                           Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 12/16/2010

                                                                                                                                           Page 26 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 32 of 248
                                              Proposed Assumed Contract Schedule
Item                         Counterparty                          Debtor(s)                                      Contract Description
       BMO HARRIS EQUIPMENT FINANCE COMPANY
863    770 N WATER ST, 8TH FL                        Dean Transportation, Inc.
       MILWAUKEE, WI 53202                           Dean Foods Company                      LEASE: EQUIPMENT DATED 12/16/2014
       BMO HARRIS EQUIPMENT FINANCE COMPANY
       ATTN KRISTEN WEBER, OFFICER
864
       250 EAST WISCONSIN AVE, STE 1400
       MILWAUKEE, WI 53202                           Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 08/04/2014
        BMO HARRIS TRANSPORTATION FINANCE
865    300 E JOHN CARPENTER FWY #504
       IRVING, TX 75062                              Dean Foods Company                      FLEET LEASE
       BNSF LOGISTICS LLC
       ATTN CONTRACTS
866
       4700 S THOMPSON, BLDG A
       SPRINGDALE, AR 72764                          Dean Dairy Holdings, LLC                LOGISTICS CONTRACT
       BNSF LOGISTICS LLC                             Friendly's Manufacturing and Retail,
       ATTN DAVID BURTON                             LLC
867
       2710 S 48TH ST                                Suiza Dairy Group, LLC
       SPRINGDALE, AR 72762                          Dean Dairy Holdings, LLC                LOGISTICS CONTRACT
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
868
       8400 E PRENTICE AVE, STE 240
       GREENWOOD VILLAGE, CO 80111                   Dean Foods Company                      LEASE: EQUIPMENT DATED 08/08/2002
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
869
       8400 E PRENTICE AVE, SUITE 715
       ENGLEWOOD, CO 80111                           Dean Foods Company                      LEASE: EQUIPMENT DATED 05/19/1998
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
870
       8400 E PRENTICE AVE, SUITE 715                Dean Holding Company
       ENGLEWOOD, CO 80111                           Dean Foods Company                      LEASE: EQUIPMENT DATED 11/15/2002
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
871
       8400 E PRENTICE AVE, SUITE 715
       ENGLEWOOD, CO 80111                           Dean Foods Company                      LEASE: EQUIPMENT DATED 05/19/1998
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
872
       8400 E PRENTICE AVE, SUITE 715                Dean Holding Company
       ENGLEWOOD, CO 80111                           Dean Foods Company                      LEASE: EQUIPMENT DATED 11/15/2002
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
873
       8400 E PRENTICE AVE, SUITE 715                Dean Foods Company
       ENGLEWOOD, CO 80111                           Dean Transportation, Inc.               LEASE: AUTO DATED 01/01/2005
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP                    Dean Transportation, Inc.
874
       8400 E PRENTICE AVE, SUITE 715                Dean Dairy Holdings, LLC
       ENGLEWOOD, CO 80111                           Suiza Dairy Group, LLC                  LEASE: AUTO DATED 01/01/2005
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
875
       8400 E PRENTICE AVE, SUITE 715
       ENGLEWOOD, CO 80111                           Dean Transportation, Inc.               LEASE: AUTO DATED 12/31/2008
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
876
       8400 E PRENTICE AVE, SUITE 715
       ENGLEWOOD, CO 80111                           Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 12/31/2008
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
877
       8400 E PRENTICE AVE, SUITE 715
       ENGLEWOOD, CO 80111                           Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 12/31/2008
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
878
       8400 E PRENTICE AVE, SUITE 715                Dean Transportation, Inc.
       ENGLEWOOD, CO 80111                           Dean Foods Company                      GUARANTEES DATED 04/13/2005
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP
879
       8400 E PRENTICE AVE, SUITE 715                Dean Transportation, Inc.
       ENGLEWOOD, CO 80111                           Dean Foods Company                      GUARANTEES DATED 03/09/2009

                                                                                                                                         Page 27 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 33 of 248
                                              Proposed Assumed Contract Schedule
Item                         Counterparty                          Debtor(s)                              Contract Description
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP                    Dean Dairy Holdings, LLC
880
       8400 E PRENTICE AVE, SUITE 715                Suiza Dairy Group, LLC
       ENGLEWOOD, CO 80111                           Dean Transportation, Inc.        GUARANTEES DATED 04/18/2005
       BNY CAPITAL RESOURCES CORPORATION             Dean Dairy Holdings, LLC
       ATTN SCHUYLER A KELLOG, VP                    Suiza Dairy Group, LLC
881
       8400 E PRENTICE AVE, SUITE 715                Dean Foods Company
       ENGLEWOOD, CO 80111                           Dean Transportation, Inc.        GUARANTEES DATED 03/09/2009
       BNY CAPITAL RESOURCES CORPORATION             Dean Dairy Holdings, LLC
       ATTN SCHUYLER A KELLOG, VP                    Suiza Dairy Group, LLC
882
       8400 E PRENTICE AVE, SUITE 715                Dean Foods Company
       ENGLEWOOD, CO 80111                           Dean Transportation, Inc.        GUARANTEES DATED 03/09/2009
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER A KELLOG, VP                    Dean Dairy Holdings, LLC
883
       8400 E PRENTICE AVE, SUITE 715                Suiza Dairy Group, LLC
       ENGLEWOOD, CO 80111                           Dean Transportation, Inc.        GUARANTEES DATED 12/08/2005
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER KELLOGG, VP
884
       8400 E PRENTICE AVE, STE 240                  Dean Foods Company
       GREENWOOD VILLAGE, CO 80111                   Suiza Dairy Group, LLC           LEASE: EQUIPMENT DATED 09/04/2003
       BNY CAPITAL RESOURCES CORPORATION
       ATTN SCHUYLER KELLOGG, VP
885
       8400 E PRENTICE AVE, STE 240
       GREENWOOD VILLAGE, CO 80111                   Dean Transportation, Inc.        LEASE: EQUIPMENT DATED 12/08/2005
       BOBBY J BOYLES PROPERTIES LLC
886    816 TWIN HILLS DRIVE
       EL PASO, TX 79912                             Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND DATED 05/11/2014
       BOHONIK FARMS
888    4112 HIGH HILL ROAD
       WEST MIDDLESEX, PA 16159                      Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BOHONIK FARMS
889    4112 HIGH HILL ROAD
       WEST MIDDLESEX, PA 16159                      Dean Foods Company               TRANSPORTATION AGREEMENT
       BONANZA PRODUCTIONS INC
       ATTN JOHNNY RAYMOND, CLEARANCE ADMIN
890
       3727 W MAGNOLIA BLVD, #255
       BURBANK, CA 91505                             Dean Foods Company               LICENSING AGREEMENT DATED 11/11/2013
       BOOZEL FARMS
892    2033 MANN ROAD
       CLYMER, NY 14724                              Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       BOOZEL FARMS
893    2033 MANN ROAD
       CLYMER, NY 14724                              Dean Foods Company               TRANSPORTATION AGREEMENT
       BORCULO GARAGE INC
894    9525 RANSON ST                                Dean Dairy Holdings, LLC
       ZEELAND, MI 49464                             Suiza Dairy Group, LLC           FREIGHT SERVICES AGREEMENT DATED 07/21/2014
       BOS FAMILY OF COMPANIES
       ATTN BRENT STANLEY
895
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                         Alta-Dena Certified Dairy, LLC   PURCHASE CONTRACT DATED 11/10/2011
       BOS FAMILY OF COMPANIES
       ATTN BRENT STANLEY
896
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                         Dean Foods Company               PURCHASE CONTRACT DATED 11/10/2011
       BOS FAMILY OF COMPANIES
       ATTN BRENT STANLEY
897
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                         Dean Foods Company               PURCHASE CONTRACT DATED 11/10/2011
       BOS FAMILY OF COMPANIES
       ATTN BRENT STANLEY
898
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                         Alta-Dena Certified Dairy, LLC   PURCHASE CONTRACT DATED 11/10/2011




                                                                                                                                    Page 28 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 34 of 248
                                               Proposed Assumed Contract Schedule
Item                         Counterparty                           Debtor(s)                                    Contract Description
       BOS, AJ
       D/B/A AJB RANCH
899    C/O BOS FAMILY OF COMPANIES
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                          Alta-Dena Certified Dairy, LLC          PURCHASE CONTRACT DATED 01/25/2013
       BOS, AJ
       D/B/A MAPLE DAIRY
900    C/O BOS FAMILY OF COMPANIES
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                          Alta-Dena Certified Dairy, LLC          PURCHASE CONTRACT DATED 01/25/2013
        BOSSY'S WAY, INC.
901    4586 STATE ROUTE 46 SOUTH
       JEFFERSON, OH 44047-8527                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        BOSSY'S WAY, INC.
902    4586 STATE ROUTE 46 SOUTH
       JEFFERSON, OH 44047-8527                       Dean Foods Company                      TRANSPORTATION AGREEMENT
       BOSTON ROAD RETAIL LLC
       ATTN DAVID THOMPSON
903
       THREE GARRET MOUNTAIN PLAZA                     Friendly'S Manufacturing And Retail,
       WOODLAND PARK, NJ 07424                        LLC                                     LICENSING AGREEMENT DATED 10/16/2017
       BOSTON ROAD RETAIL LLC
       ATTN DAVID THOMPSON
904
       THREE GARRET MOUNTAIN PLAZA                     Friendly'S Manufacturing And Retail,
       WOODLAND PARK, NJ 07424                        LLC                                     LICENSING AGREEMENT DATED 10/16/2017
       BOUMA BROTHERS SNOWPLOWING INC
906    4107 82ND ST SW
       BYRON CENTER, MI 49315                         Country Fresh, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/15/2019
       BOUMA BROTHERS SNOWPLOWING INC
       ATTN JOE
907
       4107 82ND ST SW
       BYRON CENTER, MI 49315                         Country Fresh, LLC                      SERVICE CONTRACT DATED 10/15/2019
       BOWMAN DAIRY FARM
908    2270 NORTH COUNTY ROAD 900 EAST
       HAGERSTOWN, IN 47346                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BOWMAN DAIRY FARM
909    2270 NORTH COUNTY ROAD 900 EAST
       HAGERSTOWN, IN 47346                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       BOWMAN DAIRY II
910    2270 NORTH COUNTY ROAD 900 EAST
       HAGERSTOWN, IN 47346                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BOWMAN DAIRY II
911    2270 NORTH COUNTY ROAD 900 EAST
       HAGERSTOWN, IN 47346                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       BOZZUTOS INC
919    275 SCHOOLHOUSE RD
       CHESHIRE, CT                                   Friendly'S Ice Cream Holdings Corp.     VENDOR AGREEMENT DATED 11/06/2018
       BP PRODUCTS NORTH AMERICA INC
       C/O BP LEGAL HSSE GROUP
920    ATTN ATTORNEY, PA UST MATTERS
       4101 WINFIELD RD
       WARRENVILLE, IL 60555                          Dean Dairy Holdings, LLC                ENVIRONMENTAL CLEAN-UP AGREEMENT
       BP PRODUCTS NORTH AMERICA INC
       C/O BP REMEDIATION MANAGEMENT
921    ATTN ENVIRONMENTAL BUSINESS MGR, PA MATTERS
       1 W PENNSYLVANIA AVE, STE 440
       TOWNSON, MD 21204                              Dean Dairy Holdings, LLC                ENVIRONMENTAL CLEAN-UP AGREEMENT
       BRAD WILTSIE
922    278 WILTSIE ROAD
       FREWWBURG, NY 14738                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BRAD WILTSIE
923    278 WILTSIE ROAD
       FREWWBURG, NY 14738                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       BRADLEY BACON
925    PO BOX 23
       BIRCHWOOD, TN 37308                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT


                                                                                                                                          Page 29 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 35 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                         Contract Description
       BRADLEY BACON
926    PO BOX 23
       BIRCHWOOD, TN 37308                         Dean Foods Company          TRANSPORTATION AGREEMENT
       BRADLEY D. ROBINSON
927
       TWIN CREEKS FARM, LLC                       Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       10128 OLDD.STATE
       BRADLEY          LINE RD
                   ROBINSON
       TWIN CREEKS FARM, LLC
928
       10128 OLD STATE LINE RD
       WATTSBURG, PA 16442-9006                    Dean Foods Company          TRANSPORTATION AGREEMENT
       BRADLEY W. BAKER
929    134 CAMPBELL RD
       CHERRY VALLEY, NC 13320                     Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       BRADLEY W. BAKER
930    134 CAMPBELL RD
       CHERRY VALLEY, NC 13320                     Dean Foods Company          TRANSPORTATION AGREEMENT
       BRANDON P. STRASSER
932    PO BOX 1613
       ENGLEWOOD, TN 37371                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       BRANDON P. STRASSER
933    PO BOX 1613
       ENGLEWOOD, TN 37371                         Dean Foods Company          TRANSPORTATION AGREEMENT
       BRAVES STADIUM COMPANY LLC
       ATTN DEREK SCHILLER
934    SUNTRUST PARK
       755 BATTERY AVE SE
       ATLANTA, GA 30339                           Mayfield Dairy Farms, LLC   LICENSING AGREEMENT DATED 02/21/2017
       BRAVO TECHNICAL RESOURCES
       ATTN LINDA O'HEA, SR BUS DEV MGR
936
       4835 LBJ FREEWAY, STE 1000
       DALLAS, TX 75244                            Dean Management, LLC        EMPLOYMENT AGENCY DATED 10/04/2018
       BRENT AND LAWANDA HOSTETTER
942    17 REEDS CREEK ROAD
       ANNIVILLE, PA 17003                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       BRENT AND LAWANDA HOSTETTER
943    17 REEDS CREEK ROAD
       ANNIVILLE, PA 17003                         Dean Foods Company          TRANSPORTATION AGREEMENT
       BRENT MAYS
944    1392 SOWERS ROAD
       GLASGOW, KY 42141                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       BRENT MAYS
945    1392 SOWERS ROAD
       GLASGOW, KY 42141                           Dean Foods Company          TRANSPORTATION AGREEMENT
        BRIAN BURKS
946    108 NORTH HOOD ROAD
       LAWRENCEBURG, TN 38464                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        BRIAN BURKS
947    108 NORTH HOOD ROAD
       LAWRENCEBURG, TN 38464                      Dean Foods Company          TRANSPORTATION AGREEMENT
       BRIAN HILLMAR
948    282 BRENNEMAN
       NEW WILMINGTON, PA 16142                    Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       BRIAN HILLMAR
949    282 BRENNEMAN
       NEW WILMINGTON, PA 16142                    Dean Foods Company          TRANSPORTATION AGREEMENT
       BRIDGE CAPITAL LEASING INC
       ATTN MICHAEL J POWERS, SVP
950
       215 SCHILLING CIRCLE, STE 100               Dean Transportation, Inc.
       HUNT VALLEY, MD 21030                       Dean Foods Company          GUARANTEES DATED 09/14/2015
       BRIDGE CAPITAL LEASING INC
       ATTN MICHAEL J POWERS, SVP
951
       215 SCHILLING CIRCLE, STE 100
       HUNT VALLEY, MD 21030                       Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 09/14/2015
       BRIDGE CAPITAL LEASING INC
       ATTN MICHAEL J POWERS, SVP
952
       215 SCHILLING CIRCLE, STE 100
       HUNT VALLEY, MD 21030                       Dean Transportation, Inc.   LEASE: EQUIPMENT
                                                                                                                         Page 30 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 36 of 248
                                             Proposed Assumed Contract Schedule
Item                          Counterparty                       Debtor(s)                           Contract Description
       BRIDGE FUNDING GROUP INC
       ATTN MICHAEL J POWERS, SVP
953
       215 SCHILLING CIRCLE, STE 100
       HUNT VALLEY, MD 21030                        Dean Transportation, Inc.   LEASE: AUTO DATED 01/19/2016
       BRIDGE FUNDING GROUP INC
       ATTN MICHAEL J POWERS, SVP
954
       215 SCHILLING CIRCLE, STE 100
       HUNT VALLEY, MD 21030                        Dean Transportation, Inc.   LEASE: AUTO DATED 01/19/2016
       BRILLIANT STAFFING LLC
       ATTN KRISTEN BALDAUF
956
       1900 E GOLF RD, STE 675
       SCHAUMBURG, IL 60173                         Dean Foods Company          EMPLOYMENT AGENCY DATED 04/08/2019
       BRILLIANT STAFFING LLC
       ATTN KRISTEN BALDAUF
957
       1900 E GOLF RD, STE 675
       SCHAUMBURG, IL 60173                         Dean Foods Company          EMPLOYMENT AGENCY DATED 06/10/2019
       BRITE, PAUL
958    1282 W 750 N
       DECATUR, IN 46733-8819                       Suiza Dairy Group, LLC      LEASE: BUILDING AND LAND DATED 04/26/2018
       BRITE, PAUL
959    1282 W 750 N
       DECATUR, IN 46733-8819                       Suiza Dairy Group, LLC      LEASE: BUILDING AND LAND
       BRITTON RUN DAIRY
       23557 BRITTEN RUN ROAD
960    SPARTANBURG, PA 16434
                                                    Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       BRITTON RUN DAIRY
       23557 BRITTEN RUN ROAD
961
       SPARTANBURG, PA 16434
                                                    Dean Foods Company          TRANSPORTATION AGREEMENT
       BROADSPIRE SERVICES INC
962    PO BOX 936361                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       ATLANTA, GA 31193                            Dean Foods Company          10/09/2009
       BROADSPIRE SERVICES INC
963    PO BOX 936361                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       ATLANTA, GA 31193                            Dean Foods Company          10/09/2009
        BROOK-CORNER, LLC
964    400 MOUNT WILSON ROAD
       LEBANON, PA 17042                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        BROOK-CORNER, LLC
965    400 MOUNT WILSON ROAD
       LEBANON, PA 17042                            Dean Foods Company          TRANSPORTATION AGREEMENT
       BROOKS RIGGING COMPANY
       ATTN LARRY BROOKS
967
       PO BOX 1391                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       BISMARK, ND 58502                            Dean Dairy Holdings, LLC    AUDITORS, ETC.) DATED 01/31/2018
       BROOKS RIGGING COMPANY
       ATTN LARRY BROOKS
968
       PO BOX 1391                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       BISMARK, ND 58502                            Dean Dairy Holdings, LLC    AUDITORS, ETC.) DATED 01/31/2018
       BROOKS RIGGING COMPANY
       ATTN LARRY BROOKS
969
       PO BOX 1391                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       BISMARK, ND 58502                            Dean Dairy Holdings, LLC    AUDITORS, ETC.) DATED 01/31/2018
       BROOKS RIGGING COMPANY
       ATTN LARRY BROOKS
970
       PO BOX 1391                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       BISMARK, ND 58502                            Dean Dairy Holdings, LLC    AUDITORS, ETC.) DATED 01/31/2018
       BROWN & GAY ENGINEERS INC
       ATTN E BENTON SCHMALTZ, PE
973
       10777 WESTHEIMER, STE 400
       HOUSTON, TX 77042                            Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/29/2011




                                                                                                                              Page 31 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 37 of 248
                                                  Proposed Assumed Contract Schedule
Item                         Counterparty                             Debtor(s)                          Contract Description
       BROWN AND CALDWELL CONSTRUCTORS
       ATTN BILL ELEAZER, PE
975
       501 GREAT CIRCLE RD
       NASHVILLE, TN 37228                               Mayfield Dairy Farms, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       BROWN AND CALDWELL CONSTRUCTORS
       ATTN BILL ELEAZER, PE
976
       501 GREAT CIRCLE RD
       NASHVILLE, TN 37228                               Mayfield Dairy Farms, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       BROWN AND CALDWELL
977
       ATTN JASON MULLEN                                 Dean Foods Company          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/24/2011
       501 GREAT
       BROWN     CIRCLE
               AND      RD
                    CALDWELL
       ATTN PHIL HECK, VP
978
       6955 UNION PARK CENTER, STE 270                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       MIDVALE, UT 84047                                 Dean Foods Company          AUDITORS, ETC.)
       BROWN AND CALDWELL
       ATTN PHIL HECK, VP
979
       6955 UNION PARK CENTER, STE 270                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       MIDVALE, UT 84047                                 Southern Foods Group, LLC   AUDITORS, ETC.) DATED 12/11/2013
       BROWN AND CALDWELL
       ATTN PHIL HECK, VP
980
       6955 UNION PARK CTR, STE 270
       MIDVALE, UT 84047                                 Southern Foods Group, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 12/11/2013
       BROWNFIELDS
       ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
985
       PO BOX 426                                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       PROSPECT, KY 40059                                Suiza Dairy Group, LLC      AUDITORS, ETC.)
       BROWNFIELDS
       ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
986
       PO BOX 426                                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       PROSPECT, KY 40059                                Suiza Dairy Group, LLC      AUDITORS, ETC.)
       BROWNFIELDS
       ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
987
       PO BOX 426
       PROSPECT, KY 40059                                Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/09/2012
       BROWNFIELDS
       ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
988
       PO BOX 426
       PROSPECT, KY 40059                                Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/09/2012
       BROWNFIELDS
       ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
989
       PO BOX 426
       PROSPECT, KY 40059                                Suiza Dairy Group, LLC      ENVIRONMENTAL CLEAN-UP AGREEMENT
       BROWNFIELDS
       ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
990
       PO BOX 426
       PROSPECT, KY 40059                                Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/09/2012
        BRT
991    5752 WHEELER RD
       INDIANAPOLIS, IN 46216                            Dean Foods Company          TRANSPORTATION AGREEMENT
        BRUCE OR LAURA HEILINGER
992    225 HEFFELFINGER ROAD
       LEBANON, PA 17046                                 Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        BRUCE OR LAURA HEILINGER
993    225 HEFFELFINGER ROAD
       LEBANON, PA 17046                                 Dean Foods Company          TRANSPORTATION AGREEMENT
       BRYAN LOPER
998    1948 WOODS ROAD
       WATERFORD, PA 16441                               Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       BRYAN LOPER
999    1948 WOODS ROAD
       WATERFORD, PA 16441                               Dean Foods Company          TRANSPORTATION AGREEMENT
       BTT&T EQUIPMENT FINANCE CORPORATION
1000   600 WASHINGTON AVE, STE 201                       Dean Transportation, Inc.
       TOWSON, MD 21204                                  Dean Foods Company          GUARANTEES DATED 06/07/2010



                                                                                                                                  Page 32 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 38 of 248
                                             Proposed Assumed Contract Schedule
Item                       Counterparty                           Debtor(s)                                      Contract Description
       BTT&T EQUIPMENT FINANCE CORPORATION
       ATTN STEPHEN GRAY
1001
       600 WASHINGTON AVE, STE 201
       TOWSON, MD 21204                             Dean Transportation, Inc.               LEASE: AUTO DATED 06/07/2010
       BTT&T EQUIPMENT FINANCE CORPORATION
       ATTN STEPHEN GRAY
1002
       600 WASHINGTON AVE, STE 201                  Dean Transportation, Inc.
       TOWSON, MD 21204                             Dean Foods Company                      LEASE: AUTO DATED 07/14/2014
       BUCKEYE LANE FARM
1004   13070 CLAY STREET
       MIDDLEFIELD, OH 44062                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BUCKEYE LANE FARM
1005   13070 CLAY STREET
       MIDDLEFIELD, OH 44062                        Dean Foods Company                      TRANSPORTATION AGREEMENT
       BUILDING CRAFTS INC
       ATTN TODD BAILIK, PE
1006   2 ROSEWOOD DR
       PO BOX 286
       WILDER, KY 41076                             Dean Foods Company                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/24/2011
       BUREAU VERITAS NORTH AMERICA INC              Friendly's Manufacturing and Retail,
       ATTN KIMBERLY CARLSON, CIH                   LLC
1012
       16800 GREENSPOINT PARK DR, STE 300S          Suiza Dairy Group, LLC                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       HOUSTON, TX 77060                            Dean Dairy Holdings, LLC                AUDITORS, ETC.) DATED 09/07/2016
       BURN, JANE
1014   185 WIPPRECHT DR
       SPRUCE PINE, NC 28777                        Mayfield Dairy Farms, LLC               LICENSING AGREEMENT DATED 03/01/2005
       BURRIS LOGISTICS
       ATTN BRIAN A KYLE, PRES PRW PLUS
1018
       501 SE 5TH ST                                 Friendly'S Manufacturing And Retail,
       MILFORD, DE 19963                            LLC                                     VENDOR AGREEMENT DATED 02/10/2017
        BURRIS LOGISTICS INC
       D/B/A BURRIS REFRIGERATED LOGISTICS
1020   ATTN REGIONAL VP
       1110 COUNTY LINE RD
       LAKELAND, FL 33815                           Dean Dairy Holdings, LLC                STORAGE AGREEMENT DATED 06/01/2011
        BURRIS LOGISTICS INC
       D/B/A BURRIS REFRIGERATED LOGISTICS
1024   ATTN REGIONAL VP
       1110 COUNTY LINE RD
       LAKELAND, FL 33815                           Dean Dairy Holdings, LLC                STORAGE AGREEMENT DATED 06/01/2011
        BURRIS LOGISTICS
       ATTN BRIAN KYLE, PRES PRW PLUS
1028
       1110 COUNTY LINE RD
       LAKELAND, FL 33815                           Dean Foods Company                      STORAGE AGREEMENT
       BURRIS LOGISTICS                              Friendly's Manufacturing and Retail,
       ATTN DONNIE BURRIS, CEO                      LLC
1029
       501 SE 5TH ST                                Suiza Dairy Group, LLC
       MILFORD, DE 19963                            Dean Dairy Holdings, LLC                LOGISTICS CONTRACT
       BURRIS LOGISTICS
       ATTN GENERAL MANAGER
1035
       350 KING MILL RD
       MCDONOUGH, GA 30252                          Dean Dairy Holdings, LLC                STORAGE AGREEMENT DATED 02/02/2018
       BURRIS LOGISTICS
       ATTN GENERAL MANAGER
1036
       350 KING MILL RD
       MCDONOUGH, GA 30252                          Mayfield Dairy Farms, LLC               STORAGE AGREEMENT DATED 02/02/2018
       BURRIS LOGISTICS
       ATTN GENERAL MANAGER
1037
       350 KING MILL RD                             Dean Dairy Holdings, LLC
       MCDONOUGH, GA 30252                          Mayfield Dairy Farms, LLC               STORAGE AGREEMENT DATED 02/02/2018
       BURRIS LOGISTICS
       ATTN GENERAL MANAGER
1038
       350 KING MILL RD                             Dean Dairy Holdings, LLC
       MCDONOUGH, GA 30252                          Mayfield Dairy Farms, LLC               STORAGE AGREEMENT



                                                                                                                                         Page 33 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 39 of 248
                                                Proposed Assumed Contract Schedule
Item                     Counterparty                                Debtor(s)                                    Contract Description
       BURRIS LOGISTICS
       ATTN GENERAL MANAGER
1039
       350 KING MILL RD                                Dean Dairy Holdings, LLC
       MCDONOUGH, GA 30252                             Mayfield Dairy Farms, LLC               STORAGE AGREEMENT DATED 02/14/2018
        BURTON L. BANKS
1043   141 ANEY HILL RD
       JORDANVILLE, NY 13361                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        BURTON L. BANKS
1044   141 ANEY HILL RD
       JORDANVILLE, NY 13361                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       BYLER BROTHERS FARM
1054   25258 BYLER ROAD
       SPARTANSBURG, PA 16434                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BYLER BROTHERS FARM
1055   25258 BYLER ROAD
       SPARTANSBURG, PA 16434                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       BYLER ZAYLOR FARM
1056   17847 HOSMER ROAD
       MIDDLEFIELD, OH 44062                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BYLER ZAYLOR FARM
1057   17847 HOSMER ROAD
       MIDDLEFIELD, OH 44062                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       BYRDS DAIRY
1058   11860 EAST US 27
       BRANFORD, FL 32008                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       BYRDS DAIRY
1059   11860 EAST US 27
       BRANFORD, FL 32008                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       C&S WHOLSALE GROCERS INC                         Friendly's Manufacturing and Retail,
       7 CORPORATE DR                                  LLC
1066
       KEENE, NH 03431                                 Suiza Dairy Group, LLC
                                                       Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 12/20/2018
       C. JAMES & BARBARA MARTIN
1067   16733 BETHEL CHURCH ROAD
       TITUSVILLE, PA 16354                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       C. JAMES & BARBARA MARTIN
1068   16733 BETHEL CHURCH ROAD
       TITUSVILLE, PA 16354                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       CALFEE RIVERLAND FARMS
1075   4660 UPPER RIVER ROAD
       CHARLESTON, TN 37310                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       CALFEE RIVERLAND FARMS
1076   4660 UPPER RIVER ROAD
       CHARLESTON, TN 37310                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       CAL-HAN FARMS
1077   PO BOX 176
       FONDA, NY 12068                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       CAL-HAN FARMS
1078   PO BOX 176
       FONDA, NY 12068                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       CALIFIA FARMS
       ATTN SCOTT MCCURRY, VP OPERATIONS
1080
       1095 E GREEN ST
       PASADENA, CA 91106                              Alta-Dena Certified Dairy, LLC          GUARANTEES DATED 03/16/2015
       CALIFORNIA DAIRIES INC
       ATTN ANDREI MIKHALEVSKY, PRESIDENT/CEO
1082
       11709 E ARTESIA BOULEVARD
       ARTESIA, CA 90701                               Alta-Dena Certified Dairy, LLC          PURCHASE CONTRACT DATED 07/13/2009
       CALIFORNIA DAIRIES INC
       ATTN GARY L KORSMEIER, CEO
1085
       11709 E ARTESIA BOULEVARD
       ARTESIA, CA 90705                               Alta-Dena Certified Dairy, LLC          PURCHASE CONTRACT DATED 09/29/2006
       CAL-MAINE FOODS INC
       ATTN JESSICA QUINN HANSLIK
1089
       400 S COLORADO                                  Dean Dairy Holdings, LLC
       FLATONIA, TX 78941                              Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 07/01/2018

                                                                                                                                         Page 34 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 40 of 248
                                                    Proposed Assumed Contract Schedule
Item                       Counterparty                                 Debtor(s)                        Contract Description
       CAMPBELL SOUP SUPPLY COMPANY LLC
       ATTN VP-GLOBAL PROCUREMENT, NORTH AMERICA
1093
       1 CAMPBELL PL                                       Dean Dairy Holdings, LLC
       CAMDEN, NJ 08103                                    Suiza Dairy Group, LLC     SALES CONTRACT/TRADE AGREEMENT DATED 06/28/2013
       CAMPBELL SOUP SUPPLY COMPANY LLC
       ATTN VP-GLOBAL PROCUREMENT, NORTH AMERICA
1095
       1 CAMPBELL PL                                       Dean Dairy Holdings, LLC
       CAMDEN, NJ 08103                                    Suiza Dairy Group, LLC     SALES CONTRACT/TRADE AGREEMENT DATED 08/01/2018
       CAMPBELL SOUP SUPPLY COMPANY LLC
       ATTN VP-GLOBAL PROCUREMENT, NORTH AMERICA
1096
       1 CAMPBELL PL                                       Dean Dairy Holdings, LLC
       CAMDEN, NJ 08103                                    Suiza Dairy Group, LLC     SALES CONTRACT/TRADE AGREEMENT DATED 08/10/2018
       CAMPBELL SOUP SUPPLY COMPANY LLC
       ATTN VP-GLOBAL PROCUREMENT, NORTH AMERICA
1098
       1 CAMPBELL PL                                       Dean Dairy Holdings, LLC
       CAMDEN, NJ 08103                                    Suiza Dairy Group, LLC     SALES CONTRACT/TRADE AGREEMENT DATED 05/13/2019
       CAMPBELL SOUP SUPPLY COMPANY LLC
       ATTN VP-GLOBAL PROCUREMENT, NORTH AMERICA
1100
       1 CAMPBELL PL                                       Dean Dairy Holdings, LLC
       CAMDEN, NJ 08103                                    Suiza Dairy Group, LLC     CUSTOMER AGREEMENT DATED 06/28/2013
       CAMPBELL SOUP SUPPLY COMPANY LLC
       ATTN VP-GLOBAL PROCUREMENT, NORTH AMERICA
1102
       1 CAMPBELL PL                                       Dean Dairy Holdings, LLC
       CAMDEN, NJ 08103                                    Suiza Dairy Group, LLC     CUSTOMER AGREEMENT DATED 08/10/2018
       CAMPBELL SOUP SUPPLY COMPANY LLC
       ATTN VP-GLOBAL PROCUREMENT, NORTH AMERICA
1103
       1 CAMPBELL PL                                       Dean Dairy Holdings, LLC
       CAMDEN, NJ 08103                                    Suiza Dairy Group, LLC     CUSTOMER AGREEMENT DATED 08/13/2018
       CAMPBELL SOUP SUPPLY COMPANY LLC
       ATTN VP-GLOBAL PROCUREMENT, NORTH AMERICA
1105
       1 CAMPBELL PL                                       Dean Dairy Holdings, LLC
       CAMDEN, NJ 08103                                    Suiza Dairy Group, LLC     CUSTOMER AGREEMENT DATED 05/13/2019
        CAMROSE COLONY
1110   BOX 18
       LEDGER, MT 59456                                    Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        CAMROSE COLONY
1111   BOX 18
       LEDGER, MT 59456                                    Dean Foods Company         TRANSPORTATION AGREEMENT
       CANARY DAIRY, LLC
1112   395 COUNTY HIGHWAY 140
       ST JOHNSVILLE, NY 13452                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       CANARY DAIRY, LLC
1113   395 COUNTY HIGHWAY 140
       ST JOHNSVILLE, NY 13452                             Dean Foods Company         TRANSPORTATION AGREEMENT
       CAPITAL TRUST COMPANY OF DELAWARE
       ATTN CORP TRUST & TRANSACTION SERVICE
1118   ONE LITTLE FALLS CENTRE I, STE 210
       2711 CENTERVILLE RD
       WILMINGTON, DE 19808                                Dean Holding Company       PARTNERSHIP AGREEMENT DATED 12/31/2002
       CAPITAL TRUST COMPANY OF DELAWARE, THE
1119   ATTN CORP TRUST & TRANSACTION SERVICE               Dean Holding Company       PARTNERSHIP AGREEMENT DATED 06/27/2006
       ONE LITTLE
       CAPITAL    FALLSCOMPANY
               TRUST    CENTRE I,OF
                                 STEDELAWARE,
                                     210      THE
1120   ATTN CORP TRUST & TRANSACTION SERVICE               Dean Holding Company       PARTNERSHIP AGREEMENT DATED 12/31/2002
       ONE LITTLE
       CAPITAL    FALLSCOMPANY
               TRUST    CENTRE I,OF
                                 STEDELAWARE,
                                     210      THE
       ATTN CORP TRUST & TRANSACTION SERVICE
1121   ONE LITTLE FALLS CENTRE I, STE 210
       2711 CENTERVILLE RD
       WILMINGTON, DE 19808                                Dean Holding Company       TRUST AGREEMENT DATED 06/27/2006
       CAPITAL TRUST COMPANY OF DELAWARE, THE
       ATTN CORP TRUST & TRANSACTION SERVICE
1122   ONE LITTLE FALLS CENTRE I, STE 210
       2711 CENTERVILLE RD
       WILMINGTON, DE 19808                                Dean Holding Company       TRUST AGREEMENT DATED 12/31/2002




                                                                                                                                Page 35 of 243
                 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 41 of 248
                                                Proposed Assumed Contract Schedule
Item                             Counterparty                       Debtor(s)                          Contract Description
       CAR PARK, THE
1152   PO BOX 2237
       BOISE, ID 83701                                 Dean Foods Company          LEASE: BUILDING AND LAND
       CARDATA CONSULTANTS INC                         Dean Dairy Holdings, LLC    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
1153
       ATTN PRESIDENT                                  Suiza Dairy Group, LLC      AUDITORS, ETC.) DATED 09/06/2018
       3380 SHERIDAN DR
       CAREERBUILDER  LLC#264
1156   13047 COLLECTION CENTER DRIVE
       CHICAGO, IL 60693-0130                          Dean Foods Company          PROFESSIONAL SERVICE CONTRACT (& TEMPS)
        CARISTONE FARM, LLC
1162   621 HORSESHOE PIKE
       LEBANON, PA 17042                               Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        CARISTONE FARM, LLC
1163   621 HORSESHOE PIKE
       LEBANON, PA 17042                               Dean Foods Company          TRANSPORTATION AGREEMENT
       CARL SZYMANSKI
1164   10150 Lake Pleasant Rd.
       Waterford, PA 16441                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       CARL SZYMANSKI
1165   10150 Lake Pleasant Rd.
       Waterford, PA 16441                             Dean Foods Company          TRANSPORTATION AGREEMENT
        CARLBERG FARMS
1166   1621 CARLBERG ROAD
       JAMESTOWN, NY 14701                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        CARLBERG FARMS
1167   1621 CARLBERG ROAD
       JAMESTOWN, NY 14701                             Dean Foods Company          TRANSPORTATION AGREEMENT
       CARLS JR RESTAURANTS LLC
1168   6700 TOWER CIRCLE, SUITE 1000
       FRANKLIN, TN 37067                              Dean Foods Company          FORMULA ACCESS AGREEMENT DATED 05/01/2013
       CARLS JR RESTAURANTS LLC
1169   6700 TOWER CIRCLE, SUITE 1000
       FRANKLIN, TN 37067                              Dean Foods Company          FORMULA ACCESS AGREEMENT DATED 05/02/2013
       CARNE I CORP
1170   872 E PEBBLE DR
       BURLEY, ID 83318                                Southern Foods Group, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT
       CARNE I CORP
       C/O VANGUARD DAIRY PRODUCTS INC
1171   ATTN GREG STEPHENS
       1036 42 ST S
       BIRMINGHAM, AL 35222                            Southern Foods Group, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT
       CAROLINA MANUFACTURER'S SERVICES INC
       C/O INMAR
1173   ATTN PRES
       2650 PILGRIM CT
       WINSTON-SALEM, NC 27106                         Dean Foods Company          SERVICE CONTRACT DATED 01/18/2019
       CASCADE COLONY
       RURAL ROUTE 1
1179   508 BIRD TRAIL CREEK ROAD
       SUN RIVER, MT 59483                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       CASCADE COLONY
       RURAL ROUTE 1
1180
       508 BIRD TRAIL CREEK ROAD
       SUN RIVER, MT 59483                             Dean Foods Company          TRANSPORTATION AGREEMENT
       CASTEL COMMUNICATIONS LLC
       ATTN MARK BARGNESI
1184
       3901 GENESEE ST, STE 300
       BUFFALO, NY 14225                               Dean Foods Company          IT CONTRACT DATED 08/04/2017
       CBS TELEVISION STUDIOS
       ATTN ADRIANA GETZ
1189
       4024 RADFORD AVE                                Dean Foods Company
       STUDIO CITY, CA 91604                           Southern Foods Group, LLC   LICENSING AGREEMENT DATED 10/03/2019




                                                                                                                                Page 36 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 42 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                                    Contract Description
       CBS TELEVISION STUDIOS
       ATTN JAMIE KU
       4024 RADFORD AVE
       STUDIO CITY, CA 91604
1190




                                                   Dean Foods Company                    LICENSING AGREEMENT
       CEI GROUP INC, THE
       ATTN VINCENT BRIGIDI
       BUCKS COUNTY TECHNOLOGY PARK
       4850 STREET RD, STE 200
1192   TREVOSE, PA 19053-6646



                                                   Dean Dairy Holdings, LLC
                                                   Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 01/04/2013
       CENTER CREEK DAIRY, LLC
1194   6629 COREY HUNT ROAD
       BRISTOLVILLE, OH 44402                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       CENTER CREEK DAIRY, LLC
1195   6629 COREY HUNT ROAD
       BRISTOLVILLE, OH 44402                      Dean Foods Company                    TRANSPORTATION AGREEMENT
       CENTERPOINT ENERGY RESOURCES CORP
       ATTN CONTRACT ADMINISTRATION
1198
       PO BOX 2628
       HOUSTON, TX 77252                           Southern Foods Group, LLC             SERVICE CONTRACT DATED 07/06/2015
       CENTERPOINT ENERGY RESOURCES CORP
       ATTN CONTRACT ADMINISTRATION
1199
       PO BOX 2628
       HOUSTON, TX 77252                           Southern Foods Group, LLC             LEASE: EQUIPMENT DATED 07/06/2015
       CENTERPOINT ENERGY RESOURCES CORP
       ATTN CONTRACT ADMINISTRATION
       PO BOX 2628
       HOUSTON, TX 77252
1200




                                                   Southern Foods Group, LLC             VENDOR AGREEMENT DATED 07/06/2015
       CENTERPOINT ENERGY SERVICES INC
       ATTN CORPORATE CREDIT DEPT
       1111 LOUISIANA ST, FL 20
       HOUSTON, TX 77002
1202




                                                   Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT
       CENTERPOINT ENERGY SERVICES INC
       ATTN JEFF WIESE
1203
       525 MILAM ST                                Dean Dairy Holdings, LLC
       SHREVEPORT, LA 71101                        Suiza Dairy Group, LLC                PURCHASE CONTRACT
       CENTERPOINT ENERGY SERVICES INC
       ATTN JEFF WIESE
1204
       525 MILAM ST                                Dean Dairy Holdings, LLC
       SHREVEPORT, LA 71101                        Suiza Dairy Group, LLC                PURCHASE CONTRACT
       CENTERPOINT ENERGY SERVICES
       ATTN JEFF WIESE
1205
       525 MILAM ST
       SHREVEPORT, LA 71101                        Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT




                                                                                                                                    Page 37 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 43 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                              Debtor(s)                                    Contract Description
       CENTERPOINT ENERGY SERVICES
       ATTN JEFF WIESE
1207
       525 MILAM ST
       SHREVEPORT, LA 71101                             Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT
       CENTERPOINT ENERGY SERVICES
       ATTN JEFF WIESE
1208
       525 MILAM ST
       SHREVEPORT, LA 71101                             Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT
       CENTIMARK CORPORATION
       TIMOTHY M DUNIAP, PRES & COO
1210   12 GRANDVIEW CIR
       CANONSBURG, PA 15317                                                                   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
                                                        Dean Foods Company                    AUDITORS, ETC.)
       CENTIMARK CORPORATION
       TIMOTHY M DUNIAP, PRES & COO
1211   12 GRANDVIEW CIR
       CANONSBURG, PA 15317                                                                   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
                                                        Dean Foods Company                    AUDITORS, ETC.)
       CENTRAL FLORIDE LUMBER & SUPPLY COMPANY
1213   2721 REGENT ST
       ORLANDO, FL 32804                                Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 01/28/2016
       CENTRAL MILK
1216   1305 EAST REMINGTON ROAD SUITE C
       SCHAUMBURG, IL 60173                             Dean Foods Company                    PRE-PETITION MILK
       CENTREPORT OFFICE CENTRE LP
       F/K/A BEHRINGER HARVARD CENTREPORT OFFICE LP
1218
       5950 SHERRY LN, STE 700
       DALLAS, TX 75225                                 Dean Services, LLC                    LEASE: BUILDING AND LAND
       CENTURY TEL SERVICES GROUP LLC
1220   100 CENTURYLINK DR
       MONROE, LA 71203-2041                            Alta-Dena Certified Dairy, LLC        LICENSING AGREEMENT
       CENTURY WAREHOUSING INC
1221   ATTN NATALIE JENKINS                             Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 01/21/2016
       PO BOX 962
       CENTURY  WAREHOUSING INC
       ATTN NATALIE JENKINS
1222
       PO BOX 962
       LIVINGSTON, MT 59047                             Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 06/11/2019
       CEPS LLC
       ATTN TIM CLEMONS
1224
       9217 CODY
       OVERLAND PARK, KS 66214                          Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 12/17/2004
       CF COLD STORAGE LLC
       ATTN COSTAS FLESSAS
1226
       10 CREEK BROOK DR                                Dean Dairy Holdings, LLC
       HAVERHILL, MA 01832                              Suiza Dairy Group, LLC                STORAGE AGREEMENT DATED 07/01/2016
       CHALLER FOODS INC
1230   165 MASON ST
       GREENWICH, CT 06830                              Dean Foods Company                    TRADEMARK OR IP AGREEMENT
       CHALLER FOODS INC
1231   165 MASON ST
       GREENWICH, CT 06830                              Dean Foods Company                    TRADEMARK OR IP AGREEMENT
       CHAMPION ENERGY LLC
       ATTN BRIAN K TAMPLER
1232
       1500 RANKIN RD, STE 200                                                                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HOUSTON, TX 77073                                Dean Dairy Holdings, LLC              12/01/2016
       CHAMPION ENERGY LLC
       ATTN BRIAN K TAMPLER
1233
       1500 RANKIN RD, STE 200                                                                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HOUSTON, TX 77073                                Suiza Dairy Group, LLC                12/01/2016
       CHAMPION ENERGY SERVICES LLC
       ATTN BRIAN K TAMPLER
1236
       1500 RANKIN RD, STE 200                                                                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HOUSTON, TX 77073                                Dean Dairy Holdings, LLC              12/01/2016




                                                                                                                                            Page 38 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 44 of 248
                                             Proposed Assumed Contract Schedule
Item                         Counterparty                        Debtor(s)                          Contract Description
       CHAMPION ENERGY SERVICES LLC
       ATTN BRIAN K TAMPLER
1237
       1500 RANKIN RD, STE 200                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HOUSTON, TX 77073                            Suiza Dairy Group, LLC     12/01/2016
       CHANGEPOINT
       ATTN SCOTT MAHAN, CFO
1240
       1111 THIRD AVE, STE 700
       SEATTLE, WA 98101                            Dean Foods Company         PURCHASE CONTRACT
       CHARLES CURRIN BARN #2
1241   2060 D HIGHWAY 158
       OXFORD, NC 27565                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       CHARLES CURRIN BARN #2
1242
       2060 D HIGHWAY 158                           Dean Foods Company         TRANSPORTATION AGREEMENT
       OXFORD,
       CHARLES NC 27565
                CURRIN
1243   2060 D HIGHWAY 158
       OXFORD, NC 27565                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       CHARLES CURRIN
1244   2060 D HIGHWAY 158
       OXFORD, NC 27565                             Dean Foods Company         TRANSPORTATION AGREEMENT
       CHARLES L. TRAHAN, JR.
1245   195 GRAUDON ROAD
       FORT PLAIN, NY 13339                         Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       CHARLES L. TRAHAN, JR.
1246   195 GRAUDON ROAD
       FORT PLAIN, NY 13339                         Dean Foods Company         TRANSPORTATION AGREEMENT
       CHARLES R. ZIMMERMAN
1247   151 ELCO ROAD                                Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       MYERSTOWN,   PA 17067
       CHARLES R. ZIMMERMAN
1248   151 ELCO ROAD
       MYERSTOWN, PA 17067                          Dean Foods Company         TRANSPORTATION AGREEMENT
       CHARLTON A. ADSIT, IV
1249   542 GREENVILLE ROAD
       GREENVILLE, PA 16125                         Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       CHARLTON A. ADSIT, IV
1250   542 GREENVILLE ROAD
       GREENVILLE, PA 16125                         Dean Foods Company         TRANSPORTATION AGREEMENT
       CHEESECAKE FACTORY BAKERY INC, THE
       ATTN RONALD ISACK, VP SUPPLY CHAIN
1261
       26950 AGOURA RD                              Dean Dairy Holdings, LLC
       CALABASAS HILLS, CA 91301                    Suiza Dairy Group, LLC     SALES CONTRACT/TRADE AGREEMENT DATED 04/12/2017
       CHEESECAKE FACTORY BAKERY INC, THE
       ATTN SR VP, BAKERY OPS
1262
       26950 AGOURA RD
       CALABASAS HILLS, CA 91301                    Dean Foods Company         CUSTOMER AGREEMENT DATED 10/28/2011
        CHEP CONTAINER & POOLING SOLUTIONS
       ATTN AMELIA OTLOWSKI, SR DIR/GM
1263
       37564 AMREHIN RD, STE 100
       LIVONIA, MI 48150                            Suiza Dairy Group, LLC     LEASE: EQUIPMENT
        CHEP CONTAINER & POOLING SOLUTIONS
       ATTN AMELIA OTLOWSKI, SR DIR/GM
1264
       37564 AMREHIN RD, STE 100
       LIVONIA, MI 48150                            Suiza Dairy Group, LLC     LEASE: EQUIPMENT
        CHEP CONTAINER & POOLING SOLUTIONS
       ATTN AMELIA OTLOWSKI, SR DIR/GM
1265
       37564 AMREHIN RD, STE 100
       LIVONIA, MI 48150                            Dean Dairy Holdings, LLC   LEASE: EQUIPMENT
        CHEP CONTAINER & POOLING SOLUTIONS
       ATTN AMELIA OTLOWSKI, SR DIR/GM
1266
       37564 AMREHIN RD, STE 100
       LIVONIA, MI 48150                            Dean Dairy Holdings, LLC   LEASE: EQUIPMENT
        CHEP CONTAINER & POOLING SOLUTIONS
       ATTN DREW MERRILL, VP GM
1267
       37564 AMREHIN RD, STE 100                    Dean Dairy Holdings, LLC
       LIVONIA, MI 48150                            Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 02/13/2017



                                                                                                                             Page 39 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 45 of 248
                                                Proposed Assumed Contract Schedule
Item                      Counterparty                                 Debtor(s)                                     Contract Description
       CHEP USA
       ATTN MATTHEW LALLATIN, CFO
1268
       1111 HAMMOND DR                                   Dean Dairy Holdings, LLC
       ATLANTA, GA 30346                                 Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 01/24/2014
       CHEP USA                                           Friendly's Manufacturing and Retail,
       ATTN MATTHEW LALLATIN, CFO                        LLC
1270
       1111 HAMMOND DR                                   Suiza Dairy Group, LLC
       ATLANTA, GA 30346                                 Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 01/01/2019
       CHEP USA
       ATTN MATTHEW LALLATIN, CFO
1271
       1111 HAMMOND DR                                   Dean Dairy Holdings, LLC
       ATLANTA, GA 30346                                 Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 08/21/2018
       CHEP USA
       ATTN MATTHEW LALLATIN, CFO
1272
       1111 HAMMOND DR                                   Dean Dairy Holdings, LLC
       ATLANTA, GA 30346                                 Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 01/24/2014
       CHEP USA
       ATTN MATTHEW LALLATIN, CFO
1276
       1111 HAMMOND DR                                   Dean Dairy Holdings, LLC
       ATLANTA, GA 30346                                 Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 02/23/2011
       CHEP USA
       ATTN MATTHEW LALLATIN, CFO
1277
       1111 HAMMOND DR                                   Dean Dairy Holdings, LLC
       ATLANTA, GA 30346                                 Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 04/08/2011
       CHEP USA
       ATTN SCOTT SPIVEY, SR VP/CFO
1278
       8517 S PARK CIR                                   Dean Dairy Holdings, LLC
       ORLANDO, FL 32819-9040                            Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 09/09/2010
       CHEP USA
       ATTN SCOTT SPIVEY, SR VP/CFO
1279
       8517 S PARK CIR                                   Dean Dairy Holdings, LLC
       ORLANDO, FL 32819-9040                            Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 12/09/2010
       CHEP USA
       ATTN SCOTT SPIVEY, SR VP/CFO
1280
       8517 S PARK CIR                                   Dean Dairy Holdings, LLC
       ORLANDO, FL 32819-9040                            Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 09/21/2010
       CHEP USA
       ATTN SCOTT SPIVEY, SR VP/CFO
1281
       8517 S PARK CIR                                   Dean Dairy Holdings, LLC
       ORLANDO, FL 32819-9040                            Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 06/23/2011
       CHEP USA
       ATTN SCOTT SPIVEY, SR VP/CFO
1282
       8517 S PARK CIR                                   Dean Dairy Holdings, LLC
       ORLANDO, FL 32819-9040                            Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 02/23/2011
       CHERYL BRAY
1287   604 MINOTS CORNER ROAD
       FRANKFORT, NY 13340                                Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT
       CHERYL BRAY
1288   604 MINOTS CORNER ROAD
       FRANKFORT, NY 13340                            Dean Foods Company                         TRANSPORTATION AGREEMENT
       CHICAGO & NORTH WESTERN TRANSPORTATION COMPANY
1291
       400 WEST MADISON STREET                        Dean Foods Company                         LEASE: BUILDING AND LAND DATED 01/10/1976
       CHICAGO, IL 60606 RAILROAD CORP
       CHICAGO CHEMUNG                                Dean Dairy Holdings, LLC
1293
       ATTN ROBERT F SEEGERS JR                       Dean Foods Company                         LEASE: BUILDING AND LAND DATED 10/30/2016
       PO BOX 69NORTHWESTERN RAILROAD
       CHICAGO
       ATTN ROBERT F SEEGERS JR
1294
       PO BOX 69
       CRYSTAL LAKE, IL 60039                         Dean Foods Company                         LEASE: BUILDING AND LAND
       CHICO PRODUCE INC
1295
       D/B/A PACIFIC FRESH                            Berkeley Farms, LLC                        DISTRIBUTION AGREEMENT DATED 10/18/2019
       PROPACIFIC  FRESH INC, ATTN NATE PARKS
       CHRIS KINGERY
1299   290 MILLERSBURG BRANCH ROAD
       GLASGOW, KY 42141                                  Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT
       CHRIS KINGERY
1300   290 MILLERSBURG BRANCH ROAD
       GLASGOW, KY 42141                                  Dean Foods Company                     TRANSPORTATION AGREEMENT

                                                                                                                                             Page 40 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 46 of 248
                                                 Proposed Assumed Contract Schedule
Item                           Counterparty                          Debtor(s)                          Contract Description
       CHRISTIAN FISHER
1301
       23124 HILLTOP ROAD                               Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SPRINGBORO,  PA 16435
       CHRISTIAN FISHER
1302   23124 HILLTOP ROAD
       SPRINGBORO, PA 16435                             Dean Foods Company          TRANSPORTATION AGREEMENT
       CHRISTIAN STOLTZFOOS
1303   2715 A CARNEAL LN
       OAK GROVE, KY 42262                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       CHRISTIAN STOLTZFOOS
1304   2715 A CARNEAL LN
       OAK GROVE, KY 42262                              Dean Foods Company          TRANSPORTATION AGREEMENT
       CHRISTIAN STOLTZFUS
1305   202 EAST LESTER LANE
       TRENTON, KY 42286                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       CHRISTIAN STOLTZFUS
1306   202 EAST LESTER LANE
       TRENTON, KY 42286                                Dean Foods Company          TRANSPORTATION AGREEMENT
       CHUNG, MOON
1316   177 PARK DR
       SYLVA, NC 28779                                  Suiza Dairy Group, LLC      LEASE: BUILDING AND LAND
       CHUNG, MOON
1318   177 PARK DR
       SYLVA, NC 28779                                  Dean Foods Company          LEASE: BUILDING AND LAND DATED 05/18/2012
       CINTAS CORPORATION
1324   PO BOX 631025
       CINCINNATI, OH 45263-1025                        Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 06/27/2019
       CINTAS
1325   PO BOX 631025
       CINCINNATI, OH 45263-1025                        Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 06/27/2019
       CINTAS
1327   PO BOX 631025
       CINCINNATI, OH 45263-1025                        Southern Foods Group, LLC   LEASE: EQUIPMENT
       CINTAS
1328   PO BOX 631025
       CINCINNATI, OH 45263-1025                        Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 12/26/2014
       CINTAS
1329   PO BOX 631025
       CINCINNATI, OH 45263-1025                        Dean Dairy Holdings, LLC    LEASE: EQUIPMENT
       CISCO SYSTEM CAPITAL CORPORATION
1331
       ATTN KELKLY HERRERA, OPS MGR                     Dean Foods Company          IT CONTRACT
       170 W TASMAN
       CISCO         DR
             SYSTEM CAPITAL CORPORATION
1332
       ATTN SAM AZZOUNI, OPS DIR                        Dean Foods Company          IT CONTRACT DATED 05/21/2019
       170 W TASMAN
       CISCO         DR, MAILSTOP
             SYSTEM CAPITAL       SJC13/3
                            CORPORATION
1333
       ATTN SAM AZZOUNI, OPS DIR                        Dean Foods Company          LEASE: EQUIPMENT DATED 06/24/2019
       170 W TASMAN
       CISCO SYSTEMS DR, MAILSTOP
                     CAPITAL      SJC13/3
                             CORPORATION
       ATTN ANN R HENRY, VP, GLOBAL OPERATIONS
1334
       1111 OLD EAGLE SCHOOL RD
       WAYNE, PA 19087                                  Dean Foods Company          CONFIDENTIALITY AGREEMENT DATED 03/25/2014
       CISCO SYSTEMS CAPITAL CORPORATION
       ATTN KELLY HERRERA, OPERATIONS MANAGER
1337
       170 W TASMAN DR, MS SJC 13/3
       SAN JOSE, CA 95134                               Dean Foods Company          PURCHASE CONTRACT DATED 12/21/2007
       CISCO SYSTEMS CAPITAL CORPORATION
       ATTN RICHARD PORTILLO
1340
       170 W TASMAN DR, MS SJ-13/3
       SAN JOSE, CA 95134-1706                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 04/22/2009
       CISCO SYSTEMS INC
       ATTN JEFFREY H VAN METER, OPERATIONS DIRECTOR
1341
       170 W TASMAN DR
       SAN JOSE, CA 95134-1706                          Dean Foods Company          CONFIDENTIALITY AGREEMENT DATED 11/19/2010
       CISCO SYSTEMS INC
       ATTN SCOTT R HAMMOND, VP
1342
       170 W TASMAN DR
       SAN JOSE, CA 95134-1706                          Dean Foods Company          CONFIDENTIALITY AGREEMENT DATED 11/01/2011



                                                                                                                                 Page 41 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 47 of 248
                                               Proposed Assumed Contract Schedule
Item                         Counterparty                           Debtor(s)                          Contract Description
        CIT BANK NA
1343   10201 CENTURION PKWY N                                                     THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       JACKSONVILLE, FL 32256                         Dean Foods Company          02/24/2017
       CITIZENS ASSET FINANCE INC
       F/K/A RBS ASSET FINANCE INC
1344
       480 JEFFERSON BLVD RJE150
       WARWICK, RI 02886                              Dean Transportation, Inc.   LEASE: EQUIPMENT
       CITIZENS ASSET FINANCE INC
       F/K/A RBS ASSET FINANCE INC
1345
       480 JEFFERSON BLVD RJE150                      Dean Foods Company
       WARWICK, RI 02886                              Dean Transportation, Inc.   GUARANTEES DATED 08/05/2015
       CITIZENS LEASING CORPORATION
       ONE CITIZENS PLAZA, MAIL STOP RCE 150          Dean Transportation, Inc.
1346
       PROVIDENCE, RI 02903                           Dean Holding Company
                                                      Dean Foods Company          LEASE: EQUIPMENT
       CITIZENS LEASING CORPORATION
       ONE CITIZENS PLAZA, MAIL STOP RCE 150
1347
       PROVIDENCE, RI 02903                           Suiza Dairy Group, LLC
                                                      Dean Dairy Holdings, LLC    LEASE: EQUIPMENT
       CITIZENS LEASING CORPORATION
       ONE CITIZENS PLAZA, MAIL STOP RCE 150
1348
       PROVIDENCE, RI 02903                           Dean Foods Company
                                                      Dean Transportation, Inc.   LEASE: EQUIPMENT
       CITIZENS LEASING CORPORATION
       ONE CITIZENS PLAZA, MAIL STOP RCE 150
1349
       PROVIDENCE, RI 02903
                                                      Dean Foods Company          LEASE: EQUIPMENT
       CITIZENS LEASING CORPORATION
       ONE CITIZENS PLAZA, MAIL STOP RCE 150
1350
       PROVIDENCE, RI 02903                           Dean Transportation, Inc.
                                                      Dean Foods Company          LEASE: EQUIPMENT DATED 01/01/2005
       CITIZENS LEASING CORPORATION                   Dean Transportation, Inc.
1351   ONE CITIZENS PLAZA, MAIL STOP RCE 150          Dean Dairy Holdings, LLC
       PROVIDENCE, RI 02903                           Suiza Dairy Group, LLC      LEASE: EQUIPMENT
       CITIZENS LEASING CORPORATION
       ONE CITIZENS PLAZA, MAIL STOP RCE-150
1352
       PROVIDENCE, RI 02903                           Suiza Dairy Group, LLC
                                                      Dean Dairy Holdings, LLC    LEASE: EQUIPMENT DATED 08/21/2003
       CITIZENS LEASING CORPORATION
1353   ONE CITIZENS PLAZA, MAIL STOP RCE-150
       PROVIDENCE, RI 02903                           Dean Foods Company          LEASE: EQUIPMENT
       CITIZENS LEASING CORPORATION
       ONE CITIZENS PLAZA, MAIL STOP RCE-150
1354
       PROVIDENCE, RI 02903                           Suiza Dairy Group, LLC
                                                      Dean Dairy Holdings, LLC    LEASE: EQUIPMENT
       CITRON HYGIENE US CORP
       ATTN SHERRY SMITH
1355
       13 LINNEL CIR
       BILLERICA, MA 01821                            Garelick Farms, LLC         PURCHASE CONTRACT
       CITRON HYGIENE US CORP
       D/B/A WORKPLACE ESSENTIALS
1356   ATTN KYLE MEDEIROS
       13 LINNELL CIR
       BILLERICA, MA 01821                            Garelick Farms, LLC         PURCHASE CONTRACT DATED 06/18/2019
       CITRON HYGIENE US CORP
       D/B/A WORKPLACE ESSENTIALS
1357   ATTN KYLE MEDEIROS
       13 LINNELL CIR                                                             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BILLERICA, MA 01821                            Garelick Farms, LLC         11/06/2019
       CITY NATIONAL CAPITAL FINANCE INC
       ATTN MICHAEL POWERS, SR VP
1359
       390 N ORANGE AVE, STE 2600                     Dean Transportation, Inc.
       ORLANDO, FL 32801                              Dean Foods Company          GUARANTEES DATED 09/19/2017




                                                                                                                                Page 42 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 48 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                       Debtor(s)                                Contract Description
       CITY NATIONAL CAPITAL FINANCE INC
       ATTN MICHAEL POWERS, SR VP
1360
       390 N ORANGE AVE, STE 2600
       ORLANDO, FL 32801                          Dean Transportation, Inc.        LEASE: EQUIPMENT DATED 09/19/2017
       CITY OF ATHENS, TN
       ATHENS UTILITY BOARD
1361   ATTN GENERAL MANAGER
       PO BOX 689
       ATHENS, TN 37371-0689                      Mayfield Dairy Farms, LLC        VENDOR AGREEMENT DATED 10/03/2016
       CITY OF ATHENS, TN
       ATHENS UTILITY BOARD
1362   ATTN GENERAL MANAGER
       PO BOX 689
       ATHENS, TN 37371-0689                      Mayfield Dairy Farms, LLC        VENDOR AGREEMENT DATED 08/30/2019
       CITY OF BANGOR
1363   73 HARLOW ST
       BANGOR, ME 04401                           Garelick Farms, LLC              ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/28/2008
       CITY OF BANGOR
1364   73 HARLOW ST
       BANGOR, ME 04401                           Garelick Farms, LLC              ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/28/2008
       CITY OF BELVIDERE
       ATTN CITY CLERK CITY OF BELVIDERE
1365
       401 WHITNEY BLVD
       BELVIDERE, IL 61008                        Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 07/19/2013
       CITY OF BELVIDERE
       ATTN CITY CLERK CITY OF BELVIDERE
1366
       401 WHITNEY BLVD
       BELVIDERE, IL 61008                        Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 07/19/2013
       CITY OF CLOVIS NEW MEXICO
       ATTN CITY CLERK
1368
       PO BOX 760
       CLOVIS, NM 88101                           Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND DATED 06/06/1994
       CITY OF CLOVIS NEW MEXICO
       ATTN CITY CLERK
1369
       PO BOX 760
       CLOVIS, NM 88101                           Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND DATED 06/06/1994
       CITY OF CLOVIS NEW MEXICO
       ATTN CITY CLERK
1370
       PO BOX 760
       CLOVIS, NM 88101                           Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND
       CITY OF CLOVIS NEW MEXICO
       ATTN CITY CLERK
1371
       PO BOX 760
       CLOVIS, NM 88101                           Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND DATED 11/19/2013
       CITY OF DELAND, FL
       ATTN MICHAEL PLEUS, CITY MANAGER
1380
       120 S FLORIDA AVE                                                           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       DELAND, FL 32720                           Dean Dairy Holdings, LLC         11/02/2009
       CITY OF DELAND, FL
       ATTN MICHAEL PLEUS, CITY MANAGER
1381
       120 S FLORIDA AVE                                                           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       DELAND, FL 32720                           Dean Dairy Holdings, LLC         11/02/2009
       CITY OF HOUSTON
       C/O UTILITY ANALYSIS SECTION
1382
       PO BOX 131927
       HOUSTON, TX 77219-1927                     Southern Foods Group, LLC        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/29/2011
        CITY OF LE MARS, IA
       ATTN CITY ADMINISTRATOR
1383
       40 CENTRAL AVE SE
       LE MARS, IA 51031-4957                     Dean Foods North Central, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/01/2013
       CITY OF MISSOULA, MT
       ATTN CITY CLERK
1384
       435 RYMAN ST                                                                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       MISSOULA, MT 59802-4297                    Southern Foods Group, LLC        03/06/2009



                                                                                                                                 Page 43 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 49 of 248
                                               Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                          Contract Description
       CITY OF MISSOULA, MT
       ATTN CITY CLERK
1385
       435 RYMAN ST
       MISSOULA, MT 59802-4297                        Southern Foods Group, LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       CITY OF RICHLAND CENTER, WI
       C/O CITY UTILITIES OF RICHLAND CENTER
1386   ATTN WASTEWATER SUPERINTENDENT
       450 S MAIN ST; PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          SERVICE CONTRACT
       CITY OF RICHLAND CENTER, WI
       C/O CITY UTILITIES OF RICHLAND CENTER
1387   ATTN WASTEWATER SUPERINTENDENT
       450 S MAIN ST; PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          SERVICE CONTRACT
       CITY OF RICHLAND CENTER, WI
       C/O CITY UTILITIES OF RICHLAND CENTER
1388   ATTN WASTEWATER SUPERINTENDENT
       450 S MAIN ST; PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          SERVICE CONTRACT
       CITY OF RICHLAND CENTER, WI
       C/O CITY UTILITIES OF RICHLAND CENTER
1389   ATTN WASTEWATER SUPERINTENDENT
       450 S MAIN ST; PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY OF RICHLAND CENTER, WI
       C/O CITY UTILITIES OF RICHLAND CENTER
1390   ATTN WASTEWATER SUPERINTENDENT
       450 S MAIN ST; PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY OF RICHLAND CENTER, WI
       C/O CITY UTILITIES OF RICHLAND CENTER
1391   ATTN WASTEWATER SUPERINTENDENT
       450 S MAIN ST; PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY OF RICHLAND CENTER, WI
       C/O CITY UTILITIES OF RICHLAND CENTER
1392   ATTN WASTEWATER SUPERINTENDENT
       450 S MAIN ST; PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY OF RICHLAND CENTER, WI
       C/O CITY UTILITIES OF RICHLAND CENTER
1393   ATTN WASTEWATER SUPERINTENDENT
       450 S MAIN ST; PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY OF RICHLAND CENTER, WI
       C/O CITY UTILITIES OF RICHLAND CENTER
1394   ATTN WASTEWATER SUPERINTENDENT
       450 S MAIN ST; PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY OF RICHLAND CENTER, WI
1395
       C/O CITY UTILITIES OF RICHLAND CENTER          Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT
       ATTN WASTEWATER
       CITY OIL CO INC     SUPERINTENDENT
       ATTN THOMAS FALLO, ACCT REP
1396
       1 HARTFORD SQUARE                              Suiza Dairy Group, LLC
       NEW BRITAIN, CT 06052                          Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/03/2019
       CITY UTILITIES OF RICHLAND CENTER, WI
       ATTN WASTEWATER SUPERINTENDENT
1397   450 S MAIN ST
       PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY UTILITIES OF RICHLAND CENTER, WI
       ATTN WASTEWATER SUPERINTENDENT
1398   450 S MAIN ST
       PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT


                                                                                                                                Page 44 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 50 of 248
                                               Proposed Assumed Contract Schedule
Item                          Counterparty                          Debtor(s)                                      Contract Description
       CITY UTILITIES OF RICHLAND CENTER, WI
       ATTN WASTEWATER SUPERINTENDENT
1399   450 S MAIN ST
       PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company                      ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY UTILITIES OF RICHLAND CENTER, WI
       ATTN WASTEWATER SUPERINTENDENT
1400   450 S MAIN ST
       PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company                      ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY UTILITIES OF RICHLAND CENTER, WI
       ATTN WASTEWATER SUPERINTENDENT
1401   450 S MAIN ST
       PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company                      ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY UTILITIES OF RICHLAND CENTER, WI
       ATTN WASTEWATER SUPERINTENDENT
1402   450 S MAIN ST
       PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company                      ENVIRONMENTAL CLEAN-UP AGREEMENT
       CITY UTILITIES OF RICHLAND CENTER, WI
       ATTN WASTEWATER SUPERINTENDENT
1403   450 S MAIN ST
       PO BOX 312
       RICHLAND CENTER, WI 53581                      Dean Foods Company                      ENVIRONMENTAL CLEAN-UP AGREEMENT
       CLARK SOUTH FARM
1406   7244 STATE RTE 534
       WEST FARMINGTON, OH 44491                      Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       CLARK SOUTH FARM
1407   7244 STATE RTE 534
       WEST FARMINGTON, OH 44491                      Dean Foods Company                      TRANSPORTATION AGREEMENT
       CLASEN QUALITY CHOCOLATE INC
       ATTN LEGAL DEPT
1410
       5126 W TERRACE DR                               Friendly'S Manufacturing And Retail,
       MADISON, WI 53718                              LLC                                     PURCHASE CONTRACT DATED 03/01/2018
       CLASEN QUALITY CHOCOLATE INC                    Friendly'S Manufacturing And Retail,
1411
       ATTN LEGAL DEPT                                LLC                                     PURCHASE CONTRACT
       5126 W TERRACE
       CLAYHOLM   FARMDR
                       LLC
1412
       222 HILLBERRY ROAD                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       WORTHINGTON,
       CLAYHOLM FARMPALLC16262
1413
       222 HILLBERRY ROAD                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       WORTHINGTON,   PA 16262LLC
       CLEAN ENERGY FINANCE
1414   4675 MACARTHUR CT, STE 800
       NEWPORT BEACH, CA 92660                        Dean Foods Company                      LEASE: EQUIPMENT DATED 02/06/2015
       CLEAR TECHNOLOGIES INC
       ATTN KERRIE GODWIN
1417
       16650 WESTGROVE RD, #400                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       ADDISON, TX 75001                              Dean Services, LLC                      AUDITORS, ETC.) DATED 12/20/2018
       CLEAR TECHNOLOGIES INC
1418
       ATTN KERRIE GODWIN                             Dean Foods Company                      IT CONTRACT DATED 07/06/2018
       16650
       CLEARWESTGROVE  ROAD
             TECHNOLOGIES INCSTE 400
1422
       ATTN KERRIE GODWIN                             Dean Services, LLC                      IT CONTRACT DATED 03/06/2018
       16650
       CLEARWESTGROVE  ROAD
             TECHNOLOGIES INCSTE 400
1424
       ATTN KERRIE GODWIN                             Dean Services, LLC                      IT CONTRACT DATED 03/07/2019
       16650 WESTGROVE
       CLEAREDGE       ROAD
                  PARTNERS INCSTE 400                                                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
1428
       ATTN KERRIE GODWIN                             Dean Foods Company                      04/08/2019
       16650 WESTGROVE
       CLEAREDGE       RD, INC
                  PARTNERS #400
       ATTN LEGAL DEPT
1429
       100 SW MAIN ST, STE 1500                                                               THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       PORTLAND, OR 97204                             Dean Foods Company                      05/29/2018
       CLEARESULT CONSULTING INC
       ATTN LEGAL DEPT
1430
       100 SW MAIN ST, STE 1500
       PORTLAND, OR 97204                             Alta-Dena Certified Dairy, LLC          SERVICE CONTRACT DATED 08/14/2017



                                                                                                                                            Page 45 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 51 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                            Debtor(s)                              Contract Description
       CLEARESULT CONSULTING INC
       ATTN LEGAL DEPT
1431
       100 SW MAIN ST, STE 1500
       PORTLAND, OR 97204                              Alta-Dena Certified Dairy, LLC   SERVICE CONTRACT
       CLEARESULT CONSULTING LLC
       ATTN LEGAL DEPT
1432
       100 SW MAIN ST, STE 1500
       PORTLAND, OR 97204                              Alta-Dena Certified Dairy, LLC   SERVICE CONTRACT
        CLEOPHAS NEUENSCHWANDER
1433   325 B WEST NEWPORT ROAD
       LITITZ, PA 17543                                Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
        CLEOPHAS NEUENSCHWANDER
1434   325 B WEST NEWPORT ROAD
       LITITZ, PA 17543                                Dean Foods Company               TRANSPORTATION AGREEMENT
       CLIFFORD BEATY
1436   420 PATTIE GAP ROAD
       PHILADELPHIA, TN 37846                          Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       CLIFFORD BEATY
1437   420 PATTIE GAP ROAD
       PHILADELPHIA, TN 37846                          Dean Foods Company               TRANSPORTATION AGREEMENT
       CLIFFORD M. GOOD
1438   1876 MOUNTAIN ROAD
       MANHEIM, PA 17545                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       CLIFFORD M. GOOD
1439   1876 MOUNTAIN ROAD
       MANHEIM, PA 17545                               Dean Foods Company               TRANSPORTATION AGREEMENT
        CLIFFORD ZIMMERMAN
1440   2112 BIRCH ROAD
       LEBANON, PA 17042                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
        CLIFFORD ZIMMERMAN
1441   2112 BIRCH ROAD
       LEBANON, PA 17042                               Dean Foods Company               TRANSPORTATION AGREEMENT
       CLOVERLEAF
1445   13835 SOUTH KOSTNER
       CRESTWOOD, IL 60445                             Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       CLYDE B. SNYDER
1446   127 EDWARDS ROAD
       ST JOHNSVILLE, NY 13452                         Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       CLYDE B. SNYDER
1447   127 EDWARDS ROAD                                Dean Foods Company               TRANSPORTATION AGREEMENT
       ST JOHNSVILLE,
       CLYDESIDE  FARMNY 13452
1448   BOX 1437
       DERBY LINE, VT 05830                            Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       CLYDESIDE FARM
1449   BOX 1437
       DERBY LINE, VT 05830                            Dean Foods Company               TRANSPORTATION AGREEMENT
       COBLENTZ DAIRY
1459   1250 HADENSVILLE ROAD
       GUTHRIE, KY 42234                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       COBLENTZ DAIRY
1460   1250 HADENSVILLE ROAD
       GUTHRIE, KY 42234                               Dean Foods Company               TRANSPORTATION AGREEMENT
        COFFEY, LARRY W & CONSTANCE F
1464   701 MARINA BAY OFFICE
       LINCOLN, NE 68528                               Dean Foods North Central, LLC    LEASE: BUILDING AND LAND
        COFFEY, LARRY W & CONSTANCE F
1468   701 MARINA BAY OFFICE
       LINCOLN, NE 68528                               Dean Foods North Central, LLC    LEASE: BUILDING AND LAND DATED 10/23/2015
       COGNIZANT TECHNOLOGY SOLUTIONS US CORP
       ATTN GENERAL COUNSEL
1469
       500 FRANK W BURR BLVD
       TEANECK, NJ 07666                               Dean Foods Company               IT CONTRACT DATED 05/29/2019




                                                                                                                                    Page 46 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 52 of 248
                                                   Proposed Assumed Contract Schedule
Item                       Counterparty                                Debtor(s)                          Contract Description
       COGNIZANT TECHNOLOGY SOLUTIONS US CORP
       ATTN GENERAL COUNSEL
1476
       500 FRANK W BURR BLVD
       TEANECK, NJ 07666                                  Dean Foods Company          IT CONTRACT DATED 01/20/2011
       COGNIZANT TECHNOLOGY SOLUTIONS US CORPORATION
       ATTN GENERAL COUNSEL
1482   500 FRANK W BURR BLVD
       TEANECK, NJ 07666
                                                          Dean Foods Company          IT CONTRACT DATED 02/28/2019
       COGNIZANT TECHNOLOGY SOLUTIONS US CORPORATION
       ATTN GENERAL COUNSEL
1483   500 FRANK W BURR BLVD
       TEANECK, NJ 07666
                                                          Dean Foods Company          IT CONTRACT DATED 03/27/2019
       COI ENERGY CENTER LLC
       C/O NEW ENERGY CAPITAL CORP
1492   ATTN DANIEL GOLDMAN, CFO
       890 WINTER ST, STE 170
       WALTHAM, MA 02451                                  Garelick Farms, LLC         PURCHASE CONTRACT DATED 03/08/2007
       COLD FRONT DISTRIBUTION LLC
1493   7301 FEDERAL BLVD STE 200
       WESTMINSTER, CO 80030                              Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 07/18/2019
       COLDSTREAM LOGISTICS INC
1494   919 BRUSHCREEK RD                                  Dean Foods Company          TRANSPORTATION AGREEMENT
       WARRENDALE, PA 15086
       COLLINS BROTHERS DAIRY
1497   4031 MONTGOMERY ROAD
       AUBURN, KY 42206                                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       COLLINS BROTHERS DAIRY
1498   4031 MONTGOMERY ROAD
       AUBURN, KY 42206                                   Dean Foods Company          TRANSPORTATION AGREEMENT
       COLONIAL FREIGHT SYSTEMS INC
1500   10924 McBRIDE LAND                                 Dean Dairy Holdings, LLC
       KNOXVILLE, TN 37932                                Suiza Dairy Group, LLC      FREIGHT SERVICES AGREEMENT
       COLUMBIA GAS OF OHIO INC
1501   290 W NATIONWIDE BLVD
       COLUMBUS, OH 43215                                 Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 12/01/2018
       COLUMBIA GAS OF OHIO INC
1502   290 W NATIONWIDE BLVD
       COLUMBUS, OH 43215                                 Suiza Dairy Group, LLC      VENDOR AGREEMENT
       COLUMBIA GAS OF OHIO INC
1503   290 W NATIONWIDE BLVD
       COLUMBUS, OH 43215                                 Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 12/01/2018
       COLUMBIA GAS OF OHIO INC
1504   290 W NATIONWIDE BLVD
       COLUMBUS, OH 43215                                 Suiza Dairy Group, LLC      VENDOR AGREEMENT
       COLUMBIA GAS OF OHIO INC
       ATTN MANAGER COH GAS TRANSPORTATION
1505
       200 CIVIC CENTER DR
       COLUMBUS, OH 43215                                 Country Fresh, LLC          VENDOR AGREEMENT DATED 12/08/2003
       COLUMBIA PICTURES
       A DIV OF COLUMBIA PICTURES INDUSTRIES INC
1506   ATTN KALLE GELMAN, VP BRANDED INTEGRATION
       10202 W WASHINGTON BLVD
       CULVER CITY, CA 90232                              Dean Foods Company          LICENSING AGREEMENT DATED 12/06/2017
       COLUMBUS SOUTHERN POWER COMPANY
       ATTN DON STEMPLE, CUST SERVICES ENGINEER
1507   AMERICAN ELECTRIC POWER
       1010 GREENE ST
       MARIETTA, OH 45750                                 Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 12/30/2005
       COLUMBUS SOUTHERN POWER COMPANY
       ATTN DON STEMPLE, CUST SERVICES ENGINEER
1508   AMERICAN ELECTRIC POWER
       1010 GREENE ST
       MARIETTA, OH 45750                                 Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 12/14/2005



                                                                                                                                  Page 47 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 53 of 248
                                                  Proposed Assumed Contract Schedule
Item                       Counterparty                                Debtor(s)                                   Contract Description
       COLUMBUS SOUTHERN POWER COMPANY
       ATTN DON STEMPLE, CUST SERVICES ENGINEER
1509   AMERICAN ELECTRIC POWER
       1010 GREENE ST
       MARIETTA, OH 45750                                Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 03/09/2006
        COLUMN FINANCIAL INC
       LEGAL AND COMPLIANCE DEPT
1510   ATTN GREGORY WALKER
       11 MADISON AVE
       NEW YORK, NY 10010                                Midwest Ice Cream Company, LLC        LEASE: BUILDING AND LAND DATED 04/04/2014
        COLUMN FINANCIAL INC
       LEGAL AND COMPLIANCE DEPT
1511   ATTN GREGORY WALKER
       11 MADISON AVE
       NEW YORK, NY 10010                                Midwest Ice Cream Company, LLC        LEASE: BUILDING AND LAND
       COMBINED RESOURCES INC
1513   1740 RIVER HILLS DR
       NASHVILLE, TN 37210                               Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/13/2014
       COMBINED RESOURCES INC
1514   1740 RIVER HILLS DR
       NASHVILLE, TN 37210                               Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/13/2014
       COMMERCE ENERGY INC
       ATTN JEFFERT ANAYA, C&J ACCT MGR
1518
       600 ANTON BLVD, STE 200
       COSTA MESA, CA 92626                              Dean Foods Company                    VENDOR AGREEMENT DATED 03/15/2007
       COMMERCE ENERGY INC
       ATTN JEFFERT ANAYA, C&J ACCT MGR
1519
       600 ANTON BLVD, STE 200
       COSTA MESA, CA 92626                              Friendly'S Ice Cream Holdings Corp.   SALES CONTRACT/TRADE AGREEMENT
       COMMERCIAL ENERGY OF MONTANA INC
       118 E MAIN ST
1522
       PO BOX 548
       CUT BANK, MT 59427                                Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/14/2019
       COMMERCIAL WAREHOUSING INC
       ATTN KEVIN MARGESON
1524
       100 INDUSTRIAL BOULEVARD
       WINTER HAVEN, FL 33880                            Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 01/21/2005
       COMMVAULT
1529   28496 NETWORK PL
       CHICAGO, IL 60673                                 Dean Foods Company                    IT - SOFTWARE MAINTENANCE AGREEMENT
       COMPASS ENERGY GAS SERVICES LLC
       ATTN CONTRACT ADMINISTRATION
1530
       1200 SMITH ST, STE 900
       HOUSTON, TX 77002                                 Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 08/01/2012
       COMPASS ENERGY GAS SERVICES LLC
       ATTN CONTRACT ADMINISTRATION
1531
       1200 SMITH ST, STE 900
       HOUSTON, TX 77002                                 Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 08/01/2012
       COMPASS GROUP USA INC
       D/B/A CANTEEN VENDING SERVICES DIVISION
1532   ATTN MARC BORMAN, DIVISION PRESIDENT
       4301 BELTWOOD PKWY NORTH
       DALLAS, TX 75244                                  Southern Foods Group, LLC             SERVICE CONTRACT
        COMPUTER PATENT ANNUITIES LIMITED
1537   ATTN CM LINTELL, DIR CORP SVCS                    Dean Foods Company                    IT CONTRACT DATED 08/13/2009
       LIBERATION
        CONCENTRAHOUSE,
                  HEALTHCASTLE   ST INC
                           SERVICES
       ATTN LEGAL COUNSEL
1540
       5080 SPECTRUM DR, STE 1200, WEST TOWER
       ADDISON, TX 75001                                 Tuscan/Lehigh Dairies, Inc.           EMPLOYMENT AGENCY
       CONCENTRA HEALTH SERVICES INC
       ATTN LEGAL COUNSEL
1542
       5080 SPECTRUM DR, STE 1200, WEST TOWER
       ADDISON, TX 75001                                 Tuscan/Lehigh Dairies, Inc.           EMPLOYMENT AGENCY DATED 11/30/2012




                                                                                                                                           Page 48 of 243
                 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 54 of 248
                                                     Proposed Assumed Contract Schedule
Item                        Counterparty                                  Debtor(s)                                    Contract Description
       CONCENTRA HEALTH SERVICES INC
       ATTN LEGAL COUNSEL
1543
       5080 SPECTRUM DR, STE 1200, WEST TOWER                                                     THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       ADDISON, TX 75001                                    Tuscan/Lehigh Dairies, Inc.           11/13/2020
       CONCORD VALLEY FARM
1544   26219 STATE HIGHWAY 89
       SPARTANBURG, PA 16434                                Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       CONCORD VALLEY FARM
1545   26219 STATE HIGHWAY 89
       SPARTANBURG, PA 16434                                Dean Foods Company                    TRANSPORTATION AGREEMENT
       CONOPCO INC
1552
       D/B/A UNILEVER                                       Alta-Dena Certified Dairy, LLC        DISTRIBUTION AGREEMENT DATED 02/28/2011
       ATTN ANDREW
       CONRAD       LACKMAN,
               FAMILY          REGION BUS MGR
                      DAIRY, INC.
1555
       7551 EAST 2005                                       Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       MILL CREEK,
       CONRAD      IN 46365
                FAMILY  DAIRY, INC.
1556
       7551 EAST 2005                                       Dean Foods Company                    TRANSPORTATION AGREEMENT
       MILL CREEK, IN 46365
       CONSOLIDATED    CONTAINER COMPANY LP                 Dean Dairy Holdings, LLC
1557
       ATTN GENERAL COUNSEL                                 Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 11/12/2018 01/01/2019
       2500 WINDY RIDGE
       CONSOLIDATED     PKWY, STE
                     CONTAINER    1400
                                COMPANY LP
1558
       ATTN GENERAL COUNSEL                                 Alta-Dena Certified Dairy, LLC        PURCHASE CONTRACT DATED 12/18/2015
       2500 WINDY RIDGE
       CONSOLIDATED     PKWY, STE
                     CONTAINER    1400
                                COMPANY LP
       ATTN GENERAL COUNSEL
1563
       3101 TOWERCREEK PKWY, STE 300                        Dean Dairy Holdings, LLC
       ATLANTA, GA 30339                                    Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 01/01/2018
       CONSOLIDATED CONTAINER COMPANY LP
       ATTN GENERAL COUNSEL
1564
       3101 TOWERCREEK PKWY, STE 300                        Dean Dairy Holdings, LLC
       ATLANTA, GA 30339                                    Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 01/31/2018
       CONSOLIDATED CONTAINER COMPANY LP
       ATTN GENERAL COUNSEL
1565
       3101 TOWERCREEK PKWY, STE 300                        Dean Dairy Holdings, LLC
       ATLANTA, GA 30339                                    Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 11/29/2018
       CONSOLIDATED CONTAINER COMPANY LP
       ATTN GENERAL COUNSEL
1566
       3101 TOWERCREEK PKWY, STE 300                        Dean Dairy Holdings, LLC
       ATLANTA, GA 30339                                    Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 11/17/2017
        CONSTELLATION NEWENERGY - GAS DIVISION LLC
       ATTN CONTRACT ADMINISTRATION
1570
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                            Alta-Dena Certified Dairy, LLC        PURCHASE CONTRACT DATED 08/14/2008
       CONSTELLATION NEWENERGY - GAS DIVISION LLC
       ATTN STRATEGIC CREDIT SOLUTIONS
1571
       1310 POINT ST, 12TH FL
       BALTIMORE, MD 21231                                  Dean Foods Company                    GUARANTEES DATED 04/12/2019
        CONSTELLATION NEWENERGY - GAS DIVISION LLC
       ATTN TIMOTHY LANDOCH, SVP BUSINESS STRATEGY
1572
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                            Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT
       CONSTELLATION NEWENERGY - GAS DIVISION LLC
       ATTN VOLUME MANAGEMENT
1573
       PO BOX 6025
       DE PERE, WI 54115-6025                               Dean Foods Company                    VENDOR AGREEMENT DATED 10/03/2016
        CONSTELLATION NEWENERGY GAS DIVISION LLC
       ATTN TIMOTHY LANDOCH, SVP BUSINESS STRATEGY
1574
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                            Alta-Dena Certified Dairy, LLC        SERVICE CONTRACT DATED 08/14/2008
        CONSTELLATION NEWENERGY GAS DIVISION LLC
       ATTN TIMOTHY LANDOCH, SVP BUSINESS STRATEGY
1575
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223-4055                            Dean Foods Company                    SERVICE CONTRACT DATED 08/14/2008
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADM
1577
       1001 LOUISIANA ST, CONSTELLATION STE 2300                                                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HOUSTON, TX 77002                                    Dean Dairy Holdings, LLC              07/02/2019


                                                                                                                                                Page 49 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 55 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                          Contract Description
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADM
1578
       1001 LOUISIANA ST, STE 2300                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HOUSTON, TX 77002                           Suiza Dairy Group, LLC     11/01/2019
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADMINISTRATION
1581
       1001 LOUISIANA ST, STE 2300
       HOUSTON, TX 77002                           Dean Dairy Holdings, LLC   VENDOR AGREEMENT DATED 10/18/2019
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADMINISTRATION
1582
       1001 LOUISIANA ST, STE 2300
       HOUSTON, TX 77002                           Suiza Dairy Group, LLC     VENDOR AGREEMENT DATED 10/18/2019
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADMINISTRATION
1583
       1001 LOUISIANA ST, STE 2300
       HOUSTON, TX 77002                           Suiza Dairy Group, LLC     VENDOR AGREEMENT DATED 10/18/2019
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADMINISTRATION
1584
       1001 LOUISIANA ST, STE 2300
       HOUSTON, TX 77002                           Dean Dairy Holdings, LLC   VENDOR AGREEMENT DATED 10/18/2019
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADMINISTRATION
1585
       1001 LOUISIANA ST, STE 2300
       HOUSTON, TX 77002                           Suiza Dairy Group, LLC     VENDOR AGREEMENT DATED 05/20/2019
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADMINISTRATION
1589
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Dean Dairy Holdings, LLC   VENDOR AGREEMENT DATED 12/05/2018
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADMINISTRATION
1590
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Dean Dairy Holdings, LLC   VENDOR AGREEMENT DATED 12/05/2018
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADMINISTRATION
1597
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Suiza Dairy Group, LLC     VENDOR AGREEMENT DATED 10/12/2018
       CONSTELLATION NEWENERGY INC
       ATTN CONTRACTS ADMINISTRATION
1599
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Suiza Dairy Group, LLC     VENDOR AGREEMENT DATED 10/12/2018
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1601
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Dean Dairy Holdings, LLC   SERVICE CONTRACT DATED 04/12/2013
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1602
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Suiza Dairy Group, LLC     SERVICE CONTRACT DATED 04/15/2013
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1603
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Suiza Dairy Group, LLC     SERVICE CONTRACT DATED 04/15/2013
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1604
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Dean Dairy Holdings, LLC   SERVICE CONTRACT DATED 01/15/2008
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1605
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Dean Dairy Holdings, LLC   SERVICE CONTRACT DATED 04/12/2013
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1606
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Suiza Dairy Group, LLC     SERVICE CONTRACT DATED 04/15/2013



                                                                                                                            Page 50 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 56 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                          Contract Description
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1607
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Suiza Dairy Group, LLC     SERVICE CONTRACT DATED 04/15/2013
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1608
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Dean Dairy Holdings, LLC   SERVICE CONTRACT DATED 01/15/2008
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1609
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Dean Dairy Holdings, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/12/2013
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1611
       1221 LAMAR ST, STE 750
       HOUSTON, TX 77010                           Suiza Dairy Group, LLC     SERVICE CONTRACT DATED 04/15/2013
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1612
       1221 LAMAR ST, STE 750                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HOUSTON, TX 77010                           Dean Dairy Holdings, LLC   04/10/2013
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1613
       1221 LAMAR ST, STE 750                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HOUSTON, TX 77010                           Suiza Dairy Group, LLC     04/10/2013
       CONSTELLATION NEWENERGY INC
       ATTN DAVID G MALLY, SVP
1614
       1221 LAMAR ST, STE 750                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HOUSTON, TX 77010                           Dean Dairy Holdings, LLC   01/15/2008
       CONSTELLATION NEWENERGY INC
       ATTN DIVISION GEN COUNSEL
1619
       111 MARKET PL, 12TH FL                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BALTIMORE, MD 21202                         Dean Dairy Holdings, LLC   11/27/2007
       CONSTELLATION NEWENERGY INC
       ATTN DIVISION GEN COUNSEL
1620
       111 MARKET PL, 12TH FL                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BALTIMORE, MD 21202                         Suiza Dairy Group, LLC     11/27/2007
       CONSTELLATION NEWENERGY INC
       ATTN DIVISION GENERAL COUNSEL
1621
       111 MARKET PL, 12TH FL
       BALTIMORE, MD 21202                         Suiza Dairy Group, LLC     SERVICE CONTRACT DATED 11/27/2007
       CONSTELLATION NEWENERGY INC
       ATTN KENNETH B CHODNICKI, VP & GM
1622
       111 MARKET PL, STE 700                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BALTIMORE, MD 21202                         Dean Dairy Holdings, LLC   12/15/2004
       CONSTELLATION NEWENERGY INC
       ATTN LEGAL DEPT
1623
       750 PRATT ST, FL 17                         Dean Dairy Holdings, LLC
       BALTIMORE, MD 21202                         Suiza Dairy Group, LLC     VENDOR AGREEMENT DATED 07/31/2004
       CONSTELLATION NEWENERGY INC
       ATTN ROBERT B TASK, SVP
1624
       810 7TH AVE, STE 400
       NEW YORK, NY 10019                          Suiza Dairy Group, LLC     SERVICE CONTRACT DATED 11/27/2007
       CONSTELLATION NEWENERGY INC
       ATTN STRATEGIC CREDIT SOLUTIONS
1625
       1310 POINT ST, 12TH FL
       BALTIMORE, MD 21231                         Dean Foods Company         GUARANTEES DATED 04/12/2019
       CONSTELLATION NEWENERGY
1626   550 W WASHINGTON BLVD, STE 300
       CHICAGO, IL 60661                           Suiza Dairy Group, LLC     THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
        CONSUMERS ENERGY COMPANY
1628   1945 W PARNAL RD, RM P11-221
       JACKSON, MI 49201                           Country Fresh, LLC         VENDOR AGREEMENT




                                                                                                                            Page 51 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 57 of 248
                                                    Proposed Assumed Contract Schedule
Item                       Counterparty                                 Debtor(s)                                    Contract Description
        CONSUMERS ENERGY COMPANY
       ATTN RONALD T CARRIER, ELECTRIC CUSTOMER CHOICE
1633   PROGRAM MGR
       212 W MICHIGAN AVE
       JACKSON, MI 49201                                   Country Fresh, LLC                    VENDOR AGREEMENT
       CONTINUUM RETAIL ENERGY SERVICES LLC
       ATTN SUZANNE SEVIT
1640
       303 E 17TH AVE, STE 850
       DENVER, CO 80203                                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT
       COOPER LEGACY DAIRY, LLC
1645   663 NORTH RR 3
       CLOVIS, NM 88101                                    Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       COOPER LEGACY DAIRY, LLC
1646   663 NORTH RR 3
       CLOVIS, NM 88101                                    Dean Foods Company                    TRANSPORTATION AGREEMENT
       CORCENTRIC COLLECTIVE BUSINESS SYSTEMS INC
       ATTN DAVE LINDEEN
1736
       7927 JONES BRANCH DR, STE 3200
       MCLEAN, VA 22102                                    Dean Transportation Inc               SERVICE CONTRACT
       CORDER FARMS
1737   4080 OLD RAILROAD LANE
       GUTHRIE, KY 42234                                   Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       CORDER FARMS
1738   4080 OLD RAILROAD LANE
       GUTHRIE, KY 42234                                   Dean Foods Company                    TRANSPORTATION AGREEMENT
        COREY L. MARTIN
1741   1433 CLAY ROAD
       LITITZ, PA 17543                                    Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
        COREY L. MARTIN
1742   1433 CLAY ROAD
       LITITZ, PA 17543                                    Dean Foods Company                    TRANSPORTATION AGREEMENT
       CORNERSTONE ENERGY INC
       ATTN CONTRACT ADMINISTRATION
1743
       11011 Q ST, STE 106A
       OHAMA, NE 68137                                     Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT
       CORNERSTONE ENERGY INC
       ATTN JOHN MARKHAM
1744
       11011 Q ST, STE 106A
       OHAMA, NE 68137                                     Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 07/09/2004
        CORNERSTONE ENERGY LLC
       D/B/A CONSTELLATION NEW ENERGY - GAS DIV CEI LLC
1745   ATTN KEVIN WATSON, CO-CCO
       9960 CORPORATE CAMPUS DR, STE 2000
       LOUISVILLE, KY 40223                                Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT
       CORSEACH INC
1747   PO BOX 4349
       CAROL STREAM, IL 60197-4349                         Dean Foods Company                    SOFTWARE LICENSING AGREEMENT
       CORSEACH.COM
1748   PO BOX 4349
       CAROL STREAM, IL 60197-4349                         Dean Foods Company                    SOFTWARE LICENSING AGREEMENT
       CORY TRAUGER
1749   140 JUMP ROAD
       SPRAKERS, NY 12166                                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       CORY TRAUGER
1750   140 JUMP ROAD
       SPRAKERS, NY 12166                                  Dean Foods Company                    TRANSPORTATION AGREEMENT
        COSTCO WHOLESALE CORPORATION
       ATTN SCOTT OBRIEN
1751
       999 LAKE DR
       ISSAQUAH, WA 98027                                  Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 11/02/2013
        COSTCO WHOLESALE CORPORATION
       ATTN SCOTT OBRIEN
1752
       999 LAKE DR
       ISSAQUAH, WA 98027                                  Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 11/02/2013



                                                                                                                                            Page 52 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 58 of 248
                                                 Proposed Assumed Contract Schedule
Item                       Counterparty                               Debtor(s)                                     Contract Description
       COUNTY LINE FARM
1755   14589 ROUTE 19
       CAMBRIDGE SPRINGS, PA 16403                      Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       COUNTY LINE FARM
1756   14589 ROUTE 19
       CAMBRIDGE SPRINGS, PA 16403                      Dean Foods Company                      TRANSPORTATION AGREEMENT
       COUPA SOFTWARE INC
       ATTN GENERAL COUNSEL
1757
       1855 S GRANT ST
       SAN MATEO, CA 94402                              Dean Foods Company                      SERVICE CONTRACT DATED 01/31/2018
       COUPA SOFTWARE INC
       ATTN GENERAL COUNSEL
1758
       1855 S GRANT ST
       SAN MATEO, CA 94402                              Dean Foods Company                      SERVICE CONTRACT
       COUPA SOFTWARE INC
       ATTN JON STUEVE, VP/GENERAL COUNSEL
1760
       1855 S GRANT ST
       SAN MATEO, CA 94402                              Dean Foods Company                      PURCHASE CONTRACT DATED 01/31/2018
       COVENANT HOLDINGS LTD PARTNERSHIP
       PO BOX 425 TWIN FALLS
1761
       3193 KIMBERLY RD
       TWIN FALLS, ID 83301                             Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 03/31/2009
       COWTOWN
1766   BOX 1437
       DERBY LINE, VT 05830                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       COWTOWN
1767   BOX 1437
       DERBY LINE, VT 05830                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       COYOTE LOGISITCS LLC                              Friendly's Manufacturing and Retail,
       ATTN DIRECTOR STRATEGIC OPERATIONS               LLC
1768
       960 NORTH POINT PKWY, STE 150                    Suiza Dairy Group, LLC
       ALPHARETTA, GA 30005                             Dean Dairy Holdings, LLC                FREIGHT SERVICES AGREEMENT DATED 08/22/2016
       CP TOWER OWNER LLC
       C/O HIGHLAND CAPITAL MGMT
1770
       300 CRESCENT CT, STE 700
       DALLAS, TX 75201                                 Dean Foods Company                      LEASE: BUILDING AND LAND DATED 08/15/2018
       CP TOWER OWNER LLC
       C/O HIGHLAND CAPITAL MGMT
1771
       300 CRESCENT CT, STE 700
       DALLAS, TX 75201                                 Dean Foods Company                      LEASE: BUILDING AND LAND DATED 04/10/2019
       CP TOWER OWNER LLC
       C/O HIGHLAND CAPITAL MGMT
1772
       300 CRESCENT CT, STE 700
       DALLAS, TX 75201                                 Dean Foods Company                      LEASE: BUILDING AND LAND DATED 04/10/2019
       CRAYOLA PROPERTIES INC
       ATTN DIANE BALDOVSKY, LICENSING MANAGER
1789
       1100 CHURCH LN                                    Friendly'S Manufacturing And Retail,
       EASTON, PA 18044-0431                            LLC                                     LICENSING AGREEMENT DATED 09/12/2019
        CREAM VALLEY FARM
1791   404 STOVER ROAD
       LIVINGSTON, TN 38570                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        CREAM VALLEY FARM
1792   404 STOVER ROAD
       LIVINGSTON, TN 38570                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       CREAM-O-LAND DAIRIES LLC
       ATTN MICHAEL DENMAN
1795
       529 CEDAR LN
       FLORENCE, NJ 08518                               Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 12/13/2012
       CREEKSIDE FARMS
1799   608 COUNTY ROAD 130
       ATHENS, TN 37303                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       CREEKSIDE FARMS
1800   608 COUNTY ROAD 130
       ATHENS, TN 37303                                 Dean Foods Company                      TRANSPORTATION AGREEMENT



                                                                                                                                              Page 53 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 59 of 248
                                            Proposed Assumed Contract Schedule
Item                      Counterparty                           Debtor(s)                                    Contract Description
       CRIST D. BYLER
1801   5635 ENSIGN ROAD
       WEST FARMINGTON, OH 44491                   Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       CRIST D. BYLER
1802   5635 ENSIGN ROAD
       WEST FARMINGTON, OH 44491                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       CROMER FOOD SERVICES INC
       1851 HARRIS BRIDGE RD
1803
       PO BOX 1447
       ANDERSON, SC 29622                          Dean Foods Company                      VENDOR AGREEMENT DATED 03/29/2019
       CROSSMARK INC
       ATTN CAROLE DEMARCO
1805
       5100 LEGACY DR                              Dean Dairy Holdings LLC
       PLANO, TX 75074                             Suiza Dairy Group LLC                   SERVICE CONTRACT
       CROWN CREDIT COMPANY
       ATTN JEFFREY BAILEY, DIRECTOR
1807
       44 S WASHINGTON ST                          Suiza Dairy Group, LLC
       NEW BREMEN, OH 45869                        Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 07/31/2009
       CROWN CREDIT COMPANY
       ATTN JEFFREY BAILEY, DIRECTOR
1808
       44 S WASHINGTON ST                          Dean Dairy Holdings, LLC
       NEW BREMEN, OH 45869                        Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 05/09/2007
       CROWN EQUIPMENT CORP                         Friendly's Manufacturing and Retail,
       ATTN TOM KELLER, VP GLOBAL ACCTS            LLC
1813
       40 S WASHINGTON ST                          Suiza Dairy Group, LLC
       NEW BREMEN, OH 45869                        Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 07/31/2019
       CROWN EQUIPMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS
1818   ATTN ANGIE HILLS
       5352 BROADMOOR AVE SE
       KENTWOOD, MI 49512                          Country Fresh, LLC                      LEASE: EQUIPMENT DATED 05/10/2019
       CROWN EQUIPMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS
1819   ATTN LORAE MAKSYMOWSKI
       5352 BROADMOOR AVE SE
       KENTWOOD, MI 49512                          Country Fresh, LLC                      LEASE: EQUIPMENT DATED 09/17/2019
       CROWN EQUIPMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS
1820   ATTN LORAE MAKSYMOWSKI
       5352 BROADMOOR AVE SE
       KENTWOOD, MI 49512                          Country Fresh, LLC                      LEASE: EQUIPMENT DATED 07/29/2019
       CROWN EQUIPMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS
1821   ATTN LORAE MAKSYMOWSKI
       5352 BROADMOOR AVE SE
       KENTWOOD, MI 49512                          Country Fresh, LLC                      LEASE: EQUIPMENT DATED 09/06/2018
       CROWN EQUIPMENT CORPORATION
       ATTN RICK RIVERA
1822
       3060 PREMIERE PWKY
       DULUTH, GA 30097                            Mayfield Dairy Farms, LLC               LEASE: EQUIPMENT DATED 02/04/2016
       CROWN EQUIPMENT CORPORATION
       ATTN VP OF GLOBAL ACCOUNTS
1824
       40 S WASHINGTON ST
       NEW BREMEN, OH 45869                        Dean Foods Company                      LEASE: EQUIPMENT
       CROWN EQUIPMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS DENVER
1825   ATTN SEAN VARGAS, FIELD SVC MGR
       17700 E 32ND PL
       AURORA, CO 80011                            Southern Foods Group, LLC               MAINTENANCE: EQUIPMENT DATED 09/25/2019
       CROWN EQUIPMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS GREENSBORO
1826
       8220 TYNER RD
       COLFAX, NC 27235                            Suiza Dairy Group, LLC                  MAINTENANCE: EQUIPMENT DATED 03/29/2019




                                                                                                                                     Page 54 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 60 of 248
                                                 Proposed Assumed Contract Schedule
Item                          Counterparty                           Debtor(s)                         Contract Description
       CROWN EQUIPMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS NEW ORLEANS
1827
       901 S LABARRE RD, STE 202
       METAIRIE, LA 70001                               Southern Foods Group, LLC   LEASE: EQUIPMENT
       CROWN EQUIPMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS NEW ORLEANS
1828
       901 S LABARRE RD, STE 202
       METAIRIE, LA 70001                               Dean Foods Company          LEASE: EQUIPMENT
       CROWN EQUIPMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS NEW ORLEANS
1829
       901 S LABARRE RD, STE 202
       METAIRIE, LA 70001                               Southern Foods Group, LLC   LEASE: EQUIPMENT
       CROWN EQUPIMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS
1835   ATTN LORAE MAKSYMOWSKI
       5352 BROADMOOR AVE SE                            Dean Foods Company
       KENTWOOD, MI 49512                               Country Fresh, LLC          LEASE: EQUIPMENT DATED 09/17/2019
       CROWN EQUPIMENT CORPORATION
       D/B/A CROWN LIFT TRUCKS
1836   ATTN LORAE MAKSYMOWSKI
       5352 BROADMOOR AVE SE                            Dean Foods Company
       KENTWOOD, MI 49512                               Country Fresh, LLC          LEASE: EQUIPMENT DATED 07/29/2019
       CROWN LIFT TRUCKS
1838   141 N GIBSON RD
       HENDERSON, NV 89014                              Dean Foods Company          LEASE: EQUIPMENT
       CROWN LIFT TRUCKS
1839   141 N GIBSON RD
       HENDERSON, NV 89014                              Southern Foods Group, LLC   LEASE: EQUIPMENT
       CROWN LIFT TRUCKS
1840   1919 RESEARCH DR
       FORT WAYNE, IN 46808                             Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 08/10/2007
       CROWN LIFT TRUCKS
1841   3060 PREMIERE PWKY
       DULUTH, GA 30097                                 Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT
       CROWN LIFT TRUCKS
       D/B/A CROWN LIFT TRUCKS NEW ORLEANS
1842
       901 S LABARRE RD, STE 202
       METAIRIE, LA 70001                               Southern Foods Group, LLC   LEASE: EQUIPMENT
       CROWN
       ATTN JEFFREY BAILEY, DIRECTOR
1843
       44 S WASHINGTON ST
       NEW BREMEN, OH 45869                             Dean Foods Company          MAINTENANCE: EQUIPMENT
       CRYSTAL BROOK
1845   BOX 1437
       DERBY LINE, VT 05830                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       CRYSTAL BROOK
1846   BOX 1437
       DERBY LINE, VT 05830                             Dean Foods Company          TRANSPORTATION AGREEMENT
       CSC TRUST COMPANY OF DELAWARE
       ATTN CORP TRUST & TRANSACTION SERVICE
1848   ONE LITTLE FALLS CENTRE I, STE 210
       2711 CENTERVILLE RD
       WILMINGTON, DE 19808                             Dean Holding Company        PARTNERSHIP AGREEMENT DATED 06/27/2006
       CSC TRUST COMPANY OF DELAWARE
       ATTN CORP TRUST & TRANSACTION SERVICE
1849   ONE LITTLE FALLS CENTRE I, STE 210
       2711 CENTERVILLE RD
       WILMINGTON, DE 19808                             Dean Holding Company        TRUST AGREEMENT DATED 06/27/2006
        CSX TRANSPORTATION INC
       ATTN MARK A GENNETTE, DIRECTOR CONTRACT
1854   MANGEMENT
       500 WATER ST
       JACKSONVILLE, FL 32202                           Garelick Farms, LLC         FREIGHT SERVICES AGREEMENT DATED 06/02/2015
       CT CORPORATION SYSTEM
1856   111 EIGHTH AVE, 13TH FLR
       NEW YORK, NY 10011                               Dean Foods Company          LICENSING AGREEMENT

                                                                                                                                  Page 55 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 61 of 248
                                                  Proposed Assumed Contract Schedule
Item                          Counterparty                              Debtor(s)                                     Contract Description
       CULTIVATED FILMS LLC
1858   875 MELROSE AVE, #6K                                Dean Intellectual Property Services II,
       BRONX, NY 10451                                    Inc.                                     LICENSING AGREEMENT DATED 12/11/2013
       CURA EMERGENCY SERVICES LLC
       ATTN JOHN ELLIS
1865
       6205 CHAPEL HILL BLVD, STE 100                     Dean Dairy Holdings, LLC
       PLANO, TX 75093                                    Suiza Dairy Group, LLC                  ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 02/07/2011
       CURVATURE INC
1874   14416 COLLECTIONS CTR DR
       CHICAGO, IL 60693                                  Dean Foods Company                      PURCHASE CONTRACT
       CURVIN W. OR DELPHINE HOOVER
1876   1332 OLD LINE ROAD
       MANHEIM, PA 17545                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       CURVIN W. OR DELPHINE HOOVER
1877   1332 OLD LINE ROAD
       MANHEIM, PA 17545                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       CURVIN Z. GOOD
1878   151 HERGELRODE DRIVE
       MYERSTOWN, PA 17067                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       CURVIN Z. GOOD
1879   151 HERGELRODE DRIVE
       MYERSTOWN, PA 17067                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       CUSHMAN & WAKEFIELD INC
       ATTN BRIAN D JAFFE
1880
       1420 FIFTH AVE, STE 2600
       SEATTLE, WA 98101                                  Dean Foods Company                      SERVICE CONTRACT
       CUSHMAN & WAKEFIELD US INC
       ATTN BRIAN D JAFFE
1881
       1420 FIFTH AVE, STE 2600
       SEATTLE, WA 98101                                  Dean Foods Company                      SERVICE CONTRACT
       CUSHMAN & WAKEFIELD US INC
       ATTN JAMES FARRER, DIR FINANCIAL & TAX REPORTING
1882
       1650 MARKET ST, 33RD FL
       PHILADELPHIA, PA 19103                             Dean Foods Company                      SERVICE CONTRACT DATED 07/08/2019
       CUSHMAN & WAKEFIELD US INC                          Friendly's Manufacturing and Retail,
       ATTN JAMES FARRER, DIR FINANCIAL & TAX REPORTING   LLC
1883
       1650 MARKET ST, 33RD FL                            Dean Dairy Holdings, LLC
       PHILADELPHIA, PA 19103                             Suiza Dairy Group, LLC                  CUSTOMER AGREEMENT DATED 12/06/2017
       CUSHMAN & WAKEFIELD US INC
       ATTN MARTIN WOODROW
1884
       8390 E CRESCENT PKWY
       GREENWOOD VILLAGE, CO 80111                        Dean Dairy Holdings, LLC                SERVICE CONTRACT
       CUSHMAN & WAKEFIELD US INC
       ATTN MARTIN WOODROW                                 Suiza Dairy Group, LLC
1885
       8390 E CRESCENT PKWY                               Friendly's Manufacturing and Retail,
       GREENWOOD VILLAGE, CO 80111                        LLC                                     SERVICE CONTRACT
       CUSHMAN & WAKEFIELD US INC                          Friendly's Manufacturing and Retail,
       ATTN MARTIN WOODROW                                LLC
1886
       8390 E CRESCENT PKWY                               Suiza Dairy Group, LLC
       GREENWOOD VILLAGE, CO 80111                        Dean Dairy Holdings, LLC                SERVICE CONTRACT
       CUSHMAN &WAKEFIELD
       ATTN KYLE GRIFFITH, VP
1889
       2021 MCKINNEY AVE, STE 900
       DALLAS, TX 75201                                   Dean Foods Company                      SERVICE CONTRACT
       CYBERARK SOFTWARE INC
       ATTN SUZY PELED, VP FINANCE
1892
       60 WELLS AVE
       NEWTON, MA 02459                                   Dean Foods Company                      SOFTWARE LICENSING AGREEMENT DATED 05/29/2015
       D&L FARMS
1893   1428 COAL GLEN ROAD
       BROCKWAY, PA 15824                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       D&L FARMS
1894   1428 COAL GLEN ROAD
       BROCKWAY, PA 15824                                 Dean Foods Company                      TRANSPORTATION AGREEMENT



                                                                                                                                             Page 56 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 62 of 248
                                                  Proposed Assumed Contract Schedule
Item                        Counterparty                                Debtor(s)                              Contract Description
       D. WOODS FARM, INC.
1895   13200 WATER STREET EXT
       EDINBORO, PA 16412                                 Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       D. WOODS FARM, INC.
1896   13200 WATER STREET EXT
       EDINBORO, PA 16412                                 Dean Foods Company               TRANSPORTATION AGREEMENT
        DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC   Suiza Dairy Group, LLC
1898   1011 WARRENVILLE RD, STE 600                       Dean Dairy Holdings, LLC
       LISLE, IL 60532                                    Dean Transportation, Inc.        LEASE: EQUIPMENT
        DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC
1899   1011 WARRENVILLE RD, STE 600
       LISLE, IL 60532                                    Dean Transportation, Inc.        GUARANTEES
        DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC
1900   1011 WARRENVILLE RD, STE 600                       Dean Dairy Holdings, LLC
       LISLE, IL 60532                                    Suiza Dairy Group, LLC           GUARANTEES
       DAIRY FARMERS OF AMERICA INC
       ATTN CHIEF FLUID MKT OFFICER                       Suiza Dairy Group, LLC
1903
       1405 N 98 ST                                       Dean Dairy Holdings, LLC
       KANSAS CITY, KS 66111                              Dean Foods Company               PURCHASE CONTRACT DATED 11/01/2018
       DAIRY FARMERS OF AMERICA INC
                                                          Southern Foods Group, LLC
       ATTN CHIEF FLUID MKT OFFICER
                                                          Tuscan/Lehigh Dairies, Inc.
       1405 N 98 ST
                                                          Garelick Farms, LLC
       KANSAS CITY, KS 66111
1904                                                      Alta-Dena Certified Dairy, LLC
                                                          Dean West, LLC
                                                          Suiza Dairy Group, LLC
                                                          Dean Dairy Holdings, LLC
                                                          Dean Foods Company               PURCHASE CONTRACT DATED 11/01/2018
       DAIRY FARMERS OF AMERICA INC
       ATTN DAVID A GEISLER
1905
       10220 N AMBASSADOR DR
       KANSAS CITY, MO 64153                              Dean Foods Company               PURCHASE CONTRACT DATED 09/30/2009
       DAIRY FARMERS OF AMERICA INC
       ATTN DAVID A GEISLER
1907   NORTHPOINTE TOWER STE 1000
       10220 N EXECUTIVE HILLS BLVD
       KANSAS CITY, MO 64153                              Dean Foods Company               GUARANTEES DATED 01/01/2003
       DAIRY FARMERS OF AMERICA INC
       ATTN DAVID A GEISLER
1912   NORTHPOINTE TOWER
       10220 N EXECUTIVE HILLS BLVD
       KANSAS CITY, MO 64153                              Dean Foods Company               PURCHASE CONTRACT DATED 11/26/2003
       DAIRY FARMERS OF AMERICA INC
       ATTN DAVID A GEISLER
1913   NORTHPOINTE TOWER
       10220 N EXECUTIVE HILLS BLVD
       KANSAS CITY, MO 64153                              Southern Foods Group, LLC        PURCHASE CONTRACT DATED 12/01/2003
       DAIRY FARMERS OF AMERICA INC
       ATTN RANDY MCGINNIS
1916
       1405 N 98 ST
       KANSAS CITY, KS 66111                              Dean Dairy Holdings, LLC         PURCHASE CONTRACT DATED 01/15/2019
       DAIRY FARMERS OF AMERICA
       ATTN DAVID A GEISLER
1919
       3253 E CHESTNUT EXPWAY
       SPRINGFIELD, MO 65802                              Southern Foods Group, LLC        PURCHASE CONTRACT DATED 12/01/2003
       DAIRY FARMERS OF AMERICA
       ATTN: MATTHEW STEINKE
1922
       10220 NORTH EXECUTIVE HILLS BLVD.
       KANSAS CITY, MO 64190                              Dean Foods Company               PRE-PETITION MILK
       DAIRY GROUP RECEIVABLES II, L.P.
       2711 NORTH HASKELL AVENUE
1923
       SUITE 3400
       DALLAS, TX 75204                                   ############################### PURCHASE CONTRACT DATED 06/12/2014
       DAIRY GROUP RECEIVABLES II, L.P.
       2711 NORTH HASKELL AVENUE
1924
       SUITE 3400                                         Verifine Dairy Products Of
       DALLAS, TX 75204                                   Sheboygan, LLC                   PURCHASE CONTRACT DATED 06/12/2014

                                                                                                                                      Page 57 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 63 of 248
                                             Proposed Assumed Contract Schedule
Item                       Counterparty                           Debtor(s)                          Contract Description
       DAIRY GROUP RECEIVABLES LP
                                                    Tuscan/Lehigh Dairies, Inc.
       2711 NORTH HASKELL AVENUE
                                                    Southern Foods Group, LLC
       SUITE 3400
                                                    Shenandoah's Pride, LLC
       DALLAS, TX 75204
                                                    Model Dairy, LLC
1925                                                Suiza Dairy Group, LLC
                                                    Garelick Farms, LLC
                                                    Dean West, LLC
                                                    Dean East, LLC
                                                    Country Fresh, LLC            SALES CONTRACT/TRADE AGREEMENT
       DAIRY LLC
       ATTN JEFF MAKOHON, VP, SOLUTIONS
1926
       9400 N CENTRAL EXPRESSWAY, STE 1300
       DALLAS, TX 75231                             Suiza Foods Inc               SERVICE CONTRACT
       DAIRY MARKETING ALLIANCE LLC
       ATTN RICK SMITH
1927   5001 BRITTENFIELD PRKW                       DIPS Limited Partner II
       PO BOX 4844                                  Dean Holding Company
       SYRACUSE, NY 13221-4844                      Dean Foods Company            LICENSING AGREEMENT DATED 07/24/2002
       DAIRY MARKETING ALLIANCE LLC
       ATTN RICK SMITH
1928   5001 BRITTENFIELD PRKW                       DIPS Limited Partner II
       PO BOX 4844                                  Dean Holding Company
       SYRACUSE, NY 13221-4844                      Dean Foods Company            LICENSING AGREEMENT
       DAIRY MARKETING ALLIANCE LLC
       ATTN RICK SMITH
1929   5001 BRITTENFIELD PRKW                       DIPS Limited Partner II
       PO BOX 4844                                  Dean Holding Company
       SYRACUSE, NY 13221-4844                      Dean Foods Company            LICENSING AGREEMENT DATED 07/24/2002
       DAIRY MARKETING SERVICES LLC
       ATTN RICK SMITH
1930   5001 BRITTENFIELD PRKW
       PO BOX 4844
       SYRACUSE, NY 13221-4844                      Dean Foods Company            PURCHASE CONTRACT DATED 11/01/2018
       DAIRY MARKETING SERVICES LLC
       ATTN RICK SMITH
1931   5001 BRITTENFIELD PRKW
       PO BOX 4844
       SYRACUSE, NY 13221-4844                      Dean Holding Company          SERVICE CONTRACT DATED 01/31/2003
       DAIRY, LLC
       9400 North Central Expressway
1939
       Suite 1300
       Dallas, TX 75231                             Suiza Dairy Group, LLC        MEMBERSHIP AGREEMENT DATED 4/23/2001
       DAIRYLAND INC
       ATTN SAL GUAGLIARDO
1941
       PO BOX 5085                                  Suiza Dairy Group, LLC
       TAMPA, FL 33675                              Dean Transportation, Inc.     LEASE: EQUIPMENT DATED 07/31/2009
       DALE COVERT
1946   448 BRACE ROAD
       WEST WINFIELD, NY 13491                      Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       DALE COVERT
1947   448 BRACE ROAD
       WEST WINFIELD, NY 13491                      Dean Foods Company            TRANSPORTATION AGREEMENT
       DALE MCCONNELL
1948   1990 STANHOPE KELLOGSVILLE ROAD
       DORSET, OH 44032                             Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       DALE MCCONNELL
1949   1990 STANHOPE KELLOGSVILLE ROAD
       DORSET, OH 44032                             Dean Foods Company            TRANSPORTATION AGREEMENT
       DALE R. KAUFFMAN
1950   826 WEAVERTOWN ROAD
       MYERSTOWN, PA 17067                          Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       DALE R. KAUFFMAN
1951   826 WEAVERTOWN ROAD
       MYERSTOWN, PA 17067                          Dean Foods Company            TRANSPORTATION AGREEMENT



                                                                                                                            Page 58 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 64 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                            Debtor(s)                            Contract Description
       DALLAS CPT FEE OWNER LP
       C/O ASHKENAZY & AGUS VENTURES LLC
1952   ATTN JONATHAN S AGUS
       7100 W CAMINO REAL, STE 300
       BOCA RATON, FL 33433                             Dean Foods Company          LEASE: BUILDING AND LAND DATED 06/03/2009
       DALLAS CPT FEE OWNER LP
       C/O BARROW ST CAPITAL LLC
1953   ATTN STEVEN C LEBOWITZ
       ONE STATION PLACE
       STAMFORD, CT 06902                               Dean Foods Company          LEASE: BUILDING AND LAND DATED 07/26/2011
       DALLAS CPT FEE OWNER LP
       C/O BARROW ST CAPITAL LLC
1954   ATTN STEVEN C LEBOWITZ
       ONE STATION PLACE
       STAMFORD, CT 06902                               Dean Foods Company          LICENSING AGREEMENT DATED 07/20/2011
       DALLAS CPT FEE OWNER LP
       C/O BARROW ST CAPITAL LLC
1955   ATTN STEVEN C LEBOWITZ
       ONE STATION PLACE
       STAMFORD, CT 06902                               Dean Foods Company          LICENSING AGREEMENT DATED 07/27/2011
       DALLAS CPT FEE OWNER LP
       C/O BARROW ST CAPITAL LLC
1957   ATTN STEVEN C LEBOWITZ
       ONE STATION PLACE
       STAMFORD, CT 06902                               Dean Foods Company          LEASE: BUILDING AND LAND DATED 07/26/2011
       DALLAS CPT FEE OWNER LP
       C/O BARROW ST CAPITAL LLC
1958   ATTN STEVEN C LEBOWITZ
       ONE STATION PLACE
       STAMFORD, CT 06902                               Dean Foods Company          LEASE: BUILDING AND LAND DATED 07/26/2011
        DALLAS SERIES OF LOCKTON COMPANIES LLC
       2100 ROSS AVENUE
1959
       LOCKTON DUNNING BENEFITS - SUITE 1200                                        THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       DALLAS, TX 75201                                 Southern Foods Group, LLC   08/30/2011
       DAN D.L. MILLER
1960   15267 HAYES ROAD
       MIDDLEFIELD, OH 44062                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       DAN D.L. MILLER
1961   15267 HAYES ROAD
       MIDDLEFIELD, OH 44062                            Dean Foods Company          TRANSPORTATION AGREEMENT
        DANIEL A OR DORTHY M BYLER
1965   469 VAN ALSTINE ROAD
       JORDANVILLE, NY 13361                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        DANIEL A OR DORTHY M BYLER
1966   469 VAN ALSTINE ROAD
       JORDANVILLE, NY 13361                            Dean Foods Company          TRANSPORTATION AGREEMENT
       DANIEL AND CINDY KIBBE
1967   11952 DONATION ROAD
       WATERFORD, PA 16441                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       DANIEL AND CINDY KIBBE
1968   11952 DONATION ROAD
       WATERFORD, PA 16441                              Dean Foods Company          TRANSPORTATION AGREEMENT
       DANIEL B. LAZZAR
1969   289 SMALL ROAD
       FREDONIA, PA 16124                               Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       DANIEL B. LAZZAR
1970   289 SMALL ROAD
       FREDONIA, PA 16124                               Dean Foods Company          TRANSPORTATION AGREEMENT
       DANIEL E. STOLTZFUS
1971   9902 PEMBROKE RD
       PEMBROKE, KY 42266                               Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       DANIEL E. STOLTZFUS
1972   9902 PEMBROKE RD
       PEMBROKE, KY 42266                               Dean Foods Company          TRANSPORTATION AGREEMENT



                                                                                                                                  Page 59 of 243
                 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 65 of 248
                                                   Proposed Assumed Contract Schedule
Item                            Counterparty                            Debtor(s)                                     Contract Description
        DANIEL S. ESH
1975   226 SNYDER ROAD
       LITTLE FALLS, NY 13365                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        DANIEL S. ESH
1976   226 SNYDER ROAD
       LITTLE FALLS, NY 13365                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       DANIEL WITMER
1977   93 MILLEDGEVILLE ROAD
       HADLEY, PA 16130                                   Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DANIEL WITMER
1978   93 MILLEDGEVILLE ROAD
       HADLEY, PA 16130                                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       DANIEL Z. MARTIN
1979   1630 CLAY ROAD
       EPHRATA, PA 17522                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DANIEL Z. MARTIN
1980   1630 CLAY ROAD
       EPHRATA, PA 17522                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       DANNY AND WILLIAM YODER
1985   2740 OLD TRENTON ROAD
       GUTHRIE, KY 42234                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DANNY AND WILLIAM YODER
1986   2740 OLD TRENTON ROAD
       GUTHRIE, KY 42234                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       DANNY BERNARD
1987   7709 CLAY GREGORY ROAD
       ORLINDA, TN 37141                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DANNY BERNARD
1988   7709 CLAY GREGORY ROAD
       ORLINDA, TN 37141                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       DAPTIV SOLUTIONS LLC
       ATTN SCOTT MAHAN, CFO
1989
       1111 THIRD AVE, STE 700
       SEATTLE, WA 98101                                  Dean Foods Company                      PURCHASE CONTRACT
       DARDEN DIRECT DISTRIBUTION LLC
       ATTN DOUGLAS J MILANES, SVP, CHIEF SUPPLY CHAIN
1990   OFFICER
       1000 DAREN CENTER DR                               Dean Dairy Holdings, LLC
       ORLANDO, FL 32837                                  Suiza Dairy Group, LLC                  SALES CONTRACT/TRADE AGREEMENT
       DARDEN DIRECT DISTRIBUTION LLC
       ATTN DOUGLAS J MILANES, SVP, CHIEF SUPPLY CHAIN
1991   OFFICER
       1000 DAREN CENTER DR                               Dean Dairy Holdings, LLC
       ORLANDO, FL 32837                                  Suiza Dairy Group, LLC                  SALES CONTRACT/TRADE AGREEMENT DATED 05/24/2019
        DARIFAIR FOODS INC
       ATTN PRESIDENT
1992
       1 SAN JOSE PL #1
       JACKSONVILLE, FL 32257                             Dean Foods Company                      SERVICE CONTRACT
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
1996
       750 GREEN CREST DR                                  Friendly'S Manufacturing And Retail,
       WESTERVILLE, OH 43081                              LLC                                     LEASE: BUILDING AND LAND DATED 07/11/2017
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
1997
       750 GREEN CREST DR                                  Friendly'S Manufacturing And Retail,
       WESTERVILLE, OH 43081                              LLC                                     LEASE: BUILDING AND LAND
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
1998
       750 GREEN CREST DR                                  Friendly'S Manufacturing And Retail,
       WESTERVILLE, OH 43081                              LLC                                     LEASE: EQUIPMENT DATED 07/14/2017
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
1999
       750 GREEN CREST DR                                  Friendly'S Manufacturing And Retail,
       WESTERVILLE, OH 43081                              LLC                                     LEASE: EQUIPMENT DATED 07/11/2017



                                                                                                                                              Page 60 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 66 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                       Debtor(s)                           Contract Description
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2000
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 09/11/2018
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2002
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Dean Foods Company          PURCHASE CONTRACT
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2003
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Dean Foods Company          PURCHASE CONTRACT
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2004
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Dean Foods Company          PURCHASE CONTRACT
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2005
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Suiza Dairy Group, LLC      LEASE: EQUIPMENT
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2006
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 12/18/2018
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2007
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 09/23/2019
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2008
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 09/19/2019
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2009
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 10/31/2019
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2010
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Suiza Dairy Group, LLC      LEASE: EQUIPMENT
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2011
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 11/01/2019
       DARIFILL INC
       ATTN STEVE ASPERY, PRESIDENT
2012
       750 GREEN CREST DR
       WESTERVILLE, OH 43081                      Suiza Dairy Group, LLC      LEASE: EQUIPMENT
        DARIGOLD
2019   PO BOX 743284
       LOS ANGELES, CA 90074                      Dean Foods Company          PRE-PETITION MILK
        DARRELL KEELING
2020   585 JASON RIDGE ROAD
       LEWISBURG, KY 42256                        Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        DARRELL KEELING
2021   585 JASON RIDGE ROAD
       LEWISBURG, KY 42256                        Dean Foods Company          TRANSPORTATION AGREEMENT
       DAT SOLUTIONS LLC
       ATTN DON THORNTON, SVP
2024
       8405 SW NIMBUS AVE
       BEAVERTON, OR 97008                        Dean Foods Company          LOGISTICS CONTRACT
       DATASTARUSA INC
       ATTN ACCOUNTS RECEIVABLE
2038
       6501 WINDCREST DR, STE 300
       PLANO, TX 75024                            Dean Foods Company          IT CONTRACT DATED 03/22/2010


                                                                                                                          Page 61 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 67 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                     Debtor(s)                       Contract Description
       DATEX INC
2040   10320 49TH STREET NORTH
       CLEARWATER, FL 33762                       Dean Foods Company      SOFTWARE LICENSING AGREEMENT DATED 08/17/2017
       DAVID & BONNIE SAMMONS
2041   982 ROWLETTS CAVE SPRINGS RD
       HORSE CAVE, KY 42749                       Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       DAVID & BONNIE SAMMONS
2042   982 ROWLETTS CAVE SPRINGS RD
       HORSE CAVE, KY 42749                       Dean Foods Company      TRANSPORTATION AGREEMENT
        DAVID A. AND RACHEL D. MAULFAIR
2043   23 MAULFAIR LANE
       JONESTOWN, PA 17038                        Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
        DAVID A. AND RACHEL D. MAULFAIR
2044   23 MAULFAIR LANE
       JONESTOWN, PA 17038                        Dean Foods Company      TRANSPORTATION AGREEMENT
       DAVID BLANK
2045   11765 SOUTH RD
       CADIZ, KY 42211                            Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       DAVID BLANK
2046   11765 SOUTH RD
       CADIZ, KY 42211                            Dean Foods Company      TRANSPORTATION AGREEMENT
       DAVID BYLER
2047   8258 ROUTE 474
       CLYMER, NY 14724                           Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       DAVID BYLER
2048   8258 ROUTE 474
       CLYMER, NY 14724                           Dean Foods Company      TRANSPORTATION AGREEMENT
       DAVID COLE
2049   11322 COLE ROAD
       NABB, IN 47147                             Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       DAVID COLE
2050   11322 COLE ROAD
       NABB, IN 47147                             Dean Foods Company      TRANSPORTATION AGREEMENT
       DAVID E OR LAURA YODER
2052   1176 COUNTY ROAD 24
       RICHFIELD SPRINGS, NY 13439                Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       DAVID E OR LAURA YODER
2053   1176 COUNTY ROAD 24
       RICHFIELD SPRINGS, NY 13439                Dean Foods Company      TRANSPORTATION AGREEMENT
       DAVID E. OR ESTHER DIXON
2054   149 RIETHMILLER ROAD
       NEW WILMINGTON, PA 16142                   Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       DAVID E. OR ESTHER DIXON
2055   149 RIETHMILLER ROAD
       NEW WILMINGTON, PA 16142                   Dean Foods Company      TRANSPORTATION AGREEMENT
       DAVID E. SCHOFF
2056   1571 BURRELL ROAD
       ST JOHNSVILLE, NY 13452                    Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       DAVID E. SCHOFF
2057   1571 BURRELL ROAD
       ST JOHNSVILLE, NY 13452                    Dean Foods Company      TRANSPORTATION AGREEMENT
       DAVID F STOLTZFUS
2058   2203 MILLERS MILL ROAD
       OAK GROVE, KY 42262                        Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       DAVID F STOLTZFUS
2059   2203 MILLERS MILL ROAD
       OAK GROVE, KY 42262                        Dean Foods Company      TRANSPORTATION AGREEMENT
       DAVID L. BISH
2062   4524 STATE HIGHWY 198
       CONNEAUTVILLE, PA 16406                    Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       DAVID L. BISH
2063   4524 STATE HIGHWY 198
       CONNEAUTVILLE, PA 16406                    Dean Foods Company      TRANSPORTATION AGREEMENT
       DAVID L. OR MARILYN FAUS
2064   524 RIFE RUN ROAD
       MANHEIM, PA 17545                          Dean Foods Company      INDEPENDENT PRODUCER CONTRACT

                                                                                                                    Page 62 of 243
                 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 68 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                       Debtor(s)                         Contract Description
       DAVID L. OR MARILYN FAUS
2065   524 RIFE RUN ROAD
       MANHEIM, PA 17545                          Dean Foods Company         TRANSPORTATION AGREEMENT
        DAVID LAPP
2066   745 BURRELL ROAD
       LITTLE FALLS, NY 13365                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        DAVID LAPP
2067   745 BURRELL ROAD
       LITTLE FALLS, NY 13365                     Dean Foods Company         TRANSPORTATION AGREEMENT
       DAVID LAZZAR
2068   318 YEAGER ROAD
       CLARKS MILLS, PA 16114                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       DAVID LAZZAR
2069   318 YEAGER ROAD
       CLARKS MILLS, PA 16114                     Dean Foods Company         TRANSPORTATION AGREEMENT
       DAVID M. YODER
2070   533 ETHRIDGE ROAD
       PRINCETON, KY 42445                        Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       DAVID M. YODER
2071   533 ETHRIDGE ROAD
       PRINCETON, KY 42445                        Dean Foods Company         TRANSPORTATION AGREEMENT
       DAVID N. OR SHARON BOMGARDNER
2072   1320 NORTH STATE ROUTE 934
       ANNVILLE, PA 17003                         Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       DAVID N. OR SHARON BOMGARDNER
2073   1320 NORTH STATE ROUTE 934
       ANNVILLE, PA 17003                         Dean Foods Company         TRANSPORTATION AGREEMENT
       DAVID OR ANNA NEWSWANGER
2074   6588 OLD EDWARDS MILL ROAD
       HOPKINSVILLE, KY 42240                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       DAVID OR ANNA NEWSWANGER
2075   6588 OLD EDWARDS MILL ROAD
       HOPKINSVILLE, KY 42240                     Dean Foods Company         TRANSPORTATION AGREEMENT
       DAVID REEFER
2076   880 CESSNA RUN ROAD
       RURAL VALLEY, PA 16249                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       DAVID REEFER
2077   880 CESSNA RUN ROAD
       RURAL VALLEY, PA 16249                     Dean Foods Company         TRANSPORTATION AGREEMENT
       DAVIS BROTHERS DAIRY
2078   2303 DAVIS DAIRY RD
       PHILADELPHIA, TN 37846                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       DAVIS BROTHERS DAIRY
2079   2303 DAVIS DAIRY RD
       PHILADELPHIA, TN 37846                     Dean Foods Company         TRANSPORTATION AGREEMENT
       DAVIS, DARIN H
2082   2573 OAKWOOD AVE
       GREEN BAY, WI 79408                        Dean Dairy Holdings, LLC   LEASE: BUILDING AND LAND
       DAVIS, DARIN H
2083   2573 OAKWOOD AVE
       GREEN BAY, WI 79408                        Dean Dairy Holdings, LLC   LEASE: BUILDING AND LAND DATED 03/14/2006
       DAYMON WORLDWIDE INC
2097   PO BOX 744820                              Dean Foods Company
       ATLANTA, GA 30374                          Reiter Dairy Inc           SALES CONTRACT/TRADE AGREEMENT
       DAYMON WORLDWIDE INC
2098   PO BOX 744820                              Dean Dairy Holdings LLC
       ATLANTA, GA 30374                          Suiza Dairy Group LLC      SERVICE CONTRACT
        DAYSPRING DAIRY FARM
2099   124 STAHL ROAD
       LITTLE FALLS, NY 13365                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        DAYSPRING DAIRY FARM
2100   124 STAHL ROAD
       LITTLE FALLS, NY 13365                     Dean Foods Company         TRANSPORTATION AGREEMENT




                                                                                                                         Page 63 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 69 of 248
                                                    Proposed Assumed Contract Schedule
Item                       Counterparty                                 Debtor(s)                                     Contract Description
       DB MASTER FINANCE LLC
       ATTN GENERAL COUNSEL
2101
       130 ROYALL ST
       CANTON, MA 02021                                    Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 06/24/2015
       DB MASTER FINANCE LLC
       ATTN GENERAL COUNSEL
2102
       130 ROYALL ST
       CANTON, MA 02021                                    Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 06/24/2015
       DCO ENERGY
       ATTN RICK SHAW, VP OPS
2103
       5429 HARDING HWY, BLDG 500
       MAYS LANDING, NJ 08330                              Dean Foods Company                    PURCHASE CONTRACT
       DDI LEASING INC
2107   221 SOMERVILLE ROAD                                                                       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BEDMINSTER, NJ 07921                                Dean Foods Company                    02/24/2017
       DEAN D. HORNE
2114   2954 MCMASTER ROAD
       ATLANTIC, PA 16111                                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       DEAN D. HORNE
2115   2954 MCMASTER ROAD
       ATLANTIC, PA 16111                                  Dean Foods Company                    TRANSPORTATION AGREEMENT
       DEAN HUSS TRUCKING
2117   9606 BLANCHARD AVENUE
       FONTANA, CA 92335                                   Dean Foods Company                    TRANSPORTATION AGREEMENT
       DEAN OR JEAN MIKALUNAS
2118   7573 STATE HWY 12
       SHERBUNE, NY 13460                                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       DEAN OR JEAN MIKALUNAS
2119   7573 STATE HWY 12
       SHERBUNE, NY 13460                                  Dean Foods Company                    TRANSPORTATION AGREEMENT
       DEAN OR SUZANNE CURTIS
2120   12215 HALFMOON ROAD
       WATTSBURG, PA 16442                                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       DEAN OR SUZANNE CURTIS
2121   12215 HALFMOON ROAD
       WATTSBURG, PA 16442                                 Dean Foods Company                    TRANSPORTATION AGREEMENT
        DEAN R. PATCHES
2122   136 HORST DRIVE
       LEBANON, PA 17046                                   Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
        DEAN R. PATCHES
2123   136 HORST DRIVE
       LEBANON, PA 17046                                   Dean Foods Company                    TRANSPORTATION AGREEMENT
       DECKER
2130   PO BOX 8328
       DES MOINES, IA 50301-8328                           Dean Foods Company                    TRANSPORTATION AGREEMENT
        DEERFIELD COLONY
2131   RR3 BOX 3140
       LEWISTOWN, MT 59457                                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
        DEERFIELD COLONY
2132   RR3 BOX 3140
       LEWISTOWN, MT 59457                                 Dean Foods Company                    TRANSPORTATION AGREEMENT
       DEFRANCESCOS DAIRY TRANSPORT
2133   PO BOX 748
       RANCHO CUCAMONGA, CA 91729-0748                     Dean Foods Company                    TRANSPORTATION AGREEMENT
       DEJARNETT SALES INC
2137   45 82ND DR STE 49
       GLADSTONE, OR 97027                                 Southern Foods Group LLC              SERVICE CONTRACT
       DEJARNETT SALES INC
       ATTN PRES
2138
       45 82ND, STE 49
       GLADSTONE, OR 97027                                 Southern Foods Group, LLC             DISTRIBUTION AGREEMENT DATED 08/01/2019
       DELHAIZE AMERICA SHARED SERVICES GROUP LLC
       ATTN DIRECTORY/CATEGORY MANAGER
2141
       145 PLEASANT HILL RD
       SCARBOROUGH, ME 04074                               Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 01/05/2015


                                                                                                                                               Page 64 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 70 of 248
                                              Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                                    Contract Description
       DELKOR SYSTEMS INC
       ATTN DALE ANDERSEN, PRES & CEO
2143
       4300 ROUND LAKE RD W, STE 300
       ARDEN HILLS, MN 55112                         Dean Foods Company                      FREIGHT SERVICES AGREEMENT
       DELL FINANCIAL SERVICES LLC
       ATTN VP & TREASURER
2145
       2515 MCKINNEY AVE, STE 1200
       DALLAS, TX 75201                              Dean Services, LLC                      LEASE: EQUIPMENT DATED 08/01/2008
       DELL FINANCIAL SERVICES LLC
       ATTN VP & TREASURER
2146
       2515 MCKINNEY AVE, STE 1200
       DALLAS, TX 75201                              Dean Services, LLC                      LEASE: EQUIPMENT
       DELL FINANCIAL SERVICES LLC
       ATTN VP & TREASURER
2147
       2515 MCKINNEY AVE, STE 1200
       DALLAS, TX 75201                              Dean Services, LLC                      LEASE: EQUIPMENT DATED 01/01/2014
       DELL FINANCIAL SERVICES LLC
       ATTN VP & TREASURER
2148
       2515 MCKINNEY AVE, STE 1200
       DALLAS, TX 75201                              Dean Services, LLC                      LEASE: EQUIPMENT DATED 01/15/2008
       DELMAR HAINES FARM
2149   3562 SOUTH DENMARK ROAD
       DORSET, OH 44032                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DELMAR HAINES FARM
2150   3562 SOUTH DENMARK ROAD
       DORSET, OH 44032                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       DENALI ADVANCED INTEGRATION
2158   17735 NORTHEAST 65TH STREET SUITE130
       REDMOND, WA 98052                             Dean Foods Company                      IT CONTRACT DATED 05/26/2016
       DENALI FLAVORS INC
       ATTN NEAL GLAESER, PRESIDENT
2160
       4666 LEIGHTON LAKES DR
       WAYLAND, MI 49348                             Friendly'S Ice Cream Holdings Corp.     LICENSING AGREEMENT DATED 06/03/2009
       DENALI FLAVORS INC
       ATTN NEAL GLAESER, PRESIDENT
2161
       4666 LEIGHTON LAKES DR
       WAYLAND, MI 49348                             Friendly'S Ice Cream Holdings Corp.     LICENSING AGREEMENT DATED 05/30/2012
       DENALI FLAVORS INC
       ATTN NEAL GLAESER, PRESIDENT
2162
       4666 LEIGHTON LAKES DR
       WAYLAND, MI 49348                             Friendly'S Ice Cream Holdings Corp.     LICENSING AGREEMENT DATED 07/16/2008
       DENALI FLAVORS LLC
       ATTN JON BECKWITH, PRESIDENT
2163   49 S HOWELL ST
       PO BOX 218
       HILLSDALE, MI 49242                           Dean Foods Company                      LICENSING AGREEMENT DATED 03/27/1997
       DENALI FLAVORS LLC
       ATTN JON BECKWITH, PRESIDENT
2164   49 S HOWELL ST
       PO BOX 218
       HILLSDALE, MI 49242                           Dean Foods Company                      LICENSING AGREEMENT DATED 09/28/1999
       DENALI FLAVORS LLC
       ATTN JON BECKWITH, PRESIDENT
2165   49 S HOWELL ST
       PO BOX 218
       HILLSDALE, MI 49242                           Dean Foods Company                      LICENSING AGREEMENT DATED 03/27/1997
       DENALI INGREDIENTS LLC                         Friendly's Manufacturing and Retail,
       ATTN JERRY TRANCIK                            LLC
2171
       2400 S CALHOUN                                Suiza Dairy Group, LLC
       NEW BERLIN, WI 53151                          Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 04/01/2017
       DENALI INGREDIENTS LLC                         Friendly's Manufacturing and Retail,
       ATTN JERRY TRANCIK                            LLC
2172
       2400 S CALHOUN                                Suiza Dairy Group, LLC
       NEW BERLIN, WI 53151                          Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 05/01/2017



                                                                                                                                       Page 65 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 71 of 248
                                                Proposed Assumed Contract Schedule
Item                        Counterparty                              Debtor(s)                                     Contract Description
       DENALI INGREDIENTS LLC                            Friendly's Manufacturing and Retail,
       ATTN JERRY TRANCIK                               LLC
2174
       2400 S CALHOUN                                   Suiza Dairy Group, LLC
       NEW BERLIN, WI 53151                             Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 03/01/2018
       DENALI INGREDIENTS LLC
       ATTN JERRY TRANCIK
2175
       2400 S CALHOUN                                   Dean Dairy Holdings, LLC
       NEW BERLIN, WI 53151                             Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 07/15/2014
       DENNIS GROUP LLC, THE
       ATTN CARLOS BASTOS
2182
       1537 MAIN ST                                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       SPRINGFIELD, MA 00103                            Southern Foods Group, LLC               AUDITORS, ETC.) DATED 01/29/2019
       DENNIS GROUP LLC, THE
       ATTN CARLOS BASTOS
2183
       1537 MAIN ST                                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       SPRINGFIELD, MA 00103                            Southern Foods Group, LLC               AUDITORS, ETC.) DATED 01/29/2019
       DENNIS GROUP LLC, THE
       ATTN CARLOS BASTOS
2184
       1537 MAIN ST                                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       SPRINGFIELD, MA 00103                            Southern Foods Group, LLC               AUDITORS, ETC.) DATED 01/29/2019
       DENNIS GROUP LLC, THE
       ATTN PAT RANDALL
2185
       1537 MAIN ST                                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       SPRINGFIELD, MA 01103                            Southern Foods Group, LLC               AUDITORS, ETC.) DATED 08/16/2017
       DENNIS K BURKE INC
       ATTN MARK J PSZENICZNY, DIR OF SALES
2186
       284 EASTERN AVE                                   Friendly'S Manufacturing And Retail,
       CHELSEA, MA 02150                                LLC                                     SERVICE CONTRACT DATED 12/09/2016
       DENNIS K BURKE INC
       ATTN MARK J PSZENICZNY, DIR OF SALES
2187
       284 EASTERN AVE                                  Suiza Dairy Group, LLC
       CHELSEA, MA 02150                                Dean Dairy Holdings, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/05/2016
        DENNIS RAY MAST
2188   741 NORTH SUMMIT ROAD
       JAMESTOWN, PA 16134                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        DENNIS RAY MAST
2189   741 NORTH SUMMIT ROAD
       JAMESTOWN, PA 16134                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       DENSO INTERNATIONAL AMERICA INC
       ATTN IAN ROGERS, SR MANAGER
2190
       3252 BUSINESS PARK DR
       VISTA, CA 92081                                  Friendly'S Ice Cream Holdings Corp.     LICENSING AGREEMENT DATED 02/02/2004
       DENTON OR TWILA EBY
2191   17963 HIGHWAY 86
       SAEGERTOWN, PA 16433                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DENTON OR TWILA EBY
2192   17963 HIGHWAY 86
       SAEGERTOWN, PA 16433                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       DESERET GENERATION & TRANSMISSION CO OPERATIVE
2194   10714 SOUTH JORDAN GATEWAY
       SOUTH JORDAN, UT 84095                           Southern Foods Group, LLC               SERVICE CONTRACT DATED 08/01/2016
       DESERT COLD STORAGE
2195   9321 MERLOT DR
       PASCO, WA 99301                                  Southern Foods Group, LLC               LEASE: BUILDING AND LAND
       DESERT COLD STORAGE
2196   9321 MERLOT DR
       PASCO, WA 99301                                  Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 03/11/2015
       DESTINI GLOBAL LLC
2197   222 W HUBBARD ST #300
       CHICAGO, IL 60654                                Dean Foods Company                      LICENSING AGREEMENT DATED 9/30/2018
       DESTINI GLOBAL LLC
2198   222 W HUBBARD ST #300
       CHICAGO, IL 60654                                Dean Foods Company                      LICENSING AGREEMENT DATED 4/16/2019
       DESTINI GLOBAL LLC
2199   222 W HUBBARD ST #300
       CHICAGO, IL 60654                                Dean Foods Company                      LICENSING AGREEMENT DATED 12/11/2018

                                                                                                                                             Page 66 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 72 of 248
                                               Proposed Assumed Contract Schedule
Item                       Counterparty                            Debtor(s)                                     Contract Description
       DESTINI GLOBAL LLC
2200   222 W HUBBARD ST #300
       CHICAGO, IL 60654                              Dean Foods Company                    LICENSING AGREEMENT DATED 4/16/2018
       DESTINI GLOBAL LLC
2201   222 W HUBBARD ST #300
       CHICAGO, IL 60654                              Dean Foods Company                    LICENSING AGREEMENT DATED 8/23/2019
       DETROIT EDISON
       2000 2ND AVE
2203
       332 WALKER CISLER BUILDING                                                           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       DETROIT, MI 48226-1279                         Country Fresh, LLC                    10/17/2005
       DEVOOGHT FARMS
2205   115 BAZINETTE RD
       MARQUETTE, MI 49855                            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       DEVOOGHT FARMS
2206   115 BAZINETTE RD
       MARQUETTE, MI 49855                            Dean Foods Company                    TRANSPORTATION AGREEMENT
       DG LOUISIANA LLC
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2208
       100 MISSION RIDGE                              Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                       Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 01/31/2018
       DG RETAIL LLC
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2210
       100 MISSION RIDGE                              Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                       Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 01/31/2018
        DIGICERT INC
2219   2801 N THANKSGIVING WAY STE 500
       LEHI, UT 84043                                 Dean Foods Company                    SERVICE CONTRACT DATED 10/11/2017
       DIMEO SCHNEIDER & ASSOCIATES LLC
2223   500 W MADISON ST #1700                                                               THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       CHICAGO, IL 60661                              Dean Foods Company                    09/14/2010
       DINEEQUITY INC
       450 N BRAND BLVD
2224
       GLENDALE, CA 91203                             Suiza Dairy Group, LLC
                                                      Dean Dairy Holdings, LLC              CONFIDENTIALITY AGREEMENT DATED 04/24/2017
        DIRECT CONNECT LOGISTIX INC
2227   314 W MICHIGAN ST
       INDIANAPOLIS, IN 46202                         Dean Foods Company                    TRANSPORTATION AGREEMENT
       DIRECT ENERGY BUSINESS LLC
       ATTN CUSTOMER SERVICE MGR
2228
       1001 LIBERTY AVE
       PITTSBURGH, PA 15222                           Dean Dairy Holdings, LLC              SERVICE CONTRACT
       DIRECT ENERGY BUSINESS LLC
       ATTN CUSTOMER SERVICE MGR
2229
       1001 LIBERTY AVE
       PITTSBURGH, PA 15222                           Dean Dairy Holdings, LLC              PURCHASE CONTRACT
        DIRECT ENERGY BUSINESS MARKETING LLC
       D/B/A DIRECT ENERGY BUSINESS
2230   ATTN MARK TADDEO, VP DIRECT SALES
       194 WOOD AVE S, 2ND FL
       ISELIN, NJ 08830                               Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/18/2018
        DIRECT ENERGY BUSINESS MARKETING LLC
       D/B/A DIRECT ENERGY BUSINESS
2231   ATTN MARK TADDEO, VP DIRECT SALES
       194 WOOD AVE S, 2ND FL
       ISELIN, NJ 08830                               Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/18/2018
        DIRECT ENERGY BUSINESS MARKETING LLC
       D/B/A DIRECT ENERGY BUSINESS
2232   ATTN MARK TADDEO, VP DIRECT SALES
       194 WOOD AVE S, 2ND FL
       ISELIN, NJ 08830                               Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/18/2018
        DIRECT ENERGY BUSINESS MARKETING LLC
       D/B/A DIRECT ENERGY BUSINESS
2233   ATTN MARK TADDEO, VP DIRECT SALES
       194 WOOD AVE S, 2ND FL
       ISELIN, NJ 08830                               Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/18/2018


                                                                                                                                          Page 67 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 73 of 248
                                                  Proposed Assumed Contract Schedule
Item                        Counterparty                              Debtor(s)                           Contract Description
       DIVERSIFIED FOODS INC
       ATTN THOMAS D'HEMECOURT, EXECUTIVE VP
2237
       3115 6TH ST
       METAIRIE, LA 70002                                Dean Foods Company          LICENSING AGREEMENT DATED 07/16/2015
       DIVERSIFIED FOODS INC
       ATTN THOMAS D'HEMECOURT, EXECUTIVE VP
2238
       3115 6TH ST
       METAIRIE, LA 70002                                Dean Foods Company          LICENSING AGREEMENT DATED 11/01/2018
       DIXIE ESCALANTE RURAL ELECTRIC ASSOOCIATION INC
       ATTN PRESIDENT/CEO
2241
       71 E HIGHWAY 56
       BERYL, UT 84714-5197                              Southern Foods Group, LLC   SERVICE CONTRACT DATED 08/01/2016
       DIXIE ESCALANTE RURAL ELECTRIC ASSOOCIATION INC
       ATTN PRESIDENT/CEO
2242
       71 E HIGHWAY 56
       BERYL, UT 84714-5197                              Southern Foods Group, LLC   SERVICE CONTRACT DATED 08/01/2016
       DM ALEXANDER
       ATTN MARK ALEXANDER, OWNER
2245
       5413 OAKDALE RD                                   Dean Dairy Holdings, LLC
       MODESTO, CA 95356                                 Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 10/29/2018
       DOCTOR ON DEMAND INC
       ATTN LEGAL DEPT
2248
       275 BATTERY ST, STE 650                                                       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       SAN FRANCISCO, CA 94111                           Dean Foods Company          12/15/2017
       DOLGEN CALIFORNIA LLC
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2251
       100 MISSION RIDGE                                 Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                          Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 01/31/2018
       DOLGEN MIDWEST LLC
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2256
       100 MISSION RIDGE                                 Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                          Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 01/31/2018
       DOLGEN RHODE ISLAND LLC
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2261
       100 MISSION RIDGE                                 Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                          Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 01/31/2018
       DOLGENCORP LLC
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2263
       100 MISSION RIDGE                                 Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                          Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 01/31/2018
       DOLGENCORP OF NEW YORK INC
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2268
       100 MISSION RIDGE                                 Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                          Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 01/31/2018
       DOLGENCORP OF TEXAS INC
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2273
       100 MISSION RIDGE                                 Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                          Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 01/31/2018
       DOLLAR GENERAL CORPORATION
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2278
       100 MISSION RIDGE                                 Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                          Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 01/31/2018
       DOLLAR GENERAL PARTNERS
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2282
       100 MISSION RIDGE                                 Dean Dairy Holdings, LLC
       GOODLETTSVILLE, TN 37072                          Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 01/31/2018
       DOLLAR GENERAL
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2286
       100 MISSION RIDGE
       GOODLETTSVILLE, TN 37072                          Dean Foods Company          VENDOR AGREEMENT
       DOLLAR GENERAL
       ATTN LARRY GATTA, SVP GEN, MERCH MGR
2287
       100 MISSION RIDGE
       GOODLETTSVILLE, TN 37072                          Dean Foods Company          VENDOR AGREEMENT



                                                                                                                                   Page 68 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 74 of 248
                                             Proposed Assumed Contract Schedule
Item                          Counterparty                        Debtor(s)                                     Contract Description
       DONALD GRIMES
2289   6162 W 300 S
       GREENSBURG, IN 47240                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DONALD GRIMES
2290   6162 W 300 S
       GREENSBURG, IN 47240                         Dean Foods Company                      TRANSPORTATION AGREEMENT
       DONALD J. HOUSER
2291   280 HOUSER ROAD
       TEMPLETON, PA 16259                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DONALD J. HOUSER
2292   280 HOUSER ROAD
       TEMPLETON, PA 16259                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       DONALD OR JODI CALDWELL
2293   22496 GRAVEL RUN ROAD
       SAEGERTOWN, PA 16433                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DONALD OR JODI CALDWELL
2294   22496 GRAVEL RUN ROAD
       SAEGERTOWN, PA 16433                         Dean Foods Company                      TRANSPORTATION AGREEMENT
       DORDAN MANUFACTURING COMPANY
2295   2025 S CASTLE RD
       WOODSTOCK, IL 60098                          Dean Foods Company                      PARTNERSHIP AGREEMENT DATED 04/30/2019
       DOS ROMINES INVESTMENTS
       ATTN MICHAEL ROMINES
2297
       727 S CHILTON
       TYLER, TX 75710                              Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 09/19/2019
       DOT FOODS INC
       1 DOT WAY
2298
       PO BOX 192                                   Suiza Dairy Group, LLC
       MOUNT STERLING, IL 62353                     Dean Dairy Holdings, LLC                DISTRIBUTION AGREEMENT DATED 01/11/2016
       DOUBLE H MANUFACTURING CORP
       C/O DOUBLE H PLASTICS INC                     Friendly's Manufacturing and Retail,
2299   ATTN DIR OF SALES AND MKTG                   LLC
       50 WEST STREET RD                            Southern Foods Group, LLC
       WARMINISTER, PA 18974                        Midwest Ice Cream Company, LLC          PURCHASE CONTRACT DATED 10/08/2018
       DOUBLE H PLASTICS INC
       C/O DOUBLE H PLASTICS INC                     Friendly's Manufacturing and Retail,
2301   ATTN DIR OF SALES AND MKTG                   LLC
       50 WEST STREET RD                            Southern Foods Group, LLC
       WARMINISTER, PA 18974                        Midwest Ice Cream Company, LLC          PURCHASE CONTRACT DATED 10/08/2018
       DOUBLE K FARMS
2302   222 COOK LANE
       NORTH BLOOMFIELD, OH 44450                   Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DOUBLE K FARMS
2303   222 COOK LANE
       NORTH BLOOMFIELD, OH 44450                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       DOUGLAS OR MELANIE MEABON
2306   13306 ROUTE 89
       WATTSBURG, PA 16442                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DOUGLAS OR MELANIE MEABON
2307   13306 ROUTE 89
       WATTSBURG, PA 16442                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       DOUGLAS R. MARTIN
2308   81 EAST ROSEBUD ROAD
       MYERSTOWN, PA 17067                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       DOUGLAS R. MARTIN
2309   81 EAST ROSEBUD ROAD
       MYERSTOWN, PA 17067                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       DREYER'S GRAND ICE CREAM INC
       ATTN GENERAL COUNSEL
2316
       5929 COLLEGE AVE
       OAKLAND, CA 94618                            Dean Dairy Holdings, LLC                DISTRIBUTION AGREEMENT
       DREYER'S GRAND ICE CREAM INC
       ATTN LUIS ANDRADE, SVP SALES
2327
       5929 COLLEGE AVE
       OAKLAND, CA 94618                            Suiza Dairy Group, LLC                  DISTRIBUTION AGREEMENT DATED 02/26/2009


                                                                                                                                        Page 69 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 75 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                               Contract Description
       DREYER'S GRAND ICE CREAM INC
       ATTN NORMAN LAWSON, VP SALES
2329   5929 COLLEGE AVE
       OAKLAND, CA 94618
                                                  Dean Foods Company               DISTRIBUTION AGREEMENT DATED 09/18/1987
       DREYER'S GRAND ICE CREAM INC
       ATTN WILLIAM R OLDENBURG, VP OPS
2330
       5929 COLLEGE AVE
       OAKLAND, CA 94618                          Dean Foods Company               CUSTOMER AGREEMENT
       DREYER'S GRAND ICE CREAM INC
       DELAWARE CORPORATION
2331   ATTN GENERAL COUNSEL
       5929 COLLEGE AVE                           Dean Dairy Holdings, LLC
       OAKLAND, CA 94618-1391                     Suiza Dairy Group, LLC           DISTRIBUTION AGREEMENT DATED 04/15/2005
       DREYER'S GRAND ICE CREAM INC
       DELAWARE CORPORATION
2332   ATTN GENERAL COUNSEL
       5929 COLLEGE AVE                           Dean Dairy Holdings, LLC
       OAKLAND, CA 94618-1391                     Suiza Dairy Group, LLC           DISTRIBUTION AGREEMENT DATED 04/15/2005
       DREYER'S GRAND ICE CREAM INC
       DELAWARE CORPORATION
2333   ATTN GENERAL COUNSEL
       5929 COLLEGE AVE
       OAKLAND, CA 94618-1391                     Dean Dairy Holdings, LLC         DISTRIBUTION AGREEMENT
        DRIGGS FARMS OF INDIANS INC
2334   400 S CHAMBERS
       INDUSTRIAL PARK,                           Dean Foods Company               LEASE: BUILDING AND LAND DATED 04/13/1995
       DSD PARTNERS INC
2336   PO BOX 1299                                Dean Dairy Holdings LLC
       MIDLOTHIAN, VA 23114                       Suiza Dairy Group LLC            SERVICE CONTRACT
       DSD PARTNERS INC
2337   PO BOX 1299                                Dean Dairy Holdings LLC
       MIDLOTHIAN, VA 23114                       Suiza Dairy Group LLC            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       DSD PARTNERS INC
2338   PO BOX 1299                                Dean Dairy Holdings LLC
       MIDLOTHIAN, VA 23114                       Suiza Dairy Group Inc            SERVICE CONTRACT
       DSST CORPORATION
       D/B/A KW RASTALL OIL
2339   ATTN DAVID ROSENBURGH, PRESIDENT
       PO BOX 7174                                Suiza Dairy Group, LLC
       NORTH BRUNSWICK, NJ 08902                  Dean Dairy Holdings, LLC         PURCHASE CONTRACT DATED 03/14/2016
       DTE GAS COMPANY
2340   ONE ENERGY PLZ
       DETROIT, MI 48226                          Country Fresh, LLC               VENDOR AGREEMENT
       DUKE ENERGY CAROLINAS LLC
       ATTN DT01X
2342
       9700 DAVID TAYLOR DR                                                        THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       CHARLOTTE, NC 28262                        Suiza Dairy Group, LLC           03/02/2010
       DUKE ENERGY
2346   PO BOX 1004
       CHARLOTTE, NC 28201-1004                   Suiza Dairy Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       DUKE POWER COMPANY
2347   9700 DAVID TAYLOR DR
       CHARLOTTE, NC 28262-2363                   Suiza Dairy Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       DUMPLIN HOLDINGS INC
2349   2160 HILLS AVE
       ATLANTA, GA 30318                          Dean Foods Company               LICENSING AGREEMENT DATED 08/22/2017
       DUNKIN BRANDS INTERNATIONAL DMCC
       PO BOX 2965
2350
       CAROL STREAM, IL 60132                     Suiza Dairy Group, LLC
                                                  Dean Dairy Holdings, LLC         SERVICE CONTRACT DATED 04/12/2018
       DUTCH DAIRY
       ATTN ELDERT VAN DAM
2358
       17215 WILD RD                              Alta-Dena Certified Dairy, LLC
       HELENDALE, CA 92342                        Southern Foods Group, LLC        PURCHASE CONTRACT DATED 01/01/2005


                                                                                                                                 Page 70 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 76 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                          Contract Description
       DUTCH DAIRY
       ATTN ELDERT VAN DAM
2360
       17215 WILD RD
       HELENDALE, CA 92342                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       DUTCH DAIRY
       ATTN ELDERT VAN DAM
2361
       17215 WILD RD
       HELENDALE, CA 92342                         Dean Foods Company          TRANSPORTATION AGREEMENT
       DUTRA FARMS INC
       ATTN VP
2362
       5496 W RIPON RD                             Dean Dairy Holdings, LLC
       MANTECA, CA 95337                           Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 10/29/2018
       DYGERT FARMS
2364   243 DYGERT STREET
       PALATINE BRIDGE, NY 13428                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       DYGERT FARMS
2365   243 DYGERT STREET
       PALATINE BRIDGE, NY 13428                   Dean Foods Company          TRANSPORTATION AGREEMENT
       DYNAMICS RESOURCES INC
       ATTN YURY ZABELLO
2366
       935 LAKEVIEW PKWY, STE 105
       VERNON HILLS, IL 60061                      Dean Foods Company          SERVICE CONTRACT DATED 09/19/2018
        E LAVERN AND FRANCES MARTIN
2367   972 SCHAEFFER ROAD
       LEBANON, PA 17042                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        E LAVERN AND FRANCES MARTIN
2368   972 SCHAEFFER ROAD
       LEBANON, PA 17042                           Dean Foods Company          TRANSPORTATION AGREEMENT
       E. LAMAR BURKHOLDER
2371   18203 THEURET HILL ROAD
       SAEGERTOWN, PA 16433                        Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       E. LAMAR BURKHOLDER
2372   18203 THEURET HILL ROAD
       SAEGERTOWN, PA 16433                        Dean Foods Company          TRANSPORTATION AGREEMENT
       E.J. DAIRIES INC
2373   2009 EAST 121ST AVENUE
       CROWN POINT, IN 46037                       Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       E.J. DAIRIES INC
2374   2009 EAST 121ST AVENUE
       CROWN POINT, IN 46037                       Dean Foods Company          TRANSPORTATION AGREEMENT
       EAGLE COMPACTION LLC
       ATTN GENERAL MGR
2375
       3460 OLD BROCK RD
       WEATHERFORD, TX 76087                       Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/04/2018
       EAGLE CREEK COLONY
2376   PO BOX 78
       GALATA, MT 59444                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       EAGLE CREEK COLONY
2377   PO BOX 78
       GALATA, MT 59444                            Dean Foods Company          TRANSPORTATION AGREEMENT
       EAGLE FAMILY FOODS GROUP LLC
       ATTN PAT MEEHAN, SVP MKT
2378
       4020 KINROSS LAKES PKWY
       RICHFIELD, OH 44286                         Suiza Dairy Group, LLC      TRADEMARK OR IP AGREEMENT DATED 01/01/2016
        EAGLE UNIFORM & LINEN SUPPLY
2379   494 MAIN ST
       LANDER, WY 82520                            Southern Foods Group, LLC   LEASE: EQUIPMENT
        EAGLE UNIFORM & LINEN SUPPLY
2380   494 MAIN ST
       LANDER, WY 82520                            Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 08/02/2016
       EAN SERVICES LLC
       ATTN BUSINESS RENTAL SALES DEPT
2381
       600 CORPORATE PARK DR
       SAINT LOUIS, MO 63105                       Dean Foods Company          LEASE: AUTO DATED 04/19/2019



                                                                                                                            Page 71 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 77 of 248
                                                 Proposed Assumed Contract Schedule
Item                          Counterparty                            Debtor(s)                                     Contract Description
       EAST END COLONY
2385   PO BOX 297
       HAVRE, MT 59501                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       EAST END COLONY
2386   PO BOX 297
       HAVRE, MT 59501                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       EAST WEST BANK
2387   135 N LOS ROBLES AVE, 7TH FL                     Dean Transportation, Inc.
       PASADENA, CA 91101                               Dean Foods Company                      GUARANTEES DATED 02/18/2016
       EAST WEST BANK
2388   135 N LOS ROBLES AVE, 7TH FL
       PASADENA, CA 91101                               Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 02/18/2016
       EASTERN PURE WATER
2389   491 SILVER SPRING ST
       PROVIDENCE, RI 02904                             Garelick Farms, LLC                     LEASE: EQUIPMENT DATED 10/12/2017
       EASTERN PURE WATER
2390   491 SILVER SPRING ST
       PROVIDENCE, RI 02904                             Garelick Farms, LLC                     LEASE: EQUIPMENT DATED 02/26/2019
       EASTERN PURE WATER
2391   491 SILVER SPRING ST
       PROVIDENCE, RI 02904                             Garelick Farms, LLC                     LEASE: EQUIPMENT DATED 04/26/2017
       ECHO GLOBAL LOGISTICS
2398   22168 NETWORK PL
       CHICAGO, IL 60673                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       ECOLAB INC                                        Friendly's Manufacturing and Retail,
       ATTN NICHOLAS ALFAO, SVP                         LLC
2401
       370 N WABASHA ST                                 Suiza Dairy Group, LLC
       ST PAUL, MN 55102-2233                           Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 10/01/2016
       ECOLAB INC                                        Friendly's Manufacturing and Retail,
       ATTN NICHOLAS ALFAO, SVP                         LLC
2402
       370 N WABASHA ST                                 Suiza Dairy Group, LLC
       ST PAUL, MN 55102-2233                           Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 01/01/2018
       ECOLAB INC                                        Friendly's Manufacturing and Retail,
       ATTN NICHOLAS ALFAO, SVP                         LLC
2403
       370 N WABASHA ST                                 Suiza Dairy Group, LLC
       ST PAUL, MN 55102-2233                           Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 05/15/2008
       ECOLAB INC
       ATTN VP CORPORATE ACCTS-FOOD & BEVERAGE
2406
       370 N WABASHA ST                                 Dean Dairy Holdings, LLC
       ST PAUL, MN 55102-2233                           Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/10/2011
       ECOLAB INC
       ATTN VP, CORP ACCTS - FOOD & BEVERAGE
2411
       370 N WABASHA ST
       ST PAUL, MN 55102-2233                           Dean Foods Company                      PURCHASE CONTRACT
       ECOLAB INC
       ATTN VP, CORP ACCTS - FOOD & BEVERAGE
2412
       370 N WABASHA ST                                 Dean Dairy Holdings, LLC
       ST PAUL, MN 55102-2233                           Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/01/2013
       ECOLAB INC                                        Friendly's Manufacturing and Retail,
       ATTN VP, CORP ACCTS - FOOD & BEVERAGE            LLC
2415
       370 N WABASHA ST                                 Suiza Dairy Group, LLC
       ST PAUL, MN 55102-2233                           Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 05/15/2008
       EDF TRADING NORTH AMERICA LLC
       ATTN CONTRACT ADMINISTRATION
2419
       4700 WEST DAM HOUSTON PKWY N, STE 250
       HOUSTON, TX 77041                                Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT
       EDF TRADING NORTH AMERICA LLC
       ATTN CONTRACT ADMINISTRATION
2420
       4700 WEST DAM HOUSTON PKWY N, STE 250
       HOUSTON, TX 77041                                Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT DATED 08/22/2014
       EDF TRADING NORTH AMERICA LLC
       ATTN CONTRACT ADMINISTRATION
2421
       4700 WEST DAM HOUSTON PKWY N, STE 250
       HOUSTON, TX 77041                                Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT



                                                                                                                                           Page 72 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 78 of 248
                                               Proposed Assumed Contract Schedule
Item                      Counterparty                              Debtor(s)                                     Contract Description
       EDF TRADING NORTH AMERICA LLC
       ATTN CONTRACT ADMINISTRATION
2422
       4700 WEST DAM HOUSTON PKWY N, STE 250
       HOUSTON, TX 77041                              Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT DATED 08/22/2014
       EDGAR A WEBER & COMPANY INC                     Friendly's Manufacturing and Retail,
       ATTN ROGER M PASSAGLIA                         LLC
2423
       549 PALWAUKEE DR                               Suiza Dairy Group, LLC
       WHEELING, IL 60090                             Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 04/11/2019
       EDGEWATER TECHNOLOGY-RANZAL INC
       ATTN ROBIN RANZAL, PRESIDENT
2425
       108 CORPORATE PARK DR, STE 105
       WHITE PLAINS, NY 10604                         Dean Services, LLC                      SERVICE CONTRACT
       EDGEWATER TECHNOLOGY-RANZAL INC
       D/B/A RANZAL & ASSOCIATES
2427   ATTN CHRIS CHURCHILL, PRESIDENT
       1025 WESTCHESTER AVE, STE 108
       WHITE PLAINS, NY 10604                         Dean Foods Company                      SERVICE CONTRACT DATED 10/02/2018
       EDY'D GRAND ICE CREAM
       ATTN GENERAL COUNSEL
2431
       5929 COLLEGE AVE
       OAKLAND, CA 94618-1391                         Suiza Dairy Group, LLC                  DISTRIBUTION AGREEMENT
       EDY'S GRAND ICE CREAM
       C/O DREYER'S GRAND ICE CREAM INC
2435   ATTN GENERAL COUNSEL
       5929 COLLEGE AVE
       OAKLAND, CA 94618                              Garelick Farms, LLC                     DISTRIBUTION AGREEMENT
       EDY'S GRAND ICE CREAM
       CALIFORNIA CORPORATION
2436   ATTN GENERAL COUNSEL
       5929 COLLEGE AVE                               Dean Dairy Holdings, LLC
       OAKLAND, CA 94618-1391                         Suiza Dairy Group, LLC                  DISTRIBUTION AGREEMENT DATED 04/15/2005
       EDY'S GRAND ICE CREAM
       CALIFORNIA CORPORATION
2437   ATTN GENERAL COUNSEL
       5929 COLLEGE AVE                               Dean Dairy Holdings, LLC
       OAKLAND, CA 94618-1391                         Suiza Dairy Group, LLC                  DISTRIBUTION AGREEMENT DATED 04/15/2005
       EFT ENERGY INC
       ATTN PETER FAGAN, COO
2438
       251 W 30TH ST, STE 15E
       NEW YORK, NY 10001                             Dean Foods Company                      LICENSING AGREEMENT DATED 08/07/2015
       EKO ACRES FARM, LLC
2442   1752 NORTH 350 EAST
       ROLLING PRAIRIE, IN 46371                      Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       EKO ACRES FARM, LLC
2443   1752 NORTH 350 EAST
       ROLLING PRAIRIE, IN 46371                      Dean Foods Company                      TRANSPORTATION AGREEMENT
       ELAM L. LAPP
2448   241 BROOKMANS CORNER ROAD
       FT PLAIN, NY 13339                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ELAM L. LAPP
2449   241 BROOKMANS CORNER ROAD
       FT PLAIN, NY 13339                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       ELM LAWN DAIRY INC
2456   240 RIVERWOOD DR
       DULUTH, MN 55810                               Dean Foods North Central LLC            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
        ELMER ENOS OR ELLEN WITMER
2457   1915 NORTH SEVENTH STREET
       LEBANON, PA 17046                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        ELMER ENOS OR ELLEN WITMER
2458   1915 NORTH SEVENTH STREET
       LEBANON, PA 17046                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       ELMER S. STOLTZFUS
2459   342 FRIENDS DRIVE
       HOPKINSVILLE, KY 42240                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT



                                                                                                                                            Page 73 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 79 of 248
                                                 Proposed Assumed Contract Schedule
Item                         Counterparty                            Debtor(s)                                    Contract Description
       ELMER S. STOLTZFUS
2460   342 FRIENDS DRIVE
       HOPKINSVILLE, KY 42240                           Dean Foods Company                    TRANSPORTATION AGREEMENT
       ELMIRA TERMINAL & WAREHOUSE CORP
2461   PO BOX 2091
       ELMIRA, NY 14903                                 Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 11/08/2017
       ELMIRA TERMINAL & WAREHOUSE CORP
2462   PO BOX 2091
       ELMIRA, NY 14903                                 Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 10/27/2017
        ELMVUE FARM LLC
2465   131 ENTERPRISE ROAD
       JOHNSTOWN, NY 12095                              Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
        ELMVUE FARM LLC
2466   131 ENTERPRISE ROAD
       JOHNSTOWN, NY 12095                              Dean Foods Company                    TRANSPORTATION AGREEMENT
       ELVIN OR MARY HOOVER
2467   821 ALLEGRE ROAD
       ELKTON, KY 42220                                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       ELVIN OR MARY HOOVER
2468   821 ALLEGRE ROAD
       ELKTON, KY 42220                                 Dean Foods Company                    TRANSPORTATION AGREEMENT
       ELWOOD STAFFING SERVICES INC
       ATTN JOHN K MORRISON, SR VP & LEGAL COUNSEL
2469
       4111 CENTRAL AVE
       COLUMBUS, IN 47203                               Southern Foods Group, LLC             EMPLOYMENT AGENCY DATED 12/23/2015
       ELWOOD STAFFING SERVICES INC
       ATTN JOHN K MORRISON, SR VP & LEGAL COUNSEL
2470
       4111 CENTRAL AVE
       COLUMBUS, IN 47203                               Dean Foods Company                    EMPLOYMENT AGENCY DATED 10/13/2016
       EMBEST INC
2471   2555 BUCHANAN AVE SW
       GRAND RAPIDS, MI 49508                           Dean Foods Company                    LEASE: BUILDING AND LAND DATED 11/17/1988
       EMPIRE FOOD MARKETING LLC
2472   34 GREEN ST
       WOODBRIDGE, NJ 07095                             Dean Foods Company                    SERVICE CONTRACT
       EMPIRE FOOD MARKETING LLC
2473   34 GREEN ST
       WOODBRIDGE, NJ 07095                             Dean Foods Company                    SERVICE CONTRACT
       EMPIRE FOOD MARKETING LLC
2474   34 GREEN ST
       WOODBRIDGE, NJ 07095                             Dean Foods Company                    SERVICE CONTRACT
       ENBRIDGE GAS SERVICES US INC
       ATTN CREDIT MGR
2477
       3000 425 1ST ST SW
       CALGARY, AB T2P 3L8                              Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT
       ENBRIDGE GAS SERVICES US INC
       ATTN PAM BEETHAM, CONTRACT ADMIN
2480
       100 W LAWRENCE ST
       APPLETON, WI 54911                               Dean Foods Company                    PURCHASE CONTRACT
       ENBRIDGE GAS SERVICES US LLC
       ATTN MARK T MORGAN
2481
       100 W LAWRENCE ST
       APPLETON, WI 54912                               Dean Foods Company                    PURCHASE CONTRACT
       ENCORE SERVICES INC
       ATTN BRIAN KROHN
2486
       11807 Q ST, STE 1
       OMAHA, NE 68137                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/15/2013
       ENCORE SERVICES INC
       ATTN BRIAN KROHN
2487
       11807 Q ST, STE 1
       OMAHA, NE 68137                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/17/2013
       ENERGY & POWER SOLUTIONS INC
       ATTN CEO
2489
       940 S COAST DR, STE 100
       COSTA MESA, CA 92626                             Garelick Farms, LLC                   PURCHASE CONTRACT DATED 03/08/2007


                                                                                                                                          Page 74 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 80 of 248
                                                   Proposed Assumed Contract Schedule
Item                         Counterparty                               Debtor(s)                             Contract Description
       ENERGY & POWER SOLUTIONS INC
       ATTN CEO
2490
       940 S COAST DR, STE 100
       COSTA MESA, CA 92626                               Garelick Farms, LLC              PURCHASE CONTRACT DATED 03/24/2005
       ENERGY & POWER SOLUTIONS INC
       ATTN CEO
2491
       940 S COAST DR, STE 100
       COSTA MESA, CA 92626                               Garelick Farms, LLC              PURCHASE CONTRACT DATED 03/24/2005
       ENERGY AND POWER SOLUTIONS INC
       ATTN CFO
2493
       150 PAULARINO AVE , STE A120
       COSTA MESA, CA 92626                               Alta-Dena Certified Dairy, LLC   MAINTENANCE: EQUIPMENT DATED 09/15/2011
       ENERGY CURTAILMENT SPECIALIST INC
       ONE SHELL PLAZA
2494
       910 LOUISIANA ST
       HOUSTON, TX 77002                                  Reiter Dairy, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/16/2012
       ENERGY EDGE CONSULTING LLC
       ATTN MATT HOBSON
2495
       PO BOX 70528                                       Dean Dairy Holdings, LLC
       HOUSTON, TX 77270-0528                             Suiza Dairy Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/05/2011
       ENERGY EDGE CONSULTING LLC
       ATTN MATT HOBSON
2496
       PO BOX 70528
       HOUSTON, TX 77270-0528                             Dean Dairy Holdings, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/18/2011
       ENERGY POWER & SOLUTIONS INC
       ATTN CHIEF FINANCIAL OFFICER
2497
       150 PAULARINO AVE, STE A 120
       COSTA MESA, CA 92626                               Alta-Dena Certified Dairy, LLC   SERVICE CONTRACT DATED 09/15/2011
       ENERGY POWER & SOLUTIONS INC
       ATTN CHIEF FINANCIAL OFFICER
2498
       150 PAULARINO AVE, STE A 120
       COSTA MESA, CA 92626                               Alta-Dena Certified Dairy, LLC   MAINTENANCE: EQUIPMENT DATED 09/15/2011
        ENERGY PRODUCT CO
2499   1725 W PIER D ST                                   Suiza Dairy Group, LLC
       LONG BEACH, CA 90802                               Dean Dairy Holdings, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/10/2017
       ENERGYUNITED ELECTRIC MEMBERSHIP CORP
       ATTN TIM HOLDER
2501
       567 MOCKSVILLE HWY                                 Suiza Dairy Group, LLC
       STATESVILLE, NC 28625                              Dean Dairy Holdings, LLC         SERVICE CONTRACT DATED 04/26/2006
       ENERNOC INC
       ATTN BERDIK, GEN COUNSEL VP SEC
2502
       ONE MARINE DR, STE 400
       BOSTON, MA 02210                                   Dean Dairy Holdings, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       ENERNOC INC
       ATTN BRIAN IM, ENERGY MARKETS OPS ANALYST
2503
       ONE MARINA PARK DR, STE 400
       BOSTON, MA 02210                                   Alta-Dena Certified Dairy, LLC   SERVICE CONTRACT DATED 10/19/2016
       ENERNOC INC
       ATTN DANA SPIELVOGEL, SALES OPERATIONS ASSOCIATE
2504   ONE MARINA PARK DR, STE 400
       BOSTON, MA 02210
                                                          Alta-Dena Certified Dairy, LLC   SERVICE CONTRACT DATED 07/11/2016
       ENERNOC INC
       ATTN DEPT GEN COUNSEL
2505
       101 FEDERAL ST, STE 1100
       BOSTON, MA 02110                                   Dean Dairy Holdings, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/01/2013
       ENERNOC INC
       ATTN DEPT GEN COUNSEL
2507
       ONE MARINE DR, STE 400
       BOSTON, MA 02210                                   Alta-Dena Certified Dairy, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/06/2014
       ENERNOC INC
       ATTN DEPT GEN COUNSEL
2508
       ONE MARINE DR, STE 400
       BOSTON, MA 02210                                   Dean Dairy Holdings, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/20/2013



                                                                                                                                       Page 75 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 81 of 248
                                                Proposed Assumed Contract Schedule
Item                        Counterparty                             Debtor(s)                              Contract Description
       ENERNOC INC
       ATTN LEGAL DEPT
2510
       ONE MARINE DR, STE 400
       BOSTON, MA 02210                                Southern Foods Group, LLC        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/06/2014
       ENERNOC INC
       ATTN LEGAL DEPT
2511
       ONE MARINE DR, STE 400
       BOSTON, MA 02210                                Southern Foods Group, LLC        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/06/2014
       ENERNOC INC
       ATTN MICHAEL BERDIK, DEPT GEN COUNSEL
2512
       ONE MARINE DR, STE 400
       BOSTON, MA 02210                                Alta-Dena Certified Dairy, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/01/2015
       ENERNOC INC
       ATTN MICHAEL BERDIK, DEPT GEN COUNSEL
2514
       ONE MARINE DR, STE 400
       BOSTON, MA 02210                                Dean Dairy Holdings, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       ENERWISE GLOBAL TECHNOLOGIES
       D/B/A CPOWER
2516   ATTN SVP CUSTOMER FULFILLMENT
       111 MARKET PL, STE 201
       BALTIMORE, MD 21202                             Suiza Dairy Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/01/2017
       ENOS E. MILLER
2523   15588 HAYES ROAD
       MIDDLEFIELD, OH 44062                           Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       ENOS E. MILLER
2524   15588 HAYES ROAD
       MIDDLEFIELD, OH 44062                           Dean Foods Company               TRANSPORTATION AGREEMENT
        ENOS L OR JAMIMA R WEAVER
2525   1963 JORDANVILLE ROAD
       JORDANVILLE, NY 13361                           Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
        ENOS L OR JAMIMA R WEAVER
2526   1963 JORDANVILLE ROAD
       JORDANVILLE, NY 13361                           Dean Foods Company               TRANSPORTATION AGREEMENT
       ENOS S. STOLTZFUS
2527   606 EAST TUTT ROAD
       TRENTON, KY 42286                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       ENOS S. STOLTZFUS
2528   606 EAST TUTT ROAD
       TRENTON, KY 42286                               Dean Foods Company               TRANSPORTATION AGREEMENT
       ENOS YODER
2529   3104 OLD TRENTON ROAD
       GUTHRIE, KY 42234                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       ENOS YODER
2530   3104 OLD TRENTON ROAD
       GUTHRIE, KY 42234                               Dean Foods Company               TRANSPORTATION AGREEMENT
        ENSR CORPORATION
       1999 AVENUE OF THE STARS
2531
       SUITE 2600
       LOS ANGELES, CA 90067                           Dean Foods Company               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 03/17/2015
       ENTERPRISE DRIVE STORAGE
2532   635 ENTERPRISE DRIVE
       SOMERSET, KY 42501                              Dean Foods Company               LEASE - PARKING
       ENVIRONMENTAL LOGISTICS
2533   25901 INDUSTRIAL PKWY
       HAYWARD, CA 94544                               Dean Foods Company               SERVICE CONTRACT
       ENVIRONMENTAL REMEDIATION SERVICES INC
2541   4010 OPTION PASS
       FORT WAYNE, IN 46818                            Suiza Dairy Group, LLC           ENVIRONMENTAL CLEAN-UP AGREEMENT
       EQUASTONE INTERLOCKEN LLC
       ATTN LEASING ADMINISTRATOR
2543
       8910 UNIVERSITY CENTER LANE, STE 500
       SAN DIEGO, CA 92122                             Dean Foods Company               LEASE: BUILDING AND LAND DATED 10/06/2008
       EQUASTONE INTERLOCKEN LLC
       ATTN LEASING ADMINISTRATOR
2544
       8910 UNIVERSITY CENTER LANE, STE 500
       SAN DIEGO, CA 92122                             Dean Foods Company               LEASE: BUILDING AND LAND DATED 12/17/2007

                                                                                                                                    Page 76 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 82 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                             Debtor(s)                              Contract Description
       EQUASTONE INTERLOCKEN LLC
       ATTN LEASING ADMINISTRATOR
2546
       8910 UNIVERSITY CENTER LANE, STE 500
       SAN DIEGO, CA 92122                              Dean Foods Company              LEASE: BUILDING AND LAND DATED 08/18/2008
       EQUASTONE INTERLOCKEN LLC
       ATTN LEASING ADMINISTRATOR
2547
       8910 UNIVERSITY CENTER LANE, STE 500
       SAN DIEGO, CA 92122                              Dean Foods Company              LEASE: BUILDING AND LAND DATED 03/31/2009
        EQUIPMENT DEPOT OF ILLINOIS INC
2548   751 EXPRESSWAY DR
       ITASCA, IL 60143                                 Dean Foods Company              MAINTENANCE: EQUIPMENT DATED 03/31/2016
       ERIC RYAN CORPORATION, THE
       ATTN MARY A DE CARIA, CFO
2550   1 EARLY ST, STE A
       PO BOX 473                                       Suiza Dairy Group, LLC
       ELLWOOD CITY, PA 16117                           Dean Dairy Holdings, LLC        SERVICE CONTRACT DATED 06/11/2014
        ERNEST HORNING
2551   1405 HORSESHOE PIKE
       LEBANON, PA 17042                                Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
        ERNEST HORNING
2552   1405 HORSESHOE PIKE
       LEBANON, PA 17042                                Dean Foods Company              TRANSPORTATION AGREEMENT
        ERNEST YODER
2553   357 KINSMAN ROAD
       JAMESTOWN, PA 16134                              Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
        ERNEST YODER
2554   357 KINSMAN ROAD
       JAMESTOWN, PA 16134                              Dean Foods Company              TRANSPORTATION AGREEMENT
       ERWIN HOSTETLER
2560   455 FREDONIA ROAD
       GREENVILLE, PA 16125                             Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       ERWIN HOSTETLER
2561   455 FREDONIA ROAD
       GREENVILLE, PA 16125                             Dean Foods Company              TRANSPORTATION AGREEMENT
       ESSHAKI, GENE J, ARBITRATOR
       ATTN GENERAL MANAGER
2563
       1601 ELM ST STE 4343
       DALLAS, TX 72501                                 Country Fresh, LLC              LEASE: BUILDING AND LAND DATED 06/21/2017
       ESTATE OF ISAAC HELLER
       C/O BRIAN BANASZYNSKI
2564
       205 MILL RD
       EDISON, NJ 08837                                 Suiza Dairy Group, LLC          LEASE: BUILDING AND LAND DATED 07/25/2017
       ESTATE OF ISAAC HELLER
       C/O BRIAN BANASZYNSKI
2565
       205 MILL RD
       EDISON, NJ 08837                                 Suiza Dairy Group, LLC          LEASE: BUILDING AND LAND DATED 07/25/2017
        ESTATE OF ORVILLE SCHUSTER
       C/O STEVE SCHUSTER AND JOE ARENS, CO-EXECUTORS
2567   2605 LINCOLN AVE SW
       PO BOX 1110
       LE MARS, IA 51031                                Dean Foods North Central, LLC   LEASE: BUILDING AND LAND
       ESTATE OF PAUL R CARTER
2572   3010 CR 135
       BROWNWOOD, TX 76801                              Southern Foods Group, LLC       LEASE: BUILDING AND LAND DATED 07/31/2017
       E-TAILER INC
       ATTN GEN COUNSEL
2573
       10539 APPLEWOOD RD
       SISTER BAY, WI 54234                             Dean Foods Company              DISTRIBUTION AGREEMENT DATED 06/03/2019
       ETC GROUP INC
       ATTN RICK MITCHELL, MGR STRATEGIC DEVELOPMENT
2574
       1112 E COPELAND RD, STE 400
       ARLINGTON, TX 76011                              Dean Foods Company              TRAVEL AGENCY AGREEMENT DATED 12/12/2006
       ETTAIN GROUP INC
       ATTN GENERAL MANAGER
2576
       1601 ELM ST STE 4343
       DALLAS, TX 75201                                 Dean Management, LLC            INDEPENDENT CONTRACTORS DATED 01/08/2019

                                                                                                                                    Page 77 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 83 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                           Debtor(s)                           Contract Description
       EVERGREEN PACKAGING EQUIPMENT
2583   2400 6TH ST; PO BOX 3000
       CEDAR RAPIDS, IA 52406                          Dean Foods Company          PURCHASE CONTRACT
       EVERGREEN PACKAGING
       ATTN DAVID COATES VP - SALES
2586
       5350 POPLAR AVE, STE 600                        Dean Dairy Holdings, LLC
       MEMPHIS, TN 38119                               Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 01/15/2012
       EVERGREEN PACKAGING
       ATTN DAVID COATES VP - SALES
2587
       5350 POPLAR AVE, STE 600                        Dean Dairy Holdings, LLC
       MEMPHIS, TN 38119                               Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 12/22/2016
       EVERGREEN PACKAGING
       ATTN DAVID COATES VP - SALES
2588
       5350 POPLAR AVE, STE 600                        Dean Dairy Holdings, LLC
       MEMPHIS, TN 38119                               Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 04/08/2019
       EVERGREEN PACKAGING
       ATTN VP -- SALES
2590
       5350 POPLAR AVE, STE 600                        Dean Dairy Holdings, LLC
       MEMPHIS, TN 38119                               Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 09/30/2013
       EVOQUA WATER TECHNOLOGIES LLC
2591   28563 NETWORK PLACE                                                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       CHICAGO, IL 60673                               Southern Foods Group, LLC   06/24/2019
       EXPERIAN INFORMATION SOLUTIONS INC
       ATTN GENERAL COUNSEL
2595
       475 ANTON BLVD
       COSTA MESA, CA 92626                            Dean Foods Company          SOFTWARE LICENSING AGREEMENT DATED 03/01/2018
       EXPRESS EMPLOYMENT PROFESSIONALS
2596   9701 BOARDWALK BOULEVARD
       OKLAHOMA CITY, OK 73162                         Dean Foods Company          EMPLOYMENT AGENCY
       EXPRESS SERVICES INC
2597   PO BOX 203901
       DALLAS, TX 75320-3901                           Dean Management, LLC        EMPLOYMENT AGENCY DATED 10/25/2016
       EXTERIOR MAINTENANCE RESOURCES
       D/B/A MERIT SERVICE SOLUTIONS LLC
2598   ATTN CRAIG SWEENEY, CFO
       52 E SWEDESFORD RD, STE 100
       MALVERN, PA 19355                               Garelick Farms, LLC         SERVICE CONTRACT
       EXTERIOR MAINTENANCE RESOURCES
       D/B/A MERIT SERVICE SOLUTIONS LLC
2599   ATTN CRAIG SWEENEY, CFO
       52 E SWEDESFORD RD, STE 100
       MALVERN, PA 19355                               Garelick Farms, LLC         SERVICE CONTRACT DATED 11/12/2018
       EXTERIOR MAINTENANCE RESOURCES
       D/B/A MERIT SERVICE SOLUTIONS LLC
2600   ATTN CRAIG SWEENEY, CFO
       52 E SWEDESFORD RD, STE 100
       MALVERN, PA 19355                               Garelick Farms, LLC         SERVICE CONTRACT
       EXTERIOR MAINTENANCE RESOURCES
       D/B/A MERIT SERVICE SOLUTIONS LLC
2601   ATTN CRAIG SWEENEY, CFO
       52 E SWEDESFORD RD, STE 100
       MARLTON, NJ                                     Garelick Farms, LLC         SERVICE CONTRACT
       EYC USA INCORPORATED
       ATTN LEE CUMMINS, VP CPG DEV
2604
       50 BRAINTREE HILL OFFICE PARK, STE 220          Dean Dairy Holdings, LLC
       BRAINTREE, MA 02184                             Suiza Dairy Group, LLC      SERVICE CONTRACT DATED 02/01/2017
       EYC USA INCORPORATED
       ATTN STEVE TOWAR, VP CPG DEV
2605
       50 BRAINTREE HILL OFFICE PARK, STE 220          Dean Dairy Holdings, LLC
       BRAINTREE, MA 02184                             Suiza Dairy Group, LLC      SERVICE CONTRACT DATED 04/19/2019
       EYC USA INCORPORATED
       ATTN STEVE TOWAR, VP CPG DEV
2607
       50 BRAINTREE HILL OFFICE PARK, STE 220          Dean Dairy Holdings, LLC
       BRAINTREE, MA 02184                             Suiza Dairy Group, LLC      SERVICE CONTRACT DATED 09/10/2018



                                                                                                                                 Page 78 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 84 of 248
                                                   Proposed Assumed Contract Schedule
Item                         Counterparty                               Debtor(s)                                     Contract Description
       EYC USA INCORPORATED
       ATTN STEVE TOWAR, VP CPG DEV
2608
       50 BRAINTREE HILL OFFICE PARK, STE 220             Dean Dairy Holdings, LLC
       BRAINTREE, MA 02184                                Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 03/27/2017
       EYC USA INCORPORATED
       ATTN STEVE TOWAR, VP CPG DEV
2610
       50 BRAINTREE HILL OFFICE PARK, STE 220             Dean Dairy Holdings, LLC
       BRAINTREE, MA 02184                                Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 03/27/2017
       EYC USA INCORPORATED
       ATTN STEVE TOWAR, VP CPG DEV
2611
       50 BRAINTREE HILL OFFICE PARK, STE 220
       BRAINTREE, MA 02184                                Dean Dairy Holdings, LLC                SERVICE CONTRACT DATED 01/31/2017
       EYC USA INCORPORATED
       ATTN STEVE TOWAR, VP CPG DEV
2612
       50 BRAINTREE HILL OFFICE PARK, STE 220             Dean Dairy Holdings, LLC
       BRAINTREE, MA 02184                                Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 03/27/2017
       EYE PRODUCTIONS INC
       ATTN RONDA BERKELEY, SCRIPT CLEARANCE MGR
2614
       4024 RADFORD AVE
       STUDIO CITY, CA 91604                              Southern Foods Group, LLC               LICENSING AGREEMENT DATED 03/01/2013
       EZRA S. WENGERD
2615   139 H JONES ROAD
       CANAJOHARIE, NY 13317                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       EZRA S. WENGERD
2616   139 H JONES ROAD
       CANAJOHARIE, NY 13317                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       FAIR FARMS LLC
2620   409 LIME PLANT RD
       PARKER, PA 16049                                   Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       FAIR FARMS LLC
2621   409 LIME PLANT RD
       PARKER, PA 16049                                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       FAIRHAVEN COLONY DAIRY
2622   PO BOX 29
       ULM, MT 59485-0000                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       FAIRHAVEN COLONY DAIRY
2623   PO BOX 29
       ULM, MT 59485-0000                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       FAMILY FARE LLC
       ATTN FRANCIS WONG
2629
       850 76TH ST SW                                     Country Fresh, LLC
       GRAND RAPIDS, MI 49518-8700                        Dean Foods North Central, LLC           VENDOR AGREEMENT DATED 06/04/2017
       FEDERATED FOODS INC
       ATTN DAVID LAPLANTE, PRESIDENT & CEO
2639
       3025 W SALT CREEK LN
       ARLINGTON, IL 60005                                Dean Foods Company                      SALES CONTRACT/TRADE AGREEMENT
       FEDERATED FOODS INC
       ATTN DAVID LAPLANTE, PRESIDENT & CEO
2640
       3025 W SALT CREEK LN
       ARLINGTON, IL 60005                                Dean Foods Company                      SALES CONTRACT/TRADE AGREEMENT
       FEDEX OFFICE AND PRINT SERVICES INC
       ATTN GENERAL COUNSEL
2643   THREE GALLERIA TOWER
       13155 NOEL RD, STE 1600
       DALLAS, TX 75240                                   Dean Foods Company                      SERVICE CONTRACT DATED 07/30/2013
        FERRELLGAS
       ATTN RICK WARREN, ACCT MGR
2645
       1011 FIRESTONE PKWY
       LAVERGNE, TN 37086                                 Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/26/2017
       FFE - LTL
2646   PO BOX 847576
       DALLAS, TX 75284                                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       FIC HOLDINGS LLC
       2875 N.E. 191 ST
2647
       PH-1B                                               Friendly'S Manufacturing And Retail,
       AVENTURA, FL 33180                                 LLC                                     LEASE: BUILDING AND LAND DATED 10/30/2018

                                                                                                                                              Page 79 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 85 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                                 Debtor(s)                                     Contract Description
       FIC RESTAURANTS INC
       C/O MORGAN LEWIS & BOCKIUS LLP
2648
       1701 MARKET ST                                       Friendly'S Manufacturing And Retail,
       PHILADELPHIA, PA 19103                              LLC                                     LEASE: BUILDING AND LAND DATED 10/30/2018
       FIC RESTAURANTS INC
       NEOPOLITAN GROUP HOLDINGS LLC
2649   C/O SUN CAPITAL PARTNERS INC
       5100 TOWN CENTER CIR, STE 600                        Friendly'S Manufacturing And Retail,
       BACA RATON, FL 33486                                LLC                                     LICENSING AGREEMENT DATED 06/20/2016
       FIESTA MART LLC
       ATTN SID KESWANI, CEO
2651
       5235 KATY FWY
       HOUSTON, TX 77077                                   Dean Foods Company                      CUSTOMER AGREEMENT
       FIFTH THIRD EQUIPMENT FINANCE COMPANY
2656   38 FOUNTAIN SQ PLAZA, MD 10904A
       CINCINNATI, OH 45202                                Dean Transportation, Inc.               LEASE: EQUIPMENT
       FIFTH THIRD EQUIPMENT FINANCE COMPANY
2657   38 FOUNTAIN SQ PLAZA, MD 10904A
       CINCINNATI, OH 45202                                Dean Transportation, Inc.               LEASE: EQUIPMENT
       FIFTH THIRD EQUIPMENT FINANCE COMPANY
2658   38 FOUNTAIN SQ PLAZA, MD 10904A
       CINCINNATI, OH 45202                                Dean Foods Company                      LEASE: EQUIPMENT
       FIFTH THIRD EQUIPMENT FINANCE COMPANY
2659   38 FOUNTAIN SQ PLAZA, MD 10904A
       CINCINNATI, OH 45202                                Dean Transportation, Inc.               LEASE: EQUIPMENT
       FIFTH THIRD EQUIPMENT FINANCE COMPANY
2660   38 FOUNTAIN SQ PLAZA, MD 10904A
       CINCINNATI, OH 45202                                Dean Foods Company                      LEASE: EQUIPMENT
       FIFTH THIRD EQUIPMENT FINANCE COMPANY
2661   38 FOUNTAIN SQ PLAZA, MD 10904A
       CINCINNATI, OH 45202                                Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 08/13/2015
       FIFTH THIRD EQUIPMENT FINANCE COMPANY
       ATTN MICHAEL I AHART,VP
2662
       38 FOUNTAIN SQ PLAZA, MD 10904A
       CINCINNATI, OH 45202                                Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 08/13/2015
       FIFTH THIRD LEASING COMPANY
2663   38 FOUNTAIN SQ PLAZA
       CINCINNATI, OH 45202                                Dean Foods Company                      LEASE: EQUIPMENT DATED 09/09/2002
       FIFTH THIRD LEASING COMPANY
       ATTN DIANA COOPER
2664
       38 FOUNTAIN SQUARE PLAZA, MD 10904A                 Suiza Dairy Group, LLC
       CINCINANATI, OH 45263                               Dean Dairy Holdings, LLC                LEASE: EQUIPMENT DATED 02/14/2003
       FIFTH THIRD LEASING COMPANY
       ATTN DIANA COOPER
2665
       38 FOUNTAIN SQUARE PLAZA, MD 10904A
       CINCINANATI, OH 45263                               Dean Foods Company                      LEASE: EQUIPMENT DATED 01/01/2005
       FIFTH THIRD LEASING COMPANY
       ATTN DIANA COOPER
2666
       38 FOUNTAIN SQUARE PLAZA, MD 10904A
       CINCINANATI, OH 45263                               Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 01/01/2005
        FINLAY EXTRACTS & INGREDIENTS USA INC
       ATTN GERARDO SANTIAGO, VP SALES & MKTG
2673
       10 BLACKSTONE VALLEY PL                              Friendly'S Manufacturing And Retail,
       LINCOLN, RI 02865                                   LLC                                     PURCHASE CONTRACT DATED 07/19/2019
        FINLAY EXTRACTS & INGREDIENTS USA INC
       ATTN GERARDO SANTIAGO, VP SALES & MKTG
2674
       10 BLACKSTONE VALLEY PL                              Friendly'S Manufacturing And Retail,
       LINCOLN, RI 02865                                   LLC                                     PURCHASE CONTRACT DATED 04/01/2019
        FIRST ADVANTAGE ENTERPRISE SCREENING CORPORATION
       ATTN DAN FILBY, MANAGING DIRECTOR
2675   9800 CROSS POINT BLVD, STE 300
       INDIANAPOLIS, IN 46256                                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
                                                           Dean Foods Company                      AUDITORS, ETC.) DATED 04/12/2013




                                                                                                                                                Page 80 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 86 of 248
                                                    Proposed Assumed Contract Schedule
Item                         Counterparty                                  Debtor(s)                                     Contract Description
        FIRST ADVANTAGE ENTERPRISE SCREENING CORPORATION
       ATTN DAN FILBY, MANAGING DIRECTOR
2676   9800 CROSS POINT BLVD, STE 300
       INDIANAPOLIS, IN 46256                                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
                                                             Dean Foods Company                      AUDITORS, ETC.) DATED 04/12/2013
        FIRST ADVANTAGE ENTERPRISE SCREENING CORPORATION
       ATTN DAN FILBY, MANAGING DIRECTOR
2677   9800 CROSS POINT BLVD, STE 300
       INDIANAPOLIS, IN 46256
                                                             Dean Foods Company                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/12/2014
        FIRST ADVANTAGE TAX CONSULTING SERVICES LLC
2678   9800 CROSSPOINT BLVD, STE 300                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       INDIANAPOLIS, IN 46256                                Dean Foods Company                      AUDITORS, ETC.) DATED 11/20/2012
       FIRST ADVANTAGE
2679   PO BOX 404537                                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       ATLANTA, GA 30384                                     Dean Foods Company                      AUDITORS, ETC.)
       FIRST ADVANTAGE
2680   PO BOX 404537                                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       ATLANTA, GA 30384                                     Dean Foods Company                      AUDITORS, ETC.) DATED 06/12/2014
        FIRST CITIZENS BANK & TRUST COMPANY
2695   PO BOX 4627
       JOHNSON CITY, TN 37604                                Dean Foods Company                      LEASE: BUILDING AND LAND DATED 12/01/1996
       FIRST ENERGY
       ATTN GREGORY A NAPIERALA, MAJOR ACCOUNT EXECUTIVE
2696   300 MADISON AVE, FL 7
       TOLEDO, OH 43652-0001
                                                             Country Fresh, LLC                      VENDOR AGREEMENT DATED 10/15/1999
       FIRST ENERGY
       ATTN GREGORY A NAPIERALA, MAJOR ACCOUNT EXECUTIVE
2697   300 MADISON AVE, MS 660
       TOLEDO, OH 43652
                                                             Country Fresh, LLC                      VENDOR AGREEMENT DATED 03/05/1998
       FLAGSHIP ATLANTA DAIRY LLC
       ATTN TD YOUNG, GENERAL MGR
2703
       777 MEMORIAL DR
       ATLANTA, GA 30315                                     Dean Foods Company                      LEASE: EQUIPMENT DATED 09/19/2005
       FLAVORCHEM CORP                                        Friendly's Manufacturing and Retail,
       ATTN WILLIAM MUSSATTI                                 LLC
2706
       1525 BROOK DR                                         Suiza Dairy Group, LLC
       DOWNERS GROVE, IL 60515                               Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 10/01/2019
       FLEET ADVANTAGE LLC C/O Universal Equipment Leasing
       ATTN BRIAN HOLLAND
2707   401 E LAS OLAS BLVD, STE 1720
       FORT LAUDERDALE, FL 33301
                                                             Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 06/27/2014
       FLEET ADVANTAGE LLC C/O Universal Equipment Leasing
       ATTN MICHAEL L AHART
2708   2711 N HASKELL AVE, STE 3400
       DALLAS, TX 75204                                      Dean Transportation, Inc.
                                                             Dean Foods Company                      GUARANTEES DATED 06/27/2014
       FLEET ADVANTAGE LLC
       ATTN BRIAN HOLLAND
2709
       401 E LAS OLAS BLVD, STE 1720
       FORT LAUDERDALE, FL 33301                             Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 04/11/2018
        FLINTVILLE HOLSTEINS LLC
2726   400 FLINTVILLE ROAD
       LEBANON, PA 17042                                     Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        FLINTVILLE HOLSTEINS LLC
2727   400 FLINTVILLE ROAD
       LEBANON, PA 17042                                     Dean Foods Company                      TRANSPORTATION AGREEMENT
       FLORANCE & ASSOCIATES
2728   PO BOX 832011
       RICHARDSON, TX 75083                                  Dean Foods Company                      IT - R&M COMPUTER EQUIPMENT AGREEMENT




                                                                                                                                                  Page 81 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 87 of 248
                                              Proposed Assumed Contract Schedule
Item                         Counterparty                          Debtor(s)                                      Contract Description
        FLORENCE 130 PLAZA LLC
       C/O HOWCO MANAGEMENT COMPANY LLC
2731
       7 GORDON AVE
       LAWRENCEVILLE, NJ 08648                       Garelick Farms, LLC                     LEASE: BUILDING AND LAND
       FLORIDA POWER & LIGHT COMPANY
       ATTN VP SALES
2737
       1900 AVERILL RD                                                                       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       GENEVA, IL 60134                              Dean Dairy Holdings, LLC                03/02/1993
        FLOYD & MARIETTA LENGACHER
2738   5244 SOUTH COUNTY ROAD
       LEXINGTON, IN 47138                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        FLOYD & MARIETTA LENGACHER
2739   5244 SOUTH COUNTY ROAD
       LEXINGTON, IN 47138                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       FONA INTERNATIONAL INC                         Friendly's Manufacturing and Retail,
       ATTN VP SALES                                 LLC
2742
       1900 AVERILL RD                               Suiza Dairy Group, LLC
       GENEVA, IL 60134                              Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 08/14/2019
       FONA INTERNATIONAL INC                         Friendly's Manufacturing and Retail,
       ATTN VP SALES                                 LLC
2744
       1900 AVERILL RD                               Suiza Dairy Group, LLC
       GENEVA, IL 60134                              Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 08/14/2019
       FOOD LION LLC
       C/O HUNTON & WILLIAMS LLP
2747   ATTN RICHARD L WYATT
       2200 PENN AVE NW
       WASHINGTON, DC 20037                          Dean Foods Company                      CUSTOMER AGREEMENT DATED 08/03/2017
       FOODBUY LLC
       ATTN CATEGORY MGR DSD DAIRY
2749
       2400 YORKMONT RD
       CHARLOTTE, NC 28217                           Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 12/15/2017
       FOODBUY LLC
       ATTN CATEGORY MGR DSD DAIRY
2750
       2400 YORKMONT RD
       CHARLOTTE, NC 28217                           Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 12/15/2017
       FOODBUY LLC
       ATTN CATEGORY MGR DSD DAIRY
2751
       2400 YORKMONT RD                              Dean Dairy Holdings, LLC
       CHARLOTTE, NC 28217                           Suiza Dairy Group, LLC                  CUSTOMER AGREEMENT DATED 09/01/2017
       FOODLAND SUPER MARKET LTD
       ATTN STACY WAIAU-OMORI
2753
       3536 HARDING AVE
       HONOLULU, HI 96816                            Southern Foods Group, LLC               CUSTOMER AGREEMENT DATED 08/15/2019
       FOREMOST FARM USA
       ATTN PRESIDENT
2755
       ROUTE 3
       BARABOO, WI 53913                             Dean Foods Company                      FREIGHT SERVICES AGREEMENT DATED 09/27/2007
       FOREMOST FARMS USA CREAM
2759   EAST 10889 PENNY LANE
       BARABOO, WI 53959                             Dean Foods Company                      LICENSING AGREEMENT DATED 10/08/2004
       FORSEY FAMILY IRREVOCABLE PROP TRUST
       ATTN ANGELA MCLAWS
2764
       6257 W 9680 N
       HIGHLAND, UT 84003                            Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 12/28/2016
       FORSEY, JAMES K & JOYCE
       ATTN JAMES FORSEY / JOYCE FORSEY
2765
       698 UPLAND DR
       RICHFIELD, UT 84701                           Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 03/01/1998
       FORTUNE TRANSPORTATION COMPANY
       ATTN PERRY OLSON
2767
       PO BOX 399
       WINDOM, MN 56101                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       FOSS NORTH AMERICA INC
       ATTN LINDSEY NELSON
2772
       8091 WALLACE RD
       EDEN PRAIRIE, MN 55344                        Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 02/27/2019

                                                                                                                                           Page 82 of 243
                 Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 88 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                                    Contract Description
       FOSS
       ATTN LINDSEY NELSON
2773
       8091 WALLACE RD
       EDEN PRAIRIE, MN 55344                     Dean Foods Of Wisconsin, LLC            MAINTENANCE: EQUIPMENT DATED 10/28/2019
       FOSS
       ATTN LINDSEY NELSON
2774
       8091 WALLACE RD
       EDEN PRAIRIE, MN 55344                     Dean Foods Of Wisconsin, LLC            MAINTENANCE: EQUIPMENT DATED 10/28/2019
       FOSS
       ATTN LINDSEY NELSON
2775
       8091 WALLACE RD
       EDEN PRAIRIE, MN 55344                     Country Fresh, LLC                      PURCHASE CONTRACT DATED 04/03/2019
       FOSTER HILL TRANSPORT LLC                   Friendly's Manufacturing and Retail,
       ATTN MICHELLE DUSZA                        LLC
2776
       143 W MAIN ST                              Suiza Dairy Group, LLC
       WEST BROOKFIELD, MA 01585                  Dean Dairy Holdings, LLC                FREIGHT SERVICES AGREEMENT DATED 09/01/2016
       FOSTERS FAMILY FARM
2779   19034 CONNEAUTVILLE ROAD
       CONNEAUTVILLE, PA 16406                    Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       FOSTERS FAMILY FARM
2780   19034 CONNEAUTVILLE ROAD
       CONNEAUTVILLE, PA 16406                    Dean Foods Company                      TRANSPORTATION AGREEMENT
        FOUNTAIN FARMS, LLC
2781   195 THOMPSON ROAD
       LITTLE FALLS, NY 13365                     Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        FOUNTAIN FARMS, LLC
2782   195 THOMPSON ROAD
       LITTLE FALLS, NY 13365                     Dean Foods Company                      TRANSPORTATION AGREEMENT
        FOX MEADOWS FARM, LLC
2784   105 NORTH CLAY ROAD
       LITITZ, PA 17543                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        FOX MEADOWS FARM, LLC
2785   105 NORTH CLAY ROAD
       LITITZ, PA 17543                           Dean Foods Company                      TRANSPORTATION AGREEMENT
        FOX'S TRANSPORT INC
       ATTN KEVIN A FOX, PRESIDENT
2786
       350 N 18TH ST, FL 2                        Dean Dairy Holdings, LLC
       LEBANON, PA 17406                          Suiza Dairy Group, LLC                  LOGISTICS CONTRACT DATED 07/01/2017
       FOXTROT SYSTEMS INC
       ATTN LUKE WACHTEL, PRESIDENT
2787
       185 CLARA ST, STE 101A
       SAN FRANCISCO, CA 94107                    Dean Foods Company                      SERVICE CONTRACT DATED 11/01/2018
       FRANCIS P. BATTISTI
2790   1366 KRINGSBUSH ROAD
       ST JOHNSVILLE, NY 13452                    Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       FRANCIS P. BATTISTI
2791   1366 KRINGSBUSH ROAD
       ST JOHNSVILLE, NY 13452                    Dean Foods Company                      TRANSPORTATION AGREEMENT
       FRANKLIN ENERGY CENTER LLC
       ATTN PROJECT MANAGER
2792
       890 WINTER ST, STE 170                     Garelick Farms, LLC                     FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES,
       WALTHAM, MA 02451                          Suiza Dairy Group, LLC                  ETC.) DATED 04/15/2005
       FRANKLIN ENERGY CENTER LLC
       ATTN PROJECT MANAGER
2793
       890 WINTER ST, STE 170                     Garelick Farms, LLC
       WALTHAM, MA 02451                          Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 04/15/2005
       FRANKLIN ENERGY CENTER LLC
       ATTN PROJECT MANAGER
2794
       890 WINTER ST, STE 170
       WALTHAM, MA 02451                          Garelick Farms, LLC                     PURCHASE CONTRACT DATED 03/08/2007
       FRANKLIN ENERGY CENTER LLC
       ATTN PROJECT MANAGER
2795
       890 WINTER ST, STE 170
       WALTHAM, MA 02451                          Garelick Farms, LLC                     PURCHASE CONTRACT DATED 03/24/2005



                                                                                                                                        Page 83 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 89 of 248
                                             Proposed Assumed Contract Schedule
Item                          Counterparty                        Debtor(s)                         Contract Description
       FRANKLIN ENERGY CENTER LLC
       ATTN PROJECT MANAGER
2796
       890 WINTER ST, STE 170
       WALTHAM, MA 02451                            Garelick Farms, LLC         PURCHASE CONTRACT DATED 03/24/2005
       FRANKLIN ENERGY CENTER LLC
       ATTN PROJECT MANAGER
2798
       890 WINTER ST, STE 170                       Suiza Dairy Group, LLC
       WALTHAM, MA 02451                            Garelick Farms, LLC         GUARANTEES DATED 03/24/2005
       FRANKLIN ENERGY CENTER LLC
       ATTN PROJECT MANAGER
2799
       890 WINTER ST, STE 170                       Garelick Farms, LLC
       WALTHAM, MA 02451                            Suiza Dairy Group, LLC      PURCHASE CONTRACT
       FRANKLIN ENERGY CENTER LLC
       ATTN PROJECT MANAGER
2800
       890 WINTER ST, STE 170                       Garelick Farms, LLC
       WALTHAM, MA 02451                            Suiza Dairy Group, LLC      PURCHASE CONTRACT
       FRANKLIN ENERGY CENTER LLC
       ATTN PROJECT MANAGER
2802
       890 WINTER ST, STE 170                       Suiza Dairy Group, LLC
       WALTHAM, MA 02451                            Garelick Farms, LLC         GUARANTEES DATED 03/24/2005
       FRANKLIN ENERGY CENTER LLC
       C/O NEW ENERGY CAPITAL CORP
2803   ATTN DANIEL GOLDMAN, CFO
       890 WINTER ST, STE 170                                                   FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES,
       WALTHAM, MA 02451                            Dean Foods Company          ETC.) DATED 04/15/2005
       FRANKLIN ENERGY CENTER LLC
       C/O NEW ENERGY CAPITAL CORP
2804   ATTN DANIEL GOLDMAN, CFO
       890 WINTER ST, STE 170                                                   FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES,
       WALTHAM, MA 02451                            Dean Foods Company          ETC.) DATED 04/15/2005
       FRANKLIN ENERGY CENTER LLC
       C/O NEW ENERGY CAPITAL CORP
2805   ATTN DANIEL GOLDMAN, CFO
       890 WINTER ST, STE 170
       WALTHAM, MA 02451                            Garelick Farms, LLC         PURCHASE CONTRACT DATED 04/14/2005
       FRED'S INC
2806   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Dean Dairy Holdings, LLC    CUSTOMER AGREEMENT DATED 07/18/2014
       FRED'S INC
2807   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Dean Dairy Holdings, LLC    CUSTOMER AGREEMENT DATED 07/18/2014
       FRED'S INC
2808   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Southern Foods Group, LLC   CUSTOMER AGREEMENT DATED 07/18/2014
       FRED'S INC
2809   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Dean Dairy Holdings, LLC    CUSTOMER AGREEMENT DATED 07/18/2014
       FRED'S INC
2810   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Mayfield Dairy Farms, LLC   CUSTOMER AGREEMENT DATED 07/18/2014
       FRED'S INC
2811   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Southern Foods Group, LLC   CUSTOMER AGREEMENT DATED 07/18/2014
       FRED'S INC
2812   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Dean Dairy Holdings, LLC    CUSTOMER AGREEMENT DATED 07/18/2014
       FRED'S INC
2813   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Suiza Dairy Group, LLC      CUSTOMER AGREEMENT DATED 07/18/2014
       FRED'S INC
2814   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Dean Dairy Holdings, LLC    CUSTOMER AGREEMENT DATED 11/24/2015
       FRED'S INC
2815   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                            Dean Dairy Holdings, LLC    CUSTOMER AGREEMENT DATED 11/23/2015


                                                                                                                           Page 84 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 90 of 248
                                                    Proposed Assumed Contract Schedule
Item                         Counterparty                                Debtor(s)                                     Contract Description
       FRED'S INC
2816   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                                   Southern Foods Group, LLC               CUSTOMER AGREEMENT DATED 11/26/2015
       FRED'S INC
2817   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                                   Dean Dairy Holdings, LLC                CUSTOMER AGREEMENT DATED 11/24/2015
       FRED'S INC
2818   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                                   Mayfield Dairy Farms, LLC               CUSTOMER AGREEMENT DATED 11/24/2015
       FRED'S INC
2819   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                                   Southern Foods Group, LLC               CUSTOMER AGREEMENT DATED 11/24/2015
       FRED'S INC
2820   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                                   Dean Dairy Holdings, LLC                CUSTOMER AGREEMENT DATED 11/24/2015
       FRED'S INC
2821   4300 NEW GETWELL RD
       MEMPHIS, TN 38118                                   Southern Foods Group, LLC               CUSTOMER AGREEMENT DATED 11/24/2015
       FRED'S INC
2822   4300 NEW GETWELL RD                                 Dean Dairy Holdings, LLC
       MEMPHIS, TN 38118                                   Suiza Dairy Group, LLC                  INDEMNITY AGREEMENT DATED 11/24/2016
       FREESE & NICHOLS INC
       ATTN TINA MILRANY
2824
       4055 INTERNATIONAL PLAZA, STE 200
       FT WORTH, TX 76109-4895                             Dean Foods Company                      LEASE: BUILDING AND LAND DATED 01/31/2013
       FREEZER FOLKS LLC
2825   827 LOGAN DR
       MOVILLE, IA 51039                                   Dean Foods North Central, LLC           LEASE: BUILDING AND LAND
       FREIGHT HANDLERS INC
       ATTN LUKE SAARI, PRES
2826
       795 E 340 S, STE 200                                Dean Dairy Holdings, LLC
       AMERICAN FORK, UT 84003                             Suiza Dairy Group, LLC                  FREIGHT SERVICES AGREEMENT DATED 06/19/2015
       FRESH ICE CREAM COMPANY LLC, THE
       ATTN C/O DAVID STEIN
2829
       278 6 ST, APT 3-B
       BROOKLYN, NY 11215                                  Dgi Ventures, Inc.                      PURCHASE CONTRACT DATED 04/18/2017
       FRESH ICE CREAM COMPANY LLC, THE
       ATTN C/O DAVID STEIN
2830
       278 6 ST, APT 3-B
       BROOKLYN, NY 11215                                  Dgi Ventures, Inc.                      PURCHASE CONTRACT DATED 04/18/2017
       FRIENDLY'S PURCHASING AND DISTRIBUTION LLC
       ATTN CFO
2834
       1855 BOSTON RD, STE 200                              Friendly'S Manufacturing And Retail,
       WILBRAHAM, MA 01095                                 LLC                                     VENDOR AGREEMENT DATED 06/20/2016
       FRIENDLY'S PURCHASING AND DISTRIBUTION LLC
       ATTN CFO
2835
       1855 BOSTON RD, STE 200                              Friendly'S Manufacturing And Retail,
       WILBRAHAM, MA 01095                                 LLC                                     VENDOR AGREEMENT
       FUELMAN INC
       ATTN KARL ISHIGAKI, SALES
2838
       PO BOX 29249                                        Suiza Dairy Group, LLC
       HONOLULU, HI 96820                                  Dean Dairy Holdings, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/06/2018
       FUELQUEST INC
       ATTN RYAN MOSSMAN, VP/GM FUEL CENTER
2839
       9 GREENWAY PLAZA, STE 1800                          Suiza Dairy Group, LLC
       HOUSTON, TX 77046                                   Dean Dairy Holdings, LLC                SERVICE CONTRACT DATED 03/30/2012
       FULLERTON CULTURED SPECIALTIES
2841   1901 VIA BURTON
       FULLERTON, CA 98231                                 Dean Foods Company                      VENDOR AGREEMENT DATED 03/15/2007
       G&K SERVICES
       ATTN JON ROSENBERG
2844
       2850 SYNERGY ST
       NORTH LAS VEGAS, NV 89030                           Dean Foods Company                      LEASE: EQUIPMENT DATED 03/07/2016
       G. LAMAR BOLLINGER
2846   160 FORREST DRIVE
       FREDERICKSBURG, PA 17026                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT

                                                                                                                                                 Page 85 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 91 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                       Debtor(s)                         Contract Description
       G. LAMAR BOLLINGER
2847   160 FORREST DRIVE
       FREDERICKSBURG, PA 17026                   Dean Foods Company         TRANSPORTATION AGREEMENT
       G.S ENTERPRISES
       C/O QUALITY FOODS
2850   ATTN LOUIE GONZALEZ
       500 BROADWAY SE
       ALBUQUERQUE, NM 87102                      Dean Dairy Holdings, LLC   LEASE: BUILDING AND LAND
       GALEN GARBER
2856   11327 CARR ROAD
       CONNEAUTVILLE, PA 16406                    Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       GALEN GARBER
2857   11327 CARR ROAD
       CONNEAUTVILLE, PA 16406                    Dean Foods Company         TRANSPORTATION AGREEMENT
        GALEN M. GOOD
2858   1901 BIRCH ROAD
       LEBANON, PA 17042                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        GALEN M. GOOD
2859   1901 BIRCH ROAD
       LEBANON, PA 17042                          Dean Foods Company         TRANSPORTATION AGREEMENT
        GALLAGHER BASSETT SERVICES INC
       ATTN MS KATHY RHYAN
2860   THE GALLAGHER CENTRE
       TWO PIERCE PL
       ITASCA, IL 60143                           Dean Foods Company         SERVICE CONTRACT DATED 06/25/2009
       GARRATT-CALLAHAN COMPANY
       ATTN DAYNE MILLER, DIST MGR
2874
       111 ROLLINS RD
       MILLBRAE, CA 94030                         Dean Dairy Holdings, LLC   MAINTENANCE: EQUIPMENT
       GARRATT-CALLAHAN COMPANY
       ATTN DAYNE MILLER, DIST MGR
2875
       111 ROLLINS RD
       MILLBRAE, CA 94030                         Dean Dairy Holdings, LLC   MAINTENANCE: EQUIPMENT DATED 12/13/2004
       GARRATT-CALLAHAN COMPANY
       ATTN DAYNE MILLER, DIST MGR
2876
       111 ROLLINS RD
       MILLBRAE, CA 94030                         Dean Dairy Holdings, LLC   MAINTENANCE: EQUIPMENT DATED 12/13/2004
       GARRATT-CALLAHAN COMPANY
       ATTN DAYNE MILLER, DIST MGR
2877
       111 ROLLINS RD
       MILLBRAE, CA 94030                         Dean Dairy Holdings, LLC   MAINTENANCE: EQUIPMENT DATED 01/19/2005
        GARY AND LUCINDA HORST
2880   335 FONTANA AVENUE
       LEBANON, PA 17042                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        GARY AND LUCINDA HORST
2881   335 FONTANA AVENUE
       LEBANON, PA 17042                          Dean Foods Company         TRANSPORTATION AGREEMENT
       GARY BLAYDES
2882   865 THURMAN SEXTON ROAD
       CENTER, KY 42214                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       GARY BLAYDES
2883   865 THURMAN SEXTON ROAD
       CENTER, KY 42214                           Dean Foods Company         TRANSPORTATION AGREEMENT
        GARY LENTZ
2884   1179 GREBLE ROAD
       LEBANON, PA 17046                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        GARY LENTZ
2885   1179 GREBLE ROAD
       LEBANON, PA 17046                          Dean Foods Company         TRANSPORTATION AGREEMENT
       GARY MEAD
2886   244 HILLTOP ROAD
       SPREAKERS, NY 12166                        Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       GARY MEAD
2887   244 HILLTOP ROAD
       SPREAKERS, NY 12166                        Dean Foods Company         TRANSPORTATION AGREEMENT


                                                                                                                        Page 86 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 92 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                                Debtor(s)                          Contract Description
       GATEWAY HOLDINGS LLC
       ATTN FRANK HINMAN II
2889
       PO BOX 596
       WINSTON-SALEM, NC 27102-0596                        Suiza Dairy Group, LLC      LEASE: BUILDING AND LAND DATED 02/24/2017
       GATEWAY HOLDINGS LLC
       ATTN FRANK HINMAN II
2890
       PO BOX 596                                          Suiza Dairy Group, LLC
       WINSTON-SALEM, NC 27102-0596                        Dean Foods Company          LEASE: BUILDING AND LAND DATED 01/20/2012
       GATEWAY HOLDINGS LLC
       ATTN FRANK HINMAN II
2891
       PO BOX 596
       WINSTON-SALEM, NC 27102-0596                        Suiza Dairy Group, LLC      LEASE: BUILDING AND LAND DATED 09/11/2009
       GATEWAY HOLDINGS LLC
       ATTN FRANK HINMAN II
2892
       PO BOX 596                                          Suiza Dairy Group, LLC
       WINSTON-SALEM, NC 27102-0596                        Dean Foods Company          LEASE: BUILDING AND LAND DATED 01/20/2012
       GE CAPITAL INFORMATION TECHNOLOGY SOLUTIONS INC
       C/O RICOH USA INC
2906   70 VALLEY STREAM PKWY
       MALVERN, PA 19355
                                                           Dean Foods Company          LEASE: EQUIPMENT DATED 05/11/2015
       GELLERT COMPANY, THE C/O MAC EVANS
       ATTN MAC EVANS
2907
       PO BOX 425
       TWIN FALLS, ID 83303                                Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 01/09/2006
       GENERAL DATATECH LP
       ATTN JOHN W ROBERTS ,III PRES
2911   999 METROMEDIA PL
       DALLAS, TX 75247
                                                           Dean Foods Company          SERVICE CONTRACT DATED 03/07/2018
        GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE
       ATTN CINDY HARRISON
2915   300 E JOHN CARPENTER FWY
       IRVING, TX 75062-2712
                                                           Garelick Farms, LLC         LEASE: EQUIPMENT DATED 07/17/2015
        GENPACT (UK) LIMITED
       F/K/A GENPACT INTERNATIONAL INC
2919   ATTN TROY MERRIMAN ,VP LEGAL
       66 BUCKINGHAM GATE, 4TH FLOOR
       LONDON, SW1E6AU                                     Dean Foods Company          SERVICE CONTRACT DATED 08/20/2019
        GENPACT (UK) LIMITED
       F/K/A GENPACT INTERNATIONAL INC
2920   ATTN TROY MERRIMAN ,VP LEGAL
       66 BUCKINGHAM GATE, 4TH FLOOR
       LONDON, SW1E6AU                                     Dean Foods Company          SERVICE CONTRACT DATED 07/09/2019
       GENPACT INTERNATIONAL INC
       ATTN GENERAL COUNSEL
2921
       1155 AVE OF THE AMERICAS, 4TH FL                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       NEW YORK, NY 10036                                  Dean Foods Company          AUDITORS, ETC.) DATED 06/01/2018
       GENPACT INTERNATIONAL INC
       ATTN GENERAL COUNSEL
2922
       1155 AVE OF THE AMERICAS, 4TH FL                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       NEW YORK, NY 10036                                  Dean Foods Company          AUDITORS, ETC.) DATED 06/01/2018
       GENPACT INTERNATIONAL INC
       ATTN HEATHER WHITE, SVP, GC, & SEC
2923
       1155 AVENUE OF THE AMERICAS, 4TH FLOOR
       NEW YORK, NY 10036                                  Dean Foods Company          SERVICE CONTRACT
       GENPACT INTERNATIONAL INC
       ATTN PRESIDENT
2925
       42 OLD RIDGEBURY RD, 1ST FLOOR
       DANBURY, CT 06810                                   Dean Foods Company          SERVICE CONTRACT DATED 06/08/2017
       GENPACT INTERNATIONAL INC
       ATTN TROY MERRIMAN ,VP LEGAL
2926
       42 OLD RIDGEBURY RD, 1ST FLOOR
       DANBURY, CT 06810                                   Dean Foods Company          SERVICE CONTRACT DATED 06/08/2017


                                                                                                                                    Page 87 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 93 of 248
                                                    Proposed Assumed Contract Schedule
Item                        Counterparty                                    Debtor(s)                             Contract Description
       GENPACT INTERNATIONAL LLC
       F/K/A GENPACT INTERNATIONAL INC
2927
       42 OLD RIDGEBURY RD, 1ST FLOOR
       DANBURY, CT 06810                                      Dean Foods Company               SERVICE CONTRACT DATED 02/20/2019
       GENPAK LLC
       ATTN MIKE LINACRE
2928
       68 WARREN ST                                           Dean Dairy Holdings, LLC
       GLEN FALLS, NY 12801                                   Suiza Dairy Group, LLC           PURCHASE CONTRACT DATED 02/07/2017
       GEORGIA DEPT OF NATURAL RESOURCES ENVIRONMENTAL
       PROTECTION DIVISION
       ATTN JUDSON TURNER, DIR
2935   C/O CRISTAL SAILORS FILING CLERK
       2 MLK JR DR SE, STE 1456
       ATLANTA, GA 30334                                      Dean Foods Company               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 01/24/2014
       GEORGIA ENVIRONMENTAL FACILITIES AUTH
       ATTN PAUL BURKS, EXEC DIR
2937   233 PEACHTREE ST NE
       HARRIS TOWER, STE 900
       ATLANTA, GA 30303-1911                                 Mayfield Dairy Farms, LLC        ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 10/13/2006
        GERALD OR LILLIAN HORST
2938   870 BENDER LANE
       LEBANON, PA 17042                                      Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
        GERALD OR LILLIAN HORST
2939   870 BENDER LANE
       LEBANON, PA 17042                                      Dean Foods Company               TRANSPORTATION AGREEMENT
       GIANT EAGLE INC
       ATTN IAN PRISUTA, SR VP GROCERY MERCHANDISING
2942   101 KAPPA DR
       RIDC PARK                                              Dean Dairy Holdings, LLC
       PITTSBURGH, PA 15238                                   Suiza Dairy Group, LLC           CUSTOMER AGREEMENT DATED 02/07/2018
       GIANT EAGLE INC
       ATTN JERRY LECLAIR JR, EVP CHIEF MERCHANDISING & OPS
       OFFICER
2943   101 KAPPA DR
       RIDC PARK
       PITTSBURGH, PA 15238                                   Midwest Ice Cream Company, LLC   CUSTOMER AGREEMENT DATED 05/15/2018
       GIANT FOOD STORES LLC
       ATTN ROBERT L SCHUPPER, CATEGORY MGR DAIRY
2945
       1149 HARRISBURG PIKE
       CARLISLE, PA 17013                                     Tuscan/Lehigh Dairies, Inc.      VENDOR AGREEMENT DATED 04/29/2016
       GIANT FOOD STORES LLC
       ATTN ROBERT L SCHUPPER, CATEGORY MGR DAIRY
2948
       1149 HARRISBURG PIKE
       CARLISLE, PA 17013                                     Tuscan/Lehigh Dairies, Inc.      VENDOR AGREEMENT
       GIDEON F. STOLTZFUS
2953   1385 Mt. Vernon Church Rd
       Hopkinsville, KY 42240                                 Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       GIDEON F. STOLTZFUS
2954   1385 Mt. Vernon Church Rd
       Hopkinsville, KY 42240                                 Dean Foods Company               TRANSPORTATION AGREEMENT
       GILBERT FARMS
2955   5080ENKA HIGHWAY
       MORRISTOWN, TN 37813                                   Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       GILBERT FARMS
2956   5080ENKA HIGHWAY
       MORRISTOWN, TN 37813                                   Dean Foods Company               TRANSPORTATION AGREEMENT
       GIMMAL LLC
       ATTN K DAVID QUACKENBUSH, CEO
2959
       24 GREENWAY PLAZA, STE 1000                            Dean Dairy Holdings, LLC
       HOUSTON, TX 77046                                      Suiza Dairy Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/23/2017
       GIMMAL LLC
       ATTN K DAVID QUACKENBUSH, CEO
2960
       24 GREENWAY PLAZA, STE 1000                            Dean Dairy Holdings, LLC
       HOUSTON, TX 77046                                      Suiza Dairy Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/23/2017



                                                                                                                                           Page 88 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 94 of 248
                                          Proposed Assumed Contract Schedule
Item                       Counterparty                        Debtor(s)                                    Contract Description
       GIMMAL LLC
       ATTN K DAVID QUACKENBUSH, CEO
2961
       24 GREENWAY PLAZA, STE 1000               Dean Dairy Holdings, LLC
       HOUSTON, TX 77046                         Suiza Dairy Group, LLC                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/23/2017
       GINA CRANE
2962   RESEARCHING ADDRESS
                                                 Dean Foods Company                      LICENSING AGREEMENT DATED 09/20/2013
       GIX LOGISTICS INC
2967   PO BOX 1845
       GRAND ISLAND, NE 68802                    Dean Foods Company                      TRANSPORTATION AGREEMENT
       GLACIER COLONY
2968   PO BOX 2209
       CUT BANK, MT 59427                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       GLACIER COLONY
2969   PO BOX 2209
       CUT BANK, MT 59427                        Dean Foods Company                      TRANSPORTATION AGREEMENT
       GLADSON LLC
2970   141 W JACKSON BLVD, STE 1220              Dean Dairy Holdings, LLC
       CHICAGO, IL 60604                         Suiza Dairy Group, LLC                  LICENSING AGREEMENT DATED 01/01/2019
        GLADSON LLC
       ATTN CONTRACT ADMIN
2972
       1973 OHIO ST                              Dean Dairy Holdings, LLC
       LISLE, IL 60532                           Suiza Dairy Group, LLC                  LICENSING AGREEMENT DATED 03/22/2013
       GLEN P. DAMIN
2977   106 BELL ROAD
       ST JOHNSVILLE, NY 13452                   Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       GLEN P. DAMIN
2978   106 BELL ROAD
       ST JOHNSVILLE, NY 13452                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       GLEN S. ZIMMERMAN
2979   228 CHERRY LANE
       MYERSTOWN, PA 17067                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       GLEN S. ZIMMERMAN
2980   228 CHERRY LANE
       MYERSTOWN, PA 17067                       Dean Foods Company                      TRANSPORTATION AGREEMENT
       GLENDALE COLONY
2981   2151 CHALK BUTTE ROAD
       CUT BANK, MT 59427-1901                   Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       GLENDALE COLONY
2982   2151 CHALK BUTTE ROAD
       CUT BANK, MT 59427-1901                   Dean Foods Company                      TRANSPORTATION AGREEMENT
        GLITTER PICTURES LLC
2985   3061 TREADWELL ST
       LOS ANGELES, CA 90028                     Alta-Dena Certified Dairy, LLC          LICENSING AGREEMENT
       GLOBALTRANZ ENTERPRISES LLC                Friendly's Manufacturing and Retail,
       ATTN LEGAL                                LLC
2988
       PO BOX 6348                               Suiza Dairy Group, LLC
       SCOTTSDALE, AZ 85261                      Dean Dairy Holdings, LLC                FREIGHT SERVICES AGREEMENT DATED 05/23/2019
       GLOBALTRANZ ENTERPRISES LLC
       ATTN RENEE KRUG, CEO                      Dean Dairy Holdings LLC
2989
       7350 N DOBSON RD, STE 130                 Suiza Dairy Group Inc
       SCOTTSDALE, AZ 85256                      Friendlys Manufacturing & Retail LLC    SERVICE CONTRACT
       GOLDEN BOY FOODS LTD
       ATTN DANNY SMITHSON
2992
       115 RIP WILEY RD                           Friendly'S Manufacturing And Retail,
       FITZGERALD, GA 31750                      LLC                                     PURCHASE CONTRACT DATED 02/18/2019
       GOLDEN VALLEY COLONY INC
       ATTN JASON WIPS
2995
       100 GOLDEN VALLEY COLONY LN               Dean Dairy Holdings, LLC
       RYEGATE, MT 59074                         Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 10/01/2018
       GOLDEN VALLEY COLONY
       ATTN JASON WIPS
2996
       100 GOLDEN VALLEY COLONY LN
       RYEGATE, MT 59074                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT



                                                                                                                                       Page 89 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 95 of 248
                                                   Proposed Assumed Contract Schedule
Item                       Counterparty                                Debtor(s)                               Contract Description
       GOLDEN VALLEY COLONY
       ATTN JASON WIPS
2997
       100 GOLDEN VALLEY COLONY LN
       RYEGATE, MT 59074                                  Dean Foods Company               TRANSPORTATION AGREEMENT
       GOLDEN YEARS PROPERTIES LLC
       ATTN NANETTE REDMAN
2999
       1603 PLANTATION DR
       ALEXANDRIA, LA 71301                               Southern Foods Group, LLC        LEASE: BUILDING AND LAND
       GOLDEN YEARS PROPERTIES LLC
       ATTN NANETTE REDMAN
3000
       1603 PLANTATION DR
       ALEXANDRIA, LA 71301                               Southern Foods Group, LLC        LEASE: BUILDING AND LAND DATED 06/01/2018
       GOLDMAN SACHS MORTGAGE COMPANY
       ATTN J THEODORE BORTER & RENE J THERIAULT
3001
       200 WEST ST
       NEW YORK, NY 10282                                 Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 04/04/2014
       GOLDMAN SACHS MORTGAGE COMPANY
       ATTN J THEODORE BORTER & RENE J THERIAULT
3002
       200 WEST ST
       NEW YORK, NY 10282                                 Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND
       GOLDMAN SACHS MORTGAGE COMPANY
       ATTN J THEODORE BORTER & RENE J THERIAULT
3003
       200 WEST ST
       NEW YORK, NY 10282                                 Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 01/27/2016
       GOLDMAN SACHS MORTGAGE COMPANY
       ATTN J THEODORE BORTER & RENE J THERIAULT
3004
       200 WEST ST
       NEW YORK, NY 10282                                 Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 01/27/2016
       GORDON FOOD SERVICE INC
       ATTN BRAD REYNOLDS, DIR OF STRATEGIC PROCUREMENT
       1300 GEZON PKWY SW
3018   PO BOX 1787
       GRAND RAPIDS, MI 49501-1787
                                                          Country Fresh, LLC               PURCHASE CONTRACT DATED 02/06/2018
       GORDON FOOD SERVICE INC
       ATTN BRAD REYNOLDS, DIR OF STRATEGIC PROCUREMENT
       1300 GEZON PKWY SW
3019   PO BOX 1787
       GRAND RAPIDS, MI 49501-1787
                                                          Country Fresh, LLC               PURCHASE CONTRACT DATED 04/13/2017
       GORDON FOOD SERVICE INC
       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3020   1300 GEZON PKWY SW
       PO BOX 1787
       GRAND RAPIDS, MI 49501-1787                        Country Fresh, LLC               PURCHASE CONTRACT DATED 06/18/2018
       GORDON FOOD SERVICE INC
       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3021   1300 GEZON PKWY SW
       PO BOX 1787                                        Dean Dairy Holdings, LLC
       GRAND RAPIDS, MI 49501-1787                        Suiza Dairy Group, LLC           CUSTOMER AGREEMENT DATED 11/01/2019
       GORDON FOOD SERVICE INC
       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3022   1300 GEZON PKWY SW
       PO BOX 1787                                        Dean Dairy Holdings, LLC
       GRAND RAPIDS, MI 49501-1787                        Suiza Dairy Group, LLC           CUSTOMER AGREEMENT DATED 11/01/2019
       GORDON FOOD SERVICE INC
       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3023   1300 GEZON PKWY SW
       PO BOX 1787                                        Dean Dairy Holdings, LLC
       GRAND RAPIDS, MI 49501-1787                        Suiza Dairy Group, LLC           LICENSING AGREEMENT DATED 11/01/2019
       GORDON FOOD SERVICE INC
       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3024   1300 GEZON PKWY SW
       PO BOX 1787                                        Dean Dairy Holdings, LLC
       GRAND RAPIDS, MI 49501-1787                        Suiza Dairy Group, LLC           CUSTOMER AGREEMENT DATED 10/31/2019


                                                                                                                                       Page 90 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 96 of 248
                                              Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                                      Contract Description
       GORDON R. BLOOD
3026   3766 FISHER ROAD
       CONNEAUTVILLE, PA 16406                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       GORDON R. BLOOD
3027   3766 FISHER ROAD
       CONNEAUTVILLE, PA 16406                       Dean Foods Company                      TRANSPORTATION AGREEMENT
       GOULD & LAMB LLC
       ATTN JEANNE M BENNETT, STAFF COUNSEL
3031
       101 RIVERFRONT BLVD, STE 100                                                          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BRADENTON, FL 34205                           Southern Foods Group, LLC               08/11/2011
        GRAINGER INDUSTRIAL SUPPLY                    Friendly's Manufacturing and Retail,
       ATTN DIRECTOR, SALES SUPPORT                  LLC
3044
       100 GRAINGER PKWY                             Suiza Dairy Group, LLC
       LAKE FOREST, IL 60045-5201                    Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 08/08/2017
        GRAINGER INDUSTRIAL SUPPLY                    Friendly's Manufacturing and Retail,
       ATTN DIRECTOR, SALES SUPPORT                  LLC
3045
       100 GRAINGER PKWY                             Suiza Dairy Group, LLC
       LAKE FOREST, IL 60045-5201                    Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 03/14/2018
        GRAINGER INDUSTRIAL SUPPLY                    Friendly's Manufacturing and Retail,
       ATTN DIRECTOR, SALES SUPPORT                  LLC
3046
       100 GRAINGER PKWY                             Suiza Dairy Group, LLC
       LAKE FOREST, IL 60045-5201                    Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 05/29/2018
        GRAINGER INDUSTRIAL SUPPLY                    Friendly's Manufacturing and Retail,
       ATTN DIRECTOR, SALES SUPPORT                  LLC
3047
       100 GRAINGER PKWY                             Suiza Dairy Group, LLC
       LAKE FOREST, IL 60045-5201                    Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 10/19/2018
       GRANDE VIDA DAIRY LLC
3048   300 N CHICAGO AVE
       PORTALES, NM 88130-5469                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       GRANDE VIDA DAIRY LLC
3049   300 N CHICAGO AVE
       PORTALES, NM 88130-5469                       Dean Foods Company                      TRANSPORTATION AGREEMENT
        GRANITE BEAU TERRE HOLDINGS LLC
       C/O COLLIERS INTERNATIONAL
3050
       PO BOX 3546
       LITTLE ROCK, AR 72203                         Dean Foods Company                      LEASE: BUILDING AND LAND DATED 04/18/2017
       GRANTSON FARM
3058   561 GAY BROOK ROAD
       ONEONTA, NY 13820                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       GRANTSON FARM
3059   561 GAY BROOK ROAD
       ONEONTA, NY 13820                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       GRAPEVIEW DAIRY LLC
3060   PO BOX 308
       WESTFIELD, NY 14787                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       GRAPEVIEW DAIRY LLC
3061   PO BOX 308
       WESTFIELD, NY 14787                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       GRAUS INC
       ATTN MILTON GRAUS, PRESIDENT
3062
       PO BOX 6056                                   Suiza Dairy Group, LLC
       ALBUQUERQUE, NM 87197                         Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 05/16/2017
       GRAY DISTRIBUTING
       ATTN BRIAN AND DIANE GRAY
3063
       W9579 FORST RD
       ANTIGO, WI 54409                              Dean Foods Of Wisconsin, LLC            PURCHASE CONTRACT DATED 05/04/2010
       GRAY INC
       GRAY TRANSPORTATION INCORPORATED
3064
       PO BOX 682348
       FRANKLIN, TN 37068-2348                       Dean Foods Company                      TRANSPORTATION AGREEMENT
       GREAT LAKES PETROLEUM CO
       ATTN KEVIN WILlCOX, OPER MGR
3069
       4500 RENAISSANCE PKWY                         Suiza Dairy Group, LLC
       CLEVELAND, OH 44128                           Dean Dairy Holdings, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/20/2017



                                                                                                                                           Page 91 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 97 of 248
                                            Proposed Assumed Contract Schedule
Item                      Counterparty                          Debtor(s)                          Contract Description
       GREATER ORLANDO AVIATION AUTHORITY
3070   PO BOX 864634
       ORLANDO, FL 32886                           Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND DATED 02/25/2009
       GREENE SUMMIT FARM
3074   10320 DONATION ROAD
       ERIE, PA 16509                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       GREENE SUMMIT FARM
3075   10320 DONATION ROAD
       ERIE, PA 16509                              Dean Foods Company          TRANSPORTATION AGREEMENT
       GREENS ENERGY SERVICES INC
       ATTN STEVE LEAVITT, GM
3079
       186 N GOLDENROD RD                          Suiza Dairy Group, LLC
       ORLANDO, FL 32807                           Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/24/2019
       GREG BROTHERS
3087   4444 BOSTON ROAD
       BARDSTOWN, KY 40004                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       GREG BROTHERS
3088   4444 BOSTON ROAD
       BARDSTOWN, KY 40004                         Dean Foods Company          TRANSPORTATION AGREEMENT
        GRETTLER PROPERTIES
3091   PO BOX 1022
       INDIANA, PA 15701                           Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND DATED 07/23/2019
       GREYROCK FARMS
3092   5580 ANDERSON MILL ROAD
       MOORE, SC 29369                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       GREYROCK FARMS
3093   5580 ANDERSON MILL ROAD
       MOORE, SC 29369                             Dean Foods Company          TRANSPORTATION AGREEMENT
       GUARDIAN ALARM
3097   PO BOX 5003
       SOUTHFIELD, MI 48086                        Country Fresh, LLC          SERVICE CONTRACT
       GUSTAFSON FARMS, LLC
3102   2031 FALCONER FREWSBURG ROAD
       FREWSBURG, NY 14738                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       GUSTAFSON FARMS, LLC
3103   2031 FALCONER FREWSBURG ROAD
       FREWSBURG, NY 14738                         Dean Foods Company          TRANSPORTATION AGREEMENT
       GUY GRUBBS
3106   214 GRUBBS LANE
       WADDY, KY 40076                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       GUY GRUBBS
3107   214 GRUBBS LANE
       WADDY, KY 40076                             Dean Foods Company          TRANSPORTATION AGREEMENT
        GUZZINO LAND LLC
       ATTN PHILLIP GUZZINO
3109
       PO BOX 5965
       LAKE CHARLES, LA 70606                      Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 08/30/2018
       H AND S DAIRY
3110   9664 RUSSELLVILLE ROAD
       MORGANTOWN, KY 42261                        Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       H AND S DAIRY
3111   9664 RUSSELLVILLE ROAD
       MORGANTOWN, KY 42261                        Dean Foods Company          TRANSPORTATION AGREEMENT
       HAMMONS PRODUCTS COMPANY
       ATTN JACOB BASECKE, SALES MGR
3117
       105 HAMMONS DR                              Dean Dairy Holdings, LLC
       STOCKTON, MO 65785                          Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 04/01/2018
       HANDE SPOT MINI STORAGE
3119   PO BOX 166
       DECATUR, IN 46733                           Suiza Dairy Group, LLC      LEASE: BUILDING AND LAND
       HANDEE SPOT MINI STORAGE
3120   PO BOX 166
       DECATUR, IN 46733                           Dean Foods Company          LEASE: BUILDING AND LAND DATED 04/13/1995
       HANS FARMS
3122   89197 568 AVENUE
       WYNOT, NE 68792                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT

                                                                                                                           Page 92 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 98 of 248
                                             Proposed Assumed Contract Schedule
Item                          Counterparty                       Debtor(s)                              Contract Description
       HANS FARMS
3123   89197 568 AVENUE
       WYNOT, NE 68792                              Dean Foods Company              TRANSPORTATION AGREEMENT
       HANSENS LANDSCAPING SERVICES INC
3124   PO BOX 911420
       ST GEORGE, UT 84791                          Southern Foods Group, LLC       SERVICE CONTRACT DATED 01/12/2016
       HANSER'S HOLDINGS
3125   430 S BILLINGS BLVD
       BILLINGS, MT 59101                           Dean Foods Company              LEASE: BUILDING AND LAND DATED 01/20/2016
       HANSON LOGISTICS
3126   PO BOX 771877
       DETROIT, MI 48277                            Dean Foods Company              STORAGE AGREEMENT DATED 08/23/2017
       HARDEES FOOD SYSTEMS INC
       ATTN LEGAL DEPT
3130
       505 N 7TH ST, STE 2000
       SAINT LOUIS, MO 63101                        Dean Foods Company              SUPPLY AGREEMENT DATED 09/16/2003
       HARDEES FOOD SYSTEMS INC
       ATTN LEGAL DEPT
3131
       505 N 7TH ST, STE 2000
       SAINT LOUIS, MO 63101                        Dean Foods Company              SUPPLY AGREEMENT DATED 09/16/2003
       HARDEES FOOD SYSTEMS INC
       ATTN LEGAL DEPT
3132
       505 N 7TH ST, STE 2000
       SAINT LOUIS, MO 63101                        Dean Foods Company              SUPPLY AGREEMENT DATED 09/16/2003
       HARDEES RESTAURANTS LLC
       ATTN LEGAL DEPT
3136
       505 N 7TH ST, STE 2000
       SAINT LOUIS, MO 63101                        Dean Foods Company              FORMULA ACCESS AGREEMENT DATED 05/01/2013
       HARDEES RESTAURANTS LLC
       ATTN LEGAL DEPT
3137
       505 N 7TH ST, STE 2000
       SAINT LOUIS, MO 63101                        Dean Foods Company              FORMULA ACCESS AGREEMENT DATED 05/02/2013
       HARGOL CORPORATION
       D/B/A UNITED TRAILER LEASING
3140
       10250 XYLITE ST
       BLAINE, MN 55449                             Dean Foods North Central, LLC   LEASE: EQUIPMENT DATED 01/23/2019
       HARGOL CORPORATION
       D/B/A UNITED TRAILER LEASING
3141
       10250 XYLITE ST
       BLAINE, MN 55449                             Dean Foods North Central, LLC   LEASE: EQUIPMENT DATED 01/23/2019
       HARMONY WAY FARMS, LLC
3143   195 COUNTY ROAD 361
       NIOTA, TN 37826                              Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       HARMONY WAY FARMS, LLC
3144   195 COUNTY ROAD 361
       NIOTA, TN 37826                              Dean Foods Company              TRANSPORTATION AGREEMENT
       HARRIS ST HOLDINGS LLC
       ATTN KEVIN A FOX
3145
       100 N HARRIS ST
       CLEONA, PA 17042                             Dean Dairy Holdings, LLC        LEASE: BUILDING AND LAND DATED 06/01/2019
        HARRISON DAIRY, INC
3146   215 HARRISON ROAD
       LOUDON, TN 37774                             Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
        HARRISON DAIRY, INC
3147   215 HARRISON ROAD
       LOUDON, TN 37774                             Dean Foods Company              TRANSPORTATION AGREEMENT
        HARRISON DAIRY, INC. GA
3148   215 HARRISON ROAD
       LOUDON, TN 37774                             Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
        HARRISON DAIRY, INC. GA
3149   215 HARRISON ROAD
       LOUDON, TN 37774                             Dean Foods Company              TRANSPORTATION AGREEMENT
       HARTFORD FREEZERS
       ATTN GEORGE COLE, DIVISION MANAGER
3151
       741 PARK AVE
       EAST HARTFORD, CT 06104                      Dean Foods Company              LEASE: EQUIPMENT DATED 09/14/2006

                                                                                                                                Page 93 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 99 of 248
                                                    Proposed Assumed Contract Schedule
Item                         Counterparty                               Debtor(s)                         Contract Description
       HARTLAND COLONY
3152   2105 WOODPILE RD
       HAVRE, MT 59501                                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       HARTLAND COLONY
3153   2105 WOODPILE RD
       HAVRE, MT 59501                                     Dean Foods Company         TRANSPORTATION AGREEMENT
       HARTZELL FARM
3154   111 HARTZELL LANE
       SLIPPERY ROCK, PA 16057                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       HARTZELL FARM
3155   111 HARTZELL LANE
       SLIPPERY ROCK, PA 16057                             Dean Foods Company         TRANSPORTATION AGREEMENT
       HARVEST HOME DAIRY
3156   7401 HANNA ROAD
       CHESTWOOD, KY 40014                                 Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       HARVEST HOME DAIRY
3157   7401 HANNA ROAD
       CHESTWOOD, KY 40014                                 Dean Foods Company         TRANSPORTATION AGREEMENT
       HARVEY S. ZIMMERMAN
3158   3165 PEMBROKE FAIRVIEW ROAD
       PEMBROKE, KY 42266                                  Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       HARVEY S. ZIMMERMAN
3159   3165 PEMBROKE FAIRVIEW ROAD
       PEMBROKE, KY 42266                                  Dean Foods Company         TRANSPORTATION AGREEMENT
       HCL AMERICA INC
       ATTN GENERAL COUNSEL
3169
       330 POTRERO AVE
       SUNNYVALE, CA 94085                                 Dean Foods Company         LOGISTICS CONTRACT DATED 08/29/2014
       HCL TECHNOLOGIES LTD
       ATTN HEAD LEGAL
3171   806 SIDDHARTH 96 NEHRU PL
       KALKAJI
       NEW DELHI, 110 019                                  Dean Foods Company         LOGISTICS CONTRACT DATED 08/29/2014
       HEALTHCARE GROUP PURCHASING INC
       ATTN MARK OLIVA
3174
       3 CEDAR BROOK DR                                    Dean Dairy Holdings, LLC
       CRANBURY, NJ 08512                                  Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 09/01/2019
       HEALTHCARE GROUP PURCHASING INC
       ATTN MARK OLIVA
3175
       3 CEDAR BROOK DR                                    Suiza Dairy Group, LLC
       CRANBURY, NJ 08512                                  Dean Dairy Holdings, LLC   DISTRIBUTION AGREEMENT DATED 09/01/2019
       HEATHERLY DAIRY
3180   494 CANEY BRANCH RD
       MORRISON, TN 37357                                  Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       HEATHERLY DAIRY
3181   494 CANEY BRANCH RD
       MORRISON, TN 37357                                  Dean Foods Company         TRANSPORTATION AGREEMENT
       HEAVY VEHICLE ELECTRONIC LICENSE PLATE INC
       A/K/A HELP INC
3182   ATTN CUSTOMER SERVICE
       510 PARKLAND DR
       SANDY, UT 84070                                     Dean Foods Company         LICENSING AGREEMENT DATED 10/18/2016
       HEAVY VEHICLE ELECTRONIC LICENSE PLATE INC
       C/O PREPASS SERVICE CENTER
3183   ATTN CUSTOMER SERVICE
       510 PARKLAND DR
       SANDY, UT 84070                                     Dean Foods Company         LICENSING AGREEMENT
       HELLER ALPER ROBERTS - EDISON LLC
       ATTN BRIAN BANASZYNSKI, PRESIDENT
3188
       205 MILL RD
       EDISON, NJ 08837                                    Suiza Dairy Group, LLC     LEASE: BUILDING AND LAND DATED 06/18/2017
       HELLER, ISAAC
3200   205 MILL RD
       EDISON, NJ 08837                                    Suiza Dairy Group, LLC     LEASE: BUILDING AND LAND



                                                                                                                                  Page 94 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 100 of 248
                                           Proposed Assumed Contract Schedule
Item                       Counterparty                         Debtor(s)                                   Contract Description
       HEMPHILL, RICHARD AND NORA
       PO BOX 580448
3205
       NORTH PALM SPRINGS, CA 92258-0448
                                                  Alta-Dena Certified Dairy, LLC        LEASE: BUILDING AND LAND DATED 02/01/2019
       HENRY FARMS OF KNOX LLC
3208   263 MCGIFFEN ROAD
       KNOX, PA 16232                             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       HENRY FARMS OF KNOX LLC
3209   263 MCGIFFEN ROAD
       KNOX, PA 16232                             Dean Foods Company                    TRANSPORTATION AGREEMENT
       HENRY S. STOLTZFOOS
3211   2950 SOUTH MONTGOMERY ROAD
       CADIZ, KY 42211                            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       HENRY S. STOLTZFOOS
3212   2950 SOUTH MONTGOMERY ROAD
       CADIZ, KY 42211                            Dean Foods Company                    TRANSPORTATION AGREEMENT
       HENRY Z STOLTZFUS
3213   2989 MILLERS MILL ROAD
       OAK GROVE, KY 42262                        Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       HENRY Z STOLTZFUS
3214   2989 MILLERS MILL ROAD
       OAK GROVE, KY 42262                        Dean Foods Company                    TRANSPORTATION AGREEMENT
       HERBERT BASHAM
3215   582 BOGIE SCOTT ROAD
       WOODBURY, TN 37190-5681                    Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       HERBERT BASHAM
3216   582 BOGIE SCOTT ROAD
       WOODBURY, TN 37190-5681                    Dean Foods Company                    TRANSPORTATION AGREEMENT
       HERO/WITEWAVE LLC
       ATTN JILL WATERS
3219
       12002 AIRPORT WAY
       BROOMFIELD, CO 80021-2546                  Dean Foods Company                    SERVICE CONTRACT
       HERSHEY COMPANY, THE
       ATTN GLOBAL LICENSING
3221   HCW VISITORS CNTR
       251 PARK BLVD
       HERSHEY, PA 17033-0800                     Friendly'S Ice Cream Holdings Corp.   LICENSING AGREEMENT DATED 11/23/2013
       HESTER FARM
3224   281 SOUTH LEATH ROAD
       PORTLAND, TN 37148                         Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       HESTER FARM
3225   281 SOUTH LEATH ROAD
       PORTLAND, TN 37148                         Dean Foods Company                    TRANSPORTATION AGREEMENT
       HEYL TRUCK LINES
       SDS 12 1867
3226
       PO BOX 86
       MINNEAPOLIS, MN 55486                      Dean Foods Company                    TRANSPORTATION AGREEMENT
       HICKMAN VALLEY FARMS
3227   3025 MIDLAND ROAD
       SHELBYVILLE, TN 37160                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       HICKMAN VALLEY FARMS
3228   3025 MIDLAND ROAD
       SHELBYVILLE, TN 37160                      Dean Foods Company                    TRANSPORTATION AGREEMENT
       HICKMANS EGG RANCH INC
       ATTN JUAN MALDONADO
3230
       6515 S JACKRABBIT TRAIL                    Dean Dairy Holdings, LLC
       BUCKEYE, AZ 85326                          Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 01/22/2019
       HIDDEN LAKE COLONY
       PO BOX 34001
3232
       FULLERTON, CA 92834
                                                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       HIDDEN LAKE COLONY
       PO BOX 34001
3233
       FULLERTON, CA 92834
                                                  Dean Foods Company                    TRANSPORTATION AGREEMENT


                                                                                                                                    Page 95 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 101 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                            Debtor(s)                                      Contract Description
       HIGHLAND DAIRY
3235   650 CURRY ROAD
       CLOVIS, NM 88101                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HIGHLAND DAIRY
3236   650 CURRY ROAD
       CLOVIS, NM 88101                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       HIGHLAND H FARM
3237   497 SUGAR HILL ROAD
       BROCKWAY, PA 15824                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HIGHLAND H FARM
3238   497 SUGAR HILL ROAD
       BROCKWAY, PA 15824                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       HIGHWAY 19/23 LLC
3239   51 BRIDGE ST
       SYLVA, NC 28779                                 Dean Foods Company                      LEASE: BUILDING AND LAND DATED 05/16/2017
       HIGHWAY 19/23 LLC
3240   51 BRIDGE ST
       SYLVA, NC 28779                                 Dean Foods Company                      LEASE: BUILDING AND LAND DATED 05/16/2017
       HIGHWAY 19/23 LLC
       ATTN MOON S CHOI-CHUNG
3241
       177 PARK DR
       SYLVA, NC 28779                                 Dean Foods Company                      LEASE: BUILDING AND LAND DATED 05/16/2017
       HILL BROTHERS DAIRY
3247   219 PORT WATSON ST
       CORTLAND, NY 13045                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HILL BROTHERS DAIRY
3248   219 PORT WATSON ST
       CORTLAND, NY 13045                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       HILLANDALE FARMS INC
       ATTN GARY BETHEL, PRESIDENT
3253
       137 MATTERS ST, STE 2200                        Dean Dairy Holdings, LLC
       GREENSBURG, PA 15601                            Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 07/01/2018
       HILLSIDE COLONY
3255   PO BOX 169
       SWEETGRASS, MT 59484                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HILLSIDE COLONY
3256   PO BOX 169
       SWEETGRASS, MT 59484                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       HILTON SUPPLY MANAGEMENT LLC
       ATTN ANU SAXENA, SR VP
3257
       7926 JONES BRANCH DR, 4TH FL                    Dean Dairy Holdings, LLC
       MCLEAN, VA 22102                                Suiza Dairy Group, LLC                  DISTRIBUTION AGREEMENT DATED 02/07/2018
       HIRSCHBACH TRANSPORTATION SERVICES INC           Friendly's Manufacturing and Retail,
       ATTN AJ TUCKER                                  LLC
3263
       18355 US HWY 20                                 Suiza Dairy Group, LLC
       EAST DUBUQUE, IL 61025                          Dean Dairy Holdings, LLC                LOGISTICS CONTRACT
       HOEING LIVESTOCK FARMS, INC.
3266   3493 SOUTH 350 WEST
       RUSHVILLE, IN 46173                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HOEING LIVESTOCK FARMS, INC.
3267   3493 SOUTH 350 WEST
       RUSHVILLE, IN 46173                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       HOLLAND ENTERPRISES INC
3273   PO BOX 9768
       FARGO, ND 58106                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       HOLLAND FARMS OF OLIN, LLC #2
3274   PO BOX 2
       OLIN, NC 28660                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HOLLAND FARMS OF OLIN, LLC #2
3275   PO BOX 2
       OLIN, NC 28660                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       HOLLAND FARMS OF OLIN, LLC
3276   PO BOX 25
       OLIN, NC 28660                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT



                                                                                                                                           Page 96 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 102 of 248
                                                 Proposed Assumed Contract Schedule
Item                      Counterparty                                   Debtor(s)                         Contract Description
       HOLLAND FARMS OF OLIN, LLC
3277   PO BOX 25
       OLIN, NC 28660                                       Dean Foods Company         TRANSPORTATION AGREEMENT
       HOLLY KNOLL FARM
3280   1315 BROWN SPRINGS ROAD
       GREENVILLE, TN 37743                                 Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       HOLLY KNOLL FARM
3281   1315 BROWN SPRINGS ROAD
       GREENVILLE, TN 37743                                 Dean Foods Company         TRANSPORTATION AGREEMENT
        HOLSTEINS UNLIMITED LLC - 2
3282   37245 100TH AVENUE
       LEIGH, NE 68643                                      Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        HOLSTEINS UNLIMITED LLC - 2
3283   37245 100TH AVENUE
       LEIGH, NE 68643                                      Dean Foods Company         TRANSPORTATION AGREEMENT
        HOLSTEINS UNLIMITED LLC
3284   37245 100TH AVENUE
       LEIGH, NE 68643                                      Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        HOLSTEINS UNLIMITED LLC
3285   37245 100TH AVENUE
       LEIGH, NE 68643                                      Dean Foods Company         TRANSPORTATION AGREEMENT
       HOLSTEINS, JONDALE
3286   10218 FULKERTH RD                                    Dean Dairy Holdings, LLC
       CERES, CA 95307                                      Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 10/29/2018
       HOLTGRAVE DISTRIBUTING INC
       ATTN RICK HOLTGRAVE, PRESIDENT
3287
       654 E STATE ST
       O'FALLON, IL 62269                                   Suiza Dairy Group, LLC     LOGISTICS CONTRACT DATED 03/25/2011
       HOLTGRAVE DISTRIBUTING INC
       ATTN RICK HOLTGRAVE, PRESIDENT
3288
       654 E STATE ST
       O'FALLON, IL 62269                                   Suiza Dairy Group, LLC     LOGISTICS CONTRACT DATED 03/25/2011
       HOMESTEAD ACRES
3289   310 WEST REISTVILLE ROAD
       MYERSTOWN, PA 17067                                  Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       HOMESTEAD ACRES
3290   310 WEST REISTVILLE ROAD
       MYERSTOWN, PA 17067                                  Dean Foods Company         TRANSPORTATION AGREEMENT
       HONEY HILL FARM
3291   542 HONEY HILL ROAD
       POLAND, NY 13431                                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       HONEY HILL FARM
3292   542 HONEY HILL ROAD
       POLAND, NY 13431                                     Dean Foods Company         TRANSPORTATION AGREEMENT
       HOPPEN PROPERTIES
3294   251 BLALOCK DRIVE
       WALLA WALLA, WA 99362                                Dean Foods Company         LEASE - DISTRIBUTION DEPOT
       HORIZON MEDIA INC
       ATTN MICHAEL AIELLO, SVP MANAGING DIRECTOR, SHARED
3295   SERVICES
       75 VARICK ST, 16TH FL
       NEW YORK, NY 10013                                   Dean Foods Company         ADVERTISING CONTRACT DATED 05/28/2013
       HORNSBY FARM, INC.
3300   330 JIM HORNSBY LANE
       DECATUR, TN 37322                                    Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       HORNSBY FARM, INC.
3301   330 JIM HORNSBY LANE
       DECATUR, TN 37322                                    Dean Foods Company         TRANSPORTATION AGREEMENT
       HOT EXPRESS INC
3304   PO BOX 51060
       BILLINGS, MT 59105                                   Dean Foods Company         TRANSPORTATION AGREEMENT
        HOWCO MANAGEMENT COMPANY LLC
3308   7 GORDON AVE
       LAWRENCEVILLE, NJ 08648                              Dean Foods Company         LEASE: BUILDING AND LAND



                                                                                                                                  Page 97 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 103 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                                     Contract Description
        HOWCO MANAGEMENT COMPANY LLC
3309   7 GORDON AVE
       LAWRENCEVILLE, NJ 08648                           Garelick Farms, LLC                     LEASE: BUILDING AND LAND
        HOWCO MANAGEMENT COMPANY LLC
3310   7 GORDON AVE
       LAWRENCEVILLE, NJ 08648                           Garelick Farms, LLC                     LEASE: BUILDING AND LAND
        HOWCO MANAGEMENT COMPANY LLC
3311   7 GORDON AVE
       LAWRENCEVILLE, NJ 08648                           Garelick Farms, LLC                     LEASE: BUILDING AND LAND
        HP HOOD LLC
       ATTN JEFFREY ANDREWS, SR DIRECTOR, CONTRACT MFG
3315
       6 KIMBALL LN                                      Dean Dairy Holdings, LLC
       LYNNFIELD, MA 01940                               Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 07/17/2018
        HTS LOGISTICS LLC                                 Friendly's Manufacturing and Retail,
       ATTN RICH STEELE, VP                              LLC
3322
       4339 ROOSEVELT BLVD, STE 400                      Suiza Dairy Group, LLC
       JACKSONVILLE, FL 32210                            Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 12/20/2018
       HUGGINS AND KENT LLC
       ATTN WE KENT JR
3329
       PO BOX 156
       CALLAO, VA 22435                                  Suiza Dairy Group, LLC                  LEASE: BUILDING AND LAND
       HUGHES REAL ESTATE PARTNERSHIP LLC
       ATTN RONALD F HUGHES
3333
       641 DEER VALLEY ROAD                              Tuscan/Lehigh Dairies, Inc.
       HARRINGTON, DE 19952                              Dean Foods Company                      LEASE: BUILDING AND LAND DATED 08/27/2019
       HUHTAMAKI PACKAGING INC
       ATTN LEGAL DEPARTMENT
3337
       9201 PACKAGING DRIVE                              Dean Dairy Holdings, LLC
       DESOTO, KS 66018                                  Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 06/01/2010
       HUHTAMAKI PACKAGING INC
       ATTN LEGAL DEPARTMENT
3338
       9201 PACKAGING DRIVE                              Dean Dairy Holdings, LLC
       DESOTO, KS 66018                                  Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 03/01/2013
       HUHTAMAKI PACKAGING INC
       ATTN LEGAL DEPARTMENT
3340
       9201 PACKAGING DRIVE                              Dean Dairy Holdings, LLC
       DESOTO, KS 66018                                  Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 03/29/2016
       HUHTAMAKI PACKAGING INC
       ATTN LEGAL DEPARTMENT
3341
       9201 PACKAGING DRIVE                              Dean Dairy Holdings, LLC
       DESOTO, KS 66018                                  Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 12/29/2016
       HUHTAMAKI PACKAGING INC                            Friendly's Manufacturing and Retail,
       ATTN LEGAL DEPARTMENT                             LLC
3342
       9201 PACKAGING DRIVE                              Suiza Dairy Group, LLC
       DESOTO, KS 66018                                  Dean Dairy Holdings, LLC                PURCHASE CONTRACT
       HULETT FARMS
3345   1277 SMOOT ROAD
       MORRISON, TN 37357                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HULETT FARMS
3346   1277 SMOOT ROAD
       MORRISON, TN 37357                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       HULSBOSCH DAIRY FARM LLC
3347   6678 SOUTH COUNTY ROAD 700
       GREENSBURG, IN 47240                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HULSBOSCH DAIRY FARM LLC
3348   6678 SOUTH COUNTY ROAD 700
       GREENSBURG, IN 47240                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       HUMDINGER HOLSTEINS
3349   53159 STATE ROUTE 10
       BLOOMVILLE, NY 13739                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       HUMDINGER HOLSTEINS
3350   53159 STATE ROUTE 10
       BLOOMVILLE, NY 13739                              Dean Foods Company                      TRANSPORTATION AGREEMENT




                                                                                                                                             Page 98 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 104 of 248
                                                  Proposed Assumed Contract Schedule
Item                       Counterparty                               Debtor(s)                          Contract Description
       HUNTER PUBLIC RELATIONS LLC
       ATTN GRACE LEONG
3351
       41 MADISON AVE
       NEW YORK, NY 10010                                Dean Foods Company          SERVICE CONTRACT
       HUNTINGTON TECHNOLOGY FINANCE INC
       ATTN AMY R CHARBONEAU, CONTRACT NEG ANALYST
3355
       2285 FRANKLIN RD, STE 100
       BLOOMFIELD HILLS, MI 48302                        Dean Foods Company          LEASE: EQUIPMENT DATED 04/08/2016
       HURST MECHANICAL
       ATTN MARK J MALANOSKI
3356
       5800 SAFETY DR
       BELMONT, MI 49306                                 Country Fresh, LLC          MAINTENANCE: EQUIPMENT
       HURST MECHANICAL
       ATTN MARK J MALANOSKI
3358
       5800 SAFETY DR
       BELMONT, MI 49306                                 Country Fresh, LLC          MAINTENANCE: EQUIPMENT
       I & M RAIL LINK
       ATTN THERESA BECHWITH, PROPERTY MGMT DIV
3365   101 INTERNATIONAL WAY
       PO BOX 16030
       MISSOULA, MT 59808                                Dean Foods Company          LEASE: BUILDING AND LAND DATED 03/15/2000
       I & M RAIL LINK
       ATTN THERESA BECHWITH, PROPERTY MGMT DIV
3366   101 INTERNATIONAL WAY
       PO BOX 16030
       MISSOULA, MT 59808                                Dean Foods Company          LEASE: BUILDING AND LAND DATED 03/15/2000
       I & M RAIL LINK
       ATTN THERESA BECHWITH, PROPERTY MGMT DIV
3367   101 INTERNATIONAL WAY
       PO BOX 16030
       MISSOULA, MT 59808                                Dean Foods Company          LEASE: BUILDING AND LAND DATED 02/10/2000
       IBM CREDIT LLC
3368   PO BOX 643600
       PITTSBURGH, PA 15264-3600                         Dean Foods Company          LEASE: EQUIPMENT DATED 10/15/2014
       ICE DATA LP
       ATTN LYNN MARTIN
3372
       5669 NEW NORTHSIIDE DRIVE, 3RD FL
       ATLANTA, GA 30328                                 Dean Foods Company          SOFTWARE LICENSING AGREEMENT DATED 08/22/2016
       ICE DATA LP
       ATTN LYNN MARTIN
3373
       5669 NEW NORTHSIIDE DRIVE, 3RD FL
       ATLANTA, GA 30328                                 Dean Foods Company          SOFTWARE LICENSING AGREEMENT DATED 08/22/2016
       ICIMS INC
3374   29348 NETWORK PLACE
       CHICAGO, IL 60673                                 Dean Foods Company          IT CONTRACT
       ICIMS INC
3375   29348 NETWORK PLACE
       CHICAGO, IL 60673                                 Dean Foods Company          IT CONTRACT
       ICIMS INC
3376   29348 NETWORK PLACE
       CHICAGO, IL 60673                                 Dean Foods Company          IT CONTRACT
       IDAHO UNITED CREDIT UNION
3379   PO BOX 2268
       BOISE, ID 83701                                   Southern Foods Group, LLC   LEASE: BUILDING AND LAND
       ILLINOIS POWER CO
       ATTN AGENCY DIVISION F-50
3382
       500 S 27TH ST
       DECATUR, IL 62521                                 Suiza Dairy Group, LLC      THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       IMAGITEK LTD
       ATTN MARA S HENDERSON, PRESIDENT
3385
       2525 S SHORE BLVD, STE 202                        Dean Dairy Holdings, LLC
       HOUSTON, TX 77573                                 Suiza Dairy Group, LLC      SOFTWARE LICENSING AGREEMENT DATED 09/18/2006
       IMAGITEK LTD
       ATTN MARA S HENDERSON, PRESIDENT
3386
       2525 S SHORE BLVD, STE 202
       HOUSTON, TX 77573                                 Dean Dairy Holdings, LLC    IT CONTRACT DATED 09/18/2006

                                                                                                                                   Page 99 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 105 of 248
                                              Proposed Assumed Contract Schedule
Item                           Counterparty                        Debtor(s)                                     Contract Description
       IMEC
3387   11 WILLOW RD
       AYER, MA 01432                                Garelick Farms, LLC                     INDEPENDENT CONTRACTORS
       INDIAN RIVER TRANSPORT CO
3389   PO BOX 936330                                 Dean Dairy Holdings LLC
       ATLANTA, GA 31193                             Suiza Dairy Group LLC                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       INFINTE ENERGY INC
       ATTN CONTRACTS MGR
3392
       7001 SW 24TH AVE
       GAINESVILLE, FL 32607                         Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT DATED 11/01/2011
       INFINTE ENERGY INC
       ATTN CONTRACTS MGR
3393
       7001 SW 24TH AVE
       GAINESVILLE, FL 32607                         Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT DATED 11/16/2011
       INFINTE ENERGY INC
       ATTN CONTRACTS MGR
3394
       7001 SW 24TH AVE
       GAINESVILLE, FL 32607                         Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT DATED 09/25/2014
       INFINTE ENERGY INC
       ATTN CONTRACTS MGR
3395
       7001 SW 24TH AVE
       GAINESVILLE, FL 32607                         Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT DATED 10/01/2014
       INFINTE ENERGY INC
       ATTN CONTRACTS MGR
3396
       7001 SW 24TH AVE
       GAINESVILLE, FL 32607-3704                    Friendly'S Ice Cream Holdings Corp.     SALES CONTRACT/TRADE AGREEMENT
       INFINTE ENERGY INC
       ATTN LAURA HAMMOND, CONTRACT MGR
3398
       7001 SW 24TH AVE
       GAINESVILLE, FL 32607                         Friendly'S Ice Cream Holdings Corp.     AGENCY AGREEMENT
       INFINTE ENERGY INC
       ATTN LAURA HAMMOND, CONTRACT MGR
3399
       7001 SW 24TH AVE
       GAINESVILLE, FL 32607                         Friendly'S Ice Cream Holdings Corp.     AGENCY AGREEMENT
       INFINTE ENERGY INC
       ATTN LAURA HAMMOND, CONTRACT MGR
3400
       7001 SW 24TH AVE
       GAINESVILLE, FL 32607                         Friendly'S Ice Cream Holdings Corp.     AGENCY AGREEMENT
        INFORMATICA
3401   PO BOX 741089
       LOS ANGELES, CA 90074                         Dean Foods Company                      IT - SOFTWARE MAINTENANCE AGREEMENT
       INFORMATION RESOURCES INC                      Friendly's Manufacturing and Retail,
       ATTN GENERAL COUNSEL                          LLC
3402
       150 N CLINTON ST                              Suiza Dairy Group, LLC
       CHICAGO, IL 60661                             Dean Dairy Holdings, LLC                LICENSING AGREEMENT DATED 03/28/2017
       INFORMATION RESOURCES INC                      Friendly's Manufacturing and Retail,
       ATTN GENERAL COUNSEL                          LLC
3403
       150 N CLINTON ST                              Suiza Dairy Group, LLC
       CHICAGO, IL 60661                             Dean Dairy Holdings, LLC                LICENSING AGREEMENT DATED 03/18/2019
       INFORMATION RESOURCES INC                      Friendly's Manufacturing and Retail,
       ATTN GENERAL COUNSEL                          LLC
3404
       150 N CLINTON ST                              Suiza Dairy Group, LLC
       CHICAGO, IL 60661                             Dean Dairy Holdings, LLC                LICENSING AGREEMENT DATED 12/08/2017
       INGERSOLL RAND COMPANY
3408   2250 N AIRPORT BLVD
       AURORA, CO 80011                              Southern Foods Group, LLC               MAINTENANCE: EQUIPMENT DATED 08/06/2018
       INGERSOLL-RAND COMPANY
       ATTN CHIP RHODEN, MGR
3409
       800-B BEATY ST
       DAVIDSON, NC 28036                            Dean Foods Company                      MAINTENANCE: EQUIPMENT DATED 11/10/2017
       INGERSOLL-RAND COMPANY
       ATTN CHIP RHODEN, MGR
3410
       800-B BEATY ST
       DAVIDSON, NC 28036                            Dean Foods Company                      MAINTENANCE: EQUIPMENT DATED 11/10/2017



                                                                                                                                          Page 100 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 106 of 248
                                                Proposed Assumed Contract Schedule
Item                       Counterparty                              Debtor(s)                                     Contract Description
       INGERSOLL-RAND COMPANY
       ATTN CHIP RHODEN, MGR
3411
       800-D BEATY ST
       DAVIDSON, NC 28036                              Suiza Dairy Group, LLC                  MAINTENANCE: EQUIPMENT DATED 07/02/2019
       INNOVATIVE AUDITING SERVICES
       ATTN JAMES BUJNOCH JR
3415
       10497 TOWN & COUNTRY WAY, STE 140               Suiza Dairy Group, LLC
       HUSTON, TX 77024                                Dean Dairy Holdings, LLC                SERVICE CONTRACT DATED 11/23/2009
       INNOVATIVE AUDITING SERVICES
       ATTN JAMES BUJNOCH JR
3416
       10497 TOWN & COUNTRY WAY, STE 140               Suiza Dairy Group, LLC
       HUSTON, TX 77024                                Dean Dairy Holdings, LLC                SERVICE CONTRACT DATED 03/16/2010
       INNOVATIVE DRIVER SERVICES COMPANY
       ATTN TRACY TERRELL, BRANCH MGR
3417
       114-A S WESTGATE DR
       GREENSBORO, NC 27407                            Suiza Dairy Group, LLC                  EMPLOYMENT AGENCY DATED 12/15/2005
       INNOVATIVE DRIVER SERVICES COMPANY
       ATTN TRACY TERRELL, BRANCH MGR
3418
       114-A S WESTGATE DR
       GREENSBORO, NC 27407                            Suiza Dairy Group, LLC                  EMPLOYMENT AGENCY DATED 12/15/2005
       INNOVATIVE PACKAGING INC
3419   1312 FLAXMILL RD
       HUNTINGTON, IN 46750                            Dean Foods Company                      PURCHASE CONTRACT
       INPACO CORPORATION
       ATTN PRESIDENT
3423
       6950 WORTHINGTON GALENA RD                      Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                      Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/01/2013
       INPACO CORPORATION
       ATTN PRESIDENT
3424
       6950 WORTHINGTON-GALENA RD                      Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                      Suiza Dairy Group, LLC                  LEASE: EQUIPMENT
       INPACO CORPORATION
       ATTN PRESIDENT
3425
       6950 WORTHINGTON-GALENA RD                      Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                      Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 01/01/2013
       INPACO CORPORATION
       ATTN PRESIDENT
3426
       6950 WORTHINGTON-GALENA RD                      Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                      Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 01/01/2010
       INPACO CORPORATION
       ATTN PRESIDENT
3427
       6950 WORTHINGTON-GALENA RD                      Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                      Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 09/01/2013
        INSIGHT DAIRY
3428   682 NEW VILLE ROAD
       LITTLE FALLS, NY 13365                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        INSIGHT DAIRY
3429   682 NEW VILLE ROAD
       LITTLE FALLS, NY 13365                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       INSPIRUS
       ATTN PAULA AMBROZIC, SR DIR
3431
       100 N RUPERT ST
       FT WORTH, TX 76107                              Dean Foods Company                      LICENSING AGREEMENT DATED 01/23/2019
       INTEGRITY EXPRESS LOGISTICS LLC                  Friendly's Manufacturing and Retail,
       ATTN BUSINESS DEVELOPMENT                       LLC
3434
       4420 COOPER RD, STE 400                         Suiza Dairy Group, LLC
       BLUE ASH, OH 45242                              Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 05/14/2018
       INTELLECTUAL PROPERTY MANAGEMENT CO INC, THE
       ATTN DARREN SIMPSON, ACCT EXEC
3436
       23901 CALABASAS RD, STE 2065
       CALABASAS, CA 91302                             Dean Foods Company                      IT CONTRACT DATED 12/03/2014
       INTERCONN RESOURCES LLC
       ATTN TAD TEMPLETON, CONTRACT MGR
3464
       2000 A SOUTHBRIDGE PKWY, STE 330
       BIRMINGHAM, AL 35209                            Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT DATED 09/11/2017


                                                                                                                                          Page 101 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 107 of 248
                                                Proposed Assumed Contract Schedule
Item                       Counterparty                              Debtor(s)                                     Contract Description
       INTERCONN RESOURCES LLC
       ATTN TAD TEMPLETON, CONTRACT MGR
3465
       2000 A SOUTHBRIDGE PKWY, STE 330
       BIRMINGHAM, AL 35209                            Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT DATED 08/11/2017
       INTERCONN RESOURCES LLC
       ATTN TAD TEMPLETON, CONTRACT MGR
3466
       2000 A SOUTHBRIDGE PKWY, STE 330
       BIRMINGHAM, AL 35209                            Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT DATED 10/17/2019
       INTERCONTINENTAL GREAT BRANDS LLC
       C/O MONDELEZ INTERNATIONAL
3468   ATTN KIM RITCH, LICENSING MGR
       100 DEFOREST AV                                  Friendly'S Manufacturing And Retail,
       EAST HANOVER, NJ 07936                          LLC                                     TRADEMARK OR IP AGREEMENT DATED 06/25/2019
       INTERCONTINENTAL GREAT BRANDS LLC
       C/O MONDELEZ INTERNATIONAL
3470   ATTN KIM RITCH, LICENSING MGR
       100 DEFOREST AV                                  Friendly'S Manufacturing And Retail,
       EAST HANOVER, NJ 07936                          LLC                                     LICENSING AGREEMENT DATED 12/09/2019
       INTERMOUNTAIN HOLDINGS LLC
       ATTN RICHARD D CROMWELL
3472
       PO BOX 629
       SILT, CO 81652                                  Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 02/15/2019
       INTERMOUTAIN HOLDING LLC
       ATTN RICHARD D CROMWELL
3477
       PO BOX 629
       SILT, CO 81652                                  Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 10/30/2018
       INTERNAL DATA RESOURCES INC
       ATTN ERIC FRENCH
3478   7000 PEACHTREE DUNWOODY
       BLDG 14, STE 100
       ATLANTA, GA 30328                               Dean Foods Company                      SERVICE CONTRACT DATED 03/12/2018
       INTERNATIONAL BUSINESS MACHINES CORPORATION
3495   1503 LYNDON B JOHNSON FREEWAY
       DALLAS, TX 75234                                Dean Foods Company                      CUSTOMER AGREEMENT DATED 08/08/2007
       INTERNATIONAL BUSINESS MACHINES CORPORATION
3496   1503 LYNDON B JOHNSON FREEWAY                    Friendly'S Manufacturing And Retail,
       DALLAS, TX 75234                                LLC                                     MAINTENANCE: SOFTWARE DATED 02/06/2018
       INTERNATIONAL DAIRY QUEEN INC
       PO BOX 1450 NW 5813
3502
       MINNEAPOLIS, MN 55485
                                                       Dean Foods Company                      CUSTOMER AGREEMENT DATED 05/28/1981
       INTERNATIONAL DAIRY QUEEN INC
       PO BOX 1450 NW 5813
3503
       MINNEAPOLIS, MN 55485
                                                       Dean Foods Company                      CUSTOMER AGREEMENT DATED 11/29/1993
       INTERNATIONAL FLAVORS & FRAGRANCES INC           Friendly's Manufacturing and Retail,
       ATTN GENERAL COUNSEL                            LLC
3504
       521 W 57TH ST                                   Suiza Dairy Group, LLC
       NEW YORK, NY 10019                              Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 05/01/2019
       INTERNATIONAL FOOD PRODUCTS CORP
       ATTN JOE BURGER, NATL ACCT MANAGER
3510
       150 LARKIN WILLIAMS INDUSTRIAL CT               Dean Dairy Holdings, LLC
       FENTON, MO 63026                                Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 07/01/2019
       INTERNATIONAL FOOD PRODUCTS CORP
       ATTN JOE BURGER, NATL ACCT MANAGER
3511
       150 LARKIN WILLIAMS INDUSTRIAL CT               Dean Dairy Holdings, LLC
       FENTON, MO 63026                                Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 07/01/2016
       INTERNATIONAL HOUSE OF PANCAKES LLC
       450 N BRAND BLVD
3512
       GLENDALE, CA 91203                              Suiza Dairy Group, LLC
                                                       Dean Dairy Holdings, LLC                CONFIDENTIALITY AGREEMENT DATED 04/24/2017
       INTERNATIONAL PAPER COMPANY
       ATTN GENERAL COUNSEL PACKAGING
3514
       6400 POPLAR AVE                                 Dean Dairy Holdings, LLC
       MEMPHIS, TN 38197                               Suiza Dairy Group, LLC                  PURCHASE CONTRACT


                                                                                                                                            Page 102 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 108 of 248
                                                      Proposed Assumed Contract Schedule
Item                       Counterparty                                   Debtor(s)                         Contract Description
       INTERNATIONAL PAPER COMPANY
       ATTN GENERAL COUNSEL PACKAGING
3515   6400 POPLAR AVE
       MEMPHIS, TN 38197
                                                             Dean Foods Company         PURCHASE CONTRACT DATED 04/30/2014
       INTERNATIONAL PAPER COMPANY
       ATTN GENERAL COUNSEL PACKAGING
3517
       6400 POPLAR AVE                                       Dean Dairy Holdings, LLC
       MEMPHIS, TN 38197                                     Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 07/17/2017
        INTERNATIONAL PRECISION COMPONENTS CORPORATION
       ATTN MICHAEL STOLZMAN, PRESIDENT
3519   28468 N. BALLARD DR
       LAKE FOREST, IL 60045                                 Dean Dairy Holdings, LLC
                                                             Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 05/15/2018
       INTERSTATE TRANSPORT INC
       ATTN GENERAL COUNSEL
3521
       324 1ST AVE N                                         Dean Dairy Holdings, LLC
       PETERSBURG, FL 33701                                  Suiza Dairy Group, LLC     FREIGHT SERVICES AGREEMENT DATED 01/01/2016
       INTERWORKS INC
3522   1425 S. SANGRE ROAD
       STILLWATER, OK 74074                                  Dean Foods Company         IT - SOFTWARE MAINTENANCE AGREEMENT
       IOS CAPITAL INC
       ATTN LORETTA KNICKERSHOCKEN
3529
       PO BOX 9115
       MACON, GA 31208-9115                                  Dean Foods Company         SERVICE CONTRACT DATED 01/05/2000
       IOWA CHICAGO & EASTERN RAILROAD
       ATTN TIM CARLSON, MGR REAL ESTATE & PUBLIC WORKS
3530   140 N PHILLIPS AVE
       SIOUX FALLS, SD 57104
                                                             Dean Foods Company         LEASE: BUILDING AND LAND DATED 04/10/2003
       IOWA CHICAGO & EASTERN RAILROAD
       ATTN TIM CARLSON, MGR REAL ESTATE & PUBLIC WORKS
3531   140 N PHILLIPS AVE
       SIOUX FALLS, SD 57104
                                                             Dean Foods Company         LEASE: BUILDING AND LAND DATED 04/20/1987
       IPFOLIO CORPORATION
       ATTN SUSAN KRELITZ, DIR ENTERPRISE SOLUTIONS
3532
       2600 10TH ST, STE 622
       BERKELEY, CA 95710                                    Dean Foods Company         IT CONTRACT DATED 05/17/2017
       IPM CO INC
       ATTN DARREN SIMPSON, PRESIDENT/SALES
3533
       23901 CALABASAS RD, STE 2065
       CALABASAS, CA 91302                                   Dean Foods Company         IT CONTRACT
       IRASBURG UNIT
3534   BOX 1437
       DERBY LINE, VT 05830                                  Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       IRASBURG UNIT
3535   BOX 1437
       DERBY LINE, VT 05830                                  Dean Foods Company         TRANSPORTATION AGREEMENT
       IRON VALLEY FARMS LLC
3537   1701 HORN ROAD
       MANHEIM, PA 17545                                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       IRON VALLEY FARMS LLC
3538   1701 HORN ROAD
       MANHEIM, PA 17545                                     Dean Foods Company         TRANSPORTATION AGREEMENT
        IRVIN Z LEID
3539   962 BURRELL RD
       LITTLE FALLS, NY 13365                                Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        IRVIN Z LEID
3540   962 BURRELL RD
       LITTLE FALLS, NY 13365                                Dean Foods Company         TRANSPORTATION AGREEMENT
       ISAAC OR SYLVIA HERSHBERGER
3541   2907 COUNTY HIGHWAY 31
       CHERRY VALLEY, NY 13320                               Dean Foods Company         INDEPENDENT PRODUCER CONTRACT



                                                                                                                                      Page 103 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 109 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                              Debtor(s)                                     Contract Description
       ISAAC OR SYLVIA HERSHBERGER
3542   2907 COUNTY HIGHWAY 31
       CHERRY VALLEY, NY 13320                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       ISAAC Z. STOLTZFUS
3543   2938 MILLERS MILL ROAD
       OAK GROVE, KY 42262                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ISAAC Z. STOLTZFUS
3544   2938 MILLERS MILL ROAD
       OAK GROVE, KY 42262                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       ISG INFORMATION SERVICES GROUP AMERICAS INC
       ATTN LEGAL MANAGER
3545
       25025 N 145, STE 225
       THE WOODLANDS, TX 77380                          Dean Foods Company                      SERVICE CONTRACT DATED 06/29/2018
       ISLAND DAIRY LLC
       ATTN PRESIDENT
3550
       529 CEDAR LN
       FLORENCE, NJ 08518                               Dean Dairy Holdings, LLC                DISTRIBUTION AGREEMENT DATED 10/01/2018
       ISRAEL BEILER
3551   1277 JOHN RIVES ROAD
       HOPKINSVILLE, KY 42240                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ISRAEL BEILER
3552   1277 JOHN RIVES ROAD
       HOPKINSVILLE, KY 42240                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       ITS LOGISITICS LLC                                Friendly's Manufacturing and Retail,
       ATTN GREG SANDERS, CEO                           LLC
3553
       555 VISTA BLVD                                   Suiza Dairy Group, LLC
       SPARKS, NV 89434                                 Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 07/10/2017
       J & R DAIRY INC
       ATTN ROSS PURPURA
3555
       7451 W 100TH PL
       BRIDGEVIEW, IL 60455                             Midwest Ice Cream Company, LLC          FREIGHT SERVICES AGREEMENT DATED 03/12/2018
       J & S DAIRIES, LLC
3556   1260 CR 1038
       MULESHOE, TX 79347                               Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       J & S DAIRIES, LLC
3557   1260 CR 1038
       MULESHOE, TX 79347                               Dean Foods Company                      TRANSPORTATION AGREEMENT
       J AND R FARMS
3558   17406 HOSMER ROAD
       MIDDLEFIELD, OH 44062                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       J AND R FARMS
3559   17406 HOSMER ROAD
       MIDDLEFIELD, OH 44062                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       J.P. ROBERTSON
3560   2950 MIDDLETON ROAD
       AUBURN, KY 42206                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       J.P. ROBERTSON
3561   2950 MIDDLETON ROAD
       AUBURN, KY 42206                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       JACK IN THE BOX INC
3562   51 BRIDGE ST
       SYLVA, NC 28779                                  Suiza Dairy Group, LLC                  LEASE: BUILDING AND LAND DATED 06/13/2018
       JACK IN THE BOX INC
3563   51 BRIDGE ST
       SYLVA, NC 28779                                  Suiza Dairy Group, LLC                  LEASE: BUILDING AND LAND
       JACK IN THE BOX INC
3564   51 BRIDGE ST
       SYLVA, NC 28779                                  Suiza Dairy Group, LLC                  LEASE: BUILDING AND LAND
        JACKSON COUNTY WATER & SEWERAGE AUTHORITY
       ATTN ERIC KLERK
3568
       PO BOX 869
       JEFFERSON, GA 30549                              Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/20/2007
        JACKSON COUNTY WATER & SEWERAGE AUTHORITY
       ATTN ERIC KLERK
3569
       PO BOX 869
       JEFFERSON, GA 30549                              Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/20/2007

                                                                                                                                              Page 104 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 110 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                        Contract Description
        JACKSON COUNTY, GA BOARD OF COMMISIONERS
       ATTN CRANDALL JONES, COUNTY MGR
3570
       67 ATHENS ST
       JEFFERSON, GA 30549                                Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/20/2007
       JACKSON COUNTY, GA BOARD OF COMMISIONERS
       C/O HULSEY OLIVE & MAHAR LLP
3571   ATTN PAUL B SMART
       200 E BUTLER PKWY; PO BOX 1457
       GAINESVILLE, GA 30503                              Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 10/13/2006
        JACKSON COUNTY, GA WATER & SEWERAGE AUTH
       ATTN ERIC KLERK
3572
       PO BOX 869
       JEFFERSON, GA 30549                                Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/20/2007
       JACKSON COUNTY, GA WATER & SEWERAGE AUTH
       C/O HULSEY OLIVE & MAHAR LLP
3573   ATTN PAUL B SMART
       200 E BUTLER PKWY; PO BOX 1457
       GAINESVILLE, GA 30503                              Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 10/13/2006
        JACKSON COUNTY, GEORGIA
       C/O JACKSON COUNTY BOARD OF COMMISSIONERS
3574   ATTN CRANDALL JONES, COUNTY MGR
       67 ATHENS ST
       JEFFERSON, GA 30549                                Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/20/2007
       JACKSON DAIRY FARM
3575   789 EAST OLD KOKOMO ROAD
       MARION, IN 46953                                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JACKSON DAIRY FARM
3576   789 EAST OLD KOKOMO ROAD
       MARION, IN 46953                                   Dean Foods Company          TRANSPORTATION AGREEMENT
       JACOB DETWEILER
3577   14726 NASH ROAD
       BURTON, OH 44021                                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JACOB DETWEILER
3578   14726 NASH ROAD
       BURTON, OH 44021                                   Dean Foods Company          TRANSPORTATION AGREEMENT
        JACOB HOSTETLER
3579   2161 BROWN ROAD
       JEFFERSON, OH 44047                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        JACOB HOSTETLER
3580   2161 BROWN ROAD
       JEFFERSON, OH 44047                                Dean Foods Company          TRANSPORTATION AGREEMENT
       JACOB M ZOOK
3581   10179 PALMYRA ROAD
       OAK GROVE, KY 42262                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JACOB M ZOOK
3582   10179 PALMYRA ROAD
       OAK GROVE, KY 42262                                Dean Foods Company          TRANSPORTATION AGREEMENT
       JACOB N. OR BARBARA E. MILLER
3583   591 NORTH WINFIELD ROAD
       WEST WINFIELD, NY 13491                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JACOB N. OR BARBARA E. MILLER
3584   591 NORTH WINFIELD ROAD
       WEST WINFIELD, NY 13491                            Dean Foods Company          TRANSPORTATION AGREEMENT
       JACOB S ESH
3585   2575 JACK MIZE RD
       CERULEAN, KY 42215                                 Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JACOB S ESH
3586   2575 JACK MIZE RD
       CERULEAN, KY 42215                                 Dean Foods Company          TRANSPORTATION AGREEMENT
       JACOB STOLTZFUS
3587   5659 LONG POND ROAD
       PEMBROKE, KY 42266                                 Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JACOB STOLTZFUS
3588   5659 LONG POND ROAD
       PEMBROKE, KY 42266                                 Dean Foods Company          TRANSPORTATION AGREEMENT


                                                                                                                               Page 105 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 111 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                        Contract Description
       JACOB Z. STOLTZFUS
3589   845 ANDERSON ROAD
       PEMBROKE, KY 42266                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JACOB Z. STOLTZFUS
3590   845 ANDERSON ROAD
       PEMBROKE, KY 42266                          Dean Foods Company         TRANSPORTATION AGREEMENT
       JACOBS DAIRY, LLC
3591   1000 FM 1567 WEST
       SULPHUR SPRINGS, TX 75482                   Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JACOBS DAIRY, LLC
3592   1000 FM 1567 WEST
       SULPHUR SPRINGS, TX 75482                   Dean Foods Company         TRANSPORTATION AGREEMENT
       JACOBUS ENERGY INC
       ATTN CHARLES D JACOBUS, JR, CEO
3593
       11815 W BRADLEY RD                          Suiza Dairy Group, LLC
       MILWAUKEE, WI 53224                         Dean Dairy Holdings, LLC   PURCHASE CONTRACT DATED 04/19/2016
       JAMES A. OR CHARLOTTE MICCIOLI
3594   438 JORDAN ROAD
       RICHFIELD SPRINGS, NY 13439                 Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JAMES A. OR CHARLOTTE MICCIOLI
3595   438 JORDAN ROAD
       RICHFIELD SPRINGS, NY 13439                 Dean Foods Company         TRANSPORTATION AGREEMENT
       JAMES E AND LOUISE H LEID
3596   1033 JEFF ADAMS RD
       PEMBROKE, KY 42266                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JAMES E AND LOUISE H LEID
3597   1033 JEFF ADAMS RD
       PEMBROKE, KY 42266                          Dean Foods Company         TRANSPORTATION AGREEMENT
       JAMES E. OBERHOLTZER
3598   546 SPRINGVILLE ROAD
       EPHRATA, PA 17522                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JAMES E. OBERHOLTZER
3599   546 SPRINGVILLE ROAD
       EPHRATA, PA 17522                           Dean Foods Company         TRANSPORTATION AGREEMENT
       JAMES FARR
3600   1117 COUNTY ROAD 250
       NIOTA, TN 37826                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JAMES FARR
3601   1117 COUNTY ROAD 250
       NIOTA, TN 37826                             Dean Foods Company         TRANSPORTATION AGREEMENT
       JAMES HEIM
3602   777 CARPENTER
       STONEBORO, PA 16153                         Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JAMES HEIM
3603   777 CARPENTER
       STONEBORO, PA 16153                         Dean Foods Company         TRANSPORTATION AGREEMENT
       JAMES JERNIGAN
3604   8253 HWY 52
       ORLINDA, TN 37141                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JAMES JERNIGAN
3605   8253 HWY 52
       ORLINDA, TN 37141                           Dean Foods Company         TRANSPORTATION AGREEMENT
       JAMES L. NOLT
3606   225 BOND ROAD
       PEMBROKE, KY 42266                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JAMES L. NOLT
3607   225 BOND ROAD
       PEMBROKE, KY 42266                          Dean Foods Company         TRANSPORTATION AGREEMENT
        JAMES M. OR RUTH H. HOOVER
3608   109 STORE LANE
       LEBANON, PA 17042                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        JAMES M. OR RUTH H. HOOVER
3609   109 STORE LANE
       LEBANON, PA 17042                           Dean Foods Company         TRANSPORTATION AGREEMENT



                                                                                                                        Page 106 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 112 of 248
                                          Proposed Assumed Contract Schedule
Item                       Counterparty                       Debtor(s)                          Contract Description
       JAMES MILLER
3610   8047 DEVILLARS ROAD
       COCHRANTON, PA 16314                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JAMES MILLER
3611   8047 DEVILLARS ROAD
       COCHRANTON, PA 16314                      Dean Foods Company          TRANSPORTATION AGREEMENT
       JAMES OEVERING
3612   2059 STATE HIGHWAY 162
       ESPERANCE, NY 12066                       Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JAMES OEVERING
3613   2059 STATE HIGHWAY 162
       ESPERANCE, NY 12066                       Dean Foods Company          TRANSPORTATION AGREEMENT
       JAMES WATSON
3614   616 POND CREEK BLVD
       SWEETWATER, TN 37874                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JAMES WATSON
3615   616 POND CREEK BLVD
       SWEETWATER, TN 37874                      Dean Foods Company          TRANSPORTATION AGREEMENT
       JARED OR KAREN LINDELL
3618   3979 ROUTE 957
       RUSSELL, PA 16345                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JARED OR KAREN LINDELL
3619   3979 ROUTE 957
       RUSSELL, PA 16345                         Dean Foods Company          TRANSPORTATION AGREEMENT
       JASON RHODES
3625   7867 ROUTE 474
       PANAMA, NY 14767                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JASON RHODES
3626   7867 ROUTE 474
       PANAMA, NY 14767                          Dean Foods Company          TRANSPORTATION AGREEMENT
       JAT OIL INC
       ATTN WILLIAM T CONROY, VP
3627
       600 W MAIN ST                             Suiza Dairy Group, LLC
       CHATTANOOGA, TN 37402                     Dean Dairy Holdings, LLC    PURCHASE CONTRACT DATED 08/31/2018
       JAY L. WEAVER
3628   63 PLEASANT DRIVE
       MYERSTOWN, PA 17067                       Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JAY L. WEAVER
3629   63 PLEASANT DRIVE
       MYERSTOWN, PA 17067                       Dean Foods Company          TRANSPORTATION AGREEMENT
       JB BRANDS INC
3630   4348 WAIALAE AVE #327
       HONOLULU, HI 96816                        Southern Foods Group, LLC   SERVICE CONTRACT
       JB BRANDS INC
3631   4348 WAIALAE AVE #327
       HONOLULU, HI 96816                        Southern Foods Group, LLC   SERVICE CONTRACT
       JCS SALES LLC
       ATTN DREW HEMBREE
3632
       1 FOOD CITY CIRCLE
       ABINGDON, VA 24210                        Mayfield Dairy Farms, LLC   DISTRIBUTION AGREEMENT DATED 09/04/2019
       JCS SALES LLC
3633   PO BOX 1158
       ABINGDON, VA 24212                        Mayfield Dairy Farms LLC    SERVICE CONTRACT
       JDA SOFTWARE, INC.
3634   PO BOX 202621
       DALLAS, TX 75320                          Dean Foods Company          IT - SOFTWARE MAINTENANCE AGREEMENT
        JEA
       ATTN REAL ESTATE DIVISION
3635
       21 W CHURCH ST
       JACKSONVILLE, FL 32202                    Dean Foods Company          LEASE: BUILDING AND LAND DATED 07/21/2005
       JEFF OR AUDREY DONAHOE
3645   1948 MOHAWK STREET
       CLAYVILLE, NY 13322                       Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JEFF OR AUDREY DONAHOE
3646   1948 MOHAWK STREET
       CLAYVILLE, NY 13322                       Dean Foods Company          TRANSPORTATION AGREEMENT

                                                                                                                         Page 107 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 113 of 248
                                                  Proposed Assumed Contract Schedule
Item                          Counterparty                            Debtor(s)                          Contract Description
        JEFF WHITE ACH
3647   95 W 100 W                                        Southern Foods Group, LLC
       LOGAN, UT 84321                                   Dean Foods Company          LEASE: BUILDING AND LAND
       JEFFREY AND VICKI WYSOCKI
3652   21163 STATE ROUTE 22
       HOOSICK FALLS, NY 12090                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JEFFREY AND VICKI WYSOCKI
3653   21163 STATE ROUTE 22
       HOOSICK FALLS, NY 12090                           Dean Foods Company          TRANSPORTATION AGREEMENT
       JEFFREY C. PATRICK
3654   140 PATRICK LANE
       NEW BETHLEHEM, PA 16242                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JEFFREY C. PATRICK
3655   140 PATRICK LANE
       NEW BETHLEHEM, PA 16242                           Dean Foods Company          TRANSPORTATION AGREEMENT
        JENSEN CIVIL CONSTRUCTION INC
       ATTN STEPHEN F JENSEN
3658
       11231 PHILIPS INDUSTRIAL BLVD E, STE 103
       JACKSONVILLE, FL 32256                            Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND
        JENSEN CIVIL CONSTRUCTION INC
       ATTN STEPHEN F JENSEN
3659
       11231 PHILIPS INDUSTRIAL BLVD E, STE 103
       JACKSONVILLE, FL 32256                            Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND DATED 10/20/2009
        JENSEN CIVIL CONSTRUCTION INC
       ATTN STEPHEN F JENSEN
3660
       11231 PHILIPS INDUSTRIAL BLVD E, STE 103
       JACKSONVILLE, FL 32256                            Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND
        JENSEN CIVIL CONSTRUCTION INC
       ATTN STEPHEN F JENSEN
3661
       11231 PHILIPS INDUSTRIAL BLVD E, STE 103
       JACKSONVILLE, FL 32256                            Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND DATED 11/01/2013
        JEREMY L. BURKHOLDER
3662   330 CREST ROAD
       LEBANON, PA 17042                                 Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        JEREMY L. BURKHOLDER
3663   330 CREST ROAD
       LEBANON, PA 17042                                 Dean Foods Company          TRANSPORTATION AGREEMENT
       JEREMY YODER
3664   28601 GEORGETOWN ROAD
       SALEM, OH 44460                                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JEREMY YODER
3665   28601 GEORGETOWN ROAD
       SALEM, OH 44460                                   Dean Foods Company          TRANSPORTATION AGREEMENT
       JERICHO ACRES DAIRY
3666   3401 LAKE JERICHO ROAD
       SMITHFIELD, KY 40068                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JERICHO ACRES DAIRY
3667   3401 LAKE JERICHO ROAD
       SMITHFIELD, KY 40068                              Dean Foods Company          TRANSPORTATION AGREEMENT
       JEROME ZIEGLER
3669   5034 ZIEGLER ROAD
       BATESVILLE, IN 47006                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JEROME ZIEGLER
3670   5034 ZIEGLER ROAD
       BATESVILLE, IN 47006                              Dean Foods Company          TRANSPORTATION AGREEMENT
       JESIAH H. LACOMBE
3671   15710 MAPLEWOOD ROAD
       TOWNVILLE, PA 16360                               Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JESIAH H. LACOMBE
3672   15710 MAPLEWOOD ROAD
       TOWNVILLE, PA 16360                               Dean Foods Company          TRANSPORTATION AGREEMENT
       JESSE A ZIMMERMAN
3673   1765 CLINTON ROAD
       FORT PLAIN, NY 13339                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT



                                                                                                                                 Page 108 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 114 of 248
                                              Proposed Assumed Contract Schedule
Item                          Counterparty                        Debtor(s)                         Contract Description
       JESSE A ZIMMERMAN
3674   1765 CLINTON ROAD
       FORT PLAIN, NY 13339                          Dean Foods Company         TRANSPORTATION AGREEMENT
       JESSE OR DORIS RUPPERT
3675   211 GIBBLE ROAD
       MYERSTOWN, PA 17067                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JESSE OR DORIS RUPPERT
3676   211 GIBBLE ROAD
       MYERSTOWN, PA 17067                           Dean Foods Company         TRANSPORTATION AGREEMENT
       JETRO HOLDINGS INC
       15-24 132ND ST
3677
       COLLEGE POINT, NY 11356
                                                     Dean Foods Company         CUSTOMER AGREEMENT DATED 03/02/2009
       JIM VERPLOEGEN
3678   6945 GRAND AVE
       BILLINGS, MT 59106                            Dean Foods Company         LEASE: BUILDING AND LAND
       JIM VERPLOEGEN
3679   6945 GRAND AVE
       BILLINGS, MT 59106                            Dean Foods Company         LEASE: BUILDING AND LAND
       JIMMY OR MARYLOU WRIGHT
3682   4596 HALLS STORE ROAD
       RUSSELLVILLE, KY 42276                        Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JIMMY OR MARYLOU WRIGHT
3683   4596 HALLS STORE ROAD
       RUSSELLVILLE, KY 42276                        Dean Foods Company         TRANSPORTATION AGREEMENT
       JJ DAIRY
3684   1000 FM 1567 WEST
       SULPHUR SPRINGS, TX 75482                     Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JJ DAIRY
3685   1000 FM 1567 WEST
       SULPHUR SPRINGS, TX 75482                     Dean Foods Company         TRANSPORTATION AGREEMENT
       JM SMUCKER COMPANY, THE
3686   1 STRAWBERRY LN
       ORRVILLE, OH 44667                            Suiza Dairy Group, LLC     TRADEMARK OR IP AGREEMENT DATED 11/03/2011
       JNJ FARMS, LLC
3687   10796 JUDE ROAD
       CLYMER, NY 17424                              Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JNJ FARMS, LLC
3688   10796 JUDE ROAD
       CLYMER, NY 17424                              Dean Foods Company         TRANSPORTATION AGREEMENT
        JO ANN'S LOGISTICS
3689   PO BOX 552
       LEBANON, TN 37088                             Dean Foods Company         TRANSPORTATION AGREEMENT
       JOE AND RON'S TRUCK STOP INC
       ATTN PHIL COHEN, ON SITE FUELING MGR
3692
       PO BOX 185                                    Suiza Dairy Group, LLC
       THOROFARE, NJ 08086                           Dean Dairy Holdings, LLC   PURCHASE CONTRACT DATED 05/22/2017
       JOEL A OR KAREN A HEISEY
3694   222 OLD MILL ROAD
       NEWSMANSTOWN, PA 17073                        Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JOEL A OR KAREN A HEISEY
3695   222 OLD MILL ROAD
       NEWSMANSTOWN, PA 17073                        Dean Foods Company         TRANSPORTATION AGREEMENT
       JOE'S DAIRY
3701   6093 SOUTH 900 WEST
       WESTVILLE, IN 46391                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       JOE'S DAIRY
3702   6093 SOUTH 900 WEST
       WESTVILLE, IN 46391                           Dean Foods Company         TRANSPORTATION AGREEMENT
       JOE'S TRUCKING LLC
3703   10773 S HWY 337
       TIJERAS, NM 87059                             Dean Foods Company         TRANSPORTATION AGREEMENT
       JO'H STAR SALES & MARKETING
       ATTN SHERRY WALTHERS
3704
       883 AIRPORT RD, STE I
       GLEN BURNIE, MD 21061                         Dean Foods Company         SERVICE CONTRACT

                                                                                                                           Page 109 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 115 of 248
                                                  Proposed Assumed Contract Schedule
Item                          Counterparty                           Debtor(s)                                Contract Description
       JOHN A. PIXLEY
3707   3212 ADAMS ROAD
       KINGSVILLE, OH 44048                              Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       JOHN A. PIXLEY
3708   3212 ADAMS ROAD
       KINGSVILLE, OH 44048                              Dean Foods Company               TRANSPORTATION AGREEMENT
       JOHN ARNWINE
3709   169 COUNTY ROAD 265
       NIOTA, TN 37826                                   Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       JOHN ARNWINE
3710   169 COUNTY ROAD 265
       NIOTA, TN 37826                                   Dean Foods Company               TRANSPORTATION AGREEMENT
       JOHN B. OR SHARON L. KLINE
3711   610 SOUTH RAMONA RD
       MYERSTOWN, PA 17067                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       JOHN B. OR SHARON L. KLINE
3712   610 SOUTH RAMONA RD
       MYERSTOWN, PA 17067                               Dean Foods Company               TRANSPORTATION AGREEMENT
       JOHN E. SHROCK, JR.
3713   7860 STATE ROUTE 534
       MIDDLEFIELD, OH 44062                             Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       JOHN E. SHROCK, JR.
3714   7860 STATE ROUTE 534
       MIDDLEFIELD, OH 44062                             Dean Foods Company               TRANSPORTATION AGREEMENT
       JOHN GOOD COMPANY LLC
       ATTN JOSEPH E GOODMAN, MGR
3716
       2630 GAYLAR CIRCLE
       SALT LAKE CITY, UT 84109                          Southern Foods Group, LLC        LEASE: BUILDING AND LAND DATED 06/16/2017
       JOHN H. KEMPF
3720   5346 KINSMAN ROAD
       MIDDLEFIELD, OH 44062                             Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       JOHN H. KEMPF
3721   5346 KINSMAN ROAD
       MIDDLEFIELD, OH 44062                             Dean Foods Company               TRANSPORTATION AGREEMENT
       JOHN HANCOCK LIFE INSURANCE COMPANY
       ATTN BOND AND CORP FINANCE GROUP C-02
3722
       197 CLARENDON ST
       BOSTON, MA 02116                                  Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND
       JOHN HANCOCK LIFE INSURANCE COMPANY
       ATTN BOND AND CORP FINANCE GROUP C-02
3723
       197 CLARENDON ST
       BOSTON, MA 02116                                  Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 10/01/2008
       JOHN HANCOCK LIFE INSURANCE COMPANY
       ATTN BOND AND CORP FINANCE GROUP C-02
3724
       197 CLARENDON ST
       BOSTON, MA 02116                                  Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND
        JOHN HENRY MAST
3725   208 SUGAR RUN ROAD
       JAMESTOWN, PA 16134                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
        JOHN HENRY MAST
3726   208 SUGAR RUN ROAD
       JAMESTOWN, PA 16134                               Dean Foods Company               TRANSPORTATION AGREEMENT
       JOHN L OR ELLA N BYLER AND NEIL E MILLER
3727   16910 TAVERN RD
       MIDDLEFIELD, OH 44062                             Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       JOHN L OR ELLA N BYLER AND NEIL E MILLER
3728   16910 TAVERN RD
       MIDDLEFIELD, OH 44062                             Dean Foods Company               TRANSPORTATION AGREEMENT
       JOHN M. MOORE
3731   1342 DRY VALLEY ROAD NORTHEAST
       CLEVELAND, TN 37312                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       JOHN M. MOORE
3732   1342 DRY VALLEY ROAD NORTHEAST
       CLEVELAND, TN 37312                               Dean Foods Company               TRANSPORTATION AGREEMENT



                                                                                                                                      Page 110 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 116 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                                 Debtor(s)                           Contract Description
        JOHN M. OR CASTON M. RAMSEY
3733   527 INDEPENDENCE ROAD
       LIVINGSTON, TN 38570                                  Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        JOHN M. OR CASTON M. RAMSEY
3734   527 INDEPENDENCE ROAD
       LIVINGSTON, TN 38570                                  Dean Foods Company          TRANSPORTATION AGREEMENT
        JOHN OR ALISHA RISSER
3735   2501 SOUTH LINCOLN AVENUE
       LEBANON, PA 17042                                     Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        JOHN OR ALISHA RISSER
3736   2501 SOUTH LINCOLN AVENUE
       LEBANON, PA 17042                                     Dean Foods Company          TRANSPORTATION AGREEMENT
       JOHN OR NORMAN BAILEY
3737   PO BOX 57
       CLYMER, NY 14724                                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JOHN OR NORMAN BAILEY
3738   PO BOX 57
       CLYMER, NY 14724                                      Dean Foods Company          TRANSPORTATION AGREEMENT
       JOHN OR PAMELA SCHUYLER
3739   153 SCHUYLER ROAD
       FORT PLAIN, NY 13339                                  Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JOHN OR PAMELA SCHUYLER
3740   153 SCHUYLER ROAD
       FORT PLAIN, NY 13339                                  Dean Foods Company          TRANSPORTATION AGREEMENT
       JOHN POLCHIN
3741   2411 SENTENEL ROAD
       DORSET, OH 44032                                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JOHN POLCHIN
3742   2411 SENTENEL ROAD
       DORSET, OH 44032                                      Dean Foods Company          TRANSPORTATION AGREEMENT
       JOHN RICHARDSON
3743   860 TAYLORSVILLE ROAD
       BLOOMFIELD, KY 40008                                  Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JOHN RICHARDSON
3744   860 TAYLORSVILLE ROAD
       BLOOMFIELD, KY 40008                                  Dean Foods Company          TRANSPORTATION AGREEMENT
       JOHN S. LEE FARM #2
3746   377 COUNTY ROAD 410
       MADISONVILLE, TN 37354                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JOHN S. LEE FARM #2
3747   377 COUNTY ROAD 410
       MADISONVILLE, TN 37354                                Dean Foods Company          TRANSPORTATION AGREEMENT
       JOHN S. LEE
3748   377 COUNTY ROAD 410
       MADISONVILLE, TN 37354                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JOHN S. LEE
3749   377 COUNTY ROAD 410
       MADISONVILLE, TN 37354                                Dean Foods Company          TRANSPORTATION AGREEMENT
       JOHNNY BRADY
3750   122 COUNTY ROAD 2
       RICEVILLE, TN 37370                                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JOHNNY BRADY
3751   122 COUNTY ROAD 2
       RICEVILLE, TN 37370                                   Dean Foods Company          TRANSPORTATION AGREEMENT
       ###################################################
3761
                                                             Dean Foods Company          LEASE: BUILDING AND LAND DATED 12/01/1996
       JOKUR LLC
3763   PO BOX 545
       GILLETTE, WY 82717                                    Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 03/13/2018
       JONATHAN OR DEBRA SUMMY
3764   1960 PRESCOTT ROAD
       MYERSTOWN, PA 17067                                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       JONATHAN OR DEBRA SUMMY
3765   1960 PRESCOTT ROAD
       MYERSTOWN, PA 17067                                   Dean Foods Company          TRANSPORTATION AGREEMENT

                                                                                                                                     Page 111 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 117 of 248
                                            Proposed Assumed Contract Schedule
Item                       Counterparty                          Debtor(s)                                    Contract Description
       JOSEPH & RACHEL STOLTZFUS
3768   15619 HERNDON OAK GROVE ROAD
       OAK GROVE, KY 42262                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       JOSEPH & RACHEL STOLTZFUS
3769   15619 HERNDON OAK GROVE ROAD
       OAK GROVE, KY 42262                         Dean Foods Company                      TRANSPORTATION AGREEMENT
       JOSEPH B. ZOOK
3770   272 PICKLE HILL ROAD
       FT PLAIN, NY 13339                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       JOSEPH B. ZOOK
3771   272 PICKLE HILL ROAD
       FT PLAIN, NY 13339                          Dean Foods Company                      TRANSPORTATION AGREEMENT
        JOSEPH J. BRYER JR.
3772   7198 BROOKS ROAD
       LINESVILLE, PA 16424                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        JOSEPH J. BRYER JR.
3773   7198 BROOKS ROAD
       LINESVILLE, PA 16424                        Dean Foods Company                      TRANSPORTATION AGREEMENT
       JOSEPH M. OR SUSAN K. VORISEK
3774   4895 CARPENTER ROAD
       CONNEAUTVILLE, PA 16406                     Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       JOSEPH M. OR SUSAN K. VORISEK
3775   4895 CARPENTER ROAD
       CONNEAUTVILLE, PA 16406                     Dean Foods Company                      TRANSPORTATION AGREEMENT
       JOSEPH YODER
3776   16360 MUMFORD ROAD
       BURTON, OH 44021                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       JOSEPH YODER
3777   16360 MUMFORD ROAD
       BURTON, OH 44021                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       JOY CONE CO                                  Friendly's Manufacturing and Retail,
       ATTN DAVID GEORGE                           LLC
3779
       3435 LAMOR RD                               Suiza Dairy Group, LLC
       HERMITAGE, PA 16148                         Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 05/01/2019
       JS COMPLIANCE LLC
3807   330 RAYFORD RD 319
       SPRING, TX 77386                            Country Fresh, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/27/2019
       JUDGE INC
       ATTN A FELDMAN, GENERAL COUNSEL
3809
       300 CONSHOHOCKEN STATE RD, STE 300
       WEST CONSHOHOCKEN, PA 19428                 Dean Foods Company                      EMPLOYMENT AGENCY DATED 07/18/2016
       JUNGLELAND PRODUCTIONS LLC
3810   810 7TH AVE, 27TH FL
       NEW YORK, NY 10019                          Dean Foods Company                      LICENSING AGREEMENT
       JUNGLELAND PRODUCTIONS LLC
3811   810 7TH AVE, 27TH FL
       NEW YORK, NY 10019                          Dean Foods Company                      LICENSING AGREEMENT DATED 08/31/2018
       JUNGLELAND PRODUCTIONS LLC
3812   810 7TH AVE, 27TH FL
       NEW YORK, NY 10019                          Dean Foods Company                      LICENSING AGREEMENT
       JUSTIN FULLER FARM #2
3816   507 RESERVOIR ROAD
       NEWPORT, NY 13416                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       JUSTIN FULLER FARM #2
3817   507 RESERVOIR ROAD
       NEWPORT, NY 13416                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       KALAS FARM
3825   373 STOREY ROAD
       ORWELL, OH 44076                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KALAS FARM
3826   373 STOREY ROAD
       ORWELL, OH 44076                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       KALMEY DAIRY FARM
3827   2800 ZARING MILL ROAD
       SHELBYVILLE, KY 40065                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT


                                                                                                                                      Page 112 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 118 of 248
                                                     Proposed Assumed Contract Schedule
Item                         Counterparty                                Debtor(s)                           Contract Description
       KALMEY DAIRY FARM
3828   2800 ZARING MILL ROAD
       SHELBYVILLE, KY 40065                                Dean Foods Company          TRANSPORTATION AGREEMENT
       KANAGY DAIRY
3830   4135 OLD RR LN
       GUTHRIE, KY 42234                                    Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       KANAGY DAIRY
3831   4135 OLD RR LN
       GUTHRIE, KY 42234                                    Dean Foods Company          TRANSPORTATION AGREEMENT
       KANSAS CITY SERIES OF LOCKTON COMPANIES LLC
       ATTN JENNI KUPERSMITH, ACCT EXEC
3836
       717 HARWOOD, STE 2500                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       DALLAS, TX 75201                                     Southern Foods Group, LLC   08/16/2011
       KAREN STROCK
3842   3918 PHALANX MILLS HERNER ROAD
       SOUTHINGTON, OH 44470                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       KAREN STROCK
3843   3918 PHALANX MILLS HERNER ROAD
       SOUTHINGTON, OH 44470                                Dean Foods Company          TRANSPORTATION AGREEMENT
       KAS YOSEMITE LLC
3846   6303 BLUE LAGOON DR STE 350
       MIAMI, FL 33126                                      Dean Foods Company          LEASE: BUILDING AND LAND DATED 09/27/2019
       KDV LABEL COMPANY INC
       PO BOX 1006
3848
       WAUKESHA, WI 53187-1006                              Dean Dairy Holdings, LLC
                                                            Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 12/17/2018
       KEATOR FARM
3850   4814 COUNTY HIGHWAY 10 EAST
       MEREDITH, NY 13757                                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       KEATOR FARM
3851   4814 COUNTY HIGHWAY 10 EAST
       MEREDITH, NY 13757                                   Dean Foods Company          TRANSPORTATION AGREEMENT
       KEB DAIRY
3852   3510 STATE ROUTE 208
       KNOX, PA 16232                                       Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       KEB DAIRY
3853   3510 STATE ROUTE 208
       KNOX, PA 16232                                       Dean Foods Company          TRANSPORTATION AGREEMENT
       KEETON FARM
3854   1238 TRESS SHOP ROAD
       TRENTON, KY 42286                                    Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       KEETON FARM
3855   1238 TRESS SHOP ROAD
       TRENTON, KY 42286                                    Dean Foods Company          TRANSPORTATION AGREEMENT
       KEITH A. RACKOWSKI
3856   292 FT HUNTER RD
       AMSTERDAM, NY 12010                                  Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       KEITH A. RACKOWSKI
3857   292 FT HUNTER RD
       AMSTERDAM, NY 12010                                  Dean Foods Company          TRANSPORTATION AGREEMENT
       KEITH LANHAM
3858   1225 STONEHOUSE ROAD
       BARDSTOWN, KY 40004                                  Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       KEITH LANHAM
3859   1225 STONEHOUSE ROAD
       BARDSTOWN, KY 40004                                  Dean Foods Company          TRANSPORTATION AGREEMENT
       KELLE'S TRANSPORT SERVICE INC
       ATTN KELLE SIMON, PRES
3861
       5305 W 2400 S                                        Dean Dairy Holdings, LLC
       SALT LAKE CITY, UT 84120                             Suiza Dairy Group, LLC      FREIGHT SERVICES AGREEMENT DATED 06/02/2014
       KELLES TRANSPORT SERVICE
       MARQUETTE TRANSPORTATION FINANCE INC
3862
       NW 7939 PO BOX 1450
       MINNEAPOLIS, MN 55485                                Dean Foods Company          TRANSPORTATION AGREEMENT



                                                                                                                                      Page 113 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 119 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                        Debtor(s)                                    Contract Description
       KELLOGG COMPANY
       ATTN BOB HASSE                               Friendly's Manufacturing and Retail,
3864   1 KELLOGG SQ                                LLC
       PO BOX 3599                                 Suiza Dairy Group, LLC
       BATTLE CREEK, MI 49016-3599                 Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 10/05/2018
       KELSAY FARMS, L.P.
3866   6848 NORTH 250 EAST
       WHITELAND, IN 46184                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KELSAY FARMS, L.P.
3867   6848 NORTH 250 EAST
       WHITELAND, IN 46184                         Dean Foods Company                      TRANSPORTATION AGREEMENT
       KELVIN AND/OR ELISSA MARTIN
3868   19912 GREYTOWN HILLS RD
       CAMBRIDGE SPRINGS, PA 16403                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KELVIN AND/OR ELISSA MARTIN
3869   19912 GREYTOWN HILLS RD
       CAMBRIDGE SPRINGS, PA 16403                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       KEN OR JACOB SMITH
3872   3268 COUNTY HIGHWAY 31
       CHERRY VALLEY, NY 13320                     Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KEN OR JACOB SMITH
3873   3268 COUNTY HIGHWAY 31
       CHERRY VALLEY, NY 13320                     Dean Foods Company                      TRANSPORTATION AGREEMENT
       KENNETH BOWSER
3875   570 BURNS ROAD
       PUNXSUTAWNEY, PA 15767                      Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KENNETH BOWSER
3876   570 BURNS ROAD
       PUNXSUTAWNEY, PA 15767                      Dean Foods Company                      TRANSPORTATION AGREEMENT
       KENS FOODS INC
3877   1 D'ANGELO DR                               Suiza Dairy Group, LLC
       MARLBOROUGH, MA 01752                       Dean Dairy Holdings, LLC                SALES CONTRACT/TRADE AGREEMENT DATED 06/08/2015
       KEN'S FOODS INC
       ATTN GENERAL COUNSEL
3878
       1 D'ANGELO DR                               Dean Dairy Holdings, LLC
       MARLBOROUGH, MA 01752                       Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 06/08/2015
       KENT MYERS
3879   803 EAST MCKEE STREET
       GREENVILLE, TN 37743                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KENT MYERS
3880   803 EAST MCKEE STREET
       GREENVILLE, TN 37743                        Dean Foods Company                      TRANSPORTATION AGREEMENT
       KENTON L. MARTIN
3881   539 SPRINGVILLE ROAD
       EPHRATA, PA 17522                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KENTON L. MARTIN
3882   539 SPRINGVILLE ROAD
       EPHRATA, PA 17522                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       KEVIN BENTER
3883   6642 SOUTH COUNTY ROAD 325 EAST
       BROWNSTOWN, IN 47220                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KEVIN BENTER
3884   6642 SOUTH COUNTY ROAD 325 EAST
       BROWNSTOWN, IN 47220                        Dean Foods Company                      TRANSPORTATION AGREEMENT
        KEVIN OR ALLISON SELLERS
3885   180 HORSESHOE PIKE
       LEBANON, PA 17042                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        KEVIN OR ALLISON SELLERS
3886   180 HORSESHOE PIKE
       LEBANON, PA 17042                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       KEVIN OR AMANDA BUSH
3887   10686 JAMESTOWN RD
       WATTSBURG, PA 16442                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KEVIN OR AMANDA BUSH
3888   10686 JAMESTOWN RD
       WATTSBURG, PA 16442                         Dean Foods Company                      TRANSPORTATION AGREEMENT

                                                                                                                                     Page 114 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 120 of 248
                                          Proposed Assumed Contract Schedule
Item                       Counterparty                        Debtor(s)                                     Contract Description
       KEVIN SENSENIG
3889   4620 BUTLER ROAD
       ELKTON, KY 42220                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KEVIN SENSENIG
3890   4620 BUTLER ROAD
       ELKTON, KY 42220                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       KEY EQUIPMENT FINANCE
3891   17 CORPORATE WOODS BLVD                   Dean Transportation, Inc.
       ALBANY, NY 12211                          Dean Foods Company                      GUARANTEES DATED 08/10/2016
       KEY EQUIPMENT FINANCE
3892   17 CORPORATE WOODS BLVD
       ALBANY, NY 12211                          Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 08/10/2015
       KEY EQUIPMENT FINANCE
3893   17 CORPORATE WOODS BLVD                   Dean Transportation, Inc.
       ALBANY, NY 12211                          Dean Foods Company                      GUARANTEES DATED 10/31/2016
       KEY EQUIPMENT FINANCE
3894   17 CORPORATE WOODS BLVD
       ALBANY, NY 12211                          Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 10/31/2016
       KEYENCE CORP OF AMERICA
       ATTN AARON BUTCHER
3895
       669 RIVER DR, STE 403
       ELMWOOD PK, NJ 07407                      Dean Foods Company                      PURCHASE CONTRACT
       KEYENCE CORP OF AMERICA                    Friendly's Manufacturing and Retail,
       ATTN LEGAL DEPT                           LLC
3896
       669 RIVER DR, STE 403                     Suiza Dairy Group, LLC
       ELMWOOD PK, NJ 07407                      Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 04/12/2019
       KEYSTONE FIRE PROTECTION CO
       ATTN MARK HAMMER
3897
       433 INDUSTRIAL DR                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       NORTH WALES, PA 19454                     Garelick Farms, LLC                     AUDITORS, ETC.) DATED 11/06/2019
       KIDS TREAT
3899   13450 COUNTY LINE ROAD
       CORRY, PA 16407                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KIDS TREAT
3900   13450 COUNTY LINE ROAD
       CORRY, PA 16407                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       KII TELECOMMUNICATIONS LLC
3902   60 COLUMBIA RD
       MORRISTOWN, NJ 07962                      Dean Foods Company                      SERVICE CONTRACT DATED 09/05/2013
       KII TELECOMMUNICATIONS LLC
3903   60 COLUMBIA RD
       MORRISTOWN, NJ 07962                      Dean Foods Company                      IT CONTRACT DATED 08/01/2018
       KII TELECOMMUNICATIONS PARTNERS
       C/O GARY RING
3904   ATTN JOHN A GERSON
       20 HUNTERS LANE
       BASKING RIDGE, NJ 07920                   Dean Management, LLC                    PARTNERSHIP AGREEMENT DATED 12/15/2009
       KII TELECOMMUNICATIONS PARTNERS
       C/O GARY RING
3905   ATTN JOHN A GERSON
       20 HUNTERS LANE
       BASKING RIDGE, NJ 07920                   Dean Management, LLC                    PARTNERSHIP AGREEMENT
       KINGSBURY COLONY
3908   600 KINGSBURY COLONY ROAD
       VALIER, MT 59486-5461                     Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KINGSBURY COLONY
3909   600 KINGSBURY COLONY ROAD
       VALIER, MT 59486-5461                     Dean Foods Company                      TRANSPORTATION AGREEMENT
       KIRBY L. HORST
3910   10 NORTH MILBACH ROAD
       NEWMANSTOWN, PA 17073                     Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       KIRBY L. HORST
3911   10 NORTH MILBACH ROAD
       NEWMANSTOWN, PA 17073                     Dean Foods Company                      TRANSPORTATION AGREEMENT



                                                                                                                                     Page 115 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 121 of 248
                                                 Proposed Assumed Contract Schedule
Item                      Counterparty                               Debtor(s)                        Contract Description
       KIRSHENBAUM BOND SENECAL & PARTNERS LLC
3913   160 VARICK ST.
       NEW YORK, NY 10013                               Dean Foods Company         INDEPENDENT CONTRACTORS DATED 04/17/2019
       KITCHEN D INC
       2711 NORTH HASKELL AVENUE
3915
       FLOOR 3
       DALLAS, TX 75204                                 Dean Foods Company         LICENSING AGREEMENT DATED 07/20/2011
       KITCHEN D INC
       2711 NORTH HASKELL AVENUE
3916
       FLOOR 3
       DALLAS, TX 75204                                 Dean Foods Company         LICENSING AGREEMENT DATED 07/27/2011
       KK CARRIERS
3920   3831 PATTERSON AVE
       WINSTON-SALEM, NC 27105                          Dean Foods Company         TRANSPORTATION AGREEMENT
        KLINGENDALE FARM
3922   6300 NELSON-MOSIER ROAD
       LEVITTSBURGH, OH 44430                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        KLINGENDALE FARM
3923   6300 NELSON-MOSIER ROAD
       LEVITTSBURGH, OH 44430                           Dean Foods Company         TRANSPORTATION AGREEMENT
       KLLM INC
       ATTN CHRIS WOOD, VP OF SALES
3925
       135 RIVERVIEW DR
       RICHLAND, MS 39218                               Dean Foods Company         TRANSPORTATION AGREEMENT
       KLLM TRANSPORT SERVICES LLC
       ATTN SALES DEPARTMENT
3927
       135 RIVERVIEW DR                                 Suiza Dairy Group, LLC
       RICHLAND, MS 39218                               Dean Dairy Holdings, LLC   LOGISTICS CONTRACT DATED 03/24/2014
       KNAPP BROTHERS FARM
3929   932 UPLINGER RD
       BROOKSVILLE, PA 15825                            Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       KNAPP BROTHERS FARM
3930   932 UPLINGER RD
       BROOKSVILLE, PA 15825                            Dean Foods Company         TRANSPORTATION AGREEMENT
       KNIGHT REFRIGERATED LLC
       ATTN CONTRACT ADMINISTRATION
3932
       20002 N 19TH AVE                                 Dean Dairy Holdings, LLC
       PHOENIX, AZ 85027                                Suiza Dairy Group, LLC     FREIGHT SERVICES AGREEMENT DATED 04/25/2014
       KNIGHT REFRIGERATED LLC
       ATTN CONTRACT ADMINISTRATION
3933
       2002 N 19TH AVE                                  Suiza Dairy Group, LLC
       PHOENIX, AZ 85027                                Dean Dairy Holdings, LLC   LOGISTICS CONTRACT DATED 04/25/2014
       KNIGHT TRANSPORATION INC
3934   20002 N 19TH AVE
       PHOENIX, AZ 85027                                Dean Foods Company         LOGISTICS CONTRACT DATED 12/07/2017
       KNOWLES FARM PARTNERSHIP
3938   10094 KINSMAN PYMATUNING ROAD
       KINSMAN, OH 44428                                Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       KNOWLES FARM PARTNERSHIP
3939   10094 KINSMAN PYMATUNING ROAD
       KINSMAN, OH 44428                                Dean Foods Company         TRANSPORTATION AGREEMENT
       KOHLER MIX SPECIALTIES
       4041 HIGHWAY 61
3941
       WHITE BEAR LAKE, MN 55110
                                                        Dean Foods Company         CUSTOMER AGREEMENT DATED 05/28/1981
       KOHLER MIX SPECIALTIES
       4041 HIGHWAY 61
3942
       WHITE BEAR LAKE, MN 55110
                                                        Dean Foods Company         CUSTOMER AGREEMENT DATED 11/29/1993
       KORTE & LUITJOHAN CONTRACTORS INC
3950   12052 HIGHLAND ROAD
       HIGHLAND, IL 62249                               Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 10/20/2011
       KRAFT DAIRY GROUP
3951   221 14TH AVE N
       NASHVILLE, TN 37203                              Dean Foods Company         LEASE: EQUIPMENT DATED 07/01/1982


                                                                                                                                 Page 116 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 122 of 248
                                                  Proposed Assumed Contract Schedule
Item                       Counterparty                                Debtor(s)                              Contract Description
       KRAFT FOODS HOLDING INC
       C/O KRAFT FOODS GLOBAL INC
3952   ATTN CATEGORY BUS DIR, CULTURED PROD
       1 KRAFT CRT                                       Alta-Dena Certified Dairy, LLC
       GLENVIEW, IL 60025                                Suiza Dairy Group, LLC           LICENSING AGREEMENT DATED 10/11/2019
       KRAFT FOODS HOLDING INC
       C/O KRAFT FOODS GLOBAL INC
3953   ATTN CATEGORY BUS DIR, CULTURED PROD
       1 KRAFT CRT
       GLENVIEW, IL 60025                                Dean Foods Company               LICENSING AGREEMENT
       KRAFT FOODS INC
       ATTN JOHN RILEY, DIR TRADEMARK LICENSING
3954
       1 KRAFT CRT
       GLENVIEW, IL 60025                                Dean Foods Company               LICENSING AGREEMENT
       KRAFT INC
       C/O DAIRY GROUP;J SIDNEY TILLER
3955   PO BOX 1046
       593 GLEN IRIS DR
       ATLANTA, GA 30301                                 Dean Foods Company               LICENSING AGREEMENT
        KRAIG J SELLERS
3957   1120 SOUTH WHITE OAK STREET
       LEBANON, PA 17042                                 Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
        KRAIG J SELLERS
3958   1120 SOUTH WHITE OAK STREET
       LEBANON, PA 17042                                 Dean Foods Company               TRANSPORTATION AGREEMENT
       KRISPY KREME DOUGHNUT CORPORATION
       ATTN JANE A SUMMER, VP OF FOOD SERVICE
3960
       PO BOX 83                                         Dean Dairy Holdings, LLC
       WINSTON-SALEM, NC 27102                           Suiza Dairy Group, LLC           CUSTOMER AGREEMENT DATED 10/19/2018
       KRISPY KREME DOUGHNUT CORPORATION
3961   PO BOX 83                                         Dean Dairy Holdings, LLC
       WINSTON-SALEM, NC 27102                           Suiza Dairy Group, LLC           CUSTOMER AGREEMENT DATED 10/19/2018
       KROGER CO, THE
3963   1014 VINE STREET                                  Mayfield Dairy Farms, LLC
       CINCINNATI, OH 45202                              Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 10/08/2018
       KROGER CO, THE
3964   1014 VINE STREET                                  Dean Dairy Holdings, LLC
       CINCINNATI, OH 45202                              Suiza Dairy Group, LLC           VENDOR AGREEMENT DATED 09/21/2018
       KRONOS
3965   PO BOX 743208
       ATLANTA, GA 30374                                 Dean Foods Company               SOFTWARE LICENSING AGREEMENT DATED 06/17/2008
       KURT EZELL ESTATE
3967   PO BOX B
       FORT STOCKTON, TX 79735                           Dean Foods Company               LEASE: BUILDING AND LAND
       LABORMAX STAFFING
3970   182 S-10 NEFF AVE                                 Dean Foods Company
       HARRISONBURG, VA 22801                            Suiza Dairy Group, LLC           EMPLOYMENT AGENCY DATED 08/01/2016
       LAKESHORE RECYCLING SYSTEMS LLC
       ATTN R COLLARD, PRES
3972
       6132 OAKTON ST
       MORTON GROVE, IL 60053                            Dean Dairy Holdings, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/03/2018
       LALA BRANDED PRODUCTS LLC
       ATTN TOBY PURDY, CHIEF MARKETING OFFICER
3973
       8750 N CENTRAL EXPRESSWAY, STE 400
       DALLAS, TX 75231                                  Alta-Dena Certified Dairy, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/18/2016
       LALA USA INC
       ATTN PRESIDENT
3975
       8750 N CENTRAL EXPRESSWAY, STE 400
       DALLAS, TX 75231                                  Dean Foods Company               LICENSING AGREEMENT DATED 02/21/2011
       LAM, DAN
3976   RESEARCHING ADDRESS
                                                         Dean Foods Company               INDEPENDENT CONTRACTORS DATED 04/17/2019
        LAMAR COMPANIES,THE
       LAMAR ADVERTISING COMPANY
3977
       5321 CORPORATE BLVD.
       BATON ROUGE, LA 70808                             Suiza Dairy Group, LLC           LEASE: BUILDING AND LAND DATED 05/15/2019

                                                                                                                                      Page 117 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 123 of 248
                                              Proposed Assumed Contract Schedule
Item                           Counterparty                       Debtor(s)                              Contract Description
       LAME FARMS
3978   452 THOMPSON LN
       PORTLAND, TN 37148                            Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       LAME FARMS
3979   452 THOMPSON LN
       PORTLAND, TN 37148                            Dean Foods Company              TRANSPORTATION AGREEMENT
       LANCE FARMS
3980   506 ARZIE ROAD
       MORRISON, TN 37357                            Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       LANCE FARMS
3981   506 ARZIE ROAD
       MORRISON, TN 37357                            Dean Foods Company              TRANSPORTATION AGREEMENT
       LAND O LAKES - ALL OTHER
3983   122 MAIN AVE S
       THIEF RIVER FALLS, MN 56538                   Dean Foods Company              PRE-PETITION MILK
       LAND O LAKES
3987   122 MAIN AVE S
       THIEF RIVER FALLS, MN 56538                   Dean Foods Company              LEASE: BUILDING AND LAND
       LAND O'LAKES INC
       400 SOUTH M ST
3988
       TULARE, CA 93274-5431
                                                     Berkeley Farms, LLC             CUSTOMER AGREEMENT
       LAND O'LAKES INC
       ATTN GENERAL COUNSEL
3992
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                         Dean Foods North Central, LLC   VENDOR AGREEMENT DATED 04/13/2001
       LAND O'LAKES INC
       ATTN JIM SLEPER
4001
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                         Dean Foods Company              SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN JIM SLEPER, DIR OF MILK SUPPLY
4002
       1200 COUNTRY RD F WEST
       ARDEN HILLS, MN 55112                         Dean Foods North Central, LLC   SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN JIM SLEPER, DIR OF MILK SUPPLY
4003
       1200 COUNTRY RD F WEST
       ARDEN HILLS, MN 55112                         Dean Foods Company              SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN JIM SLEPER, DIR OF MILK SUPPLY
4004
       1200 COUNTRY RD F WEST
       ARDEN HILLS, MN 55112                         Dean Foods Company              SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN JIM SLEPER, DIR OF MILK SUPPLY
4005
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                         Dean Foods Company              VENDOR AGREEMENT DATED 06/25/2008
       LAND O'LAKES INC
       ATTN JIM SLEPER, DIR OF MILK SUPPLY
4006
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                         Dean Foods Company              SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN JIM SLEPER, DIR OF MILK SUPPLY
4007
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                         Dean Foods Company              SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN JIM SLEPER, DIR OF MILK SUPPLY
4008
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                         Dean Foods Company              SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN JIM SLEPER, DIR OF MILK SUPPLY
4009
       PO BOX 64101
       SAINT PAUL, MN 55164-0101                     Dean Foods Company              VENDOR AGREEMENT DATED 07/02/2008
       LAND O'LAKES INC
       ATTN JIM SLEPER, DIR OF MILK SUPPLY
4010
       PO BOX 64101
       SAINT PAUL, MN 55164-0101                     Dean Foods Company              VENDOR AGREEMENT DATED 07/02/2008

                                                                                                                                Page 118 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 124 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                      Contract Description
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT                        DIPS Limited Partner II
4011
       4001 LEXINGTON AVE N                       Dean Holding Company
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 07/24/2002
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT                        DIPS Limited Partner II
4012
       4001 LEXINGTON AVE N                       Dean Holding Company
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT                        DIPS Limited Partner II
4013
       4001 LEXINGTON AVE N                       Dean Holding Company
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 07/24/2002
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4014
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 04/24/2003
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4015
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 04/26/2004
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4016
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 04/04/2005
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4017
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 11/12/2004
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4018
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 08/26/2005
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4019
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 07/11/2005
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4020
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 10/20/2005
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4021
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 07/20/2006
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4022
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 05/07/2007
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4023
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 07/22/2008
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4024
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 06/09/2011
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4025
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        LICENSING AGREEMENT DATED 03/29/2013
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4026
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                      Dean Foods Company        TRADEMARK OR IP AGREEMENT DATED 03/30/2011



                                                                                                                      Page 119 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 125 of 248
                                               Proposed Assumed Contract Schedule
Item                       Counterparty                          Debtor(s)                       Contract Description
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4027
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 01/14/2013
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4028
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 07/09/2008
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4029
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 06/09/2011
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4030
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 04/24/2003
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4031
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 07/24/2002
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4032
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 08/30/2004
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4033
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 11/12/2004
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4034
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 08/26/2005
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4035
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 07/11/2005
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4036
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 10/20/2005
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4037
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 07/20/2006
       LAND O'LAKES INC
       ATTN LAW DEPARTMENT
4038
       4001 LEXINGTON AVE
       NORTH ARDEN HILLS, MN 55126                    Dean Foods Company      LICENSING AGREEMENT DATED 05/07/2007
       LAND O'LAKES INC
       ATTN PETER S JANZEN, VP & GEN COUNSEL
4040
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                          Dean Foods Company      SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN PETER S JANZEN, VP & GEN COUNSEL
4041
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                          Dean Foods Company      SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN PETER S JANZEN, VP & GEN COUNSEL
4042
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                          Dean Foods Company      SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN PETER S JANZEN, VP & GEN COUNSEL
4043
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55126                          Dean Foods Company      SALES CONTRACT/TRADE AGREEMENT



                                                                                                                        Page 120 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 126 of 248
                                               Proposed Assumed Contract Schedule
Item                         Counterparty                          Debtor(s)                         Contract Description
       LAND O'LAKES INC
       ATTN PETER S JANZEN, VP & GEN COUNSEL
4044
       4001 LEXINGTON AVE N
       ARDEN HILLS, MN 55164                          Dean Foods Company         SALES CONTRACT/TRADE AGREEMENT
       LAND O'LAKES INC
       ATTN ROBERT C BROWN
4047
       400 SOUTH M ST
       TULARE, CA 93274-5431                          Dean Foods Company         LICENSING AGREEMENT
       LAND O'LAKES INC
       ATTN ROBERT C BROWN
4051
       400 SOUTH M ST
       TULARE, CA 93274-5431                          Dean Foods Company         LICENSING AGREEMENT
       LANDIS FARM
4052   22679 GRAVEL RUN ROAD
       SAEGERTOWN, PA 16433                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LANDIS FARM
4053   22679 GRAVEL RUN ROAD
       SAEGERTOWN, PA 16433                           Dean Foods Company         TRANSPORTATION AGREEMENT
       LAND-O-SUN II LLC
       747 SIMUEL RD.
4054
       SPARTANBURG, SC 29301
                                                      Suiza Dairy Group, LLC     LEASE: BUILDING AND LAND DATED 01/01/2000
       LANDRY RESTAURANTS INC
       ATTN NYDIA J CASAS
4055
       1510 W LOOP SOUTH                              Dean Dairy Holdings, LLC
       HOUSTON, TX 77027                              Suiza Dairy Group, LLC     CUSTOMER AGREEMENT
       LANSA INC
       ATTN CONTRACT MANAGER
4062
       3010 HIGHLAND PKWY, STE 275
       DOWNERS GROVE, IL 60515                        Dean Services, LLC         SERVICE CONTRACT DATED 06/11/2018
       LANSA INC
       ATTN CONTRACT MANAGER
4063
       3010 HIGHLAND PKWY, STE 275
       DOWNERS GROVE, IL 60515                        Dean Services, LLC         SERVICE CONTRACT DATED 06/11/2018
       LANSA INC
       ATTN CONTRACT MANAGER
4064
       3010 HIGHLAND PKWY, STE 275
       DOWNERS GROVE, IL 60515                        Dean Services, LLC         SERVICE CONTRACT DATED 06/12/2018
       LANSA INC
       ATTN CONTRACT MANAGER
4065
       3010 HIGHLAND PKWY, STE 275
       DOWNERS GROVE, IL 60515                        Dean Foods Company         LICENSING AGREEMENT DATED 05/04/2015
       LARRY EASTES
4067   2980 SOUTH COMMERCE ROAD
       WATERTOWN, TN 37184                            Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LARRY EASTES
4068   2980 SOUTH COMMERCE ROAD
       WATERTOWN, TN 37184                            Dean Foods Company         TRANSPORTATION AGREEMENT
       LARRY MARSHALL
4069   1379 WELLS RD
       SMICKSBURG, PA 16256                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LARRY MARSHALL
4070   1379 WELLS RD
       SMICKSBURG, PA 16256                           Dean Foods Company         TRANSPORTATION AGREEMENT
       LASKIN, LINDA DAVIS
4076   80 SW 8TH S, #2110
       MIAMI, FL 33130                                Dean Dairy Holdings, LLC   LEASE: BUILDING AND LAND DATED 09/11/2019
       LAWRENCE AND/OR JOYCE HICKLING
4079   330 HICKLING ROAD
       EDMESTON, NY 13335                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LAWRENCE AND/OR JOYCE HICKLING
4080   330 HICKLING ROAD
       EDMESTON, NY 13335                             Dean Foods Company         TRANSPORTATION AGREEMENT
       LAWRENCE HORNING
4081   707 TRENTON TRESS SHOP ROAD
       TRENTON, KY 42286                              Dean Foods Company         INDEPENDENT PRODUCER CONTRACT

                                                                                                                             Page 121 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 127 of 248
                                                Proposed Assumed Contract Schedule
Item                       Counterparty                             Debtor(s)                         Contract Description
       LAWRENCE HORNING
4082   707 TRENTON TRESS SHOP ROAD
       TRENTON, KY 42286                               Dean Foods Company         TRANSPORTATION AGREEMENT
       LAWRENCE POPOVICH
4083   5813 ROUTE SIX
       UNION CITY, PA 16438                            Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LAWRENCE POPOVICH
4084   5813 ROUTE SIX
       UNION CITY, PA 16438                            Dean Foods Company         TRANSPORTATION AGREEMENT
       LAWRENCE S. ZIMMERMAN
4085   715 CHARLIE HURT ROAD
       ELKTON, KY 42220                                Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LAWRENCE S. ZIMMERMAN
4086   715 CHARLIE HURT ROAD
       ELKTON, KY 42220                                Dean Foods Company         TRANSPORTATION AGREEMENT
       LAYMAN DAIRY
4087   629 County Rd. 370
       Athens, TN 37303                                Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LAYMAN DAIRY
4088   629 County Rd. 370
       Athens, TN 37303                                Dean Foods Company         TRANSPORTATION AGREEMENT
       LE POPE BUILDING CO INC
       ATTN C DENNY WALKER, PRES
4091
       1349 C SOUTH PARK DR
       KERNERSVILLE, NC 27284                          Suiza Dairy Group, LLC     LEASE: BUILDING AND LAND DATED 11/30/2017
       LE POPE BUILDING CO INC
       ATTN C DENNY WALKER, PRES
4092
       1349 C SOUTH PARK DR
       KERNERSVILLE, NC 27284                          Suiza Dairy Group, LLC     LEASE: BUILDING AND LAND DATED 10/05/2017
       LEGEND P R PARTNERS LLC
4099   373 PARK AVE S, 3RD FL
       NEW YORK, NY 10016                              Dean Foods Company         SERVICE CONTRACT
       LEGEND P R PARTNERS LLC
4100   373 PARK AVE S, 3RD FL
       NEW YORK, NY 10016                              Dean Foods Company         SERVICE CONTRACT
       LEGEND P R PARTNERS LLC
4101   373 PARK AVE S, 3RD FL
       NEW YORK, NY 10016                              Dean Foods Company         SERVICE CONTRACT
       LEGION LOGISTICS LLC
       ATTN ANTHONY COUTSOFTIDES, CEO
4104
       600 MEIJER DR, STE 304                          Dean Dairy Holdings, LLC
       FLORENCE, KY 41042                              Suiza Dairy Group, LLC     FREIGHT SERVICES AGREEMENT DATED 03/25/2015
       LEGION LOGISTICS LLC
       ATTN ANTHONY COUTSOFTIDGS, CEO
4105
       600 MEIJER DR, STE 304                          Suiza Dairy Group, LLC
       FLORENCE, KY 41042                              Dean Dairy Holdings, LLC   LOGISTICS CONTRACT DATED 03/25/2015
       LENOVO (UNITED STATES) INC
       ATTN AMANDA CORBETT, ACCT EXEC
4106
       1009 THINK PL
       MORRISVILLE, NC 27560                           Dean Foods Company         IT CONTRACT DATED 11/01/2016
       LENOVO (UNITED STATES) INC
       ATTN DAVID HOWERTON, ACCT EXECUTIVE
4107
       1009 THINK PL
       MORRISVILLE, NC 27560                           Dean Foods Company         CUSTOMER AGREEMENT DATED 04/16/2019
       LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
       ATTN LEAH ANN SEIFERT
4108
       8001 DEVELOPMENT DR
       MORRISVILLE, NC 27560                           Dean Foods Company         IT CONTRACT DATED 08/28/2019
       LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
       ATTN LEAH ANN SEIFERT
4109
       8001 DEVELOPMENT DR
       MORRISVILLE, NC 27560                           Dean Foods Company         IT CONTRACT DATED 10/24/2018
       LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
       ATTN RYAN BRADLEY
4110
       8001 DEVELOPMENT DR
       MORRISVILLE, NC 27560                           Dean Foods Company         IT CONTRACT DATED 02/07/2019

                                                                                                                                Page 122 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 128 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                           Debtor(s)                        Contract Description
       LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
       ATTN SALES ENABLEMENT
4111
       1009 THINK PL, 4TH FL
       MORRISVILLE, NC 27560                           Dean Foods Company         CUSTOMER AGREEMENT DATED 06/29/2018
       LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
       ATTN SALES ENABLEMENT
4112
       1009 THINK PL, 4TH FL
       MORRISVILLE, NC 27560                           Dean Foods Company         IT CONTRACT DATED 07/09/2019
       LEON OR ALICE THOMAS
4113   3650 WEST US HIGHWAY 150
       PAOLI, IN 47454                                 Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LEON OR ALICE THOMAS
4114   3650 WEST US HIGHWAY 150
       PAOLI, IN 47454                                 Dean Foods Company         TRANSPORTATION AGREEMENT
        LEON P. SEYFERT
4115   1800 EAST KING STREET
       LEBANON, PA 17042                               Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        LEON P. SEYFERT
4116   1800 EAST KING STREET
       LEBANON, PA 17042                               Dean Foods Company         TRANSPORTATION AGREEMENT
        LEROY E. FISHER
4117   368 GUN CLUB ROAD
       LITTLE FALLS, NY 13365                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        LEROY E. FISHER
4118   368 GUN CLUB ROAD
       LITTLE FALLS, NY 13365                          Dean Foods Company         TRANSPORTATION AGREEMENT
       LEUF INC
       ATTN JIMMY R KNIGHT, VP OF SALES
4120
       216 AVALON CIRCLE, STE B                        Suiza Dairy Group, LLC
       BRANDON, MS 39047                               Dean Dairy Holdings, LLC   PURCHASE CONTRACT DATED 01/28/2019
       LEVI E. LEE
4121   173 FURNACE ROAD
       FREDONIA, PA 16124                              Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LEVI E. LEE
4122   173 FURNACE ROAD
       FREDONIA, PA 16124                              Dean Foods Company         TRANSPORTATION AGREEMENT
       LEVI E. MILLER, JR.
4123   5474 CLARK ROAD
       MIDDLEFIELD, OH 44062                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LEVI E. MILLER, JR.
4124   5474 CLARK ROAD
       MIDDLEFIELD, OH 44062                           Dean Foods Company         TRANSPORTATION AGREEMENT
       LEVI RAY & SHOUP INC
       ATTN GENERAL COUNSEL
4125
       2401 W MONROE ST
       SPRINGFIELD, IL 62704                           Dean Management, LLC       SERVICE CONTRACT DATED 03/09/2018
       LEVI RAY & SHOUP INC
       ATTN GENERAL COUNSEL
4126
       2401 W MONROE ST
       SPRINGFIELD, IL 62704                           Dean Management, LLC       SERVICE CONTRACT DATED 10/02/2018
       LEVI S. BLANK
4127   2862 MEMORY LANE
       HOPKINSVILLE, KY 42240                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LEVI S. BLANK
       2862 MEMORY LANE
4128   HOPKINSVILLE, KY 42240
                                                       Dean Foods Company         TRANSPORTATION AGREEMENT
       LEWIS S. OR AMY J. HORNING
4129   100 WABASH ROAD
       EPHRATA, PA 17522                               Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       LEWIS S. OR AMY J. HORNING
4130   100 WABASH ROAD
       EPHRATA, PA 17522                               Dean Foods Company         TRANSPORTATION AGREEMENT




                                                                                                                            Page 123 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 129 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                            Debtor(s)                              Contract Description
       LHR FARMS INC
4132   1430 CALVARY CHURCH RD
       GAINESVILLE, GA 30507                           Mayfield Dairy Farms, LLC        ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 01/28/2014
       LHR FARMS INC
4133   1430 CALVARY CHURCH RD
       GAINESVILLE, GA 30507                           Mayfield Dairy Farms, LLC        ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 01/24/2014
       LIBERTY POWER DISTRICT OF COLUMBIA LLC
       ATTN LEAH LOPEZ
4137
       1901 W CYPRESS CREEK RD, STE 600                Suiza Dairy Group, LLC
       FT LAUDERDALE, FL 33309                         Dean Dairy Holdings, LLC         PURCHASE CONTRACT DATED 11/16/2002
       LIBERTY POWER HOLDINGS LLC
       ATTN LEAH LOPEZ
4138
       1901 W CYPRESS CREEK RD, STE 600                Suiza Dairy Group, LLC
       FT LAUDERDALE, FL 33309                         Dean Dairy Holdings, LLC         PURCHASE CONTRACT DATED 11/16/2002
       LIBERTY POWER MARYLAND LLC
       ATTN LEAH LOPEZ
4139
       1901 W CYPRESS CREEK RD, STE 600                Suiza Dairy Group, LLC
       FT LAUDERDALE, FL 33309                         Dean Dairy Holdings, LLC         PURCHASE CONTRACT DATED 11/16/2002
        LIFT INC
       ATTN FRANK SYLVESTER
4141
       5538 POTTSVILLE PIKE
       LEESPORT, PA 17533                              Tuscan/Lehigh Dairies, Inc.      MAINTENANCE: EQUIPMENT
       LIFT TRUCKS
4142   17700 E 32ND PL
       AURORA, CO 80011                                Southern Foods Group, LLC        MAINTENANCE: EQUIPMENT DATED 04/01/2019
       LIFT TRUCKS
4143   17700 E 32ND PL
       AURORA, CO 80011                                Southern Foods Group, LLC        MAINTENANCE: EQUIPMENT DATED 05/07/2019
       LINDA CARTER
4146   3010 COUNTRY ROAD 135
       BROWNWOOD, TX 76801                             Dean Foods Company               LEASE - DISTRIBUTION DEPOT
       LINDA DAVIS LASKIN AND NANCY J. DAVIS
4147   80 SW 8TH S, #2110
       MIAMI, FL 33130                                 Dean Foods Company               LEASE - DISTRIBUTION DEPOT AGREEMENT
       LINDELL FARMS
4148   5207 ROUTE 957
       RUSSELL, PA 16345                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       LINDELL FARMS
4149   5207 ROUTE 957
       RUSSELL, PA 16345                               Dean Foods Company               TRANSPORTATION AGREEMENT
       LINDELL FARMS, LLC
4150   5207 ROUTE 957
       RUSSELL, PA 16345                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       LINDELL FARMS, LLC
4151   5207 ROUTE 957
       RUSSELL, PA 16345                               Dean Foods Company               TRANSPORTATION AGREEMENT
       LINEAGE LOGISTICS LLC
4152   PO BOX 101389
       PASADENA, CA 91189                              Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 04/04/2014
       LINEAGE LOGISTICS LLC
4153   PO BOX 101389
       PASADENA, CA 91189                              Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 01/27/2016
       LINEAGE LOGISTICS LLC
4154   PO BOX 101389
       PASADENA, CA 91189                              Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 01/27/2016
       LIONS DEN PRODUCTIONS LLC
       C/O REDER & FEIG LLP
4155
       421 S BEVERLY DR, FL 8
       BEVERLY HILLS, CA 90212                         Dean Foods Company               LICENSING AGREEMENT
       LIONS GATE FILMS INC
       ATTN LEGAL DEPT/NAYSAN MAHMOUDI
4156
       2700 COLORADO AVE
       SANTA MONICA, CA 90404                          Alta-Dena Certified Dairy, LLC   LICENSING AGREEMENT




                                                                                                                                    Page 124 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 130 of 248
                                               Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                        Contract Description
       LIQUIBOX CANADA INC
       ATTN CARLA SYKORA, CFO
4161
       707 MISSISSAUGA RD                             Dean Dairy Holdings, LLC
       MISSISSAGUA, ON L5N5M8                         Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 01/01/2013
       LIQUI-BOX CANADA INC
       ATTN CEO
4162
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 01/01/2010
       LIQUI-BOX CANADA INC
       ATTN CEO
4163
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 09/01/2013
       LIQUI-BOX CANADA INC
       ATTN CFO
4168
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT
       LIQUI-BOX CANADA INC
       ATTN CFO
4169
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 01/01/2013
       LIQUI-BOX CANADA INC
       ATTN DAVE KLOPP, VP SALES, US
4170
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 12/08/2016
       LIQUI-BOX CANADA INC
       ATTN DAVE KLOPP, VP SALES, US
4171
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 05/01/2018
       LIQUI-BOX CANADA INC
       ATTN DAVE KLOPP, VP SALES, US
4172
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 05/11/2018
       LIQUI-BOX CANADA INC
       ATTN DAVE KLOPP, VP SALES, US
4173
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 11/30/2018
       LIQUI-BOX CANADA INC
       ATTN DAVE KLOPP, VP SALES, US
4174
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 05/07/2018
       LIQUI-BOX CANADA INC
       ATTN PAUL KASE, SVP SALES & MARKETING
4175
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 03/19/2019
       LIQUI-BOX CANADA INC
       ATTN PAUL KASE, SVP SALES & MKTG
4176
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 08/19/2019
       LIQUI-BOX CANADA INC
       ATTN SVP SALES
4178
       7070 MISSISSAUGA RD                            Dean Dairy Holdings, LLC
       MISSISSAUGA, ON L5N 5M8                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 07/01/2016
       LIQUI-BOX CORPORATION
       ATTN DAVE KLOPP, VP SALES, US
4183
       6950 WORTHINGTON-GALENA RD                     Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                     Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 01/01/2010
       LIQUI-BOX CORPORATION
       ATTN DAVE KLOPP, VP SALES, US
4184
       6950 WORTHINGTON-GALENA RD                     Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                     Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 09/01/2013
       LIQUI-BOX CORPORATION
       ATTN DAVE KLOPP, VP SALES, US
4185
       6950 WORTHINGTON-GALENA RD                     Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                     Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 12/08/2016



                                                                                                                           Page 125 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 131 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                                 Debtor(s)                                      Contract Description
       LIQUI-BOX CORPORATION
       ATTN DAVE KLOPP, VP SALES, US
4186
       6950 WORTHINGTON-GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                          Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 05/01/2018
       LIQUI-BOX CORPORATION
       ATTN DAVE KLOPP, VP SALES, US
4187
       6950 WORTHINGTON-GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                          Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 05/11/2018
       LIQUI-BOX CORPORATION
       ATTN DAVE KLOPP, VP SALES, US
4188
       6950 WORTHINGTON-GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                          Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 11/30/2018
       LIQUI-BOX CORPORATION
       ATTN DAVE KLOPP, VP SALES, US
4189
       6950 WORTHINGTON-GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                          Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 05/07/2018
       LIQUI-BOX CORPORATION
       ATTN PAUL KASE, SVP SALES & MARKETING
4191
       6950 WORTHINGTON-GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                          Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 03/19/2019
       LIQUI-BOX CORPORATION
       ATTN PAUL KASE, SVP SALES & MKTG
4192
       6950 WORTHINGTON-GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                          Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 08/19/2019
       LIQUIBOX CORPORATION
       ATTN PRESIDENT
4194
       6950 WORTHINGTON GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085                               Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/01/2013
       LIQUI-BOX CORPORATION
       ATTN PRESIDENT
4195
       6950 WORTHINGTON-GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                          Suiza Dairy Group, LLC                  LEASE: EQUIPMENT
       LIQUI-BOX CORPORATION
       ATTN PRESIDENT
4196
       6950 WORTHINGTON-GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                          Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 01/01/2013
       LIQUI-BOX CORPORATION
       ATTN SVP SALES
4198
       6950 WORTHINGTON-GALENA RD                          Dean Dairy Holdings, LLC
       WORTHINGTON, OH 43085-0494                          Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 07/01/2016
        LIQUID ENVIRONMENTAL SOLUTIONS OF TEXAS LLC         Friendly's Manufacturing and Retail,
       ATTN MICHELLE BESTERFELDT, DIR KEY ACCT SOLUTIONS   LLC
4200
       7651 ESTERS BLVD, STE 200                           Suiza Dairy Group, LLC
       IRVING, TX 75063                                    Dean Dairy Holdings, LLC                SERVICE CONTRACT DATED 12/01/2018
       LISMA LOGISTICS INC
       ATTN VICTOR RODRIGUEZ, PRESIDENT
4201
       8209 SUN SPRING CIR, UNIT #33
       ORLANDO, FL 32825                                   Dean Foods Company                      LOGISTICS CONTRACT DATED 04/14/2015
       LISMA LOGISTICS INC
       ATTN VICTOR RODRIGUEZ, PRESIDENT
4202
       8209 SUN SPRING CIR, UNIT #33
       ORLANDO, FL 32825                                   Dean Foods Company                      LOGISTICS CONTRACT DATED 04/14/2015
       LISMA LOGISTICS INC
       ATTN VICTOR RODRIGUEZ, PRESIDENT
4203
       8209 SUN SPRING CIR, UNIT #33                       Suiza Dairy Group, LLC
       ORLANDO, FL 32825                                   Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 04/21/2015
       LISMA LOGISTICS INC
       ATTN VICTOR RODRIGUEZ, PRESIDENT
4204
       8209 SUN SPRING CIR, UNIT #33                       Suiza Dairy Group, LLC
       ORLANDO, FL 32825                                   Dean Dairy Holdings, LLC                LOGISTICS CONTRACT
       LISMA LOGISTICS INC
       ATTN VICTOR RODRIGUEZ, PRESIDENT
4205
       8209 SUN SPRING CIR, UNIT #33                       Suiza Dairy Group, LLC
       ORLANDO, FL 32825                                   Dean Dairy Holdings, LLC                LOGISTICS CONTRACT



                                                                                                                                               Page 126 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 132 of 248
                                               Proposed Assumed Contract Schedule
Item                         Counterparty                          Debtor(s)                          Contract Description
       LISMA LOGISTICS INC
       ATTN VICTOR RODRIGUEZ, PRESIDENT
4206
       8209 SUN SPRING CIR, UNIT #33                  Suiza Dairy Group, LLC
       ORLANDO, FL 32825                              Dean Dairy Holdings, LLC    LOGISTICS CONTRACT DATED 04/14/2015
        LITTLE HILL FARM LLC
4209   2003 MOUNT ZION ROAD
       LEBANON, PA 17046                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        LITTLE HILL FARM LLC
4210   2003 MOUNT ZION ROAD
       LEBANON, PA 17046                              Dean Foods Company          TRANSPORTATION AGREEMENT
       LIVINGSTON FARM
4211   928 NORTH WINFIELD ROAD
       WEST WINFIELD, NY 13491                        Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       LIVINGSTON FARM
4212   928 NORTH WINFIELD ROAD
       WEST WINFIELD, NY 13491                        Dean Foods Company          TRANSPORTATION AGREEMENT
       LIVONIA ESTATES LTD
       C/O JAFFE RAITT HEUER & WEISS PC
4213   ATTN MARK G COOPER
       27777 FRANKLIN RD, STE 2500
       SOUTHFIELD, MI 48034-8222                      Country Fresh, LLC          LEASE: BUILDING AND LAND DATED 06/21/2017
        LIVONIA LOGISTICS & COLD STORAGE LLC
       ATTN JOHN CONNOR
4214
       30405 INDUSTRIAL DR
       LIVONIA, MI 48150                              Country Fresh, LLC          STORAGE AGREEMENT DATED 05/02/2014
       LLOYDS TOWING SERVICE INC
       ATTN STEVEN M EVANS, PRES
4217
       4835 OLD MOORINGSPORT RD
       SHREVEPORT, LA 71107                           Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 07/31/2017
       LLOYDS TOWING SERVICE INC
       ATTN STEVEN M EVANS, PRES
4219
       4835 OLD MOORINGSPORT RD
       SHREVEPORT, LA 71107                           Dean Foods Company          LEASE: BUILDING AND LAND
       LOAD DELIVERED LOGISTICS LLC
4220   PO BOX 74008032
       CHICAGO, IL 60674                              Dean Foods Company          TRANSPORTATION AGREEMENT
       LOEHMER DAIRY LLC #2
4241   4544 NORTH 400 EAST
       MONTEREY, IN 46960                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       LOEHMER DAIRY LLC #2
4242   4544 NORTH 400 EAST
       MONTEREY, IN 46960                             Dean Foods Company          TRANSPORTATION AGREEMENT
       LOEHMER DAIRY LLC
4243   4544 NORTH 400 EAST
       MONTEREY, IN 46960                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       LOEHMER DAIRY LLC
4244   4544 NORTH 400 EAST
       MONTEREY, IN 46960                             Dean Foods Company          TRANSPORTATION AGREEMENT
       LOLITA INC
4261   RESEARCHING ADDRESS
                                                      Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND DATED 11/27/2017
       LONE STAR COLD STORAGE INC
       ATTN ANDREW P FISK, PRESIDENT
4263
       401 N GROVE RD
       RHICARDSON, TX 75081                           Dean Dairy Holdings, LLC    STORAGE AGREEMENT DATED 03/01/2017
       LONE STAR COLD STORAGE INC
       ATTN ANDREW P FISK, PRESIDENT
4264
       401 N GROVE RD
       RHICARDSON, TX 75081                           Dean Dairy Holdings, LLC    STORAGE AGREEMENT DATED 10/22/2018
       LONE STAR COLD STORAGE INC
       ATTN ANDREW P FISK, PRESIDENT
4265
       401 N GROVE RD                                 Dean Dairy Holdings, LLC
       RHICARDSON, TX 75081                           Southern Foods Group, LLC   STORAGE AGREEMENT DATED 02/01/2019




                                                                                                                              Page 127 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 133 of 248
                                              Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                              Contract Description
       LONE STAR COLD STORAGE INC
       ATTN ANDREW P FISK, PRESIDENT
4266
       401 N GROVE RD
       RHICARDSON, TX 75081                          Dean Dairy Holdings, LLC         STORAGE AGREEMENT DATED 03/01/2017
       LONE STAR COLD STORAGE INC
       ATTN ANDREW P FISK, PRESIDENT
4267
       401 N GROVE RD
       RHICARDSON, TX 75081                          Dean Dairy Holdings, LLC         STORAGE AGREEMENT DATED 06/22/2018
       LONE STAR COLD STORAGE INC
       ATTN ANDREW P FISK, PRESIDENT
4268
       401 N GROVE RD
       RHICARDSON, TX 75081                          Dean Dairy Holdings, LLC         STORAGE AGREEMENT DATED 06/01/2016
       LONE STAR COLD STORAGE INC
       ATTN ANDREW P FISK, PRESIDENT
4269
       401 N GROVE RD
       RHICARDSON, TX 75081                          Dean Dairy Holdings, LLC         STORAGE AGREEMENT
        LOREN M. OR ALMA M. HORNING
4274   400 FONTANA AVENUE
       LEBANON, PA 17042                             Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
        LOREN M. OR ALMA M. HORNING
4275   400 FONTANA AVENUE
       LEBANON, PA 17042                             Dean Foods Company               TRANSPORTATION AGREEMENT
       LORIEN PRODUCTIONS LLC
4276   401 BINGHAM STREET
       PITTSBURGH, PA 15203                          Reiter Dairy, LLC                LICENSING AGREEMENT DATED 05/13/2010
       LOS ANGELES SMSA LTD PARTNERSHIP
       D/B/A VERIZON WIRELESS
4277   ATTN NETWORK REAL ESTATE
       180 WASHINGTON VALLEY RD
       BEDMINSTER, NJ 07921                          Alta-Dena Certified Dairy, LLC   LICENSING AGREEMENT DATED 11/14/2018
       LOS ANGELES SMSA LTD PARTNERSHIP
       D/B/A VERIZON WIRELESS
4278   ATTN NETWORK REAL ESTATE
       180 WASHINGTON VALLEY RD
       BEDMINSTER, NJ 07921                          Alta-Dena Certified Dairy, LLC   LICENSING AGREEMENT DATED 11/14/2018
       LOST ACRES FARM
4279   22363 S BEAVER RD
       CONNEAUTVILLE, PA 16406                       Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       LOST ACRES FARM
4280   22363 S BEAVER RD
       CONNEAUTVILLE, PA 16406                       Dean Foods Company               TRANSPORTATION AGREEMENT
       LOT HILL DAIRY FARM LLC
4281   10025 N COUNTY RD 375 E
       SEYMOUR, IN 47274                             Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       LOT HILL DAIRY FARM LLC
4282   10025 N COUNTY RD 375 E
       SEYMOUR, IN 47274                             Dean Foods Company               TRANSPORTATION AGREEMENT
       LOUIS & CAROL CALIGNA
4283   357 DOLAN RD                                  Dean Dairy Holdings, LLC
       CASTROVILLE, CA 95039                         Suiza Dairy Group, LLC           PURCHASE CONTRACT DATED 10/29/2018
        LOUISVILLE GAS AND ELECTRIC COMPANY
       ATTN DEBORAH E PARRISH
4284
       820 W BROADWAY, PO BOX 32020
       LOUISVILLE, KY 40232                          Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 12/30/2003
        LOUISVILLE GAS AND ELECTRIC COMPANY
       ATTN GAS SUPPLY SPECIALIST
4285
       PO BOX 32020
       LOUISVILLE, KY 40232                          Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 02/13/2019
       LPT LLC
       ATTN LEAH LOPEZ
4293
       1901 W CYPRESS CREEK RD, STE 600              Suiza Dairy Group, LLC
       FT LAUDERDALE, FL 33309                       Dean Dairy Holdings, LLC         PURCHASE CONTRACT DATED 11/16/2002
       LTI TRUCKING SERVICES INC
4294   PO BOX 150247
       OGDEN, UT 84415                               Dean Foods Company               TRANSPORTATION AGREEMENT


                                                                                                                                 Page 128 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 134 of 248
                                                  Proposed Assumed Contract Schedule
Item                         Counterparty                              Debtor(s)                                     Contract Description
       LUCKY'S ENERGY SERVICE
       ATTN DAVE LUCHTMAN, PRESIDENT
4299
       1009 TAMARAC DR                                   Suiza Dairy Group, LLC
       CARPENTERSVILLE, IL 60110                         Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 07/03/2018
       LUEKEN DAIRY FARM, INC.
4300   10100 EAST TAYLOR HOLLOW ROAD
       BIRDSEYE, IN 47513                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       LUEKEN DAIRY FARM, INC.
4301   10100 EAST TAYLOR HOLLOW ROAD
       BIRDSEYE, IN 47513                                Dean Foods Company                      TRANSPORTATION AGREEMENT
        LUMINANT ENERGY COMPANY LLC
       ATTN CLAUDIA MORROW, VP COMMERCIAL SALES
4307
       6555 SIERRA DRIVE
       IRVING, TX 75039                                  Southern Foods Group, LLC               PURCHASE CONTRACT DATED 10/18/2019
       LUMINANT ENERGY COMPANY LLC
       ATTN STEPHEN J MUSCATO, VP NATURAL GAS TRADING
4311
       1601 BRYAN ST
       DALLAS, TX 75201                                  Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT
       LUMINANT ENERGY COMPANY LLC
       ATTN STEPHEN J MUSCATO, VP NATURAL GAS TRADING
4312
       1601 BRYAN ST, EP-11
       DALLAS, TX 75201                                  Southern Foods Group, LLC               PURCHASE CONTRACT DATED 12/07/2007
        LYN & WILLIAM FRASIER
4317   227 VAN ANTWERP ROAD
       JOHNSTOWN, NY 12095                               Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        LYN & WILLIAM FRASIER
4318   227 VAN ANTWERP ROAD
       JOHNSTOWN, NY 12095                               Dean Foods Company                      TRANSPORTATION AGREEMENT
       LYNCH OIL COMPANY INC
       ATTN CRAIG LYNCH, PRESIDENT
4319
       PO BOX 450669                                     Suiza Dairy Group, LLC
       KISSIMMEE, FL 34745                               Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 09/16/2016
       LYNN ENERGY CENTER LLC
       C/O NEW ENERGY CAPITAL CORP
4323   ATTN PROJECT MANAGER
       890 WINTER ST, STE 170
       WALTHAM, MA 02451                                 Garelick Farms, LLC                     PURCHASE CONTRACT DATED 03/08/2007
       LYNN ENERGY CENTER LLC
       C/O NEW ENERGY CAPITAL CORP
4324   ATTN PROJECT MANAGER
       890 WINTER ST, STE 170
       WALTHAM, MA 02451                                 Dean Foods Company                      PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       LYNN JOHNSON
4325   4753 CARTER ROAD
       CEDAR HILL, TN 37032                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       LYNN JOHNSON
4326   4753 CARTER ROAD
       CEDAR HILL, TN 37032                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       LYTX INC
4327   8911 BALBOA AVE, STE 200                          Dean Dairy Holdings, LLC
       SAN DIEGO, CA 92123                               Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 02/27/2015
       LYTX INC
4328   8911 BALBOA AVE, STE 200                          Dean Dairy Holdings, LLC
       SAN DIEGO, CA 92123                               Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 02/27/2015
       LYTX INC
4329   8911 BALBOA AVE, STE 200                          Dean Dairy Holdings, LLC
       SAN DIEGO, CA 92123                               Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 02/27/2015
       LYTX INC
       ATTN VP MARKET OPS
4330
       8911 BALBOA AVE, STE 200                          Dean Dairy Holdings, LLC
       SAN DIEGO, CA 92123                               Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 02/27/2015
       M & R TRANSPORTATION LLC
       ATTN CHERYL ANN CHEETHAM
4331
       46 BRADWAY RD                                      Friendly'S Manufacturing And Retail,
       MONSON, MA 01057                                  LLC                                     LOGISTICS CONTRACT DATED 10/01/2018


                                                                                                                                            Page 129 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 135 of 248
                                                  Proposed Assumed Contract Schedule
Item                       Counterparty                               Debtor(s)                          Contract Description
       MAGUIRE EQUIPMENT INC
       ATTN THOMAS MAGUIRE, VP
4348
       PO BOX 13
       HYDE PARK, MA 02137                               Country Fresh, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/20/2016
       MAGUIRE EQUIPMENT INC
       ATTN THOMAS MAGUIRE, VP
4351
       PO BOX 13
       HYDE PARK, MA 02137                               Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/24/2016
       MAGUIRE EQUIPMENT INC
       ATTN THOMAS MAGUIRE, VP
4355
       PO BOX 13
       HYDE PARK, MA 02137                               Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/04/2016
       MAINTENANCE OF HOUSTON INC
       ATTN TRAVIS WALLACE
4361
       4007 WALDO ST
       HOUSTON, TX 77063                                 Southern Foods Group, LLC   SERVICE CONTRACT
        MAJOR DAIRY
4369   6851 CAINSVILLE RD
       LEBANON, TN 37090                                 Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        MAJOR DAIRY
4370   6851 CAINSVILLE RD
       LEBANON, TN 37090                                 Dean Foods Company          TRANSPORTATION AGREEMENT
       MALESKI DAIRY
4371   1465 FRENCH CREEK-MINA ROAD
       CLYMER, NY 14724                                  Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       MALESKI DAIRY
4372   1465 FRENCH CREEK-MINA ROAD
       CLYMER, NY 14724                                  Dean Foods Company          TRANSPORTATION AGREEMENT
       MALONE & HADE INC
       ATTN ED MARTIN
4374
       221 14TH AVE N
       NASHVILLE, TN 37203                               Dean Foods Company          LEASE: EQUIPMENT DATED 06/23/1987
       MALONE & HYDE INC
       ATTN ED MARTIN
4375
       221 14TH AVE N
       NASHVILLE, TN 37203                               Dean Foods Company          TRADEMARK OR IP AGREEMENT
       MANAGEMENT AND TRAINING CORPORATION
       ATTN TONY EVANS
4377
       500 N MARKETPLACE DR                              Suiza Dairy Group, LLC
       CENTERVILLE, UT 84014                             Dean Dairy Holdings, LLC    SERVICE CONTRACT DATED 07/08/2019
       MANITO SUPER 1 FOODS INC
4379   240 W HAYDEN AVE
       HAYDEN, ID 83835                                  Southern Foods Group, LLC   PURCHASE CONTRACT
       MANPOWERGROUP US INC
       ATTN NA-LEGAL, BUSINESS LAW TEAM
4380
       100 MANPOWER PL
       MILWAUKEE, WI 53212                               Dean Management, LLC        EMPLOYMENT AGENCY DATED 10/01/2018
       MANPOWERGROUP US INC
       ATTN NA-LEGAL, BUSINESS LAW TEAM
4381
       100 MANPOWER PL
       MILWAUKEE, WI 53212                               Dean Management, LLC        EMPLOYMENT AGENCY DATED 10/01/2018
       MANPOWERGROUP US INC
       ATTN VINCE JENNINGS, VP CLIENT RELATIONS
4382
       100 MANPOWER PL
       MILWAUKEE, WI 53212                               Dean Management, LLC        EMPLOYMENT AGENCY
       MANSFIELD OIL COMPANY OF GAINESVILLE INC
       ATTN KEVIN LITTLE
4384
       1025 AIRPORT PKWY SW                              Suiza Dairy Group, LLC
       GAINESVILLE, GA 30501                             Dean Dairy Holdings, LLC    PURCHASE CONTRACT DATED 02/04/2016
       MANSFIELD POWER AND GAS LLC
       ATTN LAW DEPT                                     Dean Foods Company
4394
       1025 AIRPORT PKWY SW                              Suiza Dairy Group, LLC
       GAINESVILLE, GA 30501                             Dean Dairy Holdings, LLC    GUARANTEES DATED 04/23/2019




                                                                                                                                Page 130 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 136 of 248
                                                   Proposed Assumed Contract Schedule
Item                         Counterparty                               Debtor(s)                             Contract Description
       MANSFIELD POWER AND GAS LLC
       ATTN LAW DEPT
4395
       1025 AIRPORT PKWY SW                               Dean Dairy Holdings, LLC
       GAINESVILLE, GA 30501                              Suiza Dairy Group, LLC           PURCHASE CONTRACT DATED 10/22/2015
       MAPLE DAIRY
4397   15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                              Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MAPLE DAIRY
4398   15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                              Dean Foods Company               TRANSPORTATION AGREEMENT
       MAPLE GLORY SWISS
4399   10872 SPERRY ROAD
       ATLANTIC, PA 16111                                 Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MAPLE GLORY SWISS
4400   10872 SPERRY ROAD
       ATLANTIC, PA 16111                                 Dean Foods Company               TRANSPORTATION AGREEMENT
       MAPLEWOOD FARMS
4401   7472 STANHOPE KELLOGGSVILLE
       WILLIAMSFIELD, OH 44093                            Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MAPLEWOOD FARMS
4402   7472 STANHOPE KELLOGGSVILLE
       WILLIAMSFIELD, OH 44093                            Dean Foods Company               TRANSPORTATION AGREEMENT
       MARBO INC
       ATTN DEBORAH BODEN MANOOGIAN, CEO
4403
       2425 W BARRY AVE
       CHICAGO, IL 60618                                  Suiza Dairy Group, LLC           TRADEMARK OR IP AGREEMENT DATED 02/18/1999
       MARBO INC
       ATTN JOHN C CARSON, CEO
4404
       2425 W BARRY AVE
       CHICAGO, IL 60618                                  Southern Foods Group, LLC        TRADEMARK OR IP AGREEMENT DATED 07/01/2000
       MARBO INC
       ATTN JOHN C CARSON, CEO
4405
       2425 W BARRY AVE
       CHICAGO, IL 60618                                  Alta-Dena Certified Dairy, LLC   TRADEMARK OR IP AGREEMENT DATED 10/07/1997
       MARBO INC
       ATTN JOHN C CARSON, CEO
4406
       2425 W BARRY AVE
       CHICAGO, IL 60618                                  Garelick Farms, LLC              TRADEMARK OR IP AGREEMENT
       MARBO INC
       ATTN PEDRO DEJESUS, SVP & GENERAL COUNSEL
4407
       2425 W BARRY AVE
       CHICAGO, IL 60618                                  Alta-Dena Certified Dairy, LLC   TRADEMARK OR IP AGREEMENT DATED 05/28/2009
       MARCO TRANSPORT
       MARCO TRANSPORT INC
4409
       PO BOX 410040
       SALT LAKE CITY, UT 84141                           Dean Foods Company               THIRD PARTY CARRIER AGREEMENT
       MARCUS J. HOSTETTER
4410   7024 STATE HIGHWAY 5
       FORT PLAIN, NY 13339                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MARCUS J. HOSTETTER
4411   7024 STATE HIGHWAY 5
       FORT PLAIN, NY 13339                               Dean Foods Company               TRANSPORTATION AGREEMENT
       MARCUS STEINER
4412   23926 WILKIE ROAD
       SAMBRIDGE SPRIINGS, PA 16403                       Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MARCUS STEINER
4413   23926 WILKIE ROAD
       SAMBRIDGE SPRIINGS, PA 16403                       Dean Foods Company               TRANSPORTATION AGREEMENT
       MARITIME INTERNATIONAL INC
       ATTN TIMOTHY M RAY, COO
4416
       PO BOX 47745
       NEW BEDFORD, MA 02742                              Dean Foods Company               LEASE: EQUIPMENT DATED 03/29/2001
       MARK DEARDORFF
4417   10729 NORTH STREET ROAD 19
       MACY, IN 46951                                     Dean Foods Company               INDEPENDENT PRODUCER CONTRACT


                                                                                                                                     Page 131 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 137 of 248
                                            Proposed Assumed Contract Schedule
Item                       Counterparty                         Debtor(s)                     Contract Description
       MARK DEARDORFF
4418   10729 NORTH STREET ROAD 19
       MACY, IN 46951                              Dean Foods Company       TRANSPORTATION AGREEMENT
        MARK MATTINGLY
4421   615 TOAD MATTINGLY ROAD
       LEBANON, KY 40033                           Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
        MARK MATTINGLY
4422   615 TOAD MATTINGLY ROAD
       LEBANON, KY 40033                           Dean Foods Company       TRANSPORTATION AGREEMENT
        MARK OR ALICE OR DUANE COPENHAVER
4424   984 FORNEY LANE
       LEBANON, PA 17042                           Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
        MARK OR ALICE OR DUANE COPENHAVER
4425   984 FORNEY LANE
       LEBANON, PA 17042                           Dean Foods Company       TRANSPORTATION AGREEMENT
        MARK P. BALMER
4426   1640 WEST KERCHER AVENUE
       LEBANON, PA 17046                           Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
        MARK P. BALMER
4427   1640 WEST KERCHER AVENUE
       LEBANON, PA 17046                           Dean Foods Company       TRANSPORTATION AGREEMENT
       MARK REINFORD
4428   7629 ROUTE 58
       EMLENTON, PA 16373                          Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       MARK REINFORD
4429   7629 ROUTE 58
       EMLENTON, PA 16373                          Dean Foods Company       TRANSPORTATION AGREEMENT
       MARK VOGEL
4434   8459 LEE ROAD
       WATTSBURG, PA 16442                         Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       MARK VOGEL
4435   8459 LEE ROAD
       WATTSBURG, PA 16442                         Dean Foods Company       TRANSPORTATION AGREEMENT
       MARK W HOOVER
4436   4890 BUTLER ROAD
       ELKTON, KY 42220                            Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       MARK W HOOVER
4437   4890 BUTLER ROAD
       ELKTON, KY 42220                            Dean Foods Company       TRANSPORTATION AGREEMENT
       MARK W. HOOVER
4438   4890 BUTLER ROAD
       ELKTON, KY 42220                            Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       MARK W. HOOVER
4439   4890 BUTLER ROAD
       ELKTON, KY 42220                            Dean Foods Company       TRANSPORTATION AGREEMENT
       MARKET BASKET INC
4442   875 EAST ST
       TEWKSBURY, MA 01876                         Dean Foods Company       TRADEMARK OR IP AGREEMENT
       MARKS-D FARM
4446   153 OLD FENTONVILLE ROAD
       FREWSBURG, NY 14738                         Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       MARKS-D FARM
4447   153 OLD FENTONVILLE ROAD
       FREWSBURG, NY 14738                         Dean Foods Company       TRANSPORTATION AGREEMENT
        MARLIN OR CHRISTINA HIGH JR
4448   105 CREST ROAD
       LEBANON, PA 17042                           Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
        MARLIN OR CHRISTINA HIGH JR
4449   105 CREST ROAD
       LEBANON, PA 17042                           Dean Foods Company       TRANSPORTATION AGREEMENT
        MARSH SUPERMARKETS LLC
       ATTN GENERAL COUNSEL
4457
       9800 CROSSPOINT BLVD
       INDIANAPOLIS, IN 46256                      Suiza Dairy Group, LLC   CUSTOMER AGREEMENT DATED 11/01/2013



                                                                                                                     Page 132 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 138 of 248
                                               Proposed Assumed Contract Schedule
Item                         Counterparty                           Debtor(s)                                      Contract Description
        MARSH SUPERMARKETS LLC
       ATTN JOE KELLEY, CEO/PRESIDENT
4459
       9800 CROSSPOINT BLVD
       INDIANAPOLIS, IN 46256                         Suiza Dairy Group, LLC                  CUSTOMER AGREEMENT DATED 11/01/2013
       MARTEN TRANSPORT LTD
       ATTN SALES SERVICES
4474
       129 MARTEN ST                                  Dean Dairy Holdings, LLC
       MONDOVI, WI 54755                              Suiza Dairy Group, LLC                  LOGISTICS CONTRACT DATED 03/14/2014
       MARTEN TRANSPORT LTD                            Friendly's Manufacturing and Retail,
       ATTN TIMOTHY NASH, VP SALES/MARKETING          LLC
4475
       129 MARTEN ST                                  Suiza Dairy Group, LLC
       MONDOVI, WI 54755                              Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 07/17/2017
       MARTEN TRANSPORT LTD
       ATTN TIMOTHY NASH, VP SALES/MARKETING
4476
       129 MARTEN ST                                  Dean Dairy Holdings, LLC
       MONDOVI, WI 54755                              Suiza Dairy Group, LLC                  LOGISTICS CONTRACT DATED 03/07/2018
       MARTEN TRANSPORT SERVICES LTD
       ATTN LEGAL DEPARTMENT
4478
       129 MARTEN ST                                  Dean Dairy Holdings, LLC
       MONDOVI, WI 54755                              Suiza Dairy Group, LLC                  LOGISTICS CONTRACT
       MARTEN TRANSPORT SERVICES LTD
       ATTN LEGAL DEPARTMENT
4479
       129 MARTEN ST
       MONDOVI, WI 54755                              Dean Dairy Holdings, LLC                LOGISTICS CONTRACT
       MARTEN TRANSPORT SERVICES LTD
       ATTN LEGAL DEPARTMENT
4480
       129 MARTEN ST
       MONDOVI, WI 54755                              Dean Foods Company                      FREIGHT SERVICES AGREEMENT
       MARTIN BULK MILK SERVICE INC
       ATTN ROBERT E HAUN, SAFETY DIRECTOR
4481
       1101 WATER ST                                  Dean Dairy Holdings, LLC
       WILTON, WI 54670                               Suiza Dairy Group, LLC                  LOGISTICS CONTRACT DATED 03/12/2014
       MARTIN BULK MILK SERVICE INC                    Friendly's Manufacturing and Retail,
       ATTN ROBERT E HAUN, SAFETY DIRECTOR            LLC
4482
       1101 WATER ST                                  Suiza Dairy Group, LLC
       WILTON, WI 54670                               Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 03/01/2017
       MARTIN WAREHOUSING LLC
       PO BOX 276
4483
       WILTON, WI 54670
                                                      Southern Foods Group, LLC               STORAGE AGREEMENT DATED 05/21/2019
       MARTIN WAREHOUSING LLC
       PO BOX 276
4484
       WILTON, WI 54670
                                                      Southern Foods Group, LLC               STORAGE AGREEMENT
       MARTINSDALE COLONY
4488   ACCT 314253 PO BOX 152
       MARTINSDALE, MT 59053-0000                     Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       MARTINSDALE COLONY
4489   ACCT 314253 PO BOX 152
       MARTINSDALE, MT 59053-0000                     Dean Foods Company                      TRANSPORTATION AGREEMENT
       MARVANADAWN LLC
4490   940 PLANTATION DR
       BURLINGTON, NC 27215                           Suiza Dairy Group, LLC                  ADVERTISING CONTRACT DATED 06/19/2008
       MARVANADAWN LLC
4491   940 PLANTATION DR
       BURLINGTON, NC 27215                           Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 11/20/2008
       MARVANADAWN LLC
       940 PLANTATION DR
4492
       BURLINGTON, NC 27215
                                                      Suiza Dairy Group, LLC                  PURCHASE CONTRACT
       MARVIN D. AND ESTHER B. MAST
4493   16899 NEWCOMB ROAD
       MIDDLEFIELD, OH 44062                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       MARVIN D. AND ESTHER B. MAST
4494   16899 NEWCOMB ROAD
       MIDDLEFIELD, OH 44062                          Dean Foods Company                      TRANSPORTATION AGREEMENT

                                                                                                                                          Page 133 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 139 of 248
                                               Proposed Assumed Contract Schedule
Item                            Counterparty                       Debtor(s)                         Contract Description
       MARVIN SHROCK
4495   14620 NASH ROAD
       BURTON, OH 44021                               Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       MARVIN SHROCK
4496   14620 NASH ROAD
       BURTON, OH 44021                               Dean Foods Company          TRANSPORTATION AGREEMENT
        MARY HITCHCOCK MEMORIAL HOSPITAL
       ATTN OFFICE OF GENERAL COUNSEL
4497
       1 MEDICAL CENTER DR
       LEBANON, NH 03166                              Garelick Farms, LLC         CUSTOMER AGREEMENT DATED 05/01/2018
       MASSACHUSETTS ELECTRIC COMPANY
       ATTN DIR OF DISTRIBUTED RESOURCES
4498
       55 BEARFOOT DR
       NORTHBORO, MA 01532                            Dean Foods Company          PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       MASSACHUSETTS ELECTRIC COMPANY
       ATTN DIR OF DISTRIBUTED RESOURCES
4499
       55 BEARFOOT DR
       NORTHBORO, MA 01532                            Garelick Farms, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS)
        MATHEW FISHER
4503   962 BURRELL ROAD
       LITTLE FALLS, NY 13365                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        MATHEW FISHER
4504   962 BURRELL ROAD
       LITTLE FALLS, NY 13365                         Dean Foods Company          TRANSPORTATION AGREEMENT
       MATNEY, DALE
4506   10218 FULKERTH RD                              Dean Dairy Holdings, LLC
       CERES, CA 95307                                Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 10/29/2018
        MATTHEW OR DOROTHY IRWIN
4518   15175 HINDMAN ROAD
       LINESVILLE, PA 16424                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        MATTHEW OR DOROTHY IRWIN
4519   15175 HINDMAN ROAD
       LINESVILLE, PA 16424                           Dean Foods Company          TRANSPORTATION AGREEMENT
       MAURICE TILLEY
4522   204 COUNTY ROAD 311
       SWEETWATER, TN 37874                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       MAURICE TILLEY
4523   204 COUNTY ROAD 311
       SWEETWATER, TN 37874                           Dean Foods Company          TRANSPORTATION AGREEMENT
       MAYA MANAGEMENT GROUP LLC
       ATTN ROBERT GALLEGOS
4529
       11411 HILLGUARD
       DALLAS, TX 75243                               Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 08/01/2018
       MB EQUIPMENT FINANCE LLC
4536   230 SCHILLING CIR, STE 340
       HUNT VALLEY, MD 21031                          Dean Transportation, Inc.   LEASE: EQUIPMENT
       MB EQUIPMENT FINANCE LLC
4537   230 SCHILLING CIR, STE 340
       HUNT VALLEY, MD 21031                          Dean Transportation, Inc.   GUARANTEES DATED 07/28/2016
       MB EQUIPMENT FINANCE LLC
4538   230 SCHILLING CIR, STE 340
       HUNT VALLEY, MD 21031                          Dean Foods Company          GUARANTEES DATED 07/28/2016
       MCADAMS DAIRY FARM, LLC
4539   278 NORTHEAST LILAC CIRCLE
       MAYO, FL 32066                                 Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       MCADAMS DAIRY FARM, LLC
4540   278 NORTHEAST LILAC CIRCLE
       MAYO, FL 32066                                 Dean Foods Company          TRANSPORTATION AGREEMENT
       MCDANIEL FARM
4552   555 MILLEN ROAD
       GUTHRIE, KY 42234                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       MCDANIEL FARM
4553   555 MILLEN ROAD
       GUTHRIE, KY 42234                              Dean Foods Company          TRANSPORTATION AGREEMENT



                                                                                                                            Page 134 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 140 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                             Debtor(s)                                   Contract Description
       MCDONALDS USA LLC
       ATTN DANIEL GORSKY, US VP SUPPLY CHAIN MGMT
4555
       2915 JORIE BLVD
       OAK BROOK, IL 60523                              Dean Foods Company                    BUSIENSS RELATIONSHIP AGREEMENT
       MCKINNEY TRAILER RENTALS
4558   2601 SATURN ST STE 110
       BREA, CA 92821                                   Dean Transportation, Inc.             LEASE: EQUIPMENT DATED 05/03/2017
       MCKNIGHT DAIRY
4560   9026 US HIGHWAY 50W
       MITCHELL, IN 47446                               Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       MCKNIGHT DAIRY
4561   9026 US HIGHWAY 50W
       MITCHELL, IN 47446                               Dean Foods Company                    TRANSPORTATION AGREEMENT
       MCLANE COMPANY INC
4563   4747 MCLANE PKWY                                 Suiza Dairy Group, LLC
       TEMPLE, TX 76504                                 Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/31/2017
       MCLANE COMPANY INC
4564   4747 MCLANE PKWY                                 Suiza Dairy Group, LLC
       TEMPLE, TX 76504                                 Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 06/20/2014
       MCLANE COMPANY INC
       ATTN GRANT DEMERS, DIRECTOR
4565
       4747 MCLANE PKWY                                 Dean Dairy Holdings, LLC
       TEMPLE, TX 76504                                 Suiza Dairy Group, LLC                CUSTOMER AGREEMENT DATED 01/31/2017
       MCLANE COMPANY INC
       ATTN GRANT DEMERS, DIRECTOR
4566
       4747 MCLANE PKWY                                 Dean Dairy Holdings, LLC
       TEMPLE, TX 76504                                 Suiza Dairy Group, LLC                CUSTOMER AGREEMENT DATED 06/20/2014
       MDI
4574   5005 ALEX LEE BOULEVARD
       HICKORY, NC 28603                                Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 11/19/2019
       MEADOW HILL FARM
4575   193 EAST CARLTON ROAD
       CARLTON, PA 16311                                Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       MEADOW HILL FARM
4576   193 EAST CARLTON ROAD
       CARLTON, PA 16311                                Dean Foods Company                    TRANSPORTATION AGREEMENT
        MEADOW WOOD FARMS
4577   2075 COLEBROOK ROAD
       LEBANON, PA 17042                                Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
        MEADOW WOOD FARMS
4578   2075 COLEBROOK ROAD
       LEBANON, PA 17042                                Dean Foods Company                    TRANSPORTATION AGREEMENT
       MEIJER DISTRIBUTION INC
       ATTN BUYER NO 6
4584
       2929 WALKER AVE NW
       GRAND RAPIDS, MI 49544                           Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 12/20/2011
       MEIJER DISTRIBUTION INC
       ATTN BUYER NO 6
4587
       2929 WALKER AVE NW
       GRAND RAPIDS, MI 49544                           Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 07/25/2012
       MEIJER DISTRIBUTION INC
       ATTN BUYER NO 6
4588
       2929 WALKER AVE NW
       GRAND RAPIDS, MI 49544                           Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 08/06/2012
       MEIJER DISTRIBUTION INC
       ATTN BUYER NO 6
4589
       2929 WALKER AVE NW
       GRAND RAPIDS, MI 49544                           Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 12/28/2011
       MELVIN M. WEAVER
4591   7899 ROUTE 474
       PANAMA, NY 14767                                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       MELVIN M. WEAVER
4592   7899 ROUTE 474
       PANAMA, NY 14767                                 Dean Foods Company                    TRANSPORTATION AGREEMENT



                                                                                                                                        Page 135 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 141 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                           Debtor(s)                          Contract Description
       MELVIN STOLTZFUS
4593   1565 MT VERNON CHURCH ROAD
       HOPKINSVILLE, KY 42240                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       MELVIN STOLTZFUS
4594   1565 MT VERNON CHURCH ROAD
       HOPKINSVILLE, KY 42240                          Dean Foods Company         TRANSPORTATION AGREEMENT
       MELZER'S FUEL SERVICE INC
       ATTN HOPE HOLT, OFFICE MANAGER
4595
       755 EAST ERIE ST                                Suiza Dairy Group, LLC
       PAINESVILLE, OH 44077                           Dean Dairy Holdings, LLC   PURCHASE CONTRACT DATED 10/26/2018
        MENARD INC
4596   5101 MENARD DRIVE                               Dean Dairy Holdings, LLC
       ,                                               Suiza Dairy Group, LLC     CUSTOMER AGREEMENT DATED 12/05/2017
        MENARD INC
4597   5101 MENARD DRIVE                               Dean Dairy Holdings, LLC
       ,                                               Suiza Dairy Group, LLC     CUSTOMER AGREEMENT DATED 12/01/2017
        MENARD INC
4598   5101 MENARD DRIVE                               Dean Dairy Holdings, LLC
       ,                                               Suiza Dairy Group, LLC     CUSTOMER AGREEMENT DATED 12/05/2017
        MENARD INC
4599   5101 MENARD DRIVE                               Dean Dairy Holdings, LLC
       ,                                               Suiza Dairy Group, LLC     CUSTOMER AGREEMENT DATED 12/01/2017
       MERCER (US) INC
       ATTN BILL RUBIDGE, PRINCIPAL
4601
       501 MERRITT 7                                                              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       NORWALK, CT 06856                               Dean Foods Company         07/29/2015
       MERCER (US) INC
       ATTN LAURA PINKALL, PRINCIPAL
4602   4400 COMERICA BANK TOWER
       1717 MAIN ST                                                               THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       DALLAS, TX 75201                                Dean Foods Company         02/09/2018
       MERCER HEALTH & BENEFITS LLC
       ATTN KRISTI IMPERATO, PARTNER
4605
       500 DALLAS, STE 1500
       HOUSTON, TX 77002                               Dean Foods Company         EMPLOYEE BENEFIT PLANS DATED 12/31/2018
       MERCER HEALTH & BENEFITS LLC
       ATTN KRISTI IMPERATO, PARTNER
4606
       500 DALLAS, STE 1500
       HOUSTON, TX 77002                               Dean Foods Company         EMPLOYEE BENEFIT PLANS DATED 07/26/2018
       MERCER INVESTMENT MANAGEMENT INC
       ATTN MANUEL WEISS, VP
4608
       99 HIGH ST
       BOSTON, MA 02111                                Dean Foods Company         EMPLOYEE BENEFIT PLANS DATED 04/09/2014
       MERCER US INC
       ATTN BILL RUBIDGE, PRINCIPAL
4609
       501 MERRITT 7
       NORWALK, CT 06856                               Dean Foods Company         EMPLOYEE BENEFIT PLANS DATED 12/19/2017
       MERCER US INC
       ATTN NOEL LEE
4610   4400 COMERICA BANK TOWER
       1717 MAIN ST
       DALLAS, TX 75201                                Dean Foods Company         EMPLOYEE BENEFIT PLANS DATED 06/04/2009
       MERIDIAN WASTE SOLUTIONS INC
       ATTN ERICA BARTLETT, MGR BUS RELATIONS
4613
       1010 VILLAGE PARK, STE 103
       GREENSBORO, GA 30642                            Suiza Dairy Group, LLC     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/03/2018
       MERIT SERVICE SOLUTIONS LLC
4615   52 E SWEDESFORD RD
       MALVERN, PA 19355                               Garelick Farms, LLC        SERVICE CONTRACT
       MERRY MILK MAID COMPANY
       ATTN BRUCE LACKEY
4621
       2680 LEWIS CENTRE WAY                           Dean Dairy Holdings, LLC
       URBANCREST, OH 43123-1770                       Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 07/16/2018




                                                                                                                               Page 136 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 142 of 248
                                                 Proposed Assumed Contract Schedule
Item                       Counterparty                              Debtor(s)                         Contract Description
        METACOMMUNICATIONS INC
       ATTN LEGAL NOTICES
4623
       201 E WASHINGTON ST
       IOWA CITY, IA 52240                              Dean Foods Company          SERVICE CONTRACT DATED 12/30/2014
       METRO DISPOSAL SERVICE INC
4624   9641 OLD GENTILLY RD
       NEW ORLEANS, LA 70127                            Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/14/2017
       METROPOLITAN GOVERNMENT OF NASHVILLE AND
       DAVIDSON COUNTY, THE
       NASHVILLE ELECTRIC SERVICE
4625   ATTN PRESIDENT AND CEO
       1214 CHURCH ST
       NASHVILLE, TN 37246-0002                         Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 11/01/2016
       METROPOLITAN GOVERNMENT OF NASHVILLE AND
       DAVIDSON COUNTY, THE
       NASHVILLE ELECTRIC SERVICE
4626   ATTN PRESIDENT AND CEO
       1214 CHURCH ST
       NASHVILLE, TN 37246-0002                         Dean Dairy Holdings, LLC    VENDOR AGREEMENT DATED 10/13/2016
       METROPOLITAN GOVERNMENT OF NASHVILLE AND
       DAVIDSON COUNTY, THE
       NASHVILLE ELECTRIC SERVICE
4627   ATTN PRESIDENT AND CEO
       1214 CHURCH ST
       NASHVILLE, TN 37246-0002                         Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 09/03/2019
       METROPOLITAN GOVERNMENT OF NASHVILLE AND
       DAVIDSON COUNTY, THE
       NASHVILLE ELECTRIC SERVICE
4628   ATTN PRESIDENT AND CEO
       1214 CHURCH ST
       NASHVILLE, TN 37246-0002                         Dean Dairy Holdings, LLC    VENDOR AGREEMENT DATED 09/03/2019
       METTLER-TOLEDO LLC
       ATTN JENNIFER PLUMMER, SVC RENEWAL SPECIALIST
4629
       1900 POLARIS PKWY
       COLUMBUS, OH 43240-4035                          Dean Dairy Holdings, LLC    MAINTENANCE: EQUIPMENT
        MICHAEL JORDAN
4641   8555 CAINSVILLE PIKE
       LASCASSAS, TN 37085                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        MICHAEL JORDAN
4642   8555 CAINSVILLE PIKE
       LASCASSAS, TN 37085                              Dean Foods Company          TRANSPORTATION AGREEMENT
       MICHAEL OR LORINDA SETTLE
4643   724 STATE HWY 67
       ST JOHNSVILLE, NY 13452                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       MICHAEL OR LORINDA SETTLE
4644   724 STATE HWY 67
       ST JOHNSVILLE, NY 13452                          Dean Foods Company          TRANSPORTATION AGREEMENT
       MICHAEL W. SUHAR
4645   7331 ORANGEVILLE-KINSMAN ROAD
       KINSMAN, OH 44428                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       MICHAEL W. SUHAR
4646   7331 ORANGEVILLE-KINSMAN ROAD
       KINSMAN, OH 44428                                Dean Foods Company          TRANSPORTATION AGREEMENT
       MICHAELS ROSS & COLE LTD
       ATTN SAL STRANGARONE
4647
       2001 MIDWEST RD, STE 310
       OAK BROOK, IL 60523                              Dean Foods Company          SERVICE CONTRACT DATED 10/25/2018
       MICHAELS ROSS & COLE LTD
       ATTN SAL STRANGARONE
4648
       2001 MIDWEST RD, STE 310
       OAK BROOK, IL 60523                              Dean Foods Company          SERVICE CONTRACT DATED 06/24/2015
       MICROSOFT CORPORATION
       ATTN ELIZABETH UZUETA-VIZCARRA
4650   DEPT 551, VOLUME LICENSING
       6100 NEIL RD, STE 210
       RENO, NV 89511                                   Dean Foods Company          SOFTWARE LICENSING AGREEMENT DATED 04/03/2018

                                                                                                                               Page 137 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 143 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                             Contract Description
       MICROSOFT CORPORATION
       ATTN ELIZABETH UZUETA-VIZCARRA
4651   DEPT 551, VOLUME LICENSING
       6100 NEIL RD, STE 210
       RENO, NV 89511-1137                         Dean Foods Company              SOFTWARE LICENSING AGREEMENT
       MICROSOFT CORPORATION
       ATTN TAYLOR MARTIN
4652   DEPT 551, VOLUME LICENSING
       6100 NEIL RD, STE 210
       RENO, NV 89511                              Dean Foods Company              SOFTWARE LICENSING AGREEMENT DATED 04/02/2018
       MICROSOFT LICENSING GP
4653   PO BOX 842103
       DALLAS, TX 75284                            Dean Foods Company              IT CONTRACT DATED 06/14/2011
       MICROSOFT LICENSING GP
4654   PO BOX 842103
       DALLAS, TX 75284                            Dean Foods Company              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/16/2011
       MICROSOFT
       ATTN TONI PEREZ
4655
       2711 N HASKELL AVE
       DALLAS, TX 75204                            Dean Foods Company              SERVICE CONTRACT
       MICROSOFT
       ATTN TONI PEREZ
4656
       2711 N HASKELL AVE
       DALLAS, TX 75204                            Dean Foods Company              SOFTWARE LICENSING AGREEMENT
       MICROSOFT
       ATTN TONI PEREZ
4657
       2711 N HASKELL AVE
       DALLAS, TX 75204                            Dean Foods Company              SOFTWARE LICENSING AGREEMENT
       MICROSOFT
       ATTN TONI PEREZ
4658
       2711 N HASKELL AVE
       DALLAS, TX 75204                            Dean Foods Company              SOFTWARE LICENSING AGREEMENT
       MICROSOFT
       ATTN TONI PEREZ
4659
       2711 N HASKELL AVE
       DALLAS, TX 75204                            Dean Foods Company              SOFTWARE LICENSING AGREEMENT
       MICROSOFT
       ATTN TONI PEREZ
4660
       2711 N HASKELL AVE
       DALLAS, TX 75204                            Dean Foods Company              SOFTWARE LICENSING AGREEMENT
       MICROSOFT
       ATTN TONI PEREZ
4661
       2711 N HASKELL AVE
       DALLAS, TX 75204                            Dean Foods Company              SOFTWARE LICENSING AGREEMENT
       MICROSOFT
       ATTN TONI PEREZ
4662
       2711 N HASKELL AVE
       DALLAS, TX 75204                            Dean Foods Company              SOFTWARE LICENSING AGREEMENT
       MICROSOFT
       ATTN TONI PEREZ
4663
       2711 N HASKELL AVE
       DALLAS, TX 75204                            Dean Foods Company              SERVICE CONTRACT DATED 05/14/2019
       MIDAMERICA FREIGHT HANDLERS
4664   900 S HWY DR, STE 202
       FENTON, MO 63026                            Dean Foods Company              TRANSPORTATION AGREEMENT
        MIDAMERICAN ENERGY COMPANY
       ATTN JOHN REXWINKEL
4665
       924 LINCOLN ST SW, PO BOX 126
       LEMARS, IA 51031                            Dean Foods Company              VENDOR AGREEMENT DATED 10/03/2016
        MIDAMERICAN ENERGY COMPANY
       ATTN JOHN REXWINKEL
4668
       924 LINCOLN ST SW, PO BOX 126
       LEMARS, IA 51031                            Dean Foods North Central, LLC   VENDOR AGREEMENT DATED 01/23/2008




                                                                                                                              Page 138 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 144 of 248
                                                 Proposed Assumed Contract Schedule
Item                       Counterparty                                   Debtor(s)                              Contract Description
       MIDAMERICAN ENERGY COMPANY
       ATTN UNREGULATED RETAIL SERVICES ELECTRIC CONTRACT
4669   ADMIN
       4299 NW URBANDALE DR
       URBANDALE, IA 50322                                  Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 08/27/2012
       MIDAMERICAN ENERGY COMPANY
       ATTN UNREGULATED RETAIL SERVICES ELECTRIC CONTRACT
4670   ADMIN
       4299 NW URBANDALE DR
       URBANDALE, IA 50322                                  Suiza Dairy Group, LLC           VENDOR AGREEMENT DATED 08/27/2012
       MIDWEST CONCRETE MATERIALS INC
       ATTN RICHARD SHERMOEN
4676   701 S 4TH ST
       PO BOX 668
       MANHATTAN, KS 66505-0668                             Dean Foods North Central, LLC    LEASE: BUILDING AND LAND DATED 07/23/2019
       MIDWEST CONSTRUCTION SERVICES INC
       D/B/A TRILLIUM DRIVER SOLUTIONS
4678   ATTN GENERAL COUNSEL
       5555 GULL RD                                         Dean Dairy Holdings, LLC
       KALAMAZOO, MI 49048                                  Suiza Dairy Group, LLC           EMPLOYMENT AGENCY DATED 12/06/2018
       MIDWEST MIX INC
       ATTN JIM KOHLER
4682
       4041 HWY 61
       WHITE BEAR LAKE, MN 55110                            Dean Foods Company               SERVICE CONTRACT DATED 03/16/1995
       MIKE RIDER
4685   1298 TABB ROAD
       UPTON, KY 42784                                      Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MIKE RIDER
4686   1298 TABB ROAD
       UPTON, KY 42784                                      Dean Foods Company               TRANSPORTATION AGREEMENT
       MILES-VIEW FARM
4690   629 COUNTY ROAD 370
       ATHENS, TN 37303                                     Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MILES-VIEW FARM
4691   629 COUNTY ROAD 370
       ATHENS, TN 37303                                     Dean Foods Company               TRANSPORTATION AGREEMENT
       MILFORD COLONY
4692   9605 US HIGHWAY 287
       WOLFCREEK, MT 59648-8637                             Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MILFORD COLONY
4693   9605 US HIGHWAY 287
       WOLFCREEK, MT 59648-8637                             Dean Foods Company               TRANSPORTATION AGREEMENT
       MILK INDUSTRY MANAGEMENT CORP
       T/A BALFORD FARMS
4695
       4 MANHATTAN DR
       BENSALEM, PA 19020                                   Tuscan/Lehigh Dairies, Inc.      CUSTOMER AGREEMENT DATED 08/01/2002
       MILK INDUSTRY MANAGEMENT CORP
       T/A BALFORD FARMS
4696
       4 MANHATTAN DR
       BENSALEM, PA 19020                                   Tuscan/Lehigh Dairies, Inc.      CUSTOMER AGREEMENT DATED 02/17/2016
       MILK INDUSTRY MANAGEMENT CORP
       T/A BALFORD FARMS
4697
       4 MANHATTAN DR
       BENSALEM, PA 19020                                   Tuscan/Lehigh Dairies, Inc.      CUSTOMER AGREEMENT DATED 02/17/2016
       MILLARD DAIRY LLC
4702   5310 ROUTE 167 WEST
       PIERPONT, OH 44082                                   Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MILLARD DAIRY LLC
4703   5310 ROUTE 167 WEST
       PIERPONT, OH 44082                                   Dean Foods Company               TRANSPORTATION AGREEMENT
       MILLARD REFRIGERATED SERVICES INC
       ATTN GEN COUNSEL
4706
       13030 PIERCE ST
       OMAHA, NE 68114                                      Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 04/04/2014



                                                                                                                                         Page 139 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 145 of 248
                                                   Proposed Assumed Contract Schedule
Item                      Counterparty                                  Debtor(s)                              Contract Description
       MILLARD REFRIGERATED SERVICES INC
       ATTN GEN COUNSEL
4707
       13030 PIERCE ST
       OMAHA, NE 68114                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND
       MILLARD REFRIGERATED SERVICES INC
       ATTN GEN COUNSEL
4708
       13030 PIERCE ST
       OMAHA, NE 68114                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND
       MILLARD REFRIGERATED SERVICES INC
       ATTN GENERAL COUNSEL
4709
       13030 PIERCE ST
       OMAHA, NE 68114                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND
       MILLARD REFRIGERATED SERVICES INC
       ATTN PRESIDENT
4711
       4715 S 132ND ST
       OMAHA, NE 68137                                    Alta-Dena Certified Dairy, LLC   STORAGE AGREEMENT DATED 11/04/2000
       MILLARD REFRIGERATED SERVICES INC
       ATTN PRESIDENT
4712
       4715 S 132ND ST
       OMAHA, NE 68137                                    Alta-Dena Certified Dairy, LLC   STORAGE AGREEMENT DATED 11/04/2000
       MILLARD REFRIGERATED SERVICES INC
       ATTN PRESIDENT
4713
       4715 S 132ND ST
       OMAHA, NE 68137                                    Alta-Dena Certified Dairy, LLC   STORAGE AGREEMENT DATED 11/04/2000
       MILLARD REFRIGERATED SERVICES INC
       ATTN PRESIDENT
4714
       4715 S 132ND ST
       OMAHA, NE 68137                                    Alta-Dena Certified Dairy, LLC   STORAGE AGREEMENT DATED 11/04/2000
       MILLARD REFRIGERATED SERVICES INC
       ATTN PRESIDENT
4715
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND
       MILLARD REFRIGERATED SERVICES INC
       ATTN PRESIDENT
4716
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 10/01/2008
       MILLARD REFRIGERATED SERVICES INC
       ATTN PRESIDENT
4717
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND
       MILLARD REFRIGERATED SERVICES INC
       ATTN STEVEN L OFFNER
4729
       4715 S 132ND ST
       OMAHA, NE 68137                                    Dean Foods Company               LEASE: BUILDING AND LAND
       MILLARD REFRIGERATED SERVICES INC
       ATTN WAYNE SMITH
4731
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 03/13/2003
       MILLARD REFRIGERATED SERVICES INC
       ATTN WAYNE SMITH
4735
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 09/01/2010
       MILLARD REFRIGERATED SERVICES INC
       ATTN WAYNE SMITH
4738
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 03/13/2003
       MILLARD REFRIGERATED SERVICES INC
       F/K/A MILLIARD REFRIGERATED SERVICES-ATLANTA INC
4747
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 03/07/2000
       MILLARD REFRIGERATED SERVICES INC
       F/K/A MILLIARD REFRIGERATED SERVICES-ATLANTA INC
4748
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 03/07/2000



                                                                                                                                       Page 140 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 146 of 248
                                                   Proposed Assumed Contract Schedule
Item                         Counterparty                             Debtor(s)                                Contract Description
        MILLARD REFRIGERATED SERVICES LLC
       F/K/A MILLIARD REFRIGERATED SERVICES INC
4753   C/O LINEAGE LOGISTICS LLC; GEN COUNSEL
       17911 VON KARMAN AVE, STE 400
       IRVINE, CA 92614                                   Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 01/27/2016
        MILLARD REFRIGERATED SERVICES LLC
       F/K/A MILLIARD REFRIGERATED SERVICES INC
4754   C/O LINEAGE LOGISTICS LLC; GEN COUNSEL
       17911 VON KARMAN AVE, STE 400
       IRVINE, CA 92614                                   Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 01/27/2016
        MILLARD REFRIGERATED SERVICES LLC
       F/K/A MILLIARD REFRIGERATED SERVICES INC
4755   C/O LINEAGE LOGISTICS LLC; GEN COUNSEL
       17911 VON KARMAN AVE, STE 400
       IRVINE, CA 92614                                   Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND
       MILLARD REFRIGERATED SERVICES
4757   PO BOX 2336
       OMAHA, NE 68102-2336                               Dean Foods Company               LEASE: BUILDING AND LAND
       MILLARD REFRIGERATED SERVICES-ATLANTA INC
       ATTN ROBERT J SMOLA, PRESIDENT
4759
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 05/01/1997
       MILLARD REFRIGERATED SERVICES-ATLANTA INC
       ATTN ROBERT J SMOLA, PRESIDENT
4765
       4715 S 132ND ST
       OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 05/01/1997
       MILLER AND CANGEMI FARM
4768   9650 STATE ROUTE 534
       MIDDLEFIELD, OH 44062                              Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MILLER AND CANGEMI FARM
4769   9650 STATE ROUTE 534
       MIDDLEFIELD, OH 44062                              Dean Foods Company               TRANSPORTATION AGREEMENT
       MILLER COLONY
4770   5130 US HIGHWAY 89
       CHOTEAU, MT 59422                                  Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MILLER COLONY
4771   5130 US HIGHWAY 89
       CHOTEAU, MT 59422                                  Dean Foods Company               TRANSPORTATION AGREEMENT
       MILLERDALE FARM
4778   998 LEWIS HILL ROAD
       CROFTON, KY 42217                                  Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MILLERDALE FARM
4779   998 LEWIS HILL ROAD
       CROFTON, KY 42217                                  Dean Foods Company               TRANSPORTATION AGREEMENT
       MILLIKEN PACKAGING CORP
       ATTN JOE REYNOLDS
4780
       920 MILLIKEN RD
       SPARTANBURG, SC 29303                              Dean Foods Of Wisconsin, LLC     LEASE: EQUIPMENT
        MILLRIDGE FARM
4781   155 HAUN ROAD
       JAMESTOWN, PA 16134                                Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
        MILLRIDGE FARM
4782   155 HAUN ROAD
       JAMESTOWN, PA 16134                                Dean Foods Company               TRANSPORTATION AGREEMENT
       MINICH FARMS - TANK 2
4784   3924 STATE ROUTE 861
       RIMERSBURG, PA 16248                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MINICH FARMS - TANK 2
4785   3924 STATE ROUTE 861
       RIMERSBURG, PA 16248                               Dean Foods Company               TRANSPORTATION AGREEMENT
       MINICH FARMS
4786   3924 STATE ROUTE 861
       RIMERSBURG, PA 16248                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       MINICH FARMS
4787   3924 STATE ROUTE 861
       RIMERSBURG, PA 16248                               Dean Foods Company               TRANSPORTATION AGREEMENT

                                                                                                                                       Page 141 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 147 of 248
                                                     Proposed Assumed Contract Schedule
Item                        Counterparty                                 Debtor(s)                              Contract Description
       MINNESOTA POLLUTION CONTROL AGENCY
       C/O PETROLEUM REMEDIATION PROGRAM
4789   ATTN DON MILLESS
       520 LAFAYETTE RD N
       ST PAUL, MN 55155-4194                               Dean Foods North Central, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/21/2008
       MINOR BROTHERS
4790   675 PAGE ROAD
       FREWSBURG, NY 14738                                  Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       MINOR BROTHERS
4791   675 PAGE ROAD
       FREWSBURG, NY 14738                                  Dean Foods Company              TRANSPORTATION AGREEMENT
       MINTEL GROUP LIMITED
       D/B/A MINTEL AMERICAS
4792   ATTN SARAH PASKELL
       333 W WACKER DR, STE 1100
       CHICAGO, IL 60606                                    Dean Dairy Holdings, LLC        IT CONTRACT DATED 10/01/2018
       MINTEL INTERNATIONAL GROUP LTD
4793   351 WEST HUBBARD ST, 8TH FLR
       CHICAGO, IL 60610                                    Dean Foods Company              SERVICE CONTRACT
       MINTEL INTERNATIONAL GROUP LTD
4794   351 WEST HUBBARD ST, 8TH FLR
       CHICAGO, IL 60610                                    Dean Dairy Holdings, LLC        SERVICE CONTRACT DATED 10/01/2018
       MINTEL INTERNATIONAL GROUP LTD
       D/B/A MINTEL AMERICAS
4795   ATTN SARAH PASKELL
       333 WEST WACKER DR, STE 1100
       CHICAGO, IL 60606                                    Dean Dairy Holdings, LLC        SERVICE CONTRACT DATED 10/01/2018
       MITCHELL DAIRY
4797   913 MILLIRON ROAD
       BROOKVILLE, PA 15825                                 Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       MITCHELL DAIRY
4798   913 MILLIRON ROAD
       BROOKVILLE, PA 15825                                 Dean Foods Company              TRANSPORTATION AGREEMENT
        MITCHELLS MILE HIGH RANCH INC
4800   142 PINE CREEK ROAD
       LIVINGSTON, MT 59047                                 Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
        MITCHELLS MILE HIGH RANCH INC
4801   142 PINE CREEK ROAD
       LIVINGSTON, MT 59047                                 Dean Foods Company              TRANSPORTATION AGREEMENT
       MITCH-HILL DAIRY
4802   702 KEISTER ROAD
       VENUS, PA 16364                                      Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       MITCH-HILL DAIRY
4803   702 KEISTER ROAD
       VENUS, PA 16364                                      Dean Foods Company              TRANSPORTATION AGREEMENT
       MITHVA FARM
4804   2413 PARKER ROAD
       NEW WOODSTOCK, NY 13122                              Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       MITHVA FARM
4805   2413 PARKER ROAD
       NEW WOODSTOCK, NY 13122                              Dean Foods Company              TRANSPORTATION AGREEMENT
       MITSUBISHI CATERPILLAR FORKLIFT AMERICA INC
       ATTN MIKE WOODRUFF, SR NATIONAL ACCT MGR
4806   NATIONAL ACCOUNTS
       2121 W SAM HOUSTON PKWY N                            Suiza Dairy Group, LLC
       HOUSTON, TX 77043-2305                               Dean Dairy Holdings, LLC        PURCHASE CONTRACT
       MITSUBISHI CATERPILLAR FORKLIFT AMERICA INC
       ATTN MIKE WOODRUFF, SR NATIONAL ACCT MGR
4807   NATIONAL ACCOUNTS
       2121 W SAM HOUSTON PKWY N
       HOUSTON, TX 77043-2305                               Dean Foods Company              PURCHASE CONTRACT
       MITSUBISHI CATERPILLAR FORKLIFT AMERICA INC
       ATTN MIKE WOODRUFF, SR NATIONAL ACCT MGR
4808   NATIONAL ACCOUNTS
       2121 W SAM HOUSTON PKWY N                            Suiza Dairy Group, LLC
       HOUSTON, TX 77043-2305                               Dean Dairy Holdings, LLC        PURCHASE CONTRACT

                                                                                                                                       Page 142 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 148 of 248
                                                 Proposed Assumed Contract Schedule
Item                       Counterparty                               Debtor(s)                              Contract Description
       MMI DINING SYSTEMS LLC
       ATTN TOM SCOTT
4810
       1000 RED FERN PL                                 Dean Dairy Holdings LLC
       FLOWOOD, MS 39232                                Suiza Dairy Group LLC            SALES CONTRACT/TRADE AGREEMENT
       MOBILE FORCE LLC
       ATTN LUCAS KRAUT, DIR OF SALES
4811
       PO BOX 13427                                     Suiza Dairy Group, LLC
       TEMPE, AZ 85284                                  Dean Dairy Holdings, LLC         PURCHASE CONTRACT DATED 12/06/2018
       MODERN PACKAGING INC
4812   505 ACORN ST
       DEER PARK, NY 11729                              Dean Foods Company               PURCHASE CONTRACT DATED 12/05/2017
       MODULAR SPACE CORPORATION
       ATTN JENNIFER WAGNER
4813
       232 LOUISIANA HWY 93
       SCOTT, LA 70583                                  Southern Foods Group, LLC        LEASE: EQUIPMENT DATED 08/30/2017
       MONONGAHELA POWER COMPANY
       5001 NASA BLVD
4816
       FAIRMONT, WV 26554-8248
                                                        Suiza Dairy Group, LLC           VENDOR AGREEMENT DATED 12/30/2005
       MONONGAHELA POWER COMPANY
       5001 NASA BLVD
4817
       FAIRMONT, WV 26554-8248
                                                        Suiza Dairy Group, LLC           VENDOR AGREEMENT DATED 12/14/2005
       MONROE COUNTY MILK PRODUCERS CO-OP
       ATTN DENNIS REX, PRESIDENT
4826
       PO BOX 1006
       BLAKESLEE, PA 18610                              Tuscan/Lehigh Dairies, Inc.      CUSTOMER AGREEMENT
       MONTGOMERY, DON
4834   6400 TEXOMA PKWY
       SHERMAN, TX 75090                                Southern Foods Group, LLC        LEASE: BUILDING AND LAND DATED 02/14/2019
       MOORE, LARRY O
       C/O JONES & KELLER PC
4836   ATTN RONALD J SNOW
       1999 BROADWAY STE 3150
       DENVER, CO 80202                                 Southern Foods Group, LLC        LEASE: BUILDING AND LAND
       MORAN FOODS LLC
       D/B/A SAVE-A-LOT LTD
4837   ATTN BRYANT HARRIS, CHIEF COMMERICAL OFFICER
       400 NW PLAZA DR                                  Dean Dairy Holdings, LLC
       ST ANN, MO 63074                                 Suiza Dairy Group, LLC           CUSTOMER AGREEMENT DATED 02/07/2019
       MORGAN STANLEY BANK NA
       ATTN: MR. STEPHEN BRYAN PENWELL
4839
       1585 BROADWAY AVENUE
       NEW YORK, NY 10036                               Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 01/27/2016
       MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC
       ATTN JAMES FLAUM
4842
       1585 BROADWAY, 25TH FL
       NEW YORK, NY 10036                               Midwest Ice Cream Company, LLC   LEASE: BUILDING AND LAND DATED 01/27/2016
       MORNINGSTAR FOODS LLC
       F/K/A SAPUTO DAIRY FOODS USA LLC
4846   ATTN FRANK PRADELLA
       2711 N HASKELL AVE, STE 3700
       DALLAS, TX 75204                                 Dean Foods Company               LICENSING AGREEMENT DATED 03/29/2013
       MOSELEY, ROBERT AND LOUISE
4849   3915 SHANNON DR
       PARIS, TX 75462                                  Southern Foods Group, LLC        LEASE: BUILDING AND LAND DATED 09/19/2019
       MOUNTAIN LEGACY PROPERTIES LLC
       3404 YELLOW BUCKEYE LN
4852
       ZEBULON, NC 27597
                                                        Dean Foods Company               LEASE: BUILDING AND LAND DATED 05/16/2017
       MOUNTAIN LEGACY PROPERTIES LLC
4853   3404 YELLOW BUCKEYE LN
       ZEBULON, NC 27597                                Dean Foods Company               LEASE: BUILDING AND LAND DATED 05/16/2017
       MOUNTAIN LEGACY PROPERTIES LLC
4854   3404 YELLOW BUCKEYE LN
       ZEBULON, NC 27597                                Dean Foods Company               LEASE: BUILDING AND LAND DATED 05/16/2017

                                                                                                                                     Page 143 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 149 of 248
                                            Proposed Assumed Contract Schedule
Item                       Counterparty                         Debtor(s)                        Contract Description
       MOUNTAIN LEGACY PROPERTIES LLC
4859   3404 YELLOW BUCKEYE LN
       ZEBULON, NC 27597                           Suiza Dairy Group, LLC    LEASE: BUILDING AND LAND
       MOUNTAIN VIEW COLONY
4860   14435 OSWALD ROAD
       BROADVIEW, MT 59015                         Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       MOUNTAIN VIEW COLONY
4861   14435 OSWALD ROAD
       BROADVIEW, MT 59015                         Dean Foods Company        TRANSPORTATION AGREEMENT
       MOWREY'S SPRUCELAWN FARM
4862   3272 HORMTOWN RD
       REYNOLDSVILLE, PA 15851                     Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       MOWREY'S SPRUCELAWN FARM
4863   3272 HORMTOWN RD
       REYNOLDSVILLE, PA 15851                     Dean Foods Company        TRANSPORTATION AGREEMENT
       MRI SOFTWARE REAL ASSET MANAGEMENT
       GLOBAL HEADQUARTERS
4864
       28925 FOUNTAIN PKWY
       SOLON, OH 44139                             Dean Foods Company        IT - SOFTWARE MAINTENANCE AGREEMENT
       MRV MARKETING LLC
       ATTN JEFF DEJESSE, CFO
4865
       31877 DEL OBISPO ST, STE 203
       SAN JUAN CAPISTRANO, CA 92675               Country Fresh LLC         SERVICE CONTRACT
       MRV MARKETING LLC
       ATTN JEFF DEJESSE, CFO
4866
       31877 DEL OBISPO ST, STE 203
       SAN JUAN CAPISTRANO, CA 92675               Dean Foods Company        SERVICE CONTRACT
       MRV MARKETING LLC
       ATTN JEFF DEJESSE, CFO
4867
       31877 DEL OBISPO ST, STE 203
       SAN JUAN CAPISTRANO, CA 92675               Dean Foods Company        SERVICE CONTRACT
       MRV MARKETING LLC
       ATTN JEFF DEJESSE, CFO
4868
       31877 DEL OBISPO ST, STE 203
       SAN JUAN CAPISTRANO, CA 92675               Dean Foods Company        SERVICE CONTRACT
       MRV MARKETING LLC
       ATTN JEFF DEJESSE, CFO
4869
       31877 DEL OBISPO ST, STE 203
       SAN JUAN CAPISTRANO, CA 92675               Dean Foods Company        SERVICE CONTRACT
       MRV MARKETING LLC
       ATTN JEFF DEJESSE, CFO
4870
       31877 DEL OBISPO ST, STE 203                Dean Dairy Holdings LLC
       SAN JUAN CAPISTRANO, CA 92675               Suiza Dairy Group LLC     SERVICE CONTRACT
       MRV MARKETING LLC
       D/B/A MRV DAIRY SOLUTIONS
4871   ATTN REY RIVERA, PRESIDENT
       26382 VIA DE ANZA
       SAN JUAN CAPISTRANO, CA 92675               Suiza Dairy Group, LLC    ADVERTISING CONTRACT DATED 04/10/2015
       MSLI GP
       6100 NEIL RD, STE 210
4872
       DEPT 511, VOLUME LICENSING
       RENO, NV 89511-1137                         Dean Foods Company        IT CONTRACT DATED 10/15/2002
       MULTI ROSE JERSEYS INC 2
4885   1636 FIR AVENUE
       ROCK RAPIDS, IA 51246                       Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       MULTI ROSE JERSEYS INC 2
4886   1636 FIR AVENUE
       ROCK RAPIDS, IA 51246                       Dean Foods Company        TRANSPORTATION AGREEMENT
       MULTI ROSE JERSEYS INC
4887   1636 FIR AVENUE
       ROCK RAPIDS, IA 51246                       Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       MULTI ROSE JERSEYS INC
4888   1636 FIR AVENUE
       ROCK RAPIDS, IA 51246                       Dean Foods Company        TRANSPORTATION AGREEMENT



                                                                                                                        Page 144 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 150 of 248
                                               Proposed Assumed Contract Schedule
Item                      Counterparty                                 Debtor(s)                           Contract Description
       MURPHY, DWIGHT E AND TERRI L
4890   BOX 100
       WINFIELD, TN 37892                                 Mayfield Dairy Farms, LLC   LEASE: BUILDING AND LAND DATED 02/26/2018
       MY-WAY TRANSPORTATION INC
       ATTN DANNY JOWERS, OPS MGR
4904
       191 H&H RD                                         Suiza Dairy Group, LLC
       HANCEVILLE, AL 35077                               Dean Dairy Holdings, LLC    FREIGHT SERVICES AGREEMENT DATED 08/31/2018
       NAJA FARMS, LLC
4908   299 WEST AMES ROAD
       CANAJOHARIE, NY 13317                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       NAJA FARMS, LLC
4909   299 WEST AMES ROAD
       CANAJOHARIE, NY 13317                              Dean Foods Company          TRANSPORTATION AGREEMENT
       NALCO
       ATTN ALEXANDRA BLAIR
4910
       1601 W DIEHL RD
       NAPERVILLE, IL 60563-1198                          Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       NALCO
       ATTN ALEXANDRA BLAIR
4911
       1601 W DIEHL RD
       NAPERVILLE, IL 60563-1198                          Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       NALCO
       ATTN ALEXANDRA BLAIR
4912
       1601 W DIEHL RD
       NAPERVILLE, IL 60563-1198                          Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       NARWOLD DAIRY INC.
4913   12909 NORTH STATE ROAD 229
       BATESVILLE, IN 47006                               Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       NARWOLD DAIRY INC.
4914   12909 NORTH STATE ROAD 229
       BATESVILLE, IN 47006                               Dean Foods Company          TRANSPORTATION AGREEMENT
       NASH FAMILY FARMS LLC
4915   3983 41A NORTH
       CHAPEL HILL, TN 37034                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       NASH FAMILY FARMS LLC
4916   3983 41A NORTH
       CHAPEL HILL, TN 37034                              Dean Foods Company          TRANSPORTATION AGREEMENT
       NASHVILLE & DAVIDSON COUNTY ELECTRIC POWER BOARD
       1214 CHURCH ST
4917
       NASHVILLE, TN 37246                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                          Suiza Dairy Group, LLC      11/19/2014
       NASHVILLE & DAVIDSON COUNTY ELECTRIC POWER BOARD
       1214 CHURCH ST
4918
       NASHVILLE, TN 37246                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                          Suiza Dairy Group, LLC      11/19/2014
       NASHVILLE & DAVIDSON COUNTY ELECTRIC POWER BOARD
       1214 CHURCH ST
4919
       NASHVILLE, TN 37246                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                          Dean Dairy Holdings, LLC    11/19/2014
       NASHVILLE & DAVIDSON COUNTY ELECTRIC POWER BOARD
       1214 CHURCH ST
4920
       NASHVILLE, TN 37246                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                          Dean Dairy Holdings, LLC    11/19/2014
       NASHVILLE ELECTRIC SERVICE
       ATTN JOSH JONES
4921
       1214 CHURCH ST
       NASHVILLE, TN 37203                                Dean Foods Company          LEASE: EQUIPMENT DATED 07/01/1982
       NASHVILLE ELECTRIC SERVICE
       ATTN JOSH JONES
4922
       1214 CHURCH ST
       NASHVILLE, TN 37203                                Dean Foods Company          LEASE: EQUIPMENT DATED 06/23/1987
       NASHVILLE ELECTRIC SERVICE
       ATTN JOSH JONES
4923
       1214 CHURCH ST                                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       NASHVILLE, TN 37203                                Suiza Dairy Group, LLC      11/06/2015


                                                                                                                                    Page 145 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 151 of 248
                                               Proposed Assumed Contract Schedule
Item                        Counterparty                            Debtor(s)                                     Contract Description
       NASHVILLE ELECTRIC SERVICE
       ATTN JOSH JONES
4924
       1214 CHURCH ST                                                                        THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       NASHVILLE, TN 37203                             Dean Dairy Holdings, LLC              01/31/2017
       NASHVILLE ELECTRIC SERVICE
       ATTN JOSH JONES
4925
       1214 CHURCH ST
       NASHVILLE, TN 37246                             Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 08/31/2016
       NASHVILLE ELECTRIC SERVICE
       ATTN JOSH JONES
4926
       1214 CHURCH ST
       NASHVILLE, TN 37246                             Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 08/31/2016
       NASHVILLE GAS COMPANY
       ATTN MELANIE ESTRIDGE
4927
       665 MAINSTREAM DR
       NASHVILLE, TN 37228                             Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT
       NASHVILLE GAS COMPANY
       ATTN MELANIE ESTRIDGE
4928
       665 MAINSTREAM DR
       NASHVILLE, TN 37228                             Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT
       NATHAN B. HOOVER
4929   6260 US HIGHWAY 68 EAST
       HOPKINSVILLE, KY 42240                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       NATHAN B. HOOVER
4930   6260 US HIGHWAY 68 EAST
       HOPKINSVILLE, KY 42240                          Dean Foods Company                    TRANSPORTATION AGREEMENT
       NATIONAL CARRIERS INC
4931   PO BOX 871107
       KANSAS CITY, MO 64187                           Dean Foods Company                    TRANSPORTATION AGREEMENT
       NATIONAL DCP LLC
       ATTN CEO
4932
       3805 CRESTWOOD PKWY, 4TH FL
       DULUTH, GA 30096                                Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 10/26/2015
       NATIONAL DCP LLC
       ATTN CEO
4933
       3805 CRESTWOOD PKWY, 4TH FL
       DULUTH, GA 30096                                Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 10/26/2015
       NATIONAL DCP LLC
       ATTN CEO
4936
       3805 CRESTWOOD PKWY, 4TH FL
       DULUTH, GA 30096                                Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 10/26/2015
       NATIONAL DCP LLC
       ATTN CEO
4937
       3805 CRESTWOOD PKWY, 4TH FL
       DULUTH, GA 30096                                Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 10/26/2015
       NATIONAL DCP LLC
       ATTN CEO
4938
       3805 CRESTWOOD PKWY, 4TH FL
       DULUTH, GA 30096                                Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/01/2017
       NATIONAL DCP LLC
       ATTN CEO
4939
       3805 CRESTWOOD PKWY, 4TH FL
       DULUTH, GA 30096                                Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 08/01/2017
       NATIONAL DCP LLC
       ATTN CEO
4940
       3805 CRESTWOOD PKWY, 4TH FL
       DULUTH, GA 30096                                Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/01/2017
       NATIONAL DCP LLC
       ATTN CEO
4941
       3805 CRESTWOOD PKWY, 4TH FL
       DULUTH, GA 30096                                Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 08/01/2017
       NATIONAL FLUID MILK PROCESSOR PROMOTION BOARD
       PO BOX 37094
4942
       BALTIMORE, MD 21297
                                                       Dean Foods Company                    PRE-PETITION MILK


                                                                                                                                          Page 146 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 152 of 248
                                                Proposed Assumed Contract Schedule
Item                       Counterparty                              Debtor(s)                                      Contract Description
       NATIONAL GRID
4943   PO BOX 11735
       NEWARK, NJ 07101-4735                           Garelick Farms, LLC                     INDEPENDENT CONTRACTORS
       NATIONAL GRID
4944   PO BOX 11735
       NEWARK, NJ 07101-4735                           Garelick Farms, LLC                     INDEPENDENT CONTRACTORS
       NATIONAL GRID
4945   PO BOX 11735
       NEWARK, NJ 07101-4735                           Garelick Farms, LLC                     INDEPENDENT CONTRACTORS
       NATIONAL GRID
4946   PO BOX 11735
       NEWARK, NJ 07101-4735                           Garelick Farms, LLC                     THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       NATIONAL GRID
4947   PO BOX 11735
       NEWARK, NJ 07101-4735                           Garelick Farms, LLC                     THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       NATIONAL GRID
4948   PO BOX 11735                                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       NEWARK, NJ 07101-4735                           Garelick Farms, LLC                     10/08/2012
       NATIONAL INFORMATION SOLUTIONS COOPERTIVE INC
       ATTN CEO
4949
       3201 NYGREN DR NW                               Suiza Dairy Group, LLC
       MANDAN, ND 58554-0728                           Dean Dairy Holdings, LLC                SERVICE CONTRACT DATED 06/30/2014
       NAVAJO EXPRESS INC                               Friendly's Manufacturing and Retail,
       1400 W 64TH AVE                                 LLC
4952
       DENVER, CO 80211                                Suiza Dairy Group, LLC
                                                       Dean Dairy Holdings, LLC                FREIGHT SERVICES AGREEMENT DATED 07/18/2016
       NAVARRO PECAN COMPANY INC                        Friendly's Manufacturing and Retail,
       ATTN DANIEL J ZEDAN                             LLC
4953
       2131 HWY 31 E                                   Suiza Dairy Group, LLC
       CORSICANA, TX 75109                             Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 05/01/2017
       NAVARRO PECAN COMPANY INC
       ATTN DANIEL J ZEDAN
4954
       32W273 ARMY TRAIL RD, STE 200                   Dean Dairy Holdings, LLC
       WAYNE, IL 60184                                 Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/01/2012
       NAVISTAR INC
4959   PO BOX 844508                                   Suiza Dairy Group LLC
       DALLAS, TX 75284                                Dean Dairy Holdings LLC                 PURCHASE CONTRACT / PURCHASE ORDER
       NCR CORPORATION
4960   864 SPRING ST NW
       ATLANTA, GA 30308                               Dean Services, LLC                      SALES CONTRACT/TRADE AGREEMENT
       NEAPOLITAN GROUP HOLDINGS LLC
       C/O SUN CAPITAL PARTNERS INC
4961   ATTN JARED D WIEN
       5200 TOWN CTR CIRCLE, STE 600
       BOCA RATON, FL 33486                            Dean Foods Company                      PURCHASE CONTRACT DATED 05/09/2019
       NEIL OR KAREN FISHER
4964   235 HOUSE ROAD
       RICHFIELD SPRINGS, NY 13439                     Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       NEIL OR KAREN FISHER
4965   235 HOUSE ROAD
       RICHFIELD SPRINGS, NY 13439                     Dean Foods Company                      TRANSPORTATION AGREEMENT
       NEIL Z. OR ELSIE W. MARTIN
4966   604 OLD LINE ROAD
       MANHEIM, PA 17545                               Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       NEIL Z. OR ELSIE W. MARTIN
4967   604 OLD LINE ROAD
       MANHEIM, PA 17545                               Dean Foods Company                      TRANSPORTATION AGREEMENT
       NELJEAN FARMS
       263 OLD WINTER HOLLOW ROAD
4968
       PO BOX 138
       NEW KINGSTON, NY 12459                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       NELJEAN FARMS
       263 OLD WINTER HOLLOW ROAD
4969
       PO BOX 138
       NEW KINGSTON, NY 12459                          Dean Foods Company                      TRANSPORTATION AGREEMENT


                                                                                                                                             Page 147 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 153 of 248
                                              Proposed Assumed Contract Schedule
Item                      Counterparty                            Debtor(s)                         Contract Description
       NELSON AND/OR ANNETTE HOOVER
4970   700 ARTHUR HENDERSON ROAD
       ELKTON, KY 42220                              Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       NELSON AND/OR ANNETTE HOOVER
4971   700 ARTHUR HENDERSON ROAD
       ELKTON, KY 42220                              Dean Foods Company         TRANSPORTATION AGREEMENT
       NELSON OR BARBARA MILLER
4972   303 CULLEN ROAD
       RICHFIELD SPRINGS, NY 13439                   Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       NELSON OR BARBARA MILLER
4973   303 CULLEN ROAD
       RICHFIELD SPRINGS, NY 13439                   Dean Foods Company         TRANSPORTATION AGREEMENT
       NESCO RESOURCE LLC
       ATTN AMY SYLVESTRE, BUSINESS DEV MGR
4975
       6140 PARKLAND BLVD
       MAYFIELD HTS, OH 44124                        Dean Foods Company         EMPLOYMENT AGENCY DATED 07/12/2019
       NESTLE DREYER'S ICE CREAM COMPANY
       ATTN GENERAL COUNSEL
4976
       5929 COLLEGE AVE
       OAKLAND, CA 94618                             Dean Dairy Holdings, LLC   PURCHASE CONTRACT
       NESTLE DREYER'S ICE CREAM COMPANY
       ATTN GENERAL COUNSEL
4977
       5929 COLLEGE AVE
       OAKLAND, CA 94618                             Model Dairy, LLC           PURCHASE CONTRACT
       NESTLE DREYER'S ICE CREAM COMPANY
       ATTN JOOYOUNG POBINER
4979
       5929 COLLEGE AVE
       OAKLAND, CA 94618                             Dean Dairy Holdings, LLC   LEASE: BUILDING AND LAND DATED 07/01/2015
       NESTLE DREYER'S ICE CREAM COMPANY
       F/K/A DREYER'S GRAND ICE CREAM INC
4981
       5929 COLLEGE AVE
       OAKLAND, CA 94618                             Suiza Dairy Group, LLC     DISTRIBUTION AGREEMENT
       NESTLE DREYER'S ICE CREAM COMPANY
       F/K/A DREYER'S GRAND ICE CREAM INC
4982
       5929 COLLEGE AVE                              Dean Dairy Holdings, LLC
       OAKLAND, CA 94618                             Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 09/18/2019
       NESTLE DREYER'S ICE CREAM
       F/K/A DREYER'S GRAND ICE CREAM INC
4983

                                                     Suiza Dairy Group, LLC     SALES CONTRACT/TRADE AGREEMENT DATED 02/01/2014
       NESTLE DREYERS ICE CREAMS COMPANY
       F/K/A DREYERS GRAND ICE CREAM INC
4984

                                                     Suiza Dairy Group, LLC     SERVICE CONTRACT
       NESTLE RIDGE FARM
4988   229 NESTLE RD
       CANAJOHARIE, NY 13317                         Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       NESTLE RIDGE FARM
       229 NESTLE RD
4989
       CANAJOHARIE, NY 13317
                                                     Dean Foods Company         TRANSPORTATION AGREEMENT
        NETCO
       ATTN TRISH HOLT, EXEC DIR
4990
       PO BOX 1517
       JOHNSON CITY, TN 37605                        Suiza Dairy Group, LLC     LEASE: EQUIPMENT DATED 09/11/2014
        NETFLIX INC
4991   5808 SUNSET BLVD 11TH FL
       LOS ANGELES, CA 90028                         Dean Foods Company         LICENSING AGREEMENT DATED 07/24/2019
        NEVIN ZIMMERMAN
4993   2161 BIRCH ROAD
       LEBANON, PA 17042                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        NEVIN ZIMMERMAN
4994   2161 BIRCH ROAD
       LEBANON, PA 17042                             Dean Foods Company         TRANSPORTATION AGREEMENT


                                                                                                                            Page 148 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 154 of 248
                                                  Proposed Assumed Contract Schedule
Item                       Counterparty                               Debtor(s)                          Contract Description
       NEW ENERGY CAPITAL LLC
4995   53 SOUTH MAIN STREET, THIRD FLOOR
       HANOVER, NH 03755                                 Garelick Farms, LLC         PURCHASE CONTRACT DATED 03/08/2007
        NEW ENGLAND ALLIANCE FOR HEALTH LLC
       ATTN DWIGHT TURNER, NEAH PROGRAM MANAGER
4996
       1 MEDICAL CENTER DR
       LEBANON, NH 03166                                 Garelick Farms, LLC         CUSTOMER AGREEMENT DATED 05/01/2018
       NEW MIAMI COLONY
       400 NEW MIAMI RR ROAD
4997
       PO BOX 448
       CONRAD, MT 59425-9321                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       NEW MIAMI COLONY
       400 NEW MIAMI RR ROAD
4998
       PO BOX 448
       CONRAD, MT 59425-9321                             Dean Foods Company          TRANSPORTATION AGREEMENT
       NEW ROCKPORT COLONY
5001   ROUTE 2 BOX 131
       CHOTEAU, MT 59422                                 Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       NEW ROCKPORT COLONY
5002   ROUTE 2 BOX 131
       CHOTEAU, MT 59422                                 Dean Foods Company          TRANSPORTATION AGREEMENT
       NEW WEST SOUTH KALAMATH INVESTMENTS II LLC
       ATTN MR LARRY MOORE
5003
       925 W KENYON AVE UNIT # 5
       ENGLEWOOD, CO 80110                               Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 07/22/2015
       NEW WEST SOUTH KALAMATH INVESTMENTS II LLC
       ATTN MR LARRY MOORE
5005
       925 W KENYON AVE UNIT # 5
       ENGLEWOOD, CO 80110                               Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 07/22/2015
       NEW WEST SOUTH KALAMATH INVESTMENTS II LLC
       ATTN MR LARRY MOORE
5006
       925 W KENYON AVE UNIT # 5
       ENGLEWOOD, CO 80110                               Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 09/19/2016
       NEWSPRINT PRODUCTIONS INC
5007   10 HAMILTON STREET
       TORONTO, ON M4M 2C5                               Dean Foods Company          LICENSING AGREEMENT
       NEXBANK REALTY ADVISORS
       C/O CP TOWER OWNER LLC
5008
       PO BOX 207651
       DALLAS, TX 75320-7651                             Dean Foods Company          LEASE: BUILDING AND LAND
       NEXT PRODUCTION LLC
       ATTN PRODUCER
5010   C/O QUIXOTE STUDIOS
       10289 AIRLINE HWY, PRODUCTION BLDG, 1 FL
       SAINT ROSE, LA 70087                              Dean Foods Company          LICENSING AGREEMENT DATED 02/22/2016
       NEXT PRODUCTION LLC
       C/O QUIXOTE STUDIOS
5011
       10289 AIRLINE HWY, PRODUCTION BLDG/FL 1
       SAINT ROSE, LA 70087                              Dean Foods Company          LICENSING AGREEMENT DATED 02/22/2016
       NGT CORPORATION
       8860 COLUMBIA 100 PARKWAY
5013
       SUITE 401
       COLUMBIA, MD 21045                                Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/04/2018
       NICHOLAS HERTING
5014   744 MCKINLEY ROAD
       PALATINE BRIDGE, NY 13428                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       NICHOLAS HERTING
5015   744 MCKINLEY ROAD
       PALATINE BRIDGE, NY 13428                         Dean Foods Company          TRANSPORTATION AGREEMENT
       NICKEL FARMS
5017   284 DALEY ROAD
       SHARPSVILLE, PA 16150                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       NICKEL FARMS
5018   284 DALEY ROAD
       SHARPSVILLE, PA 16150                             Dean Foods Company          TRANSPORTATION AGREEMENT


                                                                                                                                 Page 149 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 155 of 248
                                                Proposed Assumed Contract Schedule
Item                       Counterparty                              Debtor(s)                                     Contract Description
       NIGHT OF PRODUCTIONS LLC, THE
5028   RESEARCHING ADDRESS
                                                       Dean Foods Company                      LICENSING AGREEMENT
       NKP PROPERTIES LLC
       ATTN JOSEPH PICONE JR
5031
       1815 BROAD HOLLOW RD, STE B
       FARMINGDALE, NY 11735                           Garelick Farms, LLC                     LEASE: BUILDING AND LAND
       NOAH M. WEAVER
5034   4550 LAYTONSVILLE RD
       HOPKINSVILLE, KY 42240                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       NOAH M. WEAVER
5035   4550 LAYTONSVILLE RD
       HOPKINSVILLE, KY 42240                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       NOAH SHROCK
5036   16927 TAVERN ROAD
       MIDDLEFIELD, OH 44062                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       NOAH SHROCK
5037   16927 TAVERN ROAD
       MIDDLEFIELD, OH 44062                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       NOEL ELMORE #1
5038   2310 WOODSTORE ETOILE ROAD
       GLASGOW, KY 42141                               Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       NOEL ELMORE #1
5039   2310 WOODSTORE ETOILE ROAD
       GLASGOW, KY 42141                               Dean Foods Company                      TRANSPORTATION AGREEMENT
       NOEL ELMORE #2
5040   2310 WOODSTORE ETOILE ROAD
       GLASGOW, KY 42141                               Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       NOEL ELMORE #2
5041   2310 WOODSTORE ETOILE ROAD
       GLASGOW, KY 42141                               Dean Foods Company                      TRANSPORTATION AGREEMENT
       NOLAN TRANSPORTATION GROUP LLC                   Friendly's Manufacturing and Retail,
       ATTN ACCOUNT MANAGER                            LLC
5042
       365 NORTHRIDGE RD                               Suiza Dairy Group, LLC
       ATLANTA, GA 30350                               Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 10/10/2018
       NORSE DAIRY SYSTEM LLC
       ATTN TOM KITSLAAR
5047
       1122 LINCOLN ST                                 Dean Dairy Holdings, LLC
       GREEN BAY, WI 54303                             Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/01/2018
       NORSE DAIRY SYSTEMS LLC
       ATTN RANDEL E HARVEY, VP GENERAL MGR
5049
       1740 JOYCE AVE                                  Dean Dairy Holdings, LLC
       COLUMBUS, OH 43219                              Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 09/28/2018
       NORTH AMERICAN COLD STORAGE INC
       23202 ROEMER DR
5051
       WOODBURN, IN 46797
                                                       Suiza Dairy Group, LLC                  STORAGE AGREEMENT
       NORTH BALITMORE FARM
5052   16377 N BALTIMORE RD
       BRUCE CROSSING, MI 49912                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       NORTH BALITMORE FARM
5053   16377 N BALTIMORE RD
       BRUCE CROSSING, MI 49912                        Dean Foods Company                      TRANSPORTATION AGREEMENT
       NORTH FORK HOLDINGS INC DBA THE SHELBY GROUP
       D/B/A THE SHELBY GROUP
5057   ATTN TINA BENAKOVICH, CONTRACTS MGR
       1933 N MEACHAM RD, STE 220
       SCHAUMBURG, IL 60173                            Dean Foods Company                      SERVICE CONTRACT DATED 02/01/2019
       NORTH FORK HOLDINGS INC DBA THE SHELBY GROUP
       D/B/A THE SHELBY GROUP
5058   ATTN TINA BENAKOVICH, CONTRACTS MGR
       1933 N MEACHAM RD, STE 220
       SCHAUMBURG, IL 60173                            Dean Foods Company                      SERVICE CONTRACT DATED 12/07/2018




                                                                                                                                          Page 150 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 156 of 248
                                                  Proposed Assumed Contract Schedule
Item                       Counterparty                                Debtor(s)                                    Contract Description
       NORTH FORK HOLDINGS INC DBA THE SHELBY GROUP
       D/B/A THE SHELBY GROUP
5059   ATTN TINA BENAKOVICH, CONTRACTS MGR
       1933 N MEACHAM RD, STE 220
       SCHAUMBURG, IL 60173                              Dean Foods Company                      SERVICE CONTRACT DATED 10/05/2018
        NORTH SHORE DAIRY
5061   4706 WEST ERIE STREET EXT
       LINESVILLE, PA 16424                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        NORTH SHORE DAIRY
5062   4706 WEST ERIE STREET EXT
       LINESVILLE, PA 16424                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       NORTHERN IL MILK ROCKFORD
5064   1126 KILBURN AVE
       ROCKFORD, IL 61101                                Dean Foods Company                      FREIGHT SERVICES AGREEMENT
       NORTHERN REFRIGERATED TRANSPORTATION INC           Friendly's Manufacturing and Retail,
       ATTN RATES AND CONTRACTS                          LLC
5065
       2700 W MAIN ST                                    Suiza Dairy Group, LLC
       TURLOCK, CA 95380-9537                            Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 11/22/2017
       NORTHGATE PETROLEUM COMPANY
       ATTN S F BUD CALDWELL, PRESIDENT
5067
       2549 SCOTT AVE                                    Suiza Dairy Group, LLC
       CHICO, CA 95928                                   Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 11/13/2017
       NORTHWESTERN CORPORATION
       ATTN MGR - TRANSMISSION SVCS
5070
       11 EAST PARK
       BUTTE, MT 59701                                   Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 12/07/2018
       NORTHWESTERN CORPORATION
       ATTN MGR - TRANSMISSION SVCS
5071
       11 EAST PARK
       BUTTE, MT 59701                                   Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 12/07/2018
       NORTHWESTERN CORPORATION
       ATTN MGR - TRANSMISSION SVCS
5072
       11 EAST PARK
       BUTTE, MT 59701                                   Suiza Dairy Group, LLC                  IT CONTRACT DATED 01/16/2013
       NORTHWESTERN ENERGY
5076   11 EAST PARK
       BUTTE, MT 59701-1711                              Suiza Dairy Group, LLC                  IT CONTRACT DATED 12/19/2012
       NORTHWESTERN ENERGY
5077   11 EAST PARK
       BUTTE, MT 59701-1711                              Suiza Dairy Group, LLC                  IT CONTRACT DATED 09/22/2017
       NPD GROUP INC, THE
       ATTN DIANE TIELBUR, PRES FBC
5081
       900 W SHORE RD                                    Dean Dairy Holdings, LLC
       PORT WASHINGTON, NY 11050                         Suiza Dairy Group, LLC                  LICENSING AGREEMENT DATED 11/02/2017
       NRG CURTAILMENT SOLUTIONS INC
       ATTN GREG FLACZYNSKI
5083
       4433 GENESEE ST,STE 401
       BUFFALO, NY 14225                                 Alta-Dena Certified Dairy, LLC          SERVICE CONTRACT DATED 02/08/2018
       NRG CURTAILMENT SOLUTIONS INC
       ATTN GREG FLACZYNSKI
5084
       4433 GENESEE ST,STE 401
       BUFFALO, NY 14225                                 Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 05/10/2018
       NUMERIC COMPUTER SYSTEMS INC
5086   1025 ATLANTIC AVE
       BALDWIN, NY 11510                                 Dean Foods Company                      SOFTWARE LICENSING AGREEMENT DATED 03/07/2000
       NUTRITION 101 INC
       ATTN ROSS PETER, PRESIDENT
5091
       1400 N 30TH
       QUINCY, IL 62301                                  Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 03/04/1998
       NUTRITION 101 INC
       ATTN ROSS PETER, PRESIDENT
5092
       1400 N 30TH
       QUINCY, IL 62301                                  Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 03/04/1998




                                                                                                                                           Page 151 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 157 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                                      Contract Description
       NUTRITION 101 INC
       D/B/A 101 INC
5093   ATTN CORY PETER, PRESIDENT
       4791 W 900 S                               Dean Dairy Holdings, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       PENDLETON, IN 46064                        Suiza Dairy Group, LLC                  01/26/2017
       NUTRITION 101 INC
       D/B/A 101 INC
5094   ATTN CORY PETER, PRESIDENT
       4791 W 900 S                               Dean Dairy Holdings, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       PENDLETON, IN 46064                        Suiza Dairy Group, LLC                  01/26/2017
       NUTRITION 101
       ATTN CORY PETER
5095
       930 NORTH YORK RD, STE 210                                                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       HINSDALE, IL 60521                         Mayfield Dairy Farms, LLC               02/05/2007
       NUTRITION 101
       ATTN CORY PETER
5096
       930 NORTH YORK RD, STE 210
       HINSDALE, IL 60521                         Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 02/05/2007
       NUTRITIONAL CONCEPTS INC
5097   1535 LAKE COOK ROAD, SUITE 204
       NORTHBROOK, IL 60062                       Dean Dairy Holdings, LLC                LEASE: BUILDING AND LAND DATED 11/19/2013
       O & W DAIRY FARM INC.
5098   85897 518TH AVENUE
       ORCHARD, NE 68764-5030                     Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       O & W DAIRY FARM INC.
5099   85897 518TH AVENUE
       ORCHARD, NE 68764-5030                     Dean Foods Company                      TRANSPORTATION AGREEMENT
       O ICE LLC
       ATTN LEGAL DEPT
5100
       11995 EL CAMINO REAL                        Friendly'S Manufacturing And Retail,
       SAN DIEGO, CA 92130                        LLC                                     LEASE: BUILDING AND LAND DATED 07/11/2017
       O ICE LLC
       ATTN LEGAL DEPT
5101
       11995 EL CAMINO REAL                        Friendly'S Manufacturing And Retail,
       SAN DIEGO, CA 92130                        LLC                                     LEASE: BUILDING AND LAND
       O ICE LLC
       ATTN LEGAL DEPT
5102
       11995 EL CAMINO REAL                        Friendly'S Manufacturing And Retail,
       SAN DIEGO, CA 92130                        LLC                                     LEASE: EQUIPMENT DATED 07/11/2017
       O ICE LLC
       ATTN LEGAL DEPT
5103
       600 LA TERRAZA BLVD                         Friendly'S Manufacturing And Retail,
       ESCONDIDO, CA 92025                        LLC                                     LEASE: BUILDING AND LAND DATED 10/30/2018
       O ICE LLC
       ATTN LEGAL DEPT
5104
       600 LA TERRAZA BLVD
       ESCONDIDO, CA 92025                        Friendly'S Ice Cream Holdings Corp.     LEASE: BUILDING AND LAND DATED 04/30/2012
       O ICE LLC
       ATTN LEGAL DEPT
5105
       600 LA TERRAZA BLVD
       ESCONDIDO, CA 92025                        Friendly'S Ice Cream Holdings Corp.     LEASE: BUILDING AND LAND DATED 12/03/2007
       O ICE LLC
       ATTN MICHAEL R PFEIFFER, EXEC VP
5107
       600 LA TERRAZA BLVD
       ESCONDIDO, CA 92025                        Friendly'S Ice Cream Holdings Corp.     LEASE: BUILDING AND LAND DATED 06/06/2008
       OAK GROVE DAIRY, INC.
5108   652 NORTHEAST 999 AVENUE
       BRANFORD, FL 32008                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       OAK GROVE DAIRY, INC.
5109   652 NORTHEAST 999 AVENUE
       BRANFORD, FL 32008                         Dean Foods Company                      TRANSPORTATION AGREEMENT
       OAKDELL EGG FARMS INC
       ATTN CLIFF LILYWHITE
5111   675 N MAIN
       PO BOX 540298                              Dean Dairy Holdings, LLC
       NORTH SALT LAKE, UT 84054-0298             Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 10/01/2018

                                                                                                                                       Page 152 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 158 of 248
                                                  Proposed Assumed Contract Schedule
Item                         Counterparty                              Debtor(s)                              Contract Description
       OBJECT INFORMATION SERVICES
       ATTN CHIEF EXECUTIVE OFFICER
5118
       1755 N COLLINS BLVD, STE 220
       RICHARDSON, TX 75080                              Dean Management, LLC             SERVICE CONTRACT DATED 09/24/2018
       O'HALLORAN INTERNATIONAL
5122   3311 ADVENTURELAND DR
       ALTOONA, IA 50009                                 Dean Foods North Central, LLC    LEASE: BUILDING AND LAND DATED 08/29/2014
       OLIVINE IN SUPPORT OF ENERNOC
       CALIFORNIA CUSTOMER SUPPORT C13
5129
       2010 CROW CANYON PL,#100
       SAN RAMON, CA 94583                               Alta-Dena Certified Dairy, LLC   SERVICE CONTRACT DATED 10/19/2016
       OMAR S. STOLTZFUS
5130   1920 SEAY ROAD
       TRENTON, KY 42286                                 Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       OMAR S. STOLTZFUS
5131   1920 SEAY ROAD
       TRENTON, KY 42286                                 Dean Foods Company               TRANSPORTATION AGREEMENT
       ON ASSIGNMENT STAFFING SERVICES LLC
       D/B/A LAB SUPPORT
5132   ATTN LEGAL DEPT
       4400 COX RD, STE 200
       GLEN ALLEN, VA 23060                              Dean Management, LLC             EMPLOYMENT AGENCY DATED 11/03/2016
       ONESTREAM SOFTWARE LLC
       ATTN JOHN VAN ALLMEN, CEO
5133
       362 SOUTH STREET                                                                   ACKNOWLEDGEMENT FOR COMPLIANCE MATERIALS DATED
       ROCHESTER, MI 48307                               Dean Foods Company               07/26/2018
       ONESTREAM SOFTWARE LLC
       ATTN JOHN VAN ALLMEN, CEO
5134
       362 SOUTH STREET
       ROCHESTER, MI 48307-6729                          Dean Foods Company               SOFTWARE LICENSING AGREEMENT DATED 08/23/2018
       ONESTREAM SOFTWARE LLC
       ATTN JOHN VAN ALLMEN, CEO
5135
       362 SOUTH STREET
       ROCHESTER, MI 48307-6729                          Dean Foods Company               SOFTWARE LICENSING AGREEMENT DATED 08/21/2018
       ONESTREAM SOFTWARE LLC
       ATTN LAUREN BELFORD, VP NA SERVICES
5136
       362 SOUTH STREET
       ROCHESTER, MI 48307                               Dean Foods Company               SERVICE CONTRACT DATED 04/03/2019
       ONESTREAM SOFTWARE LLC
       ATTN LAUREN BELFORD, VP NA SERVICES
5137
       362 SOUTH STREET
       ROCHESTER, MI 48307                               Dean Foods Company               SERVICE CONTRACT DATED 04/03/2019
       ON-SITE FUEL SERVICE
       ATTN JIMMY KNIGHT, SR BUSINESS DEVELOPMENT MGR
5138
       1089 OLD FANNIN RD                                Suiza Dairy Group, LLC
       BRANDON, MS 39049                                 Dean Dairy Holdings, LLC         PURCHASE CONTRACT DATED 01/02/2015
       OPEN ACCESS TECHNOLOGY INTERNATIONAL INC
       ATTN WEBCARES COORDINATOR
5139
       3660 TECHNOLOGY DR NE
       MINNEAPOLIS, MN 55418                             Southern Foods Group, LLC        CUSTOMER AGREEMENT DATED 12/03/2012
       OPPENHEIMER LIVONIA ASSOCIATES LP
       C/O OPPENHEIMER PROPERTIES INC
5140
       ONE NEW YORK PLZ
       NEW YORK, NY 10004                                Dean Foods Company               LEASE: BUILDING AND LAND DATED 11/17/1988
       ORACLE AMERICA INC
       ATTN GENERAL COUNSEL, LEGAL DEPT
5141
       500 ORACLE PARKWAY
       REDWOOD SHORES, CA 94065                          Dean Foods Company               SERVICE CONTRACT DATED 05/31/2019
       ORACLE AMERICA INC
       ATTN GENERAL COUNSEL, LEGAL DEPT
5142
       500 ORACLE PARKWAY
       REDWOOD SHORES, CA 94065                          Dean Foods Company               SERVICE CONTRACT DATED 05/31/2019
       ORACLE AMERICA INC
       ATTN GENERAL COUNSEL, LEGAL DEPT
5143
       500 ORACLE PARKWAY
       REDWOOD SHORES, CA 94065                          Dean Foods Company               SERVICE CONTRACT

                                                                                                                                      Page 153 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 159 of 248
                                          Proposed Assumed Contract Schedule
Item                      Counterparty                        Debtor(s)                              Contract Description
       ORACLE AMERICA INC
       ATTN GENERAL COUNSEL, LEGAL DEPT
5144
       500 ORACLE PARKWAY
       REDWOOD SHORES, CA 94065                  Dean Foods Company              SERVICE CONTRACT DATED 11/26/2018
       ORACLE AMERICA INC
       ATTN GENERAL COUNSEL, LEGAL DEPT
5145
       500 ORACLE PARKWAY
       REDWOOD SHORES, CA 94065                  Dean Foods Company              SERVICE CONTRACT
       ORACLE AMERICA INC
       ATTN GENERAL COUNSEL, LEGAL DEPT
5146
       500 ORACLE PARKWAY
       REDWOOD SHORES, CA 94065                  Dean Foods Company              SERVICE CONTRACT
       ORACLE AMERICA INC
       ATTN GENERAL COUNSEL, LEGAL DEPT
5147
       500 ORACLE PARKWAY
       REDWOOD SHORES, CA 94065                  Dean Foods Company              SERVICE CONTRACT DATED 05/30/2017
       ORACLE AMERICA INC
       ATTN GENERAL COUNSEL, LEGAL DEPT
5148
       500 ORACLE PARKWAY
       REDWOOD SHORES, CA 94065                  Dean Foods Company              SERVICE CONTRACT DATED 10/24/2017
       ORACLE CREDIT CORP
5149   500 ORACLE PKY MS-IP3
       REDWOOD SHORES, CA 94065                  Dean Foods Company              SERVICE CONTRACT DATED 05/30/2017
       ORACLE CREDIT CORP
5150   500 ORACLE PKY MS-IP3
       REDWOOD SHORES, CA 94065                  Dean Foods Company              SERVICE CONTRACT
       ORBIS MES LIMITED
       D/B/A CORRUGATED SERVICES INC
5152
       855 E HWY 80
       FORNEY, TX 75126                          Dean Foods Company              PURCHASE CONTRACT
       ORGANIZED KASHRUS LABORATORIES
5173   1372 CARROLL ST
       BROOKLYN, NY 11213                        Dean Foods Company              TRADEMARK OR IP AGREEMENT
       ORGANIZED KASHRUS LABORATORIES
5174   1372 CARROLL ST
       BROOKLYN, NY 11213                        Dean Foods Company              TRADEMARK OR IP AGREEMENT
       ORGANIZED KASHRUS LABORATORIES
5175   1372 CARROLL ST
       BROOKLYN, NY 11213                        Dean Foods Company              TRADEMARK OR IP AGREEMENT DATED 09/22/1995
       ORR FAMILY FARMS, LLC
5176   1534 PINE HOLLOW RD
       CREEKSIDE, PA 15732                       Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       ORR FAMILY FARMS, LLC
5177   1534 PINE HOLLOW RD
       CREEKSIDE, PA 15732                       Dean Foods Company              TRANSPORTATION AGREEMENT
        ORVILLE SCHUSTER ESTATE
       ATTN STEVE SCHUSTER, TRUSTEE
5178
       ORVILLE SCHUSTER ESTATE
       LE MARS, IA 51031                         Dean Foods North Central, LLC   LEASE: BUILDING AND LAND
        ORVILLE SCHUSTER ESTATE
       ATTN STEVE SCHUSTER, TRUSTEE
5179
       ORVILLE SCHUSTER ESTATE
       LE MARS, IA 51031                         Dean Foods North Central, LLC   LEASE: BUILDING AND LAND DATED 11/06/2017
        ORVILLE SCHUSTER ESTATE
       ATTN STEVE SCHUSTER, TRUSTEE
5182
       ORVILLE SCHUSTER ESTATE
       LE MARS, IA 51031                         Dean Foods North Central, LLC   LEASE: BUILDING AND LAND DATED 01/30/2008
       OWL ECO WATER LLC
5186   9707 ANDERSON MILL RD, STE 330
       AUSTIN, TX 78750                          Southern Foods Group, LLC       PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/29/2016
       PACCAR FINANCIAL CORP
5194   PO BOX 1518                               Dean Transportation, Inc.
       BELLEVUE, WA 98009                        Dean Foods Company              GUARANTEES DATED 01/23/2018
       PACCAR FINANCIAL CORP
5195   PO BOX 1518
       BELLEVUE, WA 98009                        Dean Transportation, Inc.       LEASE: AUTO DATED 02/06/2018

                                                                                                                             Page 154 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 160 of 248
                                          Proposed Assumed Contract Schedule
Item                       Counterparty                       Debtor(s)                          Contract Description
       PACCAR FINANCIAL CORP.
5196   PO BOX 1518
       BELLEVUE, WA 98009                        Dean Transportation, Inc.   LEASE: AUTO DATED 01/23/2018
        PACIFIC RIM CAPITAL INC
       ATTN ALLAN UMANS, VP
5199
       15231 LAGUNA CANYON RD, STE 250
       IRVINE, CA 92618                          Dean Foods Company          LEASE: EQUIPMENT DATED 05/23/2017
        PACIFIC RIM CAPITAL INC
       ATTN ERIC L ECKES, CFO
5200
       15231 LAGUNA CANYON RD, STE 250           Suiza Dairy Group, LLC
       IRVINE, CA 92618                          Dean Dairy Holdings, LLC    PURCHASE CONTRACT
        PACIFIC RIM CAPITAL INC
       ATTN ERIC L ECKES, CFO
5201
       15231 LAGUNA CANYON RD, STE 250           Suiza Dairy Group, LLC
       IRVINE, CA 92618                          Dean Dairy Holdings, LLC    PURCHASE CONTRACT
        PACIFIC RIM CAPITAL INC
       ATTN ERIC L ECKES, CFO
5202
       15231 LAGUNA CANYON RD, STE 250           Suiza Dairy Group, LLC
       IRVINE, CA 92618                          Dean Dairy Holdings, LLC    LEASE: EQUIPMENT DATED 01/10/2017
        PACIFIC RIM CAPITAL INC
       ATTN ERIC L ECKES, CFO
5203
       15231 LAGUNA CANYON RD, STE 250           Suiza Dairy Group, LLC
       IRVINE, CA 92618                          Dean Dairy Holdings, LLC    LEASE: EQUIPMENT DATED 04/01/2015
        PACIFIC RIM CAPITAL INC
       ATTN ERIC L ECKES, CFO
5205
       15231 LAGUNA CANYON RD, STE 250
       IRVINE, CA 92618                          Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 04/18/2018
       PAINES HOLLOW FARMS, LLC
5211   2331 STATE RTE 168
       MOHAWK, NY 13407                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       PAINES HOLLOW FARMS, LLC
5212   2331 STATE RTE 168
       MOHAWK, NY 13407                          Dean Foods Company          TRANSPORTATION AGREEMENT
       PALICH-VIEW HOLSTEINS
5213   9015 DELIN THOMAS ROAD
       KINSMAN, OH 44428                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       PALICH-VIEW HOLSTEINS
5214   9015 DELIN THOMAS ROAD
       KINSMAN, OH 44428                         Dean Foods Company          TRANSPORTATION AGREEMENT
        PARKER ANALYTICAL LLC
       ATTN JOEL PARKER
5221
       1830 SAWMILL DR, STE 100
       LUCAS, TX 75002                           Southern Foods Group, LLC   MAINTENANCE: EQUIPMENT DATED 12/11/2018
        PARKER ANALYTICAL LLC
       ATTN JOEL PARKER
5222
       1830 SAWMILL DR, STE 100
       LUCAS, TX 75002                           Southern Foods Group, LLC   MAINTENANCE: EQUIPMENT
        PARKER ANALYTICAL LLC
       ATTN JOEL PARKER
5223
       1830 SAWMILL DR, STE 100
       LUCAS, TX 75002                           Southern Foods Group, LLC   PURCHASE CONTRACT
        PARKER ANALYTICAL LLC
       ATTN JOEL PARKER
5224
       1830 SAWMILL DR, STE 100
       LUCAS, TX 75002                           Southern Foods Group, LLC   MAINTENANCE: EQUIPMENT DATED 08/13/2019
        PARKER SMITH
5225   615 SPOHN ROAD
       ILION, NY 13357                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        PARKER SMITH
5226   615 SPOHN ROAD
       ILION, NY 13357                           Dean Foods Company          TRANSPORTATION AGREEMENT
       PASO CREEK FAMILY DAIRY
5229   13437 GUN CLUB RD                         Dean Dairy Holdings, LLC
       WASCO, CA 93280                           Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 11/06/2018



                                                                                                                        Page 155 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 161 of 248
                                              Proposed Assumed Contract Schedule
Item                         Counterparty                         Debtor(s)                        Contract Description
        PATRICK DOODY
5231   124 WILTSE CORNERS ROAD
       JORDANVILLE, NY 13361                         Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        PATRICK DOODY
5232   124 WILTSE CORNERS ROAD
       JORDANVILLE, NY 13361                         Dean Foods Company         TRANSPORTATION AGREEMENT
       PATRICK FIFER
5233   8960 HATCH HOLLOW ROAD
       UNION CITY, PA 16438                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       PATRICK FIFER
5234   8960 HATCH HOLLOW ROAD
       UNION CITY, PA 16438                          Dean Foods Company         TRANSPORTATION AGREEMENT
       PAUL AND/OR C CHELTON
5236   44543 ERIE COUNTY LINE ROAD
       CORRY, PA 16407                               Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       PAUL AND/OR C CHELTON
5237   44543 ERIE COUNTY LINE ROAD
       CORRY, PA 16407                               Dean Foods Company         TRANSPORTATION AGREEMENT
       PAUL B. ZIMMERMAN
5238   31 GARDEN SPOT ROAD
       EPHRATA, PA 17522                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       PAUL B. ZIMMERMAN
5239   31 GARDEN SPOT ROAD
       EPHRATA, PA 17522                             Dean Foods Company         TRANSPORTATION AGREEMENT
       PAUL BEILER
5240   821 WHITES GAP ROAD
       HUNTLAND, TN 37345                            Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       PAUL BEILER
5241   821 WHITES GAP ROAD
       HUNTLAND, TN 37345                            Dean Foods Company         TRANSPORTATION AGREEMENT
       PAUL CORDELL
5243   111 SOUTH MAYSVILLE ROAD
       GREEVILLE, PA 16125                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       PAUL CORDELL
5244   111 SOUTH MAYSVILLE ROAD
       GREEVILLE, PA 16125                           Dean Foods Company         TRANSPORTATION AGREEMENT
       PAUL E. MAST
5245   16930 SHEDD ROAD
       MIDDLEFIELD, OH 44062                         Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       PAUL E. MAST
5246   16930 SHEDD ROAD
       MIDDLEFIELD, OH 44062                         Dean Foods Company         TRANSPORTATION AGREEMENT
       PAUL KOTANCHEK
5248   7789 PERKINS GREENVILLE ROAD
       KINSMAN, OH 44428                             Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       PAUL KOTANCHEK
5249   7789 PERKINS GREENVILLE ROAD
       KINSMAN, OH 44428                             Dean Foods Company         TRANSPORTATION AGREEMENT
       PAUL YODER
5250   339 MOUNTAIN BLUFF LANE
       BELVIDERE, TN 37306                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       PAUL YODER
5251   339 MOUNTAIN BLUFF LANE
       BELVIDERE, TN 37306                           Dean Foods Company         TRANSPORTATION AGREEMENT
       PAULA SNYDER
5252   50 ST GLORY ROAD
       GREENVILLE, PA 16125                          Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       PAULA SNYDER
5253   50 ST GLORY ROAD
       GREENVILLE, PA 16125                          Dean Foods Company         TRANSPORTATION AGREEMENT
       PAYSCALE INC
       D/B/A MARKETPAY ASSOCIATES
5254   ATTN JESSICA NGUYEN, SR CORP COUNSEL
       600 GRANT ST, STE 400                         Dean Dairy Holdings, LLC
       DENVER, CO 80203                              Suiza Dairy Group, LLC     SERVICE CONTRACT DATED 06/30/2017


                                                                                                                          Page 156 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 162 of 248
                                                  Proposed Assumed Contract Schedule
Item                         Counterparty                             Debtor(s)                                    Contract Description
       PAYSCALE INC
       D/B/A MARKETPAY ASSOCIATES
5255   ATTN JESSICA NGUYEN, SR CORP COUNSEL
       600 GRANT ST, STE 400                             Dean Dairy Holdings, LLC
       DENVER, CO 80203                                  Suiza Dairy Group, LLC                IT CONTRACT DATED 06/30/2017
       PAYSCALE INC
       D/B/A MARKETPAY ASSOCIATES
5256   ATTN JESSICA NGUYEN, SR CORP COUNSEL
       600 GRANT ST, STE 400                             Dean Dairy Holdings, LLC
       DENVER, CO 80203                                  Suiza Dairy Group, LLC                IT CONTRACT DATED 06/30/2017
        PECO PALLET INC
       ATTN SWATI JAIN, DIRECTOR PRICING
5257
       2 BRIDGE ST, STE 210
       IRVINGTON, NY 10533                               Friendly'S Ice Cream Holdings Corp.   LEASE: EQUIPMENT DATED 07/16/2015
       PENSKE TRUCK LEASE CO LP
5258   12222 WILLIAMS RD
       PERRYSBURG, OH 43551                              Dean Transportation, Inc.             LEASE: AUTO DATED 01/10/2019
       PENSKE TRUCK LEASING CO LP
       ATTN ANDREW PRICE, EXEC ACCOUNT MANAGER
5259
       3575 LONE STAR CIRCLE, STE 310
       FORTH WORTH, TX 76177                             Dean Transportation, Inc.             MAINTENANCE: EQUIPMENT DATED 04/21/2014
       PENSKE TRUCK LEASING CO LP
       ATTN CRAIG R FRITZ, SR. CONTRACT ANALYST
5261
       2675 MORGANTOWN RD                                Dean Transportation, Inc.
       READING, PA 19607                                 Mayfield Dairy Farms, LLC             LEASE: BUILDING AND LAND DATED 02/24/2016
       PENSKE TRUCK LEASING CO LP
       ATTN CRAIG R FRITZ, SR. CONTRACT ANALYST
5262
       2675 MORGANTOWN RD
       READING, PA 19607                                 Dean Transportation, Inc.             LEASE: BUILDING AND LAND DATED 08/24/2017
       PENSKE TRUCK LEASING CO LP
       ATTN CRAIG R FRITZ, SR. CONTRACT ANALYST
5263
       2675 MORGANTOWN RD                                Dean Transportation, Inc.
       READING, PA 19607                                 Mayfield Dairy Farms, LLC             LEASE: BUILDING AND LAND DATED 01/29/2016
       PENSKE TRUCK LEASING CO LP
       ATTN CRAIG R FRITZ, SR. CONTRACT ANALYST
5264
       2675 MORGANTOWN RD
       READING, PA 19607                                 Dean Transportation, Inc.             LEASE: BUILDING AND LAND DATED 08/24/2017
       PENSKE TRUCK LEASING CO LP
       ATTN FRANCES E GRAEFF, MGR, CONTRACT ADMIN
5265
       2675 MORGANTOWN RD
       READING, PA 19607                                 Dean Transportation, Inc.             MAINTENANCE: EQUIPMENT DATED 08/21/2017
       PENSKE TRUCK LEASING CO LP
       ATTN FRANCES E GRAEFF, MGR, CONTRACT ADMIN
5266
       2675 MORGANTOWN RD
       READING, PA 19607                                 Dean Transportation, Inc.             MAINTENANCE: EQUIPMENT DATED 11/16/2017
       PENSKE TRUCK LEASING CO LP
       ATTN KELLY TAYLOR, NATIONAL SUPPORT EXEC
5267
       3575 LONE STAR CIRCLE, STE 310
       FORT WORTH, TX 76177                              Dean Transportation, Inc.             MAINTENANCE: EQUIPMENT DATED 08/24/2017
       PENSKE TRUCK LEASING CO LP
       ATTN LAURA PETTIT, SR CONTRACT ANALYST
5269
       12222 WILLIAMS RD
       PERRYSBURG, OH 43551                              Dean Transportation, Inc.             LEASE: AUTO DATED 01/10/2019
       PENSKE TRUCK LEASING CO LP
       ATTN LAURA PETTIT, SR CONTRACT ANALYST
5270
       PO BOX 563
       READING, PA 19603-0563                            Mayfield Dairy Farms, LLC             LEASE: AUTO DATED 08/21/2017
       PENSKE TRUCK LEASING CO LP
       ATTN LAURA PETTIT, SR CONTRACT ANALYST
5271
       PO BOX 563
       READING, PA 19603-0563                            Mayfield Dairy Farms, LLC             LEASE: AUTO DATED 11/29/2017
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5272
       RT 10 & PHEASANT RD
       READING, PA 19607                                 Dean Dairy Holdings, LLC              MAINTENANCE: EQUIPMENT DATED 10/01/2007


                                                                                                                                           Page 157 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 163 of 248
                                                 Proposed Assumed Contract Schedule
Item                       Counterparty                               Debtor(s)                         Contract Description
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5273
       RT 10 & PHEASANT RD
       READING, PA 19607                                Dean Dairy Holdings, LLC    MAINTENANCE: EQUIPMENT DATED 11/01/2008
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5274
       RT 10 & PHEASANT RD
       READING, PA 19607                                Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 08/30/2008
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5275
       RT 10 & PHEASANT RD
       READING, PA 19607                                Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 08/01/2008
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5276
       RT 10 & PHEASANT RD
       READING, PA 19607                                Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 03/30/2009
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5277
       RT 10 & PHEASANT RD                              Suiza Dairy Group, LLC
       READING, PA 19607                                Dean Transportation, Inc.   LEASE: AUTO DATED 04/12/2011
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5278
       RT 10 & PHEASANT RD
       READING, PA 19607                                Suiza Dairy Group, LLC      MAINTENANCE: EQUIPMENT DATED 09/23/2008
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5279
       RT 10 & PHEASANT RD
       READING, PA 19607                                Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 08/01/2008
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5280
       RT 10 & PHEASANT RD
       READING, PA 19607                                Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 06/18/2008
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5281
       RT 10 & PHEASANT RD
       READING, PA 19607                                Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 10/30/2008
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5282
       RT 10 & PHEASANT RD                              Dean Dairy Holdings, LLC
       READING, PA 19607                                Dean Transportation, Inc.   LEASE: AUTO DATED 04/12/2011
       PENSKE TRUCK LEASING CO LP
       ATTN SVP SOUTH CENTRAL REGION
5283
       RT 10 & PHEASANT RD
       READING, PA 19607                                Dean Dairy Holdings, LLC    MAINTENANCE: EQUIPMENT DATED 10/01/2007
       PENSKE TRUCK LEASING CO LP
       ATTN VICKIE GEHR, SUPERVISIOR CONTRACT ADMIN
5284
       PO BOX 563
       READING, PA 19603-0563                           Suiza Dairy Group, LLC      LEASE: AUTO DATED 08/21/2017
       PENSKE TRUCK LEASING CO LP
       ATTN VICKIE GEHR, SUPERVISIOR CONTRACT ADMIN
5285
       PO BOX 563
       READING, PA 19603-0563                           Suiza Dairy Group, LLC      LEASE: AUTO DATED 12/11/2017
       PENSKE TRUCK LEASING CO LP
       ATTN VP REAL ESTATE
5286
       RT 10 & PHEASANT RD
       READING, PA 19607                                Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND DATED 10/01/2007
       PENSKE TRUCK LEASING CO LP
       ATTN VP REAL ESTATE
5287
       RT 10 & PHEASANT RD                              Dean Dairy Holdings, LLC
       READING, PA 19607                                Dean Transportation, Inc.   LEASE: AUTO DATED 04/12/2011
       PENSKE TRUCK LEASING COMPANY LP
       ATTN VICKIE GEHR, SUPERVISOR CONTRACT ADMIN
5288
       2675 MORGANTOWN RD
       READING, PA 19607                                Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 09/13/2017



                                                                                                                                Page 158 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 164 of 248
                                                 Proposed Assumed Contract Schedule
Item                         Counterparty                             Debtor(s)                                    Contract Description
       PENSKE TRUCK LEASING COMPANY LP
       ATTN VICKIE GEHR, SUPERVISOR CONTRACT ADMIN
5289
       2675 MORGANTOWN RD
       READING, PA 19607                                Dean Transportation, Inc.              LEASE: BUILDING AND LAND DATED 09/13/2017
       PENSKE TRUCK LEASING COMPANY LP
5290   PO BOX 532658
       ATLANTA, GA 39353                                Dean Foods Company                     LEASE: BUILDING AND LAND
       PENSKE TRUCK LEASING
       ATTN BOB WEAVER, MANAGER OF REAL ESTATE
5291
       RT 10 GREEN HILLS, PO BOX 563
       READING, PA 19603-0563                           Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND DATED 11/05/2007
       PEOPLENET COMMUNICATIONS CORPORATION
5292   4400 BAKER RD
       MINNETONKA, MN 55343                             Dean Foods Company                     SERVICE CONTRACT
       PEOPLENET COMMUNICATIONS CORPORATION
5293   4400 BAKER RD
       MINNETONKA, MN 55343                             Dean Foods Company                     SERVICE CONTRACT
       PEOPLENET COMMUNICATIONS CORPORATION
5294   4400 BAKER RD
       MINNETONKA, MN 55343                             Dean Foods Company                     SERVICE CONTRACT
       PEOPLEREADY INC
5295   PO BOX 740435
       ATLANTA, GA 30374                                Southern Foods Group, LLC              EMPLOYMENT AGENCY DATED 08/09/2019
       PEOPLE'S CAPITAL AND LEASING CORP
5301   850 MAIN ST, BC-03
       BRIDGEPORT, CT 06604                             Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 07/05/2017
       PEOPLE'S CAPITAL AND LEASING CORP
5302   850 MAIN ST, BC-03
       BRIDGEPORT, CT 06604                             Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 12/02/2016
       PEOPLE'S CAPITAL AND LEASING CORP
5303   850 MAIN ST, BC-03
       BRIDGEPORT, CT 06604                             Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 08/29/2012
       PEOPLE'S CAPITAL AND LEASING CORP
5304   850 MAIN ST, BC-03                               Dean Transportation, Inc.
       BRIDGEPORT, CT 06604                             Dean Foods Company                     GUARANTEES DATED 08/01/2012
       PEOPLE'S CAPITAL AND LEASING CORP
       ATTN MELISSA CURTIS, VP
5305
       255 BANK ST, 4TH FL
       WATERBURY, CT 06702                              Dean Transportation, Inc.              LEASE: EQUIPMENT
       PEOPLE'S CAPITAL AND LEASING CORP
       ATTN MELISSA CURTIS, VP
5306
       255 BANK ST, 4TH FL                              Dean Foods Company
       WATERBURY, CT 06702                              Dean Transportation, Inc.              GUARANTEES DATED 03/02/2012
       PEOPLE'S CAPITAL AND LEASING CORP
       ATTN MELISSA CURTIS, VP                          Dean Dairy Holdings, LLC
5307
       255 BANK ST, 4TH FL                              Suiza Dairy Group, LLC
       WATERBURY, CT 06702                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 03/02/2012
       PEOPLE'S CAPITAL AND LEASING CORP
       ATTN MELISSA CURTIS, VP                          Dean Dairy Holdings, LLC
5308
       255 BANK ST, 4TH FL                              Suiza Dairy Group, LLC
       WATERBURY, CT 06702                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 10/30/2008
       PEOPLE'S CAPITAL AND LEASING CORP
       ATTN MELISSA CURTIS, VP
5309
       255 BANK ST, 4TH FL
       WESTBURY, CT 06702                               Dean Transportation, Inc.              LEASE: AUTO DATED 08/01/2012
       PEPSI LOGISTICS COMPANY INC
       ATTN LD & T SR SUPERVISOR                        Dean Dairy Holdings LLC
5310
       5600 HEADQUARTERS DR                             Suiza Dairy Group LLC
       PLANO, TX 75024                                  Friendlys Manufacturing & Retail LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       PEPSI LOGISTICS COMPANY INC
       ATTN LD & T SR SUPERVISOR                        Dean Dairy Holdings LLC
5311
       5600 HEADQUARTERS DR                             Suiza Dairy Group LLC
       PLANO, TX 75024                                  Friendlys Manufacturing & Retail LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)




                                                                                                                                            Page 159 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 165 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                                     Contract Description
       PEPSI LOGISTICS COMPANY INC                 Friendly's Manufacturing and Retail,
       ATTN LD&T SR SUPERVISOR                    LLC
5312
       5600 HEADQUARTERS DR                       Suiza Dairy Group, LLC
       PLANO, TX 75024                            Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 05/01/2018
       PERFECTFORMS
5313   5927 PRIESTLY DR #213
       CARLSBAD, CA 92008-8800                    Dean Foods Company                      LICENSING AGREEMENT
       PERFORMANCE COLD STORAGE
5314   PO BOX 26261
       SALT LAKE CITY, UT 84126                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       PERFORMANCE FOOD GROUP INC
       ATTN GENERAL COUNSEL
5316
       12500 W CREEK PKWY
       RICHMOND, VA 23238                         Southern Foods Group, LLC               CUSTOMER AGREEMENT DATED 04/15/2015
       PERFORMANCE LOGISTICS LLC                   Friendly's Manufacturing and Retail,
       ATTN ERIC RIDDLE                           LLC
5321
       6271 S DIXIE DR, STE 201                   Suiza Dairy Group, LLC
       WEST JORDAN, UT 84084                      Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 06/01/2018
       PET INCORPORATED
5324   400 S 4TH ST
       ST LOUIS, MO 63102                         Dean Foods Company                      TRADEMARK OR IP AGREEMENT
       PET INCORPORATED
5325   400 S 4TH ST
       ST LOUIS, MO 63102                         Dean Foods Company                      TRADEMARK OR IP AGREEMENT
       PET
5326   400 S 4TH ST
       ST LOUIS, MO 63102                         Dean Foods Company                      VENDOR AGREEMENT DATED 03/29/2019
       PETE CHRISTENSEN
5327   PO BOX 62
       DAVENPORT CENTER, NY 13751                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       PETE CHRISTENSEN
5328   PO BOX 62
       DAVENPORT CENTER, NY 13751                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       PETROLEUM TRADERS CORPORATION
5330   7120 POINTE INVERNESS WAY                  Dean Dairy Holdings, LLC
       FT WAYNE, IN 46804                         Suiza Dairy Group, LLC                  PURCHASE CONTRACT
       PETROLEUM TRADERS CORPORATION
       ATTN BRIAN TOWNSEND, COO
5331
       7120 POINTE INVERNESS WAY                  Suiza Dairy Group, LLC
       FT WAYNE, IN 46804                         Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 08/03/2017
       PETROLEUM TRADERS CORPORATION
       ATTN JULIE A PENKUNAS
5333
       7120 POINTE INVERNESS WAY                  Dean Foods Company
       FT WAYNE, IN 46804                         Dean Dairy Holdings, LLC                GUARANTEES DATED 06/09/2011
       PETROLEUM TRADERS CORPORATION
       ATTN JULIE A PENKUNAS
5334
       7120 POINTE INVERNESS WAY                  Dean Foods Company
       FT WAYNE, IN 46804                         Suiza Dairy Group, LLC                  GUARANTEES DATED 06/09/2011
       PHIL OR LISA PROSKINE
5335   1028 COUNTY ROUTE 23
       SHERBURNE, NY 13460                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       PHIL OR LISA PROSKINE
5336   1028 COUNTY ROUTE 23
       SHERBURNE, NY 13460                        Dean Foods Company                      TRANSPORTATION AGREEMENT
       PHILIP N WEAVER
5337   159 SARAFIN ROAD
       MOHAWK, NY 13407                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       PHILIP N WEAVER
5338   159 SARAFIN ROAD
       MOHAWK, NY 13407                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       PHILIP YUTZY
5339   19664 MORRIS ROAD
       CONNEAUTVILLE, PA 16406                    Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       PHILIP YUTZY
5340   19664 MORRIS ROAD
       CONNEAUTVILLE, PA 16406                    Dean Foods Company                      TRANSPORTATION AGREEMENT

                                                                                                                                     Page 160 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 166 of 248
                                                Proposed Assumed Contract Schedule
Item                       Counterparty                             Debtor(s)                             Contract Description
       PHILLIP KELLEY
5341   7882 HIGHWAY 76E
       WHITEHOUSE, TN 37188                            Dean Foods Company             INDEPENDENT PRODUCER CONTRACT
       PHILLIP KELLEY
5342   7882 HIGHWAY 76E
       WHITEHOUSE, TN 37188                            Dean Foods Company             TRANSPORTATION AGREEMENT
       PHIL'S DAIRY
5345   6093 SOUTH 900 WEST
       WESTVILLE, IN 46391                             Dean Foods Company             INDEPENDENT PRODUCER CONTRACT
       PHIL'S DAIRY
5346   6093 SOUTH 900 WEST
       WESTVILLE, IN 46391                             Dean Foods Company             TRANSPORTATION AGREEMENT
       PHOENIX PACKAGING OPERATIONS LLC
       ATTN GENERAL MANAGER
5347
       4800 LINA LANE                                  Dean Dairy Holdings, LLC
       DUBLIN, VA 24084                                Suiza Dairy Group, LLC         PURCHASE CONTRACT DATED 12/01/2016
       PIEL'S DAIRY
5349   5833 Haynes Rd.
       Shepherd, MT 59079                              Dean Foods Company             INDEPENDENT PRODUCER CONTRACT
       PIEL'S DAIRY
5350   5833 Haynes Rd.
       Shepherd, MT 59079                              Dean Foods Company             TRANSPORTATION AGREEMENT
       PIGGLY WIGGLY ALABAMA DISTR CO INC
       ATTN DAVID BULLARD
5352
       2400 JT WOOTEN DR
       BESSEMER, AL 35020                              Suiza Dairy Group, LLC         VENDOR AGREEMENT DATED 05/01/2018
       PIGGLY WIGGLY ALABAMA DISTR CO INC
       ATTN DAVID BULLARD
5353
       2400 JT WOOTEN DR
       BESSEMER, AL 35020                              Suiza Dairy Group, LLC         VENDOR AGREEMENT DATED 05/01/2018
       PIGGLY WIGGLY LLC
       ATTN PETER NAI, VP OF CORPORATE BRANDS
5354
       7 CORPORATE DR
       KEENE, NH 03431                                 Suiza Dairy Group, LLC         LICENSING AGREEMENT DATED 12/01/2010
       PIGGLY WIGGLY MIDWEST LLC
       ATTN PETER NAI, VP OF CORPORATE BRANDS
5355
       7 CORPORATE DR                                  Dean Dairy Holdings, LLC
       KEENE, NH 03431                                 Dean Foods of Wisconsin, LLC   VENDOR AGREEMENT DATED 01/29/2018
       PILOT FLYING J
5356   326 SLAPES CORNER ROAD
       CARNEYS POINT, NJ 08069                         Dean Transportation, Inc.      PURCHASE CONTRACT
       PILOT FLYING J
5357   326 SLAPES CORNER ROAD
       CARNEYS POINT, NJ 08069                         Dean Transportation, Inc.      PURCHASE CONTRACT
       PIN OAK DAIRY FARM
5359   7840 HIGHGROVE ROAD
       COXS CREEK, KY 40013                            Dean Foods Company             INDEPENDENT PRODUCER CONTRACT
       PIN OAK DAIRY FARM
5360   7840 HIGHGROVE ROAD
       COXS CREEK, KY 40013                            Dean Foods Company             TRANSPORTATION AGREEMENT
       PINE GROVE JERSEY FARM LLC
5361   4022 MAPLE ROAD
       ASHTABULA, OH 44004                             Dean Foods Company             INDEPENDENT PRODUCER CONTRACT
       PINE GROVE JERSEY FARM LLC
5362   4022 MAPLE ROAD
       ASHTABULA, OH 44004                             Dean Foods Company             TRANSPORTATION AGREEMENT
       PINE HILL CATTLE CO.
5363   2408 PINE HILL ROAD
       RANDOLPH, NY 14722-9640                         Dean Foods Company             INDEPENDENT PRODUCER CONTRACT
       PINE HILL CATTLE CO.
5364   2408 PINE HILL ROAD
       RANDOLPH, NY 14722-9640                         Dean Foods Company             TRANSPORTATION AGREEMENT
       PINE-TON FARM, LLC
5365   1600 OLD STATE ROAD
       RUSSELL, PA 16345                               Dean Foods Company             INDEPENDENT PRODUCER CONTRACT


                                                                                                                                 Page 161 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 167 of 248
                                                 Proposed Assumed Contract Schedule
Item                         Counterparty                              Debtor(s)                              Contract Description
       PINE-TON FARM, LLC
5366   1600 OLD STATE ROAD
       RUSSELL, PA 16345                                 Dean Foods Company               TRANSPORTATION AGREEMENT
        PINGREE, JIM
5367   1605 VINEYARD DR
       LEWISTON, ID 83501                                Dean Foods Company               LEASE: BUILDING AND LAND DATED 08/10/2012
       PINNACLE FLEET SOLUTIONS
       HOUSTON FREIGHTLINER, STERLING AND WESTERN STAR
5368   9550 NORTH LOOP EAST HOUSTON
       HOUSTON, TX 77029
                                                         Dean Transportation Inc          SERVICE CONTRACT
        PIONEER VNS INC
5371   520 WEST ATEN RD                                  Alta-Dena Certified Dairy, LLC
       IMPERIAL, CA 92251                                Dean Foods Company               LEASE: BUILDING AND LAND DATED 07/12/2018
       PLACESMART AGENCY
       12578 STATE RT 127
5375
       PO BOX 128
       NASHVILLE, IL 62263                               Suiza Dairy Group, LLC           EMPLOYMENT AGENCY DATED 12/16/2015
       PLACZEK PROPERTIES LLC
5376   3716 LEAVENWORTH ST
       OMAHA, NE 68105                                   Dean Foods North Central, LLC    LEASE: BUILDING AND LAND
       PLACZEK PROPERTIES LLC
5377   3716 LEAVENWORTH ST
       OMAHA, NE 68105                                   Dean Foods North Central, LLC    LEASE: BUILDING AND LAND DATED 10/23/2015
       PLACZEK PROPERTIES LLC
       ATTN MATTHEW PLACZEK, PRESIDENT
5378
       3716 LEAVENWORTH ST
       OMAHA, NE 68105                                   Dean Foods North Central, LLC    LEASE: BUILDING AND LAND DATED 05/17/2018
       PLACZEK PROPERTIES LLC
       ATTN MATTHEW PLACZEK, PRESIDENT
5379
       3716 LEAVENWORTH ST
       OMAHA, NE 68105                                   Dean Foods North Central, LLC    LEASE: BUILDING AND LAND
       PLEASANT VALLEY COLONY
5381   734 MCCOY ROAD
       BELT, MT 59412-0000                               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       PLEASANT VALLEY COLONY
5382   734 MCCOY ROAD
       BELT, MT 59412-0000                               Dean Foods Company               TRANSPORTATION AGREEMENT
       PLM TRAILER LEASING-DALLAS
5383   4801 W LEDBETTER RD
       DALLAS, TX 75236                                  Dean Foods Company               PURCHASE CONTRACT
       PLM TRAILER LEASING-DALLAS
5384   4801 W LEDBETTER RD
       DALLAS, TX 75236                                  Dean Foods Company               PURCHASE CONTRACT
       PLUMBING & ELECTRIC SERVICE INC
5385   320 S ROBINSON AVE
       HARTINGTON, NE 68739                              Dean Foods Company               THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       PLYMOUTH ROCK ENERGY LLC
       ATTN MICHAEL REISS, DIR OF COMPLIANCE
5386
       920 RAILROAD AVE
       WOODMERE, NY 11598                                Suiza Dairy Group, LLC           SERVICE CONTRACT DATED 10/24/2019
       PLYMOUTH ROCK ENERGY LLC
       ATTN MICHAEL REISS, DIR OF COMPLIANCE
5387
       920 RAILROAD AVE                                  Dean Foods Company
       WOODMERE, NY 11598                                Garelick Farms, LLC              SERVICE CONTRACT DATED 10/18/2018
       PNC EQUIPMENT FINANCE LLC
       ATTN CHEREE F KURELA, SR VP
5416
       995 DALTON AVE
       CINCINNATI, OH 45203                              Dean Transportation, Inc.        LEASE: EQUIPMENT DATED 12/04/2018
       PNC EQUIPMENT FINANCE LLC
       ATTN CHEREE F KURELA, SR VP
5417
       995 DALTON AVE
       CINCINNATI, OH 45203                              Dean Transportation, Inc.        LEASE: EQUIPMENT DATED 12/04/2018




                                                                                                                                       Page 162 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 168 of 248
                                              Proposed Assumed Contract Schedule
Item                         Counterparty                         Debtor(s)                          Contract Description
       POG UNLIMITED
       ATTN GERRY GINSBERG ESQ, GEN COUNSEL
5419
       9355 WILSHIRE BLVD, FL 4
       BEVERLY HILLS, CA 90210                       Southern Foods Group, LLC   LICENSING AGREEMENT DATED 11/21/2008
       POG UNLIMITED
       ATTN GERRY GINSBERG ESQ, GEN COUNSEL
5420
       9355 WILSHIRE BLVD, FL 4
       BEVERLY HILLS, CA 90210                       Southern Foods Group, LLC   LICENSING AGREEMENT DATED 08/04/2016
       POG UNLIMITED
       D/B/A WORLD POG FEDERATION
5421   ATTN GENERAL COUNSEL
       9355 WILSHIRE BLVD, FL 4
       BEVERLY HILLS, CA 90210                       Southern Foods Group, LLC   LICENSING AGREEMENT DATED 04/02/2007
       POG UNLIMITED
       D/B/A WORLD POG FEDERATION
5422   ATTN GENERAL COUNSEL
       9355 WILSHIRE BLVD, FL 4
       BEVERLY HILLS, CA 90210                       Southern Foods Group, LLC   LICENSING AGREEMENT DATED 08/14/2008
       POG UNLIMITED
       D/B/A WORLD POG FEDERATION
5423   ATTN GENERAL COUNSEL
       9355 WILSHIRE BLVD, FL 4
       BEVERLY HILLS, CA 90210                       Southern Foods Group, LLC   LICENSING AGREEMENT DATED 11/11/2016
       POG UNLIMITED
       D/B/A WORLD POG FEDERATION
5424   ATTN LICENSING MGR
       150 EL CAMINO, STE 205
       BEVERLY HILLS, CA 90212                       Dean Foods Company          LICENSING AGREEMENT DATED 08/25/1997
       POG UNLIMITED
       D/B/A WORLD POG FEDERATION
5425   ATTN LICENSING MGR
       150 EL CAMINO, STE 205
       BEVERLY HILLS, CA 90212                       Southern Foods Group, LLC   LICENSING AGREEMENT DATED 01/02/2008
       PONDERA COLONY DAIRY
       ATTENTION: ISAAC WALDNER
5428
       300 PONDERA COLONY ROAD
       VALIER, MT 59486                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       PONDERA COLONY DAIRY
       ATTENTION: ISAAC WALDNER
5429
       300 PONDERA COLONY ROAD
       VALIER, MT 59486                              Dean Foods Company          TRANSPORTATION AGREEMENT
       POR-SHUN INC
       ATTN PRESIDENT
5430
       16 UPTON DR
       WILMINGTON, MA 01887                          Garelick Farms, LLC         FREIGHT SERVICES AGREEMENT
        PORT OF LEWISTON
       ATTN DAVID R DOERINGSFELD
5439
       1627 6TH AVE N                                Dean Foods Company
       LEWISTON, ID 83501                            Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 06/09/2016
       PORT OF LEWISTON
       ATTN LESSOR MANAGER OR PRESIDENT
5440
       1626 6TH AVE
       NORTH LEWISTON, ID 83501                      Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 06/23/2013
       POSTHAVEN HOLSTEINS LLC
5441   11611 COUNTY HWY 18
       HOBART, NY 13788                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       POSTHAVEN HOLSTEINS LLC
5442   11611 COUNTY HWY 18
       HOBART, NY 13788                              Dean Foods Company          TRANSPORTATION AGREEMENT
       POWERSUPPLY COORDINATION SERVICES
5446   RESEARCHING ADDRESS
                                                     Dean Dairy Holdings, LLC    SERVICE CONTRACT
       PPL TREASURE STATE LLC
5447   35 HAMILTON STREET, SUITE 150
       ALLENTOWN, PA 18101                           Suiza Dairy Group, LLC      IT CONTRACT DATED 12/19/2012


                                                                                                                             Page 163 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 169 of 248
                                             Proposed Assumed Contract Schedule
Item                        Counterparty                         Debtor(s)                          Contract Description
       PPL TREASURE STATE LLC
5448   35 HAMILTON STREET, SUITE 150                                           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       ALLENTOWN, PA 18101                          Suiza Dairy Group, LLC     08/11/2014
       PRATT, TERRA
5450   1301 W BANNOCK ST
       BOISE, ID 83702                              Dean Foods Company         LEASE: BUILDING AND LAND
       PREDICTIVE SERVICE LLC
       ATTN AL URONIS, VP CORP DEVELOPMENT
5451
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Dean Foods Company         SERVICE CONTRACT
       PREDICTIVE SERVICE LLC
       ATTN AL URONIS, VP CORP DEVELOPMENT
5452
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Dean Foods Company         SERVICE CONTRACT
       PREDICTIVE SERVICE LLC
       ATTN AL URONIS, VP CORP DEVELOPMENT
5453
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Dean Foods Company         SERVICE CONTRACT
       PREDICTIVE SERVICE
       ATTN AL URONIS, VP CORP DEVELOPMENT
5454
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Dean Foods Company         SERVICE CONTRACT DATED 12/17/2007
       PREDICTIVE SERVICE
       ATTN AL URONIS, VP CORP DEVELOPMENT
5455
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Dean Foods Company         SERVICE CONTRACT DATED 12/17/2007
       PREDICTIVE SERVICE
       ATTN AL URONIS, VP CORP DEVELOPMENT
5456
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Dean Foods Company         SERVICE CONTRACT DATED 12/17/2007
       PREDICTIVE SERVICES CORPORATION
       ATTN AL URONIS, VP CORP DEVELOPMENT
5457
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Suiza Dairy Group, LLC     SERVICE CONTRACT
       PREDICTIVE SERVICES CORPORATION
       ATTN AL URONIS, VP CORP DEVELOPMENT
5458
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Dean Dairy Holdings, LLC   SERVICE CONTRACT
       PREDICTIVE SERVICES CORPORATION
       ATTN AL URONIS, VP CORP DEVELOPMENT
5459
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Suiza Dairy Group, LLC     SERVICE CONTRACT
       PREDICTIVE SERVICES CORPORATION
       ATTN AL URONIS, VP CORP DEVELOPMENT
5460
       25200 CHAGRIN BLVD, STE 300
       CLEVELAND, OH 44122                          Dean Dairy Holdings, LLC   SERVICE CONTRACT
       PREDICTIVE SERVICES CORPORATION
       ATTN AL URONIS, VP CORP DEVELOPMENT
5461
       25200 CHAGRIN BLVD, STE 300                  Suiza Dairy Group, LLC
       CLEVELAND, OH 44122                          Dean Dairy Holdings, LLC   SERVICE CONTRACT
       PREDICTIVE SERVICES CORPORATION
       ATTN AL URONIS, VP CORP DEVELOPMENT
5462
       25200 CHAGRIN BLVD, STE 300                  Suiza Dairy Group, LLC
       CLEVELAND, OH 44122                          Dean Dairy Holdings, LLC   SERVICE CONTRACT
       PREDICTIVE SERVICES CORPORATION
       ATTN AL URONIS, VP CORP DEVELOPMENT
5463
       25200 CHAGRIN BLVD, STE 300                  Suiza Dairy Group, LLC
       CLEVELAND, OH 44122                          Dean Dairy Holdings, LLC   SERVICE CONTRACT
       PREDICTIVE SERVICES CORPORATION
       C/O TANKNOLOGY INC
5464   ATTN ALLEN PORTER, PRESIDENT
       8501 N MOPAC EXPRESSWAY, STE 400
       AUSTIN, TX 78759                             Suiza Dairy Group, LLC     SERVICE CONTRACT




                                                                                                                            Page 164 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 170 of 248
                                             Proposed Assumed Contract Schedule
Item                        Counterparty                          Debtor(s)                              Contract Description
       PREDICTIVE SERVICES CORPORATION
       C/O TANKNOLOGY INC
5465   ATTN ALLEN PORTER, PRESIDENT
       8501 N MOPAC EXPRESSWAY, STE 400
       AUSTIN, TX 78759                             Dean Dairy Holdings, LLC        SERVICE CONTRACT
       PREDICTIVE SERVICES CORPORTATION
       ATTN AL URONIS, VP CORP DEV
5466
       25200 CHAGRIN BLVD, S-300                    Suiza Dairy Group, LLC
       CLEVELAND, OH 44122                          Dean Dairy Holdings, LLC        SERVICE CONTRACT
       PREDICTIVE SERVICES CORPORTATION
       ATTN AL URONIS, VP CORP DEV
5467
       25200 CHAGRIN BLVD, S-300                    Suiza Dairy Group, LLC
       CLEVELAND, OH 44122                          Dean Dairy Holdings, LLC        SERVICE CONTRACT
       PREMIUM ENVIRONMENTAL SERVICES
5468   5032 S. PLAZA DRIVE                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       NEWBURGH, IN 47629                           Dean Foods Company              AUDITORS, ETC.)
       PREMIUM ENVIRONMENTAL SERVICES
5469   5032 S. PLAZA DRIVE                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       NEWBURGH, IN 47629                           Dean Foods Company              AUDITORS, ETC.)
       PREMIUM ENVIRONMENTAL SERVICES
5470   5032 S. PLAZA DRIVE                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       NEWBURGH, IN 47629                           Dean Foods Company              AUDITORS, ETC.)
       PREMIUM ENVIRONMENTAL SERVICES
5471   5032 S. PLAZA DRIVE                          Dean Foods Company              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       NEWBURGH, IN 47629                           Suiza Dairy Group, LLC          AUDITORS, ETC.)
       PRESTO FOOD PRODUCTS INC
5475   18275 ARENTH AVE
       CITY OF INDUSTRY, CA 91748                   Dean Foods Company              TRADEMARK OR IP AGREEMENT
       PRESTO FOOD PRODUCTS INC
5476   18275 ARENTH AVE
       CITY OF INDUSTRY, CA 91748                   Dean Foods Company              TRADEMARK OR IP AGREEMENT
       PRESTO FOOD PRODUCTS INC
       ATTN MICHAEL A DEL DUCA, VP OPS
5477
       18275 ARENTH AVE
       CITY OF INDUSTRY, CA 91748                   Dean Foods Company              CUSTOMER AGREEMENT
       PRESTO FOOD PRODUCTS INC
       ATTN RICK CLARK, VP CONSUMER SALE S
5478
       18275 ARENTH AVE
       CITY OF INDUSTRY, CA 91746                   Dean Foods Company              DISTRIBUTION AGREEMENT DATED 09/18/1987
       PREVETTE DAIRY
5479   226 EDWARDS ROAD
       HAMMONY, NC 28634                            Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       PREVETTE DAIRY
5480   226 EDWARDS ROAD
       HAMMONY, NC 28634                            Dean Foods Company              TRANSPORTATION AGREEMENT
       PREVOS FAMILY MARKETS INC
       ATTN FRANCIS WONG
5481
       850 76TH ST SW                               Country Fresh, LLC
       GRAND RAPIDS, MI 49518-8700                  Dean Foods North Central, LLC   VENDOR AGREEMENT DATED 06/04/2017
       PRGX USA INC
       ATTN VICTOR ALLUMS, GEN COUNSEL
5483
       600 GALLERIA PKWY, STE 100                                                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       ATLANTA, GA 30339                            Dean Foods Company              09/11/2019
       PRGX USA INC
       ATTN VICTOR ALLUMS, GEN COUNSEL
5484
       600 GALLERIA PKWY, STE 100                                                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       ATLANTA, GA 30339                            Dean Foods Company              09/11/2019
       PRICE F(X) INC
       ATTN GENERAL MANAGEMENT
5487
       150 N RIVERSIDE PLAZA, STE 4220                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       CHICAGO, IL 60606                            Dean Foods Company              AUDITORS, ETC.) DATED 10/18/2017
       PRICE F(X) INC
       ATTN MARCIN CICHON, CEO
5488
       150 N RIVERSIDE PLAZA, STE 4220
       CHICAGO, IL 60606                            Dean Foods Company              IT CONTRACT DATED 03/29/2019


                                                                                                                                 Page 165 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 171 of 248
                                                  Proposed Assumed Contract Schedule
Item                         Counterparty                                Debtor(s)                                    Contract Description
       PRICE F(X) INC
       ATTN MARCIN CICHON, CEO
5489
       150 N RIVERSIDE PLAZA, STE 4220
       CHICAGO, IL 60606                                    Dean Foods Company                    IT CONTRACT DATED 06/13/2019
       PRICE F(X) INC
       ATTN MARCIN CICHON, CEO
5490
       150 N RIVERSIDE PLAZA, STE 4220
       CHICAGO, IL 60606                                    Dean Foods Company                    IT CONTRACT DATED 08/01/2018
       PRICE F(X) INC
       ATTN MARCIN CICHON, CEO
5491
       150 N RIVERSIDE PLAZA, STE 4220
       CHICAGO, IL 60606                                    Dean Foods Company                    IT CONTRACT DATED 11/17/2017
       PRICE FARMS
5492   3651 SEAGLE LANE
       MORRISTOWN, TN 37813                                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       PRICE FARMS
5493   3651 SEAGLE LANE
       MORRISTOWN, TN 37813                                 Dean Foods Company                    TRANSPORTATION AGREEMENT
       PRICE'S
5494   1126 KILBURN AVENUE
       EL PASO, TX 79903                                    Dean Foods Company                    LEASE: BUILDING AND LAND DATED 02/21/2005
       PRIDE TRNSPORT INC
       ATTN JUSTIN JAMES
5506
       5499 W 2455 S                                        Dean Dairy Holdings, LLC
       SALT LAKE CITY, UT 84120-1273                        Suiza Dairy Group, LLC                FREIGHT SERVICES AGREEMENT DATED 06/18/2014
       PRIME SERVICES INC
       ATTN HELEN GERZ
5507
       6400 SHERIDAN DR, STE 112
       WILLIAMSVILLE, NY 14221                              Garelick Farms, LLC                   PURCHASE CONTRACT DATED 11/02/2017
       PRO STAR LOGISTICS INC
       ATTN MATTHEW WILLIAMS, PRES
5510
       1545 S 4800 W                                        Dean Dairy Holdings, LLC
       SALT LAKE CITY, UT 84104                             Suiza Dairy Group, LLC                FREIGHT SERVICES AGREEMENT DATED 08/03/2015
       PRODUCT DISTRIBUTION SERVICES
5513   1 EAST LIVINGSTON AVE
       COLUMBUS, OH 43215                                   Dean Foods Company                    FREIGHT SERVICES AGREEMENT DATED 09/27/2007
       PRODUCTIONS MAJ 2
5514   133 RUE KING
       QUÉBEC, H3C 2P2                                      Friendly'S Ice Cream Holdings Corp.   LICENSING AGREEMENT
       PRODUCTIONS MAJ 2
       133 RUE KING
5515
       QUÉBEC, H3C 2P2
                                                            Dean Foods Company                    LICENSING AGREEMENT DATED 06/15/2017
       PRODUCTIONS MAJ 2
5516   133 RUE KING
       QUÉBEC, H3C 2P2                                      Dean Foods Company                    LICENSING AGREEMENT DATED 11/16/2016
       PROFESSIONAL ANIMAL AUDITOR CERTIFICATION ORG
       F/K/A WHITEWAVE FOODS COMPANY
5517   ATTN RONALD D SCHNOR
       12002 AIRPORT WAY
       BROOMFIELD, CO 80021                                 Dean Foods Company                    LICENSING AGREEMENT
       PROFISEE GROUP INC
       ATTN ANTHONY J BRANIFF, CHIEF OPERATING OFFICER
5520
       3655 BROOKSIDE PKWY, STE 175
       ALPHARETTA, GA 30022                                 Dean Foods Company                    LICENSING AGREEMENT DATED 06/17/2015
       PROFISEE GROUP INC
       ATTN SEAN O' SHEA, CFO
5524
       3655 BROOKSIDE PKWY, STE 175
       ALPHARETTA, GA 30022                                 Dean Foods Company                    SERVICE CONTRACT DATED 08/15/2019
       PROGRESS SOFTWARE CORPORATION
       ATTN DAVID PARTYKA, DIRECTOR OF REVENUE OPERATIONS
5526   14 OAK PARK DR
       BEDFORD, MA 01730
                                                            Dean Foods Company                    SERVICE CONTRACT DATED 08/30/2019



                                                                                                                                                Page 166 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 172 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                                 Debtor(s)                           Contract Description
       PROGRESS SOFTWARE CORPORATION
       ATTN DAVID PARTYKA, DIRECTOR OF REVENUE OPERATIONS
5527   14 OAK PARK DR
       BEDFORD, MA 01730
                                                            Dean Foods Company          SERVICE CONTRACT DATED 09/09/2019
        PROMISE LANE FARM
5533   2255 COLEBROOKE RD
       LEBANON, PA 17042                                    Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        PROMISE LANE FARM
5534   2255 COLEBROOKE RD
       LEBANON, PA 17042                                    Dean Foods Company          TRANSPORTATION AGREEMENT
       PROTIVITI INC
       ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5535
       13727 NOEL RD, STE 800
       DALLAS, TX 75240                                     Dean Foods Company          SERVICE CONTRACT DATED 07/31/2019
       PROTIVITI INC
       ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5550
       13727 NOEL RD, STE 800
       DALLAS, TX 75240                                     Dean Foods Company          SERVICE CONTRACT DATED 04/03/2019
       PROTIVITI INC
       ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5551
       13727 NOEL RD, STE 800
       DALLAS, TX 75240                                     Dean Foods Company          SERVICE CONTRACT DATED 04/03/2019
       QUADRANT SOFTWARE
5559   PO BOX 12481
       NEWARK, NJ 07101-3581                                Dean Foods Company          IT - SOFTWARE MAINTENANCE AGREEMENT
        QUALITY CHEKD DAIRIES INC
5560   901 WARRENVILLE RD, STE 405
       LISLE, IL 60532                                      Dean Dairy Holdings, LLC    PARTNERSHIP AGREEMENT DATED 01/01/2014
        QUALITY CHEKD DAIRIES INC
5561   901 WARRENVILLE RD, STE 405
       LISLE, IL 60532                                      Dean Dairy Holdings, LLC    SHARED SERVICES AGREEMENT
       QUALITY DRIVER STAFFING SERVICES INC
5562   14528 S OUTER FORTY ROAD, SUITE 250
       CHESTERFIELD, MO 63017                               Southern Foods Group, LLC   EMPLOYMENT AGENCY DATED 09/28/2017
       QUALITY SUPPLY CHAIN CO OP INC
       ATTN JOHN W INWRIGHT, PRESIDENT
5563
       ONE DAVE THOMAS BLVD
       DUBLIN, OH 43017                                     Dean Dairy Holdings, LLC    VENDOR AGREEMENT DATED 12/10/2012
       QUALITY SUPPLY CHAIN CO OP INC
5564   ONE DAVE THOMAS BLVD                                 Suiza Dairy Group, LLC
       DUBLIN, OH 43017                                     Dean Dairy Holdings, LLC    VENDOR AGREEMENT DATED 12/14/2012
       QUALITY SUPPLY CHAIN CO-OP INC
       ATTN JOHN W INWRIGHT, PRESIDENT
5565
       ONE DAVE THOMAS BLVD                                 Dean Dairy Holdings, LLC
       DUBLIN, OH 43017                                     Suiza Dairy Group, LLC      SERVICE CONTRACT DATED 12/14/2012
       QUALITY SUPPLY CHAIN CO-OP INC
       ATTN JOHN W INWRIGHT, PRESIDENT
5566
       ONE DAVE THOMAS BLVD                                 Dean Dairy Holdings, LLC
       DUBLIN, OH 43017                                     Suiza Dairy Group, LLC      SERVICE CONTRACT DATED 12/10/2012
        QUANT SYSTEMS INC
       ATTN CEO
5568
       1400 CORPORATE DR, STE 225
       IRVING, TX 75038                                     Dean Management, LLC        EMPLOYMENT AGENCY DATED 06/12/2019
       QUANTUM HEALTH
       ATTN JENNY BARNES, VP LEGAL
5570
       7450 HUNTINGTON PARK DR                                                          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       COLUMBUS, OH 43235                                   Dean Foods Company          11/09/2017
       QUICK FUEL FLEET SERVICES LLC
       ATTN CHARLES D JACOBUS, JR, CEO
5574
       11815 W BRADLEY RD                                   Suiza Dairy Group, LLC
       MILWAUKEE, WI 53224                                  Dean Dairy Holdings, LLC    PURCHASE CONTRACT DATED 04/19/2016
       QUICKWAY TRANSPORTATION INC
5576   113 CANDY LANE
       NASHVILLE, TN 37211                                  Dean Foods Company          TRANSPORTATION AGREEMENT


                                                                                                                                     Page 167 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 173 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                          Contract Description
       QWEST CORPORATION
       ATTN LEGAL DEPT
5580
       1801 CALIFORNIA ST #900
       DENVER, CO 80202                            Southern Foods Group, LLC   SERVICE CONTRACT
       QWEST CORPORATION
       ATTN LEGAL DEPT
5581
       1801 CALIFORNIA ST #900
       DENVER, CO 80202                            Dean Foods Company          SERVICE CONTRACT
       QWEST CORPORATION
       D/B/A CENTURYLINK QC
5582   ATTN CONSTRUCTION SERVICES
       100 CENTURYLINK DR
       MONROE, LA 71203                            Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 12/28/2018
       QWEST CORPORATION
       D/B/A CENTURYLINK QC
5583   ATTN CONSTRUCTION SERVICES
       100 CENTURYLINK DR
       MONROE, LA 71203                            Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 12/28/2018
       QWEST CORPORATION
       D/B/A CENTURYLINK QC
5584   ATTN CONSTRUCTION SERVICES
       100 CENTURYLINK DR
       MONROE, LA 71203                            Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND DATED 07/24/2017
       RAINBOW INC
       D/B/A RAINBOW SALES & MARKETING
5589   ATTN JOHN SCHILF
       98715 KUAHAO PL
       PEARL CITY, HI 96782                        Southern Foods Group, LLC   AGENCY AGREEMENT DATED 07/19/2012
        RALPH EBERLY
5592   1759 LISBON CANFIELD ROAD
       LEETONIA, OH 44431                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        RALPH EBERLY
5593   1759 LISBON CANFIELD ROAD
       LEETONIA, OH 44431                          Dean Foods Company          TRANSPORTATION AGREEMENT
       RANDSTAD NORTH AMERICA INC
       F/K/A RANDSTAD NORTH AMERICA LP
5595   ATTN LEGAL DEPT                             Dean Dairy Holdings, LLC
       3625 CUMBERLAND BLVD, STE 600               Suiza Dairy Group, LLC
       ATLANTA, GA 30339                           Dean Management, LLC        EMPLOYMENT AGENCY DATED 02/12/2019
       RANDSTAD NORTH AMERICA INC
       F/K/A RANDSTAD NORTH AMERICA LP
5596   ATTN LEGAL DEPT                             Dean Dairy Holdings, LLC
       3625 CUMBERLAND BLVD, STE 600               Suiza Dairy Group, LLC
       ATLANTA, GA 30339                           Dean Management, LLC        EMPLOYMENT AGENCY DATED 02/12/2019
       RANDY MALLORY
5598   230 SOPHER ROAD
       TITUSVILLE, PA 16354                        Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       RANDY MALLORY
5599   230 SOPHER ROAD
       TITUSVILLE, PA 16354                        Dean Foods Company          TRANSPORTATION AGREEMENT
       RANDY MATTHEWS
5600   327 JS KING ROAD
       GLASGOW, KY 42141                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       RANDY MATTHEWS
5601   327 JS KING ROAD
       GLASGOW, KY 42141                           Dean Foods Company          TRANSPORTATION AGREEMENT
       RANDY VAN VELDHUIZEN FARM
5602   2610 140TH STREET
       ROCK RAPIDS, IA 51246                       Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       RANDY VAN VELDHUIZEN FARM
5603   2610 140TH STREET
       ROCK RAPIDS, IA 51246                       Dean Foods Company          TRANSPORTATION AGREEMENT
       RAPID7 LLC
       ATTN PETER KAES, VP LEGAL
5606
       100 SUMMER ST, 13TH FLR
       BOSTON, MA 02110                            Dean Foods Company          SERVICE CONTRACT DATED 03/12/2019

                                                                                                                           Page 168 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 174 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                                     Contract Description
       RASMUSSEN FAMILY FARM
5607   N-7996 RASMUSSEN LN - L3
       STEPHENSON, MI 49877                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       RASMUSSEN FAMILY FARM
5608   N-7996 RASMUSSEN LN - L3
       STEPHENSON, MI 49877                       Dean Foods Company                      TRANSPORTATION AGREEMENT
       RATTLESNAKE SPRINGS DAIRY FARM
5609   1197 DRY VALLEY ROAD
       CLEVELAND, TN 37312                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       RATTLESNAKE SPRINGS DAIRY FARM
5610   1197 DRY VALLEY ROAD
       CLEVELAND, TN 37312                        Dean Foods Company                      TRANSPORTATION AGREEMENT
       RAY ALDERMAN & SON'S INC.
5611   PO BOX 37
       UNION GROVE, WI 53182                      Dean Foods Company                      THIRD PARTY CARRIER AGREEMENT
       RAY BELL REALTY
5612   RESEARCHING ADDRESS
                                                  Dean Dairy Holdings, LLC                LEASE: BUILDING AND LAND
       RAY CALFEE
5613   4083 UPPER RIVER ROAD
       CHARLESTON, TN 37310                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       RAY CALFEE
5614   4083 UPPER RIVER ROAD
       CHARLESTON, TN 37310                       Dean Foods Company                      TRANSPORTATION AGREEMENT
       RAYMOND WENGERD
5616   10085 GIRDLE ROAD
       MIDDLEFIELD, OH 44062                      Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       RAYMOND WENGERD
5617   10085 GIRDLE ROAD
       MIDDLEFIELD, OH 44062                      Dean Foods Company                      TRANSPORTATION AGREEMENT
       RCS-AIRPORT
       ATTN ALAN CARMICHAEL, DIV MANAGER
5619
       5501 CORRUGATED RD
       SANDSTON, VA 23150                         Suiza Dairy Group, LLC                  LEASE: EQUIPMENT
       RCS-AIRPORT
       ATTN ALAN CARMICHAEL, DIV MANAGER
5620
       5501 CORRUGATED RD
       SANDSTON, VA 23150                         Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 09/17/2009
       RDD ASSOCIATES LLC
5621   930 RIVERVIEW DR, STE 400
       TOTOWA, NJ 07512                           Dean Foods Company                      SERVICE CONTRACT
       R-DREAM FARM LLC
5622   274 SCOTTS CROSSING ROAD
       CORRY, PA 16407                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       R-DREAM FARM LLC
5623   274 SCOTTS CROSSING ROAD
       CORRY, PA 16407                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       RE GARRISON TRUCKING INC
       ATTN JIM HAMM
5624
       1103 COUNTY RD 1194                        Dean Dairy Holdings, LLC
       VINEMOUNT, AL 35179                        Suiza Dairy Group, LLC                  FREIGHT SERVICES AGREEMENT DATED 06/30/2014
       READY ROAST NUT COMPANY LLC
       ATTN DAVID WISSING, DIR OF OPS
5625
       2805 FALCON DR                             Dean Dairy Holdings, LLC
       MADERA, CA 93637                           Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 05/31/2012
       READY ROAST NUT COMPANY LLC                 Friendly's Manufacturing and Retail,
       ATTN DAVID WISSING, DIR OF OPS             LLC
5626
       2805 FALCON DR                             Suiza Dairy Group, LLC
       MADERA, CA 93637                           Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 03/01/2018
       REAL VISION SOFTWARE
       ATTN BROOK NOLAND
5630
       P.O. BOX 12958
       ALEXANDRIA, LA 71315                       Dean Foods Company                      PURCHASE CONTRACT




                                                                                                                                        Page 169 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 175 of 248
                                                  Proposed Assumed Contract Schedule
Item                       Counterparty                                Debtor(s)                           Contract Description
       REBOX CORPORATION
       ATTN ANTHONY POWELL, TEAM USA MGR
5631
       7500 COTE DE LIESSE
       MONTREAL, QC H47 1E7                              Southern Foods Group, LLC     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/11/2018
       RED DIAMOND INC
       ATTN WILLIAM A BROWN JR, PRESIDENT & CEO
5633
       400 PARK AVE                                      Dean Dairy Holdings, LLC
       MOODY, AL 35004                                   Suiza Dairy Group, LLC        DISTRIBUTION AGREEMENT DATED 09/09/2015
       RED FRANKLIN LLC
       ATTN GENERAL COUNSEL'S OFFICE
5634
       640 QUAIL RIDGE DR
       WESTMONT, IL 60301                                Garelick Farms, LLC           INDEPENDENT CONTRACTORS
       RED FRANKLIN LLC
       ATTN GENERAL COUNSEL'S OFFICE
5635
       640 QUAIL RIDGE DR
       WESTMONT, IL 60559                                Garelick Farms, LLC           PURCHASE CONTRACT
       RED FRANKLIN LLC
       ATTN GENERAL COUNSEL'S OFFICE
5636
       640 QUAIL RIDGE DR
       WESTMONT, IL 60559                                Garelick Farms, LLC           PURCHASE CONTRACT
       RED FRANKLIN LLC
       C/O RECYCLED ENERGY
5637   ATTN DAVID MACK
       640 QUAIL RIDGE DR
       WESTMONT, IL 60301                                Garelick Farms, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       RED RIVER TRAILER SERVICES INC
5641   312 EASTLAND
       TEXARKANA, AR 71854                               Southern Foods Group, LLC     LEASE: BUILDING AND LAND DATED 08/22/2019
       REDDY ICE HOLDINGS
       ATTN KENNETH FERNANDEZ, GENERAL COUNSEL
5643
       5720 LBJ FREEWAY, STE 200
       DALLAS, TX 75240                                  Suiza Dairy Group, LLC        LEASE: BUILDING AND LAND DATED 02/12/2018
       RED-FRANKLIN LLC
5646   640 QUAIL RIDGE DRIVE
       WESTMONT, IL 60559                                Garelick Farms LLC            PURCHASE CONTRACT / PURCHASE ORDER
       REESE GROUP INC
       ATTN DARRELL REESE, PRESIDENT
5647
       2820 BRANSFORD AVE
       NASHVILLE, TN 37204                               Dean Foods Company            SERVICE CONTRACT
       REFRIGERATION DESIGN & SERVICE INC
       ATTN LARRY HAND
5653
       352 NEWBOLD RD                                                                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       FAIRLESS HILLS, PA 19030                          Tuscan/Lehigh Dairies, Inc.   AUDITORS, ETC.)
       REGIONS EQUIPMENT FINANCE CORP
       ATTN RICHARD HENDERSON, SUP
5663
       1900 5TH AVE N, 24TH FL
       BIRMINGHAM, AL 35203                              Dean Transportation, Inc.     LEASE: EQUIPMENT DATED 05/11/2017
       REGIONS EQUIPMENT FINANCE CORP
       ATTN RICHARD HENDERSON, SUP
5664
       1900 5TH AVE N, 24TH FL
       BIRMINGHAM, AL 35203                              Dean Transportation, Inc.     LEASE: EQUIPMENT DATED 05/11/2017
       REGIONS EQUIPMENT FINANCE CORP
       ATTN RICHARD HENDERSON, SUP
5665
       1900 5TH AVE N, 24TH FL                           Dean Transportation, Inc.
       BIRMINGHAM, AL 35203                              Dean Foods Company            GUARANTEES DATED 04/15/2016
       REGIONS EQUIPMENT FINANCE CORP
       ATTN RICHARD HENDERSON, SUP
5666
       1900 5TH AVE N, 24TH FL
       BIRMINGHAM, AL 35203                              Dean Transportation, Inc.     LEASE: EQUIPMENT DATED 09/14/2012
       REILY FOODS CO
       ATTN DAVID T DARRAGH, PRESIDENT & CEO
5667
       640 MAGAZINE ST
       NEW ORLEANS, LA 70130                             Dean Foods Company            TRADEMARK OR IP AGREEMENT DATED 04/20/2015




                                                                                                                                    Page 170 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 176 of 248
                                               Proposed Assumed Contract Schedule
Item                         Counterparty                           Debtor(s)                                     Contract Description
        RELIABLE SOURCE LOGISTICS LLC                  Friendly's Manufacturing and Retail,
       ATTN CAMERON BLAKELY, ACCT MGR                 LLC
5669
       475 E MARKET ST                                Suiza Dairy Group, LLC
       INDIANAPOLIS, IN 46204                         Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 12/19/2018
       RELIANT ASSET MANAGEMENT LLC
       ATTN FAROKH RAM, GM
5670
       2900 S QUINCY ST, STE 300 A
       ARLINGTON, VA 22206                            Southern Foods Group, LLC               LEASE: EQUIPMENT DATED 08/25/2016
       RELIANT ASSET MANAGEMENT LLC
       ATTN FAROKH RAM, GM
5671
       2900 S QUINCY ST, STE 300 A
       ARLINGTON, VA 22206                            Southern Foods Group, LLC               LEASE: EQUIPMENT DATED 08/25/2016
       RELIANT ASSET MANAGEMENT LLC
       ATTN MICHAEL I ROMAN, VP
5672
       2900 S QUINCY ST, STE 300 A
       ARLINGTON, VA 22206                            Southern Foods Group, LLC               LEASE: EQUIPMENT DATED 09/17/2012
       RELIANT ASSET MANAGEMENT LLC
       ATTN MICHAEL I ROMAN, VP
5673
       2900 S QUINCY ST, STE 300 A
       ARLINGTON, VA 22206                            Southern Foods Group, LLC               LEASE: EQUIPMENT DATED 09/17/2012
       RELM DAIRY
5674   6721 E PERRIN RD                               Dean Dairy Holdings, LLC
       MANTECA, CA 95366                              Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 10/29/2018
       REPETE PROPERTIES LLC
       ATTN PHILIP CLIFTON
5677
       374 RIVER RD
       MIDWAY, GA 31320                               Dean Foods Company                      LEASE: BUILDING AND LAND
       REPUBLIC SERVICES INC
       ATTN MICHAEL NASH JR, MAJOR ACCT EXEC
5694
       621 HILL AVE
       NASHVILLE, TN 37210                            Suiza Dairy Group, LLC                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/14/2014
       RESERVATION FARM
5706   18017 MADISON ROAD
       MIDDLEFIELD, OH 44062                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       RESERVATION FARM
5707   18017 MADISON ROAD
       MIDDLEFIELD, OH 44062                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       RESONATE NETWORKS INC
       ATTN DAVID WHEATLEY, CFO
5709
       11720 PLAZA AMERICA DR, 3RD FL
       RESTON, VA 20190                               Dean Foods Company                      SERVICE CONTRACT
       RETAIL SOLUTIONS INC
5711   201 RAVENDALE DR                               Dean Dairy Holdings, LLC
       MOUNTAIN VIEW, CA 94043                        Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 11/06/2014
       RETAIL SOLUTIONS INC
5712   201 RAVENDALE DR                               Dean Dairy Holdings, LLC
       MOUNTAIN VIEW, CA 94043                        Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 12/21/2012
       RETAIL SOLUTIONS INC
5713   201 RAVENDALE DR                               Dean Dairy Holdings, LLC
       MOUNTAIN VIEW, CA 94043                        Suiza Dairy Group, LLC                  SERVICE CONTRACT
       RGM DAIRY
5715   2914 STANHOPE KELLOGGSVILLE ROAD
       KINGSVILLE, OH 44048                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       RGM DAIRY
5716   2914 STANHOPE KELLOGGSVILLE ROAD
       KINGSVILLE, OH 44048                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       RICETON DAIRY FARMS OPERATION LTD
5719   4488 WAKEFIELD CREEK ROAD
       FARMDALE, OH 44417                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       RICETON DAIRY FARMS OPERATION LTD
5720   4488 WAKEFIELD CREEK ROAD
       FARMDALE, OH 44417                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       RICHARD A. NELLIS
5722   PO BOX 86
       NELLISTON, NY 13410                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT


                                                                                                                                         Page 171 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 177 of 248
                                                 Proposed Assumed Contract Schedule
Item                         Counterparty                          Debtor(s)                       Contract Description
       RICHARD A. NELLIS
5723   PO BOX 86
       NELLISTON, NY 13410                              Dean Foods Company      TRANSPORTATION AGREEMENT
       RICHARD AND/OR CARL HOAG
5724   716 MCSHANE ROAD
       RICHFIELD SPRINGS, NY 13439                      Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       RICHARD AND/OR CARL HOAG
5725   716 MCSHANE ROAD
       RICHFIELD SPRINGS, NY 13439                      Dean Foods Company      TRANSPORTATION AGREEMENT
       RICHARD BECKER
5726   493 ROBINSON ROAD
       MOHAWK, NY 13407                                 Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       RICHARD BECKER
5727   493 ROBINSON ROAD
       MOHAWK, NY 13407                                 Dean Foods Company      TRANSPORTATION AGREEMENT
       RICHARD H. PUGH
5728   3237 STATE ROUTE 8
       WEST WINFIELD, NY 13491                          Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       RICHARD H. PUGH
5729   3237 STATE ROUTE 8
       WEST WINFIELD, NY 13491                          Dean Foods Company      TRANSPORTATION AGREEMENT
       RICK FLUKE
5732   3415 MUSGRAVE ROAD
       MARTINSVILLE, IN 46151                           Dean Foods Company      INDEPENDENT PRODUCER CONTRACT
       RICK FLUKE
5733   3415 MUSGRAVE ROAD
       MARTINSVILLE, IN 46151                           Dean Foods Company      TRANSPORTATION AGREEMENT
       RICOH USA INC
       ATTN ABDUL KHAN, BOOKING SPECIALIST
5734
       76 VALLEY STREAM PKWY
       MALVERN, PA 19355                                Dean Foods Company      LEASE: EQUIPMENT DATED 12/06/2017
       RICOH USA INC
       ATTN MANSOOR KHAN, BOOKING SPECIALIST
5735
       70 VALLEY STREAM PKWY
       MALVERA, PA 19355                                Dean Foods Company      LEASE: EQUIPMENT DATED 11/02/2017
       RICOH USA INC
       ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5736
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                                Dean Foods Company      LEASE: EQUIPMENT DATED 11/14/2017
       RICOH USA INC
       ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5737
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                                Dean Foods Company      LEASE: EQUIPMENT DATED 12/04/2017
       RICOH USA INC
       ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5738
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                                Dean Foods Company      LEASE: EQUIPMENT DATED 11/07/2017
       RICOH USA INC
       ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5739
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                                Dean Foods Company      SERVICE CONTRACT DATED 04/10/2018
       RICOH USA INC
       ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5740
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                                Dean Foods Company      SERVICE CONTRACT DATED 03/08/2019
       RICOH USA INC
       ATTN TRACY W. GALOW, RVP
5741
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                                Dean Foods Company      SERVICE CONTRACT DATED 04/10/2018
       RICOH USA INC
       ATTN TRACY W. GALOW, RVP
5742
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                                Dean Foods Company      SERVICE CONTRACT DATED 04/12/2018




                                                                                                                          Page 172 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 178 of 248
                                          Proposed Assumed Contract Schedule
Item                       Counterparty                       Debtor(s)                                Contract Description
       RICOH USA INC
       ATTN TRACY W. GALOW, RVP
5743
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                         Dean Foods Company               LEASE: EQUIPMENT DATED 04/10/2018
       RICOH USA INC
       ATTN TRACY W. GALOW, RVP
5744
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                         Dean Foods Company               LEASE: EQUIPMENT DATED 01/01/2018
       RICOH USA INC
       F/K/A IKON OFFICE SOLUTIONS INC
5745
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                         Dean Foods Company               SERVICE CONTRACT DATED 03/20/2017
       RICOH USA INC
       F/K/A IKON OFFICE SOLUTIONS INC
5746
       70 VALLEY STREAM PKWY                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       MALVERN, PA 19355                         Dean Foods Company               AUDITORS, ETC.) DATED 11/29/2017
       RICOH USA INC
       F/K/A IKON OFFICE SOLUTIONS INC
5747
       70 VALLEY STREAM PKWY
       MALVERN, PA 19355                         Dean Foods Company               SERVICE CONTRACT DATED 11/13/2017
       RIGHT MANAGEMENT INC
       ATTN ASSOC GENERAL COUNSEL
5749
       14131 MIDWAY RD, STE 1100                 Dean Dairy Holdings, LLC         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       ADDISON, TX 75001                         Suiza Dairy Group, LLC           AUDITORS, ETC.) DATED 04/01/2018
       RIGHTSPACE STORAGE
5750   3567 FREDRICKSBURG RD
       SAN ANTONIO, TX 78201                     Southern Foods Group, LLC        STORAGE AGREEMENT DATED 08/14/2017
       RIMEL, HARRY
5760   1600 RIDGELAND DR
       RALEIGH, NC 27607                         Dean Foods Company               LEASE: BUILDING AND LAND DATED 09/16/2019
        RIMINI STREET INC
       ATTN LEGAL DEPARTMENT
5761
       3993 HOWARD HUGHES PKWY, STE 780           Dean Foods Company Dean Services,
       LAS VEGAS, NV 89169                       LLC                                SERVICE CONTRACT DATED 08/15/2018
        RIMINI STREET INC
       ATTN LEGAL DEPARTMENT
5762
       3993 HOWARD HUGHES PKWY, STE 780           Dean Foods Company Dean Services,
       LAS VEGAS, NV 89169                       LLC                                SERVICE CONTRACT DATED 09/20/2017
        RIMINI STREET INC
       ATTN LEGAL DEPARTMENT
5763
       3993 HOWARD HUGHES PKWY, STE 780
       LAS VEGAS, NV 89169                       Dean Services, LLC               SERVICE CONTRACT DATED 10/30/2018
        RIMINI STREET INC
       ATTN LEGAL DEPARTMENT
5764
       3993 HOWARD HUGHES PKWY, STE 780
       LAS VEGAS, NV 89169                       Dean Services, LLC               SERVICE CONTRACT DATED 10/29/2018
        RIMINI STREET INC
       ATTN LEGAL DEPARTMENT
5765
       3993 HOWARD HUGHES PKWY, STE 780
       LAS VEGAS, NV 89169                       Dean Services, LLC               SERVICE CONTRACT DATED 09/11/2015
       RIMROCK COLONY
5767   PO BOX 159
       SUNBURST, MT 59482                        Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       RIMROCK COLONY
5768   PO BOX 159
       SUNBURST, MT 59482                        Dean Foods Company               TRANSPORTATION AGREEMENT
       RINGBYRE JERSEYS LLC
5769   2403 STATE ROUTE 7 NORTH
       PIERPOINT, OH 44082                       Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       RINGBYRE JERSEYS LLC
5770   2403 STATE ROUTE 7 NORTH
       PIERPOINT, OH 44082                       Dean Foods Company               TRANSPORTATION AGREEMENT
        RITEWAY SALES AND MARKETING
       ATTN JIM HALL, PRESIDENT
5771
       2515 DRANE FIELD RD                       Dean Dairy Holdings LLC
       LAKELAND, FL 33811                        Suiza Dairy Group LLC            SERVICE CONTRACT

                                                                                                                              Page 173 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 179 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                        Contract Description
        RITEWAY SALES AND MARKETING
       ATTN JIM HALL, PRESIDENT
5772
       2515 DRANE FIELD RD                         Dean Dairy Holdings LLC
       LAKELAND, FL 33811                          Suiza Dairy Group LLC     SERVICE CONTRACT
       RIVER BANKS FARM
5773   1081 ELLIS ROAD
       WEST EDMESTON, NY 13485                     Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       RIVER BANKS FARM
5774   1081 ELLIS ROAD
       WEST EDMESTON, NY 13485                     Dean Foods Company        TRANSPORTATION AGREEMENT
       RIVERSIDE DAIRY FARM, INC.
5777   PO BOX 298
       BENTON, TN 37307                            Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       RIVERSIDE DAIRY FARM, INC.
5778   PO BOX 298
       BENTON, TN 37307                            Dean Foods Company        TRANSPORTATION AGREEMENT
       RIVERVIEW COLONY
       PO BOX 238
5779
       1145 DUGOUT ROAD
       CHESTER, MT 59522-0000                      Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       RIVERVIEW COLONY
       PO BOX 238
5780
       1145 DUGOUT ROAD
       CHESTER, MT 59522-0000                      Dean Foods Company        TRANSPORTATION AGREEMENT
       ROANOKE PROPERTY COMPANY LC
5784   401 ANN STREET
       STAUNTON, VA 24401                          Suiza Dairy Group, LLC    LEASE: BUILDING AND LAND DATED 05/31/2016
       ROBERT ALDERS & SONN
5788   903 GENEVA STREET PO BOX 485
       DELAVAN, WI 53115-0485                      Dean Foods Company        LEASE: BUILDING AND LAND DATED 06/01/1993
       ROBERT AND/OR DAVID BRUCE
5789   6737 HIGHWAY 161
       SPRINGFIELD, TN 37172                       Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       ROBERT AND/OR DAVID BRUCE
5790   6737 HIGHWAY 161
       SPRINGFIELD, TN 37172                       Dean Foods Company        TRANSPORTATION AGREEMENT
       ROBERT C. DETWEILER
5791   1016 MCDKOONS ROAD
       RICHFIELD SPRINGS, NY 13439                 Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       ROBERT C. DETWEILER
5792   1016 MCDKOONS ROAD
       RICHFIELD SPRINGS, NY 13439                 Dean Foods Company        TRANSPORTATION AGREEMENT
       ROBERT D. GEORGE
5793   993 DEANVILLE ROAD
       NEW BETHLEHEM, PA 16242                     Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       ROBERT D. GEORGE
5794   993 DEANVILLE ROAD
       NEW BETHLEHEM, PA 16242                     Dean Foods Company        TRANSPORTATION AGREEMENT
       ROBERT D. OR CAROL N. YODER
5795   1157 COUNTY HIGHWAY 24
       RICHFIELD SPRINGS, NY 13439                 Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       ROBERT D. OR CAROL N. YODER
5796   1157 COUNTY HIGHWAY 24
       RICHFIELD SPRINGS, NY 13439                 Dean Foods Company        TRANSPORTATION AGREEMENT
       ROBERT E. SMITH
5797   889 BEATTY ROAD
       STRATTANVILLE, PA 16258                     Dean Foods Company        INDEPENDENT PRODUCER CONTRACT
       ROBERT E. SMITH
5798   889 BEATTY ROAD
       STRATTANVILLE, PA 16258                     Dean Foods Company        TRANSPORTATION AGREEMENT
        ROBERT HEATH TRUCKING CO
5802   PO BOX 2491
       LUBBOCK, TX 79408                           Dean Foods Company        TRANSPORTATION AGREEMENT
       ROBERT HOOVER
5803   4267 ROUTE 210 HIGHWAY
       PUNXSUTAWNEY, PA 15767                      Dean Foods Company        INDEPENDENT PRODUCER CONTRACT

                                                                                                                         Page 174 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 180 of 248
                                          Proposed Assumed Contract Schedule
Item                       Counterparty                       Debtor(s)                       Contract Description
       ROBERT HOOVER
5804   4267 ROUTE 210 HIGHWAY
       PUNXSUTAWNEY, PA 15767                    Dean Foods Company       TRANSPORTATION AGREEMENT
       ROBERT KLOPFENSTEIN
5805   8637 FRITZHILL ROAD
       WATSBURG, PA 16442                        Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       ROBERT KLOPFENSTEIN
5806   8637 FRITZHILL ROAD
       WATSBURG, PA 16442                        Dean Foods Company       TRANSPORTATION AGREEMENT
       ROBERT L. MILLER
5807   16496 CLARIDON TROY ROAD
       BURTON, OH 44021                          Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       ROBERT L. MILLER
5808   16496 CLARIDON TROY ROAD
       BURTON, OH 44021                          Dean Foods Company       TRANSPORTATION AGREEMENT
       ROBERT LUTZ
5809   4475 FAIRFIELD ROAD
       COXS CREEK, KY 40013                      Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       ROBERT LUTZ
5810   4475 FAIRFIELD ROAD
       COXS CREEK, KY 40013                      Dean Foods Company       TRANSPORTATION AGREEMENT
       ROBERT PIXLEY FARM LLC
5811   5156 ROOT ROAD
       CONNEAUT, OH 44030                        Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       ROBERT PIXLEY FARM LLC
5812   5156 ROOT ROAD
       CONNEAUT, OH 44030                        Dean Foods Company       TRANSPORTATION AGREEMENT
       ROBERT SOUZA
5813   447 BELL ROAD
       ST JOHNSVILLE, NY 13452                   Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       ROBERT SOUZA
5814   447 BELL ROAD
       ST JOHNSVILLE, NY 13452                   Dean Foods Company       TRANSPORTATION AGREEMENT
       ROBERT STOUTEN LIVING TRUST
       C/O ROBERT STOUTEN, TRUSTEE
5816   MODULAR TRANSPORTATION
       P O BOX 9465
       WYOMING, MI 49509                         Country Fresh, LLC       LEASE: BUILDING AND LAND DATED 08/29/2017
       ROBERT SWAREY
5817   1000 SID NABB ROAD
       GUTHRIE, KY 42234                         Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       ROBERT SWAREY
5818   1000 SID NABB ROAD
       GUTHRIE, KY 42234                         Dean Foods Company       TRANSPORTATION AGREEMENT
       ROBERTSONS DAIRY FARM
5821   539 COUNTY ROAD 422
       ENGLEWOOD, TN 37329                       Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       ROBERTSONS DAIRY FARM
5822   539 COUNTY ROAD 422
       ENGLEWOOD, TN 37329                       Dean Foods Company       TRANSPORTATION AGREEMENT
       ROBIN HOOLD RD LLC
       ATTN MATT RAGGI
5823
       11100 W BROAD ST
       GLEN ALLEN, VA 23060                      Dean Foods Company       SERVICE CONTRACT DATED 08/09/2018
       ROCHE BROS
5825   70 HASTINGS ST
       WELLESLEY HILLS, MA 02181                 Dean Foods Company       TRADEMARK OR IP AGREEMENT DATED 09/22/1995
       ROCK BROS. DAIRY
5827   668 SLACK ROAD
       HODGENVILLE, KY 42748                     Dean Foods Company       INDEPENDENT PRODUCER CONTRACT
       ROCK BROS. DAIRY
5828   668 SLACK ROAD
       HODGENVILLE, KY 42748                     Dean Foods Company       TRANSPORTATION AGREEMENT
       ROCKPORT COLONY
5831   PO BOX 100
       PENDROY, MT 59467                         Dean Foods Company       INDEPENDENT PRODUCER CONTRACT

                                                                                                                      Page 175 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 181 of 248
                                                  Proposed Assumed Contract Schedule
Item                          Counterparty                             Debtor(s)                                     Contract Description
       ROCKPORT COLONY
5832   PO BOX 100
       PENDROY, MT 59467                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       ROCKTENN CP LLC
       ATTN GENERAL COUNSEL
5835
       504 THRASHER ST                                   Dean Dairy Holdings, LLC
       NORCROSS, GA 30071                                Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/01/2013
       ROCKY CREEK DAIRY, INC.
5837   5591 HIGHWAY 212 WEST
       MONTICELLO, GA 31064                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ROCKY CREEK DAIRY, INC.
5838   5591 HIGHWAY 212 WEST
       MONTICELLO, GA 31064                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       ROCKY MOUNTAIN EGGS INC
       ATTN SCOTT HENNECKE, CFO
5839
       720 S STOCKTON AVE                                Dean Dairy Holdings, LLC
       RIPON, CA 95366                                   Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 10/29/2018
       ROCKY MOUNTAIN EXPRESS CORP
5841   35715 US HWY 40, BLDG B                           Dean Dairy Holdings, LLC
       EVERGREEN, CO 80439                               Suiza Dairy Group, LLC                  FREIGHT SERVICES AGREEMENT DATED 03/21/2014
       ROCKY MOUNTAIN MECHANICAL SYSTEMS INC
       ATTN BENJAMIN BISHOP
5842
       951 VALLEJO ST
       DENVER, CO 80204-3842                             Southern Foods Group, LLC               MAINTENANCE: EQUIPMENT DATED 05/03/2019
       ROCKY MOUNTAIN TORTILLA DISTRIBUTORS INC
       9259 TIMBER RIDGE RD NW                           Dean Dairy Holdings LLC
5844
       ALBUQUERQUE, NM 87120                             Suiza Dairy Group LLC
                                                         Friendlys Manufacturing & Retail LLC    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       ROCKY MOUNTAIN TORTILLA DISTRIBUTORS INC
       9259 TIMBER RIDGE RD NW                           Dean Dairy Holdings LLC
5845
       ALBUQUERQUE, NM 87120                             Suiza Dairy Group LLC
                                                         Friendlys Manufacturing & Retail LLC    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       ROCKY MOUNTAIN TORTILLA DISTRIBUTORS INC           Friendly's Manufacturing and Retail,
       ATTN RUDY M GUTIERREZ                             LLC
5846
       9259 TIMBER RIDGE RD NW                           Suiza Dairy Group, LLC
       ALBUQUERQUE, NM 87120                             Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 05/01/2018
       RODNEY CARMICHAEL
5847   212 COUNTY ROAD 81
       RICEVILLE, TN 37370                               Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       RODNEY CARMICHAEL
5848   212 COUNTY ROAD 81
       RICEVILLE, TN 37370                               Dean Foods Company                      TRANSPORTATION AGREEMENT
       ROGER A. BOLLES
5851   570 HAMDEN HILL SPUR
       DELHI, NY 13753                                   Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ROGER A. BOLLES
5852   570 HAMDEN HILL SPUR
       DELHI, NY 13753                                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       ROGER E LANGE
5855   89237 563 AVENUE
       HARTINGTON, NE 68739-6092                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ROGER E LANGE
5856   89237 563 AVENUE
       HARTINGTON, NE 68739-6092                         Dean Foods Company                      TRANSPORTATION AGREEMENT
       ROGER OR TAMMY SMITH
5857   1995 COUNTY HWY
       COOPERSTOWN, NY 13326                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ROGER OR TAMMY SMITH
5858   1995 COUNTY HWY
       COOPERSTOWN, NY 13326                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       ROGER REID
5859   1900 CLINTON RD
       FT PLAIN, NY 13339                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ROGER REID
5860   1900 CLINTON RD
       FT PLAIN, NY 13339                                Dean Foods Company                      TRANSPORTATION AGREEMENT

                                                                                                                                               Page 176 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 182 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                       Debtor(s)                           Contract Description
       ROGERS MGF CO, THE
       ATTN DEREK J SHOEMAKER
5861
       72 MAIN ST                                 Dean Dairy Holdings, LLC
       ROCKFALL, CT 06481-0155                    Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 08/13/2019
       ROLL OFF SYSTEMS INC
5862   1100 B GARRETT DR
       STATHAM, GA 30666                          Mayfield Dairy Farms, LLC   SERVICE CONTRACT DATED 01/27/2014
       ROLLING SPRING FARM
5863   133 WILSEY ROAD
       FRANKLIN, PA 16323                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       ROLLING SPRING FARM
5864   133 WILSEY ROAD
       FRANKLIN, PA 16323                         Dean Foods Company          TRANSPORTATION AGREEMENT
       ROLLINS LEASING CORP
       ATTN REAL ESTATE DEPT
5865
       2200 CONCORD PIKE                          Suiza Dairy Group, LLC
       WILMINGTON, DE 19803                       Dean Foods Company          LEASE: BUILDING AND LAND
       ROLLINS LEASING CORP
       C/O PECK KING
5869
       2200 CONCORD PIKE
       WILMINGTON, DE 19803                       Suiza Dairy Group, LLC      LEASE: BUILDING AND LAND DATED 10/12/1992
       ROMAN MILLER
5870   17199 JUG ROAD
       BARTON, OH 44021                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       ROMAN MILLER
5871   17199 JUG ROAD
       BARTON, OH 44021                           Dean Foods Company          TRANSPORTATION AGREEMENT
       ROME LADD & SONS DAIRY
5872   496 FOX HUNTER ROAD
       HARMONY, NC 28634                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       ROME LADD & SONS DAIRY
5873   496 FOX HUNTER ROAD
       HARMONY, NC 28634                          Dean Foods Company          TRANSPORTATION AGREEMENT
       RON CALFEE
5874   1077 CHATATA VALLEY RD
       CLEVELAND, TN 37323                        Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       RON CALFEE
5875   1077 CHATATA VALLEY RD
       CLEVELAND, TN 37323                        Dean Foods Company          TRANSPORTATION AGREEMENT
       RON TORBETT
5877   300 COLD STREAM FARM ROAD
       MADISONVILLE, TN 37354                     Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       RON TORBETT
5878   300 COLD STREAM FARM ROAD
       MADISONVILLE, TN 37354                     Dean Foods Company          TRANSPORTATION AGREEMENT
       RONALD & JANET TROYER
5879   18660 DRAKE HILL ROAD
       CENTERVILLE, PA 16404                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       RONALD & JANET TROYER
5880   18660 DRAKE HILL ROAD
       CENTERVILLE, PA 16404                      Dean Foods Company          TRANSPORTATION AGREEMENT
       RONALD MCHENRY
5881   1034 RON MCHENRY
       KNOX, PA 16232                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       RONALD MCHENRY
5882   1034 RON MCHENRY
       KNOX, PA 16232                             Dean Foods Company          TRANSPORTATION AGREEMENT
       RONALD S. HROBUCHAK
5883   401 LIGHTHALL RD
       FORT PLAIN, NY 13339                       Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       RONALD S. HROBUCHAK
5884   401 LIGHTHALL RD
       FORT PLAIN, NY 13339                       Dean Foods Company          TRANSPORTATION AGREEMENT
       ROSADO & SONS INC
5887   217B TNPK RD                                                           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       WESTBOROUGH, MA 01581                      Garelick Farms, LLC         04/04/2018

                                                                                                                           Page 177 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 183 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                              Contract Description
       ROSEMMUND, PATTI
       2797 EAST PLEASANT VALLEY RD
5890
       OXNARD, CA 93033
                                                  Alta-Dena Certified Dairy, LLC   LEASE: BUILDING AND LAND DATED 10/31/2017
       ROSEMMUND, PATTI
       2797 EAST PLEASANT VALLEY RD
5891
       OXNARD, CA 93033
                                                  Alta-Dena Certified Dairy, LLC   LEASE: BUILDING AND LAND DATED 10/12/2017
       ROSEMMUND, PATTI
       2797 EAST PLEASANT VALLEY RD
5892
       OXNARD, CA 93033
                                                  Alta-Dena Certified Dairy, LLC   LEASE: BUILDING AND LAND DATED 11/02/2017
       ROSENMUND, PATTI
5902   2797 EAST PLEASANT VALLEY RD
       OXNARD, CA 93033                           Alta-Dena Certified Dairy, LLC   LEASE: BUILDING AND LAND
        ROTO-ROOTER
5905   333 N CANYONS PWKY, STE 221
       LIVERMORE, CA 94551                        Dean Foods Company               SERVICE CONTRACT
       ROUTE 130 TRUCK PLAZA INC
5906   2100 WEST 88TH STREET
       NORTH BERGEN, NJ 07407                     Garelick Farms, LLC              LEASE: BUILDING AND LAND DATED 07/21/2005
       ROWLAND'S INC
       ATTN ANDREW B ROWLAND
5907
       17725 POND VIEW PL
       COLORADO SPRINGS, CO 80908                 Southern Foods Group, LLC        LEASE: BUILDING AND LAND DATED 03/12/2019
        ROY H. WEAVER
5914   322 HORSESHOE PIKE
       LEBANON, PA 17042                          Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
        ROY H. WEAVER
5915   322 HORSESHOE PIKE
       LEBANON, PA 17042                          Dean Foods Company               TRANSPORTATION AGREEMENT
       ROYALANE TRUCKING
5917   PO BOX 6334
       NORTH LOGAN, UT 84341                      Dean Foods Company               TRANSPORTATION AGREEMENT
       RSKCO SERVICES INC
       F/K/A RSKCO CLAIMS SERVICES INC
5921   ATTN GENERAL COUNSEL
       333 S WABASH, 38TH FL SOUTH BLDG
       CHICAGO, IL 60604                          Dean Foods Company               SERVICE CONTRACT DATED 01/12/2004
       RSM US LLC
       ATTN CHRIS JONES
5922
       8182 MARYLAND AVE, STE 900                                                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       SAINT LOUIS, MO 53105                      Dean Foods Company               AUDITORS, ETC.) DATED 02/05/2018
       RSM US LLC
       ATTN CHRIS JONES, PRINCIPAL
5923
       4643 S ULSTER ST, STE 400                                                   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       DENVER, CO 80237                           Dean Foods Company               AUDITORS, ETC.) DATED 07/10/2018
       RSM US LLC
       ATTN CHRIS JONES, PRINCIPAL
5924
       4643 S ULSTER ST, STE 400                                                   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       DENVER, CO 80237                           Dean Foods Company               AUDITORS, ETC.) DATED 11/05/2018
       RUAN LOGISTICS COPORATION
5925   666 GRAND AVE                              Dean Dairy Holdings, LLC
       DES MOINES, IA 50309                       Suiza Dairy Group, LLC           FREIGHT SERVICES AGREEMENT DATED 04/04/2014
       RUAN TRANSPORT CORP
       PO BOX 977
5926
       DES MOINES, IA 50304-0977
                                                  Dean Foods Company               TRANSPORTATION AGREEMENT
       RUAN TRANSPORT CORPORATION
       666 GRAND AVE
5927
       DES MOINES, IA 50309
                                                  Alta-Dena Certified Dairy, LLC   FREIGHT SERVICES AGREEMENT DATED 11/29/2016
       RUAN TRANSPORT CORPORATION
       666 GRAND AVE
5928
       DES MOINES, IA 50309
                                                  Alta-Dena Certified Dairy, LLC   FREIGHT SERVICES AGREEMENT DATED 12/18/2017

                                                                                                                                 Page 178 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 184 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                              Contract Description
       RUAN TRANSPORT CORPORATION
       666 GRAND AVE
5929
       DES MOINES, IA 50309
                                                  Alta-Dena Certified Dairy, LLC   FREIGHT SERVICES AGREEMENT DATED 12/19/2017
       RUAN TRANSPORT CORPORATION
       666 GRAND AVE
5930
       DES MOINES, IA 50309
                                                  Alta-Dena Certified Dairy, LLC   FREIGHT SERVICES AGREEMENT DATED 05/02/2016
       RUAN TRANSPORT CORPORATION
       666 GRAND AVE
5931
       DES MOINES, IA 50309
                                                  Alta-Dena Certified Dairy, LLC   FREIGHT SERVICES AGREEMENT DATED 02/08/2016
       RUAN TRANSPORT CORPORATION
       666 GRAND AVE
5932
       DES MOINES, IA 50309
                                                  Alta-Dena Certified Dairy, LLC   FREIGHT SERVICES AGREEMENT DATED 05/02/2016
       RUSSELL MAXWELL
5935   21287 STATE HIGHWAY 28
       DELHI, NY 13753                            Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       RUSSELL MAXWELL
5936   21287 STATE HIGHWAY 28
       DELHI, NY 13753                            Dean Foods Company               TRANSPORTATION AGREEMENT
       RYDER INTEGRATED LOGISTICS INC
       ATTN GENERAL COUNSEL
5957
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Midwest Ice Cream Company, LLC   FREIGHT SERVICES AGREEMENT DATED 09/16/2016
       RYDER INTEGRATED LOGISTICS INC
5960   PO BOX 209022
       DALLAS, TX 75320-9022                      Midwest Ice Cream Company, LLC   SERVICE CONTRACT DATED 12/07/2018
       RYDER TRUCK RENTAL INC
5962   11690 NW 105TH ST
       MIAMI, FL 33178                            Dean Foods Company               MAINTENANCE: EQUIPMENT DATED 07/14/1995
       RYDER TRUCK RENTAL INC
5963   11690 NW 105TH ST
       MIAMI, FL 33178                            Garelick Farms, LLC              MAINTENANCE: EQUIPMENT DATED 08/01/2016
       RYDER TRUCK RENTAL INC
5964   11690 NW 105TH ST
       MIAMI, FL 33178                            Berkeley Farms, LLC              MAINTENANCE: EQUIPMENT DATED 05/07/2012
       RYDER TRUCK RENTAL INC
5965   11690 NW 105TH ST
       MIAMI, FL 33178                            Berkeley Farms, LLC              MAINTENANCE: EQUIPMENT DATED 07/29/2010
       RYDER TRUCK RENTAL INC
5966   11690 NW 105TH ST
       MIAMI, FL 33178                            Country Fresh, LLC               MAINTENANCE: EQUIPMENT DATED 03/19/2015
       RYDER TRUCK RENTAL INC
5967   11690 NW 105TH ST
       MIAMI, FL 33178                            Alta-Dena Certified Dairy, LLC   LEASE: AUTO DATED 11/28/2006
       RYDER TRUCK RENTAL INC
5968   11690 NW 105TH ST
       MIAMI, FL 33178                            Country Fresh, LLC               MAINTENANCE: EQUIPMENT DATED 03/19/2015
       RYDER TRUCK RENTAL INC
5969   11690 NW 105TH ST
       MIAMI, FL 33178                            Dean Foods Company               REVENUE SHARING AGREEMENT DATED 09/11/2019
       RYDER TRUCK RENTAL INC
5972   11690 NW 105TH ST
       MIAMI, FL 33178                            Dean Transportation, Inc.        MAINTENANCE: EQUIPMENT DATED 04/01/2010
       RYDER TRUCK RENTAL INC
5974   11690 NW 105TH ST
       MIAMI, FL 33178                            Garelick Farms, LLC              MAINTENANCE: EQUIPMENT DATED 07/05/2012
       RYDER TRUCK RENTAL INC
5975   11690 NW 105TH ST
       MIAMI, FL 33178                            Garelick Farms, LLC              MAINTENANCE: EQUIPMENT DATED 10/18/2007
       RYDER TRUCK RENTAL INC
5978   11690 NW 105TH ST
       MIAMI, FL 33178                            Garelick Farms, LLC              MAINTENANCE: EQUIPMENT DATED 10/25/2018


                                                                                                                                 Page 179 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 185 of 248
                                          Proposed Assumed Contract Schedule
Item                       Counterparty                       Debtor(s)                               Contract Description
       RYDER TRUCK RENTAL INC
5982   11690 NW 105TH ST
       MIAMI, FL 33178                           Midwest Ice Cream Company, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/19/2013
       RYDER TRUCK RENTAL INC
5983   11690 NW 105TH ST
       MIAMI, FL 33178                           Dean Transportation, Inc.        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/06/2015
       RYDER TRUCK RENTAL INC
5984   11690 NW 105TH ST
       MIAMI, FL 33178                           Dean Transportation, Inc.        LICENSING AGREEMENT DATED 07/14/2015
       RYDER TRUCK RENTAL INC
5985   11690 NW 105TH ST
       MIAMI, FL 33178                           Shenandoah'S Pride, LLC          MAINTENANCE: EQUIPMENT DATED 01/12/2014
       RYDER TRUCK RENTAL INC
5986   3600 NW 82ND AVE
       MIAMI, FL 33166                           Dean Foods Company               MAINTENANCE: EQUIPMENT DATED 07/14/1995
       RYDER TRUCK RENTAL INC
5987   519 INDUSTRIAL DR
       MOULTRIE, GA 31788                        Dean Transportation, Inc.        LICENSING AGREEMENT DATED 09/10/2015
       RYDER TRUCK RENTAL INC
5988   632 W CARSON
       BRYAN, TX 77801                           Dean Transportation, Inc.        LICENSING AGREEMENT DATED 01/25/2016
       RYDER TRUCK RENTAL INC
5989   632 WEST CARSON #0168
       BRYAN, TX 77801                           Dean Transportation, Inc.        LICENSING AGREEMENT DATED 01/25/2016
       RYDER TRUCK RENTAL INC
5992   632 WEST CARSON #0168
       BRYAN, TX 77801                           Dean Transportation, Inc.        LEASE: AUTO DATED 01/25/2016
       RYDER TRUCK RENTAL INC
5993   632 WEST CARSON #0168
       BRYAN, TX 77801                           Dean Transportation, Inc.        LEASE: BUILDING AND LAND DATED 01/25/2016
       RYDER TRUCK RENTAL INC
       ATTN ADRIANO MELLUZO
5994
       11690 NW 105 ST                           Dean Transportation, Inc.
       MIAMI, FL 33178                           Shenandoah's Pride, LLC          MAINTENANCE: EQUIPMENT DATED 06/16/2014
       RYDER TRUCK RENTAL INC
       ATTN ADRIANO MELLUZO
5995
       11690 NW 105 ST                           Dean Transportation, Inc.
       MIAMI, FL 33178                           Shenandoah's Pride, LLC          MAINTENANCE: EQUIPMENT DATED 01/17/2014
       RYDER TRUCK RENTAL INC
       ATTN ADRIANO MELLUZO, GRP DIR
5997
       11690 NW 105TH ST                         Dean Transportation, Inc.
       MIAMI, FL 33178                           Southern Foods Group, LLC        MAINTENANCE: EQUIPMENT DATED 07/14/2014
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
5998
       1169 NW 105TH ST
       MIAMI, FL 33178                           Dean Transportation, Inc.        LEASE: AUTO DATED 07/14/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
5999
       11690 NW 105 ST
       MIAMI, FL 33178                           Dean Transportation, Inc.        LICENSING AGREEMENT DATED 07/14/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6000
       11690 NW 105TH ST
       MIAMI, FL 33178                           Dean Transportation, Inc.        LICENSING AGREEMENT DATED 07/14/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6001
       11690 NW 105TH ST
       MIAMI, FL 33178                           Dean Transportation, Inc.        LICENSING AGREEMENT DATED 01/25/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6004
       11690 NW 105TH ST
       MIAMI, FL 33178                           Country Fresh, LLC               LEASE: BUILDING AND LAND DATED 02/20/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6005
       11690 NW 105TH ST                         Dean Transportation, Inc.
       MIAMI, FL 33178-1103                      Dean Dairy Holdings, LLC         MAINTENANCE: EQUIPMENT DATED 10/15/2018

                                                                                                                              Page 180 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 186 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                       Debtor(s)                          Contract Description
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6008
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Transportation, Inc.   SERVICE CONTRACT DATED 07/14/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6009
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Transportation, Inc.   SERVICE CONTRACT DATED 01/25/2016
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6012
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Transportation, Inc.   LICENSING AGREEMENT DATED 07/14/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6013
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Transportation, Inc.   LICENSING AGREEMENT DATED 01/25/2016
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6014
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Transportation, Inc.   LEASE: BUILDING AND LAND DATED 07/14/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6015
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Transportation, Inc.   LEASE: BUILDING AND LAND DATED 07/14/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6016
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Transportation, Inc.   LEASE: BUILDING AND LAND DATED 07/14/2015
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6017
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Transportation, Inc.   LEASE: BUILDING AND LAND DATED 01/25/2016
       RYDER TRUCK RENTAL INC
       ATTN CORPORATE REAL ESTATE
6018
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Transportation, Inc.   LICENSING AGREEMENT DATED 07/14/2015
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6019
       11690 NW 105 ST
       MIAMI, FL 33178                            Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 05/15/2010
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6020
       11690 NW 105 ST
       MIAMI, FL 33178                            Shenandoah'S Pride, LLC     MAINTENANCE: EQUIPMENT DATED 01/01/2012
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6021
       11690 NW 105 ST
       MIAMI, FL 33178                            Shenandoah'S Pride, LLC     MAINTENANCE: EQUIPMENT DATED 06/01/2012
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6022
       11690 NW 105TH ST
       MIAMI, FL 33178                            Dean Transportation, Inc.   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/01/2016
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6023
       11690 NW 105TH ST
       MIAMI, FL 33178                            Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/01/2015
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6024
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Southern Foods Group, LLC   MAINTENANCE: EQUIPMENT DATED 05/22/2006
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6025
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                       Dean Dairy Holdings, LLC    MAINTENANCE: EQUIPMENT DATED 09/01/2008



                                                                                                                          Page 181 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 187 of 248
                                              Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                         Contract Description
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6026
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                          Berkeley Farms, LLC         MAINTENANCE: EQUIPMENT DATED 05/14/2007
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6027
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                          Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 02/01/2015
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6028
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                          Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 02/01/2015
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6032
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                          Dean Transportation, Inc.   MAINTENANCE: EQUIPMENT DATED 03/01/2016
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6038
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                          Garelick Farms, LLC         MAINTENANCE: EQUIPMENT DATED 08/01/2007
       RYDER TRUCK RENTAL INC
       ATTN GENERAL COUNSEL
6052
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                          Dean Foods Company          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/18/2007
       RYDER TRUCK RENTAL INC
       ATTN REAL ESTATE & ASSET DEVELOPMENT
6054
       11690 NW 105TH ST
       MIAMI, FL 33178                               Garelick Farms, LLC         MAINTENANCE: EQUIPMENT DATED 04/07/2008
       RYDER TRUCK RENTAL INC
       ATTN REAL ESTATE & ASSET DEVELOPMENT
6055
       11690 NW 105TH ST
       MIAMI, FL 33178                               Garelick Farms, LLC         MAINTENANCE: EQUIPMENT DATED 04/07/2008
       RYDER TRUCK RENTAL INC
       ATTN REAL ESTATE & ASSET DEVELOPMENT
6056
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                          Garelick Farms, LLC         LEASE: BUILDING AND LAND DATED 07/02/2008
       RYDER TRUCK RENTAL INC
       ATTN REAL ESTATE & ASSET DEVT
6057
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                          Garelick Farms, LLC         LEASE: BUILDING AND LAND DATED 12/20/2010
       RYDER TRUCK RENTAL INC
       ATTN REAL ESTATE & ASSET DEVT
6058
       11690 NW 105TH ST
       MIAMI, FL 33178-1103                          Garelick Farms, LLC         LEASE: BUILDING AND LAND DATED 04/07/2008
       RYDER TRUCK RENTAL INC
       C/O PROPERTIES & CONSTRUCTION
6059
       360O NW 82ND AVE
       MIAMI, FL 33166                               Reiter Dairy, LLC           LEASE: BUILDING AND LAND DATED 05/05/1999
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTAION SERVICES
6060   ATTN ADRIANO MELLUZZO, VP NATL SALES
       11690 NW 105TH ST
       MIAMI, FL 33178                               Dean Foods Company          LEASE: EQUIPMENT DATED 01/11/2016
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTAION SERVICES
6061   ATTN RICK CIBOS, DIR NATL ACCOUNTS
       11690 NW 105TH ST
       MIAMI, FL 33178                               Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 05/14/2011
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6062
       11690 NW 105TH ST
       MIAMI, FL 33178                               Dean Foods Company          MAINTENANCE: EQUIPMENT DATED 08/23/2000
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6077
       11690 NW 105TH ST
       MIAMI, FL 33178                               Southern Foods Group, LLC   MAINTENANCE: EQUIPMENT DATED 04/14/2014

                                                                                                                             Page 182 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 188 of 248
                                             Proposed Assumed Contract Schedule
Item                       Counterparty                          Debtor(s)                          Contract Description
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6078
       11690 NW 105TH ST
       MIAMI, FL 33178                              Dean Transportation, Inc.   LEASE: AUTO DATED 05/14/2011
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6079
       11690 NW 105TH ST
       MIAMI, FL 33178                              Garelick Farms, LLC         MAINTENANCE: EQUIPMENT DATED 11/08/2019
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6080
       11690 NW 105TH ST
       MIAMI, FL 33178                              Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 05/02/2012
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6081
       11690 NW 105TH ST
       MIAMI, FL 33178                              Dean Transportation, Inc.   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/12/2016
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6082
       11690 NW 105TH ST
       MIAMI, FL 33178                              Dean Transportation, Inc.   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/06/2016
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6083
       11690 NW 105TH ST
       MIAMI, FL 33178                              Dean Transportation, Inc.   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/17/2015
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6084
       11690 NW 105TH ST
       MIAMI, FL 33178                              Dean Transportation, Inc.   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/14/2015
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6085
       11690 NW 105TH ST
       MIAMI, FL 33178                              Dean Transportation, Inc.   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/10/2015
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6086
       11690 NW 105TH ST
       MIAMI, FL 33178                              Dean Transportation, Inc.   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/01/2015
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6087   ATTN JEFF MOORE, GENERAL MGR
       6660 BUTTON GWINNETT DR
       DORAVILLE, GA 30340                          Dean Foods Company          LEASE: EQUIPMENT DATED 09/19/2005
       RYDER TRUCK RENTAL INC
       D/B/A RYDER TRANSPORTATION SERVICES
6088   ATTN RICK CIBOS, DIR NATL ACCTS
       11690 NW 105TH ST
       MIAMI, FL 33178                              Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 05/14/2011
       RZESZ FARM LTD
6090   18378 MUMFORD ROAD
       GARRETTSVILLE, OH 44231                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       RZESZ FARM LTD
6091   18378 MUMFORD ROAD
       GARRETTSVILLE, OH 44231                      Dean Foods Company          TRANSPORTATION AGREEMENT
       S & J FARMS
6092   100 TANYARD LANE
       MONROE, TN 38573                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       S & J FARMS
6093   100 TANYARD LANE
       MONROE, TN 38573                             Dean Foods Company          TRANSPORTATION AGREEMENT
       S&P GLOBAL MARKET INTELLIGENCE LLC
       ATTN LEGAL DEPT
6094
       55 WATER ST
       NEW YORK, NY 10041                           Dean Foods Company          IT CONTRACT DATED 06/29/2018
       S.S. BROWN TRANSPORTATION
       ATTN SCOTT BROWN
6096
       1015 E DALLAS ST, STE 2
       MANSFIELD, TX 76063                          Dean Dairy Holdings, LLC    LOGISTICS CONTRACT DATED 11/11/2013

                                                                                                                           Page 183 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 189 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                        Debtor(s)                                    Contract Description
       SAFETY IN MOTION INC
       ATTN ANDY DUBOSE, COO
6098
       813 SW ALDER ST, STE 620                    Dean Dairy Holdings, LLC
       PORTLAND, OR 97205                          Suiza Dairy Group, LLC                  LICENSING AGREEMENT DATED 02/24/2014
       SAGE CREEK COLONY
6102   HC 83 BOX 25
       CHESTER, MT 59522                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       SAGE CREEK COLONY
6103   HC 83 BOX 25
       CHESTER, MT 59522                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       SAGE DINING SERVICES INC
       ATTN CHRISTINA RODRIGUEZ
6104
       222 BOSLEY AVE, STE B-7                     Dean Dairy Holdings, LLC
       TOWSON, MD 21204                            Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 11/01/2009
       SALEM LEASING CORPORATION                    Friendly's Manufacturing and Retail,
       ATTN C STEPHEN DULA, SR VP FINANCE          LLC
6108
       175 CHARLOIS BLVD                           Dean Dairy Holdings, LLC
       WINSTON SALEM, NC 27114-4788                Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 09/30/2016
       SALES RESOURCE INC
       D/B/A RESOURCE ONE
6110
       1024 EXECUTIVE PKWY
       CREVE COEUR, MO 63141                       Dean Foods Company                      SERVICE CONTRACT
       SALESFORCE.COM INC
       ATTN CHRIS HARRIS
6111
       1 MARKET, STE 300
       SAN FRANCISCO, CA 94105                     Dean Foods Company                      SERVICE CONTRACT DATED 06/11/2010
       SALIENT CORPORATION
       ATTN GENERAL COUNSEL
6112
       203 COLONIAL DR
       HORSEHEADS, NY 14845                        Dean Foods Company                      SOFTWARE LICENSING AGREEMENT DATED 01/18/2019
       SALLY J TROWBRIDGE
6113   PO BOX 231
       EBEN JCT, MI 49825                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       SALLY J TROWBRIDGE
6114   PO BOX 231
       EBEN JCT, MI 49825                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       SAM OR ROSE MARY COBLENTZ
6116   6785 RUSSELLVILLE ROAD
       GUTHRIE, KY 42234                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       SAM OR ROSE MARY COBLENTZ
6117   6785 RUSSELLVILLE ROAD
       GUTHRIE, KY 42234                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       SAMANTHA M. CRAUN
6118   2303 DAVIS DAIRY ROAD
       PHILADELPHIA, TN 37846                      Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       SAMANTHA M. CRAUN
6119   2303 DAVIS DAIRY ROAD
       PHILADELPHIA, TN 37846                      Dean Foods Company                      TRANSPORTATION AGREEMENT
       SAMMY NORTON
6120   PO BOX 1156
       DECATUR, TN 37322                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       SAMMY NORTON
6121   PO BOX 1156
       DECATUR, TN 37322                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       SAM'S CLUB
6122   608 SW 8TH ST
       BENTONVILLE, AR 72716                       Dean Foods Company                      CUSTOMER AGREEMENT
       SAMS EAST INC
       ATTN GENERAL MERCHANDISE MGR
6123
       702 SW 8TH ST
       BENTONVILLE, AR 72716                       Dean Foods Company                      VENDOR AGREEMENT
       SAMS WEST INC
       ATTN GENERAL MERCHANDISE MGR
6125
       702 SW 8TH ST
       BENTONVILLE, AR 72716                       Dean Foods Company                      VENDOR AGREEMENT


                                                                                                                                     Page 184 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 190 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                        Debtor(s)                        Contract Description
       SAMUAL F. STOLTZFUS
6127   530 FIDELIO ROAD
       HOPKINSVILLE, KY 42240                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAMUAL F. STOLTZFUS
6128   530 FIDELIO ROAD
       HOPKINSVILLE, KY 42240                      Dean Foods Company          TRANSPORTATION AGREEMENT
       SAMUEL E. ZOOK
6129   9895 PALMYRA ROAD
       OAK GROVE, KY 42262                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAMUEL E. ZOOK
6130   9895 PALMYRA ROAD
       OAK GROVE, KY 42262                         Dean Foods Company          TRANSPORTATION AGREEMENT
       SAMUEL F. SMOKER
6131   8301 DIXIE BEELINE HIGHWAY
       GUTHRIE, KY 42234                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAMUEL F. SMOKER
6132   8301 DIXIE BEELINE HIGHWAY
       GUTHRIE, KY 42234                           Dean Foods Company          TRANSPORTATION AGREEMENT
       SAMUEL K. STOLTZFOOS, JR.
6133   2952 SOUTH MONTGOMERY ROAD
       CADIZ, KY 42211                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAMUEL K. STOLTZFOOS, JR.
6134   2952 SOUTH MONTGOMERY ROAD
       CADIZ, KY 42211                             Dean Foods Company          TRANSPORTATION AGREEMENT
       SAMUEL L. OR THOMAS L. SOUTHERLAND
6135   354 PAINTER ROAD
       CHUCKEY, TN 37641                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAMUEL L. OR THOMAS L. SOUTHERLAND
6136   354 PAINTER ROAD
       CHUCKEY, TN 37641                           Dean Foods Company          TRANSPORTATION AGREEMENT
       SAMUEL L. STOLTZFUS
6137   147 MICHALIK DRIVE
       FT PLAIN, NY 13339                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAMUEL L. STOLTZFUS
6138   147 MICHALIK DRIVE
       FT PLAIN, NY 13339                          Dean Foods Company          TRANSPORTATION AGREEMENT
       SAMUEL M. RISSLER
6139   831 GEORGE SHAW ROAD
       HOPKINSVILLE, KY 42240                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAMUEL M. RISSLER
6140   831 GEORGE SHAW ROAD
       HOPKINSVILLE, KY 42240                      Dean Foods Company          TRANSPORTATION AGREEMENT
       SANTANDER BANK NA                           Dean Foods Company
       MAIL CODE: MA2-6560-CB16                    Dean Transportation, Inc.
6141
       28 STATE ST 16TH FL                         Suiza Dairy Group, LLC
       BOSTON, MA 02109                            Dean Dairy Holdings, LLC    LEASE: EQUIPMENT DATED 08/31/2015
       SANTEE DAIRIES INC
       ATTN PRESIDENT
6143
       17851 E RAILROAD ST
       CITY OF INDUSTRY, CA 91748                  Dean Foods Company          LICENSING AGREEMENT
       SANTEE DAIRIES INC
       ATTN PRESIDENT
6144
       17851 E RAILROAD ST
       CITY OF INDUSTRY, CA 91748                  Dean Foods Company          LICENSING AGREEMENT
        SANTEE DAIRIES INC
       ATTN PRESIDENT
6145
       231 E 23RD ST
       LOS ANGELES, CA 90011                       Dean Foods Company          LICENSING AGREEMENT
       SAPUTO DAIRY FOOD USA LLC
       F/K/A MORNINGSTAR FOODS LLC
6147   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800                Dean Dairy Holdings, LLC
       DALLAS, TX 75204                            Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 01/01/2013




                                                                                                                         Page 185 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 191 of 248
                                                     Proposed Assumed Contract Schedule
Item                        Counterparty                                   Debtor(s)                       Contract Description
        SAPUTO DAIRY FOODS LLC (F/K/A MORNINGSTAR FOODS
       LLC)
6148   C/O SAPUTO PRODUITS LAITIERS CANADA S E N C
       2365 CHEMIN DE LA COTE-DE-LIESSE
       ST LAURENT, QC H4N 2M7                                   Dean Foods Company     LEASE: BUILDING AND LAND
        SAPUTO DAIRY FOODS LLC (F/K/A MORNINGSTAR FOODS
       LLC)
6149   C/O SAPUTO PRODUITS LAITIERS CANADA S E N C
       2365 CHEMIN DE LA COTE-DE-LIESSE
       ST LAURENT, QC H4N 2M7                                   Dean Foods Company     LEASE: BUILDING AND LAND DATED 04/10/2019
        SAPUTO DAIRY FOODS LLC (F/K/A MORNINGSTAR FOODS
       LLC)
       F/K/A MORNINGSTAR FOODS LLC
6150   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800
       DALLAS, TX 75204                                         Dean Foods Company     LEASE: BUILDING AND LAND
       SAPUTO DAIRY FOODS USA LLC (F/K/A MORNINGSTAR
       FOODS LLC)
       F/K/A MORNINGSTAR FOODS LLC
6151   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800
       DALLAS, TX 75204                                         Dean Foods Company     LEASE: BUILDING AND LAND DATED 06/30/2014
       SAPUTO DAIRY FOODS USA LLC (F/K/A MORNINGSTAR
       FOODS LLC)
       F/K/A MORNINGSTAR FOODS LLC
6152   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800
       DALLAS, TX 75204
                                                                Dean Foods Company     LEASE: BUILDING AND LAND DATED 07/21/2014
       SAPUTO DAIRY FOODS USA LLC
       C/O SAPUTO INC
       ATTN ALAIN SIMARD, DIRECTOR RISK & REAL ESTATE ANALYST
6153   6869 METROPOLITAN BLVD E
       ST LEONARD, QC H1P 1X8
                                                                Dean Foods Company     LEASE: BUILDING AND LAND DATED 07/18/2014
       SAPUTO DAIRY FOODS USA LLC
       C/O SAPUTO PRODUITS LAITIERS CANADA S E N C
6154
       2365 CHEMIN DE LA COTE-DE-LIESSE
       ST LAURENT, QC H4N 2M7                                   Dean Foods Company     VENDOR AGREEMENT
       SAPUTO DAIRY FOODS USA LLC
       F/K/A MORNINGSTAR FOODS LLC
6155   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800
       DALLAS, TX 75204                                         Dean Foods Company     FORMULA ACCESS AGREEMENT DATED 05/01/2013
       SAPUTO DAIRY FOODS USA LLC
       F/K/A MORNINGSTAR FOODS LLC
6156   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800
       DALLAS, TX 75204                                         Dean Foods Company     FORMULA ACCESS AGREEMENT DATED 05/02/2013
       SAPUTO DAIRY FOODS USA LLC
       F/K/A MORNINGSTAR FOODS LLC
6157   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800
       DALLAS, TX 75204                                         Dean Foods Company     SERVICE CONTRACT DATED 04/01/2019
       SAPUTO DAIRY FOODS USA LLC
       F/K/A MORNINGSTAR FOODS LLC
6158   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800
       DALLAS, TX 75204                                         Dean Foods Company     SERVICE CONTRACT
       SAPUTO DAIRY FOODS USA LLC
       F/K/A MORNINGSTAR FOODS LLC
6159   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800
       DALLAS, TX 75204                                         Dean Foods Company     JOINT VENTURE AGREEMENT DATED 04/01/2019



                                                                                                                                   Page 186 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 192 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                       Debtor(s)                           Contract Description
       SAPUTO DAIRY FOODS USA LLC
       F/K/A MORNINGSTAR FOODS LLC
6160   ATTN PRESIDENT
       2711 N HASKELL AVE, STE 3800
       DALLAS, TX 75204                            Dean Foods Company          JOINT VENTURE AGREEMENT
       SAPUTO INC
       ATTN LEGAL DEPT
6161
       6869 METRO BLVD E                                                       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       MONTREAL, QC H1P 1X8                        Southern Foods Group, LLC   12/14/2012
       SAS DAIRY
6162   506 SR 467
       CLOVIS, NM 88101                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAS DAIRY
6163   506 SR 467
       CLOVIS, NM 88101                            Dean Foods Company          TRANSPORTATION AGREEMENT
       SASCO REALTY
6164   2575 COLLINS AVE STE C-10
       MIAMI BEACH, FL 33140                       Dean Foods Company          LEASE: BUILDING AND LAND
       SATARIA 3PL
6165   13739 LINCOLN ST NE
       HAM LAKE, MN 55304                          Dean Foods Company          TRANSPORTATION AGREEMENT
        SATELLITE SHELTERS INC - CHICAGO
6166   14835 NEW AVE
       LOCKPORT, IL 60441-6227                     Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 05/11/2017
        SATORI SOLUTIONS LLC
       ATTN CHRIS SCHULTZ, PRESIDENT
6167
       10901 W TOLLER DR, STE 110
       LITTLETON, CO 80127                         Dean Foods Company          SERVICE CONTRACT
       SAVAGE FARMS PARTNERSHIP
6168   694 WEST MACY GILEAD ROAD
       MACY, IN 46951                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAVAGE FARMS PARTNERSHIP
6169   694 WEST MACY GILEAD ROAD
       MACY, IN 46951                              Dean Foods Company          TRANSPORTATION AGREEMENT
       SAYERS DAIRY
6174   1994 ROAD 5
       CLARKSON, NE 68629                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SAYERS DAIRY
6175   1994 ROAD 5
       CLARKSON, NE 68629                          Dean Foods Company          TRANSPORTATION AGREEMENT
       SCALES DAIRY LLC
6176   5294 NASHVILLE ROAD
       RUSSELLVILLE, KY 42276                      Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SCALES DAIRY LLC
6177   5294 NASHVILLE ROAD
       RUSSELLVILLE, KY 42276                      Dean Foods Company          TRANSPORTATION AGREEMENT
       SCATTERED ACRES INC
6180   1750 VAN REED ROAD
       SINKING SPRING, PA 19608                    Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SCATTERED ACRES INC
6181   1750 VAN REED ROAD
       SINKING SPRING, PA 19608                    Dean Foods Company          TRANSPORTATION AGREEMENT
       SCHENKEL, PETE
6182   2711 N HASKELL, STE 3900
       DALLAS, TX 75206                            Dean Foods Company          EMPLOYEE BENEFIT PLANS DATED 04/26/2017
       SCHENKEL, PETE
6183   2711 N HASKELL, STE 3900
       DALLAS, TX 75206                            Southern Foods Group, LLC   EMPLOYEE BENEFIT PLANS DATED 03/19/1999
       SCHENKEL, PETE
6184   2711 N HASKELL, STE 3900
       DALLAS, TX 75206                            Southern Foods Group, LLC   EMPLOYEE BENEFIT PLANS
       SCHMIDT & SONS INC
       ATTN KEITH SCHMIDT, PRESIDENT
6185
       2719 CHURCH ST                              Suiza Dairy Group, LLC
       GONZALES, TX 78629                          Dean Dairy Holdings, LLC    PURCHASE CONTRACT DATED 05/20/2016


                                                                                                                            Page 187 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 193 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                        Debtor(s)                                    Contract Description
       SCHOOL NUTRITION PLUS INC
6189   6424 CLARA ST
       BELL GARDENS, CA 90201                     Dean Foods Company                     LICENSING AGREEMENT
       SCHREIBER FOODS INC
6190   2101 BOHMANN DR
       RICHLAND CENTER, WI 53581                  Dean Foods Company                     ENVIRONMENTAL CLEAN-UP AGREEMENT
       SCHREIBER FOODS INC
       2101 BOHMANN DR
6191
       RICHLAND CENTER, WI 53581
                                                  Dean Foods Company                     ENVIRONMENTAL CLEAN-UP AGREEMENT
       SCHREIBER FOODS INC
6192   2101 BOHMANN DR
       RICHLAND CENTER, WI 53581                  Dean Foods Company                     ENVIRONMENTAL CLEAN-UP AGREEMENT
       SCHREIBER FOODS INC
6193   2101 BOHMANN DR
       RICHLAND CENTER, WI 53581                  Dean Foods Company                     ENVIRONMENTAL CLEAN-UP AGREEMENT
       SCHREIBER FOODS INC
6194   2101 BOHMANN DR
       RICHLAND CENTER, WI 53581                  Dean Foods Company                     ENVIRONMENTAL CLEAN-UP AGREEMENT
       SCHREIBER FOODS INC
       ATTN GENERAL COUNSEL
6195
       425 PINE ST
       GREEN BAY, WI 54307                        Dean Foods Company                     TRADEMARK OR IP AGREEMENT DATED 03/30/2011
       SCHREIBER FOODS INC
       ATTN GENERAL COUNSEL                        Suiza Dairy Group, LLC
6196
       425 PINE ST                                Dean Intellectual Property Services II,
       GREEN BAY, WI 54307                        Inc.                                    TRADEMARK OR IP AGREEMENT DATED 04/01/2011
        SCHULTZ BROS. FARM, INC.
6200   PO BOX 27607
       LANSING, MI 48909                          Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT
        SCHULTZ BROS. FARM, INC.
6201   PO BOX 27607
       LANSING, MI 48909                          Dean Foods Company                     TRANSPORTATION AGREEMENT
        SCHUSTER CO
6202   2605 LINCOLN AVE SW                        Dean Dairy Holdings LLC
       LE MARS, IA 51031                          Suiza Dairy Group LLC                  SERVICE CONTRACT
        SCHUSTER CO
6203   2605 LINCOLN AVE SW                        Dean Dairy Holdings LLC
       LE MARS, IA 51031                          Suiza Dairy Group LLC                  SERVICE CONTRACT
        SCHUSTER CO
       2605 LINCOLN AVE SW                        Dean Dairy Holdings LLC
6204
       LE MARS, IA 51031                          Suiza Dairy Group LLC
                                                  Friendlys Manufacturing & Retail LLC   SERVICE CONTRACT
        SCHUSTER CO
       ATTN JEFF ARENS
6210
       2605 LINCOLN AVE SW
       LE MARS, IA 51031                          Dean Foods Company                     LOGISTICS CONTRACT DATED 02/11/2011
       SCHUSTER, STEVE, OS TRUSTEE
6212   RESEARCHING ADDRESS
                                                  Dean Foods North Central, LLC          LEASE: BUILDING AND LAND
       SCOTLYNN INVESTMENTS INC
       ATTN KEVIN KOLKER
6221
       15671 SAN CARLOS BLVD, STE 102             Dean Dairy Holdings, LLC
       FORT MYERS, FL 33908                       Suiza Dairy Group, LLC                 FREIGHT SERVICES AGREEMENT DATED 06/20/2014
       SCOTLYNN INVESTMENTS INC
       ATTN KEVIN KOLKER
6222
       15671 SAN CARLOS BLVD, STE 102             Dean Dairy Holdings LLC
       FORT MYERS, FL 33908                       Suiza Dairy Group LLC                  SERVICE CONTRACT
       SCOTT OR KATHIE RYAN
6223   744 LATIMER HILL ROAD
       CANAJOHARIE, NY 13317                      Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT
       SCOTT OR KATHIE RYAN
6224   744 LATIMER HILL ROAD
       CANAJOHARIE, NY 13317                      Dean Foods Company                     TRANSPORTATION AGREEMENT



                                                                                                                                       Page 188 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 194 of 248
                                                 Proposed Assumed Contract Schedule
Item                       Counterparty                              Debtor(s)                          Contract Description
       SCS LL LLC
       ATTN JASON E BURNETT, SVP & GEN COUNSEL
6229
       502 10TH AVE N                                   Dean Dairy Holdings, LLC
       ALGONA, WA 98001                                 Suiza Dairy Group, LLC      LEASE: BUILDING AND LAND DATED 10/05/2016
       SEATON IRON & METAL
6232   132 COUNTY ROAD 370
       ATHENS, TN 37303                                 Mayfield Dairy Farms, LLC   INDEMNITY AGREEMENT DATED 06/02/2010
       SEATON, DAVID N
6233   132 COUNTY RD 370
       ATHENS, TN 37303                                 Mayfield Dairy Farms, LLC   LEASE: BUILDING AND LAND DATED 04/22/2017
       SEATON, DAVID N
6234   132 COUNTY RD 370
       ATHENS, TN 37303                                 Mayfield Dairy Farms, LLC   LEASE: BUILDING AND LAND DATED 06/20/2018
       SEATON, DAVID N
6235   132 COUNTY RD 370
       ATHENS, TN 37303                                 Mayfield Dairy Farms, LLC   LEASE: BUILDING AND LAND
       SEATON, JOHN N
6236   2038 HIGHWAY 30 E
       ATHENS, TN 37303                                 Mayfield Dairy Farms, LLC   LEASE: BUILDING AND LAND
       SECURITAS SECURITY SERVICES USA INC
       7680 UNIVERSAL BLVD, STE 230
6239
       ORLANDO, FL 32819
                                                        Dean Dairy Holdings, LLC    SERVICE CONTRACT
       SECURITAS SECURITY SERVICES USA INC
       7680 UNIVERSAL BLVD, STE 230
6240
       ORLANDO, FL 32819
                                                        Dean Dairy Holdings, LLC    SERVICE CONTRACT
       SECURITAS SECURITY SERVICES USA INC
6241   7680 UNIVERSAL BLVD, STE 230
       ORLANDO, FL 32819                                Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/01/2017
       SECURITAS SECURITY SERVICES USA INC
       ATTN JOHN KEANE, AVP
6242
       20465 STATE HWY 249, STE 400
       HOUSTON, TX 77070                                Southern Foods Group, LLC   SERVICE CONTRACT
       SECURITAS SECURITY SERVICES USA INC
       ATTN JOHN KEANE, AVP
6243
       20465 STATE HWY 249, STE 400
       HOUSTON, TX 77070                                Southern Foods Group, LLC   SERVICE CONTRACT DATED 02/29/2016
       SECURITAS SECURITY SERVICES USA INC
       ATTN ROB WARCHOLIK, AREA VP
6244
       402 S MILLIKEN AVE, STE G-H
       ONTARIO, CA 91761                                Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       SECURITAS SECURITY SERVICES USA INC
       ATTN ROB WARCHOLIK, AREA VP
6245
       402 S MILLIKEN AVE, STE G-H
       ONTARIO, CA 91761                                Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       SECURITAS SECURITY SERVICES USA INC
       ATTN ROB WARCHOLIK, AREA VP
6246
       402 S MILLIKEN AVE, STE G-H
       ONTARIO, CA 91761                                Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       SEDGWICK CLAIMS MANAGEMENT SERVICES INC
       ATTN BOBBY HOLDEN, VP CLIENT SERVICES
6247
       6100 TENNYSON PKWY, STE 230                      Dean Foods Company
       PLANO, TX 75024                                  Southern Foods Group, LLC   EMPLOYEE BENEFIT PLANS DATED 02/05/2019
       SEDGWICK CLAIMS MANAGEMENT SERVICES INC
       ATTN GENERAL COUNSEL
6248
       1100 RIDGEWAY LOOP RD                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       MEMPHIS, TN 38120                                Dean Foods Company          AUDITORS, ETC.) DATED 02/19/2019
       SEDGWICK CLAIMS MGMT SERVICE INC
       ATTN BOBBY HOLDEN, VP CLIENT SERVICES
6249
       6100 TENNYSON PKWY, STE 230                      Southern Foods Group, LLC   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       PLANO, TX 75024                                  Dean Foods Company          AUDITORS, ETC.) DATED 02/05/2019
       SEDGWICK CLAIMS MGMT SERVICE INC
       ATTN GENERAL COUNSEL
6250
       1100 RIDGEWAY LOOP RD                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       MEMPHIS, TN 38120                                Dean Foods Company          AUDITORS, ETC.) DATED 02/19/2019

                                                                                                                                Page 189 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 195 of 248
                                                 Proposed Assumed Contract Schedule
Item                       Counterparty                               Debtor(s)                           Contract Description
       SEDGWICK CLAIMS MGMT SERVICE INC
       ATTN GENERAL COUNSEL
6251
       1100 RIDGEWAY LOOP RD                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       MEMPHIS, TN 38120                                Dean Foods Company            AUDITORS, ETC.) DATED 02/19/2019
       SELECT MILK (SELECT PRODUCERS)
6253   320 W HERMOSA DR
       ARTESIA, NM 88210                                Dean Foods Company            PRE-PETITION MILK
       SELECT MILK PRODUCERS INC
       ATTN MICHAEL J MCCLOSKEY, CEO
6254
       320 W HERMOSA DR
       ARTESIA, NM 88210                                Dean Foods Company            CUSTOMER AGREEMENT DATED 04/13/2009
       SELECT MILK PRODUCERS INC
       ATTN RANCE C MILES, CFO
6257
       320 W HERMOSA DR
       ARTESIA, NM 88210                                Dean Foods Company            CUSTOMER AGREEMENT
       SELECT MILK PRODUCERS INC
       ATTN RANCE C MILES, CFO
6258
       320 W HERMOSA DR
       ARTESIA, NM 88210                                Dean Foods Company            CUSTOMER AGREEMENT DATED 07/14/2009
        SENSIENT FLAVORS LLC
       ATTN GENERAL MGR FLAVORS USA
6261
       5600 W RAYMOND ST                                Dean Dairy Holdings, LLC
       INDIANAPOLIS, IN 46241                           Suiza Dairy Group, LLC        PURCHASE CONTRACT DATED 01/01/2014
        SENSORYEFFECTS INC
       ATTN GENERAL MGR FLAVORS USA
6267
       5600 W RAYMOND ST                                Dean Dairy Holdings, LLC
       INDIANAPOLIS, IN 46241                           Suiza Dairy Group, LLC        PURCHASE CONTRACT DATED 07/01/2019
       SERTI INFORMATIQUE INC
       ATTN FRANCIS GINGRAS, VICE PRESIDENT
6273
       7555 RUE BECLARD
       ANJOU, QC HI1J 2S5                               Dean Foods Company            SERVICE CONTRACT DATED 11/28/2018
       SEVILLE COLONY
6276   Attention: William Hofer PO Box 1409
       Cut Bank, MT 59427-1409                          Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       SEVILLE COLONY
6277   Attention: William Hofer PO Box 1409
       Cut Bank, MT 59427-1409                          Dean Foods Company            TRANSPORTATION AGREEMENT
        SH PREMIERS INC
       ATTN JONATHAN PAIK, PRESIDENT
6283
       880 ALLENTOWN RD
       LANSDALE, PA 19446                               Tuscan/Lehigh Dairies, Inc.   CUSTOMER AGREEMENT DATED 08/02/2011
        SHAFFER TRANSPORTATION
6284   PO BOX 82634
       LINCOLN, NE 68501-2634                           Dean Foods Company            TRANSPORTATION AGREEMENT
       SHAMROCK FOODS COMPANY
       D/B/A SHAMROCK FARMS
6287   ATTN W KENT MCCLELLAND, PRESIDENT & CEO
       3900 E CAMELBACK RD, STE 300                     Dean Dairy Holdings, LLC
       PHOENIX, AZ 85018                                Suiza Dairy Group, LLC        PARTNERSHIP AGREEMENT DATED 11/03/2017
       SHAMROCK FOODS COMPANY
       D/B/A SHAMROCK FARMS
6288   ATTN W KENT MCCLELLAND, PRESIDENT & CEO
       3900 E CAMELBACK RD, STE 300                     Dean Dairy Holdings, LLC
       PHOENIX, AZ 85018                                Suiza Dairy Group, LLC        CO-PACKING AGREEMENT DATED 08/17/2017
       SHANNON D. IRWIN
6289   43320 GILSON RIDGE ROAD
       CENTERVILLE, PA 16404                            Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       SHANNON D. IRWIN
6290   43320 GILSON RIDGE ROAD
       CENTERVILLE, PA 16404                            Dean Foods Company            TRANSPORTATION AGREEMENT
       SHARON HAGENOW
6292   6093 SOUTH 960 WEST
       WESTVILLE, IN 46391                              Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       SHARON HAGENOW
6293   6093 SOUTH 960 WEST
       WESTVILLE, IN 46391                              Dean Foods Company            TRANSPORTATION AGREEMENT

                                                                                                                                  Page 190 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 196 of 248
                                              Proposed Assumed Contract Schedule
Item                        Counterparty                          Debtor(s)                         Contract Description
       SHAW'S SUPERMARKETS INC
       ATTN FRED W HARTZ, VP NON-PERISHABLE
6296
       140 LAUREL ST
       EAST BRIDGEWATER, MA 02333                    Dean Foods Company          CUSTOMER AGREEMENT
        SHENANDOAH DAIRY, INC.
6300   16540 68TH PLACE
       LIVE OAK, FL 32060                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        SHENANDOAH DAIRY, INC.
6301   16540 68TH PLACE
       LIVE OAK, FL 32060                            Dean Foods Company          TRANSPORTATION AGREEMENT
        SHENK FARMS LLC
6303   550 WEST NEWPORT ROAD
       LITITZ, PA 17543                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        SHENK FARMS LLC
6304   550 WEST NEWPORT ROAD
       LITITZ, PA 17543                              Dean Foods Company          TRANSPORTATION AGREEMENT
       SHI INTERNATIONAL
6305   PO BOX 952121                                                             IT - R&M COMPUTER EQUIPMENT/SOFTWARE MAINTENANCE
       DALLAS, TX 75395                              Dean Foods Company          AGREEMENT
       SHIELDS DAIRY FARM, LLC
6306   872 WORTHINGTON SLATE LICK ROAD
       WORTHINGTON, PA 16262                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SHIELDS DAIRY FARM, LLC
6307   872 WORTHINGTON SLATE LICK ROAD
       WORTHINGTON, PA 16262                         Dean Foods Company          TRANSPORTATION AGREEMENT
       SHOPPA'S MATERIAL HANDLING LTD
6310   15217 GRAND RIVER RD
       FORT WORTH, TX 76155                          Dean Dairy Holdings, LLC    LEASE: EQUIPMENT
       SHOPPA'S MATERIAL HANDLING LTD
6311   15217 GRAND RIVER RD
       FORT WORTH, TX 76155                          Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 06/24/2005
       SHOPPA'S MATERIAL HANDLING LTD
6312   15217 GRAND RIVER RD
       FORT WORTH, TX 76155                          Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 08/15/2006
       SHOPTOLOGY INC
       ATTN GENERAL COUNSEL
6314
       7800 N DALLAS PKWY
       PLANO, TX 75204                               Dean Foods Company          ADVERTISING CONTRACT DATED 02/19/2019
        SIEMENS FINANCIAL SERVICES INC
       ATTN HELENE CHUDY
6315
       170 WOOD AVE S                                Suiza Dairy Group, LLC
       ISELIN, NJ 08830                              Dean Dairy Holdings, LLC    LEASE: EQUIPMENT
        SIEMENS FINANCIAL SERVICES INC
       ATTN KEVIN KEATON
6316
       170 WOOD AVE S                                Suiza Dairy Group, LLC
       ISELIN, NJ 08830                              Dean Dairy Holdings, LLC    PURCHASE CONTRACT DATED 06/12/2006
        SIEMENS FINANCIAL SERVICES INC
       ATTN KEVIN KEATON                             Southern Foods Group, LLC
6317
       170 WOOD AVE S                                Dean Dairy Holdings, LLC
       ISELIN, NJ 08830                              Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 08/31/2014
        SIEMENS FINANCIAL SERVICES INC
       ATTN KEVIN KEATON
6318
       170 WOOD AVE S                                Suiza Dairy Group, LLC
       ISELIN, NJ 08830                              Dean Dairy Holdings, LLC    LEASE: EQUIPMENT DATED 06/09/2004
        SIEMENS FINANCIAL SERVICES INC
       ATTN KEVIN KEATON
6319
       170 WOOD AVE S                                Suiza Dairy Group, LLC
       ISELIN, NJ 08830                              Dean Dairy Holdings, LLC    LEASE: EQUIPMENT
        SIEMENS FINANCIAL SERVICES INC
       ATTN ROBERT ANDERSON, SVP
6321
       170 WOOD AVE S                                Suiza Dairy Group, LLC
       ISELIN, NJ 08830                              Dean Dairy Holdings, LLC    LEASE: EQUIPMENT DATED 06/09/2004
       SIGNATURE FINANCIAL LLC
       ATTN RON KOEHLER, VP
6322
       225 BROADHOLLOW RD, STE 132W                  Dean Transportation, Inc.
       MELVILLE, NY 11747                            Dean Foods Company          GUARANTEES DATED 08/27/2014

                                                                                                                           Page 191 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 197 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                              Debtor(s)                                     Contract Description
       SIGNATURE FINANCIAL LLC
       ATTN RON KOEHLER, VP
6323
       225 BROADHOLLOW RD, STE 132W
       MELVILLE, NY 11747                               Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 08/27/2014
       SIGNODE
6324   PO BOX 71506
       CHICAGO, IL 60694                                Dean Foods Of Wisconsin, LLC            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
       SILGAN WHITE CAP LLC
       D/B/A SILGAN CLOSURES
6325
                                                        Dean Dairy Holdings, LLC
                                                        Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 10/08/2018
       SILGAN WHITE CAP LLC
       D/B/A SILGAN CLOSURES
6326   ATTN VP OF SALES AND MARKETING
       1140 31 ST                                       Dean Dairy Holdings, LLC
       DOWNERS GROVE, IL 60515                          Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 07/01/2017
       SILVON SOFTWARE INC
       ATTN MICHAEL J HENNEL, PRESIDENT
6328
       900 OAKMONT LN, STE 400
       WESTMONT, IL 60559                               Dean Foods Company                      SERVICE CONTRACT DATED 06/28/1996
       SIMON S. BYLER
6329   144 LAVER ROAD
       GREENVILLE, PA 16125                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       SIMON S. BYLER
6330   144 LAVER ROAD
       GREENVILLE, PA 16125                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       SIRVA RELOCATION LLC
       ATTN DEAN DIRECTOR OF CLIENT ENGAGEMENT
6344
       3300 FERNBROOK LN, STE 300
       PLYMOUTH, MN 55447                               Dean Services, LLC                      SERVICE CONTRACT
       SIRVA RELOCATION LLC
       ATTN DEAN DIRECTOR OF CLIENT ENGAGEMENT
6345
       3300 FERNBROOK LN, STE 300
       PLYMOUTH, MN 55447                               Dean Services, LLC                      SERVICE CONTRACT DATED 12/03/2018
       SJS TRANSPORT LLC
6346   445 COMMERCE SQUARE
       COLUMBUS, OH 43228                               Reiter Dairy, LLC                       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)
        SKATTUM REVOCABLE LIVING TRUST
6348   10 MCDONALD CREEK
       LIVINGSTON, MT 59047                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        SKATTUM REVOCABLE LIVING TRUST
6349   10 MCDONALD CREEK
       LIVINGSTON, MT 59047                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       SLALOM LLC
       D/B/A SLALOM CONSULTING
6353   ATTN BUSINESS & LEGAL AFFAIRS
       821 2ND AVENUE, STE 1900
       SEATTLE, WA 98104                                Dean Foods Company                      SERVICE CONTRACT DATED 05/18/2018
       SLALOM LLC
       D/B/A SLALOM CONSULTING
6364   ATTN BUSINESS & LEGAL AFFAIRS
       821 2ND AVENUE, STE 1900
       SEATTLE, WA 98104                                Dean Foods Company                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/19/2018
       SLEEK FLEET LLC                                   Friendly's Manufacturing and Retail,
       ATTN JIM ROBINSON, CCO                           LLC
6373
       2107 TELEGRAPH RD                                Suiza Dairy Group, LLC
       BANNOCKBURN, IL 60015                            Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 11/01/2017
        SMART & FINAL INC
       ATTN MIKE MORTENSEN
6375
       PO BOX 512377
       LOS ANGELES, CA 90051-0377                       Dean Foods Company                      LICENSING AGREEMENT DATED 03/01/2014
       SMART & FINAL STORES LLC
       ATTN SVP, GM WEST
6378
       600 CITADEL DR
       COMMERCE, CA 90040                               Dean Foods Company                      GUARANTEES DATED 08/25/2016

                                                                                                                                             Page 192 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 198 of 248
                                                 Proposed Assumed Contract Schedule
Item                       Counterparty                              Debtor(s)                         Contract Description
       SMITH OIL CORP
       ATTN CHRISTOPHER R BREELAND, VP
6379
       2120 16TH ST                                     Suiza Dairy Group, LLC
       ROCKFORD, IL 61104                               Dean Dairy Holdings, LLC    PURCHASE CONTRACT DATED 07/02/2019
       SMITH'S DAIRY
6388   225 FERRELL LANE
       MONROE, TN 38573                                 Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SMITH'S DAIRY
6389   225 FERRELL LANE
       MONROE, TN 38573                                 Dean Foods Company          TRANSPORTATION AGREEMENT
        SMITHS FOOD & DRUG CENTERS INC
       D/B/A INTER-AMERICAN PRODUCTS
6390   ATTN GENERAL MANAGER
       500 N SUGAR ST, BLDG #4
       LAYTON, UT 84041                                 Southern Foods Group, LLC   TRADEMARK OR IP AGREEMENT DATED 09/20/2005
        SMITH-ZIEGLER DAIRY, LLC
6391   3615 WEST OAK STREET
       LEBANON, PA 17042                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        SMITH-ZIEGLER DAIRY, LLC
6392   3615 WEST OAK STREET
       LEBANON, PA 17042                                Dean Foods Company          TRANSPORTATION AGREEMENT
       SML GARBAGE COLLECTION INC
       ATTN MICHAEL SHOVER, MGR
6393
       523 BONBROOKMILL RD
       ROCKY MOUNT, VA 24153                            Suiza Dairy Group, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/16/2018
       SMURFIT KAPPA NORTH AMERICA LLC
       ATTN SCOTT BROWN, RSM
6395
       18601 LBJ FREEWAY, STE 410
       MESQUITE, TX 75150                               Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/08/2017
       SNYDER BROTHERS INC
       ATTN GAS MARKETING
6398   PO BOX 1022
       1 GLADE PARK EAST                                Suiza Dairy Group, LLC
       KITTANNING, PA 16201                             Dean Dairy Holdings, LLC    PURCHASE CONTRACT DATED 10/03/2016
       SNYDER BROTHERS INC
       ATTN VP GAS MARKETING
6399   PO BOX 1022
       1 GLADE PARK EAST
       KITTANNING, PA 16201                             Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 10/03/2016
       SOCIUS INGREDIENTS LLC
6400   1033 UNIVERSITY PL STE 110
       EVANSTON, IL 60201                               Dean Foods Company          JOINT VENTURE AGREEMENT
       SOCO GROUP INC, THE
       ATTN ANGUS MCDONALD, PRES
6401
       5962 PRIESTLY                                    Dean Dairy Holdings, LLC
       CARLSBAD, CA 92008                               Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 02/24/2015
       SODEXO OPERATIONS LLC
       ATTN VP, DISTRIBUTION AND OPS SUPPORT
6405
       9801 WASHINGTONIAN BLVD                          Dean Dairy Holdings, LLC
       GAITHERSBURG, MD 20878                           Suiza Dairy Group, LLC      CUSTOMER AGREEMENT DATED 05/01/2015
       SODEXO OPERATIONS LLC
       ATTN VP, DISTRIBUTION AND OPS SUPPORT
6406
       9801 WASHINGTONIAN BLVD                          Dean Dairy Holdings, LLC
       GAITHERSBURG, MD 20878                           Suiza Dairy Group, LLC      CUSTOMER AGREEMENT DATED 06/04/2018
       SODEXO OPERATIONS LLC
       ATTN VP; DISTRIBUTION AND OPERATIONS SUPPORT
6408
       9801 WASHINGTONIAN BLVD                          Dean Dairy Holdings, LLC
       GAITHERSBURG, MD 20878                           Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 05/01/2015
       SODEXO OPERATIONS LLC
       ATTN VP; DISTRIBUTION AND OPERATIONS SUPPORT
6409
       9801 WASHINGTONIAN BLVD                          Dean Dairy Holdings, LLC
       GAITHERSBURG, MD 20878                           Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 06/04/2018
       SOFTWARE AG USA INC
       ATTN LEGAL SERIVCES
6410
       11700 PLAZA AMERICA DR, STE 700
       RESTON, VA 20190                                 Dean Foods Company          LICENSING AGREEMENT DATED 07/23/2010

                                                                                                                               Page 193 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 199 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                             Debtor(s)                          Contract Description
       SOFTWARE AG USA INC
       ATTN LEGAL SERIVCES
6411
       11700 PLAZA AMERICA DR, STE 700
       RESTON, VA 20190                                 Dean Foods Company          LICENSING AGREEMENT DATED 03/31/2014
       SOFTWARE AG USA INC
       ATTN LEGAL SERIVCES
6412
       11700 PLAZA AMERICA DR, STE 700
       RESTON, VA 20190                                 Dean Foods Company          LICENSING AGREEMENT DATED 01/25/2019
       SOFTWARE AG USA INC
       ATTN VP; DISTRIBUTION AND OPERATIONS SUPPORT
6413
       9801 WASHINGTONIAN BLVD
       GAITHERSBURG, MD 20878                           Dean Foods Company          SERVICE CONTRACT DATED 03/29/2018
       SOFTWAREONE INC
       ATTN MARISA MUELLER
6414
       20875 CROSSROADS CIRCLE, STE 1
       WAUKESHA, WI 53186-4093                          Dean Foods Company          SOFTWARE LICENSING AGREEMENT
       SOFTWAREONE INC
       ATTN MARISA MUELLER
6415
       20875 CROSSROADS CIRCLE, STE 1
       WAUKESHA, WI 53186-4093                          Dean Foods Company          SOFTWARE LICENSING AGREEMENT
       SOFTWAREONE INC
       ATTN MARISA MUELLER
6416
       20875 CROSSROADS CIRCLE, STE 1
       WAUKESHA, WI 53186-4093                          Dean Management, LLC        SERVICE CONTRACT DATED 12/04/2014
       SOFTWAREONE INC
       ATTN MS ADMIN
6417
       20875 CROSSROADS CIRCLE, STE 1
       WAUKESHA, WI 53186-4093                          Dean Foods Company          SOFTWARE LICENSING AGREEMENT
       SOFTWAREONE INC
       ATTN MS ADMIN
6418
       20875 CROSSROADS CIRCLE, STE 1
       WAUKESHA, WI 53186-4093                          Dean Foods Company          SOFTWARE LICENSING AGREEMENT
       SOMAX INC
       ATTN ROGER LAWTON, PRESIDENT/CEO
6419
       11175 CICERO DR, STE 100
       ALPHARETTA, GA 30022                             Dean Foods Company          SERVICE CONTRACT DATED 01/04/2019
       SOMAX INC
       ATTN ROGER LAWTON, PRESIDENT/CEO
6420
       11175 CICERO DR, STE 100
       ALPHARETTA, GA 30022                             Dean Foods Company          SERVICE CONTRACT DATED 01/07/2019
       SOO LINE RAILROAD COMPANY
6422   120 S 6TH, ST STE 900
       MINNEAPOLIS, MN 55402-1812                       Dean Foods Company          LEASE: BUILDING AND LAND DATED 05/01/1986
       SOO LINE RAILROAD COMPANY
6423   120 S 6TH, ST STE 900
       MINNEAPOLIS, MN 55402-1812                       Dean Foods Company          LEASE: BUILDING AND LAND DATED 06/01/1989
       SORENSON, DOUG & KARMA & DEANN IVERSON
6425   D/B/A ST GEORGE DISTRIBUTING
                                                        Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 02/07/2018
       SORENSON, DOUG & KARMA & DEANN IVERSON
6426   D/B/A ST GEORGE DISTRIBUTING
                                                        Dean Foods Company          LEASE: BUILDING AND LAND
        SOS WASTE DISPOSAL INC
       ATTN GARY REGAER, VP
6429
       1725 N NASHVILLE AVE
       LUBBOCK, TX 79415                                Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/09/2019
       SOUTH EAST MILK
6434   P.O. BOX 3790
       BELLEVIEW, FL 34421                              Dean Foods Company          PRE-PETITION MILK
       SOUTH GEORGIA PECAN COMPANY INC
       ATTN JP WORN, PRES
6435
       309 S LEE ST                                     Dean Dairy Holdings, LLC
       VALDOSTA, GA 31601                               Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 01/01/2013




                                                                                                                                Page 194 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 200 of 248
                                                 Proposed Assumed Contract Schedule
Item                      Counterparty                                Debtor(s)                                   Contract Description
       SOUTH GEORGIA PECAN COMPANY INC
       ATTN JP WORN, PRES
6436
       309 S LEE ST                                     Dean Dairy Holdings, LLC
       VALDOSTA, GA 31601                               Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 02/15/2016
       SOUTH J RENTALS
6437   201 S J ST
       MCALLEN, TX 78501                                Southern Foods Group, LLC             STORAGE AGREEMENT DATED 11/17/2017
       SOUTHEAST DAIRY PROCESSORS INC
6444   PO BOX 5088
       TAMPA, FL 33675                                  Dean Foods Company                    LICENSING AGREEMENT
       SOUTHEAST DAIRY PROCESSORS INC                    Dean Foods
6446   PO BOX 5088                                      Dean Intellectual Property Services
       TAMPA, FL 33675                                  Inc                                   LICENSING AGREEMENT
       SOUTHEAST MILK INC
       ATTN KELLY MORGAN, CORPORATE CONTROLLER
6447   P.O. BOX 3790
       BELLEVIEW, FL 34421
                                                        Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 05/20/2016
       SOUTHEAST MILK INC
       ATTN MR CALVIN COVINGTON
6451   P.O. BOX 3790
       BELLEVIEW, FL 34420
                                                        Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 10/01/2018
       SOUTHEAST MILK INC
       ATTN MR CALVIN COVINGTON
6452   P.O. BOX 3790
       BELLEVIEW, FL 34420
                                                        Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND
       SOUTHEAST MILK INC
       ATTN MR CALVIN COVINGTON
6453   P.O. BOX 3790
       BELLEVIEW, FL 34420
                                                        Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND
       SOUTHEAST MILK INC
6456   P.O BOX 3790
       BELLEVIEW, FL 34421-3790                         Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND
       SOUTHEASTERN DEVELOPMENT, LLC
       2743 PERIMETER PARKWAY
6457
       BUILDING 100, SUITE 370
       AUGUSTA, GA 30909                                Dean Foods Company                    LEASE - DISTRIBUTION DEPOT
       SOUTHERN ASSET SERVICE CORPORATION
       ATTN HAROLD GINSBURG, PRESIDENT
6460
       2610 FAIRMOUNT ST
       DALLAS, TX 75201                                 Dean Services, LLC                    LEASE: BUILDING AND LAND
       SOUTHERN ASSET SERVICE CORPORATION
       ATTN HAROLD GINSBURG, PRESIDENT
6461
       2610 FAIRMOUNT ST
       DALLAS, TX 75201                                 Dean Services, LLC                    LEASE: BUILDING AND LAND DATED 11/07/2019
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN PROGRAM ADMINISTRATOR
6462
       2181 WALNUT GROVE AVE, FL 3 B, 10
       ROSEMEAD, CA 91770                               Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 12/17/2004
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN PROGRAM ADMINISTRATOR
6463
       2181 WALNUT GROVE AVE, FL 3 B, 10
       ROSEMEAD, CA 91770                               Alta-Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 07/06/2016
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6464
       501 MARENGO AVE
       ALHAMBRA, CA 91803                               Dean Foods Company                    VENDOR AGREEMENT DATED 05/18/2016
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6465
       501 MARENGO AVE
       ALHAMBRA, CA 91803                               Dean Foods Company                    VENDOR AGREEMENT DATED 05/18/2016



                                                                                                                                          Page 195 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 201 of 248
                                            Proposed Assumed Contract Schedule
Item                        Counterparty                         Debtor(s)                                  Contract Description
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6466
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 05/18/2016
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6467
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Dean Foods Company                    VENDOR AGREEMENT DATED 05/18/2016
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6468
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 02/22/2010
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6469
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 02/22/2010
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6470
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 04/22/1998
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6472
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 11/08/2001
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6473
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 06/26/2001
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6474
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Dean Foods Company                    PURCHASE CONTRACT DATED 05/18/2016
       SOUTHERN CALIFORNIA EDISON COMPANY
       ATTN RICHARD H ZABST
6475
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 05/18/2016
       SOUTHERN CALIFORNIA EDISON
       ATTN RICHARD H ZABST
6476
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        SERVICE CONTRACT DATED 07/11/2016
       SOUTHERN CALIFORNIA EDISON
       ATTN RICHARD H ZABST
6477
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        SERVICE CONTRACT DATED 10/19/2016
       SOUTHERN CALIFORNIA EDISON
       ATTN RICHARD H ZABST
6478
       501 MARENGO AVE
       ALHAMBRA, CA 91803                          Alta-Dena Certified Dairy, LLC        SERVICE CONTRACT DATED 10/19/2016
        SOUTHERN CALIFORNIA GAS COMPANY
       ATTN CAPACITY PRODUCTS ML 20C3
6479
       555 W 5TH ST
       LOS ANGELES, CA 90013                       Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 05/15/2014
        SOUTHERN CALIFORNIA GAS COMPANY
       ATTN CAPACITY PRODUCTS
6480
       555 W 5TH ST, ML 22E1
       LOS ANGELES, CA 90013                       Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 05/20/2005
       SOUTHERN CROSS DAIRY LLC
6485   20078 137TH RD
       OBRIEN, FL 32071                            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       SOUTHERN CROSS DAIRY LLC
6486   20078 137TH RD
       OBRIEN, FL 32071                            Dean Foods Company                    TRANSPORTATION AGREEMENT
       SOUTHERN FOODS GROUP LLC
6487   3114 S HASKELL AVE                          Dean Dairy Holdings, LLC
       DALLAS, TX 75223-3121                       Southern Foods Group, LLC             LICENSING AGREEMENT


                                                                                                                                   Page 196 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 202 of 248
                                            Proposed Assumed Contract Schedule
Item                         Counterparty                        Debtor(s)                             Contract Description
       SOUTHSIDE PROPERTIES INC
       ATTN LANCE A LAVENSTEIN, PRESIDENT
6488
       348 SOUTHPORT CIRCLE, STE 103
       VIRGINIA BEACH, VA 23452                    Suiza Dairy Group, LLC          LEASE: BUILDING AND LAND DATED 09/25/2019
       SOUTHSIDE PROPERTIES INC
       ATTN LANCE A LAVENSTEIN, PRESIDENT
6489
       348 SOUTHPORT CIRCLE, STE 103
       VIRGINIA BEACH, VA 23452                    Suiza Dairy Group, LLC          LEASE: BUILDING AND LAND DATED 09/25/2019
       SOUTHWEST AIRLINES CO
6490   2702 LOVE FIELD DR
       DALLAS, TX 75235                            Dean Foods Company              SERVICE CONTRACT DATED 06/15/2018
       SOUTHWEST INTERNATIONAL TRUCKS
6492   3722 IRVING BLVD
       DALLAS, TX 75247                            Dean Foods Company              FLEET LEASE
       SOVEREIGN BANK
       ATTN CAROL LARKIN, VP                       Dean Dairy Holdings, LLC
6493
       75 STATE ST                                 Suiza Dairy Group, LLC
       BOSTON, MA 02109                            Dean Transportation, Inc.       GUARANTEES DATED 07/09/2007
       SOVEREIGN BANK
       ATTN CAROL LARKIN, VP
6494
       75 STATE ST
       BOSTON, MA 02109                            Dean Transportation, Inc.       LEASE: EQUIPMENT DATED 07/09/2007
       SPARTAN STORES DISTRIBUTION LLC
       ATTN FRANCIS WONG
6497
       850 76TH ST SW                              Country Fresh, LLC
       GRAND RAPIDS, MI 49518-8700                 Dean Foods North Central, LLC   VENDOR AGREEMENT DATED 06/04/2017
       SPARTAN STORES FUEL LLC
       ATTN FRANCIS WONG
6498
       850 76TH ST SW                              Country Fresh, LLC
       GRAND RAPIDS, MI 49518-8700                 Dean Foods North Central, LLC   VENDOR AGREEMENT DATED 06/04/2017
       SPEARS, MARYLAND & BETTY PAUL
6500   828 SMITH AVE
       HOHENWALD, TN 38462                         Dean Dairy Holdings, LLC        LEASE: BUILDING AND LAND DATED 05/28/2019
       SPECIALTY FOODS SALES & MARKETING
       ATTN MARIANNE BONICATTO, VP
6501
       4887 E LA PALMA, STE 703
       ANAHEIM, CA 92807                           Alta-Dena Certified Dairy LLC   SERVICE CONTRACT
       SPENCER KNOLL DAIRY
6503   5490 LEON ROAD
       ANDOVER, OH 44003                           Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       SPENCER KNOLL DAIRY
6504   5490 LEON ROAD
       ANDOVER, OH 44003                           Dean Foods Company              TRANSPORTATION AGREEMENT
       SPLUNK INC
6511   270 BRANNAN STREET
       SAN FRANCISCO, CA 94107                     Dean Foods Company              SERVICE CONTRACT DATED 03/08/2019
        SPRING CREEK COLONY
6513   PO BOX 518
       LEWISTOWN, MT 59457                         Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
        SPRING CREEK COLONY
6514   PO BOX 518
       LEWISTOWN, MT 59457                         Dean Foods Company              TRANSPORTATION AGREEMENT
       SPRINGDALE COLONY
6516   770 IRKY
       WHITE SULPHUR SPRINGS, MT 59645             Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       SPRINGDALE COLONY
6517   770 IRKY
       WHITE SULPHUR SPRINGS, MT 59645             Dean Foods Company              TRANSPORTATION AGREEMENT
       SPRINGWATER COLONY
6518   PO BOX 782
       HARLOWTOWN, MT 59036-0000                   Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       SPRINGWATER COLONY
6519   PO BOX 782
       HARLOWTOWN, MT 59036-0000                   Dean Foods Company              TRANSPORTATION AGREEMENT



                                                                                                                               Page 197 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 203 of 248
                                                   Proposed Assumed Contract Schedule
Item                       Counterparty                                 Debtor(s)                                     Contract Description
       SPRUCE ROW FARM, INC.
6521   20452 COCHRANTON RD
       MEADVILLE, PA 16335                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       SPRUCE ROW FARM, INC.
6522   20452 COCHRANTON RD
       MEADVILLE, PA 16335                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       SQUARE P DAIRY
6523   1309 MILTON SHARPE ROAD
       RUSSELLVILLE, KY 42276                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       SQUARE P DAIRY
6524   1309 MILTON SHARPE ROAD
       RUSSELLVILLE, KY 42276                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       STAFFMARK INVESTMENT LLC
6526   201 E 4TH ST, STE 800
       CINCINNATI, OH 45202                               Alta-Dena Certified Dairy, LLC          EMPLOYMENT AGENCY
       STAFFMARK INVESTMENT LLC
6527   201 E 4TH ST, STE 800
       CINCINNATI, OH 45202                               Dean Foods Company                      EMPLOYMENT AGENCY
       STAMPS' FARMS
6528   4250 TURNERTOWN ROAD
       FRANKLIN, KY 42134                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STAMPS' FARMS
6529   4250 TURNERTOWN ROAD
       FRANKLIN, KY 42134                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       STANEK BROTHERS - 2
6531   2936 M AVENUE
       WALTHILL, NE 68067                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STANEK BROTHERS - 2
6532   2936 M AVENUE
       WALTHILL, NE 68067                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       STANEK BROTHERS
6533   2936 M AVENUE
       WALTHILL, NE 68067                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STANEK BROTHERS
6534   2936 M AVENUE
       WALTHILL, NE 68067                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       STANLEY AND WALTER ORZEPOWSKI
6535   2897 STRONG ROAD
       WATERFORD, PA 16441                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STANLEY AND WALTER ORZEPOWSKI
6536   2897 STRONG ROAD
       WATERFORD, PA 16441                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
6537   8350 SUNLIGHT DR                                    Friendly'S Manufacturing And Retail,
       FISHERS, IN 46037                                  LLC                                     PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
       ATTN NATALIE PEVEY, SECURITY REP
6538
       55 SHUMAN BLVD
       NAPERVILLE, IL 60563                               Friendly'S Ice Cream Holdings Corp.     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/15/2012
       STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
       ATTN NATALIE PEVEY, SECURITY REP
6540
       55 SHUMAN BLVD
       NAPERVILLE, IL 60563                               Friendly'S Ice Cream Holdings Corp.     PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
       ATTN NATALIE PEVEY, SECURITY REP
6542
       55 SHUMAN BLVD
       NAPERVILLE, IL 60563                               Southern Foods Group, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/14/2017
        STANLEY J. ZIMMERMAN
6543   1601 BIRCH ROAD
       LEBANON, PA 17042                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        STANLEY J. ZIMMERMAN
6544   1601 BIRCH ROAD
       LEBANON, PA 17042                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       STANLEY STEINER
6545   24850 HIGHWAY 408
       CAMBRIDGE SPRINGS, PA 16403                        Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT

                                                                                                                                             Page 198 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 204 of 248
                                                   Proposed Assumed Contract Schedule
Item                       Counterparty                                     Debtor(s)                                    Contract Description
       STANLEY STEINER
6546   24850 HIGHWAY 408
       CAMBRIDGE SPRINGS, PA 16403                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       STANPAC INC
       ATTN KYLE HUNTER, VP
6547
       2790 THOMPSON RD                                       Suiza Dairy Group, LLC
       SMITHVILLE, ON L0R 2A0                                 Dean Dairy Holdings, LLC                CONFIDENTIALITY AGREEMENT DATED 02/15/2016
       STANPAC INC
       ATTN KYLE HUNTER, VP-LOGISTICS, CENTRAL AND SW SALES
6549   2790 THOMPSON RD
       SMITHVILLE, ON L0R 2A0
                                                              Country Fresh, LLC                      LEASE: EQUIPMENT
        STANPAC USA LLC
       ATTN STEVE WITT, PRESIDENT
6551
       PO BOX 584                                              Dean Intellectual Property Services II,
       LEWISTON, NY 14092-0584                                Inc.                                     TRADEMARK OR IP AGREEMENT DATED 04/28/2009
       STANTON FARMS LLC
6552   80 BIERS ROAD
       COEYMANS HOLLOW, NY 12046                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STANTON FARMS LLC
6553   80 BIERS ROAD
       COEYMANS HOLLOW, NY 12046                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       STAPLES CONTRACT & COMMERCIAL LLC                       Friendly's Manufacturing and Retail,
       F/K/A STAPLES CONTRACT & COMMERCIAL INC                LLC
6555
       500 STAPLES DR                                         Suiza Dairy Group, LLC
       FRAMINGHAM, MA 01702                                   Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 03/26/2018
       STAR SPECIALTY FOODS INC
       ATTN GENERAL MGR
6556
       1010 S PARK ST
       MADISON, WI 53715                                      Dean Foods Company                      SERVICE CONTRACT
       STAR TRUCK RENTALS
6557   3940 EASTERN AVE
       GRAND RAPIDS, MI 49508                                 Dean Foods Company                      LEASE: EQUIPMENT
       STARBUCKS CORPORATION
       ATTN VP SOURCING
6558
       2401 UTAH AVE SOUTH, STE 800, MS S-PH1                 Dean Dairy Holdings, LLC
       SEATTLE, WA 98134-1067                                 Suiza Dairy Group, LLC                  CUSTOMER AGREEMENT DATED 08/29/2018
       STARWOOD HOTELS & RESORTS WORLDWIDE LLC
       F/K/A STARWOOD HOTELS & RESORTS WORLDWIDE INC
6654
       ONE STARPOINT
       STAMFORD, CT 06902                                     Dean Foods North Central, LLC           CUSTOMER AGREEMENT
       STARWOOD HOTELS & RESORTS WORLDWIDE LLC
       F/K/A STARWOOD HOTELS & RESORTS WORLDWIDE INC
6655
       ONE STARPOINT
       STAMFORD, CT 06902                                     Dean Dairy Holdings, LLC                CUSTOMER AGREEMENT
       STATE BANK OF TX
       ATTN CHAN PATEL, CEO
6656
       PO BOX 763009                                          Dean Dairy Holdings, LLC
       DALLAS, TX 75376                                       Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT
       STATE BANK OF TX
       ATTN CHAN PATEL, CEO
6657
       PO BOX 763009                                          Dean Dairy Holdings, LLC
       DALLAS, TX 75376                                       Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT
       STATE OF MINNESOTA
       ATTN CARMEN NETTEN, ASST AG
6671
       445 MINNESOTA ST, STE 900
       ST PAUL, MN 55101-2127                                 Dean Foods North Central, LLC           ENVIRONMENTAL CLEAN-UP AGREEMENT
       STATER BROS MARKETS
       ATTN PHILLIP J SMITH
6675
       301 SOUTH TIPPECANOE AVE
       SAN BERNARDINO, CA 92408                               Alta-Dena Certified Dairy, LLC          CUSTOMER AGREEMENT DATED 10/09/2019
       STAYLINKED
6676   15991 REDHILL AVE, STE 210
       TUSTIN, CA 92780                                       Dean Foods Company                      LICENSING AGREEMENT DATED 05/25/2016



                                                                                                                                                   Page 199 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 205 of 248
                                                  Proposed Assumed Contract Schedule
Item                       Counterparty                                Debtor(s)                                    Contract Description
       STEAMBURG MILK PRODUCERS COOPERATIVE INC
       ATTN GORDON SMITH, MGR
6678
       11279 PRATHAM RD
       EAST CONCORD, NY 14055                            Dean Dairy Holdings, LLC                SHARED SERVICES AGREEMENT DATED 07/25/2019
        STELLAR REFRIGERATION SERVICES INC
6689   2900 HARTLEY ROAD
       JACKSONVILLE, FL 32257                            Dean Foods Company                      VENDOR AGREEMENT DATED 08/04/2016
       STEPHEN GOULD CORP
       ATTN HOWARD S SILVER, ACCOUNT MGR
6690
       30 COMMERCE WAY                                    Friendly'S Manufacturing And Retail,
       TEWKSBURY, MA 01876                               LLC                                     PURCHASE CONTRACT DATED 06/19/2019
       STEPHEN GOULD CORP
       ATTN HOWARD S SILVER, ACCOUNT MGR
6691
       35 S JEFFERSON RD                                  Friendly'S Manufacturing And Retail,
       WHIPPANY, NJ 07981                                LLC                                     PURCHASE CONTRACT DATED 11/23/2016
       STEPHEN WEAVER
6692   6428 OLD EDWARDS MILL RD
       HOPKINSVILLE, KY 42240                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STEPHEN WEAVER
6693   6428 OLD EDWARDS MILL RD
       HOPKINSVILLE, KY 42240                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       STEVE MCCLARD
6695   1089 BUTTON ROAD
       GLASGOW, KY 42141                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STEVE MCCLARD
6696   1089 BUTTON ROAD
       GLASGOW, KY 42141                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       STEVEN LEID
6697   950 MILLER VALLEY ROAD
       ELKTON, KY 42220                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STEVEN LEID
6698   950 MILLER VALLEY ROAD
       ELKTON, KY 42220                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       STEVENS SWISS DAIRY, INC.
6700   55584 886 RD
       FORDYCE, NE 68736                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STEVENS SWISS DAIRY, INC.
6701   55584 886 RD
       FORDYCE, NE 68736                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       STEVENS SWISS DAIRY, INC.-2
6702   55584 886 RD
       FORDYCE, NE 68736                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STEVENS SWISS DAIRY, INC.-2
6703   55584 886 RD
       FORDYCE, NE 68736                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       STEVIE D. ZOOK
6704   1196 MCATEE ROAD
       CADIZ, KY 42211                                   Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STEVIE D. ZOOK
6705   1196 MCATEE ROAD
       CADIZ, KY 42211                                   Dean Foods Company                      TRANSPORTATION AGREEMENT
       STEVIE M ESCH
6706   251 GOULD ROAD
       FORT PLAIN, NY 13339                              Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       STEVIE M ESCH
6707   251 GOULD ROAD
       FORT PLAIN, NY 13339                              Dean Foods Company                      TRANSPORTATION AGREEMENT
       STOP & SHOP SUPERMARKET COMPANY LLC, THE
       ATTN JEFFREY DICHELE
6712
       1385 HANCOCK ST
       QUINCY, MA 02169                                  Suiza Dairy Group, LLC                  CUSTOMER AGREEMENT DATED 08/19/2007
       STOP & SHOP SUPERMARKET COMPANY LLC, THE
       ATTN JEFFREY DICHELE
6713
       1385 HANCOCK ST
       QUINCY, MA 02169                                  Suiza Dairy Group, LLC                  CUSTOMER AGREEMENT DATED 11/26/2007


                                                                                                                                              Page 200 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 206 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                              Debtor(s)                         Contract Description
       STOP & SHOP SUPERMARKET COMPANY, THE
       ATTN JEFFREY DICHELE
6715
       1385 HANCOCK ST
       QUINCY, MA 02169                                 Suiza Dairy Group, LLC      CUSTOMER AGREEMENT DATED 02/11/2000
       STRATEGIC ENERGY LLC
       ATTN CUSTOMER SERVICE MGR
6719
       TWO GATEWAY CTR
       PITTSBURG, PA 15222                              Dean Dairy Holdings, LLC    VENDOR AGREEMENT DATED 04/18/2006
       STRATEGIC ENERGY LLC
       ATTN CUSTOMER SERVICE MGR
6720
       TWO GATEWAY CTR
       PITTSBURG, PA 15222                              Suiza Dairy Group, LLC      VENDOR AGREEMENT DATED 04/18/2006
       STREAM REALTY PARTNERS LP
       ATTN JEFFREY C SCHWEITZER
6722
       2711 N HASKELL AVE, STE 450
       DALLAS, TX 75204                                 Dean Foods Company          LEASE: BUILDING AND LAND DATED 07/08/2011
       STRICKER TRUST ONE
       C/O MARK STRICKER
6723
       48 N AYER ST
       HARVARD, IL 60033                                Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND DATED 08/29/2008
       STRIVE, LLC
6724   10060 STATE ROUTE 224 WEST
       FINDLAY, OH 45840                                Dean Foods Company          LEASE - DISTRIBUTION DEPOT
       STUCKWISCH DAIRY FARMS, INC.
6726   760 NORTH COUNTY ROAD 500 EAST
       SEYMOUR, IN 47274                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       STUCKWISCH DAIRY FARMS, INC.
6727   760 NORTH COUNTY ROAD 500 EAST
       SEYMOUR, IN 47274                                Dean Foods Company          TRANSPORTATION AGREEMENT
       STYLE CREST DAIRY
6728   PO BOX 29
       EDMONTON, KY 42129                               Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       STYLE CREST DAIRY
6729   PO BOX 29
       EDMONTON, KY 42129                               Dean Foods Company          TRANSPORTATION AGREEMENT
       SUCHDALE FARM
6730   6223 CREEK ROAD
       ANDOVER, OH 44003                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SUCHDALE FARM
6731   6223 CREEK ROAD
       ANDOVER, OH 44003                                Dean Foods Company          TRANSPORTATION AGREEMENT
       SUN COAST RESOURCES INC
       ATTN JEFF HEBERT, CORP CONTROLLER/TREASURER
6737
       6405 CAVALCADE ST, BLDG 1                        Dean Dairy Holdings, LLC
       HOUSTON, TX 77026                                Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 05/18/2016
       SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6744   300 E JOPPA RD, 7th FL
       TOWSON, MD 21286                                 Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 08/28/2014
       SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6745   300 E JOPPA RD, 7th FL
       TOWSON, MD 21286                                 Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6746   300 E JOPPA RD, 7th FL
       TOWSON, MD 21286                                 Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 10/30/2014
       SUN TRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK
6747
       333 PEACHTREE RD, STE 300, SOUTH TOWER
       ATLANTA, GA 30326                                Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 07/18/2014
       SUNDQUIST ROGER
6748   305 LAFAYETTE STREET
       HOLDREGE, NE 68949                               Dean Foods Company          LEASE - PARKING
       SUNNY FLORIDA DAIRY INC
       ATTN SAL GUAGLIARDO
6754
       5807 MARINER ST
       TAMPA, FL 33609                                  Dean East II, LLC           VENDOR AGREEMENT DATED 03/01/2004


                                                                                                                                Page 201 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 207 of 248
                                                   Proposed Assumed Contract Schedule
Item                          Counterparty                              Debtor(s)                                    Contract Description
       SUNRISE DAIRY, INC.
6755   5591 HWY 212 W
       MONTICELLO, GA 31064                               Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       SUNRISE DAIRY, INC.
6756   5591 HWY 212 W
       MONTICELLO, GA 31064                               Dean Foods Company                      TRANSPORTATION AGREEMENT
        SUNTECK TRANSPORT CO LLC                           Friendly's Manufacturing and Retail,
       ATTN KENNETH FORSTER, CEO                          LLC
6757
       4500 SALISBURY RD, STE 305                         Suiza Dairy Group, LLC
       JACKSONVILLE, FL 32216                             Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 12/18/2018
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6758   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 12/17/2012
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6771   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 08/28/2014
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6772   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 09/25/2014
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6773   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 02/28/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6774   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 04/14/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6775   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 05/19/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6776   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 06/05/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6777   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 06/26/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6778   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 07/31/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6779   300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 09/11/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       300 E JOPPA RD, 7TH FL
6781
       TOWSON, MD 21286
                                                          Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 03/30/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6782   300 E JOPPA RD, 7TH FL                             Dean Transportation, Inc.
       TOWSON, MD 21286                                   Dean Foods Company                      GUARANTEES DATED 11/06/2012
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       333 PEACHTREE RD NE
6784
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 09/30/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE
6785
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 03/30/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE
6786
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 04/14/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE
6787
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 09/27/2017




                                                                                                                                            Page 202 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 208 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                         Contract Description
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE
6788
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 03/27/2018
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE
6789
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 02/28/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE
6790
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 02/28/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE
6791
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/08/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, 4TH FL
6792
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 04/24/2018
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, 4TH FL
6793
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, 4TH FL
6794
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6795   3333 PEACHTREE RD NE, STE 300
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/31/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, STE 300
6796
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/19/2014
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, STE 300
6797
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/10/2014
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, STE 300
6798
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/10/2014
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, STE 300
6799
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/18/2014
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, STE 300
6800
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/16/2014
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, STE 300
6801
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/18/2014
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, STE 300
6802
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, STE 300
6803
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT




                                                                                                                                Page 203 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 209 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                         Contract Description
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       3333 PEACHTREE RD NE, STE 300
6804
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, ASST VP
6806   3333 PEACHTREE RD, NE
       4TH FLOOR EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/23/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, ASST VP
6807   3333 PEACHTREE RD, NE
       4TH FLOOR EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/23/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6808
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 03/15/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6809
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 05/19/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6810
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 06/05/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6811
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 06/26/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6812
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 01/08/2019
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6813
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/29/2012
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6816
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 06/15/2018
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6817
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6818
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6819
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6823   3333 PEACHTREE RD NE
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 10/31/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6824   3333 PEACHTREE RD NE
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 10/31/2016



                                                                                                                                Page 204 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 210 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                         Contract Description
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6825   3333 PEACHTREE RD NE
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/23/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6826   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 10/31/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6827   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 10/31/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6828   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/15/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6829   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/15/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6830   3333 PEACHTREE RD NE, STE 300
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 01/30/2015
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK, AVP
6831   3333 PEACHTREE RD NE, STE 300
       SOUTH TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 03/17/2015
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/BROCK WILSON
6832   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 02/28/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/BROCK WILSON
6833   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 03/30/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/BROCK WILSON
6834   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 03/30/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/BROCK WILSON
6835   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 04/14/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/BROCK WILSON
6836   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 04/14/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/BROCK WILSON
6837   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 04/17/2017


                                                                                                                                Page 205 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 211 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                         Contract Description
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/ROZ WILSON
6838   3333 PEACHTREE RD NE
       4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 02/28/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/ROZ WILSON
6839   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 02/28/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/ROZ WILSON
6840   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 02/28/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/ROZ WILSON
6841   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/15/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/ROZ WILSON
6842   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/15/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CAREY BROCK/ROZ WILSON
6843   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/23/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN CATHLEEN GAMA
6844   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 10/24/2018
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN DONDRA BENJAMIN, VP
6845
       3333 PEACHTREE RD NE, STE 300
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/31/2014
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN LORRAINE CARPENTER, VP
6846
       300 E JOPPA RD, STE 700
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/30/2012
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN LORRAINE CARPENTER, VP
6847
       300 E JOPPA RD, STE 700
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/30/2012
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN NADYA RUCKER, AVP
6848   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 09/30/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN NADYA RUCKER, AVP
6849   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/05/2016
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN PAMELA SMULDERS, AVP
6850   SUNTRUST PLAZA
       303 PEACHTREE ST, 25TH FL
       ATLANTA, GA 30308                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/23/2014




                                                                                                                                Page 206 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 212 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                         Contract Description
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN ROZ WILSON
6851   3333 PEACHTREE RD, NE
       4TH FLOOR EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 09/27/2017
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN ROZ WILSON
6852   3333 PEACHTREE RD, NE
       4TH FLOOR EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/29/2012
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN SARA J HIGBY
6855
       300 E JOPPA RD, 7TH FL
       TOWSON, MD 21286                                   Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/29/2012
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN TEMIKO SCOTT
6858   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/27/2018
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN TEMIKO SCOTT
6859   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN TEMIKO SCOTT
6860   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LEASING CORP
       ATTN TEMIKO SCOTT
6861   3333 PEACHTREE RD NE, 4TH FL
       EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN CAREY BROCK/ROZ WILSON
6862
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 07/31/2017
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN CAREY BROCK/ROZ WILSON
6863
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 09/11/2017
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN CAREY BROCK/ROZ WILSON
6864
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 11/08/2017
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN NADYA RUCKER
6865
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 04/24/2018
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN TANJA BARNER
6866
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN TANJA BARNER
6867
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 08/28/2018
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN TANJA BARNER
6868
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 09/21/2018
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN TANJA BARNER
6869
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 10/26/2018

                                                                                                                                Page 207 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 213 of 248
                                                  Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                         Contract Description
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN TANJA BARNER
6870
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                 Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 12/10/2018
       SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
       ATTN TEMIKO SCOTT
6871
       3333 PEACHTREE RD NE, 4TH FL EAST TOWER
       ATLANTA, GA 30326                                 Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 03/28/2018
       SUNTRUST EQUIPMENT FINANCE &LEASING CORP
       ATTN LORRAINE CARPENTER, VP
6872
       29 SUSQUEHANNA AVE, STE 400
       TOWSON, MD 21204                                  Dean Transportation, Inc.   LEASE: EQUIPMENT
       SUNTRUST LEASING CORP
6873   29 W SUSQUEHANNA AVE, STE 400
       TOWSON, MD 21204                                  Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 09/01/2004
       SUNTRUST LEASING CORP
6874   29 W SUSQUEHANNA AVE, STE 400
       TOWSON, MD 21204                                  Dean Dairy Holdings, LLC    LEASE: EQUIPMENT DATED 09/01/2004
       SUNTRUST LEASING CORP
       ATTN PRESIDENT
6875
       29 W SUSQUEHANNA AVE, 4TH FL
       TOWSON, MD 21204                                  Dean Foods Company          LEASE: EQUIPMENT DATED 12/24/2002
       SUNTRUST LEASING CORP
       ATTN PRESIDENT
6876
       29 W SUSQUEHANNA AVE, 4TH FL
       TOWSON, MD 21204                                  Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 01/01/2005
       SUNTRUST LEASING CORP
       ATTN PRESIDENT
6877
       29 W SUSQUEHANNA AVE, 4TH FL                      Dean Dairy Holdings, LLC
       TOWSON, MD 21204                                  Dean Transportation, Inc.   LEASE: EQUIPMENT DATED 01/01/2005
       SUNTRUST LEASING CORP
       ATTN PRESIDENT
6878
       29 W SUSQUEHANNA AVE, STE 400
       TOWSON, MD 21204                                  Dean Foods Company          LEASE: EQUIPMENT DATED 02/28/2002
       SUPER MERCADO GUADALAJARA
       ATTN ANGEL BERRERA, OWNER
6879
       1134 W MISSION BLVD
       POMONA, CA 91766                                  Dean Foods Company          CUSTOMER AGREEMENT DATED 05/04/2002
       SUPERIOR TRAILER SALES CO
       ATTN RILEY EDMONDSON, SALES
6916
       501 US HWY 80 E
       SUNNYVALE, TX 75182                               Dean Transportation, Inc.   PURCHASE CONTRACT DATED 06/26/2019
       SURGE STAFFING LLC
6918   1110 MORSE RD
       COLUMBUS, OH 43229                                Suiza Dairy Group, LLC      EMPLOYMENT AGENCY
       SURPRISE CREEK COLONY
6919   PO BOX 310
       STANFORD, MT 59479                                Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SURPRISE CREEK COLONY
6920   PO BOX 310
       STANFORD, MT 59479                                Dean Foods Company          TRANSPORTATION AGREEMENT
       SUSAN K. MATIS
6921   527 WEST AMES ROAD
       CANAJOHARIE, NY 13317                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SUSAN K. MATIS
6922   527 WEST AMES ROAD
       CANAJOHARIE, NY 13317                             Dean Foods Company          TRANSPORTATION AGREEMENT
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6924
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                                 Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6925
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                                 Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014


                                                                                                                                Page 208 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 214 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                           Debtor(s)                         Contract Description
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6926
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/29/2013
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6927
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6928
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6929
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6930
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6931
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6932
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6933
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6934
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6935
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6936
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6937
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6938
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6939
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6940
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6941
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                               Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014



                                                                                                                             Page 209 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 215 of 248
                                                    Proposed Assumed Contract Schedule
Item                         Counterparty                               Debtor(s)                         Contract Description
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6942
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                                   Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6943
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                                   Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6944
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                                   Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUSQUEHANNA COMMERCIAL FINANCE INC
       ATTN BILL VASQUEZ, VP OPS-SOUTH REGION
6945
       2 COUNTRY VIEW RD, STE 300
       MALVERN, PA 19355                                   Mayfield Dairy Farms, LLC   LEASE: EQUIPMENT DATED 10/28/2014
       SUWANNEE DAIRY, INC.
6947   18404 129TH ROAD
       MCALPIN, FL 32062                                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SUWANNEE DAIRY, INC.
6948   18404 129TH ROAD
       MCALPIN, FL 32062                                   Dean Foods Company          TRANSPORTATION AGREEMENT
       SW LEASING
6951   3364 QUINCY ST
       HUDSONVILLE, MI 49426                               Country Fresh, LLC          LEASE: EQUIPMENT DATED 11/23/2016
       SW LEASING
6952   3364 QUINCY ST
       HUDSONVILLE, MI 49426                               Country Fresh, LLC          LEASE: EQUIPMENT DATED 11/23/2016
       SWEET TOOTH HOTEL INC
       ATTN JENCEY KEETON, PRESIDENT
6955
       2316 VICTORY PARK
       DALLAS, TX 75219                                    Dean Foods Company          ADVERTISING CONTRACT DATED 04/22/2019
       SWEETWATER VALLEY FARM
6956   17988 WEST LEE HIGHWAY
       PHILADELPHIA, TN 37846                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SWEETWATER VALLEY FARM
6957   17988 WEST LEE HIGHWAY
       PHILADELPHIA, TN 37846                              Dean Foods Company          TRANSPORTATION AGREEMENT
       SWEETWATER'S VALLEY VIEW DAIRY
6958   17988 W LEE HWY
       PHILADELPHIA, TN 37874                              Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       SWEETWATER'S VALLEY VIEW DAIRY
6959   17988 W LEE HWY
       PHILADELPHIA, TN 37874                              Dean Foods Company          TRANSPORTATION AGREEMENT
       SWIFT TRANSPORTATION SERVICES LLC
       C/O SWIFT TRANSPORTATION CO OF ARIZONA LLC
6960   ATTN VP OF PRICING
       2200 S 75TH AVE                                     Dean Dairy Holdings, LLC
       PHOENIX, AZ 85043                                   Suiza Dairy Group, LLC      FREIGHT SERVICES AGREEMENT DATED 03/14/2014
       SYMANTEC CORPORATION
       ATTN ANNA KNEFATY, CONTRACT ADMIN
6961
       350 ELLIS ST
       MOUNTAIN VIEW, CA 94043                             Dean Foods Company          SERVICE CONTRACT DATED 10/11/2017
       SYMANTEC CORPORATION
       ATTN ANNA KNEFATY, CONTRACT ADMIN
6962
       350 ELLIS ST
       MOUNTAIN VIEW, CA 94043                             Dean Foods Company          LICENSING AGREEMENT
       SYMANTEC CORPORATION
       ATTN ANNA KNEFATY, CONTRACT ADMIN
6963
       350 ELLIS ST
       MOUNTAIN VIEW, CA 94043                             Dean Foods Company          PURCHASE CONTRACT DATED 11/01/2018
       SYNERGISTIC MARKETING INC
       ATTN JEFF PASELTINER, VP
6964
       444 PARK AVE S
       NEW YORK, NY 10016                                  Dean Foods Company          ADVERTISING CONTRACT


                                                                                                                                     Page 210 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 216 of 248
                                                 Proposed Assumed Contract Schedule
Item                       Counterparty                                 Debtor(s)                        Contract Description
       SYNERGY RECYCLING LLC
6965   200 FRIBERG PARKWAY SUITE 3010                      Dean Dairy Holdings, LLC
       WESTBOROUGH, MA 01581                               Dean Foods Company         SERVICE CONTRACT
       SYNERGY RECYCLING LLC
6966   200 FRIBERG PARKWAY SUITE 3010
       WESTBOROUGH, MA 01581                               Dean Dairy Holdings, LLC   SERVICE CONTRACT
       SYSCO CORPORATION
       ATTN VP OF MERCHANDISING
6968
       1390 ENCLAVE PKWY
       HOUSTON, TX 77077-2099                              Suiza Dairy Group, LLC     VENDOR AGREEMENT DATED 04/22/2016
       SYSCO CORPORATION
       ATTN VP OF MERCHANDISING
6969
       1390 ENCLAVE PKWY
       HOUSTON, TX 77077-2099                              Dean Dairy Holdings, LLC   VENDOR AGREEMENT DATED 04/22/2016
       SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
       ATTN EXEC VP, MERCHANDISING SERVICES
6970   1390 ENCLAVE PKWY
       HOUSTON, TX 77077-2099                              Suiza Dairy Group, LLC
                                                           Dean Dairy Holdings, LLC   CUSTOMER AGREEMENT DATED 08/01/2018
       SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
       ATTN EXEC VP, MERCHANDISING SERVICES
6971   1390 ENCLAVE PKWY
       HOUSTON, TX 77077-2099                              Suiza Dairy Group, LLC
                                                           Dean Dairy Holdings, LLC   CUSTOMER AGREEMENT DATED 04/30/2018
       SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
       ATTN EXEC VP, MERCHANDISING SERVICES
6972   1390 ENCLAVE PKWY
       HOUSTON, TX 77077-2099                              Dean Dairy Holdings, LLC
                                                           Suiza Dairy Group, LLC     CUSTOMER AGREEMENT DATED 02/16/2017
       SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
       ATTN EXEC VP, MERCHANDISING SERVICES
6974   1390 ENCLAVE PKWY
       HOUSTON, TX 77077-2099
                                                           Suiza Dairy Group, LLC     VENDOR AGREEMENT DATED 10/03/2017
       SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
       ATTN EXEC VP, MERCHANDISING SERVICES
6975   1390 ENCLAVE PKWY
       HOUSTON, TX 77077-2099
                                                           Dean Dairy Holdings, LLC   VENDOR AGREEMENT DATED 10/03/2017
       SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
       ATTN EXEC VP, MERCHANDISING SERVICES
6976   1390 ENCLAVE PKWY
       HOUSTON, TX 77077-2099
                                                           Suiza Dairy Group, LLC     VENDOR AGREEMENT DATED 11/29/2017
       SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
       ATTN EXEC VP, MERCHANDISING SERVICES
6977   1390 ENCLAVE PKWY
       HOUSTON, TX 77077-2099
                                                           Dean Dairy Holdings, LLC   VENDOR AGREEMENT DATED 11/29/2017
       SYSTEMWARE INC
       ATTN FRANKIE R. BASSO, PRESIDENT
6980
       15301 DALLAS PKWY STE 1100
       ADDISON, TX 75001                                   Dean Foods Company         SERVICE CONTRACT DATED 09/15/2017
       SYSTEMWARE INC
       ATTN FRANKIE R. BASSO, PRESIDENT
6981
       15301 DALLAS PKWY STE 1100
       ADDISON, TX 75001                                   Dean Foods Company         LICENSING AGREEMENT DATED 06/30/2016
       T & W FARMS #2
6982   5959 HOUGHTON RD                                    Dean Dairy Holdings, LLC
       BAKERSFIELD, CA 93311                               Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 10/29/2018
       T & W FARMS
6983   18346 OLD RIVER RD                                  Dean Dairy Holdings, LLC
       BAKERSFIELD, CA 93313                               Suiza Dairy Group, LLC     PURCHASE CONTRACT DATED 10/29/2018




                                                                                                                                Page 211 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 217 of 248
                                              Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                                     Contract Description
       T L ASHFORD
       C/O VINCE SCHWEPPE, SALES ASSOCIATE
6984
       626 BUTTERMILK PIKE
       CRESCENT SPRINGS, KY 41017                    Dean Foods Company                      PURCHASE CONTRACT
       TALEN ENERGY MARKETING LLC
       PO BOX 825510
6985
       PHILADELPHIA, PA 19182-5510
                                                     Dean Dairy Holdings, LLC                SERVICE CONTRACT DATED 04/21/2016
       TALEN ENERGY MARKETING LLC
       PO BOX 825510
6986
       PHILADELPHIA, PA 19182-5510
                                                     Suiza Dairy Group, LLC                  SERVICE CONTRACT DATED 04/21/2016
        TALVIEW DAIRY LLC
6988   1501 MOUNT PLEASANT ROAD
       LEBANON, PA 17042                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        TALVIEW DAIRY LLC
6989   1501 MOUNT PLEASANT ROAD
       LEBANON, PA 17042                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       TAMPICO BEVERAGES INC
       ATTN DAWN STANISLAW, CFO
6990
       3106 N CAMPBELL AVE
       CHICAGO, IL 60618                             Alta-Dena Certified Dairy, LLC          TRADEMARK OR IP AGREEMENT DATED 12/02/2012
       TANKNOLOGY INC
       ATTN ALLEN PORTER, PRESIDENT & CEO
6991
       8501 N MOPAC EXPRESSWAY, STE 400
       AUSTIN, TX 78759                              Dean Foods Company                      PURCHASE CONTRACT
       TANKNOLOGY INC
       ATTN ALLEN PORTER, PRESIDENT & CEO
6993
       8501 N MOPAC EXPRESSWAY, STE 400
       AUSTIN, TX 78759                              Dean Foods Company                      PURCHASE CONTRACT DATED 12/26/2007
       TARBOX FARMS, LLC
6995   1533 STATE HIGHWAY 7
       TROY, NY 12180                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       TARBOX FARMS, LLC
6996   1533 STATE HIGHWAY 7
       TROY, NY 12180                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       TASTEPOINT INC
       D/B/A TASTEPOINT BY IFF                        Friendly's Manufacturing and Retail,
6998   ATTN DANIEL BRYNE, GM                         LLC
       10801 DECATUR RD                              Suiza Dairy Group, LLC
       PHILADELPHIA, PA 19154                        Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 05/01/2019
       TATE & LYLE INGREDIENTS AMERICAS LLC
       ATTN VINCENT PINNERI
6999
       5450 PRAIRIE STONE PKWY                       Dean Dairy Holdings, LLC
       HOFFMAN ESTATES, IL 60192                     Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/01/2019
       TAYLOR-MAID LLC
7001   1088 FALLEN TIMBER ROAD
       NEW CASTLE, KY 40050                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       TAYLOR-MAID LLC
7002   1088 FALLEN TIMBER ROAD
       NEW CASTLE, KY 40050                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       TECHNOLOGY FINANCE CORPORATION
       7077 E. MARILYN ROAD
7036
       SUITE 125
       SCOTTSDALE, AZ 85254                          Dean Foods Company                      LEASE: EQUIPMENT DATED 03/29/2019
       TECHNOMIC INC
7037   300 S RIVERSIDE PLAZA
       CHICAGO, IL 60606                             Dean Foods Company                      LICENSING AGREEMENT DATED 12/28/2015
       TECHNOMIC INC
7038   300 S RIVERSIDE PLAZA
       CHICAGO, IL 60606                             Dean Foods Company                      SERVICE CONTRACT DATED 10/12/2017




                                                                                                                                        Page 212 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 218 of 248
                                                Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                           Contract Description
       TELERX MARKETING INC
       D/B/A C3I SOLUTIONS AN HCL TECHNOLOGIES COMPANY
       ATTN JOEL MORSE, PRESIDENT
7040   401 HORSHAM RD, 2ND FL
       HORSHAM, PA 19044                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
                                                         Dean Foods Company            AUDITORS, ETC.) DATED 05/18/2018
       TELERX MARKETING INC
       D/B/A C3I SOLUTIONS AN HCL TECHNOLOGIES COMPANY
       ATTN JOEL MORSE, PRESIDENT
7041   401 HORSHAM RD, 2ND FL
       HORSHAM, PA 19044                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
                                                         Dean Foods Company            AUDITORS, ETC.) DATED 05/24/2018
       TELERX MARKETING INC
       D/B/A C3I SOLUTIONS AN HCL TECHNOLOGIES COMPANY
       ATTN JOEL MORSE, PRESIDENT
7043   401 HORSHAM RD, 2ND FL
       HORSHAM, PA 19044                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
                                                         Dean Foods Company            AUDITORS, ETC.)
       TENNANT SALES AND SERVICE COMPANY
       ATTN BARRY KILLIAN, SALES REP
7045
       701 N LILAC DR; PO BOX 1452
       MINNEAPOLIS, MN 55440-1452                        Tuscan/Lehigh Dairies, Inc.   MAINTENANCE: EQUIPMENT DATED 10/08/2019
       TENNANT SALES AND SERVICE COMPANY
       ATTN BARRY KILLIAN, SALES REP
7046
       701 N LILAC DR; PO BOX 1452
       MINNEAPOLIS, MN 55440-1452                        Tuscan/Lehigh Dairies, Inc.   MAINTENANCE: EQUIPMENT
       TENNESSEE VALLEY AUTHORITY
       TVA ECONOMIC DEVELOPMENT
7055   ATTN ECONOMIC INVESTMENTS MANAGER
       26 CENTURY BLVD, STE 100 OCP 6D
       NASHVILLE, TN 37214                               Mayfield Dairy Farms, LLC     VENDOR AGREEMENT DATED 10/03/2016
       TENNESSEE VALLEY AUTHORITY
       TVA ECONOMIC DEVELOPMENT
7056   ATTN ECONOMIC INVESTMENTS MANAGER
       26 CENTURY BLVD, STE 100 OCP 6D
       NASHVILLE, TN 37214                               Mayfield Dairy Farms, LLC     VENDOR AGREEMENT DATED 08/30/2019
       TENNESSEE VALLEY AUTHORITY
       TVA ECONOMIC DEVELOPMENT
7057   ATTN ECONOMIC INVESTMENTS MANAGER
       26 CENTURY BLVD, STE 100 OCP 6D
       NASHVILLE, TN 37214                               Suiza Dairy Group, LLC        VENDOR AGREEMENT DATED 11/01/2016
       TENNESSEE VALLEY AUTHORITY
       TVA ECONOMIC DEVELOPMENT
7058   ATTN ECONOMIC INVESTMENTS MANAGER
       26 CENTURY BLVD, STE 100 OCP 6D
       NASHVILLE, TN 37214                               Dean Dairy Holdings, LLC      VENDOR AGREEMENT DATED 10/13/2016
       TENNESSEE VALLEY AUTHORITY
       TVA ECONOMIC DEVELOPMENT
7059   ATTN ECONOMIC INVESTMENTS MANAGER
       26 CENTURY BLVD, STE 100 OCP 6D
       NASHVILLE, TN 37214                               Suiza Dairy Group, LLC        VENDOR AGREEMENT DATED 09/03/2019
       TENNESSEE VALLEY AUTHORITY
       TVA ECONOMIC DEVELOPMENT
7060   ATTN ECONOMIC INVESTMENTS MANAGER
       26 CENTURY BLVD, STE 100 OCP 6D
       NASHVILLE, TN 37214                               Dean Dairy Holdings, LLC      VENDOR AGREEMENT DATED 09/03/2019
       TENNESSEE VALLEY AUTHORITY
       TVA ECONOMIC DEVELOPMENT
7061   ATTN ECONOMIC INVESTMENTS MANAGER
       26 CENTURY BLVD, SUITE 100 OCP 6D
       NASHVILLE, TN 37214                               Suiza Dairy Group, LLC        VENDOR AGREEMENT DATED 09/20/2016
       TENNESSEE VALLEY AUTHORITY
       TVA ECONOMIC DEVELOPMENT
7062   ATTN ECONOMIC INVESTMENTS MANAGER
       26 CENTURY BLVD, SUITE 100 OCP 6D
       NASHVILLE, TN 37214                               Mayfield Dairy Farms, LLC     VENDOR AGREEMENT DATED 10/03/2016

                                                                                                                                   Page 213 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 219 of 248
                                                  Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                              Contract Description
       TENNESSEE VALLEY AUTHORITY
       TVA ECONOMIC DEVELOPMENT
7063   ATTN ECONOMIC INVESTMENTS MANAGER
       26 CENTURY BLVD, SUITE 100 OCP 6D
       NASHVILLE, TN 37214                               Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 09/20/2016
       TERADATA OPERATIONS INC
       ATTN ROBERT T MARY
7064
       2835 MIAMI VILLAGE DR
       MIAMISBURG, OH 45342                              Dean Foods Company               SERVICE CONTRACT DATED 03/30/2019
       TERADATA OPERATIONS INC
       ATTN ROBERT T MARY
7065
       2835 MIAMI VILLAGE DR
       MIAMISBURG, OH 45342                              Dean Foods Company               SERVICE CONTRACT DATED 06/30/2009
       TERADATA OPERATIONS INC
       ATTN ROBERT T MARY
7066
       2835 MIAMI VILLAGE DR
       MIAMISBURG, OH 45342                              Dean Foods Company               SERVICE CONTRACT DATED 06/30/2009
       TERMINAL PROPERTIES LLC
       C/O PROMARK PARTNERS
7067   ATTN ROBERT KRAVITZ
       1390 PICCARD DR, STE 120
       ROCKVILLE, MD 20850                               Tuscan/Lehigh Dairies, Inc.      LEASE: BUILDING AND LAND
       TERRA RENEWAL
7072   15797 STATE HWY 155
       DARANELLE, AR 72834                               Mayfield Dairy Farms, LLC        SERVICE CONTRACT DATED 05/02/2014
       TERRA RENEWAL
       ATTN MIKE BROOKS
7073
       201 S DENVER AVE, 2 FL
       RUSSELLVILLE, AR 72811                            Dean Foods Company               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 12/07/2009
       TERRA RENEWAL
       ATTN MIKE BROOKS
7074
       201 S DENVER AVE, 2 FL
       RUSSELLVILLE, AR 72811                            Dean Foods Company               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 12/07/2009
       TETRA PAK INC
       ATTN MARK TYLER
7079
       3300 AIRPORT RD                                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       DENTON, TX 76207                                  Garelick Farms, LLC              AUDITORS, ETC.) DATED 06/18/2019
       TETRA PAK INC
       ATTN MARK TYLER
7080
       3300 AIRPORT RD
       DENTON, TX 76207                                  Suiza Dairy Group, LLC           MAINTENANCE: EQUIPMENT DATED 06/27/2019
       TETRA PAK INC
       ATTN MARK TYLER
7081
       3300 AIRPORT RD
       DENTON, TX 76207                                  Suiza Dairy Group, LLC           MAINTENANCE: EQUIPMENT DATED 05/02/2019
       TETRA PAK INC
       ATTN MARK TYLER
7082
       3300 AIRPORT RD
       DENTON, TX 76207                                  Suiza Dairy Group, LLC           MAINTENANCE: EQUIPMENT
       THEOBALD NORTHEAST LLC
       ATTN MR MICHAEL THEOBALD
7090
       665 W 925 S
       OREM, UT 84058                                    Southern Foods Group, LLC        LEASE: BUILDING AND LAND DATED 06/26/2019
       THIELE DAIRY PARTNERSHIP
7091   85314 516TH AVE
       CLEARWATER, NE 68726                              Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       THIELE DAIRY PARTNERSHIP
7092   85314 516TH AVE
       CLEARWATER, NE 68726                              Dean Foods Company               TRANSPORTATION AGREEMENT
       THIELE TECHNOLOGIES INC
       ATTN CRYSTAL SCHMIT, PROJECT COORDINATOR
7093
       315 27TH AVE NE                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES,
       MINNEAPOLIS, MN 55418                             Alta-Dena Certified Dairy, LLC   ETC.) DATED 08/24/2015




                                                                                                                                      Page 214 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 220 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                                Debtor(s)                                    Contract Description
       THIELE TECHNOLOGIES INC
       ATTN CRYSTAL SCHMIT, PROJECT COORDINATOR
7094
       315 27TH AVE NE                                    Suiza Dairy Group, LLC
       MINNEAPOLIS, MN 55418                              Dean Dairy Holdings, LLC                CONFIDENTIALITY AGREEMENT
       THIELE TECHNOLOGIES
       ATTN DARREN SCOTT
7095
       1949 E MANNING AVE
       REEDLEY, CA 93654                                  Suiza Dairy Group, LLC                  SERVICE CONTRACT
       THIELE TECHNOLOGIES
       ATTN JAVIER MERCADO
7096
       1949 E MANNING AVE
       REEDLEY, CA 93654                                  Suiza Dairy Group, LLC                  SERVICE CONTRACT
       THIELE TECHNOLOGIES
       ATTN PAUL JIMENEZ
7097
       1949 E MANNING AVE
       REEDLEY, CA 93654                                  Suiza Dairy Group, LLC                  SERVICE CONTRACT
       THIELE TECHNOLOGIES
       ATTN SCOTT SEVERSIN, SALES
7098
       315 27TH AVE NE
       MINNEAPOLIS, MN 55418                              Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 09/30/2013
       THINKSTEP INC                                       Friendly's Manufacturing and Retail,
       ATTN JOHN JEWELL                                   LLC
7100
       170 MILK ST                                        Suiza Dairy Group, LLC
       BOSTON, MA 02109                                   Dean Dairy Holdings, LLC                IT CONTRACT
       THINKSTEP INC                                       Friendly's Manufacturing and Retail,
       ATTN JOHN JEWELL                                   LLC
7101
       170 MILK ST                                        Suiza Dairy Group, LLC
       BOSTON, MA 02109                                   Dean Dairy Holdings, LLC                IT CONTRACT DATED 04/20/2017
       THINKSTEP INC
       ATTN NUNO DA DILVA, DIRECTOR
7102
       170 MILK ST
       BOSTON, MA 02109                                   Dean Foods Company                      SERVICE CONTRACT DATED 05/28/2019
       THINKSTEP INC                                       Friendly's Manufacturing and Retail,
       ATTN NUNO DA DILVA, DIRECTOR                       LLC
7103
       170 MILK ST                                        Suiza Dairy Group, LLC
       BOSTON, MA 02109                                   Dean Dairy Holdings, LLC                SERVICE CONTRACT DATED 03/11/2015
       THINKSTEP INC
       ATTN NUNO DA DILVA, DIRECTOR
7104
       170 MILK ST
       BOSTON, MA 02109                                   Dean Foods Company                      SERVICE CONTRACT
       THINKSTEP INC                                       Friendly's Manufacturing and Retail,
       ATTN NUNO DA DILVA, DIRECTOR                       LLC
7105
       170 MILK ST                                        Suiza Dairy Group, LLC
       BOSTON, MA 02109                                   Dean Dairy Holdings, LLC                SERVICE CONTRACT
       THOMAS & BETTS POWER SOLUTIONS LLC
       ATTN JEFF WITTMAN, POWER SYSTEMS ENGINEER
7106
       525 JUNCTION RD, STE 3200
       MADISON, WI 53717                                  Dean Foods Company                      SERVICE CONTRACT DATED 03/02/2017
       THOMAS O. BALTOZER
7107   149 WEEKS ROAD
       SPRINGFIELD CENTER, NY 13468                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       THOMAS O. BALTOZER
7108   149 WEEKS ROAD
       SPRINGFIELD CENTER, NY 13468                       Dean Foods Company                      TRANSPORTATION AGREEMENT
       THOMAS OR JANET CLATTERBUCK
7109   2836 STREET ROUTE 8
       WEST WINFIELD, NY 13491                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       THOMAS OR JANET CLATTERBUCK
7110   2836 STREET ROUTE 8
       WEST WINFIELD, NY 13491                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       THOMAS OR MARYANN PALMER
7111   10530 Concord Rd.
       Union City, PA 16438                               Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       THOMAS OR MARYANN PALMER
7112   10530 Concord Rd.
       Union City, PA 16438                               Dean Foods Company                      TRANSPORTATION AGREEMENT

                                                                                                                                            Page 215 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 221 of 248
                                               Proposed Assumed Contract Schedule
Item                       Counterparty                             Debtor(s)                                     Contract Description
       THOMAS PETROLEUM LLC
       ATTN CARLA CARDEN, SALES MGR
7113
       201 N RUPERT ST                                Dean Dairy Holdings, LLC
       FT WORTH, TX 76107                             Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/07/2019
       THUNDER HOLLOW FARM
7121   9015 WASHINGTON PIKE
       PHILADELPHIA, TN 37846                         Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       THUNDER HOLLOW FARM
7122   9015 WASHINGTON PIKE
       PHILADELPHIA, TN 37846                         Dean Foods Company                      TRANSPORTATION AGREEMENT
       TIAA COMMERCIAL FINANCE (FORMERLY EVERBANK
       COMMERCIAL FINANCE, INC.)
7123
       10 WATERVIEW BLVD.
       PARSIPPANY, NJ 07054                           Dean Foods Company                      FLEET LEASE
       TIDAL ENERGY MARKETING US LLC
7124   1100 LOUISIANA ST
       HOUSTON, TX 77002                              Dean Foods Company                      PURCHASE CONTRACT
        TIGER INC                                     Southern Foods Group, LLC
       ATTN ANTHONY CIANFLONE                         Dean Holding Company
7131
       357 S MCCASLIN BLVD, STE 200                   Dean Dairy Holdings, LLC
       LOUISVILLE, CO 80027                           Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 12/14/2004
        TIGER INC
       ATTN ANTHONY L CIANFIONE
7132
       357 S MCCASLIN BLVD, STE 200
       LOUISVILLE, CO 80027                           Southern Foods Group, LLC               PURCHASE CONTRACT DATED 12/14/2004
       TIGER INC
       ATTN ANTHONY L CIANFIONE
7133
       4770 BASELINE RD, STE 390
       BOULDER, CO 80303                              Southern Foods Group, LLC               PURCHASE CONTRACT DATED 10/18/2019
       TIGER INC
       ATTN ANTHONY L CIANFIONE
7134
       4770 BASELINE RD, STE 390
       BOULDER, CO 80303                              Southern Foods Group, LLC               PURCHASE CONTRACT DATED 10/18/2019
       TIGER INC
       ATTN ANTHONY L CIANFIONE
7135
       4770 BASELINE RD, STE 390
       BOULDER, CO 80303                              Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 10/18/2019
       TIGER INC
       ATTN RF SMITH, EVP
7136
       PO BOX 702437                                  Suiza Dairy Group, LLC
       TULSA, OK 74107                                Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 09/25/2014
       TIGHE & BOND INC
       ATTN ALAN STRATTON
7137
       53 SOUTHAMPTON RD                               Friendly'S Manufacturing And Retail,
       WESTFIELD, MA 01085-5308                       LLC                                     ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 07/07/2017
       TIGHE & BOND INC
       ATTN ALAN STRATTON
7138
       53 SOUTHAMPTON RD                               Friendly'S Manufacturing And Retail,
       WESTFIELD, MA 01085-5308                       LLC                                     ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 05/30/2017
       TIGHE & BOND INC
       ATTN ALAN STRATTON
7139
       53 SOUTHAMPTON RD                               Friendly'S Manufacturing And Retail,
       WESTFIELD, MA 01085-5308                       LLC                                     ENVIRONMENTAL CLEAN-UP AGREEMENT
       TIM AND ANDREA SHOWERS
7140   181 MARKET DRIVE
       FREDERICKSBURG, PA 17026                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       TIM AND ANDREA SHOWERS
7141   181 MARKET DRIVE
       FREDERICKSBURG, PA 17026                       Dean Foods Company                      TRANSPORTATION AGREEMENT
        TIM HUTCHISON
7142   4530 BUSH ROAD
       JAMESTOWN, PA 16134                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        TIM HUTCHISON
7143   4530 BUSH ROAD
       JAMESTOWN, PA 16134                            Dean Foods Company                      TRANSPORTATION AGREEMENT


                                                                                                                                         Page 216 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 222 of 248
                                          Proposed Assumed Contract Schedule
Item                       Counterparty                       Debtor(s)                          Contract Description
       TIMBERLINE CONSULTING, INC.
7146   333 WEST HAMPDEN AVENUE, #810
       ENGLEWOOD, CO 80110                       Dean Foods Company         LICENSE AGREEMENT DTD 11/11/98
       TIMBERLINE CONSULTING, INC.
7147   3333 SOUTH BANNOCK #800
       ENGLEWOOD, CO 80110                       Dean Foods Company         LICENSE AGREEMENT DTD 2/9/05
       TIMBRE FARM
7148   4035 COUNTY 426-24TH RD
       CORNELL, MI 49818                         Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       TIMBRE FARM
7149   4035 COUNTY 426-24TH RD
       CORNELL, MI 49818                         Dean Foods Company         TRANSPORTATION AGREEMENT
       TIME DEFINITE SERVICES INC
       ATTN MICHAEL SUAREZ
7150
       1360 MADELINE LN, STE 300
       ELGIN, IL 60124                           Dean Foods Company         LOGISTICS CONTRACT
       TIMMONS FARMS LTD
7151   16429 MUNN ROAD
       AUBURN TOWNSHIP, OH 44023                 Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       TIMMONS FARMS LTD
7152   16429 MUNN ROAD
       AUBURN TOWNSHIP, OH 44023                 Dean Foods Company         TRANSPORTATION AGREEMENT
       TIMON PERRON TRUCKING INC
       ATTN IKE PERRON
7153
       410 CAMPBELLSPORT DR                      Dean Dairy Holdings, LLC
       CAMPBELLSPORT, WI 53010-1940              Suiza Dairy Group, LLC     FREIGHT SERVICES AGREEMENT DATED 06/25/2014
        TINKLER FARMS FFP
7154   706 LOWER PARADISE ROAD
       LITTLE FALLS, NY 13365                    Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        TINKLER FARMS FFP
7155   706 LOWER PARADISE ROAD
       LITTLE FALLS, NY 13365                    Dean Foods Company         TRANSPORTATION AGREEMENT
        TISDALE DAIRY FARM
7157   807 LANCASTER HIGHWAY
       LANCASTER, TN 38569                       Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
        TISDALE DAIRY FARM
7158   807 LANCASTER HIGHWAY
       LANCASTER, TN 38569                       Dean Foods Company         TRANSPORTATION AGREEMENT
       TITUS R BRUBAKER
7159   530 LIGHT HALL ROAD
       FORT PLAIN, NY 13339                      Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       TITUS R BRUBAKER
7160   530 LIGHT HALL ROAD
       FORT PLAIN, NY 13339                      Dean Foods Company         TRANSPORTATION AGREEMENT
       TMW SYSTEMS INC
7161   6085 PARKLAND BLVD
       MAYFIELD HEIGHTS, OH 44124                Dean Foods Company         SERVICE CONTRACT
       TMW SYSTEMS INC
7162   6085 PARKLAND BLVD
       MAYFIELD HEIGHTS, OH 44124                Dean Foods Company         SERVICE CONTRACT
       TMW SYSTEMS INC
7163   6085 PARKLAND BLVD
       MAYFIELD HEIGHTS, OH 44124                Dean Foods Company         SERVICE CONTRACT
       TMW SYSTEMS
7164   6085 PARKLAND BLVD
       MAYFIELD HEIGHTS, OH 44124                Dean Foods Company         LICENSING AGREEMENT DATED 04/05/2018
        TO THE BONE PRODUCTIONS LLC
7165   2312 LORENZO DR
       LOS ANGELES, CA 90068                     Dean Foods Company         LICENSING AGREEMENT DATED 03/31/2016
       TODD SMITH
7169   3356 NEW LIBERTY BIG MEADOW ROAD
       KNOBLICK, KY 42154                        Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       TODD SMITH
7170   3356 NEW LIBERTY BIG MEADOW ROAD
       KNOBLICK, KY 42154                        Dean Foods Company         TRANSPORTATION AGREEMENT


                                                                                                                          Page 217 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 223 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                             Debtor(s)                                    Contract Description
       TOLBERT S. TILLEY
7171   176 GAGE ROAD
       PHILADELPHIA, TN 37846                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       TOLBERT S. TILLEY
7172   176 GAGE ROAD
       PHILADELPHIA, TN 37846                           Dean Foods Company                    TRANSPORTATION AGREEMENT
       TONY BORBA DAIRY INC
7176   23900 E DODDS RD                                 Dean Dairy Holdings, LLC
       ESCALON, CA 95320                                Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 10/29/2018
       TOP NOTCH PALLET LLC
       ATTN ANDREW THOMLISON, OWNER
7179
       9006 BATES RD SE
       ALBUQUERQUE, NM 87105                            Dean Dairy Holdings, LLC              SERVICE CONTRACT
       TOPCO ASSOCIATES LLC
       ATTN BEN BARBER
7181
       7711 GROSS POINT RD
       SKOKIE, IL 60077                                 Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 05/21/2005
       TOPCO ASSOCIATES LLC
       ATTN LARRY RIFE
7183
       7711 GROSS POINT RD
       SKOKIE, IL 60077                                 Dean Foods North Central, LLC         CUSTOMER AGREEMENT DATED 08/02/2005
       TOPCO ASSOCIATES LLC
       ATTN TOM HERMES, SR DIR DAIRY/BAKERY/FROZEN
7184
       150 NW POINT BLVD                                Dean Foods Company
       ELK GROVE VILLAGE, IL 60007-1015                 Garelick Farms, LLC                   PURCHASE CONTRACT
       TOPCO ASSOCIATES LLC
       ATTN TOM HERMES, SR DIR DIARY/BAKERY/FROZEN
7185
       150 NW POINT BLD                                 Dean Foods Company
       ELK GROVE VILLAGE, IL 60007-1015                 Garelick Farms, LLC                   CUSTOMER AGREEMENT DATED 02/12/2018
       TOPCO ASSOCIATES LLC
7187   PO BOX 96002
       CHICAGO, IL 60693                                Dean Foods North Central Inc          PURCHASE CONTRACT / PURCHASE ORDER
       TOPFUEL ENERGY SERVICES LLC
7188   4952 ADMIRAL PEARY HWY STE 1
       EBENSBURG, PA 15931                              Dean Foods Company                    TRANSPORTATION AGREEMENT
       TOPS MARKETS LLC
       ATTN VICE PRESIDENT
7189
       6363 MAIN ST
       WILLIAMSVILLE, NY 14221                          Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 07/01/2006
       TOPS MARKETS LLC
       ATTN VICE PRESIDENT
7190
       6363 MAIN ST
       WILLIAMSVILLE, NY 14221                          Dean Dairy Holdings, LLC              PURCHASE CONTRACT
       TOTAL ENERGY RESOURCES LLC
       ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7196
       120 MARGUERITE DR, STE 201
       CRANBERRY TOWNSHIP, PA 16066                     Dean Dairy Holdings, LLC              PURCHASE CONTRACT
       TOTAL ENERGY RESOURCES LLC
       ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7197
       120 MARGUERITE DR, STE 201
       CRANBERRY TOWNSHIP, PA 16066                     Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/15/2015
       TOTAL ENERGY RESOURCES LLC
       ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7198
       120 MARGUERITE DR, STE 201
       CRANBERRY TOWNSHIP, PA 16066                     Dean Dairy Holdings, LLC              PURCHASE CONTRACT
       TOTAL ENERGY RESOURCES LLC
       ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7199
       120 MARGUERITE DR, STE 201
       CRANBERRY TOWNSHIP, PA 16066                     Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/15/2015
       TOTAL ENERGY RESOURCES LLC
       ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7200
       120 MARGUERITE DR, STE 201
       CRANBERRY TOWNSHIP, PA 16066                     Dean Dairy Holdings, LLC              PURCHASE CONTRACT




                                                                                                                                         Page 218 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 224 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                                Debtor(s)                                      Contract Description
       TOTAL ENERGY RESOURCES LLC
       ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7201
       120 MARGUERITE DR, STE 201
       CRANBERRY TOWNSHIP, PA 16066                       Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 10/15/2015
       TOTAL LOGISTIC CONTROL LLC
       ATTN BRIAN L BRINK, CEO
7204
       8300 LOGISTICS DR
       ZEELAND, MI 49474                                  Midwest Ice Cream Company, LLC          SERVICE CONTRACT DATED 11/08/2007
       TOTAL LOGISTIC CONTROL LLC
       ATTN BRIAN L BRINK, CEO
7205
       8300 LOGISTICS DR
       ZEELAND, MI 49474                                  Midwest Ice Cream Company, LLC          SERVICE CONTRACT
       TOTAL LOGISTIC CONTROL
       ATTN BRIAN BRINK, CFO
7206
       8300 LOGISTICS DR
       ZEELAND, MI 49474                                  Midwest Ice Cream Company, LLC          FREIGHT SERVICES AGREEMENT DATED 11/08/2007
       TOTAL QUALITY LOGISTICS
       ATTN JOSEPH R PELLEGRINO, BUS DEV ANALYST
7207
       PO BOX 799
       MILFORD, OH 45150                                  Dean Dairy Holdings, LLC                LOGISTICS CONTRACT
       TOTALLY COOL INC
       38 GWYNNS MILL CT
7208
       OWINGS MILLS, MD 21117
                                                          Dean Dairy Holdings, LLC                LOGISTICS CONTRACT
       TOWN OF BRASELTON
       ATTN JENNIFER SCOTT
7209
       PO BOX 306
       BRASELTON, GA 30517                                Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/20/2007
       TOWN OF BRASELTON, GA
       ATTN JENNIFER SCOTT
7210
       PO BOX 306
       BRASELTON, GA 30517                                Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 04/20/2007
       TOWN OF BRASELTON, GA
       ATTN JENNIFER SCOTT
7211
       PO BOX 306
       BRASELTON, GA 30517                                Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT
       TOWN OF BRASELTON, GA
       ATTN JENNIFER SCOTT
7212
       PO BOX 306
       BRASELTON, GA 30517                                Mayfield Dairy Farms, LLC               ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 08/13/2001
       TOYOTA MOTOR CREDIT CORPORATION
7213   PO BOX 3457
       TORRANCE, CA 90510-3457                            Dean Dairy Holdings, LLC                LEASE: EQUIPMENT
       TOYOTA MOTOR CREDIT CORPORATION
7214   PO BOX 3457
       TORRANCE, CA 90510-3457                            Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 06/24/2005
       TOYOTA MOTOR CREDIT CORPORATION
7215   PO BOX 3457
       TORRANCE, CA 90510-3457                            Suiza Dairy Group, LLC                  LEASE: EQUIPMENT DATED 08/15/2006
       TRAMMELL CROW COMPANY
       C/O RYDER TRUCK RENTAL INC
7220
       11700 NW 101ST RD, STE 1
       MIAMI, FL 33178                                    Dean Foods Company                      LEASE: BUILDING AND LAND DATED 03/07/2006
       TRANSFORCE INC
       ATTN DAVID W BROOME
7226
       5520 CHEROKEE AVE, STE 200                         Dean Dairy Holdings, LLC
       ALEXANDRIA, VA 22312                               Suiza Dairy Group, LLC                  EMPLOYMENT AGENCY DATED 08/15/2017
       TRANS-PRO LOGISTIC INC                              Friendly's Manufacturing and Retail,
       ATTN DANIEL SONG                                   LLC
7228
       407 RUE MCGILL, STE 910                            Suiza Dairy Group, LLC
       MONTREAL, QC H2Y 2G3                               Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 12/20/2018
       TRAVELCENTERS OF AMERICA
       ATTN KIRK MATHEWS, SR CATEGORY MGR, RETAIL MKG
7229
       24601 CENTER RIDGE RD, STE 200                     Dean Dairy Holdings, LLC
       WESTLAKE, OH 44145                                 Suiza Dairy Group, LLC                  PURCHASE CONTRACT


                                                                                                                                                Page 219 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 225 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                            Debtor(s)                                   Contract Description
       TRAWICK FARMS, INC.
7234   5773 EAST US 27
       MAYO, FL 32066                                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       TRAWICK FARMS, INC.
7235   5773 EAST US 27
       MAYO, FL 32066                                  Dean Foods Company                    TRANSPORTATION AGREEMENT
       TRCP LLC
7236   PO BOX 57
       SPARTANBURG, PA 16434                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       TRCP LLC
7237   PO BOX 57
       SPARTANBURG, PA 16434                           Dean Foods Company                    TRANSPORTATION AGREEMENT
       TREASURE VALLEY MANUFACTURING & RECYCLING INC
       C/O DAVE WEITZ
7239
       205 W 41ST ST
       GARDEN CITY, ID 83606                           Southern Foods Group, LLC             LEASE: BUILDING AND LAND
       TREASURE VALLEY MANUFACTURING & RECYCLING INC
       C/O DAVE WEITZ
7240
       205 W 41ST ST
       GARDEN CITY, ID 83606                           Southern Foods Group, LLC             LEASE: BUILDING AND LAND
       TREASURE VALLEY MANUFACTURING & RECYCLING INC
       C/O DAVE WEITZ
7241
       PO BOX 368
       CALDWELL, ID 83606                              Southern Foods Group, LLC             LEASE: BUILDING AND LAND
       TREE FALLS IN THE WOODS LLC
7242   RESEARCHING ADDRESS
                                                       Dean Foods Company                    LICENSING AGREEMENT
       TREVOR WESTCOTT
7244   3296 COULTER RD
       CAZENOVIA, NY 13035                             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       TREVOR WESTCOTT
7245   3296 COULTER RD
       CAZENOVIA, NY 13035                             Dean Foods Company                    TRANSPORTATION AGREEMENT
       TRIBE & CITIZEN
7246   54 W 16TH ST 9D
       NEW YORK CITY, NY 10011                         Friendly'S Ice Cream Holdings Corp.   SERVICE CONTRACT
       TRILLIUM
7247   PO BOX 671854
       DETROIT, MI 48267-1854                          Dean Foods Company                    TEMPORARY LABOR - DRIVER AGREEMENT
       TRILOGY DAIRY LP
       C/O BOS FAMILY OF COMPANIES
7248   ATTN AJ BOS, PARTNER
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                           Alta-Dena Certified Dairy, LLC        PURCHASE CONTRACT DATED 01/25/2013
       TRILOGY DAIRY
       C/O BOS FAMILY OF COMPANIES
7250   ATTN AJ BOS, PARTNER
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
       TRILOGY DAIRY
       C/O BOS FAMILY OF COMPANIES
7251   ATTN AJ BOS, PARTNER
       15857 BEAR MOUNTAIN BLVD
       BAKERSFIELD, CA 93311                           Dean Foods Company                    TRANSPORTATION AGREEMENT
        TRI-MAST DAIRIES
7252   1701 BROWN FOREMAN ROAD
       LEBANON, KY 40033                               Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT
        TRI-MAST DAIRIES
7253   1701 BROWN FOREMAN ROAD
       LEBANON, KY 40033                               Dean Foods Company                    TRANSPORTATION AGREEMENT
       TRIMBLE MOBILE SOLUTIONS INC
7254   935 STEWART DRIVE                               Dean Dairy Holdings LLC
       SUNNYVALE, CA 94085                             Suiza Dairy Group LLC                 MAINTENANCE: SOFTWARE
       TRIMBLE NAVAGATION LIMITED
7255   1 CAMBRIDGE CTR, FL 11
       CAMBRIDGE, MA 2142                              Dean Foods Company                    SERVICE CONTRACT

                                                                                                                                        Page 220 of 243
                Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 226 of 248
                                                   Proposed Assumed Contract Schedule
Item                         Counterparty                               Debtor(s)                                     Contract Description
       TRIMBLE NAVAGATION LIMITED
7256   1 CAMBRIDGE CTR, FL 11                             Dean Dairy Holdings LLC
       CAMBRIDGE, MA 2142                                 Suiza Dairy Group LLC                   MAINTENANCE: SOFTWARE
       TRIMBLE NAVAGATION LIMITED
7257   1 CAMBRIDGE CTR, FL 11
       CAMBRIDGE, MA 2142                                 Dean Foods Company                      SERVICE CONTRACT
       TRINITY GROUP LLC
       ATTN JERRY SHEPPARD, TRINITY VAN BORN LLC
7259
       4624 13 ST
       WYANDOTTE, MI 48192                                Country Fresh, LLC                      LEASE: BUILDING AND LAND DATED 02/20/2015
       TRINITY GROUP LLC
       ATTN JERRY SHEPPARD, TRINITY VAN BORN LLC
7260
       4624 13 ST
       WYANDOTTE, MI 48192                                Country Fresh, LLC                      LEASE: BUILDING AND LAND DATED 09/03/2014
        TRIPLE M DAIRY, LLC II
7265   3252 WEST 500 SOUTH
       LA PORTE, IN 46350                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        TRIPLE M DAIRY, LLC II
7266   3252 WEST 500 SOUTH
       LA PORTE, IN 46350                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
        TRIPLE M DAIRY, LLC
7267   3252 WEST 500 SOUTH
       LA PORTE, IN 46350                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        TRIPLE M DAIRY, LLC
7268   3252 WEST 500 SOUTH
       LA PORTE, IN 46350                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       TRIPLE R FARMS, LLC
7269   2685 ATWOOD ROAD
       RANDOLPH, NY 14772                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       TRIPLE R FARMS, LLC
7270   2685 ATWOOD ROAD
       RANDOLPH, NY 14772                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       TROYER DAIRY
7274   3798 OLD FREDONIA ROAD
       FREDONIA, KY 42411                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       TROYER DAIRY
7275   3798 OLD FREDONIA ROAD
       FREDONIA, KY 42411                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       TRUCKPRO LLC                                        Friendly's Manufacturing and Retail,
       ATTN STRATEGIC ACCOUNT MGR                         LLC
7276
       1900 CHARLES BRYAN RD, STE 100                     Suiza Dairy Group, LLC
       CORDOVA, TN 38016-5288                             Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 09/18/2019
        TURNER DAIRY LLC
7281   2843 SPARTA PIKE
       LEBANON, TN 37090                                  Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        TURNER DAIRY LLC
7282   2843 SPARTA PIKE
       LEBANON, TN 37090                                  Dean Foods Company                      TRANSPORTATION AGREEMENT
       TWIN CREEKS FARM LLC
7285   10128 OLD STATE LINE RD
       WATTSBURG, PA 16442-9006                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       TWIN CREEKS FARM LLC
7286   10128 OLD STATE LINE RD
       WATTSBURG, PA 16442-9006                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       TWIN PORTS
7294   4223 AIRPARK BLVD
       DULUTH, MN 55811                                   Dean Foods Company                      SERVICE CONTRACT
       TWINS TRANSPORT INC & TWINS LOGISTICS
       ATTN BRENT SIMMONS, PRESIDENT/OWNER
7295
       3377 S 150 E
       COLUMBIA CITY, IN 46725-8780                       Suiza Dairy Group, LLC                  LOGISTICS CONTRACT DATED 04/21/2016
       TWR INVESTMENTS LLC
       ATTN GREG WAGNER
7299
       PO BOX 911984
       ST GEORGE, UT 84791                                Southern Foods Group, LLC               LEASE: BUILDING AND LAND


                                                                                                                                              Page 221 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 227 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                            Debtor(s)                                     Contract Description
       TXU ENERGY RETAIL COMPANY LLC
7300   PO BOX 650638
       DALLAS, TX 75265-0638                           Friendly'S Ice Cream Holdings Corp.     PURCHASE CONTRACT
       TXU ENERGY RETAIL COMPANY LP
       ATTN CONTRACT ADMIN
7301
       1601 BRYAN ST
       DALLAS, TX 75201-5598                           Southern Foods Group, LLC               PURCHASE CONTRACT
       TXU ENERGY RETAIL COMPANY LP
       ATTN CONTRACT ADMINISTRATION
7302
       1601 BRYAN ST
       DALLAS, TX 75201-5598                           Southern Foods Group, LLC               PURCHASE CONTRACT
       TYCO INTEGRATED SECURITY LLC
       ATTN GLENN WHEELER
7303
       2788 FAIRFOREST CLEVEDALE RD
       SPARTANBURG, SC 29301-5000                      Suiza Dairy Group, LLC                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/11/2017
       TYLERVALE FARM
7304   58416 STATE HWY 10
       SOUTH KORTRIGHT, NY 13842                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       TYLERVALE FARM
7305   58416 STATE HWY 10
       SOUTH KORTRIGHT, NY 13842                       Dean Foods Company                      TRANSPORTATION AGREEMENT
       UBER FREIGHT LLC                                 Friendly's Manufacturing and Retail,
       ATTN LEGAL DEPT                                 LLC
7306
       1455 MARKET ST, 4TH FL                          Suiza Dairy Group, LLC
       SAN FRANCISCO, CA 94103                         Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 06/01/2019
       UGI ENERGY SERVICES LLC
       ATTN MICHAEL C GIBBS, VP SALES
7307
       1 MERIDAN BLVD, STE 2C01                        Dean Dairy Holdings, LLC
       WYOMISSING, PA 19610                            Suiza Dairy Group, LLC                  PURCHASE CONTRACT
       UGI ENERGY SERVICES LLC
       ATTN MICHAEL C GIBBS, VP SALES
7308
       1 MERIDAN BLVD, STE 2C01                        Dean Dairy Holdings, LLC
       WYOMISSING, PA 19610                            Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 10/08/2013
       UGI ENERGY SERVICES LLC
       ATTN MICHAEL C GIBBS, VP SALES
7309
       1 MERIDAN BLVD, STE 2C01                        Dean Dairy Holdings, LLC
       WYOMISSING, PA 19610                            Suiza Dairy Group, LLC                  PURCHASE CONTRACT
       UGI ENERGY SERVICES LLC
       ATTN MICHAEL C GIBBS, VP SALES
7310
       1 MERIDAN BLVD, STE 2C01                        Suiza Dairy Group, LLC
       WYOMISSING, PA 19610                            Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 10/08/2013
       UGI ENERGY SERVICES LLC
       ATTN MICHAEL C GIBBS, VP SALES
7311
       1 MERIDAN BLVD, STE 2C01
       WYOMISSING, PA 19610                            Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 10/29/2017
       UGI ENERGY SERVICES LLC
       ATTN MICHAEL C GIBBS, VP SALES
7312
       1 MERIDIAN BLVD, STE 2C01                       Suiza Dairy Group, LLC
       WYOMISSING, PA 19610                            Dean Dairy Holdings, LLC                PURCHASE CONTRACT
       UGI ENERGY SERVICES LLC
       ATTN MICHAEL C GIBBS, VP SALES
7313
       1 MERIDIAN BLVD, STE 2C01                       Suiza Dairy Group, LLC
       WYOMISSING, PA 19610                            Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 10/08/2013
       UiPATH INC
       ATTN CRIS BRATSIS, VP
7314
       90 PARK AVE, 20TH FL
       NEW YORK, NY 10016                              Dean Foods Company                      LICENSING AGREEMENT DATED 07/02/2019
       UiPATH INC
       ATTN MIHAI FAUR, CAO & CORP CONTROLLER
7315
       90 PARK AVE, 20TH FL
       NEW YORK, NY 10016                              Dean Foods Company                      LICENSING AGREEMENT DATED 07/01/2019
       UNIFIED GROCERS INC
       ATTN DANIEL MURPHY
7328
       5200 SHIELA ST
       COMMERCE, CA 90040                              Alta-Dena Certified Dairy, LLC          VENDOR AGREEMENT DATED 06/01/2016


                                                                                                                                          Page 222 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 228 of 248
                                                    Proposed Assumed Contract Schedule
Item                       Counterparty                                  Debtor(s)                              Contract Description
       UNIFIED GROCERS INC
       ATTN DANIEL MURPHY, EXECUTIVE VP
7329
       5200 SHEILA ST
       COMMERCE, CA 90040                                  Alta-Dena Certified Dairy, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/18/2016
       UNILAND PARTNERSHIP OF DELAWARE LP, THE
       C/O UNILAND PROPERTY MANAGEMENT CORP
7330   ATTN DIRECTOR OF PROPERTY MANAGEMENT
       100 CORPORATE PKWY, STE 500
       AMHERST, NY 14226                                   Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND DATED 02/21/2014
       UNILAND PARTNERSHIP OF DELAWARE LP, THE
       UNIVERSITY CORPORATE CENTRE
7331
       100 CORPORATE PKWY, STE 500
       AMHERST, NY 14226                                   Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND DATED 03/07/2017
       UNITED STATES COLD STORAGE LP
       3300 E PARK ROW
7365
       ARLINGTON, TX 76010
                                                           Dean Foods Company               STORAGE AGREEMENT
       UNIVERSAL PROTECTION SERVICE LP
       D/B/A ALLIED UNIVERSAL SECURITY SERVICES
7386   ATTN HOPE FIELD, VP OF SALES MIDWEST & CANADA
       EIGHT TOWER BRIDGE 161 WASHINGTON ST, STE 600       Country Fresh, LLC
       CONSHOHOCKEN, PA 19428                              Dean Foods Company               PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       UNIVERSAL PROTECTION SERVICE LP
       D/B/A ALLIED UNIVERSAL SECURITY SERVICES
7387   ATTN HOPE FIELD, VP SALES MIDWEST/CANADA
       8 TOWER BRIDGE, 161 WASHINGTON ST, STE 600
       CONSHOHOCKEN, PA 19428                              Country Fresh, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       UPTOWN CITYPLACE LLC
       C/O PARAMENTER REALTY PARTNERS
7388   ATTN GENERAL MANAGER
       2711 N HASKELL AVE, STE 450
       DALLAS, TX 75204                                    Dean Foods Company               LEASE: BUILDING AND LAND DATED 10/21/2016
       UPTOWN CITYPLACE LLC
       C/O PARAMENTER REALTY PARTNERS
7389   ATTN GENERAL MANAGER
       2711 N HASKELL AVE, STE 450
       DALLAS, TX 75204                                    Dean Foods Company               LEASE: BUILDING AND LAND DATED 10/21/2016
       UPTOWN CITYPLACE LLC
       C/O PARAMENTER REALTY PARTNERS
7390   ATTN GENERAL MANAGER
       2711 NORTH HASKELL AVE STE 1400
       DALLAS, TX 75204                                    Dean Foods Company               LEASE: BUILDING AND LAND DATED 08/15/2018
       UPTOWN CITYPLACE LLC
       C/O PARAMENTER REALTY PARTNERS
7391   ATTN GENERAL MANAGER
       2711 NORTH HASKELL AVE STE 1400
       DALLAS, TX 75204                                    Dean Foods Company               LEASE: BUILDING AND LAND
       US BANCORP EQUIPMENT FINANCE INC
       ATTN KIM HAMMOND, MGR
7394
       PO BOX 230789
       PORTLAND, OR 97281-0789                             Dean Transportation, Inc.        LEASE: BUILDING AND LAND
       US BANCORP EQUIPMENT FINANCE INC
       ATTN KIM HAMMOND, MGR                               Dean Transportation, Inc.
7395
       PO BOX 230789                                       Dean Dairy Holdings, LLC
       PORTLAND, OR 97281-0789                             Suiza Dairy Group, LLC           LEASE: BUILDING AND LAND DATED 01/01/2005
       US BANCORP EQUIPMENT FINANCE INC
       ATTN KIM HAMMOND, MGR                               Dean Transportation, Inc.
7396
       PO BOX 230789                                       Dean Dairy Holdings, LLC
       PORTLAND, OR 97281-0789                             Suiza Dairy Group, LLC           GUARANTEES DATED 01/01/2005
       US BANCORP EQUIPMENT FINANCE INC
       ATTN KIM HAMMOND, MGR
7397
       PO BOX 230789                                       Suiza Dairy Group, LLC
       PORTLAND, OR 97281-0789                             Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND DATED 07/21/2003




                                                                                                                                        Page 223 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 229 of 248
                                               Proposed Assumed Contract Schedule
Item                          Counterparty                          Debtor(s)                                    Contract Description
       US FOODS INC
       ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7401
       6133 N RIVER RD, STE 300                       Dean Dairy Holdings, LLC
       ROSEMONT, IL 60018                             Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 01/03/2017
       US FOODS INC                                    Friendly's Manufacturing and Retail,
       ATTN DAVID POE, VP OF CATEGORY MANAGEMENT      LLC
7402
       6133 N RIVER RD, STE 300                       Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 01/31/2017
       US FOODS INC                                    Friendly's Manufacturing and Retail,
       ATTN DAVID POE, VP OF CATEGORY MANAGEMENT      LLC
7406
       6133 N RIVER RD, STE 300                       Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 02/05/2018
       US FOODS INC                                    Friendly's Manufacturing and Retail,
       ATTN DAVID POE, VP OF CATEGORY MANAGEMENT      LLC
7407
       6133 N RIVER RD, STE 300                       Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 04/20/2018
       US FOODS INC                                    Friendly's Manufacturing and Retail,
       ATTN DAVID POE, VP OF CATEGORY MANAGEMENT      LLC
7409
       6133 N RIVER RD, STE 300                       Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 09/11/2019
       US FOODS INC
       ATTN KEITH DOUGHERTY, SVP ROSEMENT
7412
       6133 N RIVER RD, STE 300                       Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 10/30/2015
       US FOODS INC
       ATTN KEITH DOUGHERTY, SVP ROSEMONT
7414
       6133 N RIVER RD, STE 300                       Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 05/19/2015
       US FOODS INC
       ATTN KEITH DOUGHERTY, SVP ROSEMONT
7415
       6133 N RIVER RD, STE 300                       Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 07/23/2015
       US FOODS INC
       ATTN KEITH DOUGHERTY, SVP ROSEMONT
7416
       6133 N RIVER RD, STE 300                       Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 07/23/2015
       US FOODS INC
       ATTN MARK MCNEIL, SVP CATEGORY MGMT
7417
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                             Suiza Dairy Group, LLC                  VENDOR AGREEMENT
       US FOODS INC
       ATTN MARK MCNEIL, SVP CATEGORY MGMT
7418
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT
       US FOODS INC
       ATTN MARK MCNEIL, SVP CATEGORY MGMT
7419
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                             Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 08/27/2013
       US FOODS INC
       ATTN MARK MCNEIL, SVP CATEGORY MGMT
7420
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 08/27/2013
       US FOODS INC
       ATTN MARK MCNEIL, SVP CATEGORY MGMT
7421
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                             Suiza Dairy Group, LLC                  VENDOR AGREEMENT DATED 10/20/2013
       US FOODS INC
       ATTN MARK MCNEIL, SVP CATEGORY MGMT
7422
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 10/20/2013
       US FOODS INC
       ATTN PURCHASING DEPT
7423
       9775 PATUXENT WOODS DR                         Suiza Dairy Group, LLC
       COLUMBIA, MD 21046                             Dean Dairy Holdings, LLC                VENDOR AGREEMENT DATED 03/27/2007



                                                                                                                                        Page 224 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 230 of 248
                                            Proposed Assumed Contract Schedule
Item                      Counterparty                           Debtor(s)                              Contract Description
       US FOODS INC
       ATTN PURCHASING DEPT
7424
       9775 PATUXENT WOODS DR                      Suiza Dairy Group, LLC
       COLUMBIA, MD 21046                          Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 07/01/2012
       US FOODS INC
       ATTN REAL ESTATE DEPT
7425
       9399 W HIGGINS RD, STE 600
       ROSEMONT, IL 60018                          Alta-Dena Certified Dairy, LLC   LEASE: BUILDING AND LAND DATED 10/31/2017
       US FOODS INC
       ATTN REAL ESTATE DEPT
7426
       9399 W HIGGINS RD, STE 600
       ROSEMONT, IL 60018                          Alta-Dena Certified Dairy, LLC   LEASE: BUILDING AND LAND DATED 10/12/2017
       US FOODS INC
       ATTN REAL ESTATE DEPT
7427
       9399 W HIGGINS RD, STE 600
       ROSEMONT, IL 60018                          Alta-Dena Certified Dairy, LLC   LEASE: BUILDING AND LAND DATED 11/02/2017
       US FOODS INC
       F/K/A US FOODSERVICE INC
7433
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                          Suiza Dairy Group, LLC           VENDOR AGREEMENT
       US FOODS INC
       F/K/A US FOODSERVICE INC
7434
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                          Dean Dairy Holdings, LLC         VENDOR AGREEMENT
       US FOODS INC
       F/K/A US FOODSERVICE INC
7437   ATTN KEITH DOUGHERTY, SVP ROSEMONT
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                          Suiza Dairy Group, LLC           VENDOR AGREEMENT DATED 02/06/2014
       US FOODS INC
       F/K/A US FOODSERVICE INC
7438   ATTN KEITH DOUGHERTY, SVP ROSEMONT
       6133 N RIVER RD, STE 300
       ROSEMONT, IL 60018                          Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 02/06/2014
       US FOODS INC
       F/K/A US FOODSERVICE INC
7439   ATTN KEITH DOUGHERTY, SVP ROSEMONT
       6133 N RIVER RD, STE 300                    Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                          Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 10/13/2014
       US FOODS INC
       F/K/A US FOODSERVICE INC
7440   ATTN KEITH DOUGHERTY, SVP ROSEMONT
       6133 N RIVER RD, STE 300                    Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                          Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 10/21/2014
       US FOODS INC
       F/K/A US FOODSERVICE INC
7441   ATTN KEITH DOUGHERTY, SVP ROSEMONT
       6133 N RIVER RD, STE 300                    Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                          Dean Dairy Holdings, LLC         VENDOR AGREEMENT DATED 10/30/2014
       US FOODSERVICE INC
       ATTN SCOTT HODGSON
7442
       6133 N RIVER RD                             Dean Dairy Holdings, LLC
       ROSEMONT, IL 60018                          Suiza Dairy Group, LLC           VENDOR AGREEMENT DATED 06/01/2012
       US FOODSERVICE INC
       ATTN SCOTT HODGSON
7443
       6133 N RIVER RD                             Dean Dairy Holdings, LLC
       ROSEMONT, IL 60018                          Suiza Dairy Group, LLC           VENDOR AGREEMENT DATED 03/31/2011
       US FOODSERVICE INC
       ATTN SCOTT HODGSON
7444
       6133 N RIVER RD                             Dean Dairy Holdings, LLC
       ROSEMONT, IL 60018                          Suiza Dairy Group, LLC           VENDOR AGREEMENT
       US FOODSERVICE INC                          Garelick Farms, LLC
       ATTN SCOTT HODGSON                          Dean Foods North Central, LLC
7445
       6133 N RIVER RD                             Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                          Dean Dairy Holdings, LLC         VENDOR AGREEMENT


                                                                                                                                Page 225 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 231 of 248
                                                  Proposed Assumed Contract Schedule
Item                        Counterparty                               Debtor(s)                                  Contract Description
       US FOODSERVICE INC
       ATTN SCOTT HODGSON
7446
       6133 N RIVER RD                                   Dean Dairy Holdings, LLC
       ROSEMONT, IL 60018                                Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 10/25/2007
       US FOODSERVICE INC                                Garelick Farms, LLC
       ATTN SCOTT HODGSON                                Dean Foods North Central, LLC
7447
       6133 N RIVER RD                                   Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                                Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 05/01/2008
       US FOODSERVICE INC                                Garelick Farms, LLC
       ATTN SCOTT HODGSON                                Dean Foods North Central, LLC
7448
       6133 N RIVER RD                                   Suiza Dairy Group, LLC
       ROSEMONT, IL 60018                                Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 05/19/2008
       US FOODSERVICE INC                                Berkeley Farms, LLC
       ATTN SCOTT HODGSON                                Garelick Farms, LLC
7449   6133 N RIVER RD                                   Dean Foods North Central, LLC
       ROSEMONT, IL 60018                                Suiza Dairy Group, LLC
                                                         Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/28/2008
       US FOODSERVICE INC                                Model Dairy, LLC
       ATTN SCOTT HODGSON                                Berkeley Farms, LLC
       6133 N RIVER RD                                   Garelick Farms, LLC
7450   ROSEMONT, IL 60018                                Dean Foods North Central, LLC
                                                         Suiza Dairy Group, LLC
                                                         Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/28/2008
       US FOODSERVICE INC                                Alta-Dena Certified Dairy, LLC
       ATTN SCOTT HODGSON                                Model Dairy, LLC
       6133 N RIVER RD                                   Berkeley Farms, LLC
7451   ROSEMONT, IL 60018                                Garelick Farms, LLC
                                                         Dean Foods North Central, LLC
                                                         Suiza Dairy Group, LLC
                                                         Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/28/2008
       US OIL CO INC
       ATTN ENERGY SERVICES DIVISION
7455
       425 S WASHINGTON ST
       COMBINED LOCKS, WI 54113                          Friendly'S Ice Cream Holdings Corp.   AGENCY AGREEMENT
       USA WASTE OF CALFORNIA INC
       D/B/A WASTE MANAGEMENT OF SAN DIEGO
7459   ATTN CHRIS LUISZER, MJR ACCT MGR
       1001 W BRADLEY AVE
       SAN DIEGO, CA 92020                               Alta-Dena Certified Dairy, LLC        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/24/2018
       UTAH TRUCK LINES
7462   7475 W ADAMS RD
       MAGNA, UT 84044                                   Dean Foods Company                    TRANSPORTATION AGREEMENT
       UTILITIES ANALYSES INC
7463   450 OLD PEACHTREE RD
       ATLANTA, GA 30024                                 Dean Foods Company                    SERVICE CONTRACT
       UTILITY COST MANAGEMENT LLC
       ATTN CHRIS WIEHL
7464
       1100 W SHAW AVE, STE 126
       FRESNO, CA 93711                                  Dean Foods Company                    SERVICE CONTRACT
       UTILITY REFUND AGENCY
       ATTN GREG STEAGALL, DIRECTOR PROCUREMENT
7466
       1151 FREEPORT RD, STE 222                         Suiza Dairy Group, LLC
       PITTSBURGH, PA 15238                              Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 11/16/2012
       UTILITY REFUND AGENCY
       ATTN GREG STEAGALL, DIRECTOR PROCUREMENT
7467
       2711 N HASKELL AVE, STE 3400                      Suiza Dairy Group, LLC
       DALLAS, TX 75204                                  Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 08/03/2012
       UTILITY REFUND CORP
7468   718 CONVENIRY TERRACE
       ENGLEWOOD, FL 34224                               Dean Foods Company                    SERVICE CONTRACT DATED 09/21/2009
       UTILITY REFUND CORP
       ATTN GREG STEAGALL, DIRECTOR PROCUREMENT
7469
       8321 TRICIA PRICE DR, #100                        Suiza Dairy Group, LLC
       POWELL, OH 43065                                  Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 12/10/2009



                                                                                                                                          Page 226 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 232 of 248
                                           Proposed Assumed Contract Schedule
Item                        Counterparty                       Debtor(s)                          Contract Description
       VACO DALLAS LLC
       ATTN CONTRACTS MANAGER
7477
       5501 VIRGINA WAY, STE 120
       BRENTWOOD, TN 37027                        Dean Foods Company          SERVICE CONTRACT DATED 10/07/2019
       VALERIE MOTTER
7478   899 GOODWIN ROAD
       TITUSVILLE, PA 16354                       Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       VALERIE MOTTER
7479   899 GOODWIN ROAD
       TITUSVILLE, PA 16354                       Dean Foods Company          TRANSPORTATION AGREEMENT
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7484
       5376 FM 545
       MELISSA, TX 75454                          Southern Foods Group, LLC   CUSTOMER AGREEMENT DATED 11/01/2018
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7485
       5376 FM 545
       MELISSA, TX 75454                          Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 11/01/2018
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7488
       5376 FM 545                                Suiza Dairy Group, LLC
       MELISSA, TX 75454                          Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7489
       5376 FM 545                                Suiza Dairy Group, LLC
       MELISSA, TX 75454                          Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7490
       5376 FM 545                                Suiza Dairy Group, LLC
       MELISSA, TX 75454                          Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7491
       5376 FM 545                                Suiza Dairy Group, LLC
       MELISSA, TX 75454                          Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7492
       5376 FM 545                                Suiza Dairy Group, LLC
       MELISSA, TX 75454                          Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7493
       5376 FM 545                                Suiza Dairy Group, LLC
       MELISSA, TX 75454                          Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7494
       5376 FM 545                                Suiza Dairy Group, LLC
       MELISSA, TX 75454                          Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7495
       5376 FM 545                                Suiza Dairy Group, LLC
       MELISSA, TX 75454                          Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS)
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7496   5376 FM 545
       MELISSA, TX 75454                          Suiza Dairy Group, LLC
                                                  Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/06/2015
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7499
       5376 FM 545
       MELISSA, TX 75454                          Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/01/2018
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7500
       5376 FM 545
       MELISSA, TX 75454                          Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/01/2018




                                                                                                                          Page 227 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 233 of 248
                                          Proposed Assumed Contract Schedule
Item                      Counterparty                        Debtor(s)                           Contract Description
       VALUE FEEDS LLC
       ATTN MARK QUINN, DVM
7508
       5376 FM 545                               Suiza Dairy Group, LLC
       MELISSA, TX 75454                         Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/06/2015
       VALUE FEEDS
       ATTN MARK QUINN, DVM
7510
       5376 FM 545
       MELISSA, TX 75454                         Southern Foods Group, LLC   LEASE: BUILDING AND LAND
       VALUEOPTIONS OF CALIFORNIA INC
       C/O BEACON HEALTH OPTIONS INC
7511   ATTN GENERAL COUNSEL
       200 STATE ST, STE 302                                                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BOSTON, MA 02109                          Dean Foods Company          11/15/2019
       VALUEOPTIONS OF CALIFORNIA INC
       C/O BEACON HEALTH OPTIONS INC
7512   ATTN GENERAL COUNSEL
       200 STATE ST, STE 302
       BOSTON, MA 02109                          Dean Foods Company          EMPLOYEE BENEFIT PLANS DATED 09/20/2019
       VAN ACRES FARM, LLC
7513   2750 COUNTY HIGHWAY 31
       CHERRY VALLEY, NY 13320                   Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       VAN ACRES FARM, LLC
7514   2750 COUNTY HIGHWAY 31
       CHERRY VALLEY, NY 13320                   Dean Foods Company          TRANSPORTATION AGREEMENT
       VANGARD SYSTEMS USA
7517   913 RIDGEBROOK ROAD SUITE 104                                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       SPARKS, MD 21152                          Southern Foods Group, LLC   08/02/2011
       VANGUARD DAIRY PRODUCTS INC
       ATTN GREG STEPHENS
7518
       1036 42 ST SOUTH                          Mayfield Dairy Farms, LLC
       BIRMINGHAM, 35222                         Dean Dairy Holdings, LLC    SERVICE CONTRACT
       VANGUARD DAIRY PRODUCTS INC
       ATTN GREG STEPHENS
7519
       1036 42 ST SOUTH                          Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35222                      Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD DAIRY PRODUCTS INC
       ATTN GREG STEPHENS
7520
       1036 42 ST SOUTH                          Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35222                      Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD DAIRY PRODUCTS INC
       ATTN GREG STEPHENS
7521
       1036 42 ST SOUTH                          Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35222                      Dean Dairy Holdings, LLC    SERVICE CONTRACT
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7522
       700 27TH ST S                             Dean Dairy Holdings, LLC
       BIRMINGHAM, AL 35233                      Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7523
       700 27TH ST S                             Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35233                      Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7524
       700 27TH ST S                             Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35233                      Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7525
       700 27TH ST S                             Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35233                      Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7526
       700 27TH ST S                             Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35233                      Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT




                                                                                                                          Page 228 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 234 of 248
                                                Proposed Assumed Contract Schedule
Item                       Counterparty                             Debtor(s)                         Contract Description
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7527
       700 27TH ST S                                   Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35233                            Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7528
       700 27TH ST S                                   Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35233                            Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7529
       700 27TH ST S                                   Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35233                            Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7530
       700 27TH ST S                                   Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35233                            Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 07/31/2017
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7531
       700 27TH ST S                                   Dean Dairy Holdings, LLC
       BIRMINGHAM, AL 35233                            Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC
       ATTN JIMMY MULVANEY
7532
       700 27TH ST S                                   Dean Dairy Holdings, LLC
       BIRMINGHAM, AL 35233                            Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC, THE
       ATTN ED BECKER
7533
       700 27TH PL S                                   Dean Dairy Holdings, LLC
       BIRMINGHAM, AL 35233                            Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC, THE
       ATTN ED BECKER
7534
       700 27TH PL S
       BIRMINGHAM, AL 35233                            Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC, THE
       ATTN ED BECKER
7535
       700 27TH PL S
       BIRMINGHAM, AL 35233                            Mayfield Dairy Farms, LLC   ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC, THE
       ATTN GREG STEPHENS
7544
       1036 42ND ST SOUTH                              Mayfield Dairy Farms, LLC
       BIRMINGHAM, AL 35222                            Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANGUARD ENVIRONMENTAL GROUP INC, THE
       C/O JIM WILSON
7546   ATTN G GREGORY STEPHENS
       1036 42ND ST S
       BIRMINGHAM, AL 35222                            Dean Dairy Holdings, LLC    ENVIRONMENTAL CLEAN-UP AGREEMENT
       VANHOOSER DAIRY
       ATTN KEVIN VANHOOSER
7547
       3400 OSTELLA ROAD
       CORNERSVILLE, TN 37047                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       VANHOOSER DAIRY
       ATTN KEVIN VANHOOSER
7548
       3400 OSTELLA ROAD
       CORNERSVILLE, TN 37047                          Dean Foods Company          TRANSPORTATION AGREEMENT
       VBA DAIRY
7554   238 COUNTY ROAD 401
       MADISONVILLE, TN 37354                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       VBA DAIRY
7555   238 COUNTY ROAD 401
       MADISONVILLE, TN 37354                          Dean Foods Company          TRANSPORTATION AGREEMENT
       VELOCITY THE GREATEST PHONE COMPANY EVER INC
7557   7130 SPRING MEADOWS WEST
       HOLLAND, OH 43528                               Dean Foods Company          SERVICE CONTRACT DATED 08/09/2018
       VELOCITY THE GREATEST PHONE COMPANY EVER INC
       ATTN GENERAL COUNSEL
7558
       7130 SPRING MEADOWS WEST
       HOLLAND, OH 43528                               Dean Foods Company          SERVICE CONTRACT DATED 01/28/2019

                                                                                                                             Page 229 of 243
              Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 235 of 248
                                                Proposed Assumed Contract Schedule
Item                       Counterparty                             Debtor(s)                                    Contract Description
       VELOCITY THE GREATEST PHONE COMPANY EVER INC
       ATTN GENERAL COUNSEL
7559
       7130 SPRING MEADOWS WEST
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 11/29/2018
       VELOCITY THE GREATEST PHONE COMPANY EVER INC
       ATTN GENERAL COUNSEL
7560
       7130 SPRING MEADOWS WEST
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 03/13/2019
       VELOCITY THE GREATEST PHONE COMPANY EVER INC
       ATTN GENERAL COUNSEL
7561
       7130 SPRING MEADOWS WEST
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 04/09/2019
       VELOCITY THE GREATEST PHONE COMPANY EVER INC
       ATTN GENERAL COUNSEL
7562
       7130 SPRING MEADOWS WEST
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 05/17/2017
       VELOCITY THE GREATEST PHONE COMPANY EVER INC
       ATTN GENERAL COUNSEL
7563
       7130 SPRING MEADOWS WEST
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 10/05/2015
       VELOCITY
       ATTN CHRIS OSMENT
7564
       7130 SPRING MEADOWS WEST DR
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 05/14/2019
       VELOCITY
       ATTN JOE SMITH
7565
       7130 SPRING MEADOWS WEST DR
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 04/17/2019
       VELOCITY
       ATTN JOE SMITH
7566
       7130 SPRING MEADOWS WEST DR
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 05/13/2019
       VELOCITY
       ATTN MICHAEL POMMERANZ
7567
       7130 SPRING MEADOWS WEST DR
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 05/13/2019
       VELOCITY
       ATTN MICHAEL POMMERANZ
7568
       7130 SPRING MEADOWS WEST DR
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 08/06/2019
       VELOCITY
       ATTN MICHAEL POMMERANZ, PROJECT MGR
7569
       7130 SPRING MEADOWS WEST DR
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 09/24/2019
       VELOCITY
       ATTN MICHAEL POMMERANZ, PROJECT MGR
7570
       7130 SPRING MEADOWS WEST DR
       HOLLAND, OH 43528                               Dean Foods Company                  SERVICE CONTRACT DATED 09/23/2019
       VENTURA FOODS LLC
       ATTN EVP, PRODUCTION
7572
       40 POINTE DR                                     Dean Intellectual Property Services II,
       BREA, CA 92821-3698                             Inc.                                     TRADEMARK OR IP AGREEMENT DATED 12/31/2007
       VENTURA FOODS LLC
       ATTN EVP, PRODUCTION
7573
       40 POINTE DR                                     Dean Intellectual Property Services II,
       BREA, CA 92821-3698                             Inc.                                     LICENSING AGREEMENT DATED 07/19/2013
       VENTURA FOODS LLC
       ATTN EVP, PRODUCTION
7574
       40 POINTE DR                                     Dean Intellectual Property Services II,
       BREA, CA 92821-3698                             Inc.                                     LICENSING AGREEMENT DATED 08/22/2005
       VENTURA FOODS LLC
       ATTN EVP, PRODUCTION
7575
       40 POINTE DR                                     Dean Intellectual Property Services II,
       BREA, CA 92821-3698                             Inc.                                     LICENSING AGREEMENT DATED 12/19/2007



                                                                                                                                         Page 230 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 236 of 248
                                                 Proposed Assumed Contract Schedule
Item                        Counterparty                              Debtor(s)                                      Contract Description
       VERITIV OPERATING COMPANY
       F/K/A UNISOURCE WORLDWIDE INC
7580   ATTN SENIOR VP OF PACKAGING
       1000 ABERNATHY RD NE, BLD 400, STE 1700
       ATLANTA, GA 30328                                Dean Foods Company                      PURCHASE CONTRACT DATED 01/21/2019
       VERITIV OPERATING COMPANY
       F/K/A UNISOURCE WORLDWIDE INC
7581   ATTN SENIOR VP OF PACKAGING
       1000 ABERNATHY RD NE, BLD 400, STE 1700          Dean Dairy Holdings, LLC
       ATLANTA, GA 30328                                Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 11/01/2018
       VERNON EBY
7582   9115 BUTLER ROAD
       HOPKINSVILLE, KY 42240                           Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       VERNON EBY
7583   9115 BUTLER ROAD
       HOPKINSVILLE, KY 42240                           Dean Foods Company                      TRANSPORTATION AGREEMENT
       VERSACOLD LOGISTICS SERVICES US LLC
       ATTN WANDA WALKER
7586
       1619 ANTIOCH CHURCH RD
       PIEDMONT, SC 29673                               Dean Foods Company                      STORAGE AGREEMENT
       VETERINARY REAL ESTATE LTD
       C/O STRIVE LLC
7592   ATTN MR MATT LENHART
       10060 SR 224 W
       FINDLAY, OH 45840                                Reiter Dairy, LLC                       LEASE: BUILDING AND LAND
       VIBE PRODUCTIONS LLC
       ATTN PRODUCER
7593
       450 NORTH ROXBURY DR, 8 FL
       BEVERLY HILLS, CA 90210                          Dean Foods Company                      LICENSING AGREEMENT
       VILLAGE OF HUNTLEY
7598   10987 MAIN STREET
       HUNTLEY, IL 60142                                Dean Foods Company                      ENVIRONMENTAL CLEAN-UP AGREEMENT
       VILLAGE OF HUNTLEY
7599   10987 MAIN STREET
       HUNTLEY, IL 60142                                Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 08/08/2013
       VILLAGE OF HUNTLEY
7600   10987 MAIN STREET
       HUNTLEY, IL 60142                                Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 08/08/2013
       VILLAGE OF HUNTLEY
7601   10987 MAIN STREET
       HUNTLEY, IL 60142                                Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 08/08/2013
       VILLAGE OF HUNTLEY
7602   10987 MAIN STREET
       HUNTLEY, IL 60142                                Dean Foods Company                      SERVICE CONTRACT
       VIRGIL GOOD
7604   155 BINDER ROAD
       STEVENS, PA 17578                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       VIRGIL GOOD
7605   155 BINDER ROAD
       STEVENS, PA 17578                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       VIRGINIA DARE EXTRACT COMPANY INC                 Friendly's Manufacturing and Retail,
       ATTN RICK BROWNELL                               LLC
7606
       882 3RD AVE, FL 7                                Suiza Dairy Group, LLC
       BROOKLYN, NY 11232                               Dean Dairy Holdings, LLC                PURCHASE CONTRACT DATED 04/11/2019
       VIRTA MEDICAL PC
7608   501 FOLSOM ST                                                                            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       SAN FRANCISCO, CA 94105-3174                     Dean Foods Company                      12/12/2019
       VIVIAN FARMS
7609   325 MCVITTY ROAD
       REYNOLDSVILLE, PA 15851                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       VIVIAN FARMS
7610   325 MCVITTY ROAD
       REYNOLDSVILLE, PA 15851                          Dean Foods Company                      TRANSPORTATION AGREEMENT




                                                                                                                                             Page 231 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 237 of 248
                                               Proposed Assumed Contract Schedule
Item                        Counterparty                           Debtor(s)                         Contract Description
       VIVOLAC CULTURES CORP
       ATTN WESLEY D SING, PHD, PRES
7612
       6108 W STONER DR                               Dean Dairy Holdings, LLC
       GREENFIELD, IN 46140                           Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 07/01/2019
        VIVOLAC CULTURES CORPORATION
7613   3862 E WASHINGTON ST
       INDIANAPOLIS, IN 46201                         Suiza Dairy Group, LLC      LEASE: EQUIPMENT DATED 10/17/2018
        VIZIENT SUPPLY LLC
       F/K/A NOVATION LLC
7617   ATTN GENERAL COUNSEL
       125 E JOHN CARPENTER FRWY                      Dean Dairy Holdings, LLC
       IRVING, TX 75062-2324                          Suiza Dairy Group, LLC      PURCHASE CONTRACT DATED 09/30/2019
        VIZIENT SUPPLY LLC
       F/K/A NOVATION LLC
7621   ATTN GENERAL COUNSEL
       125 E JOHN CARPENTER FRWY                      Dean Dairy Holdings, LLC
       IRVING, TX 75062-2324                          Suiza Dairy Group, LLC      CUSTOMER AGREEMENT DATED 09/30/2019
       VNU INC
       C/O VNU MARKETING INFORMATION
7622   ATTN LEGAL DEPT
       150 N MARTINGALE RD
       SCHAUMBURG, IL 60173                           Dean Foods Company          LICENSING AGREEMENT DATED 05/17/2005
       VNU INC
       C/O VNU MARKETING INFORMATION
7623   ATTN LEGAL DEPT
       150 N MARTINGALE RD
       SCHAUMBURG, IL 60173                           Dean Foods Company          LICENSING AGREEMENT DATED 05/17/2005
       W&B SERVICE CO
       ATTN RILEY EDMONDSON, SALES
7626
       501 US HWY 80 E
       SUNNYVALE, TX 75182                            Dean Transportation, Inc.   PURCHASE CONTRACT DATED 06/26/2019
       WABASH TRUCKING LLC
7627   PO BOX 238
       WABASH, IN 46992                               Dean Foods Company          TRANSPORTATION AGREEMENT
       WALGREEN CO
       ATTN COMMERCIAL TRANSACTIONS LAW DEPT
7643
       104 WILMOT RD, MS 1425
       DEERFIELD, IL 60015                            Suiza Dairy Group, LLC      NON-DISCLOSURE AGREEMENT
       WALGREEN CO
       ATTN JASON ELLIOTT, DIVISIONAL VP
7644
       200 WILMONT RD
       DEERFIELD, IL 60015                            Dean Foods Company          PARTNERSHIP AGREEMENT DATED 02/17/2015
       WALGREEN CO
       ATTN JASON ELLIOTT, DIVISIONAL VP
7645
       200 WILMONT RD
       DEERFIELD, IL 60015                            Suiza Dairy Group, LLC      PARTNERSHIP AGREEMENT
       WALKING DISTANCE PRODUCTIONS LLC
7647   RESEARCHING ADDRESS
                                                      Dean Foods Company          LICENSING AGREEMENT
       WALMART STORES EAST INC
       ATTN GENERAL MERCHANDISE MGR
7660
       702 SW 8TH ST
       BENTONVILLE, AR 72716                          Dean Foods Company          VENDOR AGREEMENT
       WAL-MART STORES EAST LP
       ATTN GENERAL MERCHANDISE MGR
7663
       702 SW 8TH ST
       BENTONVILLE, AR 72716                          Dean Foods Company          VENDOR AGREEMENT
       WAL-MART STORES INC
       ATTN GENERAL MERCHANDISE MGR
7665
       702 SW 8TH ST
       BENTONVILLE, AR 72716                          Dean Foods Company          VENDOR AGREEMENT
       WAL-MART STORES INC
       ATTN GENERAL MERCHANDISE MGR
7666
       702 SW 8TH ST
       BENTONVILLE, AR 72716                          Dean Foods Company          VENDOR AGREEMENT DATED 12/22/2015


                                                                                                                            Page 232 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 238 of 248
                                                   Proposed Assumed Contract Schedule
Item                        Counterparty                                Debtor(s)                            Contract Description
       WAL-MART STORES INC
       ATTN GENERAL MERCHANDISE MGR
7667
       702 SW 8TH ST
       BENTONVILLE, AR 72716                              Dean Foods Company            VENDOR AGREEMENT DATED 06/10/2016
       WAL-MART STORES INC
       ATTN GENERAL MERCHANDISE MGR
7668
       702 SW 8TH ST
       BENTONVILLE, AR 72716                              Dean Foods Company            VENDOR AGREEMENT DATED 08/13/2013
       WAL-MART STORES TEXAS LP
       ATTN GENERAL MERCHANDISE MGR
7670
       702 SW 8TH ST
       BENTONVILLE, AR 72716                              Dean Foods Company            VENDOR AGREEMENT
       WALTERS GARDENS INC
       ATTN TROY SHUMAKER
7671
       1992 96TH AVE
       ZEELAND, MI 49484                                  Dean Foods Company            SERVICE CONTRACT DATED 08/14/2008
       WANNER PRIDE + JOY FARMS LLC
       5850 WANNER RD
7672
       NARVON, PA 17555
                                                          Tuscan/Lehigh Dairies, Inc.   SERVICE CONTRACT
       WANNER PRIDE + JOY FARMS LLC
       5850 WANNER RD
7673
       NARVON, PA 17555
                                                          Tuscan/Lehigh Dairies, Inc.   SERVICE CONTRACT
       WANNER PRIDE + JOY FARMS LLC
       5850 WANNER RD
7674
       NARVON, PA 17555
                                                          Tuscan/Lehigh Dairies, Inc.   SERVICE CONTRACT
       WARREN CHEEK
7677   10100 LOUISVILLE ROAD
       COXS CREEK, KY 40013                               Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       WARREN CHEEK
7678   10100 LOUISVILLE ROAD
       COXS CREEK, KY 40013                               Dean Foods Company            TRANSPORTATION AGREEMENT
       WARREN PETRE
7679   46621 STATE ROUTE 558
       NEW WATERFORD, OH 44445                            Dean Foods Company            INDEPENDENT PRODUCER CONTRACT
       WARREN PETRE
7680   46621 STATE ROUTE 558
       NEW WATERFORD, OH 44445                            Dean Foods Company            TRANSPORTATION AGREEMENT
       WASHER PRODUCTIONS INC
7682   2700 COLORADO AVE
       SANTA MONICA, CA 90404-3553                        Dean Foods Company            LICENSING AGREEMENT DATED 07/12/2016
       WASHOE COUNTY SCHOOL DISTRICT
       ATTN ANDREA J SULLIVAN, DIR OF PROCUREMENT &
       CONTRACTS
7683   PURCHASING DEPT
       14101 OLD VIRGINIA RD, RM 10                       Model Dairy, LLC
       RENO, NV 89521                                     Dean Foods Company            PURCHASE CONTRACT DATED 05/09/2016
       WASTE INDUSTRIES LLC
       3301 BENSON DR, STE 601
7688
       RALEIGH, NC 27609                                                                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
                                                          Suiza Dairy Group, LLC        08/17/2015
       WASTE INDUSTRIES USA INC
       ATTN CASSANDRA WHITTINGTON, BROKER CSR
7690
       3301 BENSON DR, STE 601                                                          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       RALEIGH, NC 27609                                  Suiza Dairy Group, LLC        10/18/2018
       WASTE MANAGEMENT OF CAROLINAS INC
       ATTN ALZEDRICK WINTERS, OUTSIDE SALES REP
7696
       2712 LOWELL RD
       GASTONIA, NC 28054                                 Suiza Dairy Group, LLC        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/28/2019
        WASTE MANAGEMENT OF NEW YORK LLC
       ATTN CHRIS GEGLER, MGR
7699
       4521 STEELWAY BLVD N
       LIVERPOOL, NY 13090                                Dean Dairy Holdings, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/23/2018


                                                                                                                                     Page 233 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 239 of 248
                                                Proposed Assumed Contract Schedule
Item                        Counterparty                            Debtor(s)                          Contract Description
        WASTE MANAGEMENT OF NEW YORK LLC
       ATTN CHRIS GEGLER, MGR
7700
       4521 STEELWAY BLVD N
       LIVERPOOL, NY 13090                             Dean Dairy Holdings, LLC    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/28/2018
       WASTE MANAGEMENT OF SOUTH CAROLINA INC
       ATTN TORRIS PURNELL, ACCT MGR
7701
       PO BOX 2475
       TUPILO, MS 38803                                Suiza Dairy Group, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/25/2018
       WASTE MANAGEMENT OF UTAH INC
       ATTN UTAH SALES
7702
       8652 S 4000 W
       WEST JORDAN, UT 84088                           Southern Foods Group, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/07/2019
       WATERMARK DIGITAL LLC
       ATTN DEREK STEPHENS, CEO
7709
       2207 COMMERCE STREET
       DALLAS, TX 75201                                Dean Foods Company          SERVICE CONTRACT DATED 10/15/2018
       WATSON DAIRY FARM INC
7710   15910 WASHINGTON PIKE
       SWEETWATER, TN 37874                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       WATSON DAIRY FARM INC
7711   15910 WASHINGTON PIKE
       SWEETWATER, TN 37874                            Dean Foods Company          TRANSPORTATION AGREEMENT
       WAYNE & RETA SHAFFER
7712   1883 BAR HILL ROAD
       BROOKVILLE, PA 15825                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       WAYNE & RETA SHAFFER
7713   1883 BAR HILL ROAD
       BROOKVILLE, PA 15825                            Dean Foods Company          TRANSPORTATION AGREEMENT
       WAYNE BURKHOLDER
7714   10875 PILOT ROCK ROAD
       HOPKINSVILLE, KY 42240                          Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       WAYNE BURKHOLDER
7715   10875 PILOT ROCK ROAD
       HOPKINSVILLE, KY 42240                          Dean Foods Company          TRANSPORTATION AGREEMENT
        WAYNE SHIREY
7716   1953 BROWNS MILL ROAD
       LASCASSAS, TN 37085                             Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
        WAYNE SHIREY
7717   1953 BROWNS MILL ROAD
       LASCASSAS, TN 37085                             Dean Foods Company          TRANSPORTATION AGREEMENT
       WEBMETHODS INC
       ATTN DANIEL M LASCELL, VP LEGAL SERV
7718
       3930 PENDER DR
       FAIRFAX, VA 22030                               Dean Foods Company          SERVICE CONTRACT DATED 06/04/2003
       WEBMETHODS INC
       ATTN DANIEL M LASCELL, VP LEGAL SERV
7719
       3930 PENDER DR
       FAIRFAX, VA 22030                               Dean Foods Company          LICENSING AGREEMENT DATED 12/30/2003
       WEBMETHODS INC
       ATTN LEGAL SERVICES
7720   3877 FAIRFAX RIDGE RD
       SOUTH TOWER
       FAIRFAX, VA 22030                               Dean Foods Company          LICENSING AGREEMENT DATED 03/20/2007
       WEBMETHODS INC
       ATTN VP LEGAL SERVICES
7721   3877 FAIRFAX RIDGE RD
       SOUTH TOWER
       FAIRFAX, VA 22030                               Dean Foods Company          LICENSING AGREEMENT DATED 09/29/2005
       WEBSTER CAPITAL FINANCE IN
7722   3 FARM GLEN BLVD                                Dean Transportation, Inc.
       FARMINGTON, CT 06032                            Dean Foods Company          LEASE: AUTO DATED 07/14/2014
       WEEKS, CHUCK
7723   RESEARCHING ADDRESS
                                                       Dean Dairy Holdings, LLC    LEASE: BUILDING AND LAND DATED 01/06/2018



                                                                                                                               Page 234 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 240 of 248
                                                    Proposed Assumed Contract Schedule
Item                            Counterparty                             Debtor(s)                             Contract Description
       WEEKS, CHUCK
7724   RESEARCHING ADDRESS
                                                           Dean Dairy Holdings, LLC        LEASE: BUILDING AND LAND
       WEL COMPANIES INC
       ATTN RICK SCHLAPMAN, VP BUSINESS DEVELOPMENT
7728
       1625 S BROADWAY
       DE PERE, WI 54115                                   Dean Foods Of Wisconsin, LLC    STORAGE AGREEMENT DATED 06/01/2017
       WEL COMPANIES INC
       ATTN RICK SCHLAPMAN, VP BUSINESS DEVELOPMENT
7729
       1625 S BROADWAY
       DE PERE, WI 54115                                   Dean Foods Company              LOGISTICS CONTRACT DATED 09/12/2018
       WEL COMPANIES INC
       ATTN RICK SCHLAPMAN, VP BUSINESS DEVELOPMENT
7730
       1625 S BROADWAY
       DE PERE, WI 54115                                   Dean Foods Of Wisconsin, LLC    SERVICE CONTRACT
        WELLS DAIRY INC
       ATTN MIKE HALLER
7738
       1 BLUE BUNNY DR
       LEMARS, IA 51031                                    Dean Foods North Central, LLC   VENDOR AGREEMENT DATED 01/23/2008
       WELLS FARGO EQUIPMENT FINANCE INC
       733 MARQUETTE AVE, STE 700
7748
       MINNEAPOLIS, MN 55402
                                                           Dean Transportation, Inc.       LEASE: AUTO DATED 12/31/2008
       WELLS FARGO EQUIPMENT FINANCE INC
       733 MARQUETTE AVE, STE 700
7749   MINNEAPOLIS, MN 55402                               Dean Dairy Holdings, LLC
                                                           Suiza Dairy Group, LLC
                                                           Dean Transportation, Inc.       GUARANTEES DATED 06/30/2005
       WELLS FARGO EQUIPMENT FINANCE INC
       733 MARQUETTE AVE, STE 700
7750
       MINNEAPOLIS, MN 55402
                                                           Dean Transportation, Inc.       LEASE: AUTO
       WELLS FARGO EQUIPMENT FINANCE INC
7751   733 MARQUETTE AVE, STE 700
       MINNEAPOLIS, MN 55402                               Dean Transportation, Inc.       LEASE: AUTO DATED 05/08/2006
       WELLS FARGO EQUIPMENT FINANCE INC
7752   733 MARQUETTE AVE, STE 700
       MINNEAPOLIS, MN 55402                               Dean Transportation, Inc.       LEASE: AUTO DATED 06/30/2005
        WELLS FARGO VENDOR FINANCIAL SERVICES LLC
       ATTN DONNA DOYCHAK
7753
       300 E JOHN CARPENTER FWY
       IRVING, TX 75062-2712                               Garelick Farms, LLC             LEASE: EQUIPMENT DATED 01/11/2017
       WELLS FARGO VENDOR FINANCIAL SERVICES LLC
7754   PO BOX 650016
       DALLAS, TX 75265                                    Dean Foods Company              LEASE: EQUIPMENT DATED 11/02/2017
       WELLS FARGO VENDOR FINANCIAL SERVICES LLC
7755   PO BOX 650016
       DALLAS, TX 75265                                    Dean Foods Company              LEASE: EQUIPMENT DATED 12/06/2017
       WELLSET REPRO LIMITED T/AS FLIPSIDE
       ATTN MARK TOMLIN, STUDIO MGR
7757   EAST LODGE HOUSE
       116 HIGH ST
       CRANLEIGH, GU6 8AJ                                  Dean Foods Company              INDEPENDENT CONTRACTORS DATED 01/24/2019
       WENDYS INTERNATIONAL INC
       ATTN DENNIS HECKER, SVP QA
7758
       ONE DAVE THOMAS BLVD                                Dean Dairy Holdings, LLC
       DUBLIN, OH 43017                                    Suiza Dairy Group, LLC          SERVICE CONTRACT DATED 12/14/2012
       WENNING DAIRY LLC
7759   3555 SIEGRIST JUTTE RD
       COLDWATER, OH 45828                                 Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       WENNING DAIRY LLC
7760   3555 SIEGRIST JUTTE RD
       COLDWATER, OH 45828                                 Dean Foods Company              TRANSPORTATION AGREEMENT




                                                                                                                                      Page 235 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 241 of 248
                                                   Proposed Assumed Contract Schedule
Item                       Counterparty                                Debtor(s)                        Contract Description
        WERHANE ENTERPRISES LTD
       509 E MAIN ST
7761
       PO BOX 475
       LENA, IL 61048                                     Dean Foods Company         THIRD PARTY CARRIER AGREEMENT
       WESLEY R. BURKHOLDER
7769   91 RIDGE ROAD
       NEW BETHLEHEM, PA 16242                            Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       WESLEY R. BURKHOLDER
7770   91 RIDGE ROAD
       NEW BETHLEHEM, PA 16242                            Dean Foods Company         TRANSPORTATION AGREEMENT
       WEST BRANCH HOLSTEINS
7771   145 MINNER ROAD
       WEST MIDDLESEX, PA 16159                           Dean Foods Company         INDEPENDENT PRODUCER CONTRACT
       WEST BRANCH HOLSTEINS
7772   145 MINNER ROAD
       WEST MIDDLESEX, PA 16159                           Dean Foods Company         TRANSPORTATION AGREEMENT
       WEST DIRECT EQUIPMENT SAVERS LLC
       ATTN PATRICK MONTAGUO
7773
       1380 ZUNI ST                                       Suiza Dairy Group, LLC
       DENVER, CO 80202                                   Dean Dairy Holdings, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/16/2019
        WEST IP COMMUNICATIONS INC
       ATTN ADAM DIMMICK, REGIONAL SALES MANAGER
7774
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         IT CONTRACT DATED 11/03/2017
        WEST IP COMMUNICATIONS
       ATTN ADAM DIMMICK, REGIONAL SALES MANAGER
7775
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7776
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT DATED 09/09/2019
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7777
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT DATED 11/03/2017
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7778
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT DATED 11/03/2017
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7779
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT DATED 08/29/2018
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7780
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT DATED 02/21/2019
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7781
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT DATED 02/26/2019
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7782
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT DATED 08/23/2018
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7783
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT DATED 11/11/2018
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7784
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company         SERVICE CONTRACT DATED 04/29/2019



                                                                                                                                Page 236 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 242 of 248
                                                   Proposed Assumed Contract Schedule
Item                         Counterparty                               Debtor(s)                              Contract Description
        WEST IP COMMUNICATIONS
       ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7785
       401 S FOURTH ST, STE 200
       LOUISVILLE, KY 40202                               Dean Foods Company               SERVICE CONTRACT
       WEST MICHIGAN JANITORIAL CO
7786   5160 W RIVER DR
       COMSTOCK PARK, MI 49321                            Dean Foods Company               SERVICE CONTRACT DATED 03/01/2019
       WEST MICHIGAN JANITORIAL
7787   5160 W RIVER DR
       COMSTOCK PARK, MI 49321                            Country Fresh, LLC               SERVICE CONTRACT DATED 07/15/2019
       WEST MICHIGAN JANITORIAL
7788   5160 W RIVER DR
       COMSTOCK PARK, MI 49321                            Country Fresh, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/15/2019
       WEST OAHU AGGREGATE CO INC
       ATTN SHANNA KEALOHA, ADMIN ASSIST
7789
       855 UMI ST
       HONOLULU, HI 96819                                 Southern Foods Group, LLC        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/05/2017
       WEST PUBLISHING CORP
       D/B/A SERENGETI LAW
7790   ATTN BOBBY SANDS, DIR OF PROFESSIONAL SERVICES
       155 108TH AVE NE, STE 650
       BELLEVUE, WA 98004                                 Dean Foods Company               SERVICE CONTRACT DATED 10/06/2017
       WEST UNIFIED COMMUNICATIONS SERVICES INC
       O/B/O WESTUC
7791
       PO BOX 281866
       ATLANTA, GA 30384                                  Dean Foods Company               SERVICE CONTRACT DATED 12/20/2017
       WESTBURY 3 LLC
       ATTN MITZI REAMER, MEMBER
7792
       100 WEST OXMOOR
       HOMEWOOD, AL 35209                                 Dean Dairy Holdings, LLC         LEASE: BUILDING AND LAND DATED 10/30/2018
       WESTPORT MANAGEMENT LLC
       ATTN GERYL T VITAGLIANO, MANAGING AGENT
7798
       33 S PLANK RD
       NEWBURGH, NY 12550                                 Garelick Farms, LLC              LEASE: BUILDING AND LAND DATED 10/01/2018
       WESTPORT MANAGEMENT LLC
       ATTN GERYL T VITAGLIANO, MANAGING AGENT
7799
       33 S PLANK RD
       NEWBURGH, NY 12550                                 Garelick Farms, LLC              LEASE: BUILDING AND LAND DATED 10/01/2018
       WESTPORT MANAGEMENT LLC
       ATTN GERYL T VITAGLIANO, MANAGING AGENT
7801
       33 S PLANK RD
       NEWBURGH, NY 12550                                 Garelick Farms, LLC              LEASE: BUILDING AND LAND DATED 10/01/2018
       WESTRIDGE DAIRY LLC
7802   2114 AMES ROAD
       RED BUD, IL 62278                                  Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       WESTRIDGE DAIRY LLC
7803   2114 AMES ROAD
       RED BUD, IL 62278                                  Dean Foods Company               TRANSPORTATION AGREEMENT
       WESTROCK CP LLC
       F/K/A ROCKTENN CP LLC
7804   ATTN GENERAL COUNSEL
       1000 ABERNATHY RD                                  Dean Dairy Holdings, LLC
       ATLANTA, GA 30328                                  Suiza Dairy Group, LLC           PURCHASE CONTRACT DATED 11/01/2017
       WFM PRIVATE LABEL LP
       ATTN DIR OF PRIVATE LABEL
7805
       550 BOWIE ST
       AUSTIN, TX 78703                                   Alta-Dena Certified Dairy, LLC   CUSTOMER AGREEMENT DATED 10/01/2007
       WHISPERING PINES HOLSTEINS
7807   8425 GUTHRIE ROAD
       GUTHRIE, KY 42234                                  Dean Foods Company               INDEPENDENT PRODUCER CONTRACT
       WHISPERING PINES HOLSTEINS
7808   8425 GUTHRIE ROAD
       GUTHRIE, KY 42234                                  Dean Foods Company               TRANSPORTATION AGREEMENT
       WHITE OAK DAIRY
7809   1700 NORTHEAST SHADY OAKS ROAD
       MAYO, FL 32066                                     Dean Foods Company               INDEPENDENT PRODUCER CONTRACT

                                                                                                                                       Page 237 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 243 of 248
                                               Proposed Assumed Contract Schedule
Item                      Counterparty                            Debtor(s)                           Contract Description
       WHITE OAK DAIRY
7810   1700 NORTHEAST SHADY OAKS ROAD
       MAYO, FL 32066                                 Dean Foods Company          TRANSPORTATION AGREEMENT
       WHITE OAK FARMS LLC
7811   340 CLEVELAND FARM ROAD
       SWEETWATER, TN 37874                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       WHITE OAK FARMS LLC
7812   340 CLEVELAND FARM ROAD
       SWEETWATER, TN 37874                           Dean Foods Company          TRANSPORTATION AGREEMENT
        WHITE, CAROL
       ATTN JEFF & CAROL WHITE
7813
       95 S 100 W
       LOGAN, UT 84321                                Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 12/01/2003
        WHITE, JEFF
       ATTN JEFF & CAROL WHITE
7816
       95 S 100 W
       LOGAN, UT 84321                                Southern Foods Group, LLC   LEASE: BUILDING AND LAND DATED 12/01/2003
       WIDEN ENTERPRISES INC
       ATTN MICHAEL J KIESLER, CFO
7821
       6911 MANGROVE LN
       MADISON, WI 53713                              Dean Foods Company          SERVICE CONTRACT DATED 06/01/2018
       WIDEN ENTERPRISES INC
       ATTN MICHAEL J KLESLER, CFO
7822
       6911 MANGROVE LN
       MADISON, WI 53713                              Dean Foods Company          SERVICE CONTRACT DATED 06/01/2018
       WIESE, ROBERT AND BRENDA
7823   84650 N HWY 81
       NORFOLK, NE 68701                              Dean Foods Company          LEASE: BUILDING AND LAND
       WILBROS LLC
       ATTN C MAX ZYGMONT, COUNSEL
7824   C/O KAZMEREK MOWREY CLOUD LASETER LLP
       1100 PEACHTREE ST NE
       ATLANTA, GA 30309                              Dean Foods Company          ENVIRONMENTAL CLEAN-UP AGREEMENT DATED 01/24/2014
       WILD WEST EXPRESS
7826   PO DRAWER 900
       FAIRACRES, NM 88033                            Dean Foods Company          TRANSPORTATION AGREEMENT
       WILLIAM DENNIS JOHNSON JR
7830   1312 CONCORD ROAD
       RUSSELLVILLE, KY 42276                         Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       WILLIAM DENNIS JOHNSON JR
7831   1312 CONCORD ROAD
       RUSSELLVILLE, KY 42276                         Dean Foods Company          TRANSPORTATION AGREEMENT
       WILLIAM FORD TRUCKING
7832   106 CHAMBERLAIN DR
       MARIETTA, OH 45750                             Dean Foods Company          TRANSPORTATION AGREEMENT
       WILLIAM HANSEN
7833   7311 FRANKLIN PRICE
       MEADVILLE, PA 16335                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       WILLIAM HANSEN
7834   7311 FRANKLIN PRICE
       MEADVILLE, PA 16335                            Dean Foods Company          TRANSPORTATION AGREEMENT
       WILLIAM LUTZ
7835   3145 WHITESIDE ROAD
       COXS CREEK, KY 40013                           Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       WILLIAM LUTZ
7836   3145 WHITESIDE ROAD
       COXS CREEK, KY 40013                           Dean Foods Company          TRANSPORTATION AGREEMENT
       WILLIAMS FARM
7837   2701 HOLMES ROAD
       CAZENOVIA, NY 13035                            Dean Foods Company          INDEPENDENT PRODUCER CONTRACT
       WILLIAMS FARM
7838   2701 HOLMES ROAD
       CAZENOVIA, NY 13035                            Dean Foods Company          TRANSPORTATION AGREEMENT
       WILLIAMS SCOTSMAN INC
7840   10604 1/2 WALLISVILLE RD
       HOUSTON, TX 77013-4123                         Southern Foods Group, LLC   LEASE: EQUIPMENT

                                                                                                                              Page 238 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 244 of 248
                                                Proposed Assumed Contract Schedule
Item                         Counterparty                          Debtor(s)                          Contract Description
       WILLIAMS SCOTSMAN INC
7841   10604 1/2 WALLISVILLE RD
       HOUSTON, TX 77013-4123                          Southern Foods Group, LLC   LEASE: EQUIPMENT
       WILLIAMS SCOTSMAN INC
       ATTN BRADLEY CLARKE, ACCOUNT EXECUTIVE
7842
       16847 IH 35 N #2
       SELMA, TX 78154-1267                            Southern Foods Group, LLC   LEASE: EQUIPMENT
       WILLIAMS SCOTSMAN INC
       ATTN BRADLEY CLARKE, ACCOUNT EXECUTIVE
7843
       16847 IH 35 N #2
       SELMA, TX 78154-1267                            Southern Foods Group, LLC   LEASE: EQUIPMENT
       WILLIAMS SCOTSMAN INC
       ATTN BRADLEY CLARKE, ACCOUNT EXECUTIVE
7844
       16847 IH 35 N #2
       SELMA, TX 78154-1267                            Southern Foods Group, LLC   LEASE: EQUIPMENT
       WILLIAMS SCOTSMAN INC
       ATTN BRADLEY CLARKE, ACCOUNT EXECUTIVE
7845
       16847 IH 35 N #2
       SELMA, TX 78154-1267                            Southern Foods Group, LLC   LEASE: EQUIPMENT
       WILLIAMS SCOTSMAN INC
       ATTN LISANDRA BOURG
7846
       3777 W AIRLINE HWY
       RESERVE, LA 70084-5717                          Southern Foods Group, LLC   LEASE: EQUIPMENT
       WILLIAMS SCOTSMAN INC
       ATTN LISANDRA BOURG
7847
       3777 W AIRLINE HWY
       RESERVE, LA 70084-5717                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 09/30/2016
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7848
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 09/17/2012
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7849
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 09/17/2012
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7850
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                          Southern Foods Group, LLC   LEASE: EQUIPMENT
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7851
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 04/13/2017
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7852
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 04/13/2017
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7854
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 10/26/2011
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7855
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 02/21/2018
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7856
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 02/21/2018
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7857
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                          Southern Foods Group, LLC   LEASE: EQUIPMENT DATED 04/13/2017




                                                                                                                             Page 239 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 245 of 248
                                               Proposed Assumed Contract Schedule
Item                       Counterparty                            Debtor(s)                             Contract Description
       WILLIAMS SCOTSMAN INC
       ATTN PHILLIP IRWIN
7858
       10855 JOHN RALSTON RD
       HOUSTON, TX 77044-5526                         Dean Holding Company            LEASE: EQUIPMENT DATED 07/24/2018
       WILLIAMS SCOTSMAN INC
       ATTN WAYNE SEARS
7859
       14207 W HARDY RD
       HOUSTON, TX 77060-4615                         Southern Foods Group, LLC       LEASE: EQUIPMENT DATED 10/21/2018
       WILLIAMS SCOTSMAN INC
       ATTN WAYNE SEARS
7860
       14207 W HARDY RD
       HOUSTON, TX 77060-4615                         Southern Foods Group, LLC       LEASE: EQUIPMENT
       WILLIAMS SCOTSMAN INC
       ATTN WAYNE SEARS
7861
       14207 W HARDY RD
       HOUSTON, TX 77060-4615                         Southern Foods Group, LLC       LEASE: EQUIPMENT
       WILLIS S BURKHOLDER
7867   9120 BUTLER RD
       HOPKINSVILLE, KY 42240                         Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       WILLIS S BURKHOLDER
7868   9120 BUTLER RD
       HOPKINSVILLE, KY 42240                         Dean Foods Company              TRANSPORTATION AGREEMENT
       WILLOWBROOK FARM
7870   198 GILKEY ROAD
       WEST MIDDLESEX, PA 16159                       Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       WILLOWBROOK FARM
7871   198 GILKEY ROAD
       WEST MIDDLESEX, PA 16159                       Dean Foods Company              TRANSPORTATION AGREEMENT
       WILLS, BRYAN
       ATTN BRYAN WILLS
7872
       12420 CEDARVILLE RD
       BRANDYWINE, MD 20613                           Shenandoah'S Pride, LLC         SERVICE CONTRACT
       WILLS, BRYAN
       ATTN BRYAN WILLS
7873
       12420 CEDARVILLE RD
       BRANDYWINE, MD 20613                           Shenandoah'S Pride, LLC         SERVICE CONTRACT
       WILLS, BRYAN
       ATTN BRYAN WILLS
7874
       12420 CEDARVILLE RD
       BRANDYWINE, MD 20613                           Shenandoah'S Pride, LLC         SERVICE CONTRACT
       WILLS, BRYAN
       ATTN BRYAN WILLS
7875
       12420 CEDARVILLE RD
       BRANDYWINE, MD 20613                           Shenandoah'S Pride, LLC         SERVICE CONTRACT DATED 03/12/2013
       WILLS, BRYAN
       ATTN BRYAN WILLS
7876
       12420 CEDARVILLE RD
       BRANDYWINE, MD 20613                           Shenandoah'S Pride, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/12/2013
       WILLWAY DAIRY
7877   5290 HOLT ROAD
       SWEETWATER, TN 37874                           Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       WILLWAY DAIRY
7878   5290 HOLT ROAD
       SWEETWATER, TN 37874                           Dean Foods Company              TRANSPORTATION AGREEMENT
       WILMER AMSTUTZ
7879   341 9TH LANE NORTHEAST
       FAIRFIELD, MT 59436                            Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       WILMER AMSTUTZ
7880   341 9TH LANE NORTHEAST
       FAIRFIELD, MT 59436                            Dean Foods Company              TRANSPORTATION AGREEMENT
       WINNESOTA REGIONAL TRANSPORTATION LLC
       ATTN NICHOLAS OLSEN, PRESIDENT
7914
       10100 CROSSTOWN CIRCLE
       EDEN PRAIRIE, MN 55344                         Dean Foods North Central, LLC   FREIGHT SERVICES AGREEMENT DATED 08/13/2018



                                                                                                                                    Page 240 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 246 of 248
                                               Proposed Assumed Contract Schedule
Item                       Counterparty                             Debtor(s)                                      Contract Description
       WINSTEAD PC
       ATTN JOSHUA L LEBAR
7916   1100 JPMORGAN CHASE TOWER
       600 TRAVIS ST
       HOUSTON, TX 77002                              Suiza Dairy Group, LLC                  LEASE: BUILDING AND LAND
       WIPRO LLC
       ATTN GENERAL COUNSEL, AMERICAS
7917
       2 TOWER CTR BLVD, STE 2200
       EAST BRUNSWICK, NJ 08816                       Dean Foods Company                      SERVICE CONTRACT DATED 09/14/2018
       WIPRO LLC
       ATTN SRINIVASAN RAJAMANI, VP CONSUMER GOODS
7918
       2 TOWER CTR BLVD, STE 2200
       EAST BRUNSWICK, NJ 08816                       Dean Foods Company                      SERVICE CONTRACT DATED 09/04/2018
       WIPRO LLC
       ATTN SRINIVASAN RAJAMANI, VP CONSUMER GOODS
7919
       2 TOWER CTR BLVD, STE 2200
       EAST BRUNSWICK, NJ 08816                       Dean Foods Company                      SERVICE CONTRACT DATED 09/18/2018
       WIRELESS ALLOCATION
7920   RESEARCHING ADDRESS
                                                      Dean Foods Company                      IT - WIRELESS & CELLULAR DEVICES AGREEMENT
       WISCONSIN PUBLIC SERVICES CORPORATION
       ATTN JACKI PENINGTION
7921
       PO BOX 19001
       GREEN BAY, WI 54307-9001                       Friendly'S Ice Cream Holdings Corp.     AGENCY AGREEMENT
       WISENER DAIRY LLC 2
7922   5730 VALLEY ROAD
       SPRINGFIELD, TN 37172                          Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       WISENER DAIRY LLC 2
7923   5730 VALLEY ROAD
       SPRINGFIELD, TN 37172                          Dean Foods Company                      TRANSPORTATION AGREEMENT
       WITTE BROS EXCHANGE INC                         Friendly's Manufacturing and Retail,
       ATTN TIM MUELLER, DIR OF BUSINESS DEV          LLC
7925
       575 WITTE INDUSTRIAL CT                        Suiza Dairy Group, LLC
       TROY, MO 63379                                 Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 03/01/2017
       WM P MCGOVERN INC
       ATTN BRUCE CRITCHLOW, DIR OF OPS
7926
       1144 W BALTIMORE PIKE
       KENNETT SQUARE, PA 19348                       Tuscan/Lehigh Dairies, Inc.             SERVICE CONTRACT
       WM WALDVOGEL TRUCKING INC
       ATTN WILLIAM WALDVOGEL, OWNER
7928
       1055 GLORY RD
       GREEN BAY, WI 54304                            Dean Foods Of Wisconsin, LLC            SERVICE CONTRACT DATED 08/11/2014
       WM WALDVOGEL TRUCKING INC
       ATTN WILLIAM WALDVOGEL, OWNER
7931
       1055 GLORY RD
       GREEN BAY, WI 54304                            Dean Foods Of Wisconsin, LLC            SERVICE CONTRACT DATED 08/11/2014
        WOODALL FARMS
7941   4175 ANDERSON STORE ROAD
       LEWISBURG, KY 42256                            Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
        WOODALL FARMS
7942   4175 ANDERSON STORE ROAD
       LEWISBURG, KY 42256                            Dean Foods Company                      TRANSPORTATION AGREEMENT
       WORKIVA
       ATTN JILL KLINDT, SVP
7944
       2900 UNIVERSITY BLVD
       AMES, IA 50010                                 Dean Foods Company                      SERVICE CONTRACT DATED 10/12/2018
       WORKPLACE ESSENTIALS INC
       ATTN CINDY ROBILLARD
7948
       13 LINNELL CIR                                                                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED
       BILLERICA, MA 01821                            Garelick Farms, LLC                     07/29/2013
       WS PACKAGING GROUP INC
       ATTN THOMAS B CARLSON, CFO
7955
       2517 S HEMLOCK RD                              Dean Dairy Holdings, LLC
       GREENBAY, WI 54229                             Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 07/01/2017



                                                                                                                                           Page 241 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 247 of 248
                                                  Proposed Assumed Contract Schedule
Item                       Counterparty                                Debtor(s)                                     Contract Description
       WS PACKAGING GROUP INC
       ATTN WAYNE RICHTER, CHIEF SUPPLY CHAIN OFFICER
7956
       2751 SOUTH HEMLOCK RD                             Dean Dairy Holdings, LLC
       GREEN BAY, WI 54229                               Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 06/01/2017
       WS PACKAGING GROUP INC
       ATTN WAYNE RICHTER, CHIEF SUPPLY CHAIN OFFICER
7958
       2751 SOUTH HEMLOCK RD                             Dean Dairy Holdings, LLC
       GREEN BAY, WI 54229                               Suiza Dairy Group, LLC                  PURCHASE CONTRACT DATED 01/01/2018
       WWST INVESTMENTS
       ATTN STEPHEN WOLF
7972
       P.O. BOX 268
       TYLER, TX 75710                                   Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 09/19/2019
       WWST INVESTMENTS
       ATTN STEPHEN WOLF
7973
       P.O. BOX 268
       TYLER, TX 75710                                   Southern Foods Group, LLC               LEASE: BUILDING AND LAND DATED 09/19/2019
       XPAND STAFFING
       ATTN GIOSVEL CARRIL
7979
       11471 W SAMPLE RD, STE 1
       CORAL SPRINGS, FL 33065                           Dean Management, LLC                    EMPLOYMENT AGENCY DATED 01/31/2014
       XPO LOGISTICS CANADA INC                           Friendly's Manufacturing and Retail,
       ATTN LEGAL DEPT                                   LLC
7984
       500-4180 LOUGHEED HWY                             Suiza Dairy Group, LLC
       BURNABY, BC V5C 6A7                               Dean Dairy Holdings, LLC                LOGISTICS CONTRACT DATED 01/07/2019
       XTRA LEASE LLC
       ATTN WILLIAM H FRANZ
7985
       7911 FORSYTH BLVD, STE 600
       SAINT LOUIS, MO 63105                             Dean Transportation, Inc.               LEASE: EQUIPMENT DATED 11/05/2019
       YODER FARM PARTNERSHIP
7997   752 RABBIT RIDGE ROAD
       CROFTON, KY 42217                                 Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       YODER FARM PARTNERSHIP
7998   752 RABBIT RIDGE ROAD
       CROFTON, KY 42217                                 Dean Foods Company                      TRANSPORTATION AGREEMENT
       YOUNG, WILLIAM
       3400 MALCOM
8001
       BRANDYWINE, MD 20613
                                                         Shenandoah'S Pride, LLC                 SERVICE CONTRACT
        YUM RESTAURANT SERVICES GROUP INC
       ATTN JOHN J MURPHY
8005
       1441 GARDINER LN
       LOUISEVILLE, KY 40213                             Dean Foods Company                      VENDOR AGREEMENT DATED 11/08/2006
       ZAHRNDT FARM LLC
8006   1296 MDCOWELL ROAD
       HOGDENVILLE, KY 42748                             Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ZAHRNDT FARM LLC
8007   1296 MDCOWELL ROAD
       HOGDENVILLE, KY 42748                             Dean Foods Company                      TRANSPORTATION AGREEMENT
       ZELLER DIGITAL INNOVATIONS INC
       D/B/A ROOMREADY
8011   ATTN FINANCE DEPT
       2200 N MAIN ST                                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS,
       NORMAL, IL 61761                                  Dean Foods Company                      AUDITORS, ETC.) DATED 11/05/2018
       ZENITH COLONY
8012   PO BOX 1109
       CUT BANK, MT 59427                                Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ZENITH COLONY
8013   PO BOX 1109
       CUT BANK, MT 59427                                Dean Foods Company                      TRANSPORTATION AGREEMENT
       ZIL-HIL-VUE FARM
8014   24814 MILLER HILL ROAD
       CAMBRIDGE SPRINGS, PA 16403                       Dean Foods Company                      INDEPENDENT PRODUCER CONTRACT
       ZIL-HIL-VUE FARM
8015   24814 MILLER HILL ROAD
       CAMBRIDGE SPRINGS, PA 16403                       Dean Foods Company                      TRANSPORTATION AGREEMENT


                                                                                                                                             Page 242 of 243
               Case 19-36313 Document 1771 Filed in TXSB on 04/24/20 Page 248 of 248
                                                Proposed Assumed Contract Schedule
Item                       Counterparty                             Debtor(s)                              Contract Description
       ZIMMERMAN DAIRY
8016   2950 PEMBROKE FAIRVIEW ROAD
       PEMBROKE, KY 42266                              Dean Foods Company              INDEPENDENT PRODUCER CONTRACT
       ZIMMERMAN DAIRY
8017   2950 PEMBROKE FAIRVIEW ROAD
       PEMBROKE, KY 42266                              Dean Foods Company              TRANSPORTATION AGREEMENT
       ZSF/WD OPA LOCKA LLC
       D/B/A EUCLID WAREHOUSES INC
8021   ATTN GREGORY S ETHIER, VP
       ONE CHASE MANHATTAN PLAZA
       NEW YORK, NY 10005                              Dean Foods Company              LEASE: BUILDING AND LAND DATED 08/10/1999
       ZSF/WD OPA LOCKA LLC
       D/B/A EUCLID WAREHOUSES INC
8022   ATTN GREGORY S ETHIER, VP
       ONE CHASE MANHATTAN PLAZA
       NEW YORK, NY 10005                              Dean Foods Company              LEASE: BUILDING AND LAND DATED 08/10/1999
       ZUPANCICH BROS INC
       D/B/A ZUP'S FOODS
8023   ATTN JIM ZUPANCICH
       303 E SHERIDAN ST
       ELY, MN 55731                                   Dean Foods North Central, LLC   CUSTOMER AGREEMENT DATED 07/01/2016
       ALABAMA GAS CORPORATION
8031   605 RICHARD ARRINGTON JR BLVD N
       BIRMINGHAM, AL 35203-2707                       Dean Dairy Holdings, LLC        AGENCY AGREEMENT, DATED 04/01/1994
       MIAMI-DADE COUNTY
8032   33 SW 2 AVE.
       MIAMI, FL 33130                                 Dean Dairy Holdings, LLC        REHABILITATION AGREEMENT, DATED 10/06/2005
       LUNDQUIST FAMILY REAL ESTATE, LLC
8033   5330 AYERS
       CORPUS CHRISTI, TX 78415                        Southern Foods Group, LLC       LEASE AGREEMENT, DATED 06/25/2015
       LUNDQUIST FAMILY REAL ESTATE, LLC
8034   5330 AYERS
       CORPUS CHRISTI, TX 78415                        Southern Foods Group, LLC       FIRST AMENDMENT TO LEASES AGREEEMNT, DATED 07/25/2016
        RIMINI STREET INC
       ATTN LEGAL DEPARTMENT
8035
       3993 HOWARD HUGHES PKWY, STE 780
       LAS VEGAS, NV 89169                             Dean Services, LLC              SERVICE CONTRACT DATED 10/10/2019
        RIMINI STREET INC
       ATTN LEGAL DEPARTMENT
8036
       3993 HOWARD HUGHES PKWY, STE 780
       LAS VEGAS, NV 89169                             Dean Services, LLC              SERVICE CONTRACT DATED 09/12/2019
        RIMINI STREET INC
       ATTN LEGAL DEPARTMENT
8037
       3993 HOWARD HUGHES PKWY, STE 780
       LAS VEGAS, NV 89169                             Dean Services, LLC              SERVICE CONTRACT DATED 1/31/2020
       ARAMARK UNIFORM SERVICES
       ATTN DIR OF SERVICE
8038
       115 N 1ST ST                                    Dean Dairy Holdings, LLC
       BURBANK, CA 91502                               Suiza Dairy Group, LLC          SUPPLIER AGREEMENT DATED 01/01/2017
       CITY OF DALLAS
       C/O DEPT OF SUSTAINABLE DEV AND CONSTRUCTION
8039   ATTN LOIS KING, REAL ESTATE DIV
       320 E JEFFERSON BLVD, RM 203
       DALLAS, TX 75203                                Southern Foods Group, LLC       CONSENT AGREEMENT DATED 12/15/2016




                                                                                                                                    Page 243 of 243
